

   Loan_No      Property_Type      Occupancy           Current_Servicer          Orig_Term     Original_LTV       Combined_LTV       Silent_Second     DTI_Ratio    Borr_Fico     Current_Rate
  403738819      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               48          695           10.375
  403738822      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           669           10.125
  403738823      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           669           9.625
  403738824      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           669           9.375
  405234925      Single Family        Primary                  WAMU                   360            38.4               38.4                 N              33.3         803            7.75
  405234930      Single Family        Primary                  WAMU                   360             80                 80                  N             24.24         797             8
  405234933      Single Family        Primary                  WAMU                   360           73.82              73.82                 N             41.72         661            7.05
  407157714      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N             37.46         622           8.125
  407157715      Single Family        Primary       Select Portfolio Servicing        360            78.4                95                  Y               0           642            7.5
  407157727      Single Family       Investment     Select Portfolio Servicing        360            87.3               87.3                 N             35.23         624           9.375
  407157730      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             28.49         653           10.375
  407160596      Single Family        Primary               Wells Fargo               300           55.85               52.5                 N               0           628            6.25
  407160651           PUD            Investment             Wells Fargo               360           78.36              78.36                 N             48.23         677            9.5
  407160659           PUD             Primary               Wells Fargo               360             95                 95                  N             38.37         731             10
  407160661      Single Family        Primary               Wells Fargo               360           94.99              94.99                 N             35.22         664             10
  407160666      Single Family        Primary               Wells Fargo               360           94.99              94.99                 N               0           659           9.875
  407160668      Single Family       Investment             Wells Fargo               360             90                 90                  N             38.83         745           10.125
  407160671        2-4 Family        Investment             Wells Fargo               360             90                 90                  N               0           767             10
  407160678        2-4 Family        Investment             Wells Fargo               360           79.99               100                  Y             43.56         756           10.125
  407160682      Single Family        Primary               Wells Fargo               360             75                 95                  Y               0           632             10
  407160685      Single Family        Primary               Wells Fargo               360             95                 95                  N               0           654             10
  407160689      Single Family        Primary               Wells Fargo               360             80                 80                  N               0           630           10.125
  402370632          Condo            Primary                  WAMU                   360           86.04              86.04                 N               0           766            3.75
  402799363          Condo            Primary       Select Portfolio Servicing        360           79.81              99.81                 Y             49.28         666           5.875
  408846528          Condo          Second Home            Suntrust Bank              360             80                 80                  N             34.79         690            6.75
  408846530      Single Family      Second Home            Suntrust Bank              360             80                 90                  Y               37          705            6.75
  408846531           PUD             Primary              Suntrust Bank              360           61.66                62                  N             54.32         681            6.75
  408846532      Single Family        Primary              Suntrust Bank              360           67.64                68                  N             48.14         704           6.625
  408846533           PUD             Primary              Suntrust Bank              360             75                 90                  Y             25.14         681           6.625
  408846534      Single Family      Second Home            Suntrust Bank              360           64.77                65                  N             35.23         804           6.625
  408846535      Single Family        Primary              Suntrust Bank              360             80                100                  Y             45.55         744           6.375
  408846536          Condo            Primary              Suntrust Bank              360             80                100                  Y             39.87         701            6.75
  408846537      Single Family        Primary              Suntrust Bank              360             80                 80                  N             33.66         711           6.875
  408846539        2-4 Family         Primary              Suntrust Bank              360           56.67                57                  N             34.35         646            6.75
  408846540      Single Family        Primary              Suntrust Bank              360             80                100                  Y             34.66         714           6.875
  408846543      Single Family        Primary              Suntrust Bank              360           47.37                48                  N             32.19         732           6.625
  408846544           PUD             Primary              Suntrust Bank              360             80                100                  Y             39.35         786            6.5
  408846545      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             30.75         712            6.25
  408846546      Single Family      Second Home            Suntrust Bank              360             80                 80                  N              9.81         809            6.75
  408846547           PUD             Primary              Suntrust Bank              360             70                 70                  N             26.29         757           6.875
  408846548           PUD             Primary              Suntrust Bank              360             80                 80                  N             39.38         709            6.25
  408846549        2-4 Family         Primary              Suntrust Bank              360           74.76                95                  Y             38.12         667            6.5
  408846550      Single Family        Primary              Suntrust Bank              360             80                 80                  N             38.48         713           6.625
  408846551      Single Family        Primary              Suntrust Bank              360           79.86                80                  N             52.49         771           6.375
  408846552      Single Family        Primary              Suntrust Bank              360             75                 75                  N             33.08         720             7
  408846553          Condo            Primary              Suntrust Bank              360           79.63                80                  N             43.76         766            6.75
  408846554      Single Family        Primary              Suntrust Bank              360             80                100                  Y              36.8         744           6.625
  408846555      Single Family        Primary              Suntrust Bank              360           69.93                70                  N             40.47         737           6.625
  408846559           PUD             Primary              Suntrust Bank              360             75                 75                  N             33.53         709            6.75
  408846562      Single Family        Primary              Suntrust Bank              360           51.12                52                  N             30.49         813            6.5
  408846563      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             37.51         819            6.8
  408846565      Single Family        Primary              Suntrust Bank              360             80                 90                  Y             53.19         748            6.5
  408846566           PUD             Primary              Suntrust Bank              360             80                 80                  N             26.61         759            6.75
  408846568          Condo          Second Home            Suntrust Bank              360           64.29                65                  N             36.96         750           6.875
  408846571           PUD             Primary              Suntrust Bank              360             80                 80                  N              42.4         811            6.25
  408846573           PUD             Primary              Suntrust Bank              360             80                100                  Y             52.96         779           6.875
  408846575      Single Family        Primary              Suntrust Bank              360           75.38                76                  N             31.59         710            6.5
  408846581        2-4 Family         Primary              Suntrust Bank              360             80                 90                  Y             41.77         750           7.125
  408846583      Single Family        Primary              Suntrust Bank              360             80                100                  Y             36.23         753           6.625
  408846584      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             33.83         772            6.25
  408846585           PUD             Primary              Suntrust Bank              360           69.48                80                  Y             50.78         749           6.625
  408846587           PUD             Primary              Suntrust Bank              360             80                 90                  Y             39.01         798           6.625
  408846589          Condo          Second Home            Suntrust Bank              360             80                 90                  Y             38.65         757           6.875
  408846590          Condo            Primary              Suntrust Bank              360             80                 80                  N             31.24         737           6.875
  408846591           PUD             Primary              Suntrust Bank              360             80                 80                  N             35.79         694            6.5
  408846592      Single Family        Primary              Suntrust Bank              360            77.6                89                  Y             53.98         703            6.5
  408846593      Single Family        Primary              Suntrust Bank              360             80                100                  Y              38.3         756            6.5
  408846594           PUD             Primary              Suntrust Bank              360            79.9                80                  N             23.97         727           6.375
  408846595      Single Family        Primary              Suntrust Bank              360             80                 90                  Y             33.15         774             6
  408846596          Condo            Primary              Suntrust Bank              360             80                100                  Y             47.81         723            6.5
  408846597      Single Family        Primary              Suntrust Bank              360             80                 80                  N             46.06         799            6.25
  408846598      Single Family        Primary              Suntrust Bank              360           79.13                95                  Y             37.49         727            6.5
  408846599           PUD             Primary              Suntrust Bank              360             80                 84                  Y             45.28         684            6.25
  408846600           PUD             Primary              Suntrust Bank              360            79.9                80                  N              22.2         712           6.375
  408846602      Single Family        Primary              Suntrust Bank              360           78.18                79                  N             32.44         654            6.5
  408846603      Single Family      Second Home            Suntrust Bank              360             70                 70                  N             33.88         734           6.875
  408846604      Single Family        Primary              Suntrust Bank              360           79.69                88                  Y             27.44         750           6.375
  408846605      Single Family      Second Home            Suntrust Bank              360             80                 80                  N             21.13         773           6.625
  408846606           PUD             Primary              Suntrust Bank              360             80                 90                  Y             39.03         737           6.875
  408846607      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             37.41         715            6.75
  408846608      Single Family        Primary              Suntrust Bank              360             80                100                  Y             35.13         793            6.5
  408846609           PUD             Primary              Suntrust Bank              360           74.15                99                  Y             30.36         714            6.75
  408846611      Single Family        Primary              Suntrust Bank              360             80                 80                  N             53.07         776           6.875
  408846613      Single Family        Primary              Suntrust Bank              360           79.94                90                  Y             49.17         775           6.375
  408846614           PUD             Primary              Suntrust Bank              360             80                 85                  Y             35.59         771           6.625
  408846615          Condo          Second Home            Suntrust Bank              360           77.42                78                  N             18.72         789           6.375
  408846616      Single Family        Primary              Suntrust Bank              360             70                 70                  N             45.22         793            6.5
  408846617           PUD             Primary              Suntrust Bank              360             80                100                  Y             39.39         720            6.5
  408846618      Single Family        Primary              Suntrust Bank              360             75                 90                  Y             25.94         681           6.875
  408846620          Condo            Primary              Suntrust Bank              360             80                100                  Y             46.92         773           6.375
  408846621      Single Family        Primary              Suntrust Bank              360           71.88                72                  N             52.41         657            6.75
  408846622           PUD             Primary              Suntrust Bank              360             80                 90                  Y             26.74         797            6.25
  409066553          Condo          Second Home                WAMU                   360           42.24              42.23                 N               0           802           6.225
  409066586          Condo            Primary                  WAMU                   360           71.91              71.91                 N               0           746            5.65
  409066595      Single Family        Primary                  WAMU                   360           48.45              48.44                 N               0           752            6.1
  409066603          Condo           Investment                WAMU                   360             80                 80                  N               0           761             7
  409066604           PUD             Primary                  WAMU                   360             80                 80                  N               0           697           6.525
  409066606          Condo            Primary                  WAMU                   360             70                 70                  N               0           691           6.475
  409066607      Single Family        Primary                  WAMU                   360           54.15              54.15                 N               0           803            6.35
  409263616      Single Family        Primary               Wells Fargo               360           79.56               100                  Y             39.56         754            6.25
  409263617      Single Family       Investment             Wells Fargo               360             80                 90                  Y             16.22         766             8
  409263618      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           722           7.375
  409263619      Single Family       Investment             Wells Fargo               360             75                 75                  N               0           740            6.75
  409263620      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           775           6.625
  409263621      Single Family      Second Home             Wells Fargo               360           89.97                90                  N               0           714           7.625
  409263622           PUD            Investment             Wells Fargo               360           63.16                79                  Y             31.43         762           7.375
  409263623          Condo           Investment             Wells Fargo               360             70                 70                  N               0           627           7.625
  409263624          Condo           Investment             Wells Fargo               180             90                 90                  N             51.87         641            6.25
  409263625        2-4 Family        Investment             Wells Fargo               360           67.89                68                  N              6.48         716            6.25
  409263626          Condo           Investment             Wells Fargo               360             75                 75                  N             38.68         810             6
  409263628          Condo           Investment             Wells Fargo               360             80                 80                  N              70.9         787             6
  409263629          Condo           Investment             Wells Fargo               360           79.99                90                  Y             24.61         646             6
  409263631          Condo           Investment             Wells Fargo               360           79.98                80                  N             42.84         716           6.125
  409263632      Single Family        Primary               Wells Fargo               360           68.89                69                  N             17.93         706           5.875
  409263633      Single Family      Second Home             Wells Fargo               360             75                 90                  Y               0           655            7.25
  409263634      Single Family       Investment             Wells Fargo               360             70                 80                  Y             32.32         744            5.5
  409263635          Condo           Investment             Wells Fargo               360           55.33                56                  N               0           665            6.25
  409263636          Condo          Second Home             Wells Fargo               360             75                 90                  Y             43.71         717            6.5
  409263637          Condo           Investment             Wells Fargo               360             80                 80                  N             31.41         690           7.125
  409263640        2-4 Family        Investment             Wells Fargo               360             80                 90                  Y               0           717            7.5
  409263641          Condo           Investment             Wells Fargo               360           89.98                90                  N             53.12         763           6.125
  409263643      Single Family       Investment             Wells Fargo               360             80                 80                  N             30.15         718           7.125
  409263644          Condo           Investment             Wells Fargo               360             90                 90                  N             30.04         712             8
  409263645        2-4 Family        Investment             Wells Fargo               360             75                 75                  N             30.89         688           7.875
  409263646           PUD            Investment             Wells Fargo               360           74.98                75                  N             32.02         801            7.25
  409263649      Single Family        Primary               Wells Fargo               360           78.11                79                  N             23.64         702           5.875
  409263651          Condo           Investment             Wells Fargo               360             65                 90                  Y             31.69         647            6.25
  409263652           PUD            Investment             Wells Fargo               360           74.99                90                  Y             31.91         714            8.25
  409263653          Condo           Investment             Wells Fargo               360             75                 75                  N             47.84         684           7.125
  409263654          Condo           Investment             Wells Fargo               360             65                 90                  Y             37.54         657           6.625
  409263655          Condo          Second Home             Wells Fargo               360           67.88                68                  N              7.98         787           6.125
  409263656           PUD            Investment             Wells Fargo               360             75                 90                  Y             27.24         738           7.625
  409263657      Single Family       Investment             Wells Fargo               360             75                 90                  Y             66.35         674           7.375
  409263660          Condo           Investment             Wells Fargo               360             70                 70                  N             26.77         691             7
  409263661      Single Family       Investment             Wells Fargo               360             75                 90                  Y              35.9         762           7.125
  409263662      Single Family       Investment             Wells Fargo               360           64.21              64.21                 N             30.23         756           5.125
  409263663      Single Family       Investment             Wells Fargo               360             90                 90                  N               0           791           8.125
  409263664          Condo           Investment             Wells Fargo               360             75                 90                  Y             21.64         795           6.625
  409263665        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y             31.82         782           7.125
  409263666      Single Family       Investment             Wells Fargo               360           64.94                65                  N             26.88         774            5.5
  409263667          Condo           Investment             Wells Fargo               360           56.83                57                  N             33.54         680             7
  409263668      Single Family       Investment             Wells Fargo               360           53.33                54                  N             26.06         675           6.625
  409263669      Single Family        Primary               Wells Fargo               360           68.45                69                  N               0           666           7.375
  409263672      Single Family       Investment             Wells Fargo               360             80                 90                  Y             30.44         730            6.25
  409263673          Condo           Investment             Wells Fargo               360             70                 70                  N             27.36         724             5
  409263675          Condo           Investment             Wells Fargo               360             80                 80                  N             38.52         804           7.625
  409263677          Condo           Investment             Wells Fargo               360             80                 80                  N             26.51         778           8.125
  409263678      Single Family       Investment             Wells Fargo               360             65                 90                  Y             36.79         755            6.5
  409263679        2-4 Family        Investment             Wells Fargo               360             75                 80                  Y             25.32         671            7.5
  409263680      Single Family       Investment             Wells Fargo               360             75                 90                  Y             38.67         700            7.5
  409263681           PUD             Primary               Wells Fargo               360             80                100                  Y              35.7         756            7.5
  409263683          Condo           Investment             Wells Fargo               360             75                 75                  N              32.1         797           7.125
  409263684          Condo           Investment             Wells Fargo               360           89.99                90                  N             26.93         780           7.375
  409263685      Single Family       Investment             Wells Fargo               360             75                 90                  Y             28.73         683           7.625
  409263686          Condo           Investment             Wells Fargo               360             90                 90                  N             42.35         760            7.25
  409263689          Condo          Second Home             Wells Fargo               360             65                 90                  Y             36.51         755            6.75
  409263692      Single Family        Primary               Wells Fargo               360             80                 90                  Y              35.5         776           6.875
  409263693        2-4 Family        Investment             Wells Fargo               360             75                 95                  Y             46.53         708            7.5
  409263696        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y               0           767            7.5
  409263697      Single Family      Second Home             Wells Fargo               360             60                 60                  N             29.44         732           6.875
  409263698          Condo           Investment             Wells Fargo               360             75                 75                  N             32.53         733           7.125
  409263699      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           655            8.25
  409263700      Single Family       Investment             Wells Fargo               360             75                 75                  N               12          682             7
  409263701      Single Family       Investment             Wells Fargo               360             75                 75                  N             43.74         801             7
  409263702           PUD            Investment             Wells Fargo               360             80                 95                  Y             36.48         729            6.75
  409263703        2-4 Family        Investment             Wells Fargo               360             70                 90                  Y             24.77         675            7.75
  409263704           PUD             Primary               Wells Fargo               360           73.68                95                  Y               0           676           7.875
  409263705           PUD             Primary               Wells Fargo               360             80                100                  Y             41.99         741           6.625
  409263706          Condo           Investment             Wells Fargo               360             70                 90                  Y               0           762           7.125
  409263707           PUD            Investment             Wells Fargo               360           54.57                55                  N             29.86         711           6.625
  409263709      Single Family      Second Home             Wells Fargo               360           84.18                85                  N               0           708           8.125
  409263710           PUD            Investment             Wells Fargo               360           54.86                55                  N             39.98         711           6.625
  409263711          Condo          Second Home             Wells Fargo               360             70                 90                  Y             32.21         774            6.5
  409263712      Single Family      Second Home             Wells Fargo               360             75                 80                  Y               0           693           7.375
  409263713      Single Family       Investment             Wells Fargo               360             75                 75                  N             41.76         686            7.5
  409263714      Single Family       Investment             Wells Fargo               360             75                 75                  N             45.45         762            7.25
  409263715        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y               0           751            7.25
  409263716      Single Family        Primary               Wells Fargo               360             65                 80                  Y               0           678            6.75
  409263718        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y             35.91         694           7.375
  409263720      Single Family        Primary               Wells Fargo               360             65                 80                  Y               0           724           6.875
  409263721          Condo           Investment             Wells Fargo               360             75                 75                  N               0           740            7.25
  409263722        2-4 Family         Primary               Wells Fargo               360           74.84                95                  Y               0           657           6.875
  409263723           PUD            Investment             Wells Fargo               360           89.94                90                  N             38.57         732            8.25
  409263724           PUD             Primary               Wells Fargo               360           69.97                70                  N             22.75         731            6.25
  409263726      Single Family      Second Home             Wells Fargo               360             90                 90                  N               0           785            7.75
  409263727           PUD             Primary               Wells Fargo               360           74.99                95                  Y             34.37         782            6.25
  409263729        2-4 Family        Investment             Wells Fargo               360             70                 70                  N               0           646             8
  409263730      Single Family       Investment             Wells Fargo               360             75                 90                  Y             30.47         715           7.875
  409263731          Condo          Second Home             Wells Fargo               360             80                 80                  N              43.7         709            7.25
  409263732           PUD            Investment             Wells Fargo               360           74.07                75                  N             40.01         681            6.75
  409263733           PUD            Investment             Wells Fargo               360           73.67                74                  N             40.01         681            6.75
  409263734      Single Family       Investment             Wells Fargo               360             75                 75                  N             31.63         729            7.25
  409263735           PUD             Primary               Wells Fargo               360             70                 70                  N             33.82         687           6.125
  409263736      Single Family        Primary               Wells Fargo               360             75                 95                  Y             37.82         698            7.25
  409263738          Condo            Primary               Wells Fargo               360             80                100                  Y             31.96         767            6.75
  409263739          Condo          Second Home             Wells Fargo               360           77.43                78                  N             23.12         744           7.875
  409263740      Single Family        Primary               Wells Fargo               360             80                100                  Y             24.51         739           6.875
  409263741      Single Family        Primary               Wells Fargo               360             80                 80                  N               0           694            7.5
  409263742      Single Family      Second Home             Wells Fargo               360           74.68                75                  N               0           786           7.625
  409263743          Condo           Investment             Wells Fargo               360           73.81                74                  N             10.16         725           6.375
  409263744           PUD            Investment             Wells Fargo               360             75                 90                  Y             33.18         711             7
  409263745      Single Family        Primary               Wells Fargo               360             80                100                  Y             41.54         764           6.875
  409263746           PUD            Investment             Wells Fargo               360             75                 90                  Y             32.99         711             7
  409263747      Single Family       Investment             Wells Fargo               360             65                 90                  Y             31.48         775            7.5
  409263750          Condo          Second Home             Wells Fargo               360             65                 95                  Y             43.58         805           6.625
  409263753        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y             27.99         742           6.875
  409263754           PUD            Investment             Wells Fargo               360             75                 90                  Y             34.57         742           6.875
  409263756           PUD            Investment             Wells Fargo               360             75                 90                  Y             37.24         742           6.875
  409263757      Single Family       Investment             Wells Fargo               360             75                 75                  N               0           646            8.25
  409263758      Single Family      Second Home             Wells Fargo               360             70                 90                  Y             39.88         731           7.125
  409263761          Condo           Investment             Wells Fargo               360           79.98                95                  Y             44.49         765            8.25
  409263763          Condo           Investment             Wells Fargo               360             75                 75                  N             39.44         769            6.5
  409263764      Single Family        Primary               Wells Fargo               360           74.56                95                  Y             37.91         675           6.875
  409263765          Condo           Investment             Wells Fargo               360             70                 85                  Y             23.26         747           6.375
  409263767      Single Family       Investment             Wells Fargo               360           71.07                72                  N               0           733           7.375
  409263768      Single Family       Investment             Wells Fargo               360             75                 90                  Y             28.02         697           7.375
  409263769          Condo           Investment             Wells Fargo               360             65                 80                  Y             31.47         770            6.5
  409263770          Condo           Investment             Wells Fargo               360           74.94                75                  N              9.46         780             6
  409263771           PUD            Investment             Wells Fargo               360             75                 90                  Y             28.55         744            7.5
  409263772      Single Family       Investment             Wells Fargo               360             75                 75                  N               0           685           7.625
  409263773           PUD             Primary               Wells Fargo               360             65                 85                  Y             39.41         670            6.75
  409263775          Condo          Second Home             Wells Fargo               360             80                 90                  Y              31.1         728           7.625
  409263776          Condo          Second Home             Wells Fargo               360             80                 80                  N              5.55         772           4.875
  409263778           PUD            Investment             Wells Fargo               360           74.99                90                  Y               0           680            7.75
  409263780      Single Family        Primary               Wells Fargo               360           74.91                75                  N             34.91         641            7.5
  409263781      Single Family       Investment             Wells Fargo               360             75                 95                  Y             24.04         679           6.375
  409263782          Condo           Investment             Wells Fargo               360             75                 80                  Y             32.77         720             7
  409263783          Condo          Second Home             Wells Fargo               360             75                 95                  Y               0           742           6.875
  409263784           PUD            Investment             Wells Fargo               360           74.99                90                  Y             39.72         701           7.875
  409263785      Single Family       Investment             Wells Fargo               360             75                 90                  Y             22.51         770           6.375
  409263786          Condo          Second Home             Wells Fargo               360             70                 90                  Y             35.66         796            6.5
  409263788           PUD            Investment             Wells Fargo               360             75                 90                  Y             19.01         770           7.125
  409263790      Single Family        Primary               Wells Fargo               360             80                100                  Y             34.28         699           6.875
  409263791          Condo          Second Home             Wells Fargo               360             65                 90                  Y             33.69         731           7.125
  409263792          Condo           Investment             Wells Fargo               360             75                 90                  Y               0           685            7.5
  409263794          Condo          Second Home             Wells Fargo               360             75                 90                  Y             34.35         745           7.625
  409263795      Single Family       Investment             Wells Fargo               360             75                 90                  Y              27.9         724            8.25
  409263796      Single Family       Investment             Wells Fargo               360             65                 90                  Y             28.52         686           7.375
  409263797           PUD            Investment             Wells Fargo               360             75                 75                  N             29.85         777            6.25
  409263798      Single Family       Investment             Wells Fargo               360             80                 95                  Y             45.54         743           7.875
  409263799      Single Family      Second Home             Wells Fargo               360             75                 90                  Y             26.65         678           6.875
  409263800           PUD            Investment             Wells Fargo               360             75                 75                  N               0           762            7.5
  409263801      Single Family      Second Home             Wells Fargo               360           74.82                90                  Y             30.32         755            6.5
  409263802           PUD            Investment             Wells Fargo               360             75                 90                  Y             34.66         670           6.625
  409263804           PUD            Investment             Wells Fargo               360             75                 75                  N             42.44         797           6.875
  409263805      Single Family        Primary               Wells Fargo               360           63.56                64                  N             28.73         716           6.375
  409263806           PUD            Investment             Wells Fargo               360             90                 90                  N               0           709            8.5
  409263808          Condo           Investment             Wells Fargo               360             75                 75                  N             38.74         656             7
  409263809           PUD            Investment             Wells Fargo               360             90                 90                  N             31.98         732           7.875
  409263810      Single Family        Primary               Wells Fargo               360             80                100                  Y             37.34         800            6.75
  409263811      Single Family        Primary               Wells Fargo               360             80                100                  Y             37.28         754           6.875
  409263812      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           660           7.875
  409263813           PUD            Investment             Wells Fargo               360             75                 90                  Y             29.16         761             7
  409263815          Condo           Investment             Wells Fargo               360             70                 90                  Y              34.6         787           7.375
  409263817          Condo           Investment             Wells Fargo               360           89.99                90                  N               0           725           8.625
  409263818          Condo            Primary               Wells Fargo               360             80                100                  Y             34.23         698            7.5
  409263819      Single Family       Investment             Wells Fargo               360             75                 75                  N             39.44         687            7.5
  409263820      Single Family        Primary               Wells Fargo               360             80                100                  Y             35.71         771           7.125
  409263822      Single Family       Investment             Wells Fargo               360             75                 75                  N             42.44         730            7.5
  409263823          Condo            Primary               Wells Fargo               360             75                100                  Y             37.18         726           6.875
  409263824      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           799           6.625
  409263825        2-4 Family        Investment             Wells Fargo               360             75                 95                  Y             43.81         728            6.75
  409263826          Condo          Second Home             Wells Fargo               360             75                 90                  Y             35.56         774           7.375
  409263829      Single Family       Investment             Wells Fargo               360             60                 60                  N               0           791            6.75
  409263830      Single Family       Investment             Wells Fargo               360           71.16               85.4                 Y               0           659            7.75
  409263831      Single Family       Investment             Wells Fargo               360             75                 90                  Y             39.72         653            8.5
  409263832           PUD            Investment             Wells Fargo               360             75                 75                  N             38.27         745           7.375
  409263834      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           669           8.375
  409263835           PUD           Second Home             Wells Fargo               360           78.11                79                  N               0           640            8.25
  409263836           PUD           Second Home             Wells Fargo               360           54.58                55                  N               0           736             7
  409263837      Single Family       Investment             Wells Fargo               360             75                 75                  N             35.63         776            7.25
  409263838           PUD            Investment             Wells Fargo               360           74.49                90                  Y             39.16         705           7.625
  409263839      Single Family       Investment             Wells Fargo               360             75                 75                  N             28.72         663            8.5
  409263840           PUD           Second Home             Wells Fargo               360           64.07                65                  N               0           716             7
  409263841      Single Family       Investment             Wells Fargo               360             65                 90                  Y             18.66         711            7.75
  409263843           PUD            Investment             Wells Fargo               360             75                 90                  Y             29.65         763           7.375
  409263845          Condo           Investment             Wells Fargo               360             75                 90                  Y             35.22         759           7.375
  409263846      Single Family       Investment             Wells Fargo               360             75                 75                  N               0           785            7.5
  409263847      Single Family       Investment             Wells Fargo               360             75                 95                  Y              26.7         798           7.625
  409263848      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           664             8
  409263849      Single Family      Second Home             Wells Fargo               360           78.43                79                  N               0           683           8.625
  409263850      Single Family        Primary               Wells Fargo               360             75                100                  Y             35.18         674           7.375
  409263852          Condo           Investment             Wells Fargo               360           74.99                75                  N               0           729            7.5
  409263853      Single Family       Investment             Wells Fargo               360             75                 90                  Y             38.55         708            7.5
  409263854        2-4 Family        Investment             Wells Fargo               360             75                 75                  N               21          638           7.875
  409263855      Single Family       Investment             Wells Fargo               360           78.38                79                  N               0           749            8.25
  409263856      Single Family        Primary               Wells Fargo               360             80                100                  Y             22.53         683            7.25
  409263858          Condo          Second Home             Wells Fargo               360           73.68                74                  N             33.52         737             7
  409263860           PUD           Second Home             Wells Fargo               360             80                 80                  N               0           774            6.25
  409263862           PUD            Investment             Wells Fargo               360             75                 90                  Y             21.58         751           7.125
  409263863      Single Family       Investment             Wells Fargo               360           60.61                61                  N             28.19         787            6.75
  409263864      Single Family       Investment             Wells Fargo               360             75                 75                  N             37.65         686           6.875
  409263865          Condo           Investment             Wells Fargo               360             75                 75                  N             31.12         686            7.75
  409263867      Single Family      Second Home             Wells Fargo               360           89.19                90                  N               0           684           8.125
  409263869          Condo           Investment             Wells Fargo               360           79.98                80                  N             35.73         734           7.625
  409263872      Single Family       Investment             Wells Fargo               360             75                 75                  N             37.03         680            7.5
  409263873          Condo           Investment             Wells Fargo               360           61.82                62                  N             43.03         778            6.25
  409263874          Condo           Investment             Wells Fargo               360             70                 90                  Y             36.14         745            7.25
  409263875          Condo           Investment             Wells Fargo               360             90                 90                  N             33.76         736            7.75
  409263876          Condo           Investment             Wells Fargo               360             90                 90                  N             31.61         736            7.75
  409263877          Condo           Investment             Wells Fargo               360             90                 90                  N             28.39         736            7.75
  409263878          Condo           Investment             Wells Fargo               360             90                 90                  N             30.05         736            7.75
  409263879        2-4 Family        Investment             Wells Fargo               360             74                 74                  N             31.47         718            6.5
  409263880      Single Family        Primary               Wells Fargo               360           79.99               100                  Y             23.77         679            7.75
  409263881           PUD             Primary               Wells Fargo               360           77.25              77.25                 N             33.93         782            5.75
  409263882           PUD            Investment             Wells Fargo               360           74.89                75                  N             40.11         693             8
  409263883      Single Family        Primary               Wells Fargo               360             95                 95                  N               0           700           8.375
  409263884      Single Family       Investment             Wells Fargo               360             70                 90                  Y             39.81         644             8
  409263885          Condo          Second Home             Wells Fargo               360             80                 90                  Y             37.05         714           6.875
  409263886      Single Family        Primary               Wells Fargo               360             80                100                  Y             27.33         733           6.875
  409263887      Single Family       Investment             Wells Fargo               360             75                 95                  Y             40.05         771            7.75
  409263888        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y             38.46         658            6.75
  409263889          Condo            Primary               Wells Fargo               360           74.98               100                  Y             42.89         626            7.5
  409263890      Single Family       Investment             Wells Fargo               360             80                 90                  Y               0           720           8.625
  409263891           PUD           Second Home             Wells Fargo               360             75                 90                  Y               0           781            7.5
  409263892      Single Family       Investment             Wells Fargo               360           74.01                75                  N               0           755            7.75
  409263893          Condo           Investment             Wells Fargo               360             90                 90                  N               0           711           8.375
  409263894      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           776           7.125
  409263895      Single Family       Investment             Wells Fargo               360             75                 95                  Y             41.09         728           5.875
  409263896      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           747            7.5
  409263897          Condo            Primary               Wells Fargo               360             70                 95                  Y               0           781             8
  409263898      Single Family       Investment             Wells Fargo               360           79.99                95                  Y             23.32         766            7.25
  409263899      Single Family       Investment             Wells Fargo               360             75                 90                  Y             37.58         780           7.375
  409263900          Condo           Investment             Wells Fargo               360             75                 75                  N             36.65         711            7.5
  409263901      Single Family      Second Home             Wells Fargo               360           76.37                77                  N               0           673           8.125
  409263902      Single Family        Primary               Wells Fargo               360             75                100                  Y             33.31         660             7
  409263903           PUD           Second Home             Wells Fargo               360             80                 90                  Y               0           677            7.75
  409263904      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           769            8.25
  409263905      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           769            8.25
  409263906      Single Family       Investment             Wells Fargo               360             75                 75                  N             48.92         694           6.875
  409263907      Single Family        Primary               Wells Fargo               360             80                 80                  N             43.99         729           7.125
  409263908          Condo           Investment             Wells Fargo               360           74.97                95                  Y             39.41         752           6.875
  409263911      Single Family       Investment             Wells Fargo               360             80                 95                  Y             23.32         766            7.25
  409263912      Single Family        Primary               Wells Fargo               360            54.1                55                  N               0           642            7.25
  409263914        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y             36.09         668           7.625
  409263916           PUD            Investment             Wells Fargo               360             90                 90                  N               0           719            7.75
  409263917           PUD            Investment             Wells Fargo               360             75                 90                  Y               0           730            7.75
  409263918      Single Family       Investment             Wells Fargo               360             75                 90                  Y             20.58         644            7.5
  409263919      Single Family       Investment             Wells Fargo               360             80                 80                  N             35.71         696             8
  409263921      Single Family       Investment             Wells Fargo               360             80                 80                  N             20.71         781            7.25
  409263922          Condo           Investment             Wells Fargo               360             90                 90                  N               0           711           8.875
  409263924      Single Family       Investment             Wells Fargo               360             75                 80                  Y               0           673            7.75
  409263925           PUD            Investment             Wells Fargo               360             75                 75                  N             37.72         694           7.125
  409263926      Single Family        Primary               Wells Fargo               360             75                 87                  Y             31.19         727           7.125
  409263928           PUD             Primary               Wells Fargo               360             75                100                  Y             36.86         725           5.875
  409269907          Condo            Primary               Fifth Third               360           63.69               63.7                 N             46.09         708            6.5
  409269909          Condo            Primary               Fifth Third               360           79.99              89.87                 Y             10.84         742            6.5
  409269911          Condo          Second Home             Fifth Third               360           58.43              58.43                 N             35.99         742            6.5
  409269913          Condo          Second Home             Fifth Third               360            77.5               77.5                 N              7.33         774           6.625
  409269914      Single Family        Primary               Fifth Third               360             80                 80                  N             45.19         684            6.5
  409269915      Single Family        Primary               Fifth Third               360           81.65              81.65                 N             40.45         746           6.125
  409269917          Condo            Primary               Fifth Third               360             70                 70                  N             22.86         761           6.625
  409269918      Single Family        Primary               Fifth Third               360           57.14              57.15                 N             16.98         709           6.375
  409269921      Single Family        Primary               Fifth Third               360            77.1               77.1                 N              40.7         746            6.5
  409269924      Single Family        Primary               Fifth Third               360           79.98              79.98                 N             40.52         702           6.625
  409269926      Single Family        Primary               Fifth Third               360           80.05              80.06                 N             30.64         794            5.5
  409269927      Single Family        Primary               Fifth Third               360             75                 75                  N               43          774           6.125
  409269928           PUD           Second Home             Fifth Third               360           58.71              58.71                 N             46.13         711            6.25
  409269929          Condo          Second Home             Fifth Third               360             80                 90                  Y             23.13         721            6.5
  409269930      Single Family        Primary               Fifth Third               360             80                 80                  N             30.68         797            6.5
  409269932          Condo          Second Home             Fifth Third               360             80                 80                  N              29.2         752           7.125
  409269934          Condo            Primary               Fifth Third               360             80                 80                  N             23.69         677            6.5
  409269938          Condo            Primary               Fifth Third               360           37.04              37.04                 N             14.43         683            6.25
  409269940      Single Family        Primary               Fifth Third               360           30.88              30.89                 N               18          646           6.375
  409269943      Single Family        Primary               Fifth Third               360             80                 80                  N             36.01         776           6.625
  409269945      Single Family        Primary               Fifth Third               360             80                 80                  N             38.66         776           6.125
  409269946      Single Family      Second Home             Fifth Third               360           79.75              79.76                 N              38.5         721            6.5
  409269947          Condo          Second Home             Fifth Third               360             80                 80                  N             33.99         773           6.625
  409269950      Single Family      Second Home             Fifth Third               360           49.21              49.22                 N              40.9         767           6.625
  409269952      Single Family        Primary               Fifth Third               360             80                 80                  N             29.73         729           6.875
  409269953           PUD           Second Home             Fifth Third               360           62.59               62.6                 N             37.63         812            6.5
  409269954          Condo            Primary               Fifth Third               360           57.22              57.22                 N             21.37         742           6.375
  409269956      Single Family        Primary               Fifth Third               360           60.41              60.42                 N             44.62         813            6.5
  409269957      Single Family        Primary               Fifth Third               360           79.31              84.51                 Y             28.83         703           6.625
  409269958      Single Family        Primary               Fifth Third               360             80                 90                  Y             37.38         774           6.875
  409269959      Single Family        Primary               Fifth Third               360           78.33              78.33                 N             37.62         681           6.875
  409269960      Single Family      Second Home             Fifth Third               360             80                 80                  N             39.97         751           6.625
  409269961          Condo            Primary               Fifth Third               360           79.94              79.94                 N             36.83         719             7
  409269962      Single Family        Primary               Fifth Third               360             80                 80                  N             43.47         668           6.625
  409269963      Single Family      Second Home             Fifth Third               360             80                 80                  N             22.34         673           6.625
  409269964      Single Family      Second Home             Fifth Third               360             80                 80                  N             34.08         781            6.5
  409269965      Single Family        Primary               Fifth Third               360           70.42              70.43                 N             19.55         723           6.125
  409269967      Single Family        Primary               Fifth Third               360             80                 80                  N             33.56         773            6.5
  409269968           PUD             Primary               Fifth Third               360             80                 80                  N             41.31         732            6.5
  409269969      Single Family        Primary               Fifth Third               360           75.07              75.08                 N             42.88         737           6.625
  409269972          Condo            Primary               Fifth Third               360             80                 80                  N             20.41         664            6.75
  409269974      Single Family        Primary               Fifth Third               360           45.45              45.46                 N             33.62         804            6.25
  409269976      Single Family        Primary               Fifth Third               360             70                 70                  N             37.76         784           6.625
  409269977      Single Family        Primary               Fifth Third               360             30               47.61                 Y             29.96         783           6.625
  409269978           PUD             Primary               Fifth Third               360           77.45              77.46                 N             36.97         767           6.625
  409269981          Condo          Second Home             Fifth Third               360           69.52              69.52                 N             32.09         764           6.625
  409269982      Single Family        Primary               Fifth Third               360           54.57              54.58                 N             33.06         797           6.625
  409269986      Single Family        Primary               Fifth Third               360             80                 84                  Y             33.45         798            6.5
  409269987           PUD           Second Home             Fifth Third               360           57.14              57.15                 N             34.96         721           6.875
  409269988      Single Family      Second Home             Fifth Third               360           78.93              78.94                 N             15.91         815           6.625
  409269989      Single Family        Primary               Fifth Third               360           66.58              66.58                 N             46.12         773            7.25
  409269990      Single Family        Primary               Fifth Third               360           56.28              56.29                 N             33.34         788           6.625
  409269992      Single Family        Primary               Fifth Third               360            54.5              70.04                 Y             53.34         715           6.625
  409269993          Condo          Second Home             Fifth Third               360           89.09               89.1                 N             35.92         750           6.125
  409269994          Condo            Primary               Fifth Third               360           54.95              54.95                 N             19.08         680            6.5
  409269996      Single Family        Primary               Fifth Third               360           77.46              88.24                 Y             41.05         698            6.5
  409269997      Single Family        Primary               Fifth Third               360            75.3               75.3                 N              42.7         740           6.125
  409269998      Single Family        Primary               Fifth Third               360             70               88.75                 Y             46.72         730           6.875
  409836763           PUD             Primary                  WAMU                   360             80                 80                  N               0           695           6.625
  409836769      Single Family        Primary                  WAMU                   360             75                 75                  N               0           636             6
  409836771      Single Family        Primary                  WAMU                   360             80                 80                  N             47.56         676            5.5
  409836777           PUD             Primary                  WAMU                   360           38.76              38.76                 N               0           724           5.625
  409836779           PUD            Investment                WAMU                   360             80                 80                  N               0           743           6.125
  409836781           PUD             Primary                  WAMU                   360           72.22              72.22                 N             27.98         696           6.125
  409836782      Single Family      Second Home                WAMU                   360             80                 80                  N               0           631            6.75
  409836797      Single Family       Investment                WAMU                   360             80                 80                  N               0           666            7.75
  409836804      Single Family      Second Home                WAMU                   360             80                 80                  N               37          725           5.875
  409836823      Single Family        Primary                  WAMU                   360           49.74              49.74                 N               0           707             6
  409836831        2-4 Family         Primary                  WAMU                   360           74.85              74.85                 N               0           786           6.775
  409836838      Single Family        Primary                  WAMU                   360             80                 80                  N               0           701           6.875
  410169339      Single Family        Primary               Wells Fargo               360             80               99.99                 Y             49.33         764            6.5
  410169354      Single Family        Primary               Wells Fargo               360            78.3               100                  Y             45.24         765           6.625
  410169355      Single Family        Primary               Wells Fargo               360             80                100                  Y             44.28         730            7.5
  410388436      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           765           7.625
  410388437      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               35          674           7.625
  410388440      Single Family       Investment     Select Portfolio Servicing        360             65                 65                  N               0           709            7.5
  410388441           PUD             Primary       Select Portfolio Servicing        360             70                 90                  Y               0           738           7.375
  410388445      Single Family        Primary       Select Portfolio Servicing        360             60               68.62                 Y               0           627           6.625
  410388446      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           662           6.875
  410388447      Single Family       Investment     Select Portfolio Servicing        360             65               76.67                 Y               0           648           7.625
  410388449      Single Family        Primary       Select Portfolio Servicing        360           76.51              94.99                 Y               41          659            7.25
  410388450      Single Family       Investment     Select Portfolio Servicing        360           75.81              75.81                 N             40.03         628            8.25
  410388451      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           751            7.5
  410388452      Single Family        Primary       Select Portfolio Servicing        360           79.13               100                  Y               0           733            7.25
  410388455      Single Family       Investment     Select Portfolio Servicing        360             65                 80                  Y               0           654           6.875
  410388457           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             34.25         688            7.5
  410388460      Single Family       Investment     Select Portfolio Servicing        360            77.7               77.7                 N             39.05         748           6.875
  410388471      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           661            6.85
  410388474      Single Family        Primary       Select Portfolio Servicing        360             60               84.98                 Y               0           644           6.875
  410388476      Single Family        Primary       Select Portfolio Servicing        360             65                 80                  Y               0           634            7.5
  410388486      Single Family        Primary       Select Portfolio Servicing        360           69.91                90                  Y               0           680            6.99
  410388487          Condo           Investment     Select Portfolio Servicing        360             65                 80                  Y               0           624            6.99
  410388489      Single Family      Second Home     Select Portfolio Servicing        360           79.99                95                  Y               33          663            7.5
  410388492      Single Family      Second Home     Select Portfolio Servicing        360           79.99              94.99                 Y               31          667            7.25
  410388493      Single Family      Second Home     Select Portfolio Servicing        360             80                100                  Y               0           688           7.875
  410388496      Single Family       Investment     Select Portfolio Servicing        360             65               76.24                 Y               34          637           6.625
  410388502          Condo            Primary       Select Portfolio Servicing        360           79.99              99.99                 Y               0           673           7.625
  410388506      Single Family        Primary       Select Portfolio Servicing        360           53.82              53.82                 N               0           666            5.99
  410388508           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           676           7.375
  410388509           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           716           7.375
  410388512      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.98         663           7.125
  410388513      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              47.5         625            7.75
  410388516      Single Family       Investment     Select Portfolio Servicing        360             60                 60                  N               48          676            6.75
  410389667      Single Family        Primary                  WAMU                   360           79.84              79.84                 N               0           699            6.5
  410389669      Single Family        Primary                  WAMU                   360           66.23              66.22                 N               0           759             6
  410389673      Single Family        Primary                  WAMU                   360             80                 80                  N               0           681            6.5
  410389675          Condo            Primary                  WAMU                   360           67.54              67.54                 N               0           736           5.225
  410389683      Single Family       Investment                WAMU                   360             70                 70                  N               0           717            7.7
  410389691      Single Family        Primary                  WAMU                   360             80                 80                  N               0           680           6.375
  410389694      Single Family        Primary                  WAMU                   360             70                88.2                 Y               0           804            6.1
  410389703      Single Family        Primary                  WAMU                   360            76.7               76.7                 N               0           783            5.75
  410389708           PUD             Primary                  WAMU                   360           79.79              79.78                 N               0           696           5.875
  410389712           PUD             Primary                  WAMU                   360             80               79.99                 N               0           664            6.75
  410389715          Condo           Investment                WAMU                   360           74.29              74.28                 N               0           728             7
  410389717      Single Family        Primary                  WAMU                   360           66.67              66.66                 N               0           675            7.25
  410389718           PUD             Primary                  WAMU                   360           78.04              78.03                 N               0           742           5.625
  410389719      Single Family       Investment                WAMU                   360            72.5               72.5                 N               0           746            7.1
  410389720          Condo            Primary                  WAMU                   360             80                 80                  N               0           651           6.775
  410389735          Condo            Primary                  WAMU                   360             95                 95                  N               0           675           7.125
  410389742           PUD             Primary                  WAMU                   360             70                 70                  N               0           654           6.125
  410389748      Single Family        Primary                  WAMU                   360             80                 80                  N               0           755           6.875
  410389750      Single Family       Investment                WAMU                   360           53.42              56.39                 N               0           760            6.25
  410389751      Single Family        Primary                  WAMU                   360             80                 80                  N               0           778           6.375
  410389761      Single Family        Primary                  WAMU                   360           64.15              64.15                 N               0           703            6.75
  410389774      Single Family        Primary                  WAMU                   360             80                 80                  N               0           712           7.375
  410389776      Single Family        Primary                  WAMU                   360             80                 80                  N               0           656            7.5
  410621617      Single Family      Second Home            Suntrust Bank              360             80                 80                  N             48.65         710            7.5
  410621619      Single Family        Primary              Suntrust Bank              360           35.57              35.57                 N             55.06         771           6.625
  410621623      Single Family        Primary              Suntrust Bank              360           31.82              31.82                 N             55.08         758           6.625
  410621625          Condo           Investment            Suntrust Bank              360             80                 95                  Y             20.97         764            7.5
  410621629          Condo            Primary              Suntrust Bank              360            89.5               89.5                 N             42.26         637           6.875
  410621631          Condo            Primary              Suntrust Bank              360             80                 80                  N             31.84         650           6.875
  410621633      Single Family        Primary              Suntrust Bank              360           79.99              99.99                 Y             41.94         667           6.625
  410621635      Single Family        Primary              Suntrust Bank              360           68.81              68.81                 N             55.05         776           6.125
  410621636      Single Family        Primary              Suntrust Bank              360           79.99              99.97                 Y             40.51         663           6.875
  410621637          Condo            Primary              Suntrust Bank              360           79.99              99.98                 Y             39.92         655             6
  410621639      Single Family       Investment            Suntrust Bank              360             80                 80                  N             44.11         774           7.375
  410621640      Single Family       Investment            Suntrust Bank              360             80                 80                  N             29.68         754           7.125
  410621641          Condo           Investment            Suntrust Bank              360             80                 80                  N             29.64         625            7.5
  410621642          Condo           Investment            Suntrust Bank              360             90                 90                  N             46.61         641            7.5
  410621643          Condo           Investment            Suntrust Bank              360             90                 90                  N             46.46         641            7.5
  410621644          Condo            Primary              Suntrust Bank              360            100                100                  N             12.88         679            6.75
  410621645          Condo           Investment            Suntrust Bank              360             90                 90                  N             28.16         642            7.5
  410621646          Condo          Second Home            Suntrust Bank              360             95                 95                  N             37.23         630           7.375
  410621648      Single Family        Primary              Suntrust Bank              360             80                 80                  N             21.12         692           6.875
  410621650          Condo            Primary              Suntrust Bank              360             80                100                  Y              31.7         655           6.875
  410621654      Single Family        Primary              Suntrust Bank              360             80                100                  Y              46.4         685           7.625
  410621661      Single Family        Primary              Suntrust Bank              360             80                 80                  N             50.59         771           5.625
  410621662          Condo            Primary              Suntrust Bank              360             80               99.12                 Y             29.62         640             7
  410621663           PUD           Second Home            Suntrust Bank              360             80                 80                  N              54.8         767            6.25
  410621664      Single Family       Investment            Suntrust Bank              360             80                 80                  N             16.06         727           6.875
  410621665          Condo            Primary              Suntrust Bank              360           78.57              78.57                 N             30.69         656            6.75
  410621667      Single Family       Investment            Suntrust Bank              360             80                 80                  N             53.54         763            7.25
  410621668      Single Family        Primary              Suntrust Bank              360           79.87              79.87                 N             56.94         766           6.125
  410621671      Single Family        Primary              Suntrust Bank              360             80                 80                  N               0           658           7.375
  410621672      Single Family        Primary              Suntrust Bank              360             80                100                  Y             34.61         717            6.25
  410621673      Single Family        Primary              Suntrust Bank              360           79.99              99.98                 Y             43.64         660             7
  410621677      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           750           8.375
  410621679          Condo          Second Home            Suntrust Bank              360           78.65              78.65                 N             34.06         652            7.25
  410621681           PUD             Primary              Suntrust Bank              360           79.99              98.99                 Y              44.6         666           7.125
  410621682           PUD             Primary              Suntrust Bank              360           79.98              99.98                 Y             43.84         660             7
  410621683          Condo            Primary              Suntrust Bank              360           79.99               100                  Y             44.88         658             6
  410621687          Condo           Investment            Suntrust Bank              360             80                 80                  N              37.4         796            7.5
  410621691      Single Family      Second Home            Suntrust Bank              360             95                 95                  N              42.6         644           8.375
  410621693      Single Family        Primary              Suntrust Bank              360             80                100                  Y             56.29         745           6.125
  410621694           PUD           Second Home            Suntrust Bank              360           76.92              76.92                 N             36.94         707            6.5
  410621695      Single Family        Primary              Suntrust Bank              360             70                 70                  N             53.19         769           6.625
  410621698          Condo          Second Home            Suntrust Bank              360             80                 80                  N             16.68         637            6.5
  410621699      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             30.06         645           6.625
  410621700          Condo            Primary              Suntrust Bank              360             80                 90                  Y               49          668           6.625
  410621701      Single Family       Investment            Suntrust Bank              360             80                 80                  N             51.49         698           6.875
  410621703      Single Family        Primary              Suntrust Bank              360           78.53              99.48                 Y             47.48         701           7.125
  410621706      Single Family      Second Home            Suntrust Bank              360           40.25              40.25                 N             44.43         775           6.125
  410621708          Condo          Second Home            Suntrust Bank              360             80                 80                  N             50.47         666           6.125
  410621709          Condo            Primary              Suntrust Bank              360            100                100                  N             34.04         663           7.125
  410621712      Single Family        Primary              Suntrust Bank              360             80                100                  Y             32.39         662           5.875
  410621714          Condo           Investment            Suntrust Bank              360             80                 80                  N             39.01         650           6.875
  410621716      Single Family        Primary              Suntrust Bank              360             80                100                  Y             35.47         647            7.5
  410621717           PUD             Primary              Suntrust Bank              360             80                100                  Y             31.52         708             7
  410621719      Single Family        Primary              Suntrust Bank              354           78.76              78.76                 N             50.42         770            6.25
  410621720          Condo            Primary              Suntrust Bank              360           78.68              97.55                 Y             32.66         644           8.375
  410621721           PUD             Primary              Suntrust Bank              360             80                100                  Y             40.28         649            7.5
  410621722      Single Family        Primary              Suntrust Bank              360           68.99              68.99                 N             55.02         718            6.25
  410621723          Condo            Primary              Suntrust Bank              360             80                100                  Y             43.16         623             7
  410621724      Single Family        Primary              Suntrust Bank              360             80                100                  Y             38.56         657            7.75
  410621727        2-4 Family         Primary              Suntrust Bank              360             80                100                  Y             39.19         647           7.125
  410621729          Condo            Primary              Suntrust Bank              360             80                100                  Y             47.89         687           7.625
  410621730        2-4 Family         Primary              Suntrust Bank              360             80                 80                  N             45.22         689            6.75
  410621733      Single Family        Primary              Suntrust Bank              360             80                100                  Y             41.35         725            7.75
  410621735           PUD             Primary              Suntrust Bank              360           66.56              66.56                 N             54.68         690           5.875
  410621736          Condo            Primary              Suntrust Bank              360             80                100                  Y             36.82         733           7.875
  410621737      Single Family        Primary              Suntrust Bank              360             80                 90                  Y             41.22         683           8.125
  410621738        2-4 Family         Primary              Suntrust Bank              360             80                100                  Y             41.35         759            7.5
  410621741      Single Family        Primary              Suntrust Bank              360             80                 90                  Y             25.71         687            6.5
  410621743      Single Family        Primary              Suntrust Bank              360             80               93.48                 Y               0           698           6.625
  410621744           PUD             Primary              Suntrust Bank              360             80                100                  Y               0           672           6.875
  410621745          Condo            Primary              Suntrust Bank              360             80                100                  Y             39.38         717            8.25
  410621746          Condo            Primary              Suntrust Bank              360             80                100                  Y             45.57         670           7.875
  410621748      Single Family        Primary              Suntrust Bank              360             80                100                  Y              37.1         690            7.75
  410621749      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             45.29         657           6.875
  410621750      Single Family        Primary              Suntrust Bank              360             80                100                  Y             39.83         690           7.875
  410621752           PUD             Primary              Suntrust Bank              360             80                100                  Y             47.17         770            7.75
  410621755        2-4 Family        Investment            Suntrust Bank              360             65                 65                  N             42.78         718            7.5
  410621756      Single Family        Primary              Suntrust Bank              360             80                 80                  N             26.17         731             8
  410621757          Condo            Primary              Suntrust Bank              360           79.99               100                  Y             31.85         645            6.75
  410621758          Condo           Investment            Suntrust Bank              360             80               94.99                 Y             29.17         724           8.375
  410621759          Condo           Investment            Suntrust Bank              360             80               94.99                 Y             29.17         724           8.375
  410621760          Condo           Investment            Suntrust Bank              360             80               94.99                 Y             29.17         724           8.375
  410621761          Condo            Primary              Suntrust Bank              360             80                100                  Y             42.28         654            7.5
  410621762          Condo            Primary              Suntrust Bank              360             80                100                  Y               0           722            8.25
  410621763           PUD             Primary              Suntrust Bank              360             80                100                  Y             42.19         630             7
  410621765      Single Family        Primary              Suntrust Bank              360             80                100                  Y             31.03         707           7.875
  410621767      Single Family        Primary              Suntrust Bank              360             80               99.23                 Y             43.28         719            8.25
  410621769           PUD             Primary              Suntrust Bank              360             80                100                  Y             46.77         690           7.875
  410621770      Single Family        Primary              Suntrust Bank              360             70                100                  Y               0           770             8
  410621773      Single Family        Primary              Suntrust Bank              360             80               89.99                 Y               0           791            8.25
  410621775        2-4 Family         Primary              Suntrust Bank              360             80                100                  Y              4.49         683           7.375
  410621779      Single Family        Primary              Suntrust Bank              360             80                100                  Y             44.66         678           7.375
  410621780          Condo            Primary              Suntrust Bank              360             80                100                  Y             26.99         677           7.375
  410621781          Condo            Primary              Suntrust Bank              360           79.73              97.84                 Y              49.6         652           6.625
  410621783      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             52.94         744            6.5
  410621784          Condo            Primary              Suntrust Bank              360             80                100                  Y             46.01         685           7.125
  410621786      Single Family        Primary              Suntrust Bank              360             80               89.87                 Y               0           660            6.5
  410621787      Single Family        Primary              Suntrust Bank              360             80                100                  Y             45.32         679           6.875
  410621789           PUD             Primary              Suntrust Bank              360           75.71              75.71                 N               0           631             7
  410621790      Single Family        Primary              Suntrust Bank              360             80                100                  Y             42.12         715            7.75
  410621791           PUD            Investment            Suntrust Bank              360           77.43              77.43                 N             51.16         755            6.25
  410621792           PUD             Primary              Suntrust Bank              360             80                100                  Y             37.19         717             8
  410621793           PUD             Primary              Suntrust Bank              360             80                100                  Y             46.16         651           7.625
  410621794           PUD             Primary              Suntrust Bank              360           78.49               100                  Y             43.59         666            7.5
  410621795      Single Family        Primary              Suntrust Bank              360             80                100                  Y             46.74         666            8.25
  410621796          Condo            Primary              Suntrust Bank              360           79.98              99.99                 Y              38.8         690           6.625
  410621797      Single Family        Primary              Suntrust Bank              360             80               89.72                 Y             56.42         701           6.375
  410621798      Single Family       Investment            Suntrust Bank              360             90                 90                  N               0           730           8.375
  410621799      Single Family        Primary              Suntrust Bank              360             80                 80                  N             55.69         779           5.625
  410621800          Condo            Primary              Suntrust Bank              360             80                100                  Y             55.09         718            6.75
  410621802        2-4 Family        Investment            Suntrust Bank              360             90                 90                  N             47.05         659           7.375
  410621803      Single Family       Investment            Suntrust Bank              360           51.67              51.67                 N             21.71         777           6.625
  410621805          Condo            Primary              Suntrust Bank              360             80                100                  Y             39.17         703            8.25
  410621806           PUD            Investment            Suntrust Bank              360             80                 80                  N               0           700            8.25
  410621808           PUD             Primary              Suntrust Bank              360           79.88              99.88                 Y               0           684           8.375
  410621809           PUD             Primary              Suntrust Bank              360             80                100                  Y             42.95         633           7.875
  410621810          Condo            Primary              Suntrust Bank              360           79.99              99.98                 Y               0           658           7.125
  410621811      Single Family        Primary              Suntrust Bank              360             80                100                  Y             40.88         640           7.125
  410621812      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           782            8.5
  410621813      Single Family        Primary              Suntrust Bank              360             95                 95                  N               0           724            7.5
  410621814        2-4 Family         Primary              Suntrust Bank              360             80                100                  Y             46.03         681             8
  410621816      Single Family        Primary              Suntrust Bank              360             80                100                  Y             36.07         720            7.25
  410621817          Condo            Primary              Suntrust Bank              360             80                100                  Y             41.78         658           7.375
  410621818          Condo            Primary              Suntrust Bank              360             80                100                  Y             38.78         647           6.875
  410621819           PUD             Primary              Suntrust Bank              360             80                100                  Y               0           678           7.375
  410621824          Condo           Investment            Suntrust Bank              360           77.85              77.85                 N               0           725           8.375
  410621825          Condo            Primary              Suntrust Bank              360             80               94.98                 Y             29.24         669             7
  410621826           PUD             Primary              Suntrust Bank              360             80                100                  Y               0           724            7.25
  410621827          Condo            Primary              Suntrust Bank              360             80                100                  Y             46.42         649           8.375
  410621829          Condo            Primary              Suntrust Bank              360             80                100                  Y             48.69         624           6.625
  410621831          Condo            Primary              Suntrust Bank              360             80                100                  Y             45.24         650            6.5
  410621833      Single Family        Primary              Suntrust Bank              360             80                100                  Y             35.08         647            6.75
  410621834      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           719            7.5
  410621835      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             39.73         668            7.5
  410621839          Condo            Primary              Suntrust Bank              360             80                100                  Y             48.61         656            7.25
  410621840          Condo            Primary              Suntrust Bank              360             80                100                  Y             42.15         681            7.25
  410621841      Single Family        Primary              Suntrust Bank              360             80                100                  Y              51.7         728           6.125
  410621843      Single Family       Investment            Suntrust Bank              360             75                 75                  N             41.25         793            7.75
  410621844      Single Family        Primary              Suntrust Bank              360             95                 95                  N               0           706            7.75
  410621850      Single Family        Primary              Suntrust Bank              360             80                100                  Y             49.35         689            6.25
  410621851      Single Family       Investment            Suntrust Bank              360           44.28              44.28                 N               0           696           7.625
  410621852        2-4 Family        Investment            Suntrust Bank              360             70                 70                  N              38.6         725            7.75
  410621853      Single Family       Investment            Suntrust Bank              360             70                 70                  N             39.78         725           7.375
  410621855          Condo            Primary              Suntrust Bank              360             80                100                  Y               0           644            6.75
  410621857           PUD           Second Home            Suntrust Bank              360             80                 95                  Y             30.35         753             6
  410621858        2-4 Family         Primary              Suntrust Bank              360             80                 80                  N             24.45         663           7.875
  410621859      Single Family        Primary              Suntrust Bank              360             80                100                  Y             37.25         668           6.875
  410621861      Single Family        Primary              Suntrust Bank              360             80                 95                  Y              48.4         621            7.5
  410621862      Single Family        Primary              Suntrust Bank              360             80                100                  Y             49.33         669           7.625
  410621863      Single Family        Primary              Suntrust Bank              360           67.63              88.99                 Y             49.41         661            6.25
  410621864      Single Family        Primary              Suntrust Bank              360             80                100                  Y             40.54         770            6.25
  410621866           PUD             Primary              Suntrust Bank              360           79.99              89.98                 Y             25.11         634           6.125
  410621868          Condo            Primary              Suntrust Bank              360             80                100                  Y             49.48         639           8.125
  410621871      Single Family       Investment            Suntrust Bank              360             80                 80                  N             37.99         685           7.375
  410621874          Condo            Primary              Suntrust Bank              360             80                 90                  Y             40.62         634           5.375
  410621875           PUD             Primary              Suntrust Bank              360           79.99              99.99                 Y              40.2         649            7.25
  410621878           PUD             Primary              Suntrust Bank              360             80                 90                  Y             38.26         633           6.875
  410621879      Single Family        Primary              Suntrust Bank              360             80                100                  Y               31          663             7
  410621880      Single Family       Investment            Suntrust Bank              360             80                 80                  N             31.47         692           7.125
  410621881      Single Family        Primary              Suntrust Bank              360             80                 95                  Y             54.48         714           5.625
  410621882          Condo            Primary              Suntrust Bank              360           76.76              87.55                 Y             31.37         633           8.375
  410621885      Single Family        Primary              Suntrust Bank              360             80                100                  Y             45.64         782            7.25
  410621886      Single Family        Primary              Suntrust Bank              360           59.37              59.37                 N             43.67         657            6.5
  410621887      Single Family        Primary              Suntrust Bank              360             80                100                  Y             51.45         693           6.125
  410621891           PUD             Primary              Suntrust Bank              360             80                 90                  Y             56.89         776            6.5
  410621893      Single Family        Primary              Suntrust Bank              360             80               94.78                 Y             42.93         662            7.25
  410621895           PUD             Primary              Suntrust Bank              360           72.35              84.69                 Y             53.61         688           6.125
  410621896      Single Family        Primary              Suntrust Bank              360             65                 65                  N               0           663           5.875
  410621898        2-4 Family        Investment            Suntrust Bank              360             80                 80                  N             17.11         767            7.75
  410621899      Single Family        Primary              Suntrust Bank              360           79.87              79.87                 N             52.32         713           5.625
  410621900      Single Family       Investment            Suntrust Bank              360             65                 65                  N             27.63         790            6.75
  410621901           PUD             Primary              Suntrust Bank              360             80                100                  Y             39.07         716            7.5
  410621903      Single Family        Primary              Suntrust Bank              360             76                 76                  N             53.34         752             6
  410621905      Single Family        Primary              Suntrust Bank              360             80                 80                  N               0           638           6.375
  410621906      Single Family        Primary              Suntrust Bank              360             80                 80                  N             50.78         723           5.875
  410621907      Single Family        Primary              Suntrust Bank              360             80               87.26                 Y             50.59         702            5.75
  410621908          Condo            Primary              Suntrust Bank              360             80                 95                  Y             52.72         750           6.125
  410621910      Single Family      Second Home            Suntrust Bank              360            61.4               61.4                 N             18.34         654             7
  410621911           PUD             Primary              Suntrust Bank              360           79.08              79.08                 N             53.98         706           6.125
  410621912          Condo          Second Home            Suntrust Bank              360           67.85              67.85                 N             51.95         738           5.875
  410638602           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             37.15         656           5.625
  410638606           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              44.4         734           6.625
  410638609           PUD           Second Home     Select Portfolio Servicing        360           79.99              94.99                 Y             25.04         670           6.375
  410638612           PUD             Primary       Select Portfolio Servicing        360           79.99              79.99                 N               0           751             8
  410638613           PUD             Primary       Select Portfolio Servicing        360           79.98              99.98                 Y             31.28         672            6.75
  410638616           PUD             Primary       Select Portfolio Servicing        360           99.99              99.99                 N             41.65         787            7.5
  410638618      Single Family        Primary       Select Portfolio Servicing        360           79.99               100                  Y             42.58         654            6.25
  410638623      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             34.67         745            7.25
  410638632      Single Family        Primary       Select Portfolio Servicing        360           84.29              84.29                 N             26.38         676            6.5
  410638641          Condo            Primary       Select Portfolio Servicing        360           79.04              93.86                 Y             42.71         665            7.5
  410638645      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             57.63         782           6.625
  410638654           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              43.8         690           6.625
  410638657           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             26.43         655           7.125
  410638661      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             51.06         705           6.875
  410638662           PUD             Primary       Select Portfolio Servicing        360           79.99              79.99                 N               0           661           6.125
  410638664           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             33.63         738             7
  410638670           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             30.06         677           5.875
  410638671      Single Family       Investment     Select Portfolio Servicing        360           74.41              82.88                 Y             15.63         743            6.5
  410638674           PUD             Primary       Select Portfolio Servicing        360           92.99              92.99                 N             50.36         628           6.625
  410638675           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             40.18         689             7
  410638678           PUD             Primary       Select Portfolio Servicing        360             96                 96                  N             29.74         747           6.125
  410638680          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             42.23         736            7.25
  410638685      Single Family      Second Home     Select Portfolio Servicing        360             90                 90                  N               0           666           6.875
  410638686          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             37.39         711           6.625
  410638690          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N              39.3         738           6.625
  410638691          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             40.79         738           6.625
  410638694      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N              35.7         742            7.25
  410638715      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             17.87         714            6.75
  410638716           PUD             Primary       Select Portfolio Servicing        360           79.78              99.98                 Y               0           712            8.25
  410638717          Condo           Investment     Select Portfolio Servicing        360           79.04              79.05                 N              21.3         772           6.625
  410638723           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.93         674           6.125
  410638724           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             34.53         735           6.875
  410638727          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y             44.26         701            5.75
  410638728           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             36.01         757            6.25
  410638732      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           760            8.25
  410638736          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             21.69         711            7.25
  410638740           PUD             Primary       Select Portfolio Servicing        360           76.76              76.76                 N              49.6         678           6.125
  410638742           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             43.52         816            7.25
  410638746           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             54.86         670           6.875
  410638753           PUD            Investment     Select Portfolio Servicing        360           75.69              89.92                 Y             32.62         711           6.875
  410638754           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             38.22         735           6.625
  410638755          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y             46.27         670            5.75
  410638756           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           646            8.25
  410638763          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             31.64         668            6.75
  410638773           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             30.95         727             6
  410638775      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             36.11         692           6.625
  410638776          Condo           Investment     Select Portfolio Servicing        360           79.97              79.97                 N              8.44         716             7
  410638781      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             40.46         702           6.625
  410638784           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             26.71         695            6.5
  410638793        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.95         652            7.25
  410638794          Condo           Investment     Select Portfolio Servicing        360           79.98              89.95                 Y             27.93         780            6.75
  410638809           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             49.13         733           6.875
  410638811          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             40.48         687            7.25
  410638817      Single Family      Second Home     Select Portfolio Servicing        360             90                 90                  N             29.34         660           6.375
  410638820      Single Family       Investment     Select Portfolio Servicing        360           70.56              70.56                 N             13.91         734           7.125
  410638824           PUD             Primary       Select Portfolio Servicing        360           79.52              79.52                 N             38.23         669            6.25
  410638829           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             50.35         788            6.25
  410638833           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             40.15         766           6.625
  410638836      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N              33.1         720           7.125
  410638837           PUD            Investment     Select Portfolio Servicing        360           79.98              79.98                 N             22.14         784           6.875
  410638838          Condo           Investment     Select Portfolio Servicing        360           79.99              89.99                 Y              8.21         732           6.625
  410645004          Condo          Second Home     Select Portfolio Servicing        360            100                100                  N             21.06         753           6.875
  410645006           PUD           Second Home     Select Portfolio Servicing        360           99.97              99.97                 N             21.93         693           7.625
  410645007           PUD           Second Home     Select Portfolio Servicing        360            100                100                  N             15.06         816            6.75
  410645008      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y              7.11         782             8
  410645009           PUD           Second Home     Select Portfolio Servicing        360           99.99              99.99                 N             21.99         797           7.375
  410645010      Single Family      Second Home     Select Portfolio Servicing        360            100                100                  N             24.79         688            7.25
  410645013          Condo          Second Home     Select Portfolio Servicing        360            100                100                  N             37.09         681            6.5
  410645015           PUD           Second Home     Select Portfolio Servicing        360            100                100                  N             26.31         703             7
  410645016      Single Family      Second Home     Select Portfolio Servicing        360            100                100                  N             19.81         751           7.125
  410645017      Single Family      Second Home     Select Portfolio Servicing        360            100                100                  N              27.9         790           7.125
  410645018      Single Family       Investment     Select Portfolio Servicing        360           79.98              99.96                 Y             23.02         782             8
  410645019      Single Family       Investment     Select Portfolio Servicing        360           79.96              99.95                 Y             24.11         782             8
  410645020      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y              29.6         782             8
  410645021      Single Family      Second Home     Select Portfolio Servicing        360           99.98              99.98                 N             12.46         778           6.625
  410645023          Condo           Investment     Select Portfolio Servicing        360           79.99               100                  Y               0           687             8
  410645024           PUD           Second Home     Select Portfolio Servicing        360            100                100                  N              8.2          742           6.875
  410645027      Single Family      Second Home     Select Portfolio Servicing        360           99.97              99.97                 N             44.74         684             7
  410645029           PUD           Second Home     Select Portfolio Servicing        360            100                100                  N             44.63         753           7.125
  403526574      Single Family        Primary                  WMMSC                  360           76.57              76.57                 N               0           769           7.125
  403659586      Single Family        Primary               Wells Fargo               360             80                100                  Y             45.84         690            6.25
  405492270      Single Family        Primary               Wells Fargo               360           57.14              57.14                 N             24.08         720           5.875
  405492275      Single Family        Primary               Wells Fargo               360           50.63              50.63                 N             19.44         761           5.625
  405629760           PUD             Primary               Wells Fargo               360           63.83              63.83                 N               0           641           5.125
  405939061      Single Family        Primary                  WMMSC                  360           17.04              17.04                 N               0           774           5.875
  405939062      Single Family        Primary                  WMMSC                  360            26.4               26.4                 N               0           761           5.875
  405939067      Single Family        Primary                  WMMSC                  360           44.82              44.82                 N               0           793           5.625
  405939068      Single Family        Primary                  WMMSC                  360           48.49              48.49                 N               0           798           5.875
  405939070      Single Family        Primary                  WMMSC                  360           53.44              53.44                 N               0           792           5.875
  405939071      Single Family        Primary                  WMMSC                  360           53.76              53.76                 N               0           800           5.875
  405939081      Single Family        Primary                  WMMSC                  360             70                 70                  N               0           715            5.5
  405939083      Single Family        Primary                  WMMSC                  360           70.27              70.27                 N               0           735           5.875
  405939084      Single Family        Primary                  WMMSC                  360           71.68              71.68                 N               0           661            5.5
  405939091      Single Family        Primary                  WMMSC                  360             75                 75                  N               0           760            5.75
  405939100      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           700            5.5
  405939118      Single Family        Primary                  WMMSC                  360           48.15              48.15                 N               0           795           5.875
  405939119      Single Family        Primary                  WMMSC                  360           54.98              54.98                 N               0           798            5.75
  405939120      Single Family        Primary                  WMMSC                  360           56.21              56.21                 N               0           782            5.75
  405939122      Single Family        Primary                  WMMSC                  360           58.33              58.33                 N               0           728            5.75
  405939145          Condo            Primary                  WMMSC                  360             80                 80                  N               0           797            5.75
  405939153      Single Family        Primary                  WMMSC                  360           46.81              46.81                 N               0           698            5.5
  405939154      Single Family      Second Home                WMMSC                  360           47.67              47.67                 N               0           802           5.875
  405939160      Single Family        Primary                  WMMSC                  360           64.52              64.52                 N               0           773            5.75
  405939163      Single Family        Primary                  WMMSC                  360           69.92              69.92                 N               0           798           5.625
  405939168      Single Family        Primary                  WMMSC                  360             75                 75                  N               0           760           5.625
  405939172      Single Family        Primary                  WMMSC                  360             75                 75                  N               0           772           5.875
  405939173      Single Family        Primary                  WMMSC                  360           76.88              76.88                 N               0           722            5.75
  405939177      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           804           5.625
  405939263          Condo            Primary                  WMMSC                  360           36.67              36.67                 N               0           808           5.875
  405939264      Single Family        Primary                  WMMSC                  360           63.03              63.03                 N               0           694           5.625
  405939265      Single Family        Primary                  WMMSC                  360           65.79              65.79                 N               0           787           5.875
  405939268      Single Family        Primary                  WMMSC                  360             75                 75                  N               0           693            5.5
  405939270      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           745           5.625
  405939271      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           782             5
  405939273      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           676            5.5
  405939275      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           787           5.625
  406600426           PUD            Investment             Wells Fargo               360             75                 85                  Y              45.8         775           6.625
  406600461      Single Family       Investment             Wells Fargo               360           52.22                53                  N               0           749            5.25
  407676010      Single Family        Primary               Wells Fargo               360             80                 80                  N             38.16         771           5.875
  407800859           PUD             Primary               Wells Fargo               360             80                 80                  N             31.68         776            6.25
  407800895           PUD             Primary               Wells Fargo               300           83.27              83.27                 N             36.39         814             7
  408419585          Condo            Primary                 IndyMac                 360             80                 80                  N              44.1         662            7.25
  408509858      Single Family        Primary               Wells Fargo               360            79.8                90                  Y             34.85         746           5.375
  408509866          Condo           Investment             Wells Fargo               360             90                 90                  N             45.12         727            7.75
  408509881          Condo          Second Home             Wells Fargo               360           89.96                90                  N             32.76         784            7.5
  408509882        2-4 Family        Investment             Wells Fargo               360           59.59                60                  N               0           691            6.75
  408509889          Condo          Second Home             Wells Fargo               360             80                 80                  N             47.88         634             8
  408509890          Condo           Investment             Wells Fargo               360            94.5               94.5                 N             41.83         738             4
  408509894          Condo          Second Home             Wells Fargo               360             90                 90                  N             55.21         756           6.875
  408509896           PUD            Investment             Wells Fargo               360             75                 90                  Y               0           739           6.875
  408509898           PUD            Investment             Wells Fargo               360           74.87                90                  Y               0           751             7
  408509900      Single Family       Investment             Wells Fargo               360             75                 75                  N             29.37         683           7.625
  408509901      Single Family       Investment             Wells Fargo               360             75                 75                  N             28.94         683           7.625
  408509902      Single Family       Investment             Wells Fargo               360             75                 75                  N             28.94         683           7.625
  408509909          Condo           Investment             Wells Fargo               360             75                 75                  N               0           771             8
  408509911           PUD            Investment             Wells Fargo               360             75                 90                  Y               0           734           7.375
  408509917          Condo           Investment             Wells Fargo               360             90                 90                  N               0           723             8
  408509923        2-4 Family        Investment             Wells Fargo               360           42.86                43                  N               0           736           6.875
  408509924        2-4 Family        Investment             Wells Fargo               360           64.82                74                  Y               0           708           6.875
  408509927           PUD           Second Home             Wells Fargo               360             70                 90                  Y               0           754            7.75
  408509931          Condo           Investment             Wells Fargo               360           18.19                19                  N               0           710           7.375
  408509932        2-4 Family        Investment             Wells Fargo               360           46.15                47                  N               0           653           7.125
  408509934           PUD            Investment             Wells Fargo               360             70                 90                  Y             39.43         768            7.5
  408509940      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           770             7
  408509941          Condo           Investment             Wells Fargo               360             75                 75                  N             37.36         675            7.75
  408509942      Single Family       Investment             Wells Fargo               360             70                 70                  N             29.67         686           6.875
  408509948           PUD            Investment             Wells Fargo               360             65                 90                  Y             33.69         752           7.125
  408509952      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           672            7.25
  408509956          Condo            Primary               Wells Fargo               360           72.41                73                  N               0           661            7.5
  408509958        2-4 Family        Investment             Wells Fargo               360           63.94                64                  N             37.86         709           6.625
  408509968        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y               0           777            7.75
  408509983          Condo          Second Home             Wells Fargo               360             70                 90                  Y               0           710           7.375
  408509990      Single Family      Second Home             Wells Fargo               360             90                 90                  N               0           668           8.375
  408509993      Single Family       Investment             Wells Fargo               360             75                 90                  Y              27.4         709           6.875
  408509994           PUD            Investment             Wells Fargo               360             65                 90                  Y             39.19         668           6.625
  408509996      Single Family       Investment             Wells Fargo               360             75                 75                  N             28.38         672            7.25
  408510001           PUD            Investment             Wells Fargo               360           74.98                90                  Y               0           760            7.5
  408510002           PUD            Investment             Wells Fargo               360           74.99                90                  Y               0           760            7.5
  408510013      Single Family       Investment             Wells Fargo               360           72.78                73                  N               0           722            7.5
  408510014      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           717            8.25
  408510016           PUD            Investment             Wells Fargo               360             75                 90                  Y               0           810           6.875
  408510018           PUD            Investment             Wells Fargo               360           89.99                90                  N               0           731           8.625
  408510023      Single Family      Second Home             Wells Fargo               360            78.4                79                  N               0           735           7.875
  408510024          Condo           Investment             Wells Fargo               180             90                 90                  N               0           708            8.25
  408510028          Condo           Investment             Wells Fargo               360           79.97                80                  N               0           776            7.75
  408510033          Condo          Second Home             Wells Fargo               360             75                 90                  Y               0           651           8.375
  408510039           PUD           Second Home             Wells Fargo               360             65                 90                  Y             45.09         672             7
  408510044           PUD            Investment             Wells Fargo               360           89.99                90                  N             38.11         750            8.5
  408510045      Single Family        Primary               Wells Fargo               360             65                 90                  Y               0           702            7.5
  408510046           PUD            Investment             Wells Fargo               360             90                 90                  N             35.73         727            8.5
  408510049      Single Family       Investment             Wells Fargo               360             75                 75                  N               0           718            7.75
  408510050           PUD            Investment             Wells Fargo               360           74.98                90                  Y               0           671           7.625
  408510054           PUD           Second Home             Wells Fargo               360             75                 80                  Y               0           665            7.25
  408510055           PUD           Second Home             Wells Fargo               360             80                 90                  Y             39.98         664           8.125
  408846516           PUD             Primary              Suntrust Bank              360           76.92                77                  N             35.14         765           6.625
  408846517          Condo          Second Home            Suntrust Bank              360             80                 80                  N             13.74         802           6.625
  408846518      Single Family        Primary              Suntrust Bank              360           36.11                37                  N             49.44         778           6.625
  408846521          Condo            Primary              Suntrust Bank              360           61.79                62                  N              48.9         706            6.75
  408846522      Single Family        Primary              Suntrust Bank              360             80                 80                  N             23.82         757           6.625
  408846523          Condo          Second Home            Suntrust Bank              360             80                 80                  N             32.68         706           6.875
  408846524           PUD             Primary              Suntrust Bank              360           78.43               100                  Y             42.29         791            6.75
  408846525           PUD             Primary              Suntrust Bank              360            70.3                71                  N             24.23         780            6.75
  408846526      Single Family        Primary              Suntrust Bank              360           72.97                73                  N             23.67         771            6.75
  408846527      Single Family        Primary              Suntrust Bank              360           70.15                71                  N             11.31         781           6.375
  409605007      Single Family        Primary       Select Portfolio Servicing        360           73.91              79.35                 Y             35.97         794           4.875
  410282222           PUD             Primary              First Horizon              360           21.96              21.96                 N             46.97         731           6.625
  410282226      Single Family       Investment            First Horizon              360           69.29                80                  Y             11.77         761            7.25
  410282227      Single Family        Primary              First Horizon              360             90                 90                  N               0           806           7.625
  410282231          Condo           Investment            First Horizon              360           79.68              79.68                 N             51.05         768            7.75
  407265535      Single Family       Investment             Wells Fargo               360           37.27                38                  N               0           742             7
  407265621           PUD             Primary               Wells Fargo               360             80                 80                  N              45.5         685           6.125
  407265640      Single Family       Investment             Wells Fargo               360             80                 80                  N               0           691           7.375
  407265648      Single Family        Primary               Wells Fargo               360           69.84                70                  N               0           719           6.875
  407265738           PUD            Investment             Wells Fargo               360           79.98                80                  N               0           791            7.75
  407537392           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           741           9.125
  408034959          Condo           Investment             Wells Fargo               360             65                 65                  N               0           643             7
  408233953      Single Family        Primary       Select Portfolio Servicing        360           79.99              89.94                 Y             54.47         710            6.5
  408233958      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             54.21         777            5.5
  410282211      Single Family        Primary              First Horizon              360           68.84              68.84                 N              64.5         700           7.625
  410282212      Single Family        Primary              First Horizon              360           82.73              82.73                 N             38.54         780            6.75
  410282213          Condo            Primary              First Horizon              360           79.96               100                  Y             39.79         764            7.75
  410282214      Single Family        Primary              First Horizon              360           72.65              72.65                 N              66.1         718            7.75
  410282215      Single Family        Primary              First Horizon              360             80                 80                  N              34.3         708           7.125
  410282216      Single Family      Second Home            First Horizon              360           56.91              56.91                 N               0           754             7
  410282217      Single Family      Second Home            First Horizon              360             95                 95                  N             43.37         772            8.25
  410282218      Single Family      Second Home            First Horizon              360             80                100                  Y             54.88         665             6
  410282219        2-4 Family        Investment            First Horizon              360             80                 80                  N             47.28         794           7.375
  410282220      Single Family        Primary              First Horizon              360           67.53              67.53                 N             26.35         754            6.5
  410282224      Single Family       Investment            First Horizon              360           77.95                90                  Y              41.3         744            8.25
  410282225      Single Family        Primary              First Horizon              360             80               94.62                 Y             43.67         657           7.125
  410282228      Single Family        Primary              First Horizon              360             80                100                  Y             26.84         804           6.375
  410282229      Single Family      Second Home            First Horizon              360             75               89.99                 Y             35.66         754           6.625
  410282230      Single Family        Primary              First Horizon              360           66.46              66.46                 N             51.43         667            7.25
  405773266      Single Family        Primary               Wells Fargo               360             65                 65                  N             17.08         665            5.5
  406600787        2-4 Family        Investment             Wells Fargo               360             75                 90                  Y               0           709            6.75
  408867754           PUD             Primary       Select Portfolio Servicing        360            72.9               86.8                 Y             47.09         699             7
  408879521          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N               0           776            7.25
  408879539          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N               0           774            7.5
  408879542           PUD             Primary       Select Portfolio Servicing        360             95                 95                  N               0           726             7
  408879561          Condo            Primary       Select Portfolio Servicing        360             95                 95                  N               0           736             8
  408879591           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           653            7.25
  408879597      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           732           8.125
  408879628      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           677            7.75
  408879630           PUD             Primary       Select Portfolio Servicing        360             95                 95                  N               0           668           7.625
  408879632           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           643           8.125
  409101911      Single Family       Investment             Wells Fargo               360             65                 65                  N               0           663             7
  409107591           PUD             Primary                Wachovia                 360           79.99                80                  N               0           651            7.25
  409107602      Single Family        Primary                Wachovia                 360             60                 60                  N               0           680           6.875
  409107604      Single Family       Investment              Wachovia                 360           79.92              79.93                 N             43.16         626           7.625
  409107605           PUD             Primary                Wachovia                 360           18.77              18.77                 N               0           648            6.5
  409107614          Condo            Primary                Wachovia                 360             80                 90                  Y              42.2         701           6.125
  409107615           PUD             Primary                Wachovia                 360             40                 40                  N               0           727            6.25
  409107621      Single Family        Primary                Wachovia                 360           60.34              60.35                 N             32.16         690           6.875
  409107622           PUD            Investment              Wachovia                 360             65                 65                  N               0           748            6.75
  409107630          Condo            Primary                Wachovia                 360           47.73              47.74                 N               0           789            6.25
  409107643      Single Family      Second Home              Wachovia                 360             80                 80                  N               0           649             8
  409107665      Single Family        Primary                Wachovia                 360             80                 80                  N               0           773            7.5
  409107668      Single Family        Primary                Wachovia                 360           89.68               99.9                 Y             70.75         658            7.75
  409107675      Single Family        Primary                Wachovia                 360           66.67              66.67                 N               0           695            7.75
  409107681      Single Family        Primary                Wachovia                 360            59.2               59.2                 N             35.25         660            6.5
  409269971      Single Family        Primary               Fifth Third               360             70                 70                  N             28.69         749           6.625
  409269980           PUD             Primary               Fifth Third               360           58.39              58.39                 N             37.86         700           6.625
  409269984      Single Family        Primary               Fifth Third               360             70                 70                  N             33.56         708           6.875
  409360267          Condo            Primary       Select Portfolio Servicing        360             80               85.93                 Y             42.45         717           7.625
  409360272      Single Family        Primary       Select Portfolio Servicing        360             60                 60                  N               0           683            8.5
  409360273      Single Family        Primary       Select Portfolio Servicing        360             24                 24                  N               0           629            9.25
  409360287      Single Family        Primary       Select Portfolio Servicing        360           58.68              58.68                 N               0           638            7.25
  409360293           PUD             Primary       Select Portfolio Servicing        360             50                 50                  N               0           630           7.625
  409360297      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N              44.1         651           8.125
  409579519      Single Family        Primary               Wells Fargo               360             80                 90                  Y             46.78         705            6.25
  409591581      Single Family        Primary               Countrywide               360           69.23              69.23                 N             39.95         693           6.125
  409591639      Single Family        Primary               Countrywide               360             80                 80                  N             39.59         752            6.75
  409591649           PUD             Primary               Countrywide               360             80                 80                  N             24.57         709            6.25
  409591655           PUD             Primary               Countrywide               360           66.07              66.07                 N             36.68         734           6.375
  409591660      Single Family        Primary               Countrywide               360             80               94.95                 Y             43.21         667           6.125
  409591668      Single Family        Primary               Countrywide               360           66.67              66.67                 N             33.83         747           6.375
  409591669      Single Family        Primary               Countrywide               360            72.5               72.5                 N             37.86         749            6.5
  409591696      Single Family        Primary               Countrywide               360           53.49              53.49                 N             19.14         706           6.375
  409591702      Single Family        Primary               Countrywide               360           58.75              58.75                 N             45.73         720           6.375
  409591710           PUD             Primary               Countrywide               360           73.48              73.48                 N             34.53         749           6.625
  409591721           PUD             Primary               Countrywide               360           45.02              45.02                 N             28.91         713            5.75
  409593361      Single Family        Primary               Countrywide               360           31.85              31.85                 N             48.28         798           6.875
  409593367           PUD             Primary               Countrywide               360           58.82              58.82                 N             45.61         799           6.375
  409650652           PUD           Second Home     Select Portfolio Servicing        360           90.86              90.86                 N               0           764            7.5
  409650656           PUD           Second Home     Select Portfolio Servicing        360             95                 95                  N               0           726            7.75
  409650658          Condo            Primary       Select Portfolio Servicing        360           94.98                95                  N               0           672             8
  409650660           PUD           Second Home     Select Portfolio Servicing        360             95                 95                  N               0           780           7.375
  409650663      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           686            7.75
  409650664      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           760           7.375
  409650677      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           676           8.375
  409650681      Single Family        Primary       Select Portfolio Servicing        360           94.99                95                  N               0           737             8
  409650688      Single Family        Primary       Select Portfolio Servicing        360           87.85              87.85                 N               0           692             8
  409829021      Single Family        Primary               Countrywide               360             80                 80                  N             39.23         664           6.375
  409829022           PUD             Primary               Countrywide               360           70.63              70.63                 N              47.7         764             6
  409829023      Single Family       Investment             Countrywide               360           57.72              57.72                 N             25.02         786           5.375
  409829029      Single Family        Primary               Countrywide               360           55.56              70.99                 Y             34.85         703           6.875
  409829030           PUD             Primary               Countrywide               360             75                 90                  Y             31.64         736           6.125
  409829031      Single Family        Primary               Countrywide               360           61.97               69.9                 Y             34.27         734            6.25
  409829032          Condo            Primary               Countrywide               360             95                 95                  N               0           725             8
  409829036      Single Family        Primary               Countrywide               360           68.97              68.97                 N             32.78         741           5.375
  409829038           PUD             Primary               Countrywide               360           54.32              54.32                 N             46.91         772           5.875
  409829041      Single Family        Primary               Countrywide               360           58.96              58.96                 N             29.04         782             6
  409829042           PUD             Primary               Countrywide               360             80                 80                  N             29.08         804           6.375
  409829043      Single Family        Primary               Countrywide               360            61.1              66.07                 Y             43.62         785            6.5
  409829046           PUD             Primary               Countrywide               360           71.79              71.79                 N             51.84         777            6.25
  409829048      Single Family        Primary               Countrywide               360            69.1               69.1                 N             32.25         807            6.5
  409829049      Single Family        Primary               Countrywide               360           66.72              66.72                 N             27.97         809            5.75
  409829050      Single Family        Primary               Countrywide               360             80                 80                  N             52.31         660            4.75
  409829052           PUD             Primary               Countrywide               360           65.99              65.99                 N             52.34         798           4.875
  409829053      Single Family        Primary               Countrywide               360           78.53              78.53                 N              37.8         740           5.125
  409829056      Single Family       Investment             Countrywide               360             70                 70                  N             49.11         735             7
  409833569           PUD             Primary       Select Portfolio Servicing        360           77.03              77.03                 N               0           662           6.625
  409833574      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           764           6.875
  409833575      Single Family        Primary       Select Portfolio Servicing        360             60                 60                  N               0           636           7.875
  409833580      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           621           7.625
  409833588      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           673           8.875
  409833589      Single Family      Second Home     Select Portfolio Servicing        360             95                 95                  N               0           752           8.375
  409833591      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           732            8.25
  409833598      Single Family        Primary       Select Portfolio Servicing        360           65.92              65.92                 N               0           632             7
  409833600      Single Family        Primary       Select Portfolio Servicing        360             54                 54                  N               0           691           6.875
  409833604           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           657           7.875
  409833612           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           716            6.5
  409833629      Single Family        Primary       Select Portfolio Servicing        360           48.52              48.52                 N               0           681           6.375
  409833636           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           673           6.875
  409833644      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           739           6.625
  409833646      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           639             8
  409833656           PUD             Primary       Select Portfolio Servicing        360             95                 95                  N               0           731             8
  409833668        2-4 Family        Investment     Select Portfolio Servicing        360           13.33              13.33                 N               0           781            7.5
  409833672           PUD             Primary       Select Portfolio Servicing        360           50.72              50.72                 N               0           737           6.875
  409866731      Single Family        Primary       Select Portfolio Servicing        360           55.71              55.71                 N               0           753           6.875
  410050888           PUD             Primary       Select Portfolio Servicing        360           79.95              89.88                 Y              51.5         710             6
  410057485      Single Family        Primary               Countrywide               360           78.03              78.03                 N             46.58         620            6.5
  410057487      Single Family        Primary               Countrywide               360             80               89.09                 Y             49.59         682           5.875
  410057489      Single Family        Primary               Countrywide               360           74.06              88.72                 Y             32.41         671           6.125
  410057490      Single Family        Primary               Countrywide               360           79.57              79.57                 N             38.94         733           6.125
  410057492      Single Family        Primary               Countrywide               360            9.38               9.38                 N             35.84         788            6.5
  410057497      Single Family      Second Home             Countrywide               360             52                 52                  N             48.35         739            6.5
  410057499      Single Family        Primary               Countrywide               360           69.05              69.05                 N             34.51         812           6.375
  410057504      Single Family        Primary               Countrywide               360             80                 80                  N             53.39         747           6.375
  410057507           PUD             Primary               Countrywide               360             80                 80                  N             33.39         703           6.375
  410057509          Condo          Second Home             Countrywide               360           24.97              24.97                 N             54.61         774            6.25
  410057510      Single Family        Primary               Countrywide               360             80                 80                  N             37.41         770           6.375
  410057516      Single Family      Second Home             Countrywide               360             70                 70                  N             32.29         763            6.5
  410057519      Single Family        Primary               Countrywide               360             80                 90                  Y             41.79         664            6.25
  410057521      Single Family        Primary               Countrywide               360             80               87.88                 Y             41.41         787           5.375
  410057522           PUD             Primary               Countrywide               360             70                 70                  N             23.37         626            7.5
  410057523      Single Family        Primary               Countrywide               360           53.41              53.41                 N               0           731            5.5
  410057524      Single Family      Second Home             Countrywide               360           75.19              75.19                 N              12.6         737            6.75
  410057525           PUD           Second Home             Countrywide               360           34.33              34.33                 N              41.7         782             7
  410057526          Condo          Second Home             Countrywide               360             80                 80                  N             35.01         672           7.375
  410057527      Single Family        Primary               Countrywide               360             80                 84                  Y             47.58         748           5.875
  410057528      Single Family        Primary               Countrywide               360             80                 80                  N             47.61         682           6.125
  410057529        2-4 Family         Primary               Countrywide               360           73.53              73.53                 N               0           759           7.875
  410057535           PUD             Primary               Countrywide               360             75                 75                  N               0           742           7.125
  410057537      Single Family        Primary               Countrywide               360           72.74              72.74                 N             22.04         642           6.875
  410057541      Single Family        Primary               Countrywide               360           71.93              71.93                 N             52.45         655           6.375
  410057542      Single Family        Primary               Countrywide               360            76.1               76.1                 N             46.15         663             6
  410057546      Single Family        Primary               Countrywide               360             74                 74                  N               0           693           6.375
  410057547      Single Family        Primary               Countrywide               360           45.17              45.17                 N              27.8         681           5.875
  410057549      Single Family       Investment             Countrywide               360             80               84.62                 Y             44.78         698           5.625
  410057552           PUD             Primary               Countrywide               360             80                 80                  N               0           771           5.875
  410057553          Condo            Primary               Countrywide               360             80                 80                  N             42.16         715           6.625
  410057555      Single Family        Primary               Countrywide               360            79.1               79.1                 N             42.14         642            7.5
  410057556      Single Family        Primary               Countrywide               360             80               84.95                 Y             49.04         726            6.25
  410116834           PUD            Investment     Select Portfolio Servicing        360           79.98              89.95                 Y               0           678           8.125
  410116837        2-4 Family         Primary       Select Portfolio Servicing        360           39.34              39.34                 N               0           628            6.75
  410116843      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           721           7.375
  410116870      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           711           6.125
  410116872        2-4 Family         Primary       Select Portfolio Servicing        360             70                 70                  N               0           755           7.375
  410116874      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           726            6.5
  410117653      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           707            10.5
  410117660           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           725            7.75
  410117662      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             29.58         646           9.375
  410117663      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           700           7.875
  410117669      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           649           7.999
  410117674      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           760           10.25
  410117675      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           684            8.5
  410117680      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           736           7.875
  410117683      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.625
  410117689           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              42.7         657           8.125
  410117690      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           686           7.625
  410117691           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           710           7.625
  410117694      Single Family        Primary       Select Portfolio Servicing        360           78.36               100                  Y               0           717           8.999
  410117701      Single Family        Primary       Select Portfolio Servicing        360             65                100                  Y               0           772            7.25
  410117710      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           739           6.625
  410117712      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           686           7.999
  410117713      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           742            8.75
  410117718      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           687            8.25
  410117722      Single Family       Investment     Select Portfolio Servicing        360           78.48              78.48                 N               0           680            8.25
  410117730           PUD            Investment     Select Portfolio Servicing        360             80                100                  Y              27.2         676            10.5
  410117740      Single Family        Primary       Select Portfolio Servicing        360             79                100                  Y               0           704           9.875
  410117746      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           700           7.875
  410117747      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.875
  410117757      Single Family        Primary       Select Portfolio Servicing        360             80               99.63                 Y               0           695           7.875
  410117760      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           692           7.875
  410117763           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           705           6.625
  410117765          Condo            Primary       Select Portfolio Servicing        360           79.75              79.75                 N               0           677           6.875
  410117767        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N               0           749           10.25
  410117773      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           694           7.625
  410117774      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           759           7.999
  410117775      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           683           7.999
  410117779      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           735           7.375
  410117783           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           684           8.125
  410117789      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           731           8.125
  410117790      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           689            8.75
  410117798      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           711           7.999
  410117805      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           707           9.999
  410117810          Condo           Investment     Select Portfolio Servicing        360             60                 60                  N               0           663            6.5
  410117824      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              49.6         685            7.5
  410117826          Condo           Investment     Select Portfolio Servicing        360           63.49              63.49                 N             48.57         672           7.125
  410169312      Single Family        Primary               Wells Fargo               360           68.92              68.91                 N             31.88         624           6.875
  410169313      Single Family        Primary               Wells Fargo               360            62.3               62.3                 N              44.1         683            6.25
  410169317      Single Family        Primary               Wells Fargo               360             80                 95                  Y             21.27         695           6.875
  410169321      Single Family        Primary               Wells Fargo               360           77.14              77.13                 N             35.72         657             6
  410169323      Single Family        Primary               Wells Fargo               360           45.28              45.28                 N               0           632             6
  410169328        2-4 Family        Investment             Wells Fargo               360           74.08              74.07                 N             26.45         661           7.375
  410169329      Single Family        Primary               Wells Fargo               360             80                100                  Y               38          716            7.25
  410169332      Single Family        Primary               Wells Fargo               360           61.78              61.77                 N               0           777            6.75
  410169335      Single Family        Primary               Wells Fargo               360             95                 95                  N               0           720           7.625
  410169341      Single Family       Investment             Wells Fargo               360             85                 85                  N             33.58         668             8
  410169344      Single Family        Primary               Wells Fargo               360           64.59              64.59                 N               0           728           6.875
  410169353      Single Family       Investment             Wells Fargo               360           79.99              79.99                 N             25.94         657             7
  410239102      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N             35.74         669             7
  410239165      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             39.73         667            7.3
  410282519           PUD             Primary               Countrywide               360           73.21              73.21                 N             43.38         724           5.625
  410282521      Single Family        Primary               Countrywide               360           60.71              60.71                 N             33.71         753            6.25
  410282528      Single Family        Primary               Countrywide               360           51.79              51.79                 N             46.68         713           5.875
  410282529      Single Family        Primary               Countrywide               360             75               79.55                 Y             35.92         804            6.5
  410282559          Condo            Primary               Countrywide               360             80                 80                  N             22.21         765             6
  410282561      Single Family        Primary               Countrywide               360           62.42              62.42                 N             42.42         793            6.25
  410282562      Single Family        Primary               Countrywide               360             80               84.42                 Y             43.18         746           6.125
  410282590      Single Family        Primary               Countrywide               360           63.68              79.47                 Y             50.35         728           6.375
  410282593          Condo           Investment             Countrywide               360             80               88.13                 Y             33.82         726           5.875
  410282594      Single Family        Primary               Countrywide               360             80               86.37                 Y             46.05         702           6.125
  410282632           PUD             Primary               Countrywide               360           78.89              78.89                 N             36.11         718            5.5
  410282639      Single Family        Primary               Countrywide               360             80                 90                  Y             47.89         746            6.25
  410282644      Single Family        Primary               Countrywide               360           76.88              76.88                 N             49.48         700           5.875
  410282647           PUD             Primary               Countrywide               360           78.78              78.78                 N              30.3         732            6.25
  410282653      Single Family        Primary               Countrywide               360           70.23              70.23                 N             43.67         740            5.75
  410282662      Single Family        Primary               Countrywide               360           72.29              72.29                 N             30.36         760           6.125
  410282677      Single Family        Primary               Countrywide               360             70                 70                  N             28.08         727           6.375
  410282722           PUD             Primary               Countrywide               360           75.97              75.97                 N             38.69         737             6
  410282731      Single Family        Primary               Countrywide               360           75.86              75.86                 N             46.81         667           6.125
  410282734      Single Family        Primary               Countrywide               360           69.94              69.94                 N             39.74         788            6.5
  410282738           PUD             Primary               Countrywide               360           48.91              48.91                 N             40.46         753            6.25
  410282741      Single Family        Primary               Countrywide               360           44.44              44.44                 N              14.5         790           5.875
  410282756          Condo            Primary               Countrywide               360           49.59              49.59                 N             54.31         726            6.25
  410282759           PUD             Primary               Countrywide               360             60                 60                  N              41.7         717             6
  410282770           PUD             Primary               Countrywide               360           67.57              67.57                 N             54.99         678           6.125
  410282771          Condo            Primary               Countrywide               360             80                 90                  Y             36.21         745            6.25
  410282773          Condo            Primary               Countrywide               360           79.68              79.68                 N             19.05         752           6.125
  410282795      Single Family        Primary               Countrywide               360           71.76              71.76                 N             35.48         751           6.125
  410282796           PUD             Primary               Countrywide               360           49.51              62.85                 Y             33.85         712           6.375
  410282798      Single Family        Primary               Countrywide               360             75                 75                  N             53.76         786            5.75
  410282803           PUD             Primary               Countrywide               360           65.95              75.68                 Y             30.37         726           5.875
  410282805      Single Family        Primary               Countrywide               360           79.68              79.68                 N             35.29         704           6.375
  410376689           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           796           7.125
  410388462      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           697           7.875
  410388463      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           659            7.5
  410388469      Single Family        Primary       Select Portfolio Servicing        360             65               89.49                 Y               0           625            7.25
  410388485          Condo           Investment     Select Portfolio Servicing        360           64.29                70                  Y               0           624            6.99
  410388490      Single Family      Second Home     Select Portfolio Servicing        360           64.98                90                  Y               0           620            7.25
  410388498      Single Family      Second Home     Select Portfolio Servicing        360             65                 90                  Y               0           620            7.5
  410388515      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           664            7.5
  410388517      Single Family       Investment     Select Portfolio Servicing        360             65                 90                  Y               0           640           6.875
  410543602      Single Family        Primary       Select Portfolio Servicing        360             80               98.65                 Y             49.57         671            6.59
  410621614      Single Family        Primary              Suntrust Bank              360             80               99.99                 Y               0           716            8.5
  410621669           PUD             Primary              Suntrust Bank              360             80                100                  Y             39.77         677           8.125
  410621692      Single Family        Primary              Suntrust Bank              360             80                100                  Y              30.4         628            7.75
  410621725      Single Family        Primary              Suntrust Bank              360             80                100                  Y              38.8         647            7.25
  410621754      Single Family        Primary              Suntrust Bank              360             80                100                  Y              42.1         639           7.125
  410621766      Single Family        Primary              Suntrust Bank              360             80                100                  Y              36.4         642            7.25
  410621771           PUD             Primary              Suntrust Bank              360             80                100                  Y             37.84         639           7.125
  410621778           PUD             Primary              Suntrust Bank              360           79.98              99.98                 Y               0           681             8
  410621801      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           700           7.125
  410621821      Single Family        Primary              Suntrust Bank              360             80                100                  Y              36.9         633            7.75
  410621837          Condo            Primary              Suntrust Bank              360           79.99               100                  Y             40.36         639            7.75
  410621842           PUD             Primary              Suntrust Bank              360             80                100                  Y             41.24         626            7.25
  410621846      Single Family        Primary              Suntrust Bank              360             80                100                  Y             44.46         636            7.25
  410621849      Single Family        Primary              Suntrust Bank              360             80                100                  Y             38.59         644            7.5
  410621856        2-4 Family         Primary              Suntrust Bank              180             95                 95                  N              36.9         645           8.125
  410621872      Single Family        Primary              Suntrust Bank              360             80                100                  Y             44.23         627           7.875
  410638737      Single Family       Investment     Select Portfolio Servicing        360             80               89.96                 Y               0           662           8.125
  410638750      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           667           6.625
  410638767      Single Family        Primary       Select Portfolio Servicing        360           79.98              99.97                 Y               0           716           8.125
  410677530           PUD             Primary               Countrywide               360             80                 90                  Y             53.72         774           6.625
  410677532      Single Family        Primary               Countrywide               360           64.86                80                  Y             18.99         704            5.75
  410677538          Condo            Primary               Countrywide               360           79.08              79.08                 N             33.65         666           6.625
  410677555      Single Family        Primary               Countrywide               360             70                 70                  N             32.29         742           6.125
  410677559      Single Family        Primary               Countrywide               360           30.05              30.05                 N             27.07         772             6
  410677610      Single Family        Primary               Countrywide               360           62.69              62.69                 N             36.51         766             6
  410677617      Single Family        Primary               Countrywide               360             80                 80                  N             35.61         718             6
  410677635      Single Family        Primary               Countrywide               360           77.42              77.42                 N             47.14         681           6.375
  410677648      Single Family        Primary               Countrywide               360           74.09              74.09                 N              47.2         773             6
  410677653      Single Family        Primary               Countrywide               360           64.21              64.21                 N             41.78         774            6.25
  410677662      Single Family        Primary               Countrywide               360           45.45              59.09                 Y             39.53         755            5.75
  410677676          Condo            Primary               Countrywide               360             80               82.73                 N             44.56         752           5.875
  410677690      Single Family        Primary               Countrywide               360           78.69              83.61                 Y             40.19         733            6.5
  410677694      Single Family        Primary               Countrywide               360             80                 90                  Y              40.6         740            5.25
  410677697          Condo            Primary               Countrywide               360           71.54              71.54                 N             40.63         713           5.875
  410677698      Single Family        Primary               Countrywide               360           44.46              44.46                 N             30.55         742            6.5
  410677700           PUD             Primary               Countrywide               360             70                 70                  N             47.31         702            6.25
  410677705      Single Family        Primary               Countrywide               360             80                 80                  N             37.97         749           5.875
  410677723      Single Family        Primary               Countrywide               360           65.57              89.97                 Y             45.09         773           6.375
  410677728      Single Family        Primary               Countrywide               360             80                 80                  N             53.18         687            6.25
  410677735          Condo            Primary               Countrywide               360             80                83.3                 Y             40.76         719           6.625
  410677738           PUD             Primary               Countrywide               360             80                 80                  N             36.48         779            5.75
  410677762      Single Family        Primary               Countrywide               360           67.37                80                  Y             35.16         720            6.75
  410677766      Single Family        Primary               Countrywide               360            59.1               59.1                 N             44.21         751            5.75
  410677767      Single Family        Primary               Countrywide               360           55.92              55.92                 N             48.77         771            6.5
  410677772      Single Family        Primary               Countrywide               360             80                 90                  Y             21.17         724            5.75
  410677773          Condo            Primary               Countrywide               360           47.47              47.47                 N             28.51         699             6
  410677788      Single Family        Primary               Countrywide               360           65.22              65.22                 N             21.56         790           5.875
  410677797      Single Family        Primary               Countrywide               360             80               86.13                 Y             31.94         706           6.625
  410677807      Single Family        Primary               Countrywide               360             80                 80                  N             34.19         720           6.875
  410677816      Single Family        Primary               Countrywide               360           79.93              89.92                 Y             38.34         703            6.5
  410677820      Single Family        Primary               Countrywide               360             80                 90                  Y             39.14         701           6.125
  410677822      Single Family        Primary               Countrywide               360           55.63              55.63                 N             25.87         792           6.125
  410677826      Single Family        Primary               Countrywide               360             64               82.74                 Y             48.32         728            5.75
  410677827      Single Family        Primary               Countrywide               360             80                 90                  Y             50.59         723           6.625
  410677833           PUD             Primary               Countrywide               360           59.08              59.08                 N             48.88         703           5.875
  500502050      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N             44.18         670            7.75
  500506126          Condo           Investment             Wells Fargo               360           79.99              89.96                 Y             24.05         704            7.5
  500517604           PUD             Primary       Select Portfolio Servicing        360           79.99              79.99                 N               0           795            5.75
  500549845      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             41.33         748           6.875
  500572025      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             43.03         636            7.5
  500615841           PUD             Primary       Select Portfolio Servicing        360           66.67              84.91                 Y               0           696           6.875
  500666371           PUD             Primary       Select Portfolio Servicing        360           41.51              41.51                 N               0           714            6.75
  500716484           PUD             Primary       Select Portfolio Servicing        360           37.74              37.74                 N               0           651            6.25
  500718943           PUD             Primary       Select Portfolio Servicing        360           79.96              99.96                 Y               0           750            7.25
  500740789      Single Family        Primary               Wells Fargo               360           94.98              94.98                 N             27.79         637             8
  500754940      Single Family        Primary       Select Portfolio Servicing        360            54.3               54.3                 N               0           701           5.875
  500761031      Single Family        Primary       Select Portfolio Servicing        360             65                 90                  Y               0           664           7.375
  500761505      Single Family       Investment             Wells Fargo               360             70                74.6                 Y             19.47         718             8
  500762120      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           766           6.625
  500764761      Single Family        Primary               Wells Fargo               360             60               75.38                 Y               0           690           6.375
  500765005      Single Family        Primary       Select Portfolio Servicing        360           60.73              60.73                 N               0           772             6
  500765917      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             46.45         696            6.5
  500767116      Single Family        Primary       Select Portfolio Servicing        360           56.35              56.35                 N               0           713             5
  500767697      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           690            7.5
  500770082           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           782           6.875
  500773826      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           794           7.375
  500773967      Single Family       Investment     Select Portfolio Servicing        360             65                 80                  Y               0           772            7.5
  500774108           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             36.57         706            6.6
  500774161           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           780             8
  500775069           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           772             8
  500775315      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             41.48         654            7.5
  500775970          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           744           7.125
  500776994      Single Family       Investment     Select Portfolio Servicing        360             65                 80                  Y               0           772           7.625
  500777332           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           769           6.125
  500778325      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           684             8
  500778856      Single Family       Investment             Wells Fargo               360           53.62              53.62                 N               0           673            6.5
  500779333      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           708           6.375
  500779763           PUD             Primary       Select Portfolio Servicing        360             70                 70                  N               0           725             6
  500780469           PUD             Primary       Select Portfolio Servicing        360           50.07              50.07                 N               0           722            5.75
  500781224      Single Family        Primary               Wells Fargo               360           59.71              59.71                 N               0           728           6.375
  500782382      Single Family        Primary       Select Portfolio Servicing        360             80                 85                  Y               0           649             8
  500782644      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           816           7.375
  500783333           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           738             8
  500783498      Single Family        Primary       Select Portfolio Servicing        360           36.72              36.72                 N               0           694           6.375
  500783763      Single Family        Primary       Select Portfolio Servicing        360             60                 60                  N               0           804           5.875
  500783794           PUD             Primary       Select Portfolio Servicing        360           46.98              46.98                 N               0           733             6
  500784059           PUD             Primary       Select Portfolio Servicing        360           74.85              74.85                 N               0           723            6.5
  500784802      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           732           7.875
  500785000      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             33.08         653             8
  500785750        2-4 Family         Primary       Select Portfolio Servicing        360           52.86              52.86                 N               0           634           6.625
  500785919      Single Family      Second Home     Select Portfolio Servicing        360           51.59              51.59                 N               0           800            7.25
  500786238      Single Family      Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           730           7.875
  500792683          Condo            Primary       Select Portfolio Servicing        360           58.95              58.95                 N               0           682           6.375
  500792779           PUD             Primary       Select Portfolio Servicing        360           44.09              44.09                 N               0           816           6.375
  500793137      Single Family        Primary       Select Portfolio Servicing        360           57.58              68.37                 Y               0           714            6.5
  500794820      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           697             8
  500797216        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N               0           678           7.625
  500797646           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           700           7.125
  500797908           PUD             Primary       Select Portfolio Servicing        360             70                 70                  N               0           765            6.75
  500799391      Single Family        Primary       Select Portfolio Servicing        360           58.64              58.64                 N               0           741           5.875
  500800813           PUD            Investment     Select Portfolio Servicing        360           53.33              53.33                 N               0           791           6.875
  500801941      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           714            6.25
  500802273          Condo            Primary       Select Portfolio Servicing        360           27.78              27.78                 N               0           800           6.375
  500802311      Single Family        Primary       Select Portfolio Servicing        360           51.96              51.96                 N               0           704           6.375
  500803275      Single Family        Primary       Select Portfolio Servicing        360           41.54              41.54                 N               0           813            6.25
  500803842        2-4 Family        Investment     Select Portfolio Servicing        360             50                 50                  N               0           750            6.75
  500804423      Single Family        Primary       Select Portfolio Servicing        360             80                 85                  Y               0           645             8
  500805410           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           774           6.375
  500805539        2-4 Family         Primary       Select Portfolio Servicing        360             75                 90                  Y               0           709           7.875
  500805704           PUD             Primary       Select Portfolio Servicing        360           52.77              52.77                 N               0           795           6.875
  500806318           PUD             Primary       Select Portfolio Servicing        360           74.63              94.53                 Y             50.04         754            6.75
  500806482      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           738           7.875
  500806872           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           701           7.875
  500807013      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              46.4         668             7
  500807312           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           677           7.125
  500808920      Single Family        Primary       Select Portfolio Servicing        360           78.95              89.47                 Y             50.19         726            6.5
  500810605      Single Family        Primary       Select Portfolio Servicing        360           55.88              55.88                 N               0           737           6.125
  500811586        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N              47.8         730           7.875
  500812118          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             40.73         668             8
  500812336      Single Family        Primary       Select Portfolio Servicing        360           65.59              65.59                 N               0           715           5.875
  500814901          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           724             8
  500814972        2-4 Family         Primary       Select Portfolio Servicing        360             60               76.67                 Y             36.92         634            7.5
  500817603           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N               0           757             8
  500817743          Condo            Primary       Select Portfolio Servicing        360             90                 90                  N             52.43         632            8.75
  500818467      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           705            7.75
  500818772      Single Family       Investment     Select Portfolio Servicing        360           54.68              54.68                 N               0           697           6.625
  500819804        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             44.67         689            9.5
  500821226          Condo            Primary       Select Portfolio Servicing        360             70                 90                  Y               0           675             8
  500821526      Single Family        Primary       Select Portfolio Servicing        360             70                 90                  Y               0           665           7.875
  500823752      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           655            7.5
  500824735      Single Family        Primary       Select Portfolio Servicing        360           30.37              30.37                 N               0           712            6.5
  500825559        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y               0           753             8
  500825615           CHT            Investment     Select Portfolio Servicing        360           39.47              39.47                 N               0           708           6.875
  500825918          Condo          Second Home     Select Portfolio Servicing        360             70                 70                  N               0           729             8
  500826817           PUD             Primary       Select Portfolio Servicing        360             30                 30                  N               0           701            6.5
  500826938           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N             29.13         741             8
  500827550        2-4 Family        Investment     Select Portfolio Servicing        360           49.48              49.48                 N               0           714            6.25
  500828086           PUD            Investment     Select Portfolio Servicing        360            51.6               51.6                 N               0           689            6.25
  500828380           PUD            Investment     Select Portfolio Servicing        360           66.67              66.67                 N               0           727            7.75
  500829116          Condo           Investment     Select Portfolio Servicing        360             65                 65                  N               0           793            7.5
  500829148          Condo           Investment     Select Portfolio Servicing        360             65                 65                  N               0           743            7.5
  500829456      Single Family       Investment     Select Portfolio Servicing        360           60.67              60.67                 N               0           708            6.5
  500829468           PUD             Primary       Select Portfolio Servicing        360           79.96              94.97                 Y               0           740             8
  500830529      Single Family        Primary       Select Portfolio Servicing        360           57.81              57.81                 N               0           687            5.5
  500831103           PUD            Investment     Select Portfolio Servicing        360             78                 78                  N               0           743            7.25
  500831178           PUD             Primary       Select Portfolio Servicing        360             65                 65                  N               0           695           6.375
  500831403        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.65         714           6.625
  500831566           PUD            Investment     Select Portfolio Servicing        360             75                 75                  N               0           751             8
  500831951      Single Family        Primary       Select Portfolio Servicing        360           45.45              45.45                 N               0           622             8
  500833322      Single Family        Primary       Select Portfolio Servicing        360            64.2               64.2                 N               0           698            5.75
  500833654           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           717           7.875
  500834324          Condo            Primary       Select Portfolio Servicing        360             70                 85                  Y               0           651            7.5
  500834471      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           693           8.375
  500834633        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.12         710             6
  500835533      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           712           6.875
  500835643        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             32.45         726            5.5
  500836372           PUD           Second Home     Select Portfolio Servicing        360           53.06              81.63                 Y               0           699             8
  500836590           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           768             5
  500836829          Condo          Second Home     Select Portfolio Servicing        360             65                 65                  N               0           622           7.875
  500837091      Single Family        Primary       Select Portfolio Servicing        360             80               99.95                 Y             48.15         646            7.75
  500837381        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y               0           739            7.5
  500837665      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           696            7.5
  500837968        2-4 Family         Primary       Select Portfolio Servicing        360           55.24              55.24                 N             40.05         665           5.454
  500838193      Single Family        Primary       Select Portfolio Servicing        360           79.99              89.97                 Y               0           699           7.875
  500838751      Single Family        Primary       Select Portfolio Servicing        360           67.33              67.33                 N               0           697           7.125
  500843202      Single Family        Primary       Select Portfolio Servicing        360           15.29              15.29                 N               0           735           5.875
  500844938           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           808           6.875
  500845066           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           759             8
  500845317        2-4 Family         Primary       Select Portfolio Servicing        360             70                 95                  Y             33.84         650           7.875
  500845830          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y              43.5         779           7.375
  500845835          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y              43.5         779           7.375
  500847992        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y               0           737            6.5
  500848179        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.08         701            7.5
  500848214      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             32.22         678             8
  500848915      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           800           7.625
  500849162      Single Family        Primary       Select Portfolio Servicing        360           74.34              74.34                 N               0           670           7.375
  500849429      Single Family        Primary       Select Portfolio Servicing        360           63.93              63.93                 N               0           620             8
  500850287      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           677             8
  500850311      Single Family        Primary       Select Portfolio Servicing        360           78.57              78.57                 N               0           712             8
  500850424      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             35.11         654            6.5
  500850614      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             35.99         711            7.25
  500850835      Single Family        Primary       Select Portfolio Servicing        360           68.64              68.64                 N               0           693           5.875
  500850882          Condo           Investment     Select Portfolio Servicing        360             65                 65                  N               0           657            7.5
  500851093      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           813           7.375
  500851170          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           743             8
  500851327      Single Family        Primary       Select Portfolio Servicing        360             70               86.61                 Y               0           675           6.375
  500851425          Condo           Investment     Select Portfolio Servicing        360             70                 70                  N               0           687           7.875
  500851496      Single Family        Primary       Select Portfolio Servicing        360           47.83              47.83                 N               0           682            6.25
  500851522      Single Family       Investment     Select Portfolio Servicing        360             65                 65                  N             11.62         668             7
  500851578      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           722             8
  500851636      Single Family       Investment     Select Portfolio Servicing        360           78.64                90                  Y             41.73         747             8
  500851682      Single Family        Primary       Select Portfolio Servicing        360           42.42              42.42                 N               0           785           6.875
  500851686           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           811           8.918
  500851700      Single Family        Primary       Select Portfolio Servicing        360           64.66              64.66                 N               0           743           5.375
  500852305          Condo           Investment     Select Portfolio Servicing        360             70                 70                  N               0           684           7.875
  500852507           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           723             8
  500853149      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           782           7.125
  500853181           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           731           7.875
  500854689           PUD             Primary       Select Portfolio Servicing        360           53.77              53.77                 N               0           789           5.875
  500854698          Condo           Investment     Select Portfolio Servicing        360             70                 95                  Y               0           701             8
  500855248      Single Family        Primary       Select Portfolio Servicing        360           41.73              41.73                 N               0           755           5.375
  500855256          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           734           6.625
  500855435      Single Family        Primary       Select Portfolio Servicing        360           79.99              94.98                 Y               0           794            7.25
  500855856      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             51.65         762           7.375
  500856029           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           751            7.75
  500856112           PUD             Primary       Select Portfolio Servicing        360           52.92              52.92                 N               0           756           5.625
  500856377           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           765             7
  500856512           PUD             Primary       Select Portfolio Servicing        360           79.91              89.91                 Y               0           668             8
  500856544      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           809            7.75
  500856978      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.87         675            7.75
  500857707           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           761             8
  500858248           PUD             Primary       Select Portfolio Servicing        360           39.24              39.24                 N               0           811            5.5
  500858470           PUD             Primary       Select Portfolio Servicing        360           84.45              84.45                 N               0           661           6.875
  500858775      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.94         648             8
  500859115      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           703           7.125
  500859551      Single Family        Primary       Select Portfolio Servicing        360           69.88              99.82                 Y               0           720           6.625
  500860275           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.375
  500860582           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             40.12         658             7
  500860588           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.875
  500860885        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.77         758            8.5
  500860988      Single Family        Primary               Wells Fargo               360             80               84.34                 Y               0           671            7.5
  500861280           PUD             Primary       Select Portfolio Servicing        360           58.69              66.89                 Y               0           785           5.625
  500861313      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N               0           683           5.625
  500861517           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           775             7
  500861718      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.56         722            7.75
  500862105      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             38.54         625             7
  500862139           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           729            7.25
  500862344      Single Family        Primary       Select Portfolio Servicing        360           79.99              89.97                 Y               0           766             7
  500862788      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           807           10.345
  500862933           PUD            Investment     Select Portfolio Servicing        360             70                 80                  Y             48.97         665           7.875
  500862936        2-4 Family        Investment     Select Portfolio Servicing        360           58.85              58.85                 N               0           680           6.875
  500863950           PUD             Primary       Select Portfolio Servicing        360             75                 95                  Y               0           758           6.625
  500863997      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           755           8.375
  500864221           PUD             Primary       Select Portfolio Servicing        360           42.86              42.86                 N               0           807            5.75
  500865239      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.74         701            6.75
  500865504      Single Family        Primary       Select Portfolio Servicing        360           56.26              56.26                 N               0           715           6.125
  500865701      Single Family      Second Home     Select Portfolio Servicing        360           74.24              88.16                 Y               0           695           7.875
  500865862          Condo            Primary       Select Portfolio Servicing        360           79.99              89.98                 Y               0           669           5.875
  500865953        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           747            7.5
  500866337        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             44.37         666            7.75
  500866847      Single Family        Primary       Select Portfolio Servicing        360           53.48              53.48                 N               0           805            6.25
  500867055          Condo           Investment     Select Portfolio Servicing        360           84.98              84.98                 N               0           734            8.75
  500867078      Single Family        Primary       Select Portfolio Servicing        360           43.02              43.02                 N               0           725           5.875
  500867203        2-4 Family         Primary       Select Portfolio Servicing        360           47.19              47.19                 N               0           694             6
  500867376        2-4 Family         Primary               Wells Fargo               360             80                 90                  Y               0           776             8
  500867604      Single Family        Primary       Select Portfolio Servicing        360           44.24              44.24                 N               0           737            6.5
  500868086          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           684            6.5
  500868468      Single Family        Primary       Select Portfolio Servicing        360           79.67              79.67                 N              45.7         682           6.125
  500868472      Single Family        Primary       Select Portfolio Servicing        360           51.76              51.76                 N               0           755           5.625
  500868777        2-4 Family         Primary       Select Portfolio Servicing        360             60                 60                  N               0           626            8.25
  500868799      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           741           8.291
  500869183           PUD             Primary       Select Portfolio Servicing        360           45.37              45.37                 N               0           779           5.875
  500869377           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           764           6.625
  500869397      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           757           8.375
  500869686      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.47         678            7.5
  500869695      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.35         672           8.583
  500869926          Condo           Investment     Select Portfolio Servicing        360           59.81              59.81                 N               0           709             8
  500870096      Single Family        Primary       Select Portfolio Servicing        360           63.57               100                  Y             36.71         656            8.75
  500870943      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           774           7.875
  500871215           CHT           Second Home     Select Portfolio Servicing        360             70                 70                  N             25.83         704            6.5
  500871216      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           757           7.875
  500871250      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N               0           746           6.625
  500871280           PUD             Primary       Select Portfolio Servicing        360           79.46              79.46                 N               0           652            8.5
  500871791      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           735           8.375
  500871900      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.02         690            8.5
  500872072      Single Family      Second Home     Select Portfolio Servicing        360             60                 60                  N               0           700           6.875
  500872140          Condo           Investment     Select Portfolio Servicing        360           78.19                90                  Y               0           799           8.625
  500872149      Single Family       Investment     Select Portfolio Servicing        360             85                 85                  N               0           626           8.375
  500872228      Single Family        Primary       Select Portfolio Servicing        360           57.27              57.27                 N               0           672            7.25
  500872337        2-4 Family         Primary       Select Portfolio Servicing        360           77.14              91.43                 Y             47.33         706            8.8
  500872416      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           741            7.75
  500872847        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             49.16         774            8.25
  500872906          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y               0           762           8.625
  500873097      Single Family        Primary       Select Portfolio Servicing        360             70                 95                  Y             39.37         642            6.75
  500873103          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           788             8
  500873169           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           798            7.25
  500873399           PUD             Primary       Select Portfolio Servicing        360           52.77              52.77                 N               0           686           6.625
  500874045           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           742            7.5
  500874184      Single Family        Primary       Select Portfolio Servicing        360           81.97              88.52                 Y             37.33         689            7.5
  500874769          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             35.47         640           7.875
  500874787      Single Family       Investment     Select Portfolio Servicing        360           79.75              94.71                 Y             40.92         644            9.81
  500875088           PUD            Investment     Select Portfolio Servicing        360             65                 65                  N               0           729            6.75
  500875388      Single Family       Investment     Select Portfolio Servicing        360           74.98              84.98                 Y               0           668           8.625
  500876133      Single Family        Primary       Select Portfolio Servicing        360            46.5               46.5                 N               0           785           6.125
  500876148      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           722            8.75
  500876226           PUD             Primary       Select Portfolio Servicing        360             75                 75                  N               0           735           6.625
  500876337      Single Family       Investment     Select Portfolio Servicing        360           45.91              45.91                 N               0           766           6.375
  500876406      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             21.76         763           7.375
  500877686      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           807           7.875
  500878031        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             42.29         686           9.242
  500878036      Single Family        Primary       Select Portfolio Servicing        360           40.78              40.78                 N               0           791           6.375
  500878085      Single Family       Investment             Wells Fargo               360           59.09              59.09                 N               0           741            6.75
  500878195      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.88         684           8.344
  500878257           PUD             Primary       Select Portfolio Servicing        360            76.5               76.5                 N               0           638           7.875
  500878861           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           783            6.5
  500878862           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           741           7.375
  500879705           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           724            7.75
  500879878        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           724             8
  500879934          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y             46.95         647           8.625
  500880222        2-4 Family        Investment     Select Portfolio Servicing        360           56.43              56.43                 N             39.37         641            6.5
  500880266        2-4 Family         Primary       Select Portfolio Servicing        360             90                 90                  N             45.34         719           7.875
  500880281           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           727           7.625
  500880320      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           723           6.875
  500880331      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           785            7.75
  500880454      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           710            7.75
  500880508        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y             42.08         735           7.625
  500880630          Condo            Primary       Select Portfolio Servicing        360           17.86              17.86                 N               0           702            6.5
  500880841        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             34.61         713           8.125
  500881308      Single Family        Primary       Select Portfolio Servicing        360             65                 90                  Y               0           773            7.75
  500881890      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           782             7
  500882162      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              40.1         634            8.25
  500882223           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           722            7.75
  500882234        2-4 Family         Primary               Wells Fargo               360           54.69              54.69                 N             48.59         654           6.625
  500882473           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           698           9.478
  500882705          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           807           7.375
  500882815      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           738           7.875
  500882826           PUD             Primary       Select Portfolio Servicing        360           40.71              57.86                 Y               0           781            5.75
  500883230      Single Family        Primary       Select Portfolio Servicing        360           44.19              44.19                 N               0           650           7.375
  500883288      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             40.21         628           6.875
  500883641           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           750            8.25
  500884027        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N               0           721           8.125
  500884091           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           729            8.25
  500884093      Single Family       Investment     Select Portfolio Servicing        360             60                 60                  N               0           743            6.25
  500884420      Single Family        Primary       Select Portfolio Servicing        360           79.29              93.57                 Y             50.05         620            7.55
  500884593      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           665            8.75
  500884775      Single Family        Primary       Select Portfolio Servicing        360           77.67              97.09                 Y               0           720            8.5
  500885143      Single Family        Primary       Select Portfolio Servicing        360           64.55              64.55                 N               0           655            6.25
  500885185      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           785           7.125
  500885226      Single Family        Primary       Select Portfolio Servicing        360           43.89              71.79                 Y               0           768            6.5
  500885508           PUD            Investment     Select Portfolio Servicing        360           79.99              89.98                 Y               0           678            8.75
  500886474          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           757           8.873
  500886629      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           733           6.875
  500886718      Single Family      Second Home     Select Portfolio Servicing        360           88.46              88.46                 N               0           718           7.625
  500886843           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             35.31         729            7.5
  500887179      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           726           8.125
  500887494      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y               0           780            7.95
  500887558           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           735           8.625
  500887642          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y              43.3         677           7.375
  500887773      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           769           7.375
  500887812      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y               0           780            7.95
  500888184        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             42.69         727           8.375
  500888682      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           699           7.875
  500888687      Single Family       Investment             Wells Fargo               360           74.99              89.98                 Y             41.06         696            8.5
  500888882           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           781           6.875
  500889551          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           769            7.75
  500889755           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              35.2         675            8.25
  500890015      Single Family        Primary       Select Portfolio Servicing        360             80               89.98                 Y               0           716           7.875
  500890342        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           738            8.91
  500890454      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           743            8.41
  500891006           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.77         664            8.75
  500891019      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           714            7.75
  500891218      Single Family        Primary       Select Portfolio Servicing        360           66.91              66.91                 N               0           717           5.375
  500891252           PUD             Primary       Select Portfolio Servicing        360           65.43              65.43                 N               0           658           6.875
  500891290           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           759           6.875
  500891312      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.47         706           6.875
  500891785      Single Family        Primary       Select Portfolio Servicing        360           66.67              66.67                 N               0           623             8
  500892079           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           788            6.75
  500892234      Single Family        Primary       Select Portfolio Servicing        360             80               89.99                 Y               0           728            7.25
  500892410           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.34         621           6.125
  500892555           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           711           8.375
  500892710      Single Family       Investment     Select Portfolio Servicing        360             79                 95                  Y             47.51         709           8.625
  500892730          Condo           Investment     Select Portfolio Servicing        360           38.71              38.71                 N               0           692            7.25
  500893140           PUD             Primary       Select Portfolio Servicing        360             48                 48                  N               0           691            6.75
  500893233          Condo            Primary       Select Portfolio Servicing        360             60                 60                  N               0           814            6.25
  500893581          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           765            7.75
  500894544      Single Family        Primary       Select Portfolio Servicing        360           43.31              43.31                 N               0           683           6.375
  500895533          Condo            Primary       Select Portfolio Servicing        360           40.38              73.71                 Y               0           729            5.5
  500895605           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           744            7.75
  500895608           CHT            Investment     Select Portfolio Servicing        360           56.82              56.82                 N             36.46         697            7.25
  500896230      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N               0           756             7
  500896269          Condo           Investment     Select Portfolio Servicing        360           79.52              79.52                 N               0           756           7.625
  500896928      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           773           8.187
  500897264      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           725           7.875
  500897864           PUD             Primary       Select Portfolio Servicing        360           63.77              63.77                 N               0           663            6.75
  500898685           CHT           Second Home     Select Portfolio Servicing        360             75                 90                  Y               0           773           8.125
  500898724      Single Family        Primary       Select Portfolio Servicing        360           84.02              84.02                 N             45.84         651            6.75
  500898749      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             49.32         742            6.5
  500899198      Single Family        Primary       Select Portfolio Servicing        360             55                 55                  N               0           731            5.75
  500899505      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N              16.4         670           6.125
  500899575      Single Family        Primary       Select Portfolio Servicing        360           60.94              60.94                 N               0           734            5.5
  500899607          Co-Op            Primary       Select Portfolio Servicing        360           64.33              64.33                 N             43.26         654            6.25
  500900782          Condo           Investment     Select Portfolio Servicing        360             80               94.98                 Y               0           790            8.75
  500901005        2-4 Family         Primary       Select Portfolio Servicing        360           46.38              46.38                 N               0           731           6.375
  500901705      Single Family        Primary       Select Portfolio Servicing        360           56.25              56.25                 N               0           790           6.875
  500902057      Single Family        Primary       Select Portfolio Servicing        360           63.94              63.94                 N               0           689            6.5
  500903229      Single Family        Primary       Select Portfolio Servicing        360           64.93              64.93                 N               0           731             6
  500903456           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           729            7.25
  500903632      Single Family        Primary       Select Portfolio Servicing        360           48.64              48.64                 N               0           766             6
  500903696      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N             48.19         718            7.95
  500904091      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           689             8
  500904155           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           745           7.625
  500904160          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           768           8.375
  500904266      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           720             7
  500904496      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           776           7.375
  500904608           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           723           7.375
  500904754           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           766           7.375
  500905103        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           742           8.375
  500905254      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           704            8.99
  500905404      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           742           7.625
  500905411      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           807            7.5
  500905423           PUD             Primary       Select Portfolio Servicing        360           79.99              94.98                 Y               0           699           6.125
  500905432           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N               0           760            7.25
  500906114           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           727           6.625
  500906272      Single Family        Primary       Select Portfolio Servicing        360             80                 85                  Y              42.2         786            5.75
  500906849          Condo           Investment     Select Portfolio Servicing        360             60                 60                  N               0           695            7.25
  500907169           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           720             8
  500907964      Single Family        Primary       Select Portfolio Servicing        360           66.14              66.14                 N               0           787           5.375
  500908110      Single Family        Primary       Select Portfolio Servicing        360           29.44              40.48                 Y               0           778             6
  500909241           CHT             Primary       Select Portfolio Servicing        360             80                 80                  N             28.94         736            7.5
  500909590           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           706           8.125
  500909840        2-4 Family        Investment     Select Portfolio Servicing        360           68.05              68.05                 N               16          653            7.75
  500909967        2-4 Family        Investment     Select Portfolio Servicing        360             90                 90                  N             40.41         767            9.5
  500910000      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N               0           774            8.75
  500910004      Single Family        Primary       Select Portfolio Servicing        360           60.23              60.23                 N               0           800           5.875
  500910243           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           730           7.375
  500910891      Single Family        Primary       Select Portfolio Servicing        360             80                 85                  Y               0           792           6.625
  500911494      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           752           8.375
  500911936        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y               0           725            7.25
  500912130          Condo            Primary       Select Portfolio Servicing        360           57.58              57.58                 N               0           693            6.5
  500912614          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           791           8.375
  500913014      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           706            8.75
  500913176           CHT            Investment     Select Portfolio Servicing        360             65                 65                  N               0           647            6.5
  500913547      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N               0           712           5.875
  500913761      Single Family        Primary       Select Portfolio Servicing        360             70               80.71                 Y             51.29         706            5.75
  500914390           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           775           8.375
  500914520           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           804           6.875
  500914604           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           727           6.875
  500915033           PUD             Primary       Select Portfolio Servicing        360           17.54              17.54                 N               0           620            7.75
  500915586           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           757            7.5
  500916553      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           765             8
  500917115           PUD            Investment     Select Portfolio Servicing        360           78.13                90                  Y               0           708            8.5
  500917116           PUD           Second Home     Select Portfolio Servicing        360           39.06              39.06                 N               0           753            6.25
  500917146      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           774           7.375
  500917476           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           759            7.25
  500917547           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           742            6.75
  500917574           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           710             6
  500917672           PUD             Primary       Select Portfolio Servicing        360             90                 90                  N               0           767            7.75
  500918150      Single Family        Primary       Select Portfolio Servicing        360           79.99              99.93                 Y               0           759           8.766
  500918481           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           727           6.875
  500918572      Single Family       Investment     Select Portfolio Servicing        360             60                 60                  N               0           713            7.25
  500919246           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           760            7.25
  500919646      Single Family        Primary       Select Portfolio Servicing        360           10.66              10.66                 N               0           640             8
  500921527           PUD             Primary       Select Portfolio Servicing        360           79.95              99.94                 Y               0           785            7.25
  500921531           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           792            7.25
  500922260      Single Family        Primary       Select Portfolio Servicing        360           57.22              57.22                 N               0           695           5.875
  500922357      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           719           7.625
  500924124      Single Family        Primary       Select Portfolio Servicing        360           72.44              72.44                 N               0           699           6.375
  700122206      Single Family       Investment     Select Portfolio Servicing        360           54.39              54.39                 N               0           659           6.125
  700279630        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             36.05         743           7.625
  700317651          Co-Op            Primary       Select Portfolio Servicing        360           74.63              74.63                 N               0           793             8
  700323108      Single Family        Primary       Select Portfolio Servicing        360           43.12              43.12                 N               0           752             6
  700324607      Single Family        Primary       Select Portfolio Servicing        360           50.27              50.27                 N               0           714             7
  700327180          Co-Op            Primary       Select Portfolio Servicing        360             80                 80                  N               0           719             8
  700327209      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N               0           760             7
  700328666        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.51         628            7.75
  700329053      Single Family        Primary       Select Portfolio Servicing        360             75                 90                  Y             48.24         677           6.625
  700329079          Co-Op            Primary       Select Portfolio Servicing        360           78.67                90                  Y               0           694             8
  700329164      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           656           7.875
  700329789      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           722             7
  700332225           PUD           Second Home     Select Portfolio Servicing        360             45                 45                  N               0           782            6.5
  700334572        2-4 Family         Primary       Select Portfolio Servicing        360           54.35              54.35                 N               0           683           6.875
  700335276      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           696            7.25
  700336627      Single Family        Primary       Select Portfolio Servicing        360             70                 85                  Y               0           679             8
  700336820          Condo           Investment     Select Portfolio Servicing        360             60                 60                  N               0           736            6.25
  700340057      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.24         680           7.875
  700340977      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           749           7.125
  700341013        2-4 Family        Investment     Select Portfolio Servicing        360           58.33              58.33                 N               0           808            7.75
  700341213      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           684            7.5
  700342261        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             39.02         654           7.375
  700342846          Condo           Investment     Select Portfolio Servicing        360           33.85              33.85                 N               0           757           6.625
  700343479      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.61         706           7.125
  700343756        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.33         741            7.5
  700344469           PUD             Primary       Select Portfolio Servicing        360             90                 90                  N             29.33         682            6.5
  700346682        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           735            7.5
  700347613           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           762             7
  700347699           PUD             Primary       Select Portfolio Servicing        360           54.35              54.35                 N               0           660           6.875
  700348467        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             32.07         668             8
  700348490      Single Family        Primary       Select Portfolio Servicing        360           73.87              73.87                 N               0           649            6.75
  700348791      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           758            7.25
  700349033        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N             31.79         664           5.375
  700349488      Single Family       Investment     Select Portfolio Servicing        360           79.99              89.94                 Y             34.36         659           7.875
  700350701      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           661           7.875
  700351789          Condo           Investment     Select Portfolio Servicing        360             60                 60                  N               0           711            6.5
  700352327        2-4 Family         Primary       Select Portfolio Servicing        360            79.7               100                  Y             42.01         748            6.75
  700352446          Condo           Investment     Select Portfolio Servicing        360           79.97              89.99                 Y              30.6         800            7.75
  700352948      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           752           7.875
  700353735        2-4 Family        Investment     Select Portfolio Servicing        360             60                 60                  N             45.99         712           6.625
  700353973          Condo            Primary       Select Portfolio Servicing        360           40.23              40.23                 N               0           707            6.5
  700354329      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.48         732           7.375
  700354421        2-4 Family         Primary       Select Portfolio Servicing        360             80               85.31                 Y               0           646           7.625
  700354628      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             37.77         680           6.875
  700354938      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.38         638           7.875
  700355419        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             41.49         660           7.875
  700356845      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.49         695             8
  700357564      Single Family       Investment     Select Portfolio Servicing        360             62                 62                  N               0           751            6.75
  700359162      Single Family        Primary       Select Portfolio Servicing        360           42.55              42.55                 N               0           624            6.25
  700359299      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             21.19         677             8
  700359471      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             26.59         677             8
  700359767      Single Family        Primary       Select Portfolio Servicing        360           59.79              59.79                 N               0           688            6.75
  700361412          Condo           Investment     Select Portfolio Servicing        360           63.99              63.99                 N               0           640            7.75
  700361652        2-4 Family         Primary       Select Portfolio Servicing        360             80               93.19                 Y             45.01         650           7.375
  700361983      Single Family        Primary       Select Portfolio Servicing        360           68.38              68.38                 N               0           646            6.75
  700363446        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             50.78         634           7.875
  700363947           PUD             Primary       Select Portfolio Servicing        360           73.47              73.47                 N               0           785           7.875
  700364036      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N               0           648            7.75
  700365323          Condo            Primary       Select Portfolio Servicing        360             70                 85                  Y              48.3         659           6.875
  700366742      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             34.94         627           6.875
  700367517           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           687             8
  700368523           PUD             Primary       Select Portfolio Servicing        360           53.41              53.41                 N               0           755            6.75
  700369596           PUD            Investment     Select Portfolio Servicing        360             70                 95                  Y               0           737             8
  700370845        2-4 Family         Primary       Select Portfolio Servicing        360             65                 85                  Y               0           686            6.75
  700371036        2-4 Family        Investment     Select Portfolio Servicing        360             90                 95                  Y             43.53         696             8
  700373610           PUD            Investment     Select Portfolio Servicing        360           76.67              76.67                 N               0           673            7.75
  700374877      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           765           6.875
  700375924           PUD             Primary       Select Portfolio Servicing        360           79.99              79.99                 N               0           723            7.5
  700376026          Condo           Investment     Select Portfolio Servicing        360           64.96              64.96                 N               0           736            6.75
  700376247      Single Family        Primary       Select Portfolio Servicing        360           40.32              40.32                 N               0           700            6.5
  700378378      Single Family        Primary       Select Portfolio Servicing        360             70               94.12                 Y               0           690            6.5
  700378922        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.89         729             7
  700381576           PUD           Second Home     Select Portfolio Servicing        360           74.86              84.84                 Y               0           695           7.625
  700381704           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           738           7.375
  700382362        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.31         668            7.5
  700382861           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             43.09         650           7.375
  700383944      Single Family       Investment     Select Portfolio Servicing        360           56.09              56.09                 N               0           707            6.75
  700384855           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           724           7.375
  700385062      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           684            7.5
  700385445      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.94         650             8
  700385515           CHT            Investment     Select Portfolio Servicing        360             65                 65                  N               0           748             7
  700385648      Single Family        Primary       Select Portfolio Servicing        360           52.08              52.08                 N               0           736            6.75
  700386002      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           739           7.625
  700386201      Single Family        Primary       Select Portfolio Servicing        360             60                 60                  N               0           716            6.5
  700386205           PUD             Primary       Select Portfolio Servicing        360           78.97              93.78                 Y             42.33         621           7.625
  700386944      Single Family        Primary       Select Portfolio Servicing        360           80.55              98.97                 Y             49.23         673           7.875
  700387136        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.81         692            6.75
  700387149      Single Family        Primary       Select Portfolio Servicing        360           55.45              55.45                 N               0           806           5.375
  700387876        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             41.21         656            7.5
  700388811        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             44.63         709            7.75
  700389724          Condo            Primary       Select Portfolio Servicing        360           58.94              58.94                 N               0           666           7.625
  700389859      Single Family        Primary       Select Portfolio Servicing        360           64.76              64.76                 N               0           627            6.75
  700391775        2-4 Family         Primary       Select Portfolio Servicing        360             80                 85                  Y               0           775            7.5
  700391858          Condo            Primary       Select Portfolio Servicing        360           74.44              74.44                 N               0           655             8
  700391945        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             40.85         685             8
  700393051      Single Family      Second Home     Select Portfolio Servicing        360             75                 75                  N               0           657             8
  700393478           PUD             Primary       Select Portfolio Servicing        360           79.43              79.43                 N             41.39         674            6.25
  700393562      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             37.27         682           7.125
  700394737      Single Family        Primary       Select Portfolio Servicing        360             75               89.92                 Y             41.17         700           6.125
  700395173          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             44.54         667           6.875
  700395322          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N               0           699            7.5
  700395653      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           718             8
  700395670           CHT           Second Home     Select Portfolio Servicing        360             70                 70                  N               0           731            7.5
  700396743      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           660            7.25
  700397330          Condo           Investment     Select Portfolio Servicing        360           54.05              54.05                 N               0           788            6.5
  700397425          Condo            Primary       Select Portfolio Servicing        360           43.35              43.35                 N               0           637             7
  700397682          Condo            Primary       Select Portfolio Servicing        360             80               89.89                 Y               0           770            7.5
  700398198        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             43.14         655           7.625
  700398522        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.29         706             7
  700398669        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             35.42         679            7.75
  700398716           PUD             Primary       Select Portfolio Servicing        360           78.51              78.51                 N               0           770           5.375
  700400549      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N             37.77         657             7
  700402049        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             35.49         643            7.25
  700403012        2-4 Family        Investment     Select Portfolio Servicing        360             70                 95                  Y             43.99         702             7
  700403049        2-4 Family         Primary       Select Portfolio Servicing        360            67.5               67.5                 N               0           719             7
  700403421      Single Family      Second Home     Select Portfolio Servicing        360             80                 90                  Y             32.85         763            6.5
  700403793      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           747           7.875
  700404167      Single Family        Primary       Select Portfolio Servicing        360            86.5               86.5                 N               0           667             8
  700404884      Single Family       Investment     Select Portfolio Servicing        360           79.86              79.86                 N               0           786           8.125
  700405062           PUD             Primary       Select Portfolio Servicing        360             70                 70                  N               0           688            7.5
  700405735      Single Family        Primary       Select Portfolio Servicing        360           50.73              50.73                 N               0           684           6.125
  700405956      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           680            7.75
  700405993        2-4 Family         Primary       Select Portfolio Servicing        360             65               89.89                 Y               0           727           7.125
  700406048        2-4 Family         Primary       Select Portfolio Servicing        360             75                100                  Y             40.47         665           6.875
  700406062          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             38.06         644             8
  700406512      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             33.76         684           7.625
  700406637      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.49         691             8
  700406718        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             40.78         662           7.875
  700406790          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             34.78         644            8.5
  700408098      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N             40.61         633           7.625
  700408289      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.48         697            7.75
  700408630      Single Family        Primary       Select Portfolio Servicing        360           51.52              51.52                 N               0           660            6.25
  700408963      Single Family        Primary       Select Portfolio Servicing        360           68.97              68.97                 N             34.19         621           7.125
  700409325           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.08         677            6.25
  700409916      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           772           6.375
  700410028        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.31         622             8
  700410253        2-4 Family         Primary       Select Portfolio Servicing        360             75                100                  Y               0           747           7.625
  700410370          Condo           Investment     Select Portfolio Servicing        360           72.73              72.73                 N             33.27         674            6.5
  700410466        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             27.93         672           7.875
  700410476        2-4 Family        Investment     Select Portfolio Servicing        360           79.33              94.21                 Y             27.91         672           7.875
  700410666      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           703            7.75
  700410853      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.56         694           7.625
  700412340           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           765             8
  700412647      Single Family        Primary       Select Portfolio Servicing        360           79.98               100                  Y             27.03         667            7.75
  700412837          Condo            Primary       Select Portfolio Servicing        360             80               87.41                 Y             36.35         725           7.875
  700412881      Single Family        Primary       Select Portfolio Servicing        360           27.03              27.03                 N               0           797           5.875
  700413054           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             36.75         669             8
  700413148        2-4 Family        Investment     Select Portfolio Servicing        360           79.67              89.99                 Y             38.16         779            5.25
  700413746      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.27         668           7.625
  700414390      Single Family        Primary       Select Portfolio Servicing        360           32.86              32.86                 N               0           694           7.125
  700414411           CHT            Investment     Select Portfolio Servicing        360             70                 80                  Y             44.03         792            6.75
  700414605           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             32.96         692             8
  700414814           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             47.34         691            6.5
  700415740           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           743             8
  700415789           PUD             Primary       Select Portfolio Servicing        360             70                 95                  Y               0           704            7.5
  700415888      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N              34.4         645            7.25
  700415955        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.35         720           7.875
  700416003          Condo            Primary       Select Portfolio Servicing        360             70                100                  Y               0           766            7.25
  700416022      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             32.82         658             8
  700416525           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             21.84         691           7.375
  700416710      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y              39.4         675           7.875
  700417331           PUD             Primary       Select Portfolio Servicing        360           37.53              37.53                 N               0           660            7.25
  700417387        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             33.98         680           7.875
  700417586        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             31.36         716             8
  700418250      Single Family        Primary       Select Portfolio Servicing        360           66.08              66.08                 N               0           694             8
  700418926      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           664             7
  700419291      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             24.83         751             7
  700419321           CHT           Second Home     Select Portfolio Servicing        360             70               89.99                 Y             43.89         696            7.5
  700419330        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             41.32         674            6.5
  700419484      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           631           6.875
  700419525        2-4 Family        Investment     Select Portfolio Servicing        360             70                 80                  Y             43.81         670             8
  700419935      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           728           7.875
  700420748      Single Family        Primary       Select Portfolio Servicing        360           64.91              64.91                 N               0           789           5.875
  700420903      Single Family        Primary       Select Portfolio Servicing        360             80               87.08                 Y               0           722           5.875
  700421072          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             45.16         656           6.625
  700421687      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           658           7.875
  700421810        2-4 Family         Primary       Select Portfolio Servicing        360             65                 65                  N               0           660           7.375
  700421872        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              25.9         743           7.375
  700422100      Single Family        Primary       Select Portfolio Servicing        360           73.44              97.87                 Y             46.25         678            6.25
  700422475        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             31.51         727            7.5
  700422684      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             15.68         636           6.125
  700423136      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           726             8
  700423233      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           718            7.5
  700423486      Single Family        Primary       Select Portfolio Servicing        360           79.99              94.99                 Y               0           632             7
  700423502           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             41.41         736           7.375
  700423784        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.53         697           7.375
  700423871        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             30.91         712             7
  700423996      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y             48.11         696             8
  700424020      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             41.77         702           6.375
  700424136      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             46.58         671           7.375
  700424213        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y               0           709           6.625
  700424476        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y              34.2         750            7.5
  700424702      Single Family        Primary       Select Portfolio Servicing        360           66.85              66.85                 N               0           714            6.75
  700424764           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           743             8
  700424805        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             28.61         674             8
  700425070      Single Family        Primary       Select Portfolio Servicing        360             70                100                  Y               0           730           6.625
  700425182           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           728            7.5
  700425195           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             33.71         668             8
  700425204           PUD            Investment     Select Portfolio Servicing        360             80               89.82                 Y             37.89         715           7.375
  700425388      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           722           7.375
  700425539           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           735            7.5
  700425707      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           781           7.625
  700425824           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           737           6.875
  700426162           PUD             Primary       Select Portfolio Servicing        360           79.98               100                  Y               0           720           7.875
  700426279      Single Family       Investment     Select Portfolio Servicing        360           70.91              70.91                 N             34.79         679             8
  700426675      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.52         652           6.875
  700426917      Single Family        Primary       Select Portfolio Servicing        360             70                 70                  N               0           652            6.5
  700427104        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.12         674            7.25
  700427185      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              36.1         637           7.625
  700427332          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y             40.23         639           6.375
  700427374      Single Family      Second Home     Select Portfolio Servicing        360             95                 95                  N             40.26         670             8
  700427452      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y              30.9         702           7.875
  700427787      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             35.93         705             7
  700427841        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           743            7.5
  700427866      Single Family        Primary       Select Portfolio Servicing        360           44.24              44.24                 N               0           776           6.375
  700428363      Single Family       Investment     Select Portfolio Servicing        360           60.63              60.63                 N               0           692           8.125
  700428454      Single Family        Primary       Select Portfolio Servicing        360             60                 60                  N               0           782            6.5
  700428793        2-4 Family        Investment     Select Portfolio Servicing        360             70                 70                  N             49.52         658            7.5
  700428794           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           681            7.75
  700428929        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           687            7.5
  700429420      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.14         639           7.125
  700429529          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y               0           685           7.125
  700429573           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              43.7         654            7.5
  700429655      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           766            7.75
  700429979        2-4 Family        Investment     Select Portfolio Servicing        360             40                 40                  N               0           697           7.125
  700430226          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y               0           685           7.125
  700430514           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           743             8
  700430798      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.74         639            7.25
  700431073      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N              40.1         658            8.75
  700431092      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             34.47         642           7.875
  700432078      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           666             8
  700432200      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           711             8
  700432372        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           674            7.25
  700432839        2-4 Family         Primary       Select Portfolio Servicing        360           58.82              58.82                 N             43.72         652           7.375
  700432939           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           739             7
  700432969      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           756           7.625
  700433716      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.44         659            7.5
  700433764          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             36.88         676            7.75
  700433780      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             32.94         664            7.5
  700437220      Single Family        Primary       Select Portfolio Servicing        360             75                 95                  Y               0           736           7.375
  700438138        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           671            7.25
  700438335      Single Family       Investment     Select Portfolio Servicing        360           62.22              62.22                 N               0           711            7.25
  700438569        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             45.46         690             8
  700438709      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             37.38         645            8.75
  700438904      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               39          646           7.625
  700438987           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           688            8.75
  700439055           PUD             Primary       Select Portfolio Servicing        360           63.87              63.87                 N               0           739            6.25
  700439201      Single Family        Primary       Select Portfolio Servicing        360           79.28              79.28                 N               0           698            7.5
  700439298          Condo          Second Home     Select Portfolio Servicing        360             75                 90                  Y             39.96         643            8.75
  700439537          Condo           Investment     Select Portfolio Servicing        360             80               94.97                 Y             32.46         733           7.375
  700439594      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           633            8.75
  700440108           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           644           8.375
  700440376           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           745           8.375
  700440725        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.62         692           8.375
  700441024      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           698            7.25
  700441208        2-4 Family         Primary       Select Portfolio Servicing        360           71.77              71.77                 N               0           748            7.5
  700441301          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             44.18         658           7.875
  700441386          Co-Op            Primary       Select Portfolio Servicing        360             80                 80                  N               0           781           7.875
  700441399      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             38.53         648           7.125
  700441416        2-4 Family         Primary       Select Portfolio Servicing        360           79.31              93.97                 Y             48.62         648             8
  700441434          Condo          Second Home     Select Portfolio Servicing        360           64.52              64.52                 N               0           631            7.5
  700441839      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N             43.22         631             7
  700442021      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             43.05         712           8.375
  700442082      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.49         633           7.625
  700442153        2-4 Family         Primary       Select Portfolio Servicing        360             75                89.9                 Y             45.88         758            7.25
  700442527        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           741            8.75
  700442685      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           648             7
  700442766           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           756             8
  700443148        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y             41.24         666             8
  700443149           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             34.19         674            7.25
  700443174           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             36.26         674            7.25
  700443523      Single Family        Primary       Select Portfolio Servicing        360           42.83              59.59                 Y               0           742           6.125
  700443662           PUD             Primary       Select Portfolio Servicing        360           33.04              55.56                 Y               0           702            6.25
  700443951      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           740           8.125
  700444040      Single Family        Primary       Select Portfolio Servicing        360           28.97              42.76                 Y               0           769            5.75
  700444171           PUD            Investment     Select Portfolio Servicing        360           77.01                90                  Y             32.06         770             7
  700444445      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             26.47         653           6.375
  700444896           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           734            7.5
  700444925      Single Family        Primary       Select Portfolio Servicing        360            76.8               76.8                 N               0           673           7.875
  700445086        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.37         642           7.375
  700445175      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           799            7.5
  700445359      Single Family       Investment     Select Portfolio Servicing        360           52.78              52.78                 N               0           678            6.5
  700445533          Condo            Primary       Select Portfolio Servicing        360           72.51              87.02                 Y             41.21         622            7.25
  700445679      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.31         723            6.25
  700446229      Single Family        Primary       Select Portfolio Servicing        360           64.79              64.79                 N             50.58         667           6.875
  700446688          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             38.77         622            8.5
  700446990      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N             32.03         621           7.875
  700447028           PUD             Primary       Select Portfolio Servicing        360             75                 75                  N               0           660           7.875
  700447101      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.52         701            7.75
  700447112      Single Family        Primary       Select Portfolio Servicing        360           54.35              54.35                 N               0           638            6.5
  700447161      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N              39.6         712           8.375
  700447177      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.93         674            7.75
  700447318        2-4 Family         Primary       Select Portfolio Servicing        360           67.31              67.31                 N             44.35         642           5.875
  700447358          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             40.09         627           7.625
  700447360      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              49.8         643           7.625
  700447425      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           730            7.25
  700447529      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.37         694           7.125
  700447586      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           695            7.25
  700447620      Single Family        Primary       Select Portfolio Servicing        360           75.45              75.45                 N             32.35         621           7.625
  700447766      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             41.46         626           6.875
  700447949        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N             46.64         643           6.875
  700448085      Single Family        Primary       Select Portfolio Servicing        360           78.22              92.72                 Y              38.5         620            7.25
  700448092      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             49.29         768             6
  700448175        2-4 Family         Primary       Select Portfolio Servicing        360             75                 95                  Y             37.99         703            7.25
  700448225        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             14.56         621            8.75
  700448260        2-4 Family         Primary       Select Portfolio Servicing        360           79.86              79.86                 N             36.71         670            7.25
  700448609        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.83         707             7
  700448653      Single Family       Investment     Select Portfolio Servicing        360           60.71              60.71                 N               0           662            7.75
  700448781      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             36.64         666            8.5
  700448828        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N               0           651            8.75
  700448898      Single Family        Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           788             8
  700448907        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             46.27         750           8.125
  700448991      Single Family       Investment     Select Portfolio Servicing        360             70               89.93                 Y             43.11         640           7.875
  700449159        2-4 Family        Investment     Select Portfolio Servicing        360             70                 85                  Y             46.75         700           7.625
  700449183      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.86         646           7.875
  700449241      Single Family       Investment     Select Portfolio Servicing        360           57.14              57.14                 N               0           692            7.75
  700449331        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           723            7.75
  700449433          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             49.73         662             7
  700449592        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             29.66         711             7
  700449594        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             35.65         674           7.375
  700449597           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             37.45         731           6.375
  700449674          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y               0           694            8.25
  700449785      Single Family        Primary       Select Portfolio Servicing        360             75                 90                  Y               0           632            7.5
  700450044           PUD             Primary       Select Portfolio Servicing        360             40                 40                  N               0           649             7
  700450057      Single Family       Investment     Select Portfolio Servicing        360             80               94.97                 Y             47.09         730            7.75
  700450061      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             47.12         730            7.75
  700450115      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             47.11         730            7.75
  700450700      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y              32.7         655            7.5
  700450880           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             49.55         687            7.5
  700450946        2-4 Family         Primary       Select Portfolio Servicing        360             75               93.23                 Y             49.97         720            6.5
  700451062        2-4 Family         Primary       Select Portfolio Servicing        360             75                 75                  N             51.39         739           6.125
  700451135      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             39.18         669            7.75
  700451265      Single Family      Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           650            8.75
  700451370        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.68         745            6.5
  700451897          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y               0           765           7.125
  700452124      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y             41.76         752            6.75
  700452186           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             35.27         701            5.75
  700452346      Single Family        Primary       Select Portfolio Servicing        360             80                91.9                 Y             32.61         670           6.375
  700452396      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           656           8.625
  700452405      Single Family        Primary       Select Portfolio Servicing        360           58.11              58.11                 N               0           728           5.875
  700452451          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             40.46         718            8.25
  700452468          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N               0           648           7.375
  700452519          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N               0           630            8.5
  700452784      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             50.62         713            7.75
  700452841        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.19         669            7.5
  700453471          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y               0           675            8.5
  700453564          Condo            Primary       Select Portfolio Servicing        360           74.12              96.77                 Y               0           734            7.5
  700453761           PUD            Investment     Select Portfolio Servicing        360             75                 95                  Y             35.42         677           8.375
  700453836      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              39.4         670           5.875
  700454390      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             41.47         674             8
  700454584      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             45.11         727            8.25
  700454792           PUD            Investment     Select Portfolio Servicing        360            76.3                90                  Y             35.52         663           7.125
  700454820      Single Family        Primary       Select Portfolio Servicing        360           64.98              64.98                 N               0           722           6.875
  700454989      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.77         653           6.875
  700455401           PUD             Primary       Select Portfolio Servicing        360             80               94.96                 Y               0           672             7
  700455563           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           777            7.5
  700455586          Condo           Investment     Select Portfolio Servicing        360             72                 72                  N             57.24         809           7.625
  700455669      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N               0           744            6.25
  700456004           PUD             Primary       Select Portfolio Servicing        360             70                100                  Y               0           744            7.5
  700456091      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           759            8.25
  700456162           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N               0           774             8
  700456243        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.45         682           8.375
  700456368      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y              33.9         629           7.125
  700456619      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           630             8
  700456808           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.875
  700456837           CHT            Investment     Select Portfolio Servicing        360             65                 65                  N             32.95         722           6.875
  700456857           CHT            Investment     Select Portfolio Servicing        360             65                 65                  N             32.92         722           6.875
  700456874           PUD             Primary       Select Portfolio Servicing        360           54.55                70                  Y               0           773            5.75
  700457151           PUD            Investment     Select Portfolio Servicing        360            76.3                90                  Y             32.75         663           7.125
  700457192      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.46         637            7.5
  700457260           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             40.95         707            7.5
  700457382           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y              41.4         630           7.375
  700457619      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           700            8.75
  700457850        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.62         730           8.625
  700457908      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           726           7.875
  700458076           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             40.18         656             8
  700458192      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             43.61         799            7.5
  700458220      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           753            7.75
  700458557          Condo            Primary       Select Portfolio Servicing        360           28.99              28.99                 N               0           644            7.75
  700458612      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             32.56         638           7.875
  700458739           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           725           7.375
  700458748           PUD             Primary       Select Portfolio Servicing        360             75               92.73                 Y             51.39         751           6.125
  700458770      Single Family        Primary       Select Portfolio Servicing        360           68.75              68.75                 N               0           674             8
  700459144        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             17.07         764            7.75
  700459207           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             43.76         681            8.5
  700459732      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             34.63         620            6.5
  700459807      Single Family        Primary       Select Portfolio Servicing        360             70                 70                  N               0           629           7.375
  700459808          Condo           Investment     Select Portfolio Servicing        360             75               94.97                 Y             46.81         684            7.75
  700459824      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           787           7.875
  700460412           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y              34.5         693            7.75
  700460460           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y              40.3         693            7.75
  700460481        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           739           6.875
  700460529      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             38.23         709             8
  700460744        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           739           6.875
  700460883        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             28.54         717            8.75
  700460927           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.68         673           7.375
  700461275        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             44.65         684           8.625
  700461395          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             18.08         710            7.75
  700461531      Single Family        Primary       Select Portfolio Servicing        360           79.09              79.09                 N               0           661           7.125
  700461549      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              42.6         632           7.875
  700461804      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           700           7.625
  700461970           PUD            Investment     Select Portfolio Servicing        360             80               94.99                 Y             36.91         663            7.5
  700462440      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             31.01         639            7.75
  700462458      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           727           6.875
  700462682      Single Family        Primary       Select Portfolio Servicing        360             80               93.57                 Y             42.85         630           7.375
  700462765           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.23         621           7.625
  700462996      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           703           7.125
  700462999      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.33         673           7.875
  700463049      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           683           8.375
  700463119        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             30.85         672            8.75
  700463476        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.23         623            7.75
  700463519           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N              8.35         647            7.25
  700464187           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             42.47         632             7
  700464245      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y               0           691           7.625
  700464247        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.25         680           5.875
  700464285          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             45.69         647            7.25
  700464339        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             40.65         635            8.75
  700464375      Single Family       Investment     Select Portfolio Servicing        360           89.98              89.98                 N             39.93         714            8.75
  700464405      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             37.97         721            8.25
  700464570      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             33.48         628           6.875
  700464603      Single Family        Primary       Select Portfolio Servicing        360           42.22              42.22                 N               0           750           5.875
  700464622      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             30.42         743           8.375
  700464701      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           724            7.75
  700464719      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             17.55         728           8.375
  700464722           PUD           Second Home     Select Portfolio Servicing        360             75                 90                  Y               0           721           7.875
  700464964      Single Family       Investment     Select Portfolio Servicing        360             65                 65                  N               0           626           7.375
  700465236        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             25.06         622            8.25
  700465668      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           740           6.875
  700465683        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             30.96         725           7.625
  700465815      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           681           8.125
  700466113        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             26.22         712            7.5
  700466147           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.36         640             8
  700466160      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             41.93         640           6.625
  700466333      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           773            7.5
  700466484      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             44.34         642           6.875
  700466668      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           732           7.625
  700466740          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             41.03         706            6.5
  700466756          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             39.39         630           8.606
  700466778          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y               0           667           8.375
  700466784          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           701            8.25
  700466880        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             31.54         669           7.875
  700466903        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.02         669           7.875
  700467099      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.22         698            7.75
  700467266      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y               0           700           7.875
  700467293      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y               0           700           7.875
  700467453           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           665           8.125
  700467458      Single Family        Primary       Select Portfolio Servicing        360             80                 98                  Y             45.06         643           6.875
  700467553        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             45.56         756            7.75
  700467582      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               45          621           6.125
  700467832      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             44.52         672             8
  700467947      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             44.49         621           7.375
  700468102      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           659            7.75
  700468172      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y             37.77         647             7
  700468195           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.26         663           6.875
  700468287           PUD             Primary       Select Portfolio Servicing        360             75                100                  Y             37.54         667           7.125
  700468470      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           774            6.75
  700468642      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.17         624           7.625
  700468795        2-4 Family        Investment     Select Portfolio Servicing        360           78.65               93.4                 Y             38.07         667            8.5
  700468821      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           660             8
  700468896      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             30.04         678            6.75
  700469320           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             36.88         775           5.875
  700469393      Single Family        Primary       Select Portfolio Servicing        360             80               94.29                 Y               0           753            7.5
  700469463        2-4 Family         Primary       Select Portfolio Servicing        360             80               91.39                 Y             44.82         624           6.375
  700469575      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             41.32         634           8.375
  700469738        2-4 Family         Primary       Select Portfolio Servicing        360            74.1               74.1                 N             37.84         660            6.5
  700469764      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           697           8.125
  700469924      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.97         653             7
  700470075      Single Family        Primary       Select Portfolio Servicing        360           62.77              62.77                 N               0           659           7.375
  700470258      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.78         670           6.875
  700470350      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.25         683           6.125
  700470370      Single Family        Primary       Select Portfolio Servicing        360             80               89.64                 Y             36.75         623             7
  700470455        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             28.68         734             8
  700470757      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.71         635           7.875
  700470837      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             26.44         743           8.125
  700470846      Single Family       Investment     Select Portfolio Servicing        360            47.2               47.2                 N             27.41         787             6
  700470889          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             42.32         715            7.5
  700471131      Single Family        Primary       Select Portfolio Servicing        360           79.99              94.98                 Y               0           693            7.75
  700471209           PUD             Primary       Select Portfolio Servicing        360             70                 70                  N               0           708            6.5
  700471350           PUD             Primary       Select Portfolio Servicing        360           58.75              58.75                 N               0           648            6.25
  700471504           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           739            7.75
  700471759           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              42.5         731           6.625
  700471799      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             37.23         671            7.5
  700472004      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.39         668            7.5
  700472074           PUD             Primary       Select Portfolio Servicing        360           74.32               99.1                 Y             41.14         759           6.625
  700472095      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.87         634            7.75
  700472424           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           699           6.875
  700472576        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y              42.9         670            8.5
  700472611      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.74         681            7.75
  700472664           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           657           7.625
  700472704        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N               0           681           8.125
  700472826        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.07         726           8.125
  700472866      Single Family        Primary       Select Portfolio Servicing        360           79.62              79.62                 N             17.16         665            7.25
  700473043      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           725           7.875
  700473137      Single Family        Primary       Select Portfolio Servicing        360           55.56              55.56                 N             28.52         673           7.625
  700473251      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           725           7.875
  700473277           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           671           7.625
  700473490      Single Family        Primary       Select Portfolio Servicing        360           77.24              77.24                 N               0           621           7.375
  700473634      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y               0           700           7.625
  700473802        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             41.27         651           8.625
  700473829           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             36.06         784            7.5
  700473873           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N              44.1         665           7.875
  700473983        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             48.11         660           7.625
  700474065           PUD             Primary       Select Portfolio Servicing        360             80               99.97                 Y             36.92         649            6.75
  700474196      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.58         680           5.375
  700474208      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.93         688           7.625
  700474289      Single Family        Primary       Select Portfolio Servicing        360             70                 90                  Y             42.36         633            7.75
  700474290          Condo           Investment     Select Portfolio Servicing        360             79                 79                  N               0           701           8.625
  700474446           PUD           Second Home     Select Portfolio Servicing        360             80                 90                  Y             39.44         678           7.625
  700474483      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           672            8.25
  700474608      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           648            7.5
  700474786      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             34.76         698             8
  700474865      Single Family        Primary       Select Portfolio Servicing        360           79.61              79.61                 N             59.52         692            5.5
  700474893        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           685           7.375
  700475158        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N               0           644           8.625
  700475298          Condo           Investment     Select Portfolio Servicing        360             75               89.98                 Y             32.46         705            7.75
  700475355        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             37.65         670           7.625
  700475387      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           762           7.875
  700475399      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.43         642            7.75
  700475401          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             33.09         733           7.375
  700475480          Condo           Investment     Select Portfolio Servicing        360             75                 95                  Y             33.08         733            7.5
  700475614           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N               0           685           8.375
  700475853        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.68         626             8
  700475908      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.82         678            7.25
  700476060      Single Family        Primary       Select Portfolio Servicing        360           73.14              73.14                 N             38.43         652            6.75
  700476139        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.96         711            8.25
  700476571      Single Family        Primary       Select Portfolio Servicing        360           74.58              74.58                 N             45.45         638           7.875
  700476635      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N               0           713           6.875
  700476757        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.74         743           7.125
  700476781      Single Family        Primary       Select Portfolio Servicing        360            79.7               94.7                 Y             39.23         687            6.5
  700476865      Single Family       Investment     Select Portfolio Servicing        360           76.11                90                  Y             35.56         629           8.375
  700476916      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.57         629           7.375
  700476965           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           770             8
  700476987        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             35.52         708            7.75
  700477333      Single Family        Primary       Select Portfolio Servicing        360             75                 90                  Y               0           667            7.5
  700477338        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N              46.5         678            8.25
  700477395      Single Family       Investment     Select Portfolio Servicing        360             65                 75                  Y               0           695           7.375
  700477430        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y               0           676           7.375
  700477529           PUD            Investment     Select Portfolio Servicing        360             80               89.99                 Y               0           683           7.375
  700478183        2-4 Family         Primary       Select Portfolio Servicing        360             80               87.87                 Y             37.08         707             7
  700478234        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             30.99         649            8.25
  700478394          Condo           Investment     Select Portfolio Servicing        360           79.54              89.48                 Y              31.3         752           8.375
  700478527      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             26.49         683           8.375
  700478536        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.57         636             8
  700478664      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             26.49         683           8.375
  700478682        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N               0           725           7.625
  700478791      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             36.56         679            8.75
  700478796      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               44          663            6.5
  700478852      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.86         661            7.75
  700478946      Single Family        Primary       Select Portfolio Servicing        360           63.93              77.11                 Y               0           724             7
  700479092      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           751            7.5
  700479163      Single Family        Primary       Select Portfolio Servicing        360           79.99              94.98                 Y               0           724           7.875
  700479433      Single Family      Second Home     Select Portfolio Servicing        360             80                 80                  N               0           684           7.875
  700479511        2-4 Family        Investment     Select Portfolio Servicing        360           70.31              70.31                 N               0           702           7.875
  700479565      Single Family        Primary       Select Portfolio Servicing        360           72.57              72.57                 N               0           762            5.5
  700479582        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             42.75         681            8.25
  700479788        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.84         640           8.375
  700479838      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           712             8
  700479894      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y              38.3         665            8.5
  700479896      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             40.02         634           8.375
  700479921      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             46.15         634           8.375
  700479935      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y             16.49         676           8.125
  700479975           PUD             Primary       Select Portfolio Servicing        360             80               98.42                 Y             43.74         678           6.375
  700480283      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y             33.55         676           8.125
  700480462      Single Family       Investment     Select Portfolio Servicing        360           79.62              89.99                 Y             49.77         682            7.75
  700480506        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N               0           645           8.375
  700480576           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           696            7.25
  700480580        2-4 Family        Investment     Select Portfolio Servicing        360             75               85.29                 Y               0           621            8.25
  700480632      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             29.63         708             8
  700480803           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.25         682             7
  700481017           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           739            7.75
  700481328      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           730            7.75
  700481436          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y               0           661           7.375
  700481620      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             28.47         641           8.625
  700481644      Single Family        Primary       Select Portfolio Servicing        360           77.46              77.46                 N             32.18         675            6.5
  700481790      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           684           7.375
  700481973      Single Family        Primary       Select Portfolio Servicing        360           60.53              60.53                 N               0           711            7.5
  700482309      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y              8.05         676           8.125
  700482437        2-4 Family         Primary       Select Portfolio Servicing        360           72.57              90.71                 Y             38.58         650            8.25
  700482764      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           704            8.75
  700482821        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             50.25         672            8.25
  700483123        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             34.17         722            7.75
  700483152           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           709           7.875
  700483153           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           708           7.875
  700483168      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             38.62         696             8
  700483182      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.64         634            6.5
  700483201      Single Family        Primary       Select Portfolio Servicing        360           77.56              77.56                 N             33.78         622           7.625
  700483485           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             37.15         692           6.375
  700483593      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              36.6         724            6.5
  700483618      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N               0           734           8.375
  700483734      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             34.39         627           7.875
  700483782      Single Family        Primary       Select Portfolio Servicing        360           53.13              53.13                 N               0           755            6.5
  700483794        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           741           7.125
  700484022      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             41.94         673            8.75
  700484040      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             31.69         667           7.875
  700484303        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.05         665            7.25
  700484407        2-4 Family         Primary       Select Portfolio Servicing        360           79.33              79.33                 N             23.38         702           6.875
  700484421      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.59         630           6.625
  700484842           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             25.16         674            7.5
  700484879      Single Family        Primary       Select Portfolio Servicing        360            54.5               54.5                 N               0           799           5.875
  700484947      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             30.51         694            8.75
  700485668      Single Family        Primary       Select Portfolio Servicing        360           24.07              24.07                 N               0           672           6.875
  700485871        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             45.64         751             8
  700486371          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           729            8.5
  700486449      Single Family        Primary       Select Portfolio Servicing        360            58.6               58.6                 N               0           629             7
  700486655        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             35.98         744           7.625
  700486668        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y             39.23         650           7.625
  700486714        2-4 Family         Primary       Select Portfolio Servicing        360           53.13              53.13                 N               0           678            6.75
  700486769        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.33         687           7.625
  700486873          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             41.07         672            7.75
  700486969      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           745           7.875
  700486999        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           678            7.25
  700487183          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             33.33         726           7.875
  700487200        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             44.44         731            6.75
  700487379          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             30.99         652           7.875
  700487387        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             34.39         737           6.875
  700487456        2-4 Family        Investment     Select Portfolio Servicing        360             76                 95                  Y             30.05         723           7.375
  700487610           PUD             Primary       Select Portfolio Servicing        360             80               91.87                 Y             24.42         667           6.875
  700487623          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             41.56         638            7.5
  700487786        2-4 Family        Investment     Select Portfolio Servicing        360            41.6               41.6                 N               0           715           7.125
  700487813      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N               0           701           7.625
  700487824        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             40.73         659           7.375
  700487861      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.96         711            7.5
  700487971           PUD             Primary       Select Portfolio Servicing        360           54.59              54.59                 N               0           766           6.625
  700488142      Single Family        Primary       Select Portfolio Servicing        360           87.47              87.47                 N               0           751           5.875
  700488283          Condo          Second Home     Select Portfolio Servicing        360             80                 95                  Y             30.56         754           8.125
  700488431      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           665            7.5
  700488584        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y               0           663            7.25
  700488726      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           674           6.625
  700488935      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           740           8.125
  700488949      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           776            7.25
  700488991          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           774            7.75
  700489008        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N               0           739           7.875
  700489014      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.76         670           7.125
  700489161      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.24         665           7.125
  700489419      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             48.08         630           7.125
  700489579      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           809           7.375
  700489614           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           771            8.25
  700489629           PUD            Investment     Select Portfolio Servicing        360             75                 95                  Y               34          694            8.75
  700489632      Single Family        Primary       Select Portfolio Servicing        360           54.58              54.58                 N               0           785            6.25
  700489657          Condo            Primary       Select Portfolio Servicing        360           78.91              78.91                 N             44.09         782            7.25
  700489769        2-4 Family        Investment     Select Portfolio Servicing        360           74.68              74.68                 N               0           714           8.375
  700489872        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           673           7.625
  700489933        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             37.64         682            8.25
  700490304          Condo           Investment     Select Portfolio Servicing        360             75               89.99                 Y             22.82         679            7.5
  700490422          Condo           Investment     Select Portfolio Servicing        360           45.86              45.86                 N               0           651            6.75
  700490511      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.72         683           6.875
  700490550      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             43.14         640            7.75
  700490817           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             36.36         646            6.5
  700490849           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           663            7.75
  700490852          Condo            Primary       Select Portfolio Servicing        360             95                 95                  N             40.27         661           7.125
  700490863           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           723             7
  700491298        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             33.18         752           7.625
  700491336        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             34.28         665            7.75
  700491530      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             34.61         669           8.375
  700491621           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           680            7.5
  700491717           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           760           7.375
  700491727          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           736            7.75
  700491830      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.91         640            7.75
  700491864      Single Family        Primary       Select Portfolio Servicing        360           66.67              66.67                 N               0           683           7.125
  700492016      Single Family       Investment     Select Portfolio Servicing        360             80               93.18                 Y             14.68         672           8.375
  700492314      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           662            8.25
  700492432      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             35.18         666            7.25
  700492479      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           776           7.625
  700492706      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             22.02         672           8.375
  700492881        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             19.96         763            7.25
  700492895      Single Family       Investment     Select Portfolio Servicing        360             65                 90                  Y             39.82         682           7.148
  700492924      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.57         748            7.75
  700492980      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             42.96         645            7.25
  700493120      Single Family        Primary       Select Portfolio Servicing        360             60               78.07                 Y             29.78         658           5.625
  700493259      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           732           7.375
  700493275          Condo            Primary       Select Portfolio Servicing        360            65.7               65.7                 N               0           694           6.625
  700493587      Single Family       Investment     Select Portfolio Servicing        360             65                 65                  N               0           636            7.25
  700493658      Single Family       Investment     Select Portfolio Servicing        360           52.63              52.63                 N               0           656           6.375
  700493696      Single Family       Investment     Select Portfolio Servicing        360            78.6               78.6                 N             34.05         666           7.875
  700493720        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.42         685           7.875
  700493754        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           669            7.5
  700493806      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             36.39         659            8.5
  700493847           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             20.51         710           6.875
  700493926      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.41         658            7.25
  700493960      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           687           7.125
  700494187        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           707             7
  700494192      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              36.1         675           7.875
  700494341          Condo            Primary       Select Portfolio Servicing        360           79.56              99.45                 Y             45.56         664           7.125
  700494425        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             39.46         720            8.25
  700494438      Single Family        Primary       Select Portfolio Servicing        360           79.88              94.86                 Y              2.84         621            7.25
  700494547           PUD             Primary       Select Portfolio Servicing        360             95                 95                  N             41.75         638           7.375
  700494675           PUD            Investment     Select Portfolio Servicing        360             65                 65                  N             25.64         747           6.125
  700494827           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           730           6.375
  700494875          Condo            Primary       Select Portfolio Servicing        360           67.88              87.27                 Y             32.39         688            6.75
  700494890      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             28.87         750           6.875
  700494898          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             45.11         670           7.125
  700494971      Single Family        Primary       Select Portfolio Servicing        360             76                 95                  Y               0           688            7.25
  700495017      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.67         665           7.125
  700495222           PUD           Second Home     Select Portfolio Servicing        360             75                 90                  Y               0           668           7.875
  700495348           PUD             Primary       Select Portfolio Servicing        360             95                 95                  N               0           713            7.5
  700495383      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.05         670             8
  700495480      Single Family        Primary       Select Portfolio Servicing        360           62.67              62.67                 N             38.69         633            6.75
  700495490      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           691           7.375
  700495547          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             33.11         644           7.625
  700495569      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           733            7.5
  700495588           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           809             7
  700495639        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             40.38         716            7.25
  700495700      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.24         662            7.5
  700495730          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           669             8
  700495748      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           653           6.875
  700495769      Single Family       Investment     Select Portfolio Servicing        360           79.99              94.97                 Y             48.06         732            5.5
  700495854      Single Family        Primary       Select Portfolio Servicing        360           62.69              62.69                 N             33.48         620           6.375
  700496150        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             44.96         785            6.5
  700496174      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N              48.5         691           7.125
  700496247          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             44.74         641           7.375
  700496249      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           739           7.375
  700496531           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             39.94         724            7.25
  700496981        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           729           7.375
  700497235           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           687            7.75
  700497262        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           660            8.25
  700497280        2-4 Family        Investment     Select Portfolio Servicing        360           72.92              72.92                 N             38.17         626           7.875
  700497326      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           802            7.75
  700497452           PUD             Primary       Select Portfolio Servicing        360           48.47              48.47                 N               0           676           6.125
  700497486      Single Family       Investment     Select Portfolio Servicing        360           74.62                90                  Y             42.13         664             7
  700497496           PUD            Investment     Select Portfolio Servicing        360           76.51              90.01                 Y             43.84         664            6.75
  700497657           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             32.97         647           7.625
  700497659      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           737           7.875
  700497894      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N             36.75         715           7.625
  700497923        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           724           7.875
  700498119      Single Family        Primary       Select Portfolio Servicing        360             40                 40                  N               0           733           6.125
  700498131      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           663            7.25
  700498178        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             44.76         692           7.375
  700498223      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           711           7.625
  700498357      Single Family        Primary       Select Portfolio Servicing        360            89.8               89.8                 N               0           673             9
  700498360           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           662           7.875
  700498456        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.43         774           7.375
  700498500      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             35.61         682            7.75
  700498555        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             37.84         713           7.125
  700498606          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             43.43         682           8.213
  700498616           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             21.36         730            7.5
  700498671      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           762           8.125
  700498693           PUD             Primary       Select Portfolio Servicing        360           78.26              88.42                 Y               0           642           6.526
  700498747        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             47.38         660           7.875
  700498812      Single Family        Primary       Select Portfolio Servicing        360             70                 70                  N               0           620           8.125
  700498833      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             44.72         650           7.875
  700498898      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.38         684            7.5
  700499269           PUD            Investment     Select Portfolio Servicing        360           69.32              69.32                 N             43.53         767             7
  700499285      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           660           7.875
  700499309           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N               0           698            8.75
  700499349          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             42.13         672           7.875
  700499434      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             41.99         660           6.478
  700499520      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           721           7.625
  700499671           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             36.57         673           7.375
  700499678      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           696            8.72
  700499708      Single Family       Investment     Select Portfolio Servicing        360           74.09              74.09                 N             31.94         626           8.125
  700499711        2-4 Family         Primary       Select Portfolio Servicing        360           78.73              85.71                 Y             44.55         707           7.875
  700499741      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             41.23         624           7.875
  700499748      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N             38.69         700            7.75
  700499779        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           730            7.25
  700499878      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           703           7.625
  700500030           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             38.35         721            7.75
  700500153          Condo           Investment     Select Portfolio Servicing        360             70                 95                  Y             37.81         673            7.75
  700500226      Single Family       Investment     Select Portfolio Servicing        360             50                 50                  N               0           709            7.25
  700500235        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N               0           709           7.625
  700500254      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N               0           744             8
  700500315        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           753            8.5
  700500321        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               41          706            8.25
  700500338        2-4 Family        Investment     Select Portfolio Servicing        360           52.08              52.08                 N               0           709            7.25
  700500458        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           781             8
  700500477        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.35         704           7.875
  700500819      Single Family        Primary       Select Portfolio Servicing        360             75                 90                  Y               0           660           7.375
  700500877           CHT           Second Home     Select Portfolio Servicing        360             70                 90                  Y             41.07         762           7.625
  700501021      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           765           7.625
  700501228      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.74         685           6.625
  700501345      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           692           7.835
  700501541      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           722           7.875
  700501633           PUD             Primary       Select Portfolio Servicing        360           64.07              64.07                 N             44.95         730             6
  700501716        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           741            7.75
  700501931           PUD             Primary       Select Portfolio Servicing        360             80               84.29                 Y             35.16         748           5.875
  700502009      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             30.78         678            7.5
  700502031      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             25.13         740            6.25
  700502203      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           737            8.32
  700502452      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y               0           667           7.375
  700502520      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             34.51         675           7.088
  700503060          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.73         670            7.75
  700503170        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           738            7.75
  700504664      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N             42.68         727            7.75
  403601132      Single Family       Investment     Select Portfolio Servicing        360           64.97              64.97                 N               0           681             6
  405219177      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.47         627            5.25
  405939059      Single Family        Primary                  WMMSC                  360             80                 80                  N               0           718           7.125
  407982289      Single Family        Primary               Wells Fargo               360           75.56              75.56                 N               0           628             8
  407982304        2-4 Family        Investment             Wells Fargo               360           54.55              54.55                 N             38.88         718           6.625
  408191795      Single Family        Primary               Countrywide               360           35.62              35.62                 N             34.94         631            6.75
  408196795        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y              29.9         717            8.5
  408196803           PUD             Primary       Select Portfolio Servicing        360           68.04              68.04                 N               0           707           6.625
  408196823      Single Family        Primary       Select Portfolio Servicing        360             75                 85                  Y             38.19         641           7.125
  408196827          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           687           7.625
  408196847          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y               0           639           7.875
  408509878        2-4 Family        Investment             Wells Fargo               360             65                 95                  Y               0           722           7.625
  408509899      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           684             7
  408509935           PUD            Investment             Wells Fargo               360             75                 90                  Y               0           753           7.375
  408510021      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           721            7.25
  408510030           PUD             Primary               Wells Fargo               360           34.09                68                  Y               0           773           6.625
  408510058        2-4 Family        Investment             Wells Fargo               360             75                 75                  N               0           633             8
  408867745      Single Family        Primary       Select Portfolio Servicing        360           75.29              89.99                 Y              54.3         762           6.125
  408867746           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             62.74         768           5.875
  408867747      Single Family      Second Home     Select Portfolio Servicing        360             75               89.99                 Y              68.1         791            6.25
  408867748      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N              63.3         701            6.5
  408867752          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             59.39         725           6.875
  408867755      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             64.78         754            6.5
  408867757      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             47.58         694           6.875
  408867762          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             63.19         817            6.75
  408867771      Single Family        Primary       Select Portfolio Servicing        360           57.61              57.61                 N             59.75         759           6.125
  408867785      Single Family        Primary       Select Portfolio Servicing        360           66.82              77.33                 Y             60.97         786            6.75
  408867797           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y             48.01         680            6.25
  408867807      Single Family        Primary       Select Portfolio Servicing        360           67.86              67.86                 N             51.79         815           6.375
  408867810      Single Family        Primary       Select Portfolio Servicing        360           79.97              79.97                 N             54.66         703           6.375
  408867831      Single Family        Primary       Select Portfolio Servicing        360           74.57              74.57                 N             57.82         701            6.75
  408879514          Condo            Primary       Select Portfolio Servicing        360            100                100                  N               0           696            8.5
  408879515          Condo            Primary       Select Portfolio Servicing        360            100                100                  N               0           773           7.125
  408879518        2-4 Family        Investment     Select Portfolio Servicing        360             90                 90                  N               0           710            7.5
  408879520          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N               0           724           7.375
  408879524           PUD           Second Home     Select Portfolio Servicing        360             95                 95                  N               0           743           8.125
  408879528           PUD            Investment     Select Portfolio Servicing        360            100                100                  N             45.81         695            8.75
  408879530      Single Family      Second Home     Select Portfolio Servicing        360             95                 95                  N               0           666           7.875
  408879532           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N               0           733           9.625
  408879533      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             45.37         738            7.75
  408879534           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N               0           740            8.5
  408879536           PUD             Primary       Select Portfolio Servicing        360           78.69              90.98                 Y               0           716           7.125
  408879537      Single Family      Second Home     Select Portfolio Servicing        360           78.09              78.09                 N               0           643           7.125
  408879548           PUD            Investment     Select Portfolio Servicing        360            100                100                  N             44.72         683            7.25
  408879549           PUD            Investment     Select Portfolio Servicing        360            100                100                  N             44.72         683            7.25
  408879550          Condo           Investment     Select Portfolio Servicing        360            100                100                  N             42.26         689           9.375
  408879558          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           631           7.875
  408879560           PUD            Investment     Select Portfolio Servicing        360             90                 90                  N               0           691           7.375
  408879564          Condo           Investment     Select Portfolio Servicing        360             95                 95                  N               0           750             8
  408879566      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           645           7.375
  408879567      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           705            7.75
  408879568      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           712            8.5
  408879569      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           761            8.25
  408879572          Condo           Investment     Select Portfolio Servicing        360             90                 90                  N               0           677           8.375
  408879595      Single Family        Primary       Select Portfolio Servicing        360           79.47              79.47                 N               0           622            7.5
  408879598           PUD            Investment     Select Portfolio Servicing        360             85                 85                  N               0           733            9.5
  408879600          Condo           Investment     Select Portfolio Servicing        360            78.4               78.4                 N               0           648            7.75
  408879601          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           621           8.875
  408879603           PUD            Investment     Select Portfolio Servicing        360           75.95              96.06                 Y               0           628           7.625
  408879608          Condo           Investment     Select Portfolio Servicing        360            100                100                  N             25.81         681           8.625
  408879609          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           626           7.125
  408879617      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N               0           626           9.875
  408879620      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           642           6.875
  408879623      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           690             9
  408879626      Single Family       Investment     Select Portfolio Servicing        360             85                 85                  N               0           775           7.625
  408879635          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             51.03         729            6.5
  409024510          Condo            Primary               Wells Fargo               360            80.1              90.12                 Y             42.35         677           5.875
  409024518      Single Family        Primary               Wells Fargo               360             80                100                  Y             39.39         726            6.75
  409107589           PUD             Primary                Wachovia                 360             80                100                  Y              36.1         772            6.5
  409107590      Single Family        Primary                Wachovia                 360           76.71              76.72                 N             37.19         747           6.875
  409107593      Single Family        Primary                Wachovia                 360             80                100                  Y             44.43         657           6.875
  409107594          Condo           Investment              Wachovia                 360           69.99              89.97                 Y             48.21         770           6.875
  409107595      Single Family        Primary                Wachovia                 360           58.82              58.83                 N             46.29         741           6.875
  409107596          Condo            Primary                Wachovia                 360             80                 80                  N               36          736           7.125
  409107598      Single Family       Investment              Wachovia                 360             80                 80                  N             22.72         654            7.75
  409107599          Condo            Primary                Wachovia                 360             80                100                  Y             39.34         733           7.125
  409107600           PUD             Primary                Wachovia                 360             80                100                  Y             47.17         663           7.125
  409107601           PUD             Primary                Wachovia                 360           79.15              79.16                 N               0           685           7.375
  409107603      Single Family        Primary                Wachovia                 360             90                 90                  N             31.56         652           7.375
  409107606          Condo           Investment              Wachovia                 360             80                 90                  Y             29.37         784             7
  409107607           PUD             Primary                Wachovia                 360           71.05              86.09                 Y               0           672           7.625
  409107610          Condo          Second Home              Wachovia                 360           79.99              89.96                 Y             47.77         737           7.375
  409107611           PUD             Primary                Wachovia                 360             80                100                  Y             53.01         726           6.375
  409107612      Single Family        Primary                Wachovia                 360             80                100                  Y             40.15         772           6.875
  409107613           PUD             Primary                Wachovia                 360           68.97              82.76                 Y             52.17         803           6.875
  409107617           PUD             Primary                Wachovia                 360           75.56              75.56                 N             21.23         700           6.625
  409107618           PUD           Second Home              Wachovia                 360           55.29               55.3                 N               0           721            6.5
  409107619           PUD             Primary                Wachovia                 360             80                100                  Y              39.7         714           6.625
  409107620           PUD             Primary                Wachovia                 360            35.7               35.7                 N               0           786           6.875
  409107623          Condo            Primary                Wachovia                 360             80                 80                  N             25.75         707           6.875
  409107624           PUD             Primary                Wachovia                 360             80                100                  Y              41.7         733           6.375
  409107627           PUD             Primary                Wachovia                 360             80                100                  Y             48.92         761            6.5
  409107628           PUD             Primary                Wachovia                 360           79.99              79.99                 N               0           732            7.25
  409107632          Condo           Investment              Wachovia                 360           79.97              89.97                 Y             27.83         695           7.125
  409107633      Single Family        Primary                Wachovia                 360           74.55              74.55                 N              41.6         769            6.75
  409107634      Single Family       Investment              Wachovia                 360             80                 90                  Y             26.31         750           7.625
  409107637      Single Family        Primary                Wachovia                 360             80                100                  Y             32.98         769            6.25
  409107640      Single Family        Primary                Wachovia                 360             80                100                  Y             49.39         751            6.75
  409107642           PUD             Primary                Wachovia                 360           79.98              79.99                 N               0           710           7.125
  409107646          Condo          Second Home              Wachovia                 360             80                100                  Y               0           714            7.5
  409107647           PUD            Investment              Wachovia                 360           79.51              89.46                 Y             21.26         783           6.625
  409107648      Single Family       Investment              Wachovia                 360             80                 80                  N             48.33         745            6.75
  409107649          Condo            Primary                Wachovia                 360             80                 80                  N             44.47         775           7.375
  409107653          Condo          Second Home              Wachovia                 360             80                 80                  N             49.26         660            7.5
  409107655      Single Family      Second Home              Wachovia                 360             70                 70                  N               0           767            7.25
  409107657        2-4 Family        Investment              Wachovia                 360             80               91.02                 Y             45.25         775            7.75
  409107658          Condo            Primary                Wachovia                 360             80                 80                  N             62.01         797             7
  409107659           PUD            Investment              Wachovia                 360             90                 90                  N             81.15         698           7.375
  409107661           PUD             Primary                Wachovia                 360           59.78              59.78                 N             41.39         783           6.625
  409107662           PUD            Investment              Wachovia                 360             90                 90                  N             81.19         698           7.375
  409107664      Single Family        Primary                Wachovia                 360           76.39              91.39                 Y             44.83         700            6.5
  409107669           PUD             Primary                Wachovia                 360             80                100                  Y              31.9         748            6.25
  409107671      Single Family        Primary                Wachovia                 360           64.75              89.41                 Y               0           744             7
  409107672        2-4 Family         Primary                Wachovia                 360             80                 80                  N             65.65         808             7
  409107673      Single Family        Primary                Wachovia                 360             80                 80                  N              82.1         623            7.5
  409107676      Single Family        Primary                Wachovia                 360             60                 60                  N               0           776            6.5
  409107678      Single Family      Second Home              Wachovia                 360             80                100                  Y             35.32         707           7.375
  409107679      Single Family        Primary                Wachovia                 360           34.21              54.16                 Y               0           753            6.75
  409107683           PUD             Primary                Wachovia                 360             32                 32                  N             38.35         781            6.5
  409107686      Single Family        Primary                Wachovia                 360           82.65              82.65                 N             69.83         715            6.5
  409107689      Single Family        Primary                Wachovia                 360           56.65              56.65                 N             28.73         662            7.5
  409107691      Single Family        Primary                Wachovia                 360            62.7              62.71                 N             56.16         769           6.875
  409107692           PUD             Primary                Wachovia                 360           79.97              79.98                 N               0           714           6.375
  409107694      Single Family      Second Home              Wachovia                 360           45.96              62.33                 Y               0           778           6.375
  409107695           PUD             Primary                Wachovia                 360           74.89               74.9                 N               0           679            6.75
  409107696      Single Family       Investment              Wachovia                 360           58.35              58.35                 N               0           806           6.375
  409107698      Single Family        Primary                Wachovia                 360             80                 95                  Y             26.45         781            6.5
  409107701      Single Family        Primary                Wachovia                 360             80                 80                  N               0           634             7
  409107702      Single Family        Primary                Wachovia                 360             80                100                  Y             48.54         712            6.5
  409107703           PUD             Primary                Wachovia                 360             80                100                  Y              43.7         704            6.75
  409107706           PUD             Primary                Wachovia                 360           67.09              79.75                 Y             36.04         756           6.875
  409269903          Condo            Primary               Fifth Third               360             80               89.99                 Y             39.38         677             6
  409269908      Single Family        Primary               Fifth Third               360           76.82              76.82                 N             49.65         694           6.375
  409269910      Single Family        Primary               Fifth Third               360           68.01                90                  Y             27.93         689           6.375
  409269912      Single Family        Primary               Fifth Third               360           19.55              19.55                 N             19.39         773           6.375
  409269919      Single Family        Primary               Fifth Third               360           77.99               90.5                 Y             37.72         710            6.5
  409269922          Condo          Second Home             Fifth Third               360             80                 80                  N             25.79         766             7
  409269925      Single Family        Primary               Fifth Third               360           79.94              79.94                 N             47.38         663            6.25
  409269931      Single Family        Primary               Fifth Third               360             80                 80                  N             24.67         714           6.375
  409269935           PUD             Primary               Fifth Third               360             80                 90                  Y             41.19         671           6.375
  409269936      Single Family        Primary               Fifth Third               360             80                 80                  N             40.73         776           6.625
  409269937      Single Family      Second Home             Fifth Third               360             80                 80                  N             24.27         703            6.5
  409269939      Single Family        Primary               Fifth Third               360           62.16              62.16                 N             38.37         696            6.5
  409269949      Single Family        Primary               Fifth Third               360           61.28              70.59                 Y             19.66         744            6.5
  409269975           PUD             Primary               Fifth Third               360             75                 75                  N             31.47         792           5.875
  409269979      Single Family        Primary               Fifth Third               360           77.19               77.2                 N             20.18         745            6.75
  409360261      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.73         640             8
  409360274      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.53         722           6.875
  409360279      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.68         642           7.625
  409360288      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             39.53         729            6.5
  409360295      Single Family        Primary       Select Portfolio Servicing        360           61.47              61.47                 N               34          649             7
  409360300      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             30.06         628           8.375
  409360301      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              44.1         646           9.375
  409360307      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N              37.5         727            8.5
  409360311          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             31.52         647             8
  409360316        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             31.41         658           7.375
  409360323           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.72         654            7.75
  409360332      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             34.03         620             7
  409388017          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             41.87         713           8.375
  409388018      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.07         665            7.25
  409388019      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             12.64         694             9
  409388020        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              40.6         783            6.25
  409388021        2-4 Family         Primary       Select Portfolio Servicing        360           66.15              66.15                 N              34.5         646            7.5
  409388022           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             35.15         667           6.875
  409388023           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             17.44         655            6.5
  409388024      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.28         668           7.625
  409388025      Single Family        Primary       Select Portfolio Servicing        360            78.8              77.19                 N             32.57         646           7.875
  409388026      Single Family        Primary       Select Portfolio Servicing        360             80               96.79                 Y             46.21         636            7.5
  409388027      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.95         622           8.875
  409579518           CHT            Investment             Wells Fargo               360             80               85.01                 Y             39.75         753           6.875
  409579522           PUD             Primary               Wells Fargo               360             80                100                  Y               0           695            6.5
  409591594      Single Family        Primary               Countrywide               360             80               89.99                 Y             38.76         772            6.5
  409591600          Condo            Primary               Countrywide               360             80                 90                  Y              42.5         773           6.625
  409591606      Single Family        Primary               Countrywide               360             80                 80                  N              29.5         776           6.375
  409591620          Condo            Primary               Countrywide               360             80                 80                  N             33.21         702            6.5
  409591622          Condo            Primary               Countrywide               360             80               87.09                 Y             42.78         751           6.125
  409591624          Condo            Primary               Countrywide               360             75                100                  Y              37.9         769            6.75
  409591632          Condo            Primary               Countrywide               360             80                 80                  N             26.14         804           6.625
  409591647          Condo            Primary               Countrywide               360             80                 90                  Y             35.82         768            6.5
  409591653          Condo            Primary               Countrywide               360             80               89.99                 Y             39.27         731            6.5
  409591658          Condo          Second Home             Countrywide               360             80                 80                  N             33.88         719           6.625
  409591664          Condo            Primary               Countrywide               360             80                 90                  Y             40.03         740           6.375
  409591685      Single Family        Primary               Countrywide               360             70                 70                  N             29.31         806           6.375
  409591691          Condo            Primary               Countrywide               360             80                 90                  Y             46.22         753            6.5
  409591697      Single Family        Primary               Countrywide               360             80                 90                  Y             51.87         780           6.125
  409591699      Single Family        Primary               Countrywide               360             80                 90                  Y             37.04         704           6.625
  409593355      Single Family        Primary               Countrywide               360           78.09              78.09                 N             28.95         755            6.5
  409593362           PUD             Primary               Countrywide               360             80                 80                  N             18.09         757            6.5
  409650647           PUD             Primary       Select Portfolio Servicing        360           89.34              89.34                 N              47.7         620             8
  409650648           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           680           8.375
  409650649      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N              39.5         716           6.875
  409650650           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           680            7.5
  409650651      Single Family       Investment     Select Portfolio Servicing        360           89.99                90                  N              43.9         748             8
  409650653           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           731           7.375
  409650654      Single Family        Primary       Select Portfolio Servicing        360           99.98               100                  N              43.9         709           6.875
  409650655      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           627            7.5
  409650659          Condo            Primary       Select Portfolio Servicing        360            100                100                  N               45          681            8.25
  409650662      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N              48.7         801           7.375
  409650665           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              47.4         633           7.875
  409650667          Condo            Primary       Select Portfolio Servicing        360            100                100                  N              33.7         693           7.875
  409650668           PUD            Investment     Select Portfolio Servicing        360             85                 85                  N              41.3         744           7.625
  409650669      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N              39.7         705           7.375
  409650670           PUD            Investment     Select Portfolio Servicing        360             85                 85                  N              41.6         808           7.125
  409650671      Single Family      Second Home     Select Portfolio Servicing        360             90                 90                  N               42          719            7.5
  409650672           PUD             Primary       Select Portfolio Servicing        360           99.99               100                  N               39          717           7.125
  409650673          Condo            Primary       Select Portfolio Servicing        360            97.3               97.3                 N              42.4         692           7.875
  409650674           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              44.8         790           7.375
  409650675           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           774           7.125
  409650683           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              44.7         685           7.625
  409650685          Condo            Primary       Select Portfolio Servicing        360            100                100                  N              39.3         810            7.5
  409650686      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           725           8.125
  409650687      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           737           7.875
  409829020           PUD             Primary               Countrywide               360           79.99              91.24                 Y              51.8         661            4.5
  409829024      Single Family        Primary               Countrywide               360             80                 80                  N             49.96         734             6
  409829025      Single Family        Primary               Countrywide               360             75               84.54                 Y              46.5         693            4.25
  409829033          Condo          Second Home             Countrywide               360             80                 90                  Y               0           777           7.875
  409829035           PUD             Primary               Countrywide               360             80                 80                  N             44.68         723           4.875
  409829037      Single Family        Primary               Countrywide               360           37.74                54                  Y              39.7         668           5.875
  409829040           PUD             Primary               Countrywide               360           79.99              79.99                 N             46.81         772           6.125
  409829044           PUD            Investment             Countrywide               360           79.98              79.98                 N             53.94         744           6.375
  409829045           PUD             Primary               Countrywide               360           50.39              50.39                 N             51.63         797             6
  409829047      Single Family        Primary               Countrywide               360             70                 70                  N             44.32         773           6.625
  409829054      Single Family        Primary               Countrywide               360             80                 80                  N             51.11         806           5.375
  409833554          Condo            Primary       Select Portfolio Servicing        360            100                100                  N             48.63         684            8.25
  409833557      Single Family       Investment     Select Portfolio Servicing        360           72.49              72.49                 N               0           699           7.625
  409833559      Single Family      Second Home     Select Portfolio Servicing        360           94.81              94.81                 N               0           770           8.625
  409833560      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N               0           699            9.25
  409833565      Single Family      Second Home     Select Portfolio Servicing        360            84.8               84.8                 N               0           674            7.75
  409833566      Single Family      Second Home     Select Portfolio Servicing        360            100                100                  N             41.24         749           8.375
  409833567      Single Family       Investment     Select Portfolio Servicing        360           74.82              74.82                 N               0           714           6.875
  409833571      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N               0           638            9.75
  409833572          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N               0           667            8.75
  409833573          Condo           Investment     Select Portfolio Servicing        360             80                100                  Y               0           773            8.5
  409833578          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y               0           633            8.25
  409833579          Condo            Primary       Select Portfolio Servicing        360             95                 95                  N               0           624           7.625
  409833582        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N               0           653           7.875
  409833583          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y               0           723            8.75
  409833585          Condo           Investment     Select Portfolio Servicing        360           73.81              73.81                 N               0           631           8.875
  409833586        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y               0           706           6.875
  409833587          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           708            7.25
  409833590           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           637            7.75
  409833593          Condo           Investment     Select Portfolio Servicing        360             90                 90                  N               0           772           7.875
  409833594      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           664           8.625
  409833596      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N               0           673            7.25
  409833597      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N               0           755             9
  409833603           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           680             7
  409833605           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             47.02         723            6.5
  409833606           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           694           6.875
  409833607           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N               0           694           8.125
  409833608           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           662           6.875
  409833611      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           628           7.875
  409833613          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           686            7.5
  409833615          Condo            Primary       Select Portfolio Servicing        360            100                100                  N               0           687           8.375
  409833617           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           761            6.5
  409833619           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           675           7.375
  409833620      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           640           7.875
  409833623           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           660            7.5
  409833625           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           701            6.75
  409833626      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           670           8.375
  409833627           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           716            6.25
  409833630      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           693           8.625
  409833632      Single Family       Investment     Select Portfolio Servicing        360           58.93              58.93                 N               0           651            7.5
  409833633      Single Family       Investment     Select Portfolio Servicing        360           65.25              65.25                 N               0           637             8
  409833635      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           765            6.75
  409833637           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           656           6.875
  409833639           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           733           7.125
  409833640           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           670           7.375
  409833641           PUD             Primary       Select Portfolio Servicing        360            100                100                  N               0           759            7.75
  409833648      Single Family      Second Home     Select Portfolio Servicing        360           68.71              68.71                 N               0           658           6.625
  409833653      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              41.8         640            7.25
  409833655      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           772           7.625
  409833658      Single Family      Second Home     Select Portfolio Servicing        360            100                100                  N             49.87         712             7
  409833659        2-4 Family        Investment     Select Portfolio Servicing        360           58.89              58.89                 N               0           714           6.875
  409833660      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           747            7.25
  409833663      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N               0           638           8.375
  409833665      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               0           729           7.375
  409866733      Single Family      Second Home     Select Portfolio Servicing        360             65               72.37                 Y             41.62         630           6.875
  409876592           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             45.48         661           6.625
  409896350           PUD           Second Home     Select Portfolio Servicing        360             80                100                  Y             39.26         696            8.25
  409896352          Condo          Second Home     Select Portfolio Servicing        360           74.99              94.99                 Y               0           700             8
  409896358      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y             40.64         658            7.25
  409988745           PUD           Second Home     Select Portfolio Servicing        360           79.93              89.92                 Y             48.04         754           6.625
  409988755      Single Family        Primary       Select Portfolio Servicing        360             80               94.71                 Y             53.64         761             6
  410050894      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             50.75         683            5.75
  410057486           PUD             Primary               Countrywide               360             90                 90                  N             48.16         736           6.875
  410057488          Condo            Primary               Countrywide               360           79.89              79.89                 N             24.15         760            5.5
  410057493          Condo          Second Home             Countrywide               360           72.06              72.06                 N             37.56         820           6.125
  410057498           PUD           Second Home             Countrywide               360           60.78              87.52                 Y             26.42         785           7.125
  410057501      Single Family        Primary               Countrywide               360             80                100                  Y             46.55         688           6.625
  410057502          Condo            Primary               Countrywide               360             80                100                  Y             45.68         712           6.375
  410057503          Condo            Primary               Countrywide               360             80                100                  Y             43.91         680           6.375
  410057508           PUD           Second Home             Countrywide               360             80               89.99                 Y             40.88         708            7.25
  410057512        2-4 Family         Primary               Countrywide               360             80                 90                  Y             46.48         699           5.875
  410057514           PUD             Primary               Countrywide               360             75                 90                  Y             41.21         679            4.25
  410057517        2-4 Family       Second Home             Countrywide               360           69.97              69.97                 N             38.41         695           7.125
  410057518          Condo            Primary               Countrywide               360             80                100                  Y             44.28         732           7.625
  410057532      Single Family        Primary               Countrywide               360             80                 95                  Y             44.21         757            6.25
  410057533          Condo          Second Home             Countrywide               360             80                 80                  N             21.86         767           6.875
  410057534           PUD             Primary               Countrywide               360             80                100                  Y             27.34         662            6.25
  410057536           PUD             Primary               Countrywide               360             80                 95                  Y             43.19         771            6.5
  410057538      Single Family      Second Home             Countrywide               360             75                 90                  Y             36.95         674           7.625
  410057539           PUD             Primary               Countrywide               360             80                 90                  Y              48.5         797           6.125
  410057540           PUD           Second Home             Countrywide               360           53.23              53.23                 N              5.03         646            6.5
  410057544      Single Family      Second Home             Countrywide               360             80                 80                  N              38.1         652            7.25
  410057545          Condo            Primary               Countrywide               360             80                 80                  N             54.03         757           5.875
  410057551          Condo            Primary               Countrywide               360           88.57              88.57                 N             54.82         622             6
  410057554      Single Family        Primary               Countrywide               360             80                100                  Y             54.09         715            5.5
  410057557          Condo           Investment             Countrywide               360             80                 95                  Y             46.95         787            4.75
  410116835           PUD            Investment     Select Portfolio Servicing        360           79.98              89.98                 Y               0           695           8.125
  410116847      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y             21.86         705            8.5
  410116849      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           701           7.875
  410116850           PUD            Investment     Select Portfolio Servicing        360             80                100                  Y               0           764           8.125
  410116853      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           654           6.875
  410116855      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           757             8
  410116862        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             40.29         690             8
  410116865      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           653            7.75
  410116873           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.77         652            7.5
  410117649           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           667           7.125
  410117655      Single Family      Second Home     Select Portfolio Servicing        360             70                100                  Y               0           703           8.625
  410117667      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           699            10.5
  410117671      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           644           8.875
  410117677      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           670           7.875
  410117682      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           763           6.875
  410117688      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             45.21         654            7.75
  410117692      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           682            7.25
  410117693           PUD             Primary       Select Portfolio Servicing        360           77.38                90                  Y             43.82         640           7.375
  410117696      Single Family      Second Home     Select Portfolio Servicing        360             78                 95                  Y             38.09         680            7.75
  410117698      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           739           9.999
  410117702      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           640            8.75
  410117703      Single Family      Second Home     Select Portfolio Servicing        360             80                100                  Y             46.22         685            8.75
  410117709      Single Family       Investment     Select Portfolio Servicing        360             70                 85                  Y               0           694           7.375
  410117716      Single Family       Investment     Select Portfolio Servicing        360           73.31              82.56                 Y               0           684           7.999
  410117719           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              53.3         650            6.5
  410117721      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y              45.3         667           7.875
  410117723          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             44.73         718            7.25
  410117725      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           722           7.625
  410117733      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           691            6.5
  410117738      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y             42.04         668           9.625
  410117739          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           706           7.875
  410117745          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             48.49         686            7.5
  410117751      Single Family        Primary       Select Portfolio Servicing        360             80                99.5                 Y               0           655            8.25
  410117752           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              45.2         648           8.125
  410117754           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             41.93         755            7.25
  410117759      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.46         670           6.625
  410117761      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           743           8.375
  410117762      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           732            7.5
  410117778      Single Family      Second Home     Select Portfolio Servicing        360             80                100                  Y              48.2         730           8.625
  410117780      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.37         661           8.125
  410117784      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y             37.76         689           7.625
  410117791          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           670           8.125
  410117792      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           698           8.625
  410117795        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           681           8.999
  410117796      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y               0           749            9.75
  410117797      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             25.74         646            7.25
  410117806          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             49.47         647            8.75
  410117807      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           701           7.875
  410117808      Single Family       Investment     Select Portfolio Servicing        360             80               93.39                 Y             47.14         730           7.999
  410117809      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           795            10.5
  410117814           PUD            Investment     Select Portfolio Servicing        360             80                100                  Y               0           736           10.375
  410117816      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           736           10.375
  410117817      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           736           10.375
  410117825      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              44.9         677            8.5
  410117827      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y             19.77         695           8.999
  410117834      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y              44.7         688           7.999
  410169310      Single Family        Primary               Wells Fargo               360             65                 80                  Y              42.6         726            6.75
  410169315          Condo            Primary               Wells Fargo               360             80                 90                  Y             35.79         633             7
  410169316      Single Family        Primary               Wells Fargo               360             80                 95                  Y             48.77         647           6.625
  410169319          Condo            Primary               Wells Fargo               360             80                100                  Y              45.9         663            6.5
  410169320           PUD             Primary               Wells Fargo               360           79.85              99.81                 Y             30.46         745             6
  410169322      Single Family        Primary               Wells Fargo               360             76                 88                  Y             47.24         669           6.875
  410169325      Single Family        Primary               Wells Fargo               360             80               94.99                 Y              28.1         776            6.5
  410169327      Single Family        Primary               Wells Fargo               360             80               99.52                 Y             44.99         704             7
  410169331      Single Family        Primary               Wells Fargo               360             80                100                  Y              18.8         663            6.75
  410169333      Single Family        Primary               Wells Fargo               360             80                100                  Y             39.91         679           6.875
  410169336      Single Family        Primary               Wells Fargo               360             80               87.55                 Y             34.56         635           7.125
  410169337      Single Family        Primary               Wells Fargo               360             80                100                  Y             36.44         724           6.875
  410169338        2-4 Family         Primary               Wells Fargo               360             80                100                  Y              41.8         708           7.625
  410169340      Single Family        Primary               Wells Fargo               360             80                100                  Y              41.5         717           6.875
  410169343      Single Family        Primary               Wells Fargo               360           16.67              33.33                 Y              27.6         759            6.5
  410169345      Single Family        Primary               Wells Fargo               360             80                100                  Y             37.03         784            6.5
  410169347        2-4 Family         Primary               Wells Fargo               360             80                100                  Y              42.9         733            7.25
  410169348      Single Family        Primary               Wells Fargo               360             80                100                  Y             39.82         665           6.125
  410169349      Single Family      Second Home             Wells Fargo               360             80                 90                  Y             45.73         775             7
  410169350      Single Family        Primary               Wells Fargo               360             78                100                  Y              32.1         671           6.875
  410169351      Single Family        Primary               Wells Fargo               360             80                100                  Y              44.1         680           6.875
  410169352      Single Family        Primary               Wells Fargo               360             80                 90                  Y             43.74         636           7.125
  410169356      Single Family        Primary               Wells Fargo               360            73.7               100                  Y             44.74         665            6.25
  410183476      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             22.01         810            6.25
  410183478          Condo          Second Home     Select Portfolio Servicing        360           47.45              47.45                 N              31.1         780           5.625
  410239104      Single Family        Primary       Select Portfolio Servicing        360             80               88.05                 Y             42.48         641            6.99
  410239105          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             49.43         627            7.08
  410239108      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             39.35         663            6.55
  410239109      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.69         655            6.6
  410239110           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              48.9         627            6.9
  410239111      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             41.07         729           7.425
  410239115      Single Family        Primary       Select Portfolio Servicing        360             75                 80                  Y             43.67         675            6.75
  410239116      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.78         648            6.35
  410239117      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.78         652             6
  410239119      Single Family        Primary       Select Portfolio Servicing        360             85                100                  Y             44.59         779           7.375
  410239120      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N             43.23         696            7.49
  410239121      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.35         679            6.9
  410239122      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N             39.35         746           6.125
  410239136      Single Family        Primary       Select Portfolio Servicing        360             85                100                  Y             44.72         717            7.25
  410239140           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             37.53         724            7.85
  410239144      Single Family        Primary       Select Portfolio Servicing        360             85                100                  Y             44.95         721            7.5
  410239148      Single Family        Primary       Select Portfolio Servicing        360             85                100                  Y             44.85         728            6.99
  410239149        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               40          684            7.99
  410239150        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.47         669            6.5
  410239152      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              44.9         674            7.75
  410239153      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             44.76         766            7.99
  410239154      Single Family        Primary       Select Portfolio Servicing        360             85                100                  Y             31.67         687            7.25
  410239158      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             44.94         694            7.5
  410239160      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               45          720            7.9
  410239161      Single Family        Primary       Select Portfolio Servicing        360             90                 90                  N             21.78         713            7.99
  410239163      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             30.13         675            7.4
  410239164      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             45.68         703            7.25
  410239166      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N             44.55         686            7.15
  410239174      Single Family        Primary       Select Portfolio Servicing        360             90               96.97                 Y             29.13         678            6.65
  410239175          Condo            Primary       Select Portfolio Servicing        360           79.72              94.67                 Y             41.64         665            7.65
  410239179      Single Family        Primary       Select Portfolio Servicing        360             80               95.83                 Y             49.67         637            6.8
  410239181      Single Family       Investment     Select Portfolio Servicing        360            100                100                  N             42.23         813            7.6
  410239185      Single Family        Primary       Select Portfolio Servicing        360           66.13              66.13                 N             44.84         667           6.625
  410239187      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             48.75         734            7.45
  410239191      Single Family        Primary       Select Portfolio Servicing        360           84.31              84.31                 N             38.72         767           6.375
  410239198      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             37.33         763            7.09
  410239200      Single Family        Primary       Select Portfolio Servicing        360           93.18              93.19                 N             41.66         735            6.99
  410239203      Single Family        Primary       Select Portfolio Servicing        360             90                100                  Y             44.97         712            7.07
  410282524      Single Family        Primary               Countrywide               360             80               93.87                 Y              43.9         759            6.25
  410282545           PUD             Primary               Countrywide               360             80                 80                  N             49.31         803             5
  410282560          Condo           Investment             Countrywide               360             80                100                  Y             39.98         776           6.875
  410282588      Single Family        Primary               Countrywide               360             80                 90                  Y             41.81         752             7
  410282609      Single Family        Primary               Countrywide               360            79.5               89.5                 Y             54.18         718             6
  410282621          Condo            Primary               Countrywide               360             80                 80                  N             24.32         775           5.875
  410282656      Single Family        Primary               Countrywide               360             80                 80                  N             43.98         730            6.25
  410282661      Single Family        Primary               Countrywide               360             80                 80                  N              34.9         754            5.75
  410282682      Single Family        Primary               Countrywide               360           73.68              73.68                 N              30.3         754            6.25
  410282688          Condo           Investment             Countrywide               360             80                 80                  N              4.92         786           5.875
  410282702          Condo           Investment             Countrywide               360             80                 80                  N             51.16         736            6.25
  410282727      Single Family        Primary               Countrywide               360           74.17              74.17                 N             30.24         766           5.875
  410282739      Single Family        Primary               Countrywide               360            62.7               62.7                 N             33.95         743           5.875
  410282764          Condo           Investment             Countrywide               360             80                 80                  N             47.11         772            6.25
  410282776          Condo            Primary               Countrywide               360             80                 80                  N             51.88         800           5.875
  410282778      Single Family        Primary               Countrywide               360             80                 90                  Y             34.03         774           6.125
  410282782          Condo            Primary               Countrywide               360           77.92              77.92                 N             52.59         775           6.125
  410282799      Single Family        Primary               Countrywide               360             80                 90                  Y             43.32         739           6.375
  410282800      Single Family        Primary               Countrywide               360             80                 90                  Y             40.95         745           6.375
  410376688           PUD            Investment     Select Portfolio Servicing        360             80                100                  Y             29.55         801            6.75
  410376690           PUD            Investment     Select Portfolio Servicing        360           79.99               100                  Y               42          772            6.75
  410376691           PUD            Investment     Select Portfolio Servicing        360           79.99              94.99                 Y             38.44         719            6.75
  410376692           PUD            Investment     Select Portfolio Servicing        360           79.99              94.98                 Y              34.5         773           7.125
  410376693           PUD            Investment     Select Portfolio Servicing        360           79.99              94.98                 Y             28.17         713            7.5
  410376695           PUD            Investment     Select Portfolio Servicing        360           68.38              78.12                 Y             37.74         719             6
  410376697           PUD            Investment     Select Portfolio Servicing        360             75                 75                  N              39.4         810            6.25
  410376698          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y              5.24         778            6.25
  410376699           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y             42.97         672            6.5
  410388434           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           634            5.99
  410388438        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             41.83         724            8.75
  410388439        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             42.43         724            8.75
  410388448           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           654            7.5
  410388464        2-4 Family        Investment     Select Portfolio Servicing        360             70                 70                  N             34.05         642            7.5
  410388465      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           631            7.5
  410388470           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           635            7.5
  410388472      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           735           7.375
  410388480      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           758           7.875
  410388481      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           758           7.875
  410388482      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           758           7.875
  410388491          Condo            Primary       Select Portfolio Servicing        360           71.97              94.97                 Y               0           635            7.25
  410388507      Single Family       Investment     Select Portfolio Servicing        360           76.96                90                  Y               0           648           7.625
  410467020           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             54.06         736            6.5
  410467028      Single Family        Primary       Select Portfolio Servicing        360             75               95.53                 Y              51.7         726            6.75
  410467032           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             59.24         672            6.75
  410467035      Single Family        Primary       Select Portfolio Servicing        360           73.11              83.55                 Y             38.63         652           6.625
  410467039      Single Family        Primary       Select Portfolio Servicing        360           16.86              16.86                 N             52.49         782            6.75
  410467042      Single Family        Primary       Select Portfolio Servicing        360             80                 88                  Y             41.57         689           6.375
  410467043      Single Family        Primary       Select Portfolio Servicing        360           60.21              60.21                 N             50.09         648           6.625
  410467048          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y             33.46         696            6.25
  410543609      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.14         706            6.89
  410543610      Single Family        Primary       Select Portfolio Servicing        360             80               99.62                 Y             49.99         717            7.99
  410543615        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.51         689            8.49
  410543654      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.17         770            7.09
  410543708        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.91         715            7.69
  410543711           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             48.92         673            6.99
  410543712      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.55         670            5.99
  410621616           PUD           Second Home            Suntrust Bank              360             70                 70                  N             53.44         792            6.5
  410621653      Single Family        Primary              Suntrust Bank              360             80                100                  Y             35.36         666            6.75
  410621675           PUD             Primary              Suntrust Bank              360             80               99.99                 Y               0           631           7.125
  410621680      Single Family        Primary              Suntrust Bank              360             80                100                  Y             42.69         697            7.25
  410621696      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           658            7.5
  410621715      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           659            7.5
  410621718      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           620           7.625
  410621731      Single Family        Primary              Suntrust Bank              360             80                100                  Y             34.23         624            7.25
  410621740      Single Family        Primary              Suntrust Bank              360            62.5               62.5                 N               0           702            7.25
  410621768      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           669            7.5
  410621774        2-4 Family         Primary              Suntrust Bank              360             80                100                  Y              45.5         729           7.625
  410621782      Single Family        Primary              Suntrust Bank              360             80                100                  Y             45.77         634            7.75
  410621788        2-4 Family         Primary              Suntrust Bank              360             70                 70                  N             52.82         752           6.375
  410621822           PUD             Primary              Suntrust Bank              360             80                100                  Y               0           642           6.375
  410621828      Single Family        Primary              Suntrust Bank              360             80                100                  Y             30.22         681           6.875
  410621832      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           680           8.125
  410621838      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           669            6.25
  410621860      Single Family        Primary              Suntrust Bank              360             80                100                  Y             47.57         645            7.75
  410621865      Single Family        Primary              Suntrust Bank              360             80                100                  Y               0           664            8.25
  410621867      Single Family        Primary              Suntrust Bank              360             80                100                  Y             40.78         627           7.625
  410621873          Condo            Primary              Suntrust Bank              360             80                100                  Y             36.86         665            7.5
  410621883      Single Family        Primary              Suntrust Bank              360             80               86.32                 Y               0           623           8.375
  410621890      Single Family        Primary              Suntrust Bank              360             80                 95                  Y               0           672            8.25
  410621913           PUD             Primary              Suntrust Bank              360             75               93.18                 Y              34.2         697           7.375
  410638646      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             37.38         727           5.875
  410638667           PUD             Primary       Select Portfolio Servicing        360             80               88.97                 Y             25.78         653            6.25
  410638697      Single Family        Primary       Select Portfolio Servicing        360           79.99              99.96                 Y             29.07         671           7.625
  410638712      Single Family       Investment     Select Portfolio Servicing        360             80                 88                  Y              15.7         655            6.75
  410638769      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N               36          739           6.875
  410638777      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             34.19         664           7.875
  410638804      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             40.94         718           7.375
  410638810      Single Family        Primary       Select Portfolio Servicing        360            79.7               99.7                 Y             37.36         669           6.125
  410638822      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             15.37         682            6.75
  410645022          Condo           Investment     Select Portfolio Servicing        360           79.99              98.31                 Y               0           687             8
  410645028           PUD            Investment     Select Portfolio Servicing        360           72.11               100                  Y               0           685           8.375
  410677533           PUD             Primary               Countrywide               360             80                 80                  N             15.01         733           4.625
  410677569          Condo            Primary               Countrywide               360             80                 90                  Y             50.71         715           4.875
  410677577          Condo            Primary               Countrywide               360             80                100                  Y             51.37         716            6.25
  410677602           PUD             Primary               Countrywide               360             80                 90                  Y             43.29         705             6
  410677630          Condo            Primary               Countrywide               360           79.99              89.98                 Y             41.79         755            5.75
  410677650      Single Family        Primary               Countrywide               360             80                100                  Y             52.78         742            6.25
  410677657           PUD             Primary               Countrywide               360             80                 80                  N              9.06         806           6.375
  410677658        2-4 Family         Primary               Countrywide               360             80                 80                  N             38.29         731           6.875
  410677659           PUD             Primary               Countrywide               360             80                100                  Y             37.01         709            5.5
  410677660          Condo            Primary               Countrywide               360             80                 90                  Y             47.46         737            6.25
  410677696      Single Family        Primary               Countrywide               360             80                 80                  N              25.2         773            6.5
  410677703          Condo            Primary               Countrywide               360           77.52              77.52                 N             34.98         753           6.875
  410677731      Single Family        Primary               Countrywide               360             80                100                  Y             41.01         763            6.5
  410677737          Condo            Primary               Countrywide               360             80                 90                  Y             35.53         745           6.125
  410677739      Single Family        Primary               Countrywide               360             80                 90                  Y               34          780           6.625
  410677746           PUD             Primary               Countrywide               360             65                 80                  Y             23.29         700            6.5
  410677748      Single Family        Primary               Countrywide               360           79.32              79.32                 N             30.84         746             6
  410677754           PUD             Primary               Countrywide               360             60                 60                  N             39.56         730             6
  410677756      Single Family        Primary               Countrywide               360           63.49                80                  Y             27.03         757            6.25
  410677768      Single Family        Primary               Countrywide               360             75                 80                  Y              42.3         700            6.75
  410677789           PUD             Primary               Countrywide               360           78.65              78.65                 N             28.66         779           5.625
  410677792           PUD             Primary               Countrywide               360             75               87.16                 Y             54.65         684           5.875
  410677793      Single Family        Primary               Countrywide               360             80                 90                  Y             39.72         768            6.25
  410677799           PUD             Primary               Countrywide               360             70                 90                  Y             18.86         738             6
  410677801          Condo            Primary               Countrywide               360             80                100                  Y             33.92         719            4.75
  410677825      Single Family        Primary               Countrywide               360             80                 80                  N             33.96         736           6.375
  500558137      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             15.39         649            7.75
  500580179      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y             49.12         724           7.875
  500582434           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             47.31         814            5.75
  500582465      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             14.34         676            7.25
  500587102      Single Family      Second Home     Select Portfolio Servicing        360             80                100                  Y               0           671           7.875
  500597067           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             42.65         638            7.75
  500617681      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N              38.1         681           6.375
  500741869        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             22.24         764           7.875
  500746936        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.25         712           7.875
  500747839      Single Family        Primary       Select Portfolio Servicing        360           79.84              89.46                 Y             48.63         719            5.5
  500750213           CHT             Primary       Select Portfolio Servicing        360           75.89              85.04                 Y             49.08         725            6.25
  500751599           PUD            Investment     Select Portfolio Servicing        360             75                100                  Y              17.2         730           7.625
  500751886      Single Family        Primary               Wells Fargo               360           77.21              91.11                 Y             40.88         721            6.5
  500753465        2-4 Family         Primary       Select Portfolio Servicing        360             75                 75                  N             20.09         733           6.625
  500755121      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             50.03         759             5
  500755128      Single Family        Primary               Wells Fargo               360             80                 95                  Y             22.76         672           7.375
  500757034          Condo           Investment     Select Portfolio Servicing        360           76.85              76.85                 N              30.9         631             8
  500757470          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y               0           723           6.875
  500760433      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             31.18         684            8.25
  500761461      Single Family        Primary               Wells Fargo               360           80.07              95.04                 Y              48.3         771            7.25
  500761621      Single Family        Primary       Select Portfolio Servicing        360           79.97                95                  Y               0           669           7.875
  500762640        2-4 Family        Investment     Select Portfolio Servicing        360           66.67              66.67                 N             29.81         636           7.625
  500762773      Single Family        Primary               Wells Fargo               360             80               94.94                 Y             40.34         700           6.375
  500763695      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.95         757            6.5
  500763870        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           780            6.5
  500764054      Single Family      Second Home     Select Portfolio Servicing        360             80               89.99                 Y               0           761           7.125
  500764241      Single Family        Primary       Select Portfolio Servicing        360           81.09               100                  Y             29.87         721            6.5
  500764630          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             37.65         747             8
  500768486           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             34.27         695           6.875
  500769013      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           694           6.875
  500769183        2-4 Family        Investment     Select Portfolio Servicing        360             70                 70                  N             47.43         628           7.375
  500769277        2-4 Family         Primary       Select Portfolio Servicing        360           79.74              79.74                 N             48.97         710             8
  500769653        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             38.54         726           7.875
  500769733        2-4 Family         Primary       Select Portfolio Servicing        360             70                 70                  N             52.99         759           5.625
  500770148        2-4 Family         Primary       Select Portfolio Servicing        360             75                89.9                 Y             47.16         649             8
  500772090      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.39         694             6
  500772346        2-4 Family         Primary               Wells Fargo               360             80               94.98                 Y             36.18         748           7.125
  500772735           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           715            7.25
  500772979        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             26.68         740           7.625
  500772980        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             26.65         740           7.625
  500772981        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             25.39         740           7.625
  500773184      Single Family        Primary       Select Portfolio Servicing        360           50.81              50.81                 N             57.83         797           5.125
  500773785        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y             34.35         723           7.625
  500773992           PUD             Primary       Select Portfolio Servicing        360            78.4                98                  Y             39.21         681             8
  500774210          Condo           Investment     Select Portfolio Servicing        360           79.97                90                  Y               0           635             8
  500775186        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           670             8
  500775195        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           670             8
  500775202        2-4 Family        Investment     Select Portfolio Servicing        360           70.17              90.22                 Y               0           670             8
  500775364      Single Family        Primary       Select Portfolio Servicing        360            78.7               78.7                 N             50.98         762            6.75
  500775627      Single Family        Primary               Wells Fargo               360             80                 95                  Y               0           726           6.875
  500775832      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N             42.19         799             8
  500775893      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N             37.44         701            7.5
  500776131      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           647           7.875
  500776598          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.58         658            7.75
  500776849        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y              36.7         632             8
  500776871        2-4 Family         Primary       Select Portfolio Servicing        360           79.27               100                  Y               0           702           7.875
  500776918        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.39         729             8
  500777458        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             41.33         692             8
  500777780        2-4 Family        Investment     Select Portfolio Servicing        360           68.14              68.14                 N               0           696           7.875
  500777859        2-4 Family         Primary               Wells Fargo               360             80                100                  Y               0           685           7.625
  500778542      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             55.91         734             5
  500779335      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           638           7.875
  500779792      Single Family        Primary       Select Portfolio Servicing        360           79.69               100                  Y               0           721            7.25
  500780166      Single Family       Investment     Select Portfolio Servicing        360             70                 80                  Y             14.24         662           6.875
  500780222      Single Family        Primary               Wells Fargo               360           74.78              84.99                 Y               0           628           6.875
  500780505          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             40.35         655            7.75
  500780930        2-4 Family         Primary               Wells Fargo               360             70                 90                  Y             39.13         714           7.375
  500781196      Single Family        Primary       Select Portfolio Servicing        360             75                 90                  Y               0           699             8
  500781248           CHT            Investment     Select Portfolio Servicing        360           67.88              67.88                 N               0           752           7.375
  500781487      Single Family        Primary       Select Portfolio Servicing        360             80               99.75                 Y               0           682            6.75
  500781584      Single Family        Primary       Select Portfolio Servicing        360             65                 65                  N             46.08         806            5.75
  500782321           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.29         682           6.125
  500782341          Condo            Primary               Wells Fargo               360             80                100                  Y               0           698            7.75
  500782365      Single Family       Investment             Wells Fargo               360             80                 80                  N             49.35         784             8
  500784186          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y               0           798           7.125
  500785489           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             32.53         691           7.375
  500785494           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             26.95         750            7.25
  500786236        2-4 Family         Primary               Wells Fargo               360             70                 70                  N               0           637           6.625
  500786297           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             43.42         702            7.25
  500786478        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.37         697             6
  500786619        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           724            7.25
  500788070      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           705           7.875
  500789830      Single Family        Primary               Wells Fargo               360             80                 90                  Y             40.06         676            7.5
  500790980        2-4 Family        Investment     Select Portfolio Servicing        360             70                 70                  N             35.39         667           7.375
  500791192        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.45         700           7.875
  500791391      Single Family        Primary       Select Portfolio Servicing        360            72.7              78.35                 Y             54.32         748            5.75
  500791798           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.27         733           5.375
  500791879        2-4 Family         Primary               Wells Fargo               360             80                100                  Y               0           781            7.25
  500792621      Single Family        Primary       Select Portfolio Servicing        360           43.33              43.33                 N             58.12         780           5.625
  500792919      Single Family       Investment     Select Portfolio Servicing        360           79.99              79.99                 N              49.2         696             8
  500792960      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             31.86         703             8
  500792995      Single Family       Investment             Wells Fargo               360             80                 95                  Y              9.12         690           7.875
  500793019      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             45.25         680           7.875
  500793052      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             37.11         636           7.875
  500793119           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             36.64         670            7.25
  500793175      Single Family        Primary               Wells Fargo               360             80               99.99                 Y             44.69         700           6.625
  500793920      Single Family        Primary       Select Portfolio Servicing        360            63.3               63.3                 N             32.15         743           6.625
  500794072      Single Family      Second Home     Select Portfolio Servicing        360           59.44              74.51                 Y              54.5         786           5.625
  500794148      Single Family        Primary               Wells Fargo               360             80                100                  Y               0           741           6.125
  500794470           PUD           Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           725            7.5
  500794659        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.46         678           7.375
  500796717      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.88         713           6.375
  500797800        2-4 Family        Investment     Select Portfolio Servicing        360             70               89.89                 Y             32.09         705             7
  500799724        2-4 Family        Investment     Select Portfolio Servicing        360             60                 60                  N             50.78         690           6.625
  500800821        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N              47.4         634            7.75
  500800959      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.67         727            6.25
  500801418           PUD             Primary       Select Portfolio Servicing        360           78.43               100                  Y             57.17         744            6.75
  500802210           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             37.32         636           6.125
  500802211           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N             40.08         684           7.875
  500803381        2-4 Family         Primary               Wells Fargo               360           56.39              56.39                 N             32.19         742            5.75
  500803870        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           648             8
  500804199           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             33.07         708            8.5
  500804217      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N             41.96         671           7.875
  500804899      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           708            7.5
  500805344      Single Family        Primary       Select Portfolio Servicing        360           99.95              99.95                 N               45          710             8
  500805590      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.63         699             7
  500805675      Single Family        Primary       Select Portfolio Servicing        360             80               87.61                 Y             53.56         679           6.875
  500806221      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             56.04         731            7.5
  500806322           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             37.44         640            7.25
  500806866           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           686             8
  500807341           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N               0           664           7.875
  500807343      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             41.89         629            7.5
  500807918        2-4 Family         Primary       Select Portfolio Servicing        360             75                 90                  Y               0           704            6.75
  500810680      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             33.13         648            7.75
  500810945        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             36.38         687             8
  500811404          Condo          Second Home     Select Portfolio Servicing        360             80               94.98                 Y             29.99         662             8
  500811529        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             36.72         713            7.5
  500811670          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y               0           659           7.875
  500812037          Condo           Investment     Select Portfolio Servicing        360             55                 55                  N             26.34         667             8
  500813195      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.41         674           7.375
  500814276      Single Family        Primary       Select Portfolio Servicing        360             70                 90                  Y               0           685             6
  500814876        2-4 Family         Primary       Select Portfolio Servicing        360           78.97              78.97                 N             49.44         636             8
  500815051        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             39.86         687             8
  500815317        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y              45.2         669           7.125
  500815530      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y              34.9         693            7.5
  500817144      Single Family        Primary               Wells Fargo               360             80                 90                  Y               0           657           7.125
  500817241        2-4 Family         Primary       Select Portfolio Servicing        360             90                 90                  N             28.66         666             8
  500817491      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.82         649             8
  500817513      Single Family        Primary               Wells Fargo               360             80               94.98                 Y               0           655            7.5
  500818011        2-4 Family         Primary       Select Portfolio Servicing        360             75                 97                  Y             44.47         717           5.625
  500818089          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             34.27         798            4.75
  500818654           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.05         629           6.625
  500818671      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             50.53         790           6.375
  500819244           PUD             Primary       Select Portfolio Servicing        360           79.67              94.16                 Y               0           630             8
  500819689           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           701            7.5
  500821321        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.32         625           7.875
  500821490        2-4 Family         Primary       Select Portfolio Servicing        360           74.92               100                  Y             41.43         694             8
  500821581           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             34.74         707           6.375
  500821826          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             38.91         656            7.75
  500821829      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           682            7.25
  500822629           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           684           7.625
  500822673           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N             44.15         678            7.75
  500822884          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             39.39         654           6.875
  500822896      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             32.33         703           7.875
  500823036      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           652             8
  500823078          Condo            Primary       Select Portfolio Servicing        360           79.99              99.99                 Y              43.2         664           6.875
  500825309      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             38.73         697             7
  500825351      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             40.93         650           7.875
  500825443      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.43         645            7.75
  500825558      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.38         630           7.625
  500825949      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N             46.91         655           7.875
  500825950           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y             38.63         687           7.375
  500826063        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           689            6.75
  500826622           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           754            6.5
  500826820        2-4 Family         Primary       Select Portfolio Servicing        360             80               98.94                 Y             42.46         703             8
  500827036          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N             42.31         656             8
  500827267        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.54         675           6.125
  500827324          Condo            Primary               Wells Fargo               360             80                 95                  Y               0           662           7.875
  500827508           PUD             Primary       Select Portfolio Servicing        360             80               94.83                 Y               0           648            7.75
  500827667        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.64         750            7.5
  500827735          Condo            Primary               Wells Fargo               360           83.01              93.39                 Y             34.42         725             6
  500827856      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             42.69         670            6.25
  500828040          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           666           7.625
  500828515        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.26         754            7.25
  500828590      Single Family        Primary               Wells Fargo               360             80                100                  Y               0           682           7.625
  500829526          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           706             8
  500830295           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             41.71         710           7.125
  500830303        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              28.4         624             8
  500830624           PUD             Primary       Select Portfolio Servicing        360           56.46              56.46                 N             58.43         767           5.625
  500830978        2-4 Family        Investment     Select Portfolio Servicing        360            74.9                95                  Y             16.63         652             8
  500831035          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             39.33         702             8
  500831540           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N             45.04         639           7.875
  500831722           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           624             8
  500832284          Condo           Investment     Select Portfolio Servicing        360             70                 70                  N             40.54         689           6.875
  500832286        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.55         688             5
  500832287           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             38.83         717            7.75
  500832703      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.36         629           7.875
  500832846      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             31.42         670           7.875
  500833194      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           685           7.875
  500833196          Condo            Primary       Select Portfolio Servicing        360            79.9              89.89                 Y             37.36         630             8
  500833214      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             48.46         765           6.125
  500833408        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              43.9         682            5.75
  500834292        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.99         672           6.375
  500834306        2-4 Family        Investment     Select Portfolio Servicing        360             70                 80                  Y               0           769           7.875
  500834502        2-4 Family         Primary       Select Portfolio Servicing        360             75                100                  Y               0           658             8
  500834513          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y             47.18         749           7.875
  500835239           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           706           7.625
  500835558        2-4 Family         Primary       Select Portfolio Servicing        360             80               93.33                 Y               0           743             7
  500835837           PUD             Primary       Select Portfolio Servicing        360           79.83              99.79                 Y              49.4         690            6.5
  500836074          Condo          Second Home     Select Portfolio Servicing        360             80                 95                  Y             53.58         718           6.125
  500836366      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.03         668            7.5
  500836370          Condo          Second Home     Select Portfolio Servicing        360             80                 90                  Y             32.05         689             8
  500836584           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             35.77         705             8
  500836683           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             31.08         635           7.375
  500837132      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             36.38         655             8
  500837166      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             47.59         689           7.625
  500837205      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             30.69         697             8
  500837443      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             32.23         630           6.875
  500837708      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             33.08         684             8
  500838599           PUD           Second Home     Select Portfolio Servicing        360             80                 90                  Y             39.64         678           7.375
  500843944      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.49         631             8
  500844680      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             32.27         670            7.75
  500845240      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             51.81         734             6
  500845390        2-4 Family        Investment     Select Portfolio Servicing        360           43.72              43.72                 N             59.96         757           6.125
  500845391        2-4 Family        Investment     Select Portfolio Servicing        360           50.55              50.55                 N             59.96         757           5.875
  500845393        2-4 Family        Investment     Select Portfolio Servicing        360           40.49              40.49                 N             59.96         757           5.875
  500845652          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             47.59         673           7.625
  500845753      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             39.34         719            7.75
  500845821      Single Family       Investment     Select Portfolio Servicing        360           79.98              94.97                 Y               0           708             8
  500845865          Condo           Investment     Select Portfolio Servicing        360           79.99              94.99                 Y             33.21         662             8
  500847407           PUD             Primary       Select Portfolio Servicing        360            68.4               68.4                 N             33.13         623           7.375
  500847641        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.76         666             7
  500849096          Condo            Primary       Select Portfolio Servicing        360           79.87                95                  Y             46.75         705           6.875
  500849272           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.77         628            7.25
  500849501           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             14.35         744           6.875
  500849544           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             47.67         673             7
  500849611      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.32         735            6.75
  500849630           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              45.1         630           7.625
  500849657           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           758            6.25
  500849664           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N               0           777             8
  500849712          Condo          Second Home             Wells Fargo               360             75                 90                  Y             32.99         743             7
  500850261           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           742           6.875
  500850308           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             28.65         775             8
  500850433      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           773            7.75
  500850470           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           742           6.875
  500850497        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           654             5
  500850515        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             27.53         660            7.5
  500850516        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              43.5         720           5.625
  500850593        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N             39.52         667            5.75
  500850702      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           708            6.25
  500851075        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y               0           682           6.625
  500851115           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             46.75         728           7.375
  500851236           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             31.81         686            7.25
  500851242           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             50.56         797           6.875
  500851548           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             33.59         673             6
  500851678           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             38.89         662           6.875
  500851737      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           730           5.125
  500852128           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           679           7.625
  500852255           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           659           7.125
  500852312        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y               43          740             8
  500852489      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           732            5.5
  500852808        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.09         649            7.25
  500852819      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           749           6.625
  500852904           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             46.05         695           7.875
  500852958      Single Family       Investment     Select Portfolio Servicing        360           73.49                95                  Y               0           704           7.625
  500853133      Single Family       Investment     Select Portfolio Servicing        360           73.49                95                  Y               0           704           7.625
  500853444      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               45          625           7.375
  500853507      Single Family        Primary               Wells Fargo               360             80                 95                  Y             42.12         646           6.875
  500853689        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           762            7.25
  500853825      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.01         622           7.375
  500854195           PUD             Primary       Select Portfolio Servicing        360           79.68               100                  Y               0           648             8
  500854931        2-4 Family        Investment             Wells Fargo               360             80                 90                  Y               0           683             8
  500855038      Single Family        Primary       Select Portfolio Servicing        360             75                 95                  Y               0           650             8
  500855126           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              46.3         702           5.875
  500855271      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             33.37         642             8
  500855305           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             45.99         640           7.875
  500855479          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             42.81         649           7.375
  500855540           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.21         641             8
  500855724      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               29          631             8
  500855737      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              42.1         625             8
  500855939        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           721            6.75
  500856244        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           674           6.375
  500856380           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             52.87         707             8
  500856668           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             22.28         689           7.875
  500856669           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             37.53         620             7
  500856869      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.25         686             7
  500856984        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.41         725            6.5
  500857055           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             42.63         678             8
  500857092           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.73         724           7.375
  500857239      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.98         694            7.75
  500857538      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           682           7.375
  500857705      Single Family        Primary       Select Portfolio Servicing        360           71.28              71.28                 N             39.09         624            6.75
  500857910      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.42         646             7
  500857986      Single Family        Primary       Select Portfolio Servicing        360           83.89              83.89                 N             34.33         728            6.5
  500858038        2-4 Family        Investment     Select Portfolio Servicing        360           74.93              89.85                 Y             37.34         670            7.75
  500858050        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             39.14         748            7.75
  500858053      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.69         625             8
  500858054        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.21         621            8.5
  500858061        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.84         662           7.875
  500858062      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.52         640           7.375
  500858063      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.95         666            8.5
  500858237      Single Family        Primary               Wells Fargo               360             80                 90                  Y              34.6         636           6.125
  500858287           PUD             Primary       Select Portfolio Servicing        360           67.02              67.02                 N             59.97         800             6
  500858658           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             34.45         634             6
  500858680        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.16         753            7.75
  500858752      Single Family       Investment     Select Portfolio Servicing        360           43.99              43.99                 N             55.49         782            5.75
  500858891      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.55         669           7.125
  500859045           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              36.8         735           6.875
  500859384           PUD             Primary       Select Portfolio Servicing        360           79.99              99.99                 Y               0           669           7.625
  500859427           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             32.01         653             8
  500859525           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.42         665            7.75
  500859877      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.06         624           7.875
  500860010      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           700            7.5
  500860011      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           700            7.5
  500860779      Single Family      Second Home     Select Portfolio Servicing        360           79.99              94.98                 Y             35.61         631           7.875
  500860998      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             22.75         738            7.75
  500861074      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             20.04         741            7.25
  500861114      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             30.33         686            7.25
  500861115           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y              52.2         664            6.5
  500861119           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             35.88         718            7.5
  500861192      Single Family        Primary               Wells Fargo               360             80                100                  Y               0           715             7
  500861325        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.09         681            5.25
  500861472      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.13         662            7.5
  500861866      Single Family       Investment     Select Portfolio Servicing        360             69                 69                  N               0           688           7.375
  500861883      Single Family       Investment     Select Portfolio Servicing        360             69                 69                  N               0           688           7.375
  500861886      Single Family       Investment     Select Portfolio Servicing        360             69                 69                  N               0           688           7.375
  500861890      Single Family       Investment     Select Portfolio Servicing        360             69                 69                  N               0           688           7.375
  500861921        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             37.07         757           6.375
  500861950           PUD           Second Home     Select Portfolio Servicing        360             80                 80                  N             27.95         726             6
  500861954      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             32.66         686            7.25
  500861983      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.44         775             8
  500862093           PUD            Investment     Select Portfolio Servicing        360           78.13              78.13                 N               0           778            7.5
  500862189      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           687            8.25
  500862242           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.98         647           7.625
  500862339      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           738             7
  500862358      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             36.61         729           8.466
  500863106           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.83         620           7.125
  500863176          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           672           7.625
  500863332      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.52         703           6.875
  500863382      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           714           7.875
  500863469      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               46          703           8.571
  500863549           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.32         623             7
  500863550      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             53.85         706           6.125
  500863816        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             40.32         668           7.875
  500864165      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           687           8.375
  500864375      Single Family        Primary       Select Portfolio Servicing        360           79.53               84.8                 Y             44.92         675            7.5
  500864402        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.11         742            7.5
  500864610        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             46.14         707            7.5
  500864658      Single Family        Primary               Wells Fargo               360             80                100                  Y             45.46         665           5.375
  500864659      Single Family        Primary               Wells Fargo               360             80                 90                  Y             40.06         657           6.375
  500864971          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             37.54         725            7.25
  500865310      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.94         660             7
  500865372      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             47.96         682           7.875
  500865380          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           646            8.5
  500865420      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           721           7.875
  500865746          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y               0           706           7.875
  500866087      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y              32.7         701           8.125
  500866189        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.71         677            6.25
  500866281      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.54         625           7.875
  500866284        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             44.39         677             7
  500866301      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             45.65         627            8.5
  500866385           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           731           6.125
  500866598           PUD           Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           671             7
  500866750           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.65         620            8.25
  500866815           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             30.65         621             7
  500866878      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.54         626            8.25
  500866937          Condo           Investment     Select Portfolio Servicing        360             70                 95                  Y             31.96         668            8.25
  500866983      Single Family        Primary       Select Portfolio Servicing        360             80               85.71                 Y             49.69         692           6.875
  500867041        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           711            6.25
  500867141      Single Family       Investment     Select Portfolio Servicing        360           44.24              44.24                 N               0           708            6.75
  500867458      Single Family        Primary       Select Portfolio Servicing        360             70                 95                  Y             38.51         674           7.875
  500867557      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.89         680           6.875
  500867607      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.61         691           6.625
  500867691      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             42.13         675           5.375
  500867766           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           761           5.625
  500867806        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           690           6.375
  500867807        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             23.81         660           5.875
  500868108           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           676           10.121
  500868114      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.16         694           6.875
  500868323           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           666             8
  500868477      Single Family      Second Home             Wells Fargo               360             80                 80                  N               0           722           7.625
  500868482           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.33         644           7.875
  500868560           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           699            7.5
  500868697      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             44.24         771           7.625
  500868735           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             37.87         645            7.75
  500868770        2-4 Family        Investment     Select Portfolio Servicing        360             70                 70                  N             11.14         689           7.875
  500868773      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y               0           700            7.5
  500868906      Single Family       Investment     Select Portfolio Servicing        360             80               89.98                 Y               0           636            8.5
  500869134           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             42.69         640           6.875
  500869172           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.18         631            5.75
  500869253        2-4 Family         Primary       Select Portfolio Servicing        360             80               95.96                 Y               0           666            7.75
  500869327        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.92         700           8.125
  500869328      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.74         720            5.5
  500869444           PUD             Primary       Select Portfolio Servicing        360           79.75               100                  Y              43.7         683            7.75
  500869446           PUD             Primary       Select Portfolio Servicing        360           78.93              89.75                 Y             44.68         644            6.5
  500869576      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.35         623            8.5
  500869751      Single Family      Second Home             Wells Fargo               360             80                 95                  Y               0           751            7.25
  500869753           PUD             Primary               Wells Fargo               360             80                100                  Y              34.1         716           6.375
  500870085      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             45.56         634           8.375
  500870173           PUD           Second Home     Select Portfolio Servicing        360            67.6              96.57                 Y               0           694            8.5
  500870324      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.21         665           5.375
  500870327      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y             38.02         754             7
  500870500        2-4 Family        Investment     Select Portfolio Servicing        360             80               89.41                 Y             39.59         721            8.25
  500870529          Condo          Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           653            8.5
  500870555      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           666            8.75
  500870581        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y               0           704            8.5
  500870765      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             49.48         622           7.937
  500871151          Condo           Investment     Select Portfolio Servicing        360           79.99              89.98                 Y               0           688           8.375
  500871196           PUD             Primary       Select Portfolio Servicing        360           75.76              75.76                 N             52.98         701           7.125
  500871282      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             44.44         665            7.5
  500871582        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.72         622            7.75
  500871832      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           670            7.25
  500871932           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             38.08         673           7.625
  500872115      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             38.45         727           8.125
  500872276           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             38.38         631           5.625
  500872303          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N             37.46         737             8
  500872563           PUD             Primary       Select Portfolio Servicing        360           82.46              82.46                 N             48.69         682             7
  500872609        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           691            8.25
  500872702        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             38.75         704           8.375
  500873063           CHT            Investment     Select Portfolio Servicing        360           63.65              63.65                 N             41.11         799            6.5
  500873176        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y              36.5         732             6
  500873411           PUD             Primary       Select Portfolio Servicing        360             80               99.99                 Y             26.21         705            6.5
  500873485           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.11         624             8
  500873523          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             44.75         640           7.375
  500873810      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.68         627            6.75
  500874309           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           685             8
  500874444      Single Family        Primary       Select Portfolio Servicing        360             75                 95                  Y               0           754            8.25
  500874548        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              44.8         672           7.375
  500874597      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           657            7.25
  500874710          Condo            Primary       Select Portfolio Servicing        360             80               99.99                 Y             44.59         667            7.25
  500874726      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.08         620            7.75
  500874978        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              42.6         661            7.5
  500875284        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.52         729            7.25
  500875356      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.15         624            7.25
  500875415          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             30.82         620           6.875
  500875439          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             42.01         649            7.5
  500875451      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           731            6.75
  500875505           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           629           7.375
  500875530      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             54.68         739           6.875
  500875616      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             48.31         728            7.5
  500875630      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.95         636           8.375
  500875788      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             32.46         725            6.5
  500876001        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             44.67         646            6.5
  500876062          Condo           Investment     Select Portfolio Servicing        360             95                 95                  N             40.11         781           8.625
  500876223           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N              35.8         621            8.5
  500876238           CHT           Second Home     Select Portfolio Servicing        360             80                 90                  Y             37.68         621            8.25
  500876301           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             18.48         677           8.375
  500876302           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             18.42         677           8.375
  500876303           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             18.48         677           8.375
  500876304           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             18.48         677           8.375
  500876415      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N             42.49         666            7.25
  500876592        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y               0           703            6.5
  500876706      Single Family       Investment     Select Portfolio Servicing        360             75                 75                  N             27.57         651            7.5
  500876860      Single Family        Primary               Wells Fargo               360             80                 90                  Y             37.81         627           6.875
  500876881           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.03         682            5.5
  500876893           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             34.53         668           7.125
  500877039      Single Family       Investment     Select Portfolio Servicing        360           79.97              94.94                 Y               0           636            8.5
  500877294           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              31.7         672           7.875
  500877513        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             41.02         766            7.5
  500877629           PUD             Primary       Select Portfolio Servicing        360           79.99              94.94                 Y             16.01         699            6.5
  500877685           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             45.45         667            5.5
  500877801           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.67         640             8
  500877869           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             34.41         741            5.75
  500877881           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.41         642             8
  500877907      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.62         620            7.25
  500878010      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             37.43         622           7.625
  500878121           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.99         631           7.625
  500878160      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.06         650           7.375
  500878233        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.21         700           7.375
  500878253      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.04         658           7.875
  500878457        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           740           6.125
  500878749           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              33.6         692           7.875
  500878858      Single Family        Primary       Select Portfolio Servicing        360             80                91.5                 Y             44.35         620           6.875
  500878864          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.68         665           7.375
  500878907      Single Family        Primary       Select Portfolio Servicing        360             80                 92                  Y               0           666            7.75
  500878916      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             54.64         711            6.5
  500878950      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             33.26         705            8.5
  500879019      Single Family        Primary       Select Portfolio Servicing        360           79.17              79.17                 N             27.55         624           6.625
  500879042           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             39.01         682           7.875
  500879117      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             43.83         664            8.25
  500879171      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.52         660             6
  500879196        2-4 Family        Investment     Select Portfolio Servicing        360           78.96                90                  Y             15.08         775            7.25
  500879386      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.71         643           8.125
  500879506           PUD             Primary       Select Portfolio Servicing        360           41.59              41.59                 N             55.92         689           6.125
  500879925      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           730            7.75
  500879967      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             33.24         767            7.25
  500880013           PUD             Primary       Select Portfolio Servicing        360             80               99.47                 Y              54.8         739           5.875
  500880023        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.23         709           7.625
  500880028          Condo            Primary       Select Portfolio Servicing        360           79.99               100                  Y             36.89         654           8.312
  500880033      Single Family        Primary               Wells Fargo               360           79.99              99.98                 Y               0           695           6.625
  500880129      Single Family      Second Home     Select Portfolio Servicing        360             80                 90                  Y               0           629           8.375
  500880386           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              39.3         644            7.25
  500880452           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.39         629           5.875
  500880453           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.67         634            7.75
  500880473        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y               0           672           8.375
  500880481      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             31.22         662            7.25
  500880545           CHT            Investment     Select Portfolio Servicing        360           60.71              60.71                 N             29.43         791           6.125
  500880588        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             11.95         732             7
  500880629          Condo            Primary       Select Portfolio Servicing        360           79.98              99.97                 Y             18.38         661           7.375
  500880639        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           666            8.75
  500880864      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           682           7.875
  500880998           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             41.46         710           6.875
  500881133      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           788            6.25
  500881134      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           788            6.25
  500881182      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             47.34         645            8.75
  500881249      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           718           8.625
  500881252      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.14         705           9.125
  500881273           PUD            Investment     Select Portfolio Servicing        360             75                 95                  Y             37.39         740            7.5
  500881293           PUD            Investment     Select Portfolio Servicing        360             75                 95                  Y             36.19         740            7.5
  500881385      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              42.9         627           7.125
  500881396      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.61         627           8.062
  500881746           PUD            Investment     Select Portfolio Servicing        360           79.96              94.96                 Y             43.02         671            8.75
  500881882          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             46.52         742            5.75
  500881990           CHT             Primary       Select Portfolio Servicing        360             80                100                  Y             42.32         692            7.25
  500882341      Single Family       Investment     Select Portfolio Servicing        360           73.66                90                  Y             50.62         635           8.625
  500882344      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             50.54         635             8
  500882614          Condo            Primary       Select Portfolio Servicing        360             80               99.56                 Y             41.92         718            7.5
  500882648           PUD            Investment     Select Portfolio Servicing        360             75                 85                  Y               0           725           6.875
  500882862      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             38.32         756           8.625
  500882882           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           676            6.25
  500882894           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             36.05         624            7.25
  500882921      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y               0           649            6.75
  500882935           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              33.6         692           7.875
  500882953           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              37.9         692           7.875
  500882965      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.41         641            6.5
  500883240           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             38.27         771           7.625
  500883300      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.04         771            7.75
  500883363          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N              42.6         755           7.875
  500883375           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             43.36         723           6.875
  500883397          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             49.35         661            8.75
  500883403        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             48.64         726            6.75
  500883444      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.84         651           6.125
  500883446        2-4 Family         Primary       Select Portfolio Servicing        360           72.48              72.48                 N              43.9         635           6.875
  500883522        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             32.65         680           5.375
  500883532        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           5.875
  500883553      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           691           7.625
  500883691           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             43.43         805            7.75
  500883803      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              44.6         635             7
  500883815      Single Family        Primary               Wells Fargo               360             80                100                  Y             40.28         723           6.125
  500883853        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.62         723           5.875
  500883861        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           793           6.625
  500883919        2-4 Family         Primary       Select Portfolio Servicing        360           79.75               100                  Y               0           680           7.125
  500884042      Single Family       Investment     Select Portfolio Servicing        360           75.34              89.95                 Y             11.75         736            7.75
  500884086      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             39.02         657           6.875
  500884107        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             20.99         640           5.375
  500884298           CHT           Second Home     Select Portfolio Servicing        360             80                 90                  Y             42.13         754            6.5
  500884344           CHT            Investment     Select Portfolio Servicing        360           68.53              68.53                 N              36.1         738           7.375
  500884354      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           699           7.818
  500884424      Single Family        Primary               Wells Fargo               360           79.99              99.99                 Y             38.65         722            6.25
  500884475           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           710            7.5
  500884665      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           661           6.875
  500884732           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              44.9         644             6
  500884789          Condo           Investment     Select Portfolio Servicing        360            64.3               64.3                 N             46.91         705           6.625
  500884937          Condo           Investment     Select Portfolio Servicing        360             70                 95                  Y             36.66         629           8.125
  500884951      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              38.8         631           7.375
  500885178          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             32.51         740           6.375
  500885202           PUD             Primary       Select Portfolio Servicing        360             80               99.99                 Y               0           708           7.875
  500885218           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             35.29         651            8.5
  500885238          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             33.05         672            8.25
  500885240           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.84         622            7.75
  500885428      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.54         652            8.75
  500885561      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           640           8.375
  500885562           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             42.35         624             6
  500885564      Single Family       Investment     Select Portfolio Servicing        360           79.45              79.45                 N             25.32         735            6.25
  500885608           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y             47.01         679            6.5
  500885653          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y              44.5         656            8.75
  500885754      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N               0           719            8.75
  500885831           PUD             Primary       Select Portfolio Servicing        360           79.99              94.98                 Y              38.8         745            5.5
  500885920      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           700            6.75
  500885931           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             43.08         658            7.5
  500886039        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.13         708           8.625
  500886129           PUD             Primary               Wells Fargo               360             80                100                  Y               0           678           6.375
  500886255           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           677           7.625
  500886274           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              35.6         627            5.75
  500886299      Single Family        Primary       Select Portfolio Servicing        360           62.23              62.23                 N             55.54         707            6.25
  500886353      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.85         635            7.5
  500886377           PUD           Second Home     Select Portfolio Servicing        360             80               94.99                 Y               0           646           7.625
  500886409        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.72         711            6.25
  500886419           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N               0           688            8.75
  500886424           PUD           Second Home     Select Portfolio Servicing        360           79.99              89.98                 Y             47.92         663             7
  500886425           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.06         650           8.125
  500886428           PUD            Investment     Select Portfolio Servicing        360           78.55              78.55                 N             44.56         732           6.625
  500886519        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             40.05         627            8.75
  500886529           PUD             Primary       Select Portfolio Servicing        360           79.98                95                  Y             29.44         628           5.875
  500886542           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             33.75         760           7.875
  500886692        2-4 Family        Investment     Select Portfolio Servicing        360             80                 80                  N             50.48         640           8.375
  500886859          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             38.29         651           7.375
  500886862           PUD            Investment     Select Portfolio Servicing        360           69.66              69.66                 N             53.25         732           5.875
  500886864        2-4 Family         Primary       Select Portfolio Servicing        360             75                 90                  Y             31.85         658           6.375
  500886865           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             44.63         648            7.5
  500886913           PUD           Second Home     Select Portfolio Servicing        360             80                 80                  N             16.33         620            8.25
  500887076      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             47.08         719            7.75
  500887323        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.76         680            5.5
  500887332          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.53         644             8
  500887349      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             43.41         622            7.75
  500887438           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.55         684           6.375
  500887611      Single Family        Primary       Select Portfolio Servicing        360             80                91.7                 Y             23.76         673            6.25
  500887640      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               45          633           8.125
  500887713      Single Family        Primary               Wells Fargo               360             80                 90                  Y             39.28         671           6.875
  500887852      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.05         638             8
  500888495      Single Family       Investment     Select Portfolio Servicing        360           79.99              94.99                 Y             41.46         713            8.25
  500888616          Condo            Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             30.72         633            5.75
  500888622           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           669           7.625
  500888652           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             53.41         712           8.375
  500888787      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.84         683           7.875
  500888792          Condo           Investment     Select Portfolio Servicing        360           74.99              94.99                 Y               0           675            8.5
  500888893      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           635           7.875
  500888954      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           662            8.25
  500888972           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           726           7.875
  500889048      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           683           7.625
  500889163        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.21         636           8.375
  500889292          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             44.43         767            7.5
  500889303      Single Family       Investment     Select Portfolio Servicing        360           68.39              68.39                 N             44.45         690           6.375
  500889348      Single Family       Investment     Select Portfolio Servicing        360           47.16              47.16                 N               0           685            6.75
  500889412      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             21.28         669            6.75
  500889475           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.77         630            8.25
  500889724      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.63         622            8.25
  500889743        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             45.59         683            8.75
  500889931           PUD             Primary       Select Portfolio Servicing        360             80                89.3                 Y               0           643            7.25
  500890077      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             47.65         781            7.75
  500890079           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           660             6
  500890081      Single Family        Primary       Select Portfolio Servicing        360             80               94.93                 Y               0           650           6.375
  500890118        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.82         763           8.375
  500890259           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N               0           641           7.875
  500890332      Single Family        Primary       Select Portfolio Servicing        360            79.9               99.9                 Y               0           669             7
  500890430      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             41.64         667           6.875
  500890468          Condo           Investment     Select Portfolio Servicing        360           58.75              58.75                 N             40.82         747           5.625
  500890756           PUD             Primary       Select Portfolio Servicing        360           69.19              79.29                 Y             41.84         660           6.375
  500890779      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           661           7.875
  500890816           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             44.19         628             8
  500890920      Single Family        Primary       Select Portfolio Servicing        360             80               94.33                 Y             38.47         631           6.375
  500891108      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             46.76         686           6.125
  500891109        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           713            6.5
  500891158          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             29.28         736            7.75
  500891162           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N              28.1         736            7.75
  500891258      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.34         628           7.125
  500891294           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             38.32         748            7.25
  500891307           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           741           5.625
  500891310           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y               0           755            5.75
  500891419           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.21         687           5.875
  500891513      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             36.94         692            8.75
  500891694           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             38.29         704           7.125
  500892078          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             23.31         756           8.125
  500892097      Single Family        Primary       Select Portfolio Servicing        360           79.99              94.99                 Y             38.48         639           5.375
  500892263           PUD            Investment     Select Portfolio Servicing        360           79.79              79.79                 N             49.54         750           5.875
  500892272           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             13.93         648            7.25
  500892329      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             39.67         728           6.125
  500892676      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.84         620            7.89
  500892725           CHT            Investment     Select Portfolio Servicing        360             70                 90                  Y             29.89         725           7.375
  500893247      Single Family      Second Home     Select Portfolio Servicing        360             90                 90                  N             24.63         791           6.875
  500893324          Condo           Investment     Select Portfolio Servicing        360             75                 95                  Y             39.97         684           7.375
  500893376        2-4 Family        Investment     Select Portfolio Servicing        360           66.67              66.67                 N               0           770           6.875
  500893864      Single Family        Primary       Select Portfolio Servicing        360           79.95              79.95                 N             38.04         636            7.9
  500893930      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.85         621           7.875
  500894126           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             35.69         785            8.25
  500894166           PUD             Primary       Select Portfolio Servicing        360           64.94              64.94                 N             44.68         633           6.625
  500894209      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             32.84         725            7.25
  500894476           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             23.26         705             8
  500894537      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.73         661             8
  500894549      Single Family        Primary       Select Portfolio Servicing        360           79.43               100                  Y               0           687            7.75
  500894589      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.63         628           7.875
  500894721           PUD             Primary       Select Portfolio Servicing        360            64.9               64.9                 N             34.58         672            6.75
  500894830           PUD             Primary       Select Portfolio Servicing        360           79.99              89.98                 Y               0           631            6.5
  500894832           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             32.22         628           6.125
  500894851        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.08         726            7.5
  500894958           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             35.53         794             8
  500894971      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.54         728            6.75
  500894976      Single Family        Primary       Select Portfolio Servicing        360             80               99.99                 Y             43.41         641             6
  500895454      Single Family        Primary       Select Portfolio Servicing        360           74.99              99.98                 Y              42.8         663           6.375
  500895546           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.44         720           7.375
  500896060      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.08         628            6.5
  500896556           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           713           5.375
  500896613           PUD            Investment     Select Portfolio Servicing        360           61.04              61.04                 N             42.63         770            7.5
  500896739      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             41.07         689            7.75
  500896818      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             38.22         786            7.5
  500896821      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             28.62         675            6.25
  500896824      Single Family       Investment     Select Portfolio Servicing        360           64.85              64.85                 N             20.87         714             6
  500897053      Single Family       Investment     Select Portfolio Servicing        360           82.22              82.22                 N              36.1         738           7.125
  500897100      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.27         725           5.375
  500897404      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.58         714           5.625
  500897411           PUD             Primary       Select Portfolio Servicing        360             80               98.43                 Y             30.48         661            5.75
  500897476           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.53         709           6.375
  500897485           CHT            Investment     Select Portfolio Servicing        360             70                 85                  Y             28.92         761            7.5
  500897617      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.62         697            8.75
  500897762           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.98         655           5.875
  500898319           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             33.73         757            7.75
  500898321           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             37.63         782            7.75
  500898564           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             45.86         748            6.25
  500898566           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y             29.94         727           5.625
  500898618           PUD             Primary       Select Portfolio Servicing        360            100                100                  N              24.4         758             7
  500898662           CHT            Investment     Select Portfolio Servicing        360             70                 90                  Y             43.98         746             7
  500898697           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           687           5.625
  500898709      Single Family       Investment     Select Portfolio Servicing        360           67.82              67.82                 N             41.86         684             6
  500898992          Condo           Investment     Select Portfolio Servicing        360            76.8               91.2                 Y             39.78         751            6.25
  500899070          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             31.12         781           8.125
  500899073          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             29.81         781           8.125
  500899110      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N             32.36         749           6.125
  500899477        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.32         680           6.625
  500899480        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             37.44         694           6.125
  500899494        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             22.62         714           6.625
  500899604        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N              38.5         662           6.875
  500899618      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             37.66         673           6.375
  500899656           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.24         730            6.75
  500899672           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             22.82         774           7.625
  500899673           PUD            Investment     Select Portfolio Servicing        360           79.99              94.98                 Y             49.42         720            7.75
  500899675           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             25.94         697           6.875
  500899758           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             48.66         731           7.875
  500899967        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             49.23         747            7.99
  500900132          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             38.39         743           5.375
  500900234          Condo            Primary       Select Portfolio Servicing        360             70                 70                  N             24.46         641           6.875
  500900289           CHT            Investment     Select Portfolio Servicing        360             70                 90                  Y             29.74         722           7.125
  500900313      Single Family        Primary       Select Portfolio Servicing        360           73.81              87.08                 Y               0           666           6.375
  500900362      Single Family        Primary       Select Portfolio Servicing        360             80               99.99                 Y             31.12         672           5.375
  500900368           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y             42.52         678           5.375
  500900369      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             35.71         770           6.625
  500900606      Single Family        Primary       Select Portfolio Servicing        360           58.43              58.43                 N             34.87         758           6.875
  500900669          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             41.36         677           7.125
  500900672      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y              43.5         675            6.75
  500900699      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N             30.78         720           6.875
  500900739           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             24.62         787           6.625
  500900919      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.33         729           8.125
  500900952           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             33.36         718            7.25
  500901095           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.09         664           5.375
  500901121      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           686           6.125
  500901122      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           775           5.375
  500901411      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y              16.2         739           8.375
  500901545      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N             37.76         724           6.625
  500901607        2-4 Family        Investment     Select Portfolio Servicing        360             95                 95                  N               0           660            8.25
  500901712          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             20.94         711             8
  500901713          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             20.94         711             8
  500901718           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             37.79         654           6.125
  500901721          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             28.58         709             8
  500901723          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y              29.2         709             8
  500901726           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             36.88         769            7.25
  500901727          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             26.57         759           7.875
  500901730          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             25.86         759           7.875
  500902162      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             44.14         672             6
  500902213      Single Family        Primary       Select Portfolio Servicing        360           76.06                95                  Y             42.16         670            5.5
  500902214      Single Family        Primary       Select Portfolio Servicing        360           79.98              99.97                 Y             42.83         670           5.625
  500902228           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.09         661            5.75
  500902240        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             44.15         770            8.25
  500902384           PUD            Investment     Select Portfolio Servicing        360             75                 75                  N             34.05         713           7.375
  500902540      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              30.4         649           5.875
  500902543           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             46.86         660           6.375
  500902544           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             52.01         713           6.625
  500902622      Single Family        Primary       Select Portfolio Servicing        360            76.4               86.4                 Y             41.93         643            6.75
  500902770           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           665           8.125
  500902814        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           727            6.5
  500902841      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           736           7.375
  500903020           PUD             Primary       Select Portfolio Servicing        360             80               98.16                 Y             52.95         753            6.5
  500903023      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N             52.43         682             6
  500903171        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y               0           755            8.75
  500903289           CHT            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           752            8.75
  500903345      Single Family       Investment     Select Portfolio Servicing        360           77.94                95                  Y             48.23         718           8.125
  500903488      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.58         678           7.875
  500903546           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             33.54         667           5.875
  500903687      Single Family        Primary       Select Portfolio Servicing        360             80               99.99                 Y               0           712            5.5
  500903697           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.75         722            7.25
  500903701           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             24.49         730           6.875
  500903713           PUD             Primary       Select Portfolio Servicing        360           74.33              74.33                 N             17.32         647            6.25
  500903927      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             40.07         705            8.25
  500904142      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.47         712           7.375
  500904304           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             37.01         731            6.5
  500904317          Condo           Investment     Select Portfolio Servicing        360           86.62              86.62                 N             33.03         744           8.375
  500904563           PUD             Primary       Select Portfolio Servicing        360           46.23              46.23                 N               0           664           6.375
  500904574           CHT            Investment     Select Portfolio Servicing        360             70                 85                  Y             39.18         776           6.625
  500904578           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           744             7
  500904580           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             21.53         757            7.25
  500904753      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.85         708            8.25
  500905025        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             31.48         764           6.875
  500905426          Condo           Investment     Select Portfolio Servicing        360           78.43              78.43                 N             46.29         743            7.25
  500905450           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             43.71         784           7.125
  500905455           CHT            Investment     Select Portfolio Servicing        360           68.93              68.93                 N             44.75         757           7.125
  500905488           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             49.35         753           5.375
  500905514          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           769           7.375
  500905740      Single Family       Investment     Select Portfolio Servicing        360           61.32              61.32                 N               0           654            7.25
  500905765           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N               0           717           7.625
  500905856           PUD             Primary       Select Portfolio Servicing        360             80               89.16                 Y             40.52         648           6.875
  500905948      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             42.29         738            7.75
  500906104          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y               0           765            7.75
  500906235           CHT            Investment     Select Portfolio Servicing        360             70                 90                  Y             40.06         716            7.5
  500906248           PUD             Primary       Select Portfolio Servicing        360           77.97              77.97                 N             42.43         660           6.375
  500906263          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           733           7.625
  500906581      Single Family        Primary       Select Portfolio Servicing        360             85                 85                  N              47.6         722            6.75
  500906803        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           720           7.375
  500906834      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             37.81         718           7.125
  500906836      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.01         738            7.75
  500907096          Condo            Primary       Select Portfolio Servicing        360           78.87              88.73                 Y             40.34         650           6.625
  500907139           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           703           7.125
  500907423      Single Family        Primary       Select Portfolio Servicing        360             80               97.47                 Y             42.72         745            6.5
  500907448           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             40.18         715           6.875
  500907619      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.65         661            5.75
  500907725           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N               0           725            7.75
  500907969        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y               0           747           7.625
  500908029      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             40.23         648           7.625
  500908163           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           667           6.125
  500908309      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           743           7.375
  500908682           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               0           667           5.375
  500908685      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             34.97         710           5.375
  500909072           PUD             Primary       Select Portfolio Servicing        360           80.02              80.02                 N             41.58         718            6.25
  500909233          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             43.69         739           7.625
  500909237      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             36.91         657            6.25
  500909238           PUD             Primary       Select Portfolio Servicing        360             80                 85                  Y             38.23         662           5.375
  500909376           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             28.94         736            7.5
  500909635           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             39.43         702           6.125
  500909639          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             32.87         735           7.875
  500909649      Single Family        Primary       Select Portfolio Servicing        360             80               99.99                 Y               0           664           5.375
  500909971      Single Family       Investment     Select Portfolio Servicing        360           72.11              72.11                 N             46.59         684           5.875
  500910098      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N              23.8         707            7.5
  500910101           CHT            Investment     Select Portfolio Servicing        360             80                 95                  Y             43.39         661           6.375
  500910180      Single Family      Second Home     Select Portfolio Servicing        360           61.33              61.33                 N             57.12         742           5.875
  500910248          Condo           Investment     Select Portfolio Servicing        360           79.95              79.95                 N              23.2         718           7.375
  500910249           CHT            Investment     Select Portfolio Servicing        360           74.78              74.78                 N             36.57         770           6.625
  500910348           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             45.41         674            5.75
  500910428           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             49.08         767           8.625
  500910480      Single Family        Primary       Select Portfolio Servicing        360           55.41              55.41                 N             58.85         755            5.75
  500910649        2-4 Family        Investment     Select Portfolio Servicing        360             70                 95                  Y             36.11         770           7.125
  500910933      Single Family        Primary       Select Portfolio Servicing        360           78.67              78.67                 N             39.16         640            5.5
  500911225           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             26.49         757            7.25
  500911232           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.17         748           6.625
  500911235           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.99         622           6.875
  500911584      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y               0           736           8.125
  500911850          Condo            Primary       Select Portfolio Servicing        360             80                 80                  N               0           676           6.875
  500911853      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             40.21         717            7.5
  500911896      Single Family       Investment     Select Portfolio Servicing        360             95                 95                  N             23.72         726           8.125
  500912151      Single Family      Second Home     Select Portfolio Servicing        360             90                 90                  N               0           740            8.25
  500912258        2-4 Family         Primary       Select Portfolio Servicing        360            100                100                  N             30.98         761            8.75
  500912474          Condo           Investment     Select Portfolio Servicing        360             70                 70                  N             29.09         738           6.375
  500912557      Single Family        Primary       Select Portfolio Servicing        360           94.44              94.44                 N             38.66         773            6.25
  500912569      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N              42.9         721            7.5
  500912760           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             40.26         733            7.75
  500912761        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           702            7.25
  500912769           PUD             Primary       Select Portfolio Servicing        360           79.99               100                  Y             42.44         664            6.25
  500912775           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             38.65         716           6.875
  500912788        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y              35.6         703            8.25
  500912900          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             21.12         749            7.5
  500912902          Condo           Investment     Select Portfolio Servicing        360             70                84.5                 Y              23.2         718           6.875
  500913104           PUD            Investment     Select Portfolio Servicing        360           78.71              78.71                 N             42.08         745            6.25
  500913174           CHT            Investment     Select Portfolio Servicing        360             75                 75                  N             26.24         728           7.125
  500913206      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             39.76         673           5.875
  500913219           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             34.75         732            6.75
  500913220           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             34.74         732            6.75
  500913538      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             35.23         707            8.5
  500913726      Single Family        Primary       Select Portfolio Servicing        360           66.75              66.75                 N             47.28         660            5.75
  500913741      Single Family       Investment     Select Portfolio Servicing        360           72.67              72.67                 N             31.55         780             7
  500913774          Condo           Investment     Select Portfolio Servicing        360           69.98              69.98                 N             17.37         665            6.5
  500914017      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           714            7.5
  500914388           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             39.44         755           6.625
  500914389          Condo           Investment     Select Portfolio Servicing        360             78                89.9                 Y             46.16         734            8.25
  500914472      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           647            5.75
  500914548      Single Family        Primary       Select Portfolio Servicing        360           74.99              90.93                 Y             44.82         675            6.75
  500914549      Single Family        Primary       Select Portfolio Servicing        360             79                 79                  N              42.2         622           5.625
  500914606      Single Family       Investment     Select Portfolio Servicing        360           72.17              72.17                 N               0           713           7.375
  500914657          Condo           Investment     Select Portfolio Servicing        360             75                 90                  Y             45.36         794             7
  500914886          Condo          Second Home     Select Portfolio Servicing        360             80                 80                  N             57.68         687           7.375
  500914963      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             36.01         754           7.375
  500915283           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             47.61         721           8.125
  500915285           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             43.96         727            6.75
  500915286           PUD            Investment     Select Portfolio Servicing        360           74.96              94.94                 Y             26.18         757           7.125
  500915287           PUD            Investment     Select Portfolio Servicing        360           74.97              94.95                 Y             26.18         757           7.125
  500915358      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             41.12         717           7.875
  500915503      Single Family        Primary       Select Portfolio Servicing        360             95                 95                  N             41.78         703            7.15
  500915961      Single Family        Primary       Select Portfolio Servicing        360           86.96               100                  Y             34.97         716            8.19
  500915976           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           677             6
  500916512      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             25.94         732           7.625
  500916731           PUD            Investment     Select Portfolio Servicing        360             75                 75                  N               0           730           6.875
  500916750           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N             39.97         813             7
  500916753           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             44.29         705            7.75
  500917404           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           659           6.125
  500917542           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             37.97         740            5.75
  500917851           PUD            Investment     Select Portfolio Servicing        360             95                 95                  N               0           783            8.25
  500918082           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             44.29         705            7.75
  500918163      Single Family        Primary       Select Portfolio Servicing        360           79.41              79.41                 N               0           635            6.75
  500918475        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.11         680            6.25
  500918479          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             32.29         647             6
  500918483          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             38.35         641           5.625
  500918573      Single Family       Investment     Select Portfolio Servicing        360           62.86              62.86                 N               0           668           5.875
  500918737        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           681            6.75
  500919014           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             23.93         746             7
  500919259           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y               0           709           5.375
  500920230      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.35         748            7.25
  500921088      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N              38.3         737            7.75
  500921528           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             35.15         733            6.75
  500921530           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           714           7.375
  500921532      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             19.99         718           5.375
  500921919      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N             33.52         707            8.59
  500922097        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             42.26         778             8
  500922336      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.82         795             6
  700150792          Condo          Second Home     Select Portfolio Servicing        360             80                 80                  N             33.44         722            6.75
  700173900      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             18.25         659             7
  700267811        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             37.95         671            7.75
  700271886      Single Family        Primary       Select Portfolio Servicing        360             93                 93                  N               0           676             7
  700276607           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y               0           802             8
  700287844           PUD            Investment     Select Portfolio Servicing        360           79.06              79.06                 N             35.76         674            7.75
  700295094           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             40.05         668             8
  700303370      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N               0           690           7.375
  700311018        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             33.34         773            7.5
  700313317        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             45.44         709             8
  700314859           PUD           Second Home     Select Portfolio Servicing        360           79.98              94.98                 Y             29.83         740            7.5
  700316627      Single Family      Second Home     Select Portfolio Servicing        360           52.03              52.03                 N             18.03         671            6.5
  700320696      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           687            7.25
  700324298        2-4 Family         Primary       Select Portfolio Servicing        360           79.06              93.88                 Y              48.7         688           7.375
  700324468      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.14         623            7.75
  700327582           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             43.29         684             8
  700328369           PUD             Primary       Select Portfolio Servicing        360            78.4               78.4                 N             57.82         755           5.875
  700329426        2-4 Family         Primary       Select Portfolio Servicing        360            76.7               76.7                 N             49.29         709            7.25
  700329786      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N              38.3         678           7.375
  700330498           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             37.23         656            7.75
  700333701           PUD           Second Home     Select Portfolio Servicing        360             80                 95                  Y              35.6         678             8
  700334780          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           662             8
  700335169           PUD            Investment     Select Portfolio Servicing        360             70                 90                  Y             39.48         681            7.5
  700339234      Single Family        Primary       Select Portfolio Servicing        360             75                 85                  Y             32.25         633           6.875
  700341006      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           757           7.375
  700342395        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             50.09         628             7
  700342784        2-4 Family         Primary       Select Portfolio Servicing        360             75                 90                  Y             33.66         639            7.75
  700344015        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             37.78         675             8
  700344418      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             31.32         643             8
  700344771      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N             18.04         636           7.875
  700346061          Condo           Investment     Select Portfolio Servicing        360           74.87              94.84                 Y             41.87         710           7.625
  700346308      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             15.91         656           6.875
  700346527        2-4 Family         Primary       Select Portfolio Servicing        360             80               87.81                 Y             41.57         650           7.125
  700346928        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.09         661            6.75
  700347266        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             38.95         761            7.75
  700348304        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             22.75         676           7.875
  700348317        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             22.75         676           7.875
  700349614        2-4 Family         Primary       Select Portfolio Servicing        360             80               86.19                 Y             48.77         662           6.875
  700350562        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.14         684            6.75
  700350823           PUD             Primary       Select Portfolio Servicing        360             75                 75                  N               0           640           7.375
  700352122        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N             41.81         643           6.375
  700352688        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.32         770           7.625
  700353158        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             12.19         714             8
  700354089        2-4 Family         Primary       Select Portfolio Servicing        360             80                 97                  Y             43.16         702            7.5
  700354543        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             44.15         708             8
  700355131      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             32.94         770            7.5
  700355191        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.18         771           6.875
  700356635        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y               0           726             8
  700357774      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             41.85         659           5.625
  700358504      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             48.51         715            7.25
  700358939           PUD             Primary       Select Portfolio Servicing        360            64.9               64.9                 N               0           679            7.25
  700359375        2-4 Family         Primary       Select Portfolio Servicing        360           74.63              74.63                 N             48.59         627           6.375
  700360673        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.12         698            7.25
  700362735           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             42.78         641           6.375
  700368544      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N               0           669             6
  700369197           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           676           5.375
  700369209      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             34.52         751           7.125
  700369659      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             50.18         622            7.5
  700369689        2-4 Family         Primary       Select Portfolio Servicing        360           32.84              32.84                 N               0           687           6.875
  700369821           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             49.82         697             6
  700370804           PUD             Primary       Select Portfolio Servicing        360           69.24              88.87                 Y               0           780            6.75
  700372021        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             32.29         723            5.5
  700372427      Single Family        Primary       Select Portfolio Servicing        360             75                 75                  N               0           640           6.375
  700372566        2-4 Family        Investment     Select Portfolio Servicing        360           79.88                90                  Y             18.78         737           7.375
  700372742      Single Family        Primary       Select Portfolio Servicing        360           64.82              64.82                 N               0           703           5.875
  700373634      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             37.91         696             7
  700377489        2-4 Family        Investment     Select Portfolio Servicing        360             70                 95                  Y             38.93         741           7.875
  700377873           PUD           Second Home     Select Portfolio Servicing        360             75                 75                  N             35.91         620           7.125
  700378152           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y               0           693             8
  700379351      Single Family        Primary       Select Portfolio Servicing        360            66.6              99.83                 Y               0           667             7
  700380679      Single Family        Primary       Select Portfolio Servicing        360            62.5               62.5                 N             31.79         719             6
  700381095      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.03         643            6.5
  700382399      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N               0           721           7.875
  700382864          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y             27.21         640            7.25
  700383799        2-4 Family         Primary       Select Portfolio Servicing        360             75                100                  Y             47.71         724           7.875
  700384266        2-4 Family         Primary       Select Portfolio Servicing        360             80               99.23                 Y             26.73         692             7
  700386287           PUD             Primary       Select Portfolio Servicing        360           53.53              53.53                 N               0           737            6.25
  700386464        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             39.54         679            7.75
  700386742           PUD            Investment     Select Portfolio Servicing        360             70                 90                  Y             22.71         672             8
  700387007           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             35.48         784           6.875
  700387851      Single Family        Primary       Select Portfolio Servicing        360             70                 95                  Y             49.52         786           7.375
  700388520        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             33.23         623            7.75
  700391206           PUD            Investment     Select Portfolio Servicing        360             75                 95                  Y             42.02         736           7.375
  700391615      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.89         675           6.375
  700391822        2-4 Family        Investment     Select Portfolio Servicing        360             70                 95                  Y             37.44         708            7.5
  700392058      Single Family        Primary       Select Portfolio Servicing        360           78.53                90                  Y             30.81         636            6.75
  700392621           PUD             Primary       Select Portfolio Servicing        360           79.95              99.91                 Y              50.5         675           7.375
  700392889        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y             33.29         660           7.625
  700393096        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             34.68         739             7
  700393603           CHT            Investment     Select Portfolio Servicing        360             70                 80                  Y               0           670             8
  700396289        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             50.15         732           7.375
  700397567        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.03         792           6.875
  700398651        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.42         730             8
  700398843        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.78         691           7.125
  700401074        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y               0           700            7.25
  700401190        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.85         662           7.375
  700401347           PUD            Investment     Select Portfolio Servicing        360             70                 90                  Y             43.99         667            7.5
  700401812      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.13         682             7
  700402523      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             43.24         667            7.5
  700402936           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.71         724           6.375
  700403507      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             47.65         673           7.125
  700403768      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             40.52         664             8
  700405143      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             37.36         657           7.375
  700405827        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y             34.56         682            7.5
  700406794      Single Family       Investment     Select Portfolio Servicing        360           79.95              94.89                 Y              46.5         701            7.5
  700409155      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y             47.75         730           7.125
  700410432           PUD             Primary       Select Portfolio Servicing        360             70                 90                  Y              41.8         641           7.375
  700410577           PUD             Primary       Select Portfolio Servicing        360           79.99              99.94                 Y               0           738           6.875
  700412500          Condo          Second Home     Select Portfolio Servicing        360             80                 80                  N             30.61         777           7.375
  700412967        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             28.92         784           7.875
  700413012      Single Family       Investment     Select Portfolio Servicing        360             70                 70                  N             41.83         679            6.75
  700413551           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              44.3         657            7.25
  700414736        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             40.78         769            6.25
  700415132        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.27         714           5.875
  700415180        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             37.25         693            7.5
  700415404      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.86         628             7
  700415442        2-4 Family         Primary       Select Portfolio Servicing        360             75                 95                  Y             30.35         653           7.625
  700415698          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             38.12         769           7.375
  700415773        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.15         723           7.375
  700416077      Single Family        Primary       Select Portfolio Servicing        360            31.5               100                  Y             57.08         773             7
  700416529          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             39.67         639             8
  700416839           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N               0           729             8
  700416990      Single Family        Primary       Select Portfolio Servicing        360           59.97              59.97                 N             38.52         637           5.875
  700417496      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           659            7.5
  700417520        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             40.06         698            7.5
  700418161      Single Family       Investment     Select Portfolio Servicing        360           73.68              73.68                 N             36.38         718           6.375
  700418302      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             32.27         755            7.25
  700418468      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             44.42         627           7.375
  700419250        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.63         650           7.125
  700419460      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.24         737           6.875
  700419700           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.53         628           7.875
  700419857        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           723             8
  700419961        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             32.09         691            7.25
  700419995        2-4 Family         Primary       Select Portfolio Servicing        360             70                 89                  Y             45.41         670           6.375
  700420402           PUD             Primary       Select Portfolio Servicing        360           79.99              99.98                 Y             25.55         691           7.375
  700420966          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y              37.8         625            7.25
  700421229      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y               0           676           6.875
  700421244      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             25.47         682            7.25
  700421816           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              31.2         685           7.375
  700421957      Single Family        Primary       Select Portfolio Servicing        360           78.72              78.72                 N              34.6         659           7.125
  700422120      Single Family        Primary       Select Portfolio Servicing        360             80                 97                  Y             36.57         652           7.375
  700422144        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.58         730             7
  700422185        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             47.44         662           6.375
  700422220      Single Family       Investment     Select Portfolio Servicing        360             70                 90                  Y             36.28         721           7.375
  700422292        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             37.01         720           7.375
  700422371           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y               0           678             8
  700423128      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             43.54         635           7.875
  700423530        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             34.35         682             7
  700423715      Single Family       Investment     Select Portfolio Servicing        360             65                 65                  N               0           748             7
  700425031      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.11         695            6.5
  700425417           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             19.98         670           7.875
  700425532      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             17.53         678            6.5
  700426060      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.12         635            7.5
  700426275        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y             50.17         713           6.375
  700426480           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           679            7.5
  700426581      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y              24.6         634           7.375
  700426934          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y               0           656             8
  700427074        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             49.55         656           7.875
  700427140           PUD           Second Home     Select Portfolio Servicing        360           79.98              94.99                 Y             43.09         692           6.625
  700427475      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             44.27         659             7
  700428541        2-4 Family         Primary       Select Portfolio Servicing        360             75                100                  Y             30.49         633            7.75
  700428998      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.71         694            7.5
  700429514      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y             45.82         723           5.375
  700429855           PUD           Second Home     Select Portfolio Servicing        360           79.02              89.92                 Y              28.5         705            7.75
  700429883          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             44.78         654           7.375
  700430056      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             39.17         633           7.875
  700430389      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           716           7.125
  700430792           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y               42          637           7.875
  700431114        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.08         684            7.75
  700431697        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           743           7.875
  700433109      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           673            6.75
  700433193      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           673            6.75
  700433346           PUD             Primary       Select Portfolio Servicing        360           75.64              75.64                 N             52.09         663            6.75
  700433560           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           693             7
  700433594      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y              29.2         668            7.75
  700434516      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             44.04         628             8
  700435018        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.25         741             7
  700435281        2-4 Family         Primary       Select Portfolio Servicing        360           72.47              72.47                 N             43.99         652            6.75
  700435738          Condo           Investment     Select Portfolio Servicing        360           79.05              79.05                 N             45.34         680           7.625
  700435976          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y              47.1         689            8.75
  700435980        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             45.71         738           8.375
  700436013      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y               0           661             7
  700436133          Condo           Investment     Select Portfolio Servicing        360           69.95              94.94                 Y             50.52         785           6.625
  700436500      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.59         656            7.25
  700437029      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             31.75         679            7.25
  700437058           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             32.91         669            8.75
  700437235          Condo          Second Home     Select Portfolio Servicing        360             80                 95                  Y             45.57         709            6.75
  700438224        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             44.21         789            7.25
  700439271      Single Family        Primary       Select Portfolio Servicing        360           78.49               88.3                 Y             19.53         635            6.75
  700439461      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             38.61         685           7.875
  700439658           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             24.67         765           6.875
  700439716           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             40.33         666             7
  700439717      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             40.72         671             8
  700440808          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y              28.9         675           7.875
  700440975        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           727            6.5
  700440979      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.21         779            7.5
  700441606          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             47.31         702           7.625
  700441817          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             30.35         637            7.25
  700442341      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.27         632            7.75
  700442625      Single Family       Investment     Select Portfolio Servicing        360           78.79              78.79                 N             38.52         694            8.25
  700442700      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.87         654            7.5
  700442895        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             49.72         723           7.875
  700443095        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             32.56         649           7.875
  700443190      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.26         778           7.375
  700443587        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               50          672            7.5
  700443872      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             33.67         691            7.75
  700444185           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             33.27         743            7.25
  700444188           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             33.27         743            7.25
  700444648           PUD             Primary       Select Portfolio Servicing        360           79.94              79.94                 N              46.3         631           6.875
  700445200        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             42.17         740             8
  700445279          Condo            Primary       Select Portfolio Servicing        360           78.33               94.6                 Y             39.03         624           7.125
  700445313      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             48.43         661            7.75
  700445655          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y               0           734             7
  700445680           PUD             Primary       Select Portfolio Servicing        360             80               94.99                 Y               0           645            7.5
  700446001      Single Family       Investment     Select Portfolio Servicing        360             70                 95                  Y             16.98         717            8.25
  700446124      Single Family        Primary       Select Portfolio Servicing        360             73                 90                  Y             29.22         620           8.125
  700446327      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             38.69         657            7.5
  700446550           CHT            Investment     Select Portfolio Servicing        360             65                 65                  N               0           746            7.25
  700446813        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y               0           642            8.5
  700446832      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.86         656             7
  700446972      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             48.74         684            7.5
  700447121           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              28.7         761             6
  700447214          Condo           Investment     Select Portfolio Servicing        360             70                 90                  Y             31.04         783            6.5
  700447544        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              37.4         636            8.25
  700447909        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              43.2         676           7.875
  700448084      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             46.28         638           7.875
  700448318      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             11.01         729           7.875
  700449483      Single Family       Investment     Select Portfolio Servicing        360             90                 90                  N             35.74         740           7.875
  700449936      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             31.02         656            8.25
  700450089      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.04         660           7.375
  700450920           PUD             Primary       Select Portfolio Servicing        360           69.75              89.67                 Y             38.81         622            7.25
  700451152      Single Family       Investment     Select Portfolio Servicing        360             80               90.92                 Y              35.1         660           8.125
  700451199        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             41.11         640            8.75
  700451479        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y              35.5         689            7.75
  700451999           CHT            Investment     Select Portfolio Servicing        360             75                 90                  Y             40.97         771            7.75
  700452110      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N              43.6         622            7.25
  700452243      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             48.27         696            7.5
  700452749      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y               0           770            7.25
  700453327      Single Family        Primary       Select Portfolio Servicing        360           71.89              73.94                 N             27.59         668           5.375
  700453421      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             30.86         669           7.375
  700453674      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.83         671           6.875
  700453805      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             34.31         798             6
  700453827          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             38.67         775             8
  700453838           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             41.57         661           5.875
  700453856        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           746             7
  700453939      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             31.37         798           5.875
  700453996      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.85         629           7.625
  700454523           PUD           Second Home     Select Portfolio Servicing        360             70                 70                  N             59.96         678            7.25
  700454937           PUD           Second Home     Select Portfolio Servicing        360           78.13                95                  Y             37.94         724           7.625
  700454951          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             40.54         655           7.625
  700455584      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N               0           717           7.875
  700455696           PUD           Second Home     Select Portfolio Servicing        360             75                 95                  Y             37.18         670            7.25
  700455827           PUD            Investment     Select Portfolio Servicing        360             80                 80                  N             41.72         703           7.375
  700456566           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             44.08         624           6.875
  700456758           PUD            Investment     Select Portfolio Servicing        360           79.65              94.65                 Y             35.56         775            6.5
  700457233        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             29.13         717            8.75
  700457876        2-4 Family        Investment     Select Portfolio Servicing        360             80               88.39                 Y             31.36         751            8.25
  700458075        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             40.57         699            7.75
  700458094        2-4 Family         Primary       Select Portfolio Servicing        360             75               92.82                 Y             50.05         707           6.375
  700458587      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.46         637           6.625
  700458875        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.54         661           6.125
  700459544        2-4 Family        Investment     Select Portfolio Servicing        360             70                 90                  Y              35.9         698            7.5
  700459731      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             25.61         673           7.875
  700459841      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           780           8.125
  700459852        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.55         646           8.125
  700460425        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             45.01         766            7.5
  700460490          Condo            Primary       Select Portfolio Servicing        360             80                 95                  Y             47.25         672           7.125
  700460538      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             31.67         677            8.25
  700461751      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             26.83         652           6.875
  700461871        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             48.55         702           6.875
  700461906        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y              32.6         709            8.5
  700463073      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.88         658           7.875
  700463103      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             49.33         668           6.875
  700463127        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             42.92         718            8.5
  700463148          Condo            Primary       Select Portfolio Servicing        360           79.67              99.59                 Y             40.99         708            6.75
  700463188           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             36.95         638            7.75
  700463276      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             35.34         718            6.25
  700463383           CHT           Second Home     Select Portfolio Servicing        360             80                 80                  N             20.34         795             7
  700463765      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             50.13         727           6.875
  700465103      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.66         631            7.75
  700465173      Single Family        Primary       Select Portfolio Servicing        360           77.67              97.09                 Y             40.22         634            6.75
  700465345           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           660            7.75
  700465447        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y              48.1         622            7.75
  700465591      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             35.75         624            7.5
  700466085      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             21.72         664            7.75
  700466168      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             47.72         632            7.75
  700466417        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             35.56         690           7.875
  700467096        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           743            7.5
  700467252      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             22.26         649           6.875
  700467419        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             42.24         724           6.875
  700467702        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           744           7.375
  700467930      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y              23.2         652           8.625
  700468475          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             34.76         709           7.875
  700468616      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.15         719            5.75
  700468775           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             48.71         705             7
  700468861      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             45.33         715             8
  700468911        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           691             8
  700469043      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              43.2         655           6.125
  700469583           CHT           Second Home     Select Portfolio Servicing        360             80                 90                  Y             35.68         752           6.875
  700469868           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             42.33         656           6.125
  700470148      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             43.08         665           6.125
  700470158        2-4 Family        Investment     Select Portfolio Servicing        360           79.59              85.07                 Y             48.67         674            8.25
  700470191           PUD             Primary       Select Portfolio Servicing        360             80               89.62                 Y               0           655            6.5
  700470314        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             47.93         667           8.625
  700470348      Single Family        Primary       Select Portfolio Servicing        360             75                 95                  Y             39.34         635           6.375
  700470355      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             46.33         691            7.75
  700470440           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.29         628           6.625
  700470918        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             47.45         627             8
  700471070          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             44.57         627           7.375
  700471607      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             42.31         716            7.5
  700471823      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y               0           700            6.75
  700471940      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y             48.43         696           6.375
  700472201        2-4 Family         Primary       Select Portfolio Servicing        360             80               94.53                 Y             43.13         751           6.875
  700472628      Single Family        Primary       Select Portfolio Servicing        360             80                 85                  Y             49.29         638           6.875
  700472705      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.11         670           6.625
  700472742        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             24.66         725             7
  700472859      Single Family        Primary       Select Portfolio Servicing        360           69.72              69.72                 N             40.65         672           6.875
  700472875      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             47.44         732           6.625
  700473122           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             32.84         678           6.625
  700473202        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             31.06         682            7.75
  700473426      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             40.95         679            7.75
  700473503           CHT            Investment     Select Portfolio Servicing        360             75                 90                  Y              41.8         705            7.75
  700473626           PUD             Primary       Select Portfolio Servicing        360             80                88.5                 Y             49.26         664            6.25
  700473650      Single Family       Investment     Select Portfolio Servicing        360           73.72                95                  Y               0           700           7.625
  700473742        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N              42.1         673           6.625
  700473858      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             40.23         704           7.125
  700474047          Condo            Primary       Select Portfolio Servicing        360             75                 95                  Y               0           709             7
  700474094           PUD            Investment     Select Portfolio Servicing        360           79.99              79.99                 N               0           725            7.75
  700474428        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y               0           774           7.625
  700474620        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             35.34         740            6.75
  700475043      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.18         697             7
  700475458          Condo           Investment     Select Portfolio Servicing        360             80                 90                  Y             30.14         685           8.125
  700475591          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.07         637           8.375
  700475741      Single Family        Primary       Select Portfolio Servicing        360             73               96.71                 Y             36.81         647           7.625
  700475826          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           684           7.375
  700475967        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             43.53         724            8.25
  700476065          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             34.76         709           7.875
  700476072          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             43.54         673            8.25
  700476338        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             28.83         766            8.5
  700476427           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             34.16         652            7.5
  700476796        2-4 Family         Primary       Select Portfolio Servicing        360            79.4               79.4                 N             42.66         663            7.75
  700477237      Single Family       Investment     Select Portfolio Servicing        360            22.6               22.6                 N             53.13         721            6.25
  700477427        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             24.83         715            7.75
  700477618        2-4 Family         Primary       Select Portfolio Servicing        360             80               99.23                 Y              41.4         675           7.875
  700477705      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           709            6.5
  700477799      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           674           7.875
  700478214           CHT           Second Home     Select Portfolio Servicing        360             75                 90                  Y             32.61         805           7.125
  700478274           PUD            Investment     Select Portfolio Servicing        360             65                 90                  Y             40.67         767            7.25
  700479072      Single Family       Investment     Select Portfolio Servicing        360           75.94              75.94                 N             50.82         669           7.375
  700479110           PUD            Investment     Select Portfolio Servicing        360             80                 90                  Y             41.66         766           5.625
  700479447      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             39.48         754            7.5
  700479665           CHT           Second Home     Select Portfolio Servicing        360           69.99              89.99                 Y              20.2         762             7
  700479682           CHT           Second Home     Select Portfolio Servicing        360             70                 90                  Y             41.07         739             7
  700479703      Single Family       Investment     Select Portfolio Servicing        360             80               89.72                 Y              37.5         715           7.625
  700480309      Single Family        Primary       Select Portfolio Servicing        360           76.36              76.36                 N             24.11         672            6.75
  700480426           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             42.61         696           7.375
  700480574        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             38.99         641           7.125
  700481121      Single Family       Investment     Select Portfolio Servicing        360           63.94              63.94                 N               0           706            6.75
  700481386        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             46.23         710           6.375
  700481437        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             36.02         720           7.875
  700481951          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y               0           700           7.375
  700482009      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.31         624           6.375
  700482102        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             39.01         667           7.875
  700482472        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             47.82         673            7.75
  700482640          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N               0           694           8.125
  700482786      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             32.45         653           7.375
  700482822      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.15         772            8.25
  700482834      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.15         772            8.25
  700483215      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.16         772            8.25
  700483228      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.16         772            8.25
  700483712        2-4 Family        Investment     Select Portfolio Servicing        360             75                 95                  Y             45.12         673            7.75
  700483835           CHT            Investment     Select Portfolio Servicing        360             80                 90                  Y             44.21         752           7.375
  700483917        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              48.7         696            8.75
  700484110      Single Family      Second Home     Select Portfolio Servicing        360             80               94.36                 Y             45.36         649           7.875
  700484220        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.82         654           7.375
  700484395        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              32.9         680             8
  700484448      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             42.98         671            7.25
  700484499      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             43.56         736           7.875
  700484559      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           679            8.25
  700484732        2-4 Family         Primary       Select Portfolio Servicing        360             80                 95                  Y             39.41         663           7.125
  700484981          Condo           Investment     Select Portfolio Servicing        360             80                 80                  N             24.34         672             8
  700485102           PUD             Primary       Select Portfolio Servicing        360             80                 90                  Y             39.68         647            7.75
  700485125      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             45.84         746             6
  700485128      Single Family       Investment     Select Portfolio Servicing        360           72.59              84.94                 Y             17.65         658            8.5
  700485273      Single Family        Primary       Select Portfolio Servicing        360             75               93.82                 Y             44.94         641             6
  700485885           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y               0           694           7.375
  700486327      Single Family        Primary       Select Portfolio Servicing        360             80                 80                  N             37.78         631            7.5
  700486618          Condo           Investment     Select Portfolio Servicing        360             75                 95                  Y             33.81         714            7.75
  700486699      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           668             8
  700486759          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             37.02         630           7.875
  700486789      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             42.95         651           6.875
  700486863      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             37.43         729            7.75
  700486889          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             33.08         745           7.081
  700487530           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             41.47         694           7.625
  700487573        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             20.31         677            8.25
  700487720        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             42.75         635            6.5
  700487782      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             39.97         690             8
  700487799      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              36.5         629           8.125
  700487850           PUD             Primary       Select Portfolio Servicing        360           73.58               100                  Y             42.35         743             6
  700488172           PUD            Investment     Select Portfolio Servicing        360             70                 95                  Y             35.84         686           7.625
  700488259        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           673            8.75
  700488326        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.84         623             8
  700488478      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             33.18         662            6.5
  700488768      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           679            8.25
  700488802      Single Family        Primary       Select Portfolio Servicing        360             80               88.39                 Y             42.55         646           6.625
  700488989      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             42.48         664           6.375
  700489016           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             37.47         788           5.875
  700489041      Single Family        Primary       Select Portfolio Servicing        360           77.48              77.48                 N             39.64         623            6.75
  700489495        2-4 Family        Investment     Select Portfolio Servicing        360            73.6              89.99                 Y             40.43         793           7.375
  700489576      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           703             8
  700489785          Condo          Second Home     Select Portfolio Servicing        360             75                 75                  N             35.71         734            6.25
  700489868      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             39.15         731           7.875
  700490031        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             30.91         714           6.375
  700490169      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           706            7.5
  700490191          Condo           Investment     Select Portfolio Servicing        360             75                 95                  Y             45.47         686           7.375
  700490418        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             27.33         678           7.875
  700490503           PUD            Investment     Select Portfolio Servicing        360             75                 90                  Y               0           676             8
  700490861      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             21.46         683            6.5
  700490879      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             36.72         647            7.5
  700490915      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.27         626           6.875
  700490948        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y              35.3         712            6.25
  700491283           CHT            Investment     Select Portfolio Servicing        360           79.99              79.99                 N              36.7         795            7.75
  700491386        2-4 Family         Primary       Select Portfolio Servicing        360           92.42              92.42                 N               45          664           7.625
  700491533      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             36.76         694           6.375
  700491547      Single Family       Investment     Select Portfolio Servicing        360             80                 90                  Y             14.85         669           7.625
  700491817      Single Family       Investment     Select Portfolio Servicing        360             75                 85                  Y             17.12         710            6.5
  700491904      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.15         698            7.25
  700492082          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             30.78         689             7
  700492282           PUD            Investment     Select Portfolio Servicing        360             75                 90                  Y               0           676           7.875
  700492331      Single Family        Primary       Select Portfolio Servicing        360           78.63              92.91                 Y             38.67         670            6.75
  700492385          Condo           Investment     Select Portfolio Servicing        360             90                 90                  N             34.15         747            8.75
  700492421      Single Family        Primary       Select Portfolio Servicing        360             80               94.71                 Y              33.4         669           7.125
  700492561           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             41.06         672           7.875
  700492890        2-4 Family         Primary       Select Portfolio Servicing        360             80                 93                  Y             44.25         628            7.25
  700492953           PUD             Primary       Select Portfolio Servicing        360             80                 95                  Y             27.13         636             6
  700493034           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             29.35         675           6.305
  700493069          Condo           Investment     Select Portfolio Servicing        360             80                 95                  Y             41.76         662           7.625
  700493200      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              37.3         665            7.25
  700493260      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             35.14         627           7.125
  700493305      Single Family        Primary       Select Portfolio Servicing        360           79.75              94.43                 Y             45.02         676            6.75
  700493344      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y              26.4         738             6
  700493441        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y             47.43         670           7.625
  700493485        2-4 Family        Investment     Select Portfolio Servicing        360             80                 90                  Y             38.08         737            8.25
  700493540        2-4 Family        Investment     Select Portfolio Servicing        360             75                 90                  Y               0           787           7.875
  700493751      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             36.63         712            8.25
  700493950           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             28.02         710             7
  700494057        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             31.04         693            7.5
  700494111           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             13.28         769            7.75
  700494169      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             42.11         736           7.625
  700494363        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             43.35         648           7.875
  700494402      Single Family       Investment     Select Portfolio Servicing        360           73.94              73.94                 N             31.18         691            7.5
  700494412      Single Family        Primary       Select Portfolio Servicing        360           79.65              93.74                 Y             34.23         627           7.375
  700494505        2-4 Family         Primary       Select Portfolio Servicing        360             80                 80                  N               0           627            7.5
  700494553      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             28.67         669             6
  700494705           PUD            Investment     Select Portfolio Servicing        360             65                 65                  N             26.65         757           6.125
  700494879           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             42.98         680             7
  700495062        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           664           7.875
  700495151      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y              31.1         705           7.625
  700495289      Single Family       Investment     Select Portfolio Servicing        360             75                 90                  Y              39.4         625           7.375
  700495404        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             48.25         670            7.5
  700495526      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             45.19         716            7.25
  700495584        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             36.42         649             7
  700495811           CHT            Investment     Select Portfolio Servicing        360             70                 70                  N              36.7         678            7.5
  700495816      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             18.25         628            6.75
  700495961        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             24.32         692             8
  700496115          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y              36.5         786            6.5
  700496273           PUD            Investment     Select Portfolio Servicing        360             80               94.98                 Y             35.26         761            7.25
  700496549          Condo           Investment     Select Portfolio Servicing        360           76.58              76.58                 N             33.07         724           6.875
  700496552      Single Family       Investment     Select Portfolio Servicing        360           79.08              79.08                 N             32.99         724             7
  700496736           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             39.16         697            6.5
  700497004      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.88         692           6.125
  700497194      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             32.42         678           6.375
  700497274      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y               0           702           7.625
  700497336           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             40.49         638            7.5
  700497427           CHT             Primary       Select Portfolio Servicing        360             80                 90                  Y             41.89         699             7
  700497629      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y              44.5         651           7.125
  700497688           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y              45.8         622           7.375
  700497735           CHT            Investment     Select Portfolio Servicing        360             80                 80                  N             36.25         800           7.875
  700497820           PUD             Primary       Select Portfolio Servicing        360           79.98               100                  Y             33.37         742           7.125
  700497849      Single Family       Investment     Select Portfolio Servicing        360             75                 95                  Y             42.09         664            7.5
  700497868        2-4 Family        Investment     Select Portfolio Servicing        360             75                 75                  N             36.78         715           7.625
  700498011           CHT            Investment     Select Portfolio Servicing        360           79.51              79.51                 N             38.78         691             8
  700498030        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y             24.62         740           7.875
  700498036      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             41.33         627           7.764
  700498075      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           695           7.625
  700498393           PUD           Second Home     Select Portfolio Servicing        360             75               94.97                 Y               0           710           7.625
  700498437        2-4 Family        Investment     Select Portfolio Servicing        360             90                 90                  N             50.12         654            9.5
  700498521      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             32.35         656           8.625
  700498525      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             40.96         645            8.75
  700498567      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           790           7.875
  700498754           CHT             Primary       Select Portfolio Servicing        360             80                 80                  N             18.69         703           7.625
  700498813      Single Family        Primary       Select Portfolio Servicing        360             80                93.7                 Y             39.31         688            6.5
  700498930        2-4 Family         Primary       Select Portfolio Servicing        360             80                100                  Y               0           707            7.75
  700498948      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             48.99         691            8.75
  700499078          Condo           Investment     Select Portfolio Servicing        360             70                 70                  N             21.64         759            6.5
  700499341      Single Family       Investment     Select Portfolio Servicing        360             80                 80                  N             44.02         788            7.5
  700499366      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             35.76         750            6.75
  700499526        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             40.17         713            8.75
  700499548        2-4 Family         Primary       Select Portfolio Servicing        360             80                 90                  Y               0           725            7.5
  700499624        2-4 Family         Primary       Select Portfolio Servicing        360            89.9               89.9                 N             33.46         708            6.5
  700499636           PUD             Primary       Select Portfolio Servicing        360             80                100                  Y             25.64         691             8
  700499689      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y              43.9         652           8.125
  700499757      Single Family      Second Home     Select Portfolio Servicing        360             80                 95                  Y             40.65         663           7.396
  700499888        2-4 Family        Investment     Select Portfolio Servicing        360             80                 95                  Y             43.42         679           7.875
  700500390           PUD             Primary       Select Portfolio Servicing        360             80                 80                  N             41.21         683           6.963
  700500557           PUD            Investment     Select Portfolio Servicing        360             70                 70                  N             14.28         680             7
  700500720      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y             44.14         685           7.125
  700500748      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             33.38         639           9.125
  700500839      Single Family       Investment     Select Portfolio Servicing        360             80                 95                  Y             34.36         665           7.375
  700500856           CHT           Second Home     Select Portfolio Servicing        360             70                 90                  Y             39.83         756           7.125
  700500863        2-4 Family         Primary       Select Portfolio Servicing        360             95                 95                  N             43.68         675            8.5
  700500871          Condo            Primary       Select Portfolio Servicing        360             80                 90                  Y              34.4         679            6.5
  700501321      Single Family        Primary       Select Portfolio Servicing        360            79.5              94.41                 Y             28.17         663           5.846
  700501820      Single Family        Primary       Select Portfolio Servicing        360            100                100                  N             34.91         712            8.25
  700502611           PUD             Primary       Select Portfolio Servicing        360            100                100                  N             41.34         662           8.125
  700502655           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             22.87         660            8.5
  700502706           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y             24.09         660            8.5
  700503488           PUD            Investment     Select Portfolio Servicing        360             80                 95                  Y              44.8         688           7.375
  700505586          Condo          Second Home     Select Portfolio Servicing        360             90                 90                  N             42.45         784            8.25
  700506367          Condo            Primary       Select Portfolio Servicing        360             80                100                  Y             39.24         705            7.5
  405283851      Single Family        Primary               Countrywide               360             80                 95                  Y             32.42         675           5.375
  405284008      Single Family        Primary               Countrywide               360           79.91               100                  Y             41.99         730            6.5
  405345537      Single Family        Primary               Countrywide               360             80                 95                  Y             53.76         666             6
  405901979      Single Family        Primary               Wells Fargo               360             80                100                  Y             39.01         653            6.25
  405909133      Single Family        Primary               Countrywide               360             80                100                  Y             36.42         678           6.875
  406451483      Single Family        Primary               Countrywide               360             80                 90                  Y             40.16         695            6.5
  407196005      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y              26.4         657            6.25
  407196006      Single Family        Primary       Select Portfolio Servicing        360             70                 80                  Y             34.47         641            5.75
  407393909      Single Family        Primary       Select Portfolio Servicing        360             75                100                  Y             27.63         620            7.75
  407716453           PUD             Primary       Select Portfolio Servicing        360           79.99              94.98                 Y             32.67         758           6.125
  407797633      Single Family        Primary               Wells Fargo               360             80               89.89                 Y             53.07         743           5.875
  407797637      Single Family        Primary               Wells Fargo               360           72.49              84.84                 Y             52.26         685            5.5
  407800862      Single Family        Primary               Wells Fargo               360            100                100                  N             39.02         743           6.875
  407800892      Single Family        Primary               Wells Fargo               360            100                100                  N             33.04         760           6.875
  407866700           CHT           Second Home             Wells Fargo               360             80                 95                  Y             33.75         746           6.375
  407866702      Single Family        Primary               Wells Fargo               360             80                 95                  Y             45.25         734            6.25
  407897351           PUD            Investment     Select Portfolio Servicing        360           69.97               89.9                 Y             25.75         714            7.25
  407982271           PUD            Investment             Wells Fargo               360           79.38              79.39                 N               0           738            7.25
  407982303        2-4 Family         Primary               Wells Fargo               360           77.92              77.93                 N              36.5         655           7.125
  407982307      Single Family      Second Home             Wells Fargo               360             80                 80                  N               0           637            7.25
  407982320           PUD             Primary               Wells Fargo               360           84.01              84.02                 N             43.75         643           7.125
  408034944      Single Family        Primary       Select Portfolio Servicing        360           77.42              77.42                 N              24.8         799            6.75
  408034957           PUD             Primary               Wells Fargo               360             80               87.56                 Y             26.37         651           6.625
  408034961          Condo            Primary       Select Portfolio Servicing        360           79.99              99.99                 Y             31.94         763           5.875
  408191953          Condo            Primary               Countrywide               360             75                 95                  Y               0           673           5.625
  408196796      Single Family      Second Home     Select Portfolio Servicing        360           79.99              99.98                 Y             51.27         708           7.125
  408196797      Single Family      Second Home     Select Portfolio Servicing        360             80                100                  Y             47.64         646            8.5
  408196807      Single Family        Primary       Select Portfolio Servicing        360             80                 90                  Y             35.86         620           7.375
  408196814      Single Family       Investment     Select Portfolio Servicing        360             80                100                  Y               0           718            8.5
  408196818      Single Family       Investment     Select Portfolio Servicing        360           65.79              65.79                 N             48.93         626           6.125
  408196820          Condo           Investment     Select Portfolio Servicing        360             80                100                  Y               0           684            8.75
  408196825      Single Family        Primary       Select Portfolio Servicing        360             80                100                  Y               0           664           7.375
  408196833          Condo          Second Home     Select Portfolio Servicing        360           79.96              89.96                 Y               0           656           7.125
  408196842        2-4 Family        Investment     Select Portfolio Servicing        360           79.99              89.98                 Y             32.78         745            7.75
  408196852          Condo          Second Home     Select Portfolio Servicing        360             80                100                  Y             28.07         695            8.25
  408233949           PUD             Primary       Select Portfolio Servicing        360           79.99              99.99                 Y             45.35         725           6.875
  408381835          Condo            Primary               Countrywide               360             75                 75                  N              3.85         703            6.75
  408509871          Condo           Investment             Wells Fargo               360             65                 90                  Y             30.15         747            6.75
  408509873          Condo           Investment             Wells Fargo               360             65                 90                  Y             30.85         730           6.875
  408509884      Single Family       Investment             Wells Fargo               360             75                 90                  Y               0           651            7.25
  408509907           PUD            Investment             Wells Fargo               360             65                 90                  Y             48.76         726            7.25
  408509910      Single Family        Primary               Wells Fargo               360             75                 84                  Y               0           641            7.5
  408509928      Single Family       Investment             Wells Fargo               360             70                 90                  Y               0           778            7.25
  408509943           PUD            Investment             Wells Fargo               360             75                 90                  Y              37.3         702             8
  408509945        2-4 Family        Investment             Wells Fargo               360           73.97                90                  Y             25.47         691            7.25
  408509954      Single Family       Investment             Wells Fargo               360           74.48                90                  Y               0           643            8.25
  408509976        2-4 Family         Primary               Wells Fargo               360             65                 95                  Y             27.89         663            7.75
  408510008      Single Family        Primary               Wells Fargo               360             80                100                  Y             39.99         669            7.25
  408510017      Single Family       Investment             Wells Fargo               360             65                 90                  Y              30.7         758             6
  408510025      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           779             7
  408510031      Single Family       Investment             Wells Fargo               360             75                 90                  Y              17.5         688           7.375
  408510034      Single Family       Investment             Wells Fargo               360             65                 90                  Y               0           772           7.125
  408619731      Single Family        Primary               Wells Fargo               360             80                 80                  N              25.6         690           6.125
  408645720          Co-Op            Primary               Wells Fargo               360             80                 80                  N             45.22         774           6.625
  408645743          Co-Op            Primary               Wells Fargo               360             95                 95                  N             29.29         737           6.875
  408645814      Single Family        Primary               Wells Fargo               360             95                 95                  N             28.54         734           6.125
  408645817           PUD             Primary               Wells Fargo               360             80                 80                  N             22.53         728           6.875
  408645858      Single Family      Second Home             Wells Fargo               360             80                 80                  N             23.82         718           7.125
  408645883      Single Family        Primary               Wells Fargo               360           22.75              26.18                 Y             23.44         673           6.625
  408645949      Single Family      Second Home             Wells Fargo               360            100                100                  N             45.35         764            8.25
  408645960      Single Family        Primary               Wells Fargo               360            100                100                  N             19.99         716            7.6
  408645962      Single Family        Primary               Wells Fargo               360             80                 80                  N             26.96         655           6.875
  408759633      Single Family        Primary                 IndyMac                 360           45.45              45.46                 N             44.37         714             6
  408759670      Single Family        Primary                 IndyMac                 360             80                 80                  N              42.9         778           6.875
  408759674      Single Family        Primary                 IndyMac                 360           63.42              63.42                 N             31.96         722            6.5
  408759739      Single Family        Primary                 IndyMac                 360             75                 75                  N             36.66         785           6.875
  408783636      Single Family        Primary       Select Portfolio Servicing        360             80                 95                  Y             40.11         653            7.75


   Loan_No       Maturity_Date       Current_PI_Payment        Original_Balance        Scheduled_Balance      Purpose      Prepay_Penalty        Prepay_Penalty_Period        Rate_Adj_Type
  403738819        8/1/2031                754.49                 72,000.00                70,152.39             P               N                         0                       ARM
  403738822        8/1/2031                319.87                 41,600.00                38,892.92             CO              Y                         36                      ARM
  403738823        8/1/2031                393.69                 51,200.00                48,082.02             CO              Y                         36                      ARM
  403738824        8/1/2031                270.63                 34,400.00                32,670.84             CO              Y                         36                      ARM
  405234925        8/1/2031               3,193.46                480,000.00              444,341.06             RT              N                         0                       ARM
  405234930        9/1/2031               2,136.08                333,600.00              302,827.99             P               N                         0                       ARM
  405234933        7/1/2031               2,065.00                299,725.00              270,588.64             P               N                         0                       ARM
  407157714        4/1/2032                863.38                 116,280.00              108,111.58             RT              Y                         24                      ARM
  407157715        5/1/2032                548.18                 78,400.00                73,816.68             P               N                         0                       ARM
  407157727        7/1/2032                856.93                 106,500.00              102,413.82             P               Y                         36                      ARM
  407157730        4/1/2032               1,015.10                140,000.00              134,022.34             CO              N                         0                       ARM
  407160596        11/1/2019               910.91                 140,000.00               96,006.78             P               N                         0                       ARM
  407160651        9/1/2031                698.57                 105,000.00               97,327.69             CO              Y                         60                      ARM
  407160659        11/1/2031               600.52                 72,200.00                69,008.89             P               Y                         24                      ARM
  407160661        11/1/2031               356.1                  47,400.00                44,777.24             P               Y                         24                      ARM
  407160666        10/1/2031               441.74                 58,800.00                55,805.03             P               Y                         24                      ARM
  407160668        11/1/2031               585.82                 72,000.00                50,800.24             CO              Y                         36                      ARM
  407160671        11/1/2031              1,200.92                147,600.00              140,213.21             CO              Y                         24                      ARM
  407160678        11/1/2031               887.63                 123,900.00              113,348.30             P               Y                         24                      ARM
  407160682        11/1/2031               839.06                 120,000.00              113,371.03             CO              Y                         24                      ARM
  407160685        11/1/2031               995.46                 149,625.00              140,769.40             P               Y                         24                      ARM
  407160689        12/1/2031              1,232.72                168,000.00              159,159.51             CO              Y                         24                      ARM
  402370632        5/1/2034                996.16                 215,100.00              203,856.69             P               N                         0                       ARM
  402799363        3/1/2035               1,238.08                253,000.00              252,883.76             P               Y                         36                      ARM
  408846528        6/1/2036               2,394.00                425,600.00              425,600.00             P               N                         0                       ARM
  408846530        7/1/2036               2,925.00                520,000.00              520,000.00             P               N                         0                       ARM
  408846531        8/1/2036               2,514.38                447,000.00              447,000.00             CO              N                         0                       ARM
  408846532        7/1/2036               2,352.70                426,150.00              426,105.44             P               N                         0                       ARM
  408846533        6/1/2036               2,953.43                461,250.00              457,472.92             P               N                         0                       ARM
  408846534        6/1/2036               3,267.81                592,000.00              591,774.63             RT              N                         0                       ARM
  408846535        8/1/2036               2,635.00                496,000.00              496,000.00             P               N                         0                       ARM
  408846536        6/1/2036               2,407.50                428,000.00              428,000.00             P               N                         0                       ARM
  408846537        8/1/2036               3,254.17                568,000.00              568,000.00             CO              N                         0                       ARM
  408846539        8/1/2036               2,868.75                510,000.00              510,000.00             CO              N                         0                       ARM
  408846540        8/1/2036               3,047.92                532,000.00              532,000.00             P               N                         0                       ARM
  408846543        7/1/2036               2,483.18                450,000.00              448,688.25             CO              N                         0                       ARM
  408846544        7/1/2036               2,806.39                444,000.00              441,144.20             P               N                         0                       ARM
  408846545        6/1/2036               2,770.83                532,000.00              531,846.94             P               N                         0                       ARM
  408846546        7/1/2036               3,262.50                580,000.00              580,000.00             P               N                         0                       ARM
  408846547        6/1/2036               3,402.90                518,000.00              514,418.38             P               N                         0                       ARM
  408846548        6/1/2036               2,770.63                532,000.00              531,742.53             P               N                         0                       ARM
  408846549        7/1/2036               2,702.92                499,000.00              499,000.00             P               N                         0                       ARM
  408846550        6/1/2036               3,316.92                600,800.00              600,800.00             P               N                         0                       ARM
  408846551        7/1/2036               2,969.69                559,000.00              559,000.00             P               N                         0                       ARM
  408846552        6/1/2036               3,991.82                600,000.00              595,984.16             CO              N                         0                       ARM
  408846553        7/1/2036               2,418.75                430,000.00              430,000.00             CO              N                         0                       ARM
  408846554        6/1/2036               2,826.67                512,000.00              512,000.00             P               N                         0                       ARM
  408846555        8/1/2036               2,760.42                500,000.00              500,000.00             CO              N                         0                       ARM
  408846559        7/1/2036               2,531.25                450,000.00              450,000.00             CO              N                         0                       ARM
  408846562        7/1/2036               3,791.67                700,000.00              700,000.00             P               N                         0                       ARM
  408846563        7/1/2036               3,060.00                540,000.00              540,000.00             P               N                         0                       ARM
  408846565        7/1/2036               2,621.67                484,000.00              484,000.00             P               N                         0                       ARM
  408846566        7/1/2036               3,600.00                640,000.00              640,000.00             CO              N                         0                       ARM
  408846568        7/1/2036               2,956.18                450,000.00              447,307.70             CO              N                         0                       ARM
  408846571        7/1/2036               2,750.00                528,000.00              528,000.00             P               N                         0                       ARM
  408846573        7/1/2036               2,704.17                472,000.00              472,000.00             P               N                         0                       ARM
  408846575        7/1/2036               2,654.17                490,000.00              490,000.00             CO              N                         0                       ARM
  408846581        7/1/2036               3,396.23                572,000.00              571,996.25             P               N                         0                       ARM
  408846583        8/1/2036               2,407.08                436,000.00              436,000.00             P               N                         0                       ARM
  408846584        8/1/2036               2,187.50                420,000.00              419,997.99             P               N                         0                       ARM
  408846585        7/1/2036               3,105.51                485,000.00              481,954.59             CO              N                         0                       ARM
  408846587        8/1/2036               3,665.83                664,000.00              664,000.00             P               N                         0                       ARM
  408846589        7/1/2036               2,658.33                464,000.00              464,000.00             P               N                         0                       ARM
  408846590        8/1/2036               3,460.42                604,000.00              604,000.00             RT              N                         0                       ARM
  408846591        7/1/2036               2,610.83                482,000.00              482,000.00             P               N                         0                       ARM
  408846592        7/1/2036               2,756.45                436,100.00              433,270.45             RT              N                         0                       ARM
  408846593        7/1/2036               2,305.02                425,600.00              425,537.94             RT              N                         0                       ARM
  408846594        7/1/2036               3,272.50                616,000.00              616,000.00             RT              N                         0                       ARM
  408846595        8/1/2036               2,359.60                471,920.00              471,920.00             P               N                         0                       ARM
  408846596        7/1/2036               2,946.67                544,000.00              543,852.67             P               N                         0                       ARM
  408846597        8/1/2036               2,866.67                550,400.00              550,400.00             P               N                         0                       ARM
  408846598        7/1/2036               3,097.25                571,800.00              571,800.00             P               N                         0                       ARM
  408846599        8/1/2036               2,645.83                508,000.00              508,000.00             RT              N                         0                       ARM
  408846600        7/1/2036               3,272.50                616,000.00              616,000.00             RT              N                         0                       ARM
  408846602        7/1/2036               2,329.17                430,000.00              430,000.00             P               N                         0                       ARM
  408846603        8/1/2036               4,812.50                840,000.00              840,000.00             RT              N                         0                       ARM
  408846604        7/1/2036               4,127.81                777,000.00              777,000.00             RT              N                         0                       ARM
  408846605        7/1/2036               2,623.22                480,000.00              460,578.51             P               N                         0                       ARM
  408846606        8/1/2036               2,795.83                488,000.00              487,296.57             P               N                         0                       ARM
  408846607        7/1/2036               2,475.00                440,000.00              440,000.00             P               N                         0                       ARM
  408846608        8/1/2036               3,380.00                624,000.00              624,000.00             P               N                         0                       ARM
  408846609        7/1/2036               3,065.63                545,000.00              545,000.00             RT              N                         0                       ARM
  408846611        7/1/2036               2,635.42                460,000.00              460,000.00             CO              N                         0                       ARM
  408846613        7/1/2036               3,139.69                591,000.00              591,000.00             P               N                         0                       ARM
  408846614        8/1/2036               2,473.33                448,000.00              448,000.00             RT              N                         0                       ARM
  408846615        8/1/2036               2,550.00                480,000.00              480,000.00             P               N                         0                       ARM
  408846616        8/1/2036               3,033.33                560,000.00              560,000.00             P               N                         0                       ARM
  408846617        7/1/2036               2,513.33                464,000.00              463,838.37             P               N                         0                       ARM
  408846618        7/1/2036               2,743.41                478,850.00              478,850.00             P               N                         0                       ARM
  408846620        8/1/2036               2,401.25                452,000.00              452,000.00             P               N                         0                       ARM
  408846621        8/1/2036               2,587.50                460,000.00              460,000.00             CO              N                         0                       ARM
  408846622        8/1/2036               3,250.00                624,000.00              624,000.00             P               N                         0                       ARM
  409066553        1/1/2036                352.75                 68,000.00                68,000.00             CO              N                         0                       ARM
  409066586        11/1/2035              3,013.33                640,000.00              640,000.00             P               N                         0                       ARM
  409066595        6/1/2036               1,404.91                281,000.00              273,818.56             RT              N                         0                       ARM
  409066603        6/1/2036               1,570.11                236,000.00              234,420.49             P               N                         0                       ARM
  409066604        6/1/2036               2,240.25                412,000.00              412,000.00             P               N                         0                       ARM
  409066606        6/1/2036               1,703.65                315,735.00              315,735.00             P               N                         0                       ARM
  409066607        5/1/2036               1,587.50                300,000.00              300,000.00             P               N                         0                       ARM
  409263616        9/1/2036                932.29                 179,000.00              179,000.00             P               N                         0                       ARM
  409263617        9/1/2036                833.56                 113,600.00              113,213.75             P               N                         0                       ARM
  409263618        9/1/2036                898.82                 146,250.00              146,248.73             P               N                         0                       ARM
  409263619        9/1/2036               1,708.59                303,750.00              303,750.00             CO              N                         0                       ARM
  409263620        9/1/2036                559.81                 101,400.00              101,400.00             P               N                         0                       ARM
  409263621        9/1/2036               2,222.47                314,000.00              312,849.16             RT              N                         0                       ARM
  409263622        9/1/2036                958.75                 156,000.00              156,000.00             RT              N                         0                       ARM
  409263623        9/1/2036                792.73                 112,000.00              111,567.69             CO              Y                         36                      ARM
  409263624        2/1/2020                493.88                 57,600.00                52,428.07             P               N                         0                       ARM
  409263625        8/1/2036               1,442.23                234,235.00              232,883.98             RT              N                         0                       ARM
  409263626        4/1/2035                634.03                 105,750.00              103,308.08             P               N                         0                       ARM
  409263628        2/1/2035                981.85                 163,764.00              159,617.83             P               N                         0                       ARM
  409263629        6/1/2035               1,205.31                243,100.00              241,061.77             P               N                         0                       ARM
  409263631        7/1/2035                534.09                 87,900.00                86,199.99             P               N                         0                       ARM
  409263632        7/1/2035               2,200.52                372,000.00              363,058.20             CO              N                         0                       ARM
  409263633        7/1/2036               1,509.32                221,250.00              220,019.68             RT              N                         0                       ARM
  409263634        10/1/2035              3,656.57                644,000.00              632,131.40             P               N                         0                       ARM
  409263635        10/1/2035               859.11                 166,000.00              164,949.98             CO              N                         0                       ARM
  409263636        8/1/2036               1,777.69                281,250.00              279,703.04             P               N                         0                       ARM
  409263637        12/1/2035              1,013.65                170,720.00              170,720.00             P               N                         0                       ARM
  409263640        11/1/2035              1,711.68                244,800.00              241,952.27             P               N                         0                       ARM
  409263641        11/1/2035              1,147.17                188,800.00              185,946.90             P               N                         0                       ARM
  409263643        1/1/2036               2,312.20                343,200.00              339,502.22             P               N                         0                       ARM
  409263644        2/1/2036                719.82                 98,100.00                97,280.55             P               N                         0                       ARM
  409263645        5/1/2036               1,587.90                219,000.00              217,443.82             CO              N                         0                       ARM
  409263646        3/1/2036               1,019.23                168,700.00              168,700.00             P               Y                         36                      ARM
  409263649        9/1/2036               3,419.09                578,000.00              575,024.52             RT              N                         0                       ARM
  409263651        6/1/2036                722.2                  138,710.00              138,662.20             P               N                         0                       ARM
  409263652        6/1/2036               1,385.26                201,500.00              201,492.71             P               N                         0                       ARM
  409263653        6/1/2036                627.45                 105,675.00              105,675.00             P               N                         0                       ARM
  409263654        6/1/2036                765.79                 138,710.00              138,710.00             P               Y                         36                      ARM
  409263655        3/1/2036               3,204.91                627,900.00              627,900.00             P               Y                         36                      ARM
  409263656        4/1/2036                812.19                 114,750.00              112,983.03             P               Y                         36                      ARM
  409263657        3/1/2036               1,613.28                262,500.00              262,500.00             P               N                         0                       ARM
  409263660        6/1/2036                656.47                 112,630.00              112,537.45             P               Y                         36                      ARM
  409263661        5/1/2036               1,313.67                221,250.00              221,250.00             P               N                         0                       ARM
  409263662        4/1/2036                767.79                 179,776.00              179,776.00             CO              N                         0                       ARM
  409263663        5/1/2036                957.93                 129,015.00              113,294.67             P               N                         0                       ARM
  409263664        5/1/2036                622.58                 112,800.00              112,768.87             P               N                         0                       ARM
  409263665        5/1/2036                947.92                 140,700.00              139,663.01             P               N                         0                       ARM
  409263666        5/1/2036               2,838.95                500,000.00              494,983.17             P               N                         0                       ARM
  409263667        5/1/2036               2,135.00                366,000.00              366,000.00             P               N                         0                       ARM
  409263668        5/1/2036                878.34                 160,000.00              159,094.71             CO              N                         0                       ARM
  409263669        7/1/2036               1,768.13                256,000.00              254,611.02             CO              N                         0                       ARM
  409263672        5/1/2036               3,595.79                584,000.00              578,360.82             P               N                         0                       ARM
  409263673        5/1/2036               3,194.09                595,000.00              588,285.46             P               N                         0                       ARM
  409263675        8/1/2036               1,497.69                211,600.00              210,666.38             P               N                         0                       ARM
  409263677        6/1/2036               4,143.75                612,000.00              612,000.00             CO              Y                         36                      ARM
  409263678        5/1/2036               1,848.44                341,250.00              341,250.00             P               N                         0                       ARM
  409263679        7/1/2036                524.41                 75,000.00                74,576.60             P               Y                         36                      ARM
  409263680        6/1/2036                836.46                 133,875.00              133,833.17             P               Y                         36                      ARM
  409263681        6/1/2036               2,535.12                405,800.00              405,619.65             P               N                         0                       ARM
  409263683        7/1/2036               1,050.49                176,925.00              176,924.30             P               N                         0                       ARM
  409263684        6/1/2036               1,040.50                150,650.00              149,713.00             P               N                         0                       ARM
  409263685        7/1/2036                281.35                 39,750.00                39,544.72             P               N                         0                       ARM
  409263686        8/1/2036                595.54                 87,300.00                86,885.18             P               N                         0                       ARM
  409263689        6/1/2036               1,066.89                189,670.00              189,670.00             P               N                         0                       ARM
  409263692        7/1/2036               2,861.24                499,600.00              499,416.96             P               N                         0                       ARM
  409263693        6/1/2036                 955                   153,000.00              152,800.00             P               N                         0                       ARM
  409263696        6/1/2036                896.74                 128,250.00              127,471.72             P               N                         0                       ARM
  409263697        6/1/2036               1,706.71                259,800.00              258,018.40             CO              N                         0                       ARM
  409263698        7/1/2036               1,892.58                318,750.00              318,750.00             CO              N                         0                       ARM
  409263699        6/1/2036               1,239.59                165,000.00              164,122.54             P               N                         0                       ARM
  409263700        8/1/2036               1,050.00                180,000.00              180,000.00             RT              N                         0                       ARM
  409263701        7/1/2036               1,203.12                206,250.00              206,250.00             P               N                         0                       ARM
  409263702        7/1/2036                826.58                 127,440.00              126,658.80             P               N                         0                       ARM
  409263703        7/1/2036                902.68                 126,000.00              125,365.31             CO              N                         0                       ARM
  409263704        7/1/2036               1,218.12                168,000.00              167,112.45             CO              N                         0                       ARM
  409263705        6/1/2036               1,795.62                325,320.00              325,244.79             P               N                         0                       ARM
  409263706        7/1/2036                668.74                 112,630.00              112,630.00             P               N                         0                       ARM
  409263707        7/1/2036               1,054.48                191,000.00              191,000.00             RT              N                         0                       ARM
  409263709        7/1/2036               1,675.78                247,500.00              247,500.00             RT              N                         0                       ARM
  409263710        7/1/2036               1,060.00                192,000.00              191,999.65             RT              N                         0                       ARM
  409263711        7/1/2036                820.52                 151,480.00              151,480.00             P               N                         0                       ARM
  409263712        6/1/2036               2,811.72                457,500.00              457,499.94             CO              N                         0                       ARM
  409263713        8/1/2036               1,873.74                300,000.00              299,798.75             RT              N                         0                       ARM
  409263714        7/1/2036                 580                   96,000.00                96,000.00             CO              N                         0                       ARM
  409263715        6/1/2036               2,265.17                374,925.00              374,925.00             P               N                         0                       ARM
  409263716        8/1/2036               3,875.63                689,000.00              689,000.00             CO              N                         0                       ARM
  409263718        7/1/2036                543.91                 78,750.00                78,315.87             P               N                         0                       ARM
  409263720        8/1/2036               1,505.06                263,250.00              262,701.75             CO              N                         0                       ARM
  409263721        7/1/2036               1,018.32                169,050.00              168,549.40             P               N                         0                       ARM
  409263722        8/1/2036               1,976.56                345,000.00              345,000.00             CO              N                         0                       ARM
  409263723        6/1/2036               1,772.99                236,000.00              234,766.71             P               N                         0                       ARM
  409263724        7/1/2036                792.74                 128,750.00              127,829.74             CO              N                         0                       ARM
  409263726        7/1/2036               1,048.56                162,360.00              162,358.29             P               N                         0                       ARM
  409263727        7/1/2036                922.97                 149,900.00              148,888.63             P               N                         0                       ARM
  409263729        7/1/2036                513.64                 70,000.00                69,664.44             CO              N                         0                       ARM
  409263730        7/1/2036                739.58                 102,000.00              101,498.77             RT              N                         0                       ARM
  409263731        8/1/2036               1,673.26                276,954.00              276,954.00             P               N                         0                       ARM
  409263732        7/1/2036               1,123.67                200,000.00              199,763.08             CO              N                         0                       ARM
  409263733        7/1/2036               1,237.46                221,000.00              219,993.13             RT              N                         0                       ARM
  409263734        7/1/2036                501.4                  73,500.00                73,091.24             CO              N                         0                       ARM
  409263735        7/1/2036               2,020.31                332,500.00              330,202.85             CO              N                         0                       ARM
  409263736        7/1/2036               2,804.84                464,250.00              464,250.00             CO              N                         0                       ARM
  409263738        7/1/2036                731.88                 112,840.00              112,148.34             P               N                         0                       ARM
  409263739        7/1/2036               1,049.91                144,800.00              144,088.51             P               N                         0                       ARM
  409263740        7/1/2036                998.53                 152,000.00              151,090.60             P               N                         0                       ARM
  409263741        7/1/2036                 675                   108,000.00              108,000.00             RT              N                         0                       ARM
  409263742        7/1/2036               3,134.46                442,850.00              440,563.15             RT              N                         0                       ARM
  409263743        7/1/2036               2,601.54                417,000.00              414,252.93             P               N                         0                       ARM
  409263744        8/1/2036                697.81                 119,625.00              119,625.00             P               N                         0                       ARM
  409263745        7/1/2036               1,055.89                185,600.00              184,300.00             P               N                         0                       ARM
  409263746        8/1/2036                697.81                 119,625.00              119,625.00             P               N                         0                       ARM
  409263747        7/1/2036                204.53                 29,250.00                29,095.10             P               N                         0                       ARM
  409263750        7/1/2036                475.68                 74,288.00                73,821.49             P               N                         0                       ARM
  409263753        7/1/2036               2,010.94                351,000.00              351,000.00             P               N                         0                       ARM
  409263754        7/1/2036                597.27                 104,250.00              104,250.00             P               N                         0                       ARM
  409263756        7/1/2036                549.14                 95,850.00                95,850.00             P               N                         0                       ARM
  409263757        8/1/2036                535.28                 71,250.00                70,972.65             CO              N                         0                       ARM
  409263758        7/1/2036               3,740.63                630,000.00              630,000.00             P               N                         0                       ARM
  409263761        8/1/2036               1,517.56                202,000.00              201,213.72             P               N                         0                       ARM
  409263763        8/1/2036                515.94                 95,250.00                95,250.00             P               N                         0                       ARM
  409263764        8/1/2036                973.96                 170,000.00              170,000.00             RT              N                         0                       ARM
  409263765        7/1/2036                817.94                 153,965.00              153,965.00             P               N                         0                       ARM
  409263767        7/1/2036               1,223.02                199,000.00              199,000.00             RT              N                         0                       ARM
  409263768        8/1/2036                731.77                 120,000.00              119,066.86             P               N                         0                       ARM
  409263769        7/1/2036                574.78                 90,935.00                90,196.66             P               N                         0                       ARM
  409263770        7/1/2036                611.1                  101,925.00              101,203.94             RT              N                         0                       ARM
  409263771        8/1/2036                747.66                 119,625.00              119,625.00             P               N                         0                       ARM
  409263772        7/1/2036               2,813.48                397,500.00              395,447.30             P               N                         0                       ARM
  409263773        7/1/2036               2,870.11                510,250.00              510,241.53             CO              N                         0                       ARM
  409263775        9/1/2036                821.04                 116,000.00              115,574.84             P               N                         0                       ARM
  409263776        8/1/2036                673.15                 127,200.00              126,252.01             P               N                         0                       ARM
  409263778        7/1/2036               1,336.55                206,950.00              206,950.00             P               N                         0                       ARM
  409263780        8/1/2036               1,387.94                198,500.00              197,601.94             CO              N                         0                       ARM
  409263781        8/1/2036                734.61                 117,750.00              117,064.77             P               N                         0                       ARM
  409263782        7/1/2036               1,347.06                230,925.00              230,925.00             P               N                         0                       ARM
  409263783        8/1/2036               1,984.07                346,411.00              346,311.00             P               N                         0                       ARM
  409263784        8/1/2036               1,417.52                195,500.00              194,679.34             P               N                         0                       ARM
  409263785        8/1/2036               2,390.98                383,250.00              381,091.73             P               N                         0                       ARM
  409263786        8/1/2036                824.31                 152,180.00              152,180.00             P               N                         0                       ARM
  409263788        8/1/2036                710.27                 119,625.00              119,625.00             P               N                         0                       ARM
  409263790        9/1/2036                442.75                 67,396.00                67,109.59             P               N                         0                       ARM
  409263791        7/1/2036               1,451.09                244,393.50              244,393.50             P               N                         0                       ARM
  409263792        7/1/2036                550.78                 88,125.00                88,125.00             P               N                         0                       ARM
  409263794        8/1/2036                571.4                  89,925.00                89,925.00             P               Y                         36                      ARM
  409263795        7/1/2036               2,268.75                330,000.00              330,000.00             P               Y                         36                      ARM
  409263796        8/1/2036               1,158.49                188,500.00              188,500.00             P               N                         0                       ARM
  409263797        8/1/2036               1,757.81                337,500.00              337,500.00             P               N                         0                       ARM
  409263798        7/1/2036                261.03                 36,000.00                35,823.08             P               N                         0                       ARM
  409263799        7/1/2036               1,843.36                321,750.00              321,750.00             P               N                         0                       ARM
  409263800        8/1/2036               1,195.31                191,250.00              191,250.00             P               N                         0                       ARM
  409263801        8/1/2036                668.69                 123,450.00              123,450.00             P               N                         0                       ARM
  409263802        8/1/2036                331.25                 60,000.00                60,000.00             P               N                         0                       ARM
  409263804        8/1/2036               1,869.14                326,250.00              326,249.68             P               Y                         36                      ARM
  409263805        8/1/2036               1,515.49                286,000.00              285,269.15             RT              N                         0                       ARM
  409263806        9/1/2036               1,903.83                247,600.00              246,839.31             P               Y                         36                      ARM
  409263808        8/1/2036               1,970.96                296,250.00              294,771.58             CO              N                         0                       ARM
  409263809        7/1/2036               1,265.98                174,600.00              173,742.08             P               N                         0                       ARM
  409263810        8/1/2036               1,158.75                206,000.00              206,000.00             P               N                         0                       ARM
  409263811        8/1/2036               3,021.88                460,000.00              454,418.94             P               N                         0                       ARM
  409263812        7/1/2036               2,175.21                300,000.00              298,526.03             P               N                         0                       ARM
  409263813        8/1/2036                648.67                 97,500.00                97,013.42             P               N                         0                       ARM
  409263815        8/1/2036                 696                   113,330.00              113,247.79             P               N                         0                       ARM
  409263817        8/1/2036                559.23                 71,900.00                71,640.69             P               N                         0                       ARM
  409263818        8/1/2036               2,013.74                288,000.00              286,441.68             RT              N                         0                       ARM
  409263819        8/1/2036               1,950.81                279,000.00              277,487.47             CO              N                         0                       ARM
  409263820        8/1/2036               1,116.84                189,600.00              188,100.00             P               N                         0                       ARM
  409263822        7/1/2036               1,410.67                201,750.00              200,682.01             CO              N                         0                       ARM
  409263823        7/1/2036               2,685.55                468,750.00              468,750.00             P               N                         0                       ARM
  409263824        8/1/2036               1,536.51                239,962.00              238,674.02             P               N                         0                       ARM
  409263825        8/1/2036               1,332.87                205,500.00              204,423.35             P               N                         0                       ARM
  409263826        8/1/2036               2,880.86                468,750.00              468,750.00             P               Y                         36                      ARM
  409263829        8/1/2036               2,970.00                528,000.00              528,000.00             CO              N                         0                       ARM
  409263830        8/1/2036                988.13                 153,000.00              153,000.00             P               N                         0                       ARM
  409263831        7/1/2036               1,787.73                232,500.00              231,492.81             P               N                         0                       ARM
  409263832        8/1/2036               1,797.66                292,500.00              292,500.00             RT              N                         0                       ARM
  409263834        8/1/2036                598.56                 78,750.00                78,451.13             P               N                         0                       ARM
  409263835        8/1/2036                991.67                 132,000.00              131,486.22             CO              N                         0                       ARM
  409263836        7/1/2036                729.9                  109,710.00              109,069.39             RT              N                         0                       ARM
  409263837        8/1/2036                618.06                 102,300.00              102,300.00             P               N                         0                       ARM
  409263838        8/1/2036               1,633.02                257,000.00              257,000.00             P               N                         0                       ARM
  409263839        8/1/2036                775.63                 109,500.00              109,500.00             CO              N                         0                       ARM
  409263840        8/1/2036               1,287.36                193,500.00              192,534.35             RT              N                         0                       ARM
  409263841        8/1/2036                899.42                 139,750.00              139,265.22             CO              N                         0                       ARM
  409263843        8/1/2036                848.13                 138,000.00              138,000.00             P               N                         0                       ARM
  409263845        8/1/2036                955.98                 155,550.00              155,550.00             P               N                         0                       ARM
  409263846        9/1/2036               1,425.00                228,000.00              228,000.00             RT              N                         0                       ARM
  409263847        8/1/2036                451.3                  71,025.00                71,025.00             P               Y                         36                      ARM
  409263848        8/1/2036                914.33                 137,150.00              137,150.00             P               N                         0                       ARM
  409263849        8/1/2036               1,555.58                200,000.00              199,278.68             RT              N                         0                       ARM
  409263850        8/1/2036               1,124.23                182,925.00              182,925.00             P               N                         0                       ARM
  409263852        9/1/2036                 550                   88,000.00                88,000.00             P               N                         0                       ARM
  409263853        8/1/2036                936.87                 150,000.00              149,899.38             P               N                         0                       ARM
  409263854        8/1/2036               2,691.83                371,250.00              369,691.60             CO              N                         0                       ARM
  409263855        8/1/2036               1,595.00                232,000.00              232,000.00             RT              N                         0                       ARM
  409263856        8/1/2036                532.1                  78,000.00                77,455.26             P               N                         0                       ARM
  409263858        8/1/2036                465.72                 70,000.00                46,891.61             P               N                         0                       ARM
  409263860        8/1/2036               1,885.42                362,000.00              362,000.00             P               N                         0                       ARM
  409263862        9/1/2036                869.94                 129,125.00              128,602.54             P               N                         0                       ARM
  409263863        8/1/2036               1,297.20                200,000.00              198,835.00             P               N                         0                       ARM
  409263864        8/1/2036               1,108.57                168,750.00              167,830.39             P               N                         0                       ARM
  409263865        8/1/2036                871.06                 134,925.00              134,874.04             P               N                         0                       ARM
  409263867        8/1/2036               2,234.38                330,000.00              330,000.00             RT              N                         0                       ARM
  409263869        8/1/2036                508.9                  71,900.00                71,582.77             P               N                         0                       ARM
  409263872        9/1/2036               2,025.00                324,000.00              324,000.00             CO              N                         0                       ARM
  409263873        9/1/2036                701.56                 134,700.00              134,700.00             P               N                         0                       ARM
  409263874        9/1/2036                953.25                 157,780.00              157,780.00             P               N                         0                       ARM
  409263875        8/1/2036                384.8                  53,712.00                53,461.48             P               N                         0                       ARM
  409263876        8/1/2036                289.7                  40,438.00                40,249.39             P               N                         0                       ARM
  409263877        8/1/2036                212.77                 29,700.00                29,561.49             P               N                         0                       ARM
  409263878        8/1/2036                289.7                  40,438.00                40,249.39             P               N                         0                       ARM
  409263879        8/1/2036                982.04                 181,300.00              181,300.00             CO              N                         0                       ARM
  409263880        9/1/2036               1,214.81                188,100.00              188,100.00             P               N                         0                       ARM
  409263881        8/1/2036               1,795.26                374,662.50              374,662.50             CO              N                         0                       ARM
  409263882        8/1/2036               1,177.00                176,750.00              176,549.34             CO              N                         0                       ARM
  409263883        8/1/2036                830.38                 109,250.00               47,830.35             P               N                         0                       ARM
  409263884        8/1/2036                529.05                 72,100.00                71,703.81             P               N                         0                       ARM
  409263885        8/1/2036                974.42                 170,080.00              170,080.00             P               N                         0                       ARM
  409263886        8/1/2036                840.87                 128,000.00              127,259.69             P               N                         0                       ARM
  409263887        8/1/2036                720.72                 111,675.00              111,595.67             P               N                         0                       ARM
  409263888        8/1/2036                866.93                 154,121.00              154,121.00             P               N                         0                       ARM
  409263889        8/1/2036               1,354.38                216,700.00              216,700.00             P               N                         0                       ARM
  409263890        8/1/2036               1,151.13                148,000.00              147,466.20             P               Y                         36                      ARM
  409263891        8/1/2036               2,976.42                476,227.00              476,227.00             P               N                         0                       ARM
  409263892        8/1/2036                718.49                 112,500.00              111,249.91             CO              N                         0                       ARM
  409263893        8/1/2036               1,492.77                196,398.00              195,652.63             P               Y                         36                      ARM
  409263894        8/1/2036               1,061.33                178,750.00              178,750.00             P               N                         0                       ARM
  409263895        9/1/2036                503.05                 102,750.00              102,750.00             P               N                         0                       ARM
  409263896        8/1/2036                654.47                 93,600.00                93,176.62             P               N                         0                       ARM
  409263897        9/1/2036               4,200.00                630,000.00              630,000.00             P               N                         0                       ARM
  409263898        8/1/2036                981.66                 143,900.00              143,216.17             P               N                         0                       ARM
  409263899        9/1/2036               1,060.16                172,500.00              172,500.00             P               N                         0                       ARM
  409263900        8/1/2036               1,001.62                164,700.00              160,258.60             P               Y                         36                      ARM
  409263901        9/1/2036               1,034.11                152,730.00              152,730.00             RT              N                         0                       ARM
  409263902        9/1/2036               1,290.25                221,250.00              221,185.47             P               N                         0                       ARM
  409263903        8/1/2036               1,136.15                175,920.00              175,920.00             P               N                         0                       ARM
  409263904        9/1/2036                322.27                 46,875.00                46,875.00             P               N                         0                       ARM
  409263905        9/1/2036                322.27                 46,875.00                46,875.00             P               N                         0                       ARM
  409263906        8/1/2036               1,216.97                185,250.00              184,302.68             P               N                         0                       ARM
  409263907        8/1/2036                878.53                 130,400.00              129,764.96             P               N                         0                       ARM
  409263908        8/1/2036               1,074.08                163,500.00              162,663.93             P               N                         0                       ARM
  409263911        8/1/2036                933.22                 136,800.00              136,102.13             P               N                         0                       ARM
  409263912        9/1/2036               3,376.77                495,000.00              493,045.81             CO              N                         0                       ARM
  409263914        9/1/2036                953.13                 150,000.00              150,000.00             P               N                         0                       ARM
  409263916        8/1/2036               1,157.36                161,550.00              160,854.76             P               N                         0                       ARM
  409263917        8/1/2036               1,322.87                204,831.00              204,831.00             P               N                         0                       ARM
  409263918        8/1/2036                943.94                 135,000.00              134,389.38             P               N                         0                       ARM
  409263919        8/1/2036               1,643.64                224,000.00              221,426.49             P               N                         0                       ARM
  409263921        9/1/2036                693.1                  101,600.00              101,198.84             P               N                         0                       ARM
  409263922        9/1/2036               1,562.63                196,398.00              195,839.28             P               Y                         36                      ARM
  409263924        8/1/2036               1,316.41                183,750.00              182,959.19             P               N                         0                       ARM
  409263925        9/1/2036               1,246.88                210,000.00              210,000.00             CO              N                         0                       ARM
  409263926        8/1/2036               1,237.96                183,750.00              182,855.11             CO              N                         0                       ARM
  409263928        9/1/2036                991.04                 202,425.00              202,425.00             P               N                         0                       ARM
  409269907        9/1/2036               2,708.33                500,000.00              500,000.00             P               N                         0                       ARM
  409269909        5/1/2036               2,984.31                550,950.00              550,950.00             P               N                         0                       ARM
  409269911        8/1/2036               3,520.83                650,000.00              650,000.00             P               N                         0                       ARM
  409269913        5/1/2036               2,671.24                483,848.00              483,848.00             P               N                         0                       ARM
  409269914        8/1/2036               3,726.67                688,000.00              688,000.00             P               N                         0                       ARM
  409269915        6/1/2036               3,750.23                734,738.00              734,738.00             P               N                         0                       ARM
  409269917        8/1/2036               2,666.56                483,000.00              483,000.00             CO              N                         0                       ARM
  409269918        8/1/2036               3,119.35                500,000.00              497,184.24             CO              N                         0                       ARM
  409269921        8/1/2036               2,735.42                505,000.00              505,000.00             CO              N                         0                       ARM
  409269924        8/1/2036               3,611.35                564,000.00              560,972.88             P               N                         0                       ARM
  409269926        8/1/2036               2,748.10                484,000.00              480,784.76             P               N                         0                       ARM
  409269927        9/1/2036               4,287.50                840,000.00              840,000.00             P               N                         0                       ARM
  409269928        8/1/2036               3,632.73                590,000.00              586,162.54             P               N                         0                       ARM
  409269929        7/1/2036               3,033.33                560,000.00              560,000.00             P               N                         0                       ARM
  409269930        8/1/2036               3,033.93                480,000.00              426,817.78             P               N                         0                       ARM
  409269932        8/1/2036               3,934.52                584,000.00              581,155.96             P               N                         0                       ARM
  409269934        8/1/2036               2,344.33                432,800.00              432,800.00             P               N                         0                       ARM
  409269938        9/1/2036               3,385.42                650,000.00              650,000.00             P               N                         0                       ARM
  409269940        8/1/2036               2,789.06                525,000.00              525,000.00             RT              N                         0                       ARM
  409269943        8/1/2036               3,457.68                540,000.00              537,101.67             P               N                         0                       ARM
  409269945        8/1/2036               4,450.83                872,000.00              872,000.00             P               N                         0                       ARM
  409269946        8/1/2036               2,816.67                520,000.00              520,000.00             P               N                         0                       ARM
  409269947        8/1/2036               3,864.58                700,000.00              700,000.00             P               N                         0                       ARM
  409269950        8/1/2036               3,110.99                563,500.00              563,500.00             CO              N                         0                       ARM
  409269952        8/1/2036               2,635.42                460,000.00              460,000.00             RT              N                         0                       ARM
  409269953        9/1/2036               2,719.17                502,000.00              502,000.00             P               N                         0                       ARM
  409269954        9/1/2036               2,390.63                450,000.00              450,000.00             P               N                         0                       ARM
  409269956        9/1/2036               2,781.46                513,500.00              513,500.00             RT              N                         0                       ARM
  409269957        8/1/2036               3,809.37                690,000.00              689,999.50             RT              N                         0                       ARM
  409269958        8/1/2036               2,878.58                502,443.00              502,443.00             P               N                         0                       ARM
  409269959        8/1/2036               3,168.23                553,000.00              553,000.00             RT              N                         0                       ARM
  409269960        8/1/2036               2,749.37                498,000.00              497,999.50             P               N                         0                       ARM
  409269961        8/1/2036               3,066.00                525,600.00              525,600.00             P               N                         0                       ARM
  409269962        9/1/2036               5,300.00                960,000.00              960,000.00             P               N                         0                       ARM
  409269963        9/1/2036               3,072.98                479,920.00              477,779.39             P               N                         0                       ARM
  409269964        9/1/2036               4,019.95                636,000.00              535,913.98             P               N                         0                       ARM
  409269965        8/1/2036               2,552.08                500,000.00              497,737.44             P               N                         0                       ARM
  409269967        8/1/2036               4,171.65                660,000.00              656,371.27             P               N                         0                       ARM
  409269968        8/1/2036               3,969.39                628,000.00              624,547.20             P               N                         0                       ARM
  409269969        8/1/2036               3,357.22                608,100.00              608,100.00             RT              N                         0                       ARM
  409269972        9/1/2036               3,398.65                524,000.00              521,718.72             CO              N                         0                       ARM
  409269974        8/1/2036               5,208.33               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  409269976        9/1/2036               2,357.40                427,000.00              427,000.00             CO              N                         0                       ARM
  409269977        9/1/2036               3,841.87                600,000.00              597,128.48             CO              N                         0                       ARM
  409269978        8/1/2036               2,351.87                426,000.00              425,999.50             RT              N                         0                       ARM
  409269981        9/1/2036               3,588.54                650,000.00              650,000.00             P               N                         0                       ARM
  409269982        9/1/2036               2,832.19                513,000.00              512,490.98             RT              N                         0                       ARM
  409269986        9/1/2036               2,600.00                480,000.00              479,748.04             P               N                         0                       ARM
  409269987        9/1/2036               6,569.29               1,000,000.00             995,750.97             CO              N                         0                       ARM
  409269988        9/1/2036               2,959.17                536,000.00              536,000.00             P               N                         0                       ARM
  409269989        9/1/2036               2,960.42                490,000.00              489,796.34             CO              N                         0                       ARM
  409269990        9/1/2036               2,843.23                515,000.00              515,000.00             P               N                         0                       ARM
  409269992        8/1/2036               3,008.85                545,000.00              543,878.61             RT              N                         0                       ARM
  409269993        9/1/2036               2,977.29                490,000.00              487,594.32             P               N                         0                       ARM
  409269994        9/1/2036               3,160.34                500,000.00              497,715.34             P               N                         0                       ARM
  409269996        9/1/2036               2,727.29                503,500.00              501,734.27             RT              N                         0                       ARM
  409269997        9/1/2036               3,419.79                670,000.00              669,102.80             RT              N                         0                       ARM
  409269998        9/1/2036               2,566.67                448,000.00              448,000.00             CO              N                         0                       ARM
  409836763        4/1/2036               1,731.22                313,600.00              313,559.47             P               Y                         36                      ARM
  409836769        3/1/2036               1,931.25                386,250.00              386,250.00             CO              N                         0                       ARM
  409836771        3/1/2036                861.27                 188,000.00              187,913.85             CO              N                         0                       ARM
  409836777        4/1/2036                575.66                 100,000.00               98,878.27             P               N                         0                       ARM
  409836779        4/1/2036                661.07                 129,600.00              129,431.57             RT              Y                         12                      ARM
  409836781        3/1/2036               1,327.08                260,000.00              260,000.00             P               N                         0                       ARM
  409836782        3/1/2036                946.5                  168,800.00              168,266.07             CO              N                         0                       ARM
  409836797        8/1/2036                558.8                  78,000.00                77,664.32             P               N                         0                       ARM
  409836804        11/1/2035              2,496.88                510,000.00              510,000.00             P               N                         0                       ARM
  409836823        7/1/2036               2,425.00                485,000.00              485,000.00             CO              N                         0                       ARM
  409836831        6/1/2036               3,528.65                625,000.00              625,000.00             RT              N                         0                       ARM
  409836838        8/1/2036               2,475.00                432,000.00              432,000.00             CO              N                         0                       ARM
  410169339        4/1/2036               1,884.89                347,979.00              347,976.56             P               N                         0                       ARM
  410169354        4/1/2036                995.82                 180,375.00              180,357.41             P               N                         0                       ARM
  410169355        4/1/2036                783.13                 112,000.00              111,144.92             P               N                         0                       ARM
  410388436        12/1/2036               584.58                 92,000.00                92,000.00             P               Y                         24                      ARM
  410388437        12/1/2036              1,627.94                256,200.00              256,200.00             CO              Y                         6                       ARM
  410388440        12/1/2036               731.25                 117,000.00              117,000.00             CO              Y                         24                      ARM
  410388441        12/1/2036              2,344.64                381,500.00              381,500.00             CO              Y                         6                       ARM
  410388445        12/1/2036              2,153.13                390,000.00              390,000.00             CO              Y                         24                      ARM
  410388446        12/1/2036              1,535.42                268,000.00              268,000.00             P               Y                         24                      ARM
  410388447        12/1/2036             12,390.63               1,950,000.00            1,950,000.00            P               Y                         6                       ARM
  410388449        12/1/2036              2,519.38                417,000.00              417,000.00             RT              Y                         24                      ARM
  410388450        12/1/2036              2,261.88                329,000.00              329,000.00             CO              Y                         24                      ARM
  410388451        12/1/2036              2,900.00                464,000.00              464,000.00             P               Y                         12                      ARM
  410388452        12/1/2036              2,519.38                417,000.00              416,999.99             P               Y                         24                      ARM
  410388455        12/1/2036               837.89                 146,250.00              146,250.00             CO              Y                         24                      ARM
  410388457        11/1/2036              3,250.00                520,000.00              520,000.00             P               Y                         24                      ARM
  410388460        12/1/2036              1,856.25                324,000.00              324,000.00             RT              Y                         24                      ARM
  410388471        12/1/2036              2,271.31                372,000.00              371,703.54             P               Y                         24                      ARM
  410388474        12/1/2036              1,047.16                171,000.00              170,104.78             CO              Y                         24                      ARM
  410388476        12/1/2036              9,140.63               1,462,500.00            1,461,173.89            CO              Y                         6                       ARM
  410388486        12/1/2036              2,382.43                409,000.00              409,000.00             P               Y                         24                      ARM
  410388487        12/1/2036              1,703.81                292,500.00              292,500.00             P               Y                         6                       ARM
  410388489        12/1/2036              1,453.67                207,900.00              207,590.45             P               Y                         6                       ARM
  410388492        12/1/2036               874.53                 144,750.00              144,750.00             P               Y                         24                      ARM
  410388493        12/1/2036              1,417.50                216,000.00              216,000.00             P               Y                         24                      ARM
  410388496        12/1/2036              3,193.80                578,500.00              578,500.00             RT              Y                         6                       ARM
  410388502        9/1/2036                965.2                  151,900.00              151,900.00             P               Y                         24                      ARM
  410388506        12/1/2036               591.01                 118,400.00              118,399.98             CO              Y                         24                      ARM
  410388508        12/1/2036              2,974.58                484,000.00              484,000.00             CO              Y                         24                      ARM
  410388509        10/1/2036              1,573.33                256,000.00              256,000.00             P               Y                         36                      ARM
  410388512        12/1/2036              1,757.50                296,000.00              296,000.00             P               Y                         36                      ARM
  410388513        12/1/2036              1,113.42                172,400.00              172,399.99             P               Y                         24                      ARM
  410388516        12/1/2036               904.5                  160,800.00              160,800.00             CO              Y                         6                       ARM
  410389667        8/1/2036               1,652.08                305,000.00              305,000.00             RT              N                         0                       ARM
  410389669        8/1/2036               1,798.65                300,000.00              298,185.56             P               N                         0                       ARM
  410389673        10/1/2036              2,708.33                500,000.00              500,000.00             P               N                         0                       ARM
  410389675        6/1/2036               2,455.75                564,000.00              563,999.75             RT              N                         0                       ARM
  410389683        7/1/2036               3,054.33                476,000.00              476,000.00             CO              N                         0                       ARM
  410389691        7/1/2036               3,612.50                680,000.00              680,000.00             CO              N                         0                       ARM
  410389694        7/1/2036              11,208.75               2,205,000.00            2,205,000.00            CO              N                         0                       ARM
  410389703        6/1/2036               2,363.47                405,000.00              401,317.33             RT              N                         0                       ARM
  410389708        8/1/2036                887.31                 150,000.00              149,071.08             P               N                         0                       ARM
  410389712        8/1/2036               1,554.50                276,433.00              276,355.25             P               N                         0                       ARM
  410389715        6/1/2036                864.89                 130,000.00              129,129.09             P               N                         0                       ARM
  410389717        7/1/2036               6,041.20               1,000,000.00             999,897.50             RT              N                         0                       ARM
  410389718        6/1/2036               4,950.65                860,000.00              852,522.99             P               N                         0                       ARM
  410389719        6/1/2036               1,715.83                290,000.00              290,000.00             RT              N                         0                       ARM
  410389720        7/1/2036               2,664.83                472,000.00              471,999.66             P               N                         0                       ARM
  410389735        5/1/2036               1,013.68                171,000.00              170,623.10             P               N                         0                       ARM
  410389742        4/1/2036               1,136.19                222,600.00              222,600.00             P               N                         0                       ARM
  410389748        4/1/2036                733.33                 128,000.00              128,000.00             P               N                         0                       ARM
  410389750        4/1/2036               2,118.07                344,000.00              336,261.16             CO              N                         0                       ARM
  410389751        4/1/2036               1,338.75                252,000.00              252,000.00             P               N                         0                       ARM
  410389761        4/1/2036               2,345.63                417,000.00              417,000.00             CO              N                         0                       ARM
  410389774        5/1/2036                754.71                 122,800.00              122,800.00             P               N                         0                       ARM
  410389776        5/1/2036               1,507.09                241,600.00              241,041.31             P               N                         0                       ARM
  410621617        8/1/2036                 615                   98,400.00                98,400.00             P               N                         0                       ARM
  410621619        10/1/2036              4,025.79                729,200.00              729,200.00             RT              N                         0                       ARM
  410621623        7/1/2036               2,318.75                420,000.00              420,000.00             P               N                         0                       ARM
  410621625        11/1/2036              1,000.00                160,000.00              160,000.00             P               N                         0                       ARM
  410621629        9/1/2036               1,230.62                214,800.00              214,800.00             CO              N                         0                       ARM
  410621631        11/1/2036               824.54                 143,920.00              143,920.00             P               N                         0                       ARM
  410621633        10/1/2036               626.61                 113,500.00              113,498.83             P               N                         0                       ARM
  410621635        10/1/2036              3,062.50                600,000.00              600,000.00             P               N                         0                       ARM
  410621636        11/1/2036               739.64                 129,100.00              129,100.00             P               N                         0                       ARM
  410621637        11/1/2036              1,021.11                204,300.00              204,142.61             P               N                         0                       ARM
  410621639        8/1/2036                942.78                 153,600.00              153,237.55             RT              N                         0                       ARM
  410621640        7/1/2036               1,543.75                260,000.00              260,000.00             CO              N                         0                       ARM
  410621641        11/1/2036              1,029.95                164,792.00              164,792.00             P               N                         0                       ARM
  410621642        11/1/2036               561.94                 89,910.00                89,910.00             P               N                         0                       ARM
  410621643        11/1/2036               623.81                 99,810.00                99,810.00             P               N                         0                       ARM
  410621644        11/1/2036               623.81                 110,900.00              110,900.00             P               N                         0                       ARM
  410621645        11/1/2036               973.07                 155,691.00              155,691.00             P               N                         0                       ARM
  410621646        11/1/2036              1,161.29                188,955.00              188,955.00             P               N                         0                       ARM
  410621648        8/1/2036               2,016.67                352,000.00              352,000.00             CO              N                         0                       ARM
  410621650        8/1/2036                632.5                  110,400.00              110,400.00             P               N                         0                       ARM
  410621654        11/1/2036               808.25                 127,200.00              127,200.00             P               N                         0                       ARM
  410621661        10/1/2036              2,774.91                592,000.00              591,887.60             P               N                         0                       ARM
  410621662        10/1/2036              1,058.87                181,520.00              181,520.00             P               N                         0                       ARM
  410621663        11/1/2036              2,500.00                480,000.00              430,000.00             P               N                         0                       ARM
  410621664        6/1/2036                625.6                  109,600.00              109,186.75             P               N                         0                       ARM
  410621665        8/1/2036               1,159.86                440,000.00              206,197.90             P               N                         0                       ARM
  410621667        9/1/2036               5,002.50                828,000.00              828,000.00             CO              N                         0                       ARM
  410621668        10/1/2036              2,993.93                586,565.00              586,565.00             P               N                         0                       ARM
  410621671        11/1/2036              1,106.25                180,000.00              180,000.00             P               N                         0                       ARM
  410621672        10/1/2036              1,158.33                222,400.00              222,400.00             P               N                         0                       ARM
  410621673        11/1/2036              1,060.79                181,850.00              181,850.00             P               N                         0                       ARM
  410621677        9/1/2036               1,094.50                144,000.00              143,546.22             P               N                         0                       ARM
  410621679        9/1/2036               2,114.58                350,000.00              350,000.00             RT              N                         0                       ARM
  410621681        11/1/2036               934.56                 157,400.00              157,400.00             P               N                         0                       ARM
  410621682        11/1/2036              1,078.88                184,950.00              184,950.00             P               N                         0                       ARM
  410621683        10/1/2036               637.5                  127,500.00              127,500.00             P               N                         0                       ARM
  410621687        8/1/2036                766.81                 122,689.00              122,689.00             P               N                         0                       ARM
  410621691        12/1/2036              3,149.35                451,250.00              451,250.00             P               N                         0                       ARM
  410621693        8/1/2036               2,242.77                439,408.00              439,400.00             P               N                         0                       ARM
  410621694        11/1/2036              2,255.88               1,000,000.00            1,000,000.00            RT              N                         0                       ARM
  410621695        10/1/2036              5,023.96                910,000.00              910,000.00             P               N                         0                       ARM
  410621698        11/1/2036              1,697.37                313,360.00              313,360.00             P               N                         0                       ARM
  410621699        7/1/2036                993.75                 180,000.00              180,000.00             P               N                         0                       ARM
  410621700        10/1/2036              1,521.90                275,664.00              275,664.00             P               N                         0                       ARM
  410621701        11/1/2036              5,041.67                880,000.00              880,000.00             CO              N                         0                       ARM
  410621703        12/1/2036              5,052.89                750,000.00              748,796.91             P               N                         0                       ARM
  410621706        11/1/2036               821.56                 161,000.00              160,758.91             RT              N                         0                       ARM
  410621708        11/1/2036              3,368.75                660,000.00              660,000.00             P               N                         0                       ARM
  410621709        10/1/2036               973.16                 163,900.00              163,900.00             P               N                         0                       ARM
  410621712        11/1/2036              1,004.62                205,200.00              205,200.00             P               N                         0                       ARM
  410621714        11/1/2036               604.37                 92,000.00                91,193.15             P               N                         0                       ARM
  410621716        11/1/2036               782.56                 111,920.00              111,669.23             P               N                         0                       ARM
  410621717        11/1/2036               905.33                 155,200.00              155,200.00             P               N                         0                       ARM
  410621719        6/1/2036               3,281.77                630,100.00              630,100.00             P               N                         0                       ARM
  410621720        8/1/2036               2,910.31                417,000.00              417,000.00             CO              N                         0                       ARM
  410621721        12/1/2036              5,017.50                802,800.00              802,800.00             P               N                         0                       ARM
  410621722        10/1/2036              2,838.54                545,000.00              545,000.00             RT              N                         0                       ARM
  410621723        10/1/2036              2,030.00                348,000.00              348,000.00             P               N                         0                       ARM
  410621724        10/1/2036              1,792.83                277,600.00              277,599.66             P               N                         0                       ARM
  410621727        11/1/2036              1,330.00                224,000.00              224,000.00             P               N                         0                       ARM
  410621729        11/1/2036               838.75                 132,000.00              132,000.00             P               N                         0                       ARM
  410621730        11/1/2036              3,262.50                580,000.00              580,000.00             CO              N                         0                       ARM
  410621733        12/1/2036              2,939.83                455,200.00              455,200.00             P               N                         0                       ARM
  410621735        12/1/2036              3,128.44                639,000.00              639,000.00             RT              N                         0                       ARM
  410621736        12/1/2036              3,564.75                543,200.00              543,200.00             P               N                         0                       ARM
  410621737        12/1/2036              4,387.50                648,000.00              648,000.00             CO              N                         0                       ARM
  410621738        12/1/2036              3,850.00                616,000.00              616,000.00             P               N                         0                       ARM
  410621741        9/1/2036               1,300.00                240,000.00              240,000.00             P               N                         0                       ARM
  410621743        9/1/2036               2,031.34                367,940.00              367,940.00             P               N                         0                       ARM
  410621744        9/1/2036               1,420.71                248,050.00              247,978.94             P               N                         0                       ARM
  410621745        11/1/2036               435.13                 57,920.00                57,808.45             P               N                         0                       ARM
  410621746        11/1/2036              1,313.24                200,113.00              200,113.00             P               N                         0                       ARM
  410621748        12/1/2036              3,438.78                480,000.00              479,320.25             P               N                         0                       ARM
  410621749        10/1/2036              1,352.08                236,000.00              236,000.00             P               N                         0                       ARM
  410621750        10/1/2036              1,275.23                194,320.00              194,320.00             P               N                         0                       ARM
  410621752        12/1/2036              4,815.20                745,580.00              745,580.00             P               N                         0                       ARM
  410621755        7/1/2036               3,045.53                487,500.00              487,284.15             CO              N                         0                       ARM
  410621756        8/1/2036               1,135.87                154,800.00              153,304.33             P               N                         0                       ARM
  410621757        11/1/2036              1,182.94                210,300.00              210,300.00             P               N                         0                       ARM
  410621758        11/1/2036               814.05                 116,640.00              116,640.00             P               N                         0                       ARM
  410621759        11/1/2036               814.05                 116,640.00              116,640.00             P               N                         0                       ARM
  410621760        11/1/2036               814.05                 116,640.00              116,640.00             P               N                         0                       ARM
  410621761        10/1/2036              2,310.00                369,600.00              369,600.00             P               N                         0                       ARM
  410621762        9/1/2036               1,246.30                181,280.00              181,280.00             P               N                         0                       ARM
  410621763        11/1/2036              1,516.89                228,000.00              227,436.05             P               N                         0                       ARM
  410621765        10/1/2036              1,443.75                220,000.00              220,000.00             P               N                         0                       ARM
  410621767        12/1/2036              4,290.00                624,000.00              624,000.00             P               N                         0                       ARM
  410621769        10/1/2036               929.25                 141,600.00              141,600.00             P               N                         0                       ARM
  410621770        12/1/2036              4,260.55                639,082.00              639,082.00             P               N                         0                       ARM
  410621773        12/1/2036              3,987.50                580,000.00              580,000.00             P               N                         0                       ARM
  410621775        12/1/2036              3,784.90                548,000.00              547,163.47             P               N                         0                       ARM
  410621779        11/1/2036              1,106.25                180,000.00              180,000.00             P               N                         0                       ARM
  410621780        11/1/2036               958.75                 156,000.00              156,000.00             P               N                         0                       ARM
  410621781        12/1/2036              1,325.00                240,000.00              240,000.00             RT              N                         0                       ARM
  410621783        11/1/2036              2,578.33                476,000.00              476,000.00             P               N                         0                       ARM
  410621784        11/1/2036              1,890.50                318,400.00              318,400.00             P               N                         0                       ARM
  410621786        12/1/2036              3,293.06                608,000.00              607,950.00             RT              N                         0                       ARM
  410621787        12/1/2036              2,397.08                418,400.00              418,400.00             P               N                         0                       ARM
  410621789        12/1/2036              4,637.50                795,000.00              795,000.00             CO              N                         0                       ARM
  410621790        12/1/2036              4,443.33                688,000.00              688,000.00             P               N                         0                       ARM
  410621791        12/1/2036              2,742.19                526,500.00              526,500.00             P               N                         0                       ARM
  410621792        12/1/2036              6,533.33                980,000.00              980,000.00             P               N                         0                       ARM
  410621793        12/1/2036              4,519.08                711,200.00              711,200.00             P               N                         0                       ARM
  410621794        11/1/2036              6,250.00               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  410621795        11/1/2036              1,155.00                168,000.00              167,617.78             P               N                         0                       ARM
  410621796        11/1/2036               873.67                 158,250.00              158,250.00             P               N                         0                       ARM
  410621797        7/1/2036               2,482.00                467,200.00              467,200.00             P               N                         0                       ARM
  410621798        8/1/2036                923.49                 121,500.00              121,038.90             P               N                         0                       ARM
  410621799        9/1/2036               4,308.75                919,200.00              919,200.00             P               N                         0                       ARM
  410621800        7/1/2036                624.96                 111,120.00              111,100.78             P               N                         0                       ARM
  410621802        8/1/2036                487.71                 79,380.00                79,330.93             P               N                         0                       ARM
  410621803        8/1/2036                855.73                 155,000.00              155,000.00             RT              N                         0                       ARM
  410621805        10/1/2036               767.95                 111,712.00              111,692.00             P               N                         0                       ARM
  410621806        11/1/2036              2,365.00                344,000.00              343,985.00             P               N                         0                       ARM
  410621808        9/1/2036               2,686.70                385,000.00              384,947.37             P               N                         0                       ARM
  410621809        9/1/2036               2,247.00                342,400.00              342,400.00             P               N                         0                       ARM
  410621810        8/1/2036               1,424.41                239,900.00              239,900.00             P               N                         0                       ARM
  410621811        8/1/2036                646.77                 96,000.00                95,499.37             P               N                         0                       ARM
  410621812        8/1/2036                829.81                 107,920.00              107,520.71             P               N                         0                       ARM
  410621813        8/1/2036                949.94                 151,990.00              151,990.00             P               N                         0                       ARM
  410621814        8/1/2036                 704                   105,600.00              105,600.00             P               N                         0                       ARM
  410621816        9/1/2036                627.84                 103,920.00              103,917.26             P               N                         0                       ARM
  410621817        11/1/2036               840.75                 136,800.00              136,800.00             P               N                         0                       ARM
  410621818        10/1/2036               635.91                 96,800.00                96,471.89             RT              N                         0                       ARM
  410621819        9/1/2036               1,352.08                220,000.00              220,000.00             P               N                         0                       ARM
  410621824        10/1/2036              2,580.90                369,800.00              369,800.00             RT              N                         0                       ARM
  410621825        10/1/2036                735                   126,000.00              126,000.00             P               N                         0                       ARM
  410621826        10/1/2036               594.5                  98,400.00                98,400.00             P               N                         0                       ARM
  410621827        10/1/2036              2,227.75                319,200.00              319,200.00             P               N                         0                       ARM
  410621829        9/1/2036                717.15                 112,000.00              111,500.43             P               N                         0                       ARM
  410621831        9/1/2036               1,326.00                244,800.00              244,800.00             P               N                         0                       ARM
  410621833        9/1/2036                967.5                  172,000.00              172,000.00             P               N                         0                       ARM
  410621834        10/1/2036                990                   158,400.00              158,400.00             P               N                         0                       ARM
  410621835        10/1/2036              2,300.00                368,000.00              368,000.00             P               N                         0                       ARM
  410621839        10/1/2036              1,270.20                210,240.00              210,240.00             P               N                         0                       ARM
  410621840        10/1/2036              1,740.00                288,000.00              288,000.00             P               N                         0                       ARM
  410621841        12/1/2036              3,393.25                664,800.00              664,800.00             P               N                         0                       ARM
  410621843        10/1/2036               644.22                 99,750.00                99,750.00             CO              N                         0                       ARM
  410621844        10/1/2036               588.71                 82,175.00                81,910.18             P               N                         0                       ARM
  410621850        11/1/2036              1,375.00                264,000.00              264,000.00             RT              N                         0                       ARM
  410621851        11/1/2036               661.15                 104,050.00              104,050.00             CO              N                         0                       ARM
  410621852        12/1/2036              4,068.75                630,000.00              630,000.00             CO              N                         0                       ARM
  410621853        12/1/2036              3,355.62                546,000.00              546,000.00             CO              N                         0                       ARM
  410621855        11/1/2036              1,845.00                328,000.00              328,000.00             P               N                         0                       ARM
  410621857        11/1/2036                920                   184,000.00              184,000.00             P               N                         0                       ARM
  410621858        11/1/2036              1,706.25                260,000.00              260,000.00             P               N                         0                       ARM
  410621859        11/1/2036              1,375.00                240,000.00              240,000.00             P               N                         0                       ARM
  410621861        11/1/2036              2,325.00                372,000.00              372,000.00             P               N                         0                       ARM
  410621862        11/1/2036              1,092.92                172,000.00              172,000.00             P               N                         0                       ARM
  410621863        11/1/2036              1,708.33                328,000.00              328,000.00             RT              N                         0                       ARM
  410621864        11/1/2036               957.92                 183,920.00              183,920.00             P               N                         0                       ARM
  410621866        11/1/2036              2,473.99                484,700.00              484,700.00             P               N                         0                       ARM
  410621868        11/1/2036              1,835.71                271,120.00              271,120.00             P               N                         0                       ARM
  410621871        11/1/2036               737.5                  120,000.00              120,000.00             CO              N                         0                       ARM
  410621874        11/1/2036              1,200.38                268,000.00              267,984.04             P               N                         0                       ARM
  410621875        11/1/2036               772.73                 127,900.00              127,798.80             P               N                         0                       ARM
  410621878        11/1/2036              2,772.92                484,000.00              483,999.99             CO              N                         0                       ARM
  410621879        11/1/2036               774.67                 132,800.00              132,800.00             P               N                         0                       ARM
  410621880        11/1/2036               674.5                  113,600.00              113,600.00             P               N                         0                       ARM
  410621881        11/1/2036              2,227.50                475,200.00              475,200.00             P               N                         0                       ARM
  410621882        11/1/2036               744.67                 106,699.00              106,699.00             P               N                         0                       ARM
  410621885        12/1/2036              2,803.33                464,000.00              464,000.00             P               N                         0                       ARM
  410621886        11/1/2036              2,382.90                377,000.00              375,972.00             RT              N                         0                       ARM
  410621887        12/1/2036              2,245.83                440,000.00              439,998.63             P               N                         0                       ARM
  410621891        11/1/2036              2,665.00                492,000.00              492,000.00             P               N                         0                       ARM
  410621893        12/1/2036              4,089.00                676,800.00              676,800.00             RT              N                         0                       ARM
  410621895        12/1/2036              2,991.04                586,000.00              586,000.00             RT              N                         0                       ARM
  410621896        12/1/2036              2,991.35                611,000.00              611,000.00             CO              N                         0                       ARM
  410621898        12/1/2036              3,358.33                520,000.00              520,000.00             P               N                         0                       ARM
  410621899        12/1/2036              2,845.31                607,000.00              607,000.00             CO              N                         0                       ARM
  410621900        12/1/2036              2,870.16                510,250.00              510,250.00             CO              N                         0                       ARM
  410621901        12/1/2036              3,925.20                628,032.00              628,032.00             P               N                         0                       ARM
  410621903        12/1/2036              2,850.00                570,000.00              570,000.00             CO              N                         0                       ARM
  410621905        12/1/2036              2,269.50                427,200.00              427,200.00             CO              N                         0                       ARM
  410621906        12/1/2036              2,350.00                480,000.00              478,796.81             RT              N                         0                       ARM
  410621907        12/1/2036              2,783.00                580,800.00              580,800.00             RT              N                         0                       ARM
  410621908        12/1/2036              3,715.83                728,000.00              728,000.00             P               N                         0                       ARM
  410621910        12/1/2036              3,850.00                660,000.00              660,000.00             CO              N                         0                       ARM
  410621911        12/1/2036              3,370.54                660,350.00              660,350.00             RT              N                         0                       ARM
  410621912        12/1/2036              2,421.48                494,600.00              494,439.89             RT              N                         0                       ARM
  410638602        1/1/2037                897.42                 191,450.00              191,450.00             P               N                         0                       ARM
  410638606        1/1/2037               2,092.40                379,000.00              379,000.00             P               N                         0                       ARM
  410638609        1/1/2037                534.17                 100,550.00              100,550.00             P               N                         0                       ARM
  410638612        1/1/2037               2,046.67                307,000.00              307,000.00             P               N                         0                       ARM
  410638613        1/1/2037                836.44                 148,700.00              148,700.00             P               N                         0                       ARM
  410638616        1/1/2037               1,533.13                245,300.00              245,300.00             P               N                         0                       ARM
  410638618        10/1/2036               624.48                 119,900.00              119,900.00             P               N                         0                       ARM
  410638623        1/1/2037               1,595.00                264,000.00              264,000.00             P               N                         0                       ARM
  410638632        10/1/2036               546.81                 101,150.00              100,749.55             RT              N                         0                       ARM
  410638641        1/1/2037               1,081.88                173,100.00              173,100.00             P               N                         0                       ARM
  410638645        1/1/2037               1,049.23                190,050.00              190,050.00             P               N                         0                       ARM
  410638654        1/1/2037               2,649.45                479,900.00              479,900.00             P               N                         0                       ARM
  410638657        1/1/2037               1,539.00                259,200.00              259,200.00             P               N                         0                       ARM
  410638661        1/1/2037                744.79                 130,000.00              130,000.00             P               N                         0                       ARM
  410638662        1/1/2037               2,649.83                519,150.00              519,150.00             P               N                         0                       ARM
  410638664        1/1/2037               1,118.25                191,700.00              191,700.00             P               N                         0                       ARM
  410638670        1/1/2037               1,449.17                296,000.00              296,000.00             P               N                         0                       ARM
  410638671        1/1/2037                475.58                 87,800.00                87,800.00             RT              N                         0                       ARM
  410638674        1/1/2037               2,143.19                388,200.00              388,200.00             P               N                         0                       ARM
  410638675        1/1/2037               1,965.83                337,000.00              337,000.00             P               N                         0                       ARM
  410638678        1/1/2037               2,009.00                393,600.00              393,600.00             RT              N                         0                       ARM
  410638680        1/1/2037               1,594.40                263,900.00              263,900.00             P               N                         0                       ARM
  410638685        1/1/2037               1,098.28                191,700.00              191,700.00             P               N                         0                       ARM
  410638686        1/1/2037                960.63                 174,000.00              174,000.00             P               N                         0                       ARM
  410638690        1/1/2037               1,215.41                220,150.00              220,150.00             P               N                         0                       ARM
  410638691        1/1/2037               1,731.33                313,600.00              313,600.00             P               N                         0                       ARM
  410638694        1/1/2037               1,450.00                240,000.00              240,000.00             P               N                         0                       ARM
  410638715        1/1/2037                 711                   126,400.00              126,395.78             P               N                         0                       ARM
  410638716        1/1/2037                896.16                 130,350.00              130,350.00             P               N                         0                       ARM
  410638717        1/1/2037               2,545.10                461,000.00              461,000.00             P               N                         0                       ARM
  410638723        1/1/2037               1,141.29                223,600.00              223,600.00             P               N                         0                       ARM
  410638724        1/1/2037               2,520.83                440,000.00              439,996.76             P               N                         0                       ARM
  410638727        1/1/2037               2,894.17                604,000.00              604,000.00             RT              N                         0                       ARM
  410638728        1/1/2037               1,137.76                218,450.00              218,450.00             P               N                         0                       ARM
  410638732        1/1/2037               1,182.50                172,000.00              172,000.00             P               N                         0                       ARM
  410638736        1/1/2037               1,102.60                182,500.00              182,500.00             P               N                         0                       ARM
  410638740        1/1/2037                640.57                 125,500.00              125,500.00             CO              N                         0                       ARM
  410638742        1/1/2037               1,903.13                315,000.00              315,000.00             P               N                         0                       ARM
  410638746        1/1/2037               1,054.17                184,000.00              184,000.00             CO              N                         0                       ARM
  410638753        1/1/2037               2,578.13                450,000.00              450,000.00             P               N                         0                       ARM
  410638754        1/1/2037               2,771.46                502,000.00              502,000.00             RT              N                         0                       ARM
  410638755        1/1/2037                536.67                 112,000.00              112,000.00             CO              N                         0                       ARM
  410638756        1/1/2037               2,004.75                291,600.00              291,600.00             P               N                         0                       ARM
  410638763        1/1/2037               1,035.00                184,000.00              184,000.00             P               N                         0                       ARM
  410638773        1/1/2037                 970                   194,000.00              194,000.00             P               N                         0                       ARM
  410638775        1/1/2037               1,652.11                299,250.00              299,250.00             P               N                         0                       ARM
  410638776        1/1/2037                674.04                 115,550.00              115,550.00             P               N                         0                       ARM
  410638781        1/1/2037                554.84                 100,500.00              100,500.00             P               N                         0                       ARM
  410638784        1/1/2037               1,088.21                200,900.00              200,900.00             P               N                         0                       ARM
  410638793        10/1/2036              1,087.50                180,000.00              179,997.99             P               N                         0                       ARM
  410638794        1/1/2037                764.72                 135,950.00              135,950.00             P               N                         0                       ARM
  410638809        1/1/2037               1,962.24                342,500.00              342,500.00             P               N                         0                       ARM
  410638811        1/1/2037               3,170.36                524,750.00              524,750.00             P               N                         0                       ARM
  410638817        1/1/2037               3,107.81                585,000.00              585,000.00             P               N                         0                       ARM
  410638820        1/1/2037                900.72                 151,700.00              151,700.00             RT              N                         0                       ARM
  410638824        1/1/2037                869.79                 167,000.00              167,000.00             CO              N                         0                       ARM
  410638829        1/1/2037                958.33                 184,000.00              184,000.00             P               N                         0                       ARM
  410638833        1/1/2037               3,470.95                628,700.00              628,700.00             P               N                         0                       ARM
  410638836        1/1/2037               1,098.44                185,000.00              185,000.00             P               N                         0                       ARM
  410638837        1/1/2037                910.36                 158,900.00              158,900.00             P               N                         0                       ARM
  410638838        1/1/2037               1,274.48                230,850.00              230,850.00             P               N                         0                       ARM
  410645004        12/1/2036               630.65                 96,000.00                95,838.24             P               N                         0                       ARM
  410645006        1/1/2037                916.59                 144,250.00              144,250.00             P               N                         0                       ARM
  410645007        1/1/2037               1,153.13                205,000.00              205,000.00             P               N                         0                       ARM
  410645008        1/1/2037                773.33                 116,000.00              116,000.00             P               N                         0                       ARM
  410645009        1/1/2037               1,659.38                270,000.00              270,000.00             P               N                         0                       ARM
  410645010        1/1/2037               1,872.92                310,000.00              310,000.00             P               N                         0                       ARM
  410645013        1/1/2037               1,206.29                222,700.00              222,700.00             P               N                         0                       ARM
  410645015        1/1/2037                886.08                 151,900.00              151,899.13             P               N                         0                       ARM
  410645016        1/1/2037                748.13                 126,000.00              126,000.00             P               N                         0                       ARM
  410645017        1/1/2037                762.97                 128,500.00              128,500.00             P               N                         0                       ARM
  410645018        1/1/2037               1,150.33                172,550.00              172,550.00             P               N                         0                       ARM
  410645019        1/1/2037                 460                   69,000.00                69,000.00             P               N                         0                       ARM
  410645020        1/1/2037               1,738.67                260,800.00              260,800.00             P               N                         0                       ARM
  410645021        1/1/2037               1,508.02                273,150.00              273,150.00             P               N                         0                       ARM
  410645023        1/1/2037                868.67                 130,300.00              130,300.00             P               N                         0                       ARM
  410645024        1/1/2037               1,811.56                316,200.00              316,200.00             P               N                         0                       ARM
  410645027        1/1/2037                845.54                 144,950.00              144,950.00             P               N                         0                       ARM
  410645029        1/1/2037               3,562.50                600,000.00              600,000.00             P               N                         0                       ARM
  403526574        3/1/2028               2,282.75                341,500.00              298,484.89             P               N                         0                       ARM
  403659586        5/1/2035               1,613.91                312,000.00              309,870.56             P               Y                         36                      ARM
  405492270        9/1/2035               9,746.13               2,000,000.00            1,990,698.14            RT              N                         0                       ARM
  405492275        10/1/2035             11,513.13               2,000,000.00             731,867.38             P               N                         0                       ARM
  405629760        9/1/2035               3,203.12                750,000.00              749,999.97             P               N                         0                       ARM
  405939061        7/1/2032               5,630.21               1,150,000.00            1,150,000.00            RT              N                         0                       ARM
  405939062        7/1/2032               2,013.93                495,000.00              411,356.78             P               Y                         36                      ARM
  405939067        7/1/2032               1,842.10                320,000.00              298,593.36             P               N                         0                       ARM
  405939068        7/1/2032               3,798.68                775,900.00              775,900.00             CO              Y                         36                      ARM
  405939070        6/1/2032               3,990.10                815,000.00              815,000.00             CO              Y                         36                      ARM
  405939071        7/1/2032               3,427.08               1,000,001.00             700,000.00             P               Y                         36                      ARM
  405939081        7/1/2032               3,294.18                735,000.00              716,612.88             P               N                         0                       ARM
  405939083        6/1/2032               3,158.89                650,000.00              644,117.65             CO              Y                         36                      ARM
  405939084        7/1/2032               4,562.33               1,000,000.00             995,416.67             P               Y                         36                      ARM
  405939091        6/1/2032               2,331.16                525,000.00              481,562.43             P               Y                         36                      ARM
  405939100        7/1/2032               1,576.67                344,000.00              344,000.00             P               Y                         36                      ARM
  405939118        6/1/2032               6,353.34               1,300,000.00            1,042,770.72            P               Y                         36                      ARM
  405939119        7/1/2032               1,702.48                370,000.00              351,450.00             CO              N                         0                       ARM
  405939120        7/1/2032               2,343.13                489,000.00              489,000.00             RT              Y                         36                      ARM
  405939122        7/1/2032               2,005.10                525,000.00              418,454.76             CO              Y                         36                      ARM
  405939145        7/1/2032               2,487.38                534,000.00              514,593.18             P               Y                         36                      ARM
  405939153        7/1/2032               2,894.23                632,000.00              631,468.01             RT              Y                         36                      ARM
  405939154        7/1/2032               4,879.31               1,001,000.00             995,264.88             P               N                         0                       ARM
  405939160        7/1/2032               1,939.63               1,000,001.00             404,792.67             CO              Y                         36                      ARM
  405939163        8/1/2032               4,293.75                916,000.00              915,000.00             CO              Y                         36                      ARM
  405939168        7/1/2032               2,209.63                495,000.00              453,129.23             CO              N                         0                       ARM
  405939172        7/1/2032               3,947.27                806,250.00              806,249.95             CO              Y                         36                      ARM
  405939173        7/1/2032               2,153.38                369,000.00              344,822.42             RT              N                         0                       ARM
  405939177        7/1/2032               2,147.17                468,200.00              454,338.01             P               Y                         36                      ARM
  405939263        8/1/2032               5,385.42               1,100,000.00            1,100,000.00            RT              N                         0                       ARM
  405939264        8/1/2032               1,541.59                358,000.00              320,682.21             P               Y                         36                      ARM
  405939265        8/1/2032               3,059.90                625,000.00              625,000.00             CO              N                         0                       ARM
  405939268        8/1/2032               2,337.50                510,000.00              510,000.00             CO              N                         0                       ARM
  405939270        8/1/2032               2,029.83                433,200.00              432,083.83             CO              N                         0                       ARM
  405939271        8/1/2032               2,297.60                428,000.00              292,439.65             P               N                         0                       ARM
  405939273        7/1/2032               3,095.61                692,000.00              675,406.43             RT              Y                         36                      ARM
  405939275        7/1/2032               3,219.07                559,200.00              521,774.90             P               N                         0                       ARM
  406600426        9/1/2035               1,427.77                258,750.00              258,615.64             RT              N                         0                       ARM
  406600461        10/1/2035              1,439.38                329,000.00              329,000.00             RT              N                         0                       ARM
  407676010        4/1/2036               4,210.42                860,000.00              860,000.00             RT              N                         0                       ARM
  407800859        2/1/2036               3,651.77                820,000.00              701,140.42             P               N                         0                       ARM
  407800895        3/1/2031               2,307.38                395,550.00              395,301.34             P               N                         0                       ARM
  408419585        4/1/2036               3,204.50                530,400.00              530,400.00             CO              N                         0                       ARM
  408509858        5/1/2035                875.68                 195,500.00              195,500.00             P               N                         0                       ARM
  408509866        6/1/2036                580.3                  81,000.00                80,532.12             P               N                         0                       ARM
  408509881        6/1/2036               1,295.64                185,300.00              184,175.51             P               N                         0                       ARM
  408509882        4/1/2036               1,293.39                230,000.00              229,935.31             CO              Y                         12                      ARM
  408509889        6/1/2036               1,199.47                179,920.00              179,920.00             P               Y                         12                      ARM
  408509890        6/1/2036                703.81                 147,420.00              145,700.76             P               N                         0                       ARM
  408509894        6/1/2036                814.17                 142,110.00              142,110.00             P               N                         0                       ARM
  408509896        6/1/2036               2,399.38                418,800.00              418,800.00             P               N                         0                       ARM
  408509898        6/1/2036               2,625.00                450,000.00              450,000.00             P               Y                         12                      ARM
  408509900        6/1/2036                424.68                 60,000.00                59,644.74             CO              N                         0                       ARM
  408509901        6/1/2036                424.68                 60,000.00                59,644.74             CO              N                         0                       ARM
  408509902        6/1/2036                424.68                 60,000.00                59,644.74             CO              N                         0                       ARM
  408509909        5/1/2036               2,465.24                369,786.00              369,786.00             P               N                         0                       ARM
  408509911        6/1/2036               1,153.05                166,944.20              165,905.74             P               Y                         12                      ARM
  408509917        6/1/2036               1,610.69                219,510.00              217,715.97             P               Y                         12                      ARM
  408509923        6/1/2036               1,970.79                300,000.00              297,740.58             CO              N                         0                       ARM
  408509924        6/1/2036               2,279.56                398,000.00              397,885.99             RT              Y                         12                      ARM
  408509927        5/1/2036               2,622.08                406,000.00              406,000.00             P               N                         0                       ARM
  408509931        5/1/2036                184.38                 30,000.00                30,000.00             P               N                         0                       ARM
  408509932        7/1/2036                808.46                 120,000.00              119,316.20             CO              N                         0                       ARM
  408509934        6/1/2036               1,565.75                223,930.00              222,571.04             P               N                         0                       ARM
  408509940        6/1/2036                492.77                 84,500.00                84,475.35             P               N                         0                       ARM
  408509941        6/1/2036                673.28                 104,250.00              104,250.00             P               N                         0                       ARM
  408509942        5/1/2036                988.68                 150,500.00              149,335.62             P               N                         0                       ARM
  408509948        6/1/2036               1,195.54                201,435.00              201,354.00             P               Y                         12                      ARM
  408509952        5/1/2036               1,232.70                180,700.00              179,400.17             P               N                         0                       ARM
  408509956        6/1/2036                734.18                 105,000.00              104,362.74             P               N                         0                       ARM
  408509958        7/1/2036               2,329.15                422,000.00              421,883.51             RT              N                         0                       ARM
  408509968        6/1/2036               1,491.88                231,000.00              231,000.00             CO              N                         0                       ARM
  408509983        6/1/2036               1,247.10                202,930.00              202,917.50             P               N                         0                       ARM
  408509990        6/1/2036               2,305.30                303,300.00              301,754.50             RT              N                         0                       ARM
  408509993        7/1/2036               1,795.66                313,425.00              313,425.00             CO              N                         0                       ARM
  408509994        7/1/2036               1,022.73                185,250.00              185,250.00             P               N                         0                       ARM
  408509996        6/1/2036                996.88                 165,000.00              165,000.00             CO              Y                         12                      ARM
  408510001        6/1/2036               1,180.88                189,000.00              188,940.94             P               Y                         12                      ARM
  408510002        6/1/2036               1,230.24                196,900.00              196,838.47             P               Y                         12                      ARM
  408510013        6/1/2036               1,391.88                222,700.00              222,700.00             RT              N                         0                       ARM
  408510014        7/1/2036               3,093.75                450,000.00              450,000.00             P               N                         0                       ARM
  408510016        6/1/2036               2,676.81                467,493.00              467,225.20             P               N                         0                       ARM
  408510018        7/1/2036               2,472.99                317,950.00              316,607.26             P               N                         0                       ARM
  408510023        6/1/2036               1,677.38                255,600.00              255,600.00             RT              N                         0                       ARM
  408510024        6/1/2021                785.82                 81,000.00                79,123.77             P               N                         0                       ARM
  408510028        7/1/2036               1,881.30                262,600.00              261,277.20             P               N                         0                       ARM
  408510033        6/1/2036               1,083.11                142,500.00              141,662.81             P               N                         0                       ARM
  408510039        7/1/2036               1,033.52                177,190.00              177,175.00             P               N                         0                       ARM
  408510044        6/1/2036               1,540.14                200,300.00              199,304.80             P               Y                         12                      ARM
  408510045        7/1/2036               2,640.13                377,585.00              375,586.26             P               N                         0                       ARM
  408510046        6/1/2036               1,529.37                198,900.00              197,911.80             P               Y                         12                      ARM
  408510049        7/1/2036                788.97                 123,000.00              122,163.78             CO              N                         0                       ARM
  408510050        6/1/2036               1,676.96                264,000.00              263,915.60             P               Y                         12                      ARM
  408510054        7/1/2036               3,720.65                545,408.00              542,375.13             P               N                         0                       ARM
  408510055        7/1/2036               1,967.25                264,950.00              263,711.85             P               N                         0                       ARM
  408846516        7/1/2036               2,677.60                485,000.00              485,000.00             P               N                         0                       ARM
  408846517        7/1/2036               2,362.92                428,000.00              428,000.00             P               N                         0                       ARM
  408846518        7/1/2036               3,583.02                650,000.00              645,820.99             CO              N                         0                       ARM
  408846521        8/1/2036               3,375.00                600,000.00              600,000.00             P               N                         0                       ARM
  408846522        6/1/2036               3,963.56                719,200.00              716,647.79             P               N                         0                       ARM
  408846523        7/1/2036               3,162.50                552,000.00              551,841.87             RT              N                         0                       ARM
  408846524        7/1/2036               5,625.00               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  408846525        8/1/2036               3,761.87                580,000.00              576,961.34             P               N                         0                       ARM
  408846526        8/1/2036               3,037.50                540,000.00              540,000.00             P               N                         0                       ARM
  408846527        6/1/2036               2,491.37                470,000.00              466,321.44             P               N                         0                       ARM
  409605007        3/1/2035               3,598.62                680,000.00              652,552.20             RT              N                         0                       ARM
  410282222        9/1/2036                607.29                 110,000.00              110,000.00             P               N                         0                       ARM
  410282226        10/1/2036               586.04                 97,000.00                97,000.00             CO              N                         0                       ARM
  410282227        10/1/2036               923.68                 130,500.00              130,118.54             P               N                         0                       ARM
  410282231        11/1/2036               884.77                 123,500.00              123,236.80             CO              N                         0                       ARM
  407265535        3/1/2036               1,195.40                205,000.00              204,925.21             P               N                         0                       ARM
  407265621        3/1/2036               2,082.42                408,000.00              407,985.00             P               Y                         36                      ARM
  407265640        3/1/2036               1,381.35                200,000.00              198,273.58             P               Y                         36                      ARM
  407265648        3/1/2036               1,260.42                220,000.00              220,000.00             CO              N                         0                       ARM
  407265738        3/1/2036                977.05                 151,400.00              151,285.31             P               Y                         36                      ARM
  407537392        2/1/2036               2,220.22                292,000.00              291,974.23             CO              N                         0                       ARM
  408034959        6/1/2036                928.96                 159,250.00              159,250.00             CO              N                         0                       ARM
  408233953        7/1/2036               3,354.00                619,200.00              619,200.00             P               N                         0                       ARM
  408233958        7/1/2036               2,072.00                454,000.00              451,745.06             P               N                         0                       ARM
  410282211        9/1/2036               6,821.01                963,700.00              960,167.90             P               N                         0                       ARM
  410282212        12/1/2036              3,123.00                481,500.00              480,668.55             P               N                         0                       ARM
  410282213        4/1/2035               1,564.21                242,200.00              242,200.00             P               N                         0                       ARM
  410282214        10/1/2036              5,161.29                799,168.00              799,168.00             P               N                         0                       ARM
  410282215        10/1/2036              1,898.81                320,000.00              319,798.81             P               N                         0                       ARM
  410282216        10/1/2036              2,426.67                416,000.00              416,000.00             P               N                         0                       ARM
  410282217        10/1/2036              1,934.14                257,450.00              256,786.51             P               N                         0                       ARM
  410282218        11/1/2036              1,678.75                280,000.00              279,159.57             P               N                         0                       ARM
  410282219        3/1/2036               1,057.82                172,120.00              172,120.00             P               N                         0                       ARM
  410282220        9/1/2036               4,663.75                861,000.00              861,000.00             RT              N                         0                       ARM
  410282224        9/1/2036                486.07                 64,700.00                64,490.84             P               N                         0                       ARM
  410282225        11/1/2036              1,401.34                208,000.00              207,498.01             CO              N                         0                       ARM
  410282228        11/1/2036              2,542.09                478,511.00              478,511.00             P               N                         0                       ARM
  410282229        11/1/2036              4,554.69                825,000.00              825,000.00             P               N                         0                       ARM
  410282230        11/1/2036              2,610.00                432,000.00              432,000.00             CO              N                         0                       ARM
  405773266        6/1/2035                574.98                 125,450.00              125,450.00             CO              N                         0                       ARM
  406600787        11/1/2035               544.39                 98,035.00                96,779.76             P               N                         0                       ARM
  408867754        7/1/2036               2,934.17                503,000.00              503,000.00             RT              N                         0                       ARM
  408879521        8/1/2036               1,313.81                192,591.00              191,675.84             P               Y                         36                      ARM
  408879539        7/1/2036                769.35                 116,910.00              116,634.23             P               Y                         36                      ARM
  408879542        7/1/2036               2,631.74                451,155.00              451,155.00             P               Y                         36                      ARM
  408879561        7/1/2036               1,056.07                143,925.00              143,235.35             P               Y                         36                      ARM
  408879591        8/1/2036               1,555.36                228,000.00              226,916.59             P               Y                         36                      ARM
  408879597        8/1/2036               2,347.79                346,750.00              346,750.00             P               Y                         36                      ARM
  408879628        8/1/2036                850.06                 118,655.00              118,144.33             P               N                         0                       ARM
  408879630        8/1/2036               1,394.08                208,905.00              208,498.62             P               Y                         36                      ARM
  408879632        8/1/2036                614.51                 87,200.00                87,052.97             P               Y                         36                      ARM
  409101911        7/1/2036               3,382.17                579,800.00              579,800.00             CO              Y                         36                      ARM
  409107591        8/1/2036               1,932.73                319,900.00              318,750.00             P               N                         0                       ARM
  409107602        8/1/2036               4,296.88                750,000.00              750,000.00             CO              N                         0                       ARM
  409107604        7/1/2036               2,285.28                359,650.00              359,614.52             P               N                         0                       ARM
  409107605        8/1/2036               1,321.67                244,000.00              243,999.99             CO              N                         0                       ARM
  409107614        8/1/2036               1,608.83                315,200.00              315,157.65             P               N                         0                       ARM
  409107615        8/1/2036                885.42                 170,000.00              140,536.66             CO              N                         0                       ARM
  409107621        8/1/2036               4,010.42                700,000.00              700,000.00             P               N                         0                       ARM
  409107622        8/1/2036               2,285.16                406,250.00              406,249.98             P               N                         0                       ARM
  409107630        8/1/2036               2,411.46                463,000.00              463,000.00             RT              N                         0                       ARM
  409107643        8/1/2036               1,466.67                220,000.00              220,000.00             P               N                         0                       ARM
  409107665        9/1/2036               1,449.50                231,920.00              231,871.78             P               N                         0                       ARM
  409107668        8/1/2036               1,430.52                221,500.00              221,497.74             RT              N                         0                       ARM
  409107675        8/1/2036                968.75                 150,000.00              150,000.00             CO              N                         0                       ARM
  409107681        8/1/2036                801.67                 148,000.00              148,000.00             CO              N                         0                       ARM
  409269971        8/1/2036               2,608.59                472,500.00              472,500.00             CO              N                         0                       ARM
  409269980        8/1/2036               4,512.73                817,400.00              817,400.00             RT              N                         0                       ARM
  409269984        8/1/2036               2,606.77                455,000.00              455,000.00             CO              N                         0                       ARM
  409360267        9/1/2036               2,872.18                430,400.00              429,689.28             RT              N                         0                       ARM
  409360272        9/1/2036                484.42                 63,000.00                62,806.43             CO              Y                         24                      ARM
  409360273        9/1/2036                462.5                  60,000.00                60,000.00             CO              N                         0                       ARM
  409360287        10/1/2036              1,212.91                177,800.00              176,378.29             CO              Y                         36                      ARM
  409360293        9/1/2036                613.47                 86,673.00                86,355.30             P               Y                         12                      ARM
  409360297        9/1/2036                415.8                  56,000.00                55,814.34             RT              Y                         24                      ARM
  409579519        10/1/2036              1,841.67                353,600.00              353,600.00             P               N                         0                       ARM
  409591581        10/1/2036              3,215.63                630,000.00              629,429.80             CO              Y                         12                      ARM
  409591639        10/1/2036              2,475.00                440,000.00              440,000.00             RT              Y                         12                      ARM
  409591649        10/1/2036              7,708.33               1,480,000.00            1,479,120.64            CO              N                         0                       ARM
  409591655        9/1/2036               2,948.44                555,000.00              555,000.00             RT              N                         0                       ARM
  409591660        9/1/2036               2,184.58                428,000.00              428,000.00             RT              N                         0                       ARM
  409591668        9/1/2036               3,187.50                600,000.00              598,740.00             CO              N                         0                       ARM
  409591669        10/1/2036              2,906.04                536,500.00              536,500.00             RT              Y                         12                      ARM
  409591696        10/1/2036              2,443.75                460,000.00              458,745.58             CO              Y                         12                      ARM
  409591702        10/1/2036              3,225.41                517,000.00              515,069.29             RT              Y                         12                      ARM
  409591710        10/1/2036              2,677.60                485,000.00              485,000.00             RT              N                         0                       ARM
  409591721        10/1/2036              2,319.17                484,000.00              484,000.00             CO              N                         0                       ARM
  409593361        10/1/2036              2,599.90                453,800.00              453,800.00             CO              N                         0                       ARM
  409593367        10/1/2036              2,656.25                500,000.00              500,000.00             CO              N                         0                       ARM
  409650652        10/1/2036              1,788.75                286,200.00              286,200.00             RT              N                         0                       ARM
  409650656        10/1/2036              1,226.47                189,905.00              189,905.00             P               N                         0                       ARM
  409650658        10/1/2036               971.88                 145,800.00              145,782.14             P               N                         0                       ARM
  409650660        10/1/2036              3,141.14                511,100.00              511,100.00             P               N                         0                       ARM
  409650663        10/1/2036              2,250.08                348,500.00              348,300.00             CO              N                         0                       ARM
  409650664        10/1/2036              2,964.75                482,400.00              482,400.00             P               Y                         36                      ARM
  409650677        10/1/2036              1,223.27                175,275.00              175,274.50             P               N                         0                       ARM
  409650681        10/1/2036              1,858.67                278,800.00              278,800.00             P               N                         0                       ARM
  409650688        10/1/2036              1,252.91                188,000.00              187,936.36             CO              Y                         36                      ARM
  409829021        6/1/2036               1,062.36                200,000.00              199,946.87             CO              N                         0                       ARM
  409829022        7/1/2036               2,825.00                565,000.00              565,000.00             RT              Y                         12                      ARM
  409829023        7/1/2036               1,922.79                430,000.00              428,750.00             CO              N                         0                       ARM
  409829029        9/1/2036               5,728.87                999,999.00              999,856.92             RT              N                         0                       ARM
  409829030        9/1/2036               4,536.33                888,750.00              888,750.00             RT              N                         0                       ARM
  409829031        10/1/2036              5,083.33                976,000.00              976,000.00             CO              N                         0                       ARM
  409829032        8/1/2036               1,700.91                244,625.00              244,140.02             P               N                         0                       ARM
  409829036        9/1/2036               2,799.86                500,000.00              497,173.40             CO              N                         0                       ARM
  409829038        10/1/2036              2,939.94                497,000.00              494,958.23             CO              N                         0                       ARM
  409829041        10/1/2036              2,500.00                500,000.00              500,000.00             CO              N                         0                       ARM
  409829042        10/1/2036              2,235.50                420,800.00              420,800.00             RT              N                         0                       ARM
  409829043        9/1/2036               6,615.03               1,222,000.00            1,221,152.13            CO              N                         0                       ARM
  409829046        10/1/2036              3,645.83                700,000.00              700,000.00             CO              Y                         12                      ARM
  409829048        10/1/2036              2,919.58                539,000.00              539,000.00             CO              N                         0                       ARM
  409829049        10/1/2036              2,017.29                421,000.00              421,000.00             CO              Y                         12                      ARM
  409829050        11/1/2036              1,741.67                440,000.00              440,000.00             CO              N                         0                       ARM
  409829052        10/1/2036              3,318.66                816,900.00              816,900.00             CO              Y                         12                      ARM
  409829053        11/1/2036              2,733.33                640,000.00              640,000.00             RT              Y                         60                      ARM
  409829056        10/1/2036              2,960.42                507,500.00              507,500.00             CO              N                         0                       ARM
  409833569        10/1/2036              1,309.43                220,300.00              219,924.15             CO              Y                         12                      ARM
  409833574        10/1/2036               612.37                 100,000.00               99,840.82             P               Y                         36                      ARM
  409833575        10/1/2036              1,417.50                216,000.00              216,000.00             CO              Y                         36                      ARM
  409833580        11/1/2036               727.61                 102,800.00              102,575.38             CO              Y                         36                      ARM
  409833588        11/1/2036               382.92                 51,775.00                51,774.50             P               Y                         36                      ARM
  409833589        11/1/2036              1,737.99                249,025.00              249,025.00             P               N                         0                       ARM
  409833591        10/1/2036              1,144.05                160,200.00              160,027.53             CO              N                         0                       ARM
  409833598        11/1/2036               913.5                  147,000.00              146,831.01             CO              Y                         36                      ARM
  409833600        10/1/2036               773.44                 135,000.00              135,000.00             CO              Y                         12                      ARM
  409833604        11/1/2036              1,275.75                194,400.00              194,400.00             CO              Y                         36                      ARM
  409833612        10/1/2036              1,941.33                358,400.00              358,400.00             P               Y                         36                      ARM
  409833629        10/1/2036              1,037.83                180,000.00              179,671.07             CO              Y                         36                      ARM
  409833636        10/1/2036              1,513.79                247,200.00              246,806.47             P               Y                         12                      ARM
  409833644        10/1/2036              2,031.67                368,000.00              368,000.00             P               Y                         36                      ARM
  409833646        11/1/2036              1,040.00                156,000.00              156,000.00             P               Y                         36                      ARM
  409833656        11/1/2036              2,153.38                309,700.00              309,432.09             P               N                         0                       ARM
  409833668        10/1/2036               658.07                 100,000.00               99,866.48             CO              Y                         12                      ARM
  409833672        11/1/2036              1,071.65                175,000.00              174,790.21             CO              N                         0                       ARM
  409866731        11/1/2036              2,234.38                390,000.00              390,000.00             CO              N                         0                       ARM
  410050888        11/1/2036              3,220.00                644,000.00              644,000.00             P               N                         0                       ARM
  410057485        11/1/2036              2,578.33                476,000.00              476,000.00             CO              N                         0                       ARM
  410057487        10/1/2036              2,585.00                528,000.00              528,000.00             CO              Y                         36                      ARM
  410057489        11/1/2036              3,636.61                712,500.00              712,479.15             CO              Y                         36                      ARM
  410057490        11/1/2036              3,147.42                518,000.00              516,481.90             RT              N                         0                       ARM
  410057492        11/1/2036              4,740.51                750,000.00              747,944.82             CO              N                         0                       ARM
  410057497        11/1/2036              3,516.99                650,000.00              649,291.12             RT              Y                         36                      ARM
  410057499        11/1/2036              2,797.03                526,500.00              526,500.00             CO              N                         0                       ARM
  410057504        10/1/2036              2,299.25                432,800.00              432,800.00             CO              Y                         36                      ARM
  410057507        11/1/2036              2,958.00                556,800.00              556,800.00             CO              Y                         36                      ARM
  410057509        10/1/2036              2,542.71                488,200.00              488,200.00             RT              Y                         60                      ARM
  410057510        11/1/2036              2,388.14                449,600.00              449,476.64             CO              Y                         36                      ARM
  410057516        11/1/2036              3,279.79                605,500.00              605,500.00             CO              Y                         36                      ARM
  410057519        11/1/2036              2,875.00                552,000.00              552,000.00             CO              N                         0                       ARM
  410057521        11/1/2036              2,866.67                640,000.00              640,000.00             RT              Y                         36                      ARM
  410057522        11/1/2036              4,155.63                665,000.00              664,842.84             CO              N                         0                       ARM
  410057523        11/1/2036              2,154.17                470,000.00              470,000.00             CO              Y                         36                      ARM
  410057524        11/1/2036              2,812.50                500,000.00              500,000.00             RT              Y                         36                      ARM
  410057525        11/1/2036              6,008.33               1,030,000.00            1,030,000.00            CO              N                         0                       ARM
  410057526        11/1/2036              2,605.83                424,000.00              424,000.00             CO              Y                         60                      ARM
  410057527        11/1/2036              2,741.23                560,000.00              559,800.00             CO              Y                         36                      ARM
  410057528        11/1/2036              3,266.67                640,000.00              640,000.00             CO              N                         0                       ARM
  410057529        11/1/2036              4,495.43                620,000.00              618,711.54             P               N                         0                       ARM
  410057535        11/1/2036              2,903.44                489,000.00              489,000.00             CO              N                         0                       ARM
  410057537        11/1/2036              2,720.21                475,000.00              474,700.00             RT              N                         0                       ARM
  410057541        11/1/2036              2,560.09                481,900.00              481,900.00             CO              Y                         36                      ARM
  410057542        11/1/2036              3,120.00                624,000.00              624,000.00             CO              N                         0                       ARM
  410057546        11/1/2036              4,224.22                677,100.00              675,208.60             CO              N                         0                       ARM
  410057547        11/1/2036              2,266.77                463,000.00              463,000.00             CO              Y                         36                      ARM
  410057549        11/1/2036              2,023.25                432,800.00              430,726.40             RT              Y                         36                      ARM
  410057552        11/1/2036              2,271.67                464,000.00              464,000.00             P               Y                         36                      ARM
  410057553        11/1/2036              2,650.00                480,000.00              480,000.00             CO              N                         0                       ARM
  410057555        12/1/2036              2,743.75                439,000.00              439,000.00             RT              N                         0                       ARM
  410057556        11/1/2036              2,270.83                436,000.00              436,000.00             CO              Y                         36                      ARM
  410116834        11/1/2036              1,101.49                148,350.00              148,056.91             P               Y                         36                      ARM
  410116837        11/1/2036                675                   120,000.00              119,925.45             CO              Y                         36                      ARM
  410116843        11/1/2036              2,138.75                348,000.00              348,000.00             P               Y                         12                      ARM
  410116870        12/1/2036               755.42                 148,000.00              148,000.00             P               Y                         12                      ARM
  410116872        11/1/2036               869.02                 141,400.00              141,400.00             P               Y                         36                      ARM
  410116874        11/1/2036              1,055.17                194,800.00              194,800.00             P               N                         0                       ARM
  410117653        9/1/2036                651.29                 71,200.00                71,054.83             P               Y                         36                      ARM
  410117660        10/1/2036              1,432.82                200,000.00              199,429.90             P               Y                         24                      ARM
  410117662        10/1/2036              1,006.25                128,800.00              128,800.00             CO              N                         0                       ARM
  410117663        10/1/2036              1,237.84                170,720.00              170,070.55             P               Y                         24                      ARM
  410117669        10/1/2036               959.88                 144,000.00              144,000.00             CO              Y                         36                      ARM
  410117674        11/1/2036              1,209.50                141,600.00              141,600.00             CO              Y                         24                      ARM
  410117675        9/1/2036                866.94                 122,392.00              122,392.00             P               Y                         36                      ARM
  410117680        10/1/2036              1,190.70                181,440.00              181,440.00             P               Y                         24                      ARM
  410117683        10/1/2036              1,194.58                188,000.00              188,000.00             P               Y                         24                      ARM
  410117689        10/1/2036              1,419.89                191,232.00              190,726.53             P               Y                         36                      ARM
  410117690        10/1/2036               949.24                 149,388.00              149,388.00             P               Y                         36                      ARM
  410117691        10/1/2036              1,194.58                188,000.00              188,000.00             P               Y                         24                      ARM
  410117694        10/1/2036               731.34                 90,900.00                90,669.09             P               Y                         24                      ARM
  410117701        10/1/2036              2,327.93                341,250.00              340,175.46             P               Y                         24                      ARM
  410117710        10/1/2036              1,090.83                170,360.00              169,753.80             P               Y                         24                      ARM
  410117712        10/1/2036              1,678.69                228,800.00              228,179.64             P               N                         0                       ARM
  410117713        11/1/2036               786.69                 99,999.00                99,825.15             P               N                         0                       ARM
  410117718        10/1/2036              1,263.67                183,806.00              183,806.00             P               N                         0                       ARM
  410117722        10/1/2036              2,629.43                350,000.00              349,098.04             P               Y                         12                      ARM
  410117730        10/1/2036              2,380.00                272,000.00              272,000.00             P               Y                         36                      ARM
  410117740        11/1/2036               793.13                 96,380.00                96,380.00             P               N                         0                       ARM
  410117746        11/1/2036              1,950.87                269,060.00              268,500.86             P               N                         0                       ARM
  410117747        11/1/2036              1,226.76                169,192.00              168,840.39             P               Y                         24                      ARM
  410117757        11/1/2036              1,061.50                146,400.00              146,095.76             P               Y                         24                      ARM
  410117760        11/1/2036              1,374.73                189,600.00              189,205.98             P               Y                         36                      ARM
  410117763        11/1/2036              1,562.36                244,000.00              243,350.59             P               Y                         36                      ARM
  410117765        11/1/2036              1,434.58                250,400.00              250,400.00             RT              Y                         24                      ARM
  410117767        11/1/2036              1,864.22                218,250.00              218,250.00             CO              N                         0                       ARM
  410117773        11/1/2036              1,079.08                169,823.00              169,823.00             P               N                         0                       ARM
  410117774        11/1/2036               973.21                 146,000.00              146,000.00             P               N                         0                       ARM
  410117775        11/1/2036              1,786.44                268,000.00              268,000.00             P               Y                         24                      ARM
  410117779        11/1/2036              1,099.55                159,200.00              158,834.36             P               Y                         36                      ARM
  410117783        11/1/2036              1,885.94                254,000.00              253,498.17             P               Y                         24                      ARM
  410117789        11/1/2036               949.8                  127,920.00              127,657.13             P               Y                         12                      ARM
  410117790        11/1/2036               943.41                 119,920.00              119,711.51             P               Y                         36                      ARM
  410117798        11/1/2036              1,181.19                177,200.00              177,200.00             P               Y                         36                      ARM
  410117805        11/1/2036              1,233.21                148,000.00              147,955.26             CO              Y                         24                      ARM
  410117810        11/1/2036              1,283.75                237,000.00              237,000.00             CO              Y                         24                      ARM
  410117824        11/1/2036              1,666.93                238,400.00              237,865.88             P               Y                         12                      ARM
  410117826        12/1/2036               810.47                 136,500.00              136,474.05             CO              Y                         36                      ARM
  410169312        2/1/2036               1,460.94                255,000.00              254,984.97             CO              N                         0                       ARM
  410169313        3/1/2036               3,666.67                704,000.00              704,000.00             RT              N                         0                       ARM
  410169317        3/1/2036                930.42                 162,400.00              162,400.00             CO              N                         0                       ARM
  410169321        3/1/2036               1,253.50                250,700.00              250,700.00             RT              Y                         36                      ARM
  410169323        3/1/2036               2,158.39                360,000.00              355,957.67             CO              N                         0                       ARM
  410169328        3/1/2036                 834                   120,750.00              119,707.55             CO              Y                         36                      ARM
  410169329        3/1/2036               1,126.17                186,400.00              186,400.00             P               N                         0                       ARM
  410169332        4/1/2036               2,345.63                417,000.00              417,000.00             RT              N                         0                       ARM
  410169335        4/1/2036               1,146.93                180,500.00              180,500.00             P               N                         0                       ARM
  410169341        4/1/2036                792.1                  107,950.00              107,203.55             P               N                         0                       ARM
  410169344        4/1/2036               1,294.15                197,000.00              195,301.62             CO              N                         0                       ARM
  410169353        4/1/2036                949.08                 162,700.00              162,700.00             P               Y                         36                      ARM
  410239102        10/1/2036              2,546.25                436,500.00              436,500.00             CO              Y                         12                      ARM
  410239165        11/1/2036              2,051.57                299,250.00              298,552.35             CO              Y                         24                      ARM
  410282519        11/1/2036              3,729.51                647,870.00              645,782.38             RT              N                         0                       ARM
  410282521        11/1/2036              2,616.80                425,000.00              423,515.54             RT              N                         0                       ARM
  410282528        11/1/2036              2,472.40                505,000.00              505,000.00             CO              Y                         12                      ARM
  410282529        11/1/2036              4,468.75                825,000.00              825,000.00             RT              N                         0                       ARM
  410282559        11/1/2036              6,080.00               1,216,000.00            1,216,000.00            RT              N                         0                       ARM
  410282561        12/1/2036              2,552.08                490,000.00              489,985.68             CO              Y                         12                      ARM
  410282562        11/1/2036              2,307.08                452,000.00              452,000.00             CO              Y                         12                      ARM
  410282590        11/1/2036              3,214.06                605,000.00              605,000.00             RT              N                         0                       ARM
  410282593        11/1/2036              2,487.08                508,000.00              507,787.08             RT              N                         0                       ARM
  410282594        11/1/2036              2,756.25                540,000.00              540,000.00             CO              N                         0                       ARM
  410282632        11/1/2036              3,597.92                785,000.00              780,900.00             RT              N                         0                       ARM
  410282639        11/1/2036              2,216.67                425,600.00              425,600.00             RT              N                         0                       ARM
  410282644        11/1/2036              3,010.94                615,000.00              615,000.00             CO              N                         0                       ARM
  410282647        11/1/2036              2,697.92                518,000.00              517,490.06             CO              Y                         12                      ARM
  410282653        11/1/2036              2,012.50                420,000.00              420,000.00             CO              N                         0                       ARM
  410282662        11/1/2036              5,165.42               1,012,000.00            1,009,000.00            RT              N                         0                       ARM
  410282677        11/1/2036              2,491.56                469,000.00              469,000.00             CO              Y                         12                      ARM
  410282722        11/1/2036              2,845.00                569,000.00              568,994.97             RT              Y                         12                      ARM
  410282731        11/1/2036              2,807.29                550,000.00              549,897.84             CO              N                         0                       ARM
  410282734        11/1/2036              2,992.71                552,500.00              552,500.00             CO              N                         0                       ARM
  410282738        11/1/2036              2,770.73                450,000.00              448,712.38             CO              N                         0                       ARM
  410282741        11/1/2036              9,791.67               2,000,000.00            2,000,000.00            RT              N                         0                       ARM
  410282756        11/1/2036              3,177.08                610,000.00              609,677.08             CO              N                         0                       ARM
  410282759        11/1/2036              5,250.00               1,050,000.00            1,050,000.00            RT              N                         0                       ARM
  410282770        11/1/2036              2,668.56                439,190.00              437,902.87             CO              Y                         36                      ARM
  410282771        11/1/2036              2,770.83                532,000.00              532,000.00             RT              N                         0                       ARM
  410282773        11/1/2036              3,542.29                694,000.00              693,000.00             RT              N                         0                       ARM
  410282795        11/1/2036              2,486.61                488,000.00              487,167.78             CO              N                         0                       ARM
  410282796        11/1/2036              3,485.00                656,000.00              656,000.00             RT              N                         0                       ARM
  410282798        11/1/2036              2,353.91                491,250.00              487,803.57             RT              Y                         12                      ARM
  410282803        11/1/2036              2,389.17                488,000.00              488,000.00             RT              N                         0                       ARM
  410282805        11/1/2036              2,624.38                494,000.00              494,000.00             RT              Y                         12                      ARM
  410376689        12/1/2036              2,151.45                362,350.00              362,350.00             P               N                         0                       ARM
  410388462        12/1/2036               916.49                 126,400.00              126,225.45             P               Y                         6                       ARM
  410388463        12/1/2036              2,600.00                416,000.00              416,000.00             P               Y                         12                      ARM
  410388469        10/1/2036              4,810.68                796,250.00              796,250.00             CO              Y                         6                       ARM
  410388485        12/1/2036              1,310.63                225,000.00              225,000.00             CO              Y                         6                       ARM
  410388490        12/1/2036               745.54                 123,400.00              122,759.66             P               Y                         6                       ARM
  410388498        12/1/2036               699.91                 100,100.00               99,950.97             P               Y                         24                      ARM
  410388515        12/1/2036               918.75                 147,000.00              147,000.00             P               Y                         6                       ARM
  410388517        12/1/2036              2,580.70                450,450.00              450,450.00             CO              Y                         6                       ARM
  410543602        12/1/2036              1,695.83                308,800.00              308,799.71             RT              N                         0                       ARM
  410621614        10/1/2036              1,458.10                205,850.00              205,850.00             P               N                         0                       ARM
  410621669        11/1/2036              1,381.25                204,000.00              204,000.00             P               N                         0                       ARM
  410621692        10/1/2036               685.32                 106,400.00              106,114.60             P               N                         0                       ARM
  410621725        11/1/2036              1,920.37                317,855.00              317,855.00             P               N                         0                       ARM
  410621754        11/1/2036              1,073.02                180,720.00              180,720.00             P               N                         0                       ARM
  410621766        11/1/2036              1,087.50                180,000.00              180,000.00             P               N                         0                       ARM
  410621771        10/1/2036               864.5                  145,600.00              145,600.00             P               N                         0                       ARM
  410621778        10/1/2036              1,303.00                195,450.00              195,450.00             P               N                         0                       ARM
  410621801        8/1/2036                 665                   112,000.00              112,000.00             P               N                         0                       ARM
  410621821        10/1/2036              1,338.17                207,200.00              207,200.00             P               N                         0                       ARM
  410621837        11/1/2036               872.52                 135,100.00              135,099.90             P               N                         0                       ARM
  410621842        10/1/2036              1,383.06                202,743.00              202,104.59             P               N                         0                       ARM
  410621846        10/1/2036              1,957.50                324,000.00              324,000.00             P               N                         0                       ARM
  410621849        10/1/2036              1,400.00                224,000.00              224,000.00             P               N                         0                       ARM
  410621856        12/1/2021              2,153.53                318,060.00              318,060.00             P               N                         0                       ARM
  410621872        11/1/2036              2,645.94                403,200.00              403,181.30             P               N                         0                       ARM
  410638737        1/1/2037                674.38                 99,600.00                99,600.00             P               N                         0                       ARM
  410638750        1/1/2037                639.86                 115,900.00              115,900.00             P               N                         0                       ARM
  410638767        1/1/2037                800.65                 118,250.00              118,250.00             P               N                         0                       ARM
  410677530        1/1/2037               3,489.17                632,000.00              632,000.00             CO              N                         0                       ARM
  410677532        6/1/2035               2,875.00                600,000.00              600,000.00             CO              N                         0                       ARM
  410677538        11/1/2036              3,340.10                605,000.00              605,000.00             CO              N                         0                       ARM
  410677555        12/1/2036              5,002.08                980,000.00              980,000.00             RT              N                         0                       ARM
  410677559        10/1/2036              2,329.00                465,800.00              465,800.00             CO              N                         0                       ARM
  410677610        11/1/2036              2,194.00                438,800.00              438,800.00             CO              N                         0                       ARM
  410677617        11/1/2036              3,000.00                600,000.00              600,000.00             RT              Y                         36                      ARM
  410677635        12/1/2036              2,550.00                480,000.00              480,000.00             CO              Y                         36                      ARM
  410677648        12/1/2036              2,130.00                426,000.00              425,923.99             RT              N                         0                       ARM
  410677653        12/1/2036              3,755.87                610,000.00              608,839.41             CO              N                         0                       ARM
  410677662        12/1/2036              4,791.67               1,000,000.00            1,000,000.00            RT              Y                         12                      ARM
  410677676        11/1/2036              2,154.17                440,000.00              440,000.00             CO              Y                         12                      ARM
  410677690        12/1/2036              2,600.00                480,000.00              480,000.00             RT              Y                         36                      ARM
  410677694        12/1/2036              2,012.50                460,000.00              460,000.00             RT              Y                         36                      ARM
  410677697        1/1/2037               2,154.17                440,000.00              440,000.00             RT              Y                         60                      ARM
  410677698        12/1/2036              4,154.58                767,000.00              767,000.00             RT              Y                         12                      ARM
  410677700        12/1/2036              2,861.98                549,500.00              549,500.00             CO              N                         0                       ARM
  410677705        12/1/2036              2,075.83                424,000.00              424,000.00             CO              N                         0                       ARM
  410677723        12/1/2036              5,312.50               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  410677728        12/1/2036              2,333.33                448,000.00              448,000.00             CO              N                         0                       ARM
  410677735        12/1/2036              4,549.17                824,000.00              824,000.00             RT              N                         0                       ARM
  410677738        12/1/2036              3,267.91                682,400.00              681,998.09             RT              N                         0                       ARM
  410677762        12/1/2036              3,600.00                640,000.00              640,000.00             RT              N                         0                       ARM
  410677766        1/1/2037               2,672.76                458,000.00              457,521.82             CO              N                         0                       ARM
  410677767        12/1/2036              2,559.38                472,500.00              472,500.00             CO              Y                         12                      ARM
  410677772        12/1/2036              3,085.83                644,000.00              644,000.00             RT              Y                         12                      ARM
  410677773        12/1/2036              2,350.00                470,000.00              470,000.00             RT              N                         0                       ARM
  410677788        12/1/2036              2,661.92                450,000.00              449,080.17             CO              N                         0                       ARM
  410677797        12/1/2036              3,975.00                720,000.00              720,000.00             RT              Y                         12                      ARM
  410677807        12/1/2036              2,795.83                488,000.00              488,000.00             RT              N                         0                       ARM
  410677816        1/1/2037               4,983.33                920,000.00              920,000.00             RT              Y                         36                      ARM
  410677820        1/1/2037               4,614.17                904,000.00              904,000.00             RT              Y                         12                      ARM
  410677822        12/1/2036              2,271.35                445,000.00              445,000.00             RT              Y                         12                      ARM
  410677826        1/1/2037               2,606.67                544,000.00              544,000.00             RT              Y                         12                      ARM
  410677827        1/1/2037               4,262.08                772,000.00              772,000.00             RT              N                         0                       ARM
  410677833        1/1/2037               3,297.34                673,500.00              673,500.00             RT              N                         0                       ARM
  500502050        7/1/2035               2,314.01                323,000.00              318,407.36             P               N                         0                       ARM
  500506126        8/1/2035               1,593.51                227,900.00              224,687.11             P               N                         0                       ARM
  500517604        8/1/2035               1,366.82                285,250.00              285,250.00             P               N                         0                       ARM
  500549845        9/1/2035                440.86                 76,950.00                76,950.00             P               N                         0                       ARM
  500572025        10/1/2035              1,171.88                187,500.00              187,500.00             P               N                         0                       ARM
  500615841        12/1/2035              1,248.16                190,000.00              187,680.21             P               Y                         36                      ARM
  500666371        3/1/2036               1,426.92                220,000.00              217,856.77             CO              N                         0                       ARM
  500716484        4/1/2036               1,041.67                200,000.00              200,000.00             RT              N                         0                       ARM
  500718943        4/1/2036               1,019.85                149,500.00              148,250.35             P               Y                         36                      ARM
  500740789        5/1/2036                964.17                 131,400.00              130,584.97             P               N                         0                       ARM
  500754940        7/1/2036               2,466.71                417,000.00              413,979.88             CO              Y                         36                      ARM
  500761031        6/1/2036                998.7                  162,500.00              162,500.00             P               Y                         36                      ARM
  500761505        7/1/2036               5,600.00                840,000.00              840,000.00             P               N                         0                       ARM
  500762120        6/1/2036                742.76                 116,000.00              115,162.03             P               N                         0                       ARM
  500764761        7/1/2036               4,143.70                780,000.00              779,990.19             CO              N                         0                       ARM
  500765005        7/1/2036               1,655.00                331,000.00              331,000.00             CO              Y                         36                      ARM
  500765917        7/1/2036               2,373.28                439,920.00              438,144.70             P               N                         0                       ARM
  500767116        7/1/2036               1,735.37                417,000.00              416,489.93             RT              N                         0                       ARM
  500767697        6/1/2036               1,499.81                240,000.00              239,970.00             CO              Y                         36                      ARM
  500770082        6/1/2036               1,185.31                206,890.00              206,890.00             P               Y                         6                       ARM
  500773826        7/1/2036               1,343.42                220,000.00              218,590.79             P               N                         0                       ARM
  500773967        6/1/2036                771.81                 123,500.00              123,489.99             P               Y                         24                      ARM
  500774108        10/1/2035               923.56                 167,920.00              167,920.00             P               N                         0                       ARM
  500774161        7/1/2036               1,526.24                208,000.00              206,651.77             P               N                         0                       ARM
  500775069        7/1/2036                721.44                 98,320.00                97,848.85             P               Y                         12                      ARM
  500775315        6/1/2036               1,482.33                212,000.00              210,713.48             P               Y                         36                      ARM
  500775970        7/1/2036               2,694.34                399,920.00              397,607.33             P               N                         0                       ARM
  500776994        7/1/2036               1,115.08                175,500.00              175,488.18             P               Y                         24                      ARM
  500777332        7/1/2036               1,279.87                210,640.00              209,184.77             P               N                         0                       ARM
  500778325        8/1/2036               4,106.67                616,000.00              616,000.00             P               N                         0                       ARM
  500778856        7/1/2036               1,592.82                252,000.00              250,379.11             CO              N                         0                       ARM
  500779333        7/1/2036               2,677.50                504,000.00              504,000.00             P               N                         0                       ARM
  500779763        7/1/2036               2,341.50                468,300.00              468,300.00             P               N                         0                       ARM
  500780469        7/1/2036                851.72                 177,750.00              177,750.00             P               N                         0                       ARM
  500781224        7/1/2036               2,204.69                415,000.00              415,000.00             P               N                         0                       ARM
  500782382        7/1/2036               5,120.00                768,000.00              767,999.80             CO              N                         0                       ARM
  500782644        7/1/2036                500.05                 72,400.00                72,007.17             P               Y                         36                      ARM
  500783333        7/1/2036               1,678.33                251,750.00              251,750.00             P               Y                         6                       ARM
  500783498        7/1/2036                698.73                 112,000.00              111,262.22             CO              Y                         36                      ARM
  500783763        7/1/2036               1,756.87                297,000.00              294,848.96             P               N                         0                       ARM
  500783794        7/1/2036               1,245.00                249,000.00              249,000.00             CO              Y                         24                      ARM
  500784059        7/1/2036               3,344.79                617,500.00              617,500.00             CO              Y                         36                      ARM
  500784802        7/1/2036                960.75                 146,400.00              146,399.99             P               Y                         6                       ARM
  500785000        7/1/2036               1,320.78                180,000.00              179,137.44             CO              N                         0                       ARM
  500785750        7/1/2036               2,132.24                333,000.00              330,909.01             CO              N                         0                       ARM
  500785919        7/1/2036               1,208.33                200,000.00              200,000.00             P               N                         0                       ARM
  500786238        7/1/2036                786.98                 119,920.00              119,906.98             P               N                         0                       ARM
  500792683        7/1/2036               2,815.63                530,000.00              530,000.00             P               N                         0                       ARM
  500792779        7/1/2036                592.68                 95,000.00                94,374.16             P               N                         0                       ARM
  500793137        7/1/2036               2,153.10                399,000.00              396,795.82             RT              N                         0                       ARM
  500794820        6/1/2036               1,479.27                201,600.00              200,492.26             P               N                         0                       ARM
  500797216        8/1/2036               2,033.28                320,000.00              319,991.58             CO              N                         0                       ARM
  500797646        8/1/2036               2,636.21                444,000.00              443,990.19             P               N                         0                       ARM
  500797908        7/1/2036                669.38                 119,000.00              119,000.00             P               N                         0                       ARM
  500799391        8/1/2036               3,815.42                645,000.00              641,002.64             RT              N                         0                       ARM
  500800813        8/1/2036               1,051.09                160,000.00              159,181.82             CO              Y                         36                      ARM
  500801941        7/1/2036                876.78                 142,400.00              141,269.02             P               N                         0                       ARM
  500802273        8/1/2036                779.84                 125,000.00              123,619.10             CO              N                         0                       ARM
  500802311        7/1/2036                907.73                 145,500.00              144,537.46             CO              Y                         36                      ARM
  500803275        8/1/2036               1,406.25                270,000.00              270,000.00             RT              Y                         36                      ARM
  500803842        7/1/2036               2,594.39                400,000.00              397,524.74             CO              N                         0                       ARM
  500804423        7/1/2036               3,023.11                412,000.00              410,025.76             P               N                         0                       ARM
  500805410        10/1/2036              1,464.63                275,695.00              275,695.00             P               N                         0                       ARM
  500805539        7/1/2036               1,722.66                262,500.00              262,425.00             P               N                         0                       ARM
  500805704        8/1/2036               2,686.84                409,000.00              406,908.58             CO              N                         0                       ARM
  500806318        7/1/2036                887.67                 157,867.00              157,808.08             P               N                         0                       ARM
  500806482        8/1/2036               2,688.56                370,800.00              369,243.55             P               Y                         36                      ARM
  500806872        8/1/2036               1,511.80                230,400.00              230,370.00             RT              N                         0                       ARM
  500807013        8/1/2036               1,003.32                172,000.00              171,948.97             P               Y                         36                      ARM
  500807312        7/1/2036               3,206.25                540,000.00              540,000.00             P               N                         0                       ARM
  500808920        8/1/2036               4,061.14                750,000.00              749,749.51             P               N                         0                       ARM
  500810605        8/1/2036               2,308.92                380,000.00              369,728.40             P               N                         0                       ARM
  500811586        8/1/2036               1,312.50                200,000.00              200,000.00             CO              Y                         36                      ARM
  500812118        8/1/2036                803.62                 109,520.00              109,071.65             P               N                         0                       ARM
  500812336        8/1/2036               2,167.61                442,750.00              442,733.58             RT              Y                         36                      ARM
  500814901        8/1/2036                704.41                 96,000.00                95,607.04             P               N                         0                       ARM
  500814972        9/1/2036               5,034.34                720,000.00              717,294.70             CO              N                         0                       ARM
  500817603        9/1/2036               3,834.81                575,222.00              575,222.00             P               Y                         36                      ARM
  500817743        3/1/2036               1,464.91                186,210.00              184,987.59             P               N                         0                       ARM
  500818467        7/1/2036               3,887.92                602,000.00              602,000.00             P               N                         0                       ARM
  500818772        9/1/2036               1,612.08                292,000.00              292,000.00             RT              N                         0                       ARM
  500819804        8/1/2036                658.67                 83,200.00                83,200.00             P               N                         0                       ARM
  500821226        8/1/2036               1,363.13                204,470.00              204,470.00             P               N                         0                       ARM
  500821526        9/1/2036                634.44                 87,500.00                87,191.01             RT              N                         0                       ARM
  500823752        9/1/2036               1,465.11                209,536.00              208,747.93             P               Y                         6                       ARM
  500824735        9/1/2036               1,110.42                205,000.00              205,000.00             CO              N                         0                       ARM
  500825559        8/1/2036               3,815.58                520,000.00              517,871.32             P               N                         0                       ARM
  500825615        10/1/2036              1,718.75                300,000.00              300,000.00             RT              N                         0                       ARM
  500825918        9/1/2036               3,333.49                454,300.00              452,755.43             P               N                         0                       ARM
  500826817        8/1/2036               1,608.21                300,000.00              296,901.03             CO              N                         0                       ARM
  500826938        9/1/2036               3,947.19                537,937.00              535,848.29             P               N                         0                       ARM
  500827550        10/1/2036              1,477.72                240,000.00              239,078.63             CO              N                         0                       ARM
  500828086        9/1/2036               2,270.83                436,000.00              436,000.00             RT              Y                         36                      ARM
  500828380        9/1/2036               2,260.42                350,000.00              350,000.00             CO              N                         0                       ARM
  500829116        9/1/2036               2,858.74                408,850.00              407,313.79             P               N                         0                       ARM
  500829148        9/1/2036               2,904.19                415,350.00              413,789.35             P               N                         0                       ARM
  500829456        9/1/2036                739.38                 136,500.00              136,500.00             RT              Y                         24                      ARM
  500829468        9/1/2036               1,250.00                187,500.00              187,500.00             P               N                         0                       ARM
  500830529        9/1/2036               1,695.83                370,000.00              370,000.00             CO              N                         0                       ARM
  500831103        9/1/2036               1,676.11                245,700.00              244,245.67             RT              N                         0                       ARM
  500831178        9/1/2036               2,745.43                520,000.00              515,786.98             RT              Y                         36                      ARM
  500831403        8/1/2036               2,848.41                516,000.00              515,917.21             P               N                         0                       ARM
  500831566        9/1/2036               1,010.00                151,500.00              151,500.00             P               Y                         36                      ARM
  500831951        9/1/2036                440.26                 60,000.00                59,796.00             CO              N                         0                       ARM
  500833322        11/1/2036              1,517.29                260,000.00              259,181.72             CO              Y                         36                      ARM
  500833654        9/1/2036               2,887.50                440,000.00              440,000.00             P               N                         0                       ARM
  500834324        9/1/2036               1,174.19                167,930.00              167,299.02             P               N                         0                       ARM
  500834471        7/1/2036                563.92                 80,800.00                80,800.00             P               Y                         36                      ARM
  500834633        9/1/2036               2,560.00                512,000.00              512,000.00             P               N                         0                       ARM
  500835533        9/1/2036               1,714.26                260,950.00              259,718.21             CO              Y                         36                      ARM
  500835643        9/1/2036               1,903.00                415,200.00              415,200.00             P               N                         0                       ARM
  500836372        9/1/2036               4,332.22                650,000.00              649,833.34             P               Y                         6                       ARM
  500836590        9/1/2036                686.67                 164,800.00              164,800.00             P               N                         0                       ARM
  500836829        9/1/2036               3,157.68                435,500.00              433,981.64             P               N                         0                       ARM
  500837091        9/1/2036                590.32                 82,400.00                82,104.28             P               Y                         36                      ARM
  500837381        9/1/2036               3,351.56                536,250.00              536,250.00             P               N                         0                       ARM
  500837665        9/1/2036               1,237.50                198,000.00              197,999.99             CO              Y                         36                      ARM
  500837968        10/1/2036              1,318.05                290,000.00              290,000.00             CO              N                         0                       ARM
  500838193        9/1/2036                996.84                 151,900.00              151,900.00             P               Y                         36                      ARM
  500838751        9/1/2036                808.46                 120,000.00              117,703.53             P               Y                         36                      ARM
  500843202        9/1/2036               1,867.76                381,500.00              381,500.00             RT              Y                         36                      ARM
  500844938        9/1/2036               2,559.39                389,600.00              387,944.57             P               N                         0                       ARM
  500845066        9/1/2036                771.41                 115,712.00              115,712.00             P               N                         0                       ARM
  500845317        9/1/2036               1,964.21                270,900.00              269,916.27             P               N                         0                       ARM
  500845830        9/1/2036                860.42                 140,000.00              140,000.00             P               N                         0                       ARM
  500845835        9/1/2036                860.42                 140,000.00              139,991.72             P               N                         0                       ARM
  500847992        10/1/2036              1,841.67                340,000.00              340,000.00             CO              N                         0                       ARM
  500848179        8/1/2036               1,400.00                224,000.00              224,000.00             P               N                         0                       ARM
  500848214        9/1/2036                463.74                 63,200.00                62,985.12             P               Y                         36                      ARM
  500848915        9/1/2036               1,906.25                300,000.00              300,000.00             P               Y                         36                      ARM
  500849162        8/1/2036               2,255.53                368,000.00              367,001.00             CO              Y                         36                      ARM
  500849429        9/1/2036               1,430.84                195,000.00              194,337.03             CO              N                         0                       ARM
  500850287        9/1/2036               1,013.33                152,000.00              152,000.00             CO              Y                         6                       ARM
  500850311        10/1/2036              1,466.67                220,000.00              220,000.00             CO              N                         0                       ARM
  500850424        9/1/2036               1,790.02                283,200.00              281,871.05             P               N                         0                       ARM
  500850614        9/1/2036               1,764.13                292,000.00              291,993.52             P               Y                         36                      ARM
  500850835        10/1/2036              3,182.29                650,000.00              650,000.00             CO              Y                         36                      ARM
  500850882        9/1/2036                395.41                 56,550.00                55,869.66             RT              Y                         36                      ARM
  500851093        6/1/2036               1,892.91                308,000.00              307,999.37             P               N                         0                       ARM
  500851170        9/1/2036                716.15                 97,600.00                97,268.19             P               Y                         36                      ARM
  500851327        11/1/2036              2,082.50                392,000.00              392,000.00             P               Y                         36                      ARM
  500851425        9/1/2036               3,420.88                471,800.00              470,155.09             P               N                         0                       ARM
  500851496        10/1/2036              2,864.58                550,000.00              550,000.00             CO              N                         0                       ARM
  500851522        9/1/2036               2,218.13                380,250.00              380,250.00             CO              N                         0                       ARM
  500851578        9/1/2036               2,259.99                308,000.00              302,923.32             P               Y                         6                       ARM
  500851636        9/1/2036                461.33                 69,200.00                69,198.50             P               Y                         36                      ARM
  500851682        10/1/2036              3,079.43                537,500.00              537,500.00             RT              Y                         60                      ARM
  500851686        9/1/2036               2,204.49                276,000.00              275,221.77             P               Y                         24                      ARM
  500851700        9/1/2036               1,491.56                333,000.00              333,000.00             CO              Y                         36                      ARM
  500852305        9/1/2036               3,420.88                471,800.00              470,155.09             P               N                         0                       ARM
  500852507        9/1/2036               2,330.94                349,656.00              349,641.00             P               Y                         6                       ARM
  500853149        9/1/2036                943.21                 140,000.00              139,433.52             P               Y                         36                      ARM
  500853181        9/1/2036               3,255.00                496,000.00              496,000.00             P               Y                         36                      ARM
  500854689        11/1/2036              1,395.31                285,000.00              284,997.93             CO              Y                         36                      ARM
  500854698        10/1/2036              2,762.67                414,400.00              414,399.99             P               Y                         36                      ARM
  500855248        10/1/2036              2,429.95                542,500.00              542,500.00             CO              Y                         36                      ARM
  500855256        9/1/2036               1,866.04                338,000.00              338,000.00             P               Y                         36                      ARM
  500855435        9/1/2036               1,328.56                219,900.00              219,900.00             P               Y                         36                      ARM
  500855856        10/1/2036              1,277.84                207,920.00              207,920.00             P               N                         0                       ARM
  500856029        9/1/2036                802.38                 112,000.00              111,599.61             P               N                         0                       ARM
  500856112        10/1/2036              1,189.69                254,000.00              253,800.00             RT              Y                         36                      ARM
  500856377        10/1/2036              1,866.67                320,000.00              320,000.00             P               N                         0                       ARM
  500856512        11/1/2036              1,196.65                179,497.00              179,497.00             P               N                         0                       ARM
  500856544        10/1/2036              1,369.17                212,000.00              212,000.00             P               Y                         36                      ARM
  500856978        10/1/2036              1,291.67                200,000.00              200,000.00             P               Y                         36                      ARM
  500857707        10/1/2036              1,893.33                284,000.00              284,000.00             P               N                         0                       ARM
  500858248        10/1/2036              3,406.73                600,000.00              597,038.31             P               Y                         36                      ARM
  500858470        9/1/2036               1,485.20                259,250.00              259,235.00             CO              Y                         36                      ARM
  500858775        11/1/2036                800                   120,000.00              120,000.00             P               N                         0                       ARM
  500859115        10/1/2036              2,256.23                380,000.00              379,996.25             P               N                         0                       ARM
  500859551        8/1/2036               1,080.15                195,650.00              195,650.00             P               N                         0                       ARM
  500860275        10/1/2036              1,543.83                251,200.00              251,200.00             P               Y                         36                      ARM
  500860582        10/1/2036              2,185.85                328,550.00              327,456.63             P               N                         0                       ARM
  500860588        10/1/2036              1,180.24                180,000.00              179,846.14             P               Y                         36                      ARM
  500860885        10/1/2036              3,626.67                512,000.00              512,000.00             P               N                         0                       ARM
  500860988        10/1/2036              2,321.39                332,000.00              331,005.16             P               N                         0                       ARM
  500861280        10/1/2036               839.06                 179,000.00              179,000.00             RT              Y                         36                      ARM
  500861313        10/1/2036              1,355.86                289,250.00              289,250.00             RT              N                         0                       ARM
  500861517        10/1/2036              1,418.67                243,200.00              243,200.00             P               N                         0                       ARM
  500861718        11/1/2036               852.5                  132,000.00              132,000.00             P               Y                         36                      ARM
  500862105        10/1/2036              1,470.00                252,000.00              252,000.00             P               N                         0                       ARM
  500862139        11/1/2036              2,829.02                468,260.00              468,250.93             P               N                         0                       ARM
  500862344        10/1/2036              2,329.40                399,900.00              399,325.89             P               Y                         36                      ARM
  500862788        10/1/2036              4,588.11                508,000.00              507,154.23             P               Y                         24                      ARM
  500862933        9/1/2036               1,038.18                158,200.00              158,186.37             CO              Y                         36                      ARM
  500862936        9/1/2036               5,728.59                999,900.00              999,900.00             CO              Y                         36                      ARM
  500863950        10/1/2036              2,277.34                412,500.00              412,500.00             P               N                         0                       ARM
  500863997        11/1/2036              1,535.42                220,000.00              220,000.00             P               Y                         36                      ARM
  500864221        10/1/2036              2,875.00                600,000.00              599,999.97             P               Y                         36                      ARM
  500865239        10/1/2036               809.38                 143,920.00              143,890.02             P               Y                         36                      ARM
  500865504        10/1/2036              2,040.77                400,000.00              399,764.88             CO              N                         0                       ARM
  500865701        12/1/2035              1,217.93                185,600.00              185,589.51             P               Y                         36                      ARM
  500865862        11/1/2036              1,722.35                351,800.00              351,800.00             P               N                         0                       ARM
  500865953        10/1/2036              1,175.00                188,000.00              188,000.00             P               N                         0                       ARM
  500866337        10/1/2036              3,782.00                585,600.00              585,600.00             P               N                         0                       ARM
  500866847        10/1/2036              2,604.17                500,000.00              500,000.00             P               N                         0                       ARM
  500867055        11/1/2036              2,095.77                266,400.00              265,936.83             P               N                         0                       ARM
  500867078        11/1/2036              2,185.99                446,500.00              446,500.00             RT              N                         0                       ARM
  500867203        10/1/2036              2,475.00                495,000.00              495,000.00             CO              Y                         36                      ARM
  500867376        10/1/2036              1,866.67                280,000.00              280,000.00             RT              N                         0                       ARM
  500867604        10/1/2036              1,016.37                188,000.00              187,516.25             CO              N                         0                       ARM
  500868086        10/1/2036                715                   132,000.00              131,999.97             P               N                         0                       ARM
  500868468        11/1/2036              3,049.74                597,500.00              597,500.00             RT              Y                         36                      ARM
  500868472        11/1/2036              2,061.56                440,000.00              439,799.53             RT              Y                         36                      ARM
  500868777        10/1/2036               878.98                 117,000.00              116,698.50             CO              N                         0                       ARM
  500868799        10/1/2036              1,212.67                160,800.00              160,389.05             P               Y                         36                      ARM
  500869183        10/1/2036               856.77                 175,000.00              175,000.00             P               Y                         30                      ARM
  500869377        11/1/2036              2,729.01                494,311.00              494,311.00             P               N                         0                       ARM
  500869397        10/1/2036               697.92                 100,000.00              100,000.00             CO              Y                         36                      ARM
  500869686        10/1/2036              1,359.27                194,400.00              193,817.49             P               Y                         36                      ARM
  500869695        11/1/2036              1,227.29                158,400.00              158,104.89             P               N                         0                       ARM
  500869926        10/1/2036               426.67                 64,000.00                64,000.00             RT              N                         0                       ARM
  500870096        11/1/2036               857.5                  117,600.00              117,600.00             RT              N                         0                       ARM
  500870943        10/1/2036              1,050.00                160,000.00              160,000.00             P               Y                         36                      ARM
  500871215        10/1/2036              1,827.58                337,400.00              337,400.00             CO              N                         0                       ARM
  500871216        11/1/2036              2,021.25                308,000.00              308,000.00             P               N                         0                       ARM
  500871250        10/1/2036              5,382.81                975,000.00              974,848.18             CO              N                         0                       ARM
  500871280        11/1/2036              1,824.21                237,244.00              236,794.74             P               Y                         24                      ARM
  500871791        11/1/2036               999.42                 143,200.00              143,199.42             P               Y                         4                       ARM
  500871900        11/1/2036               861.18                 112,000.00              111,677.73             P               N                         0                       ARM
  500872072        11/1/2036              5,671.88                990,000.00              990,000.00             CO              N                         0                       ARM
  500872140        10/1/2036              1,189.93                165,555.00              165,555.00             P               Y                         36                      ARM
  500872149        11/1/2036               742.97                 97,750.00                97,555.30             P               Y                         36                      ARM
  500872228        11/1/2036              1,141.88                189,000.00              189,000.00             CO              Y                         36                      ARM
  500872337        6/1/2036                816.48                 108,000.00              107,799.06             CO              N                         0                       ARM
  500872416        12/1/2036               919.15                 142,320.00              142,320.00             P               Y                         6                       ARM
  500872847        10/1/2036              2,764.66                368,000.00              367,051.64             P               N                         0                       ARM
  500872906        10/1/2036               993.83                 138,272.00              138,272.00             P               Y                         36                      ARM
  500873097        10/1/2036              1,275.79                196,700.00              196,016.37             CO              Y                         36                      ARM
  500873103        11/1/2036              1,864.35                279,652.00              279,652.00             P               N                         0                       ARM
  500873169        11/1/2036              2,875.83                476,000.00              476,000.00             P               N                         0                       ARM
  500873399        11/1/2036              1,656.25                300,000.00              300,000.00             CO              N                         0                       ARM
  500874045        11/1/2036              1,293.69                206,990.00              206,990.00             P               Y                         6                       ARM
  500874184        8/1/2036               3,125.00                500,000.00              500,000.00             CO              N                         0                       ARM
  500874769        10/1/2036               939.69                 129,600.00              129,239.71             CO              Y                         36                      ARM
  500874787        10/1/2036              1,996.56                231,200.00              230,662.46             P               Y                         36                      ARM
  500875088        10/1/2036              1,523.81                270,900.00              270,900.00             RT              Y                         36                      ARM
  500875388        11/1/2036              1,724.64                239,950.00              239,950.00             P               Y                         36                      ARM
  500876133        12/1/2036              1,459.79                286,000.00              286,000.00             CO              N                         0                       ARM
  500876148        11/1/2036              1,813.58                248,720.00              248,720.00             P               N                         0                       ARM
  500876226        11/1/2036              1,842.50                333,735.00              333,735.00             P               N                         0                       ARM
  500876337        12/1/2036              1,816.88                342,000.00              342,000.00             RT              N                         0                       ARM
  500876406        11/1/2036               921.88                 150,000.00              150,000.00             P               N                         0                       ARM
  500877686        11/1/2036              1,131.11                156,000.00              155,665.74             P               N                         0                       ARM
  500878031        11/1/2036              3,918.61                496,000.00              495,469.76             P               Y                         24                      ARM
  500878036        12/1/2036              1,646.34                309,900.00              309,900.00             RT              N                         0                       ARM
  500878085        9/1/2036               1,828.12                325,000.00              324,999.98             P               N                         0                       ARM
  500878195        11/1/2036              1,270.22                167,600.00              167,283.29             P               Y                         24                      ARM
  500878257        11/1/2036              1,386.70                191,250.00              190,734.17             CO              Y                         36                      ARM
  500878861        11/1/2036              2,166.23                399,920.00              399,920.00             P               N                         0                       ARM
  500878862        11/1/2036               811.25                 132,000.00              131,998.56             P               Y                         12                      ARM
  500879705        11/1/2036              1,472.50                228,000.00              227,996.88             P               N                         0                       ARM
  500879878        11/1/2036              4,078.64                612,000.00              611,794.64             P               N                         0                       ARM
  500879934        11/1/2036               794.85                 102,193.00              102,010.68             P               Y                         36                      ARM
  500880222        12/1/2036              1,580.17                250,000.00              249,546.77             CO              N                         0                       ARM
  500880266        11/1/2036              2,598.75                396,000.00              396,000.00             P               Y                         36                      ARM
  500880281        11/1/2036              1,616.50                254,400.00              254,400.00             P               N                         0                       ARM
  500880320        11/1/2036              2,956.25                516,000.00              516,000.00             P               N                         0                       ARM
  500880331        11/1/2036              1,664.05                258,400.00              257,659.77             P               N                         0                       ARM
  500880454        11/1/2036              1,239.70                192,000.00              191,954.00             CO              N                         0                       ARM
  500880508        11/1/2036               872.11                 137,250.00              137,250.00             P               Y                         36                      ARM
  500880630        11/1/2036               541.52                 100,000.00               99,972.00             P               N                         0                       ARM
  500880841        11/1/2036              2,870.83                424,000.00              424,000.00             P               N                         0                       ARM
  500881308        11/1/2036              1,577.02                244,273.00              244,184.20             P               Y                         36                      ARM
  500881890        11/1/2036              2,298.75                345,520.00              344,665.38             P               Y                         36                      ARM
  500882162        11/1/2036              1,171.50                170,400.00              170,400.00             P               N                         0                       ARM
  500882223        11/1/2036              3,358.33                520,000.00              520,000.00             CO              N                         0                       ARM
  500882234        11/1/2036              1,932.29                350,000.00              349,999.99             CO              Y                         12                      ARM
  500882473        12/1/2036               924.75                 114,400.00              114,357.47             P               N                         0                       ARM
  500882705        11/1/2036              1,799.90                260,600.00              260,001.45             P               N                         0                       ARM
  500882815        11/1/2036                882                   134,400.00              134,400.00             P               Y                         36                      ARM
  500882826        11/1/2036              1,365.62                285,000.00              284,998.88             CO              N                         0                       ARM
  500883230        11/1/2036              1,312.29                190,000.00              189,563.59             CO              Y                         24                      ARM
  500883288        11/1/2036              1,734.29                264,000.00              263,330.81             CO              N                         0                       ARM
  500883641        11/1/2036              1,156.95                154,000.00              153,703.37             P               Y                         6                       ARM
  500884027        12/1/2036              3,908.13                577,200.00              577,200.00             P               Y                         12                      ARM
  500884091        11/1/2036              1,408.00                204,800.00              204,800.00             P               Y                         36                      ARM
  500884093        11/1/2036               831.22                 135,000.00              134,608.93             CO              N                         0                       ARM
  500884420        11/1/2036              3,119.73                444,000.00              443,015.14             CO              Y                         36                      ARM
  500884593        11/1/2036              1,101.38                140,000.00              139,756.59             CO              Y                         24                      ARM
  500884775        11/1/2036                935                   132,000.00              132,000.00             P               N                         0                       ARM
  500885143        11/1/2036              2,567.54                417,000.00              415,748.99             CO              N                         0                       ARM
  500885185        10/1/2036                950                   160,000.00              160,000.00             P               N                         0                       ARM
  500885226        11/1/2036              3,152.50                582,000.00              582,000.00             RT              N                         0                       ARM
  500885508        11/1/2036              1,196.20                164,050.00              164,050.00             P               Y                         12                      ARM
  500886474        12/1/2036              1,336.44                168,000.00              167,810.86             P               Y                         36                      ARM
  500886629        11/1/2036              1,278.75                223,200.00              223,200.00             P               N                         0                       ARM
  500886718        11/1/2036              1,461.46                230,000.00              230,000.00             RT              N                         0                       ARM
  500886843        11/1/2036              1,220.00                195,200.00              195,200.00             P               Y                         36                      ARM
  500887179        11/1/2036              5,345.98                720,000.00              718,577.47             P               N                         0                       ARM
  500887494        11/1/2036              1,095.42                150,000.00              149,692.97             P               Y                         36                      ARM
  500887558        11/1/2036              4,082.50                568,000.00              568,000.00             P               N                         0                       ARM
  500887642        11/1/2036              1,128.38                183,600.00              183,600.00             P               N                         0                       ARM
  500887773        11/1/2036              2,704.17                440,000.00              440,000.00             P               Y                         36                      ARM
  500887812        11/1/2036              2,629.02                360,000.00              359,263.08             P               Y                         36                      ARM
  500888184        11/1/2036              2,461.76                352,800.00              352,730.00             P               N                         0                       ARM
  500888682        11/1/2036              4,614.75                703,200.00              703,200.00             P               Y                         36                      ARM
  500888687        11/1/2036              1,857.88                262,400.00              262,288.48             P               Y                         12                      ARM
  500888882        12/1/2036              1,489.58                260,000.00              260,000.00             P               N                         0                       ARM
  500889551        11/1/2036               904.17                 140,000.00              140,000.00             P               Y                         12                      ARM
  500889755        10/1/2036              1,347.50                196,000.00              196,000.00             P               N                         0                       ARM
  500890015        12/1/2036              1,658.34                252,700.00              252,700.00             P               N                         0                       ARM
  500890342        12/1/2036              3,106.68                406,400.00              406,221.02             P               N                         0                       ARM
  500890454        12/1/2036              3,404.69                468,800.00              468,560.80             P               N                         0                       ARM
  500891006        11/1/2036               961.92                 131,920.00              131,919.99             P               N                         0                       ARM
  500891019        12/1/2036              2,712.50                420,000.00              420,000.00             CO              Y                         36                      ARM
  500891218        12/1/2036              1,591.45                355,300.00              355,299.99             RT              Y                         36                      ARM
  500891252        12/1/2036               973.57                 148,200.00              147,950.27             P               N                         0                       ARM
  500891290        12/1/2036              1,920.42                335,200.00              335,200.00             P               N                         0                       ARM
  500891312        12/1/2036              2,039.58                356,000.00              356,000.00             P               Y                         12                      ARM
  500891785        12/1/2036              4,035.71                550,000.00              549,259.46             CO              N                         0                       ARM
  500892079        12/1/2036               922.5                  164,000.00              164,000.00             CO              Y                         12                      ARM
  500892234        12/1/2036              5,369.83                888,800.00              888,800.00             P               N                         0                       ARM
  500892410        12/1/2036              1,114.75                218,400.00              218,400.00             P               Y                         6                       ARM
  500892555        12/1/2036              3,467.60                496,850.00              496,850.00             P               N                         0                       ARM
  500892710        12/1/2036               908.5                  126,400.00              126,400.00             P               Y                         36                      ARM
  500892730        11/1/2036               818.61                 120,000.00              119,717.47             CO              N                         0                       ARM
  500893140        11/1/2036              1,350.00                240,000.00              240,000.00             CO              Y                         36                      ARM
  500893233        12/1/2036                450                   86,400.00                86,400.00             CO              Y                         36                      ARM
  500893581        12/1/2036               852.5                  132,000.00              132,000.00             P               Y                         12                      ARM
  500894544        11/1/2036              1,665.99                314,000.00              313,597.59             RT              N                         0                       ARM
  500895533        12/1/2036               971.67                 212,000.00              211,999.99             RT              N                         0                       ARM
  500895605        12/1/2036              1,584.43                245,332.00              245,331.43             P               Y                         36                      ARM
  500895608        12/1/2036              1,156.98                191,500.00              191,500.00             P               N                         0                       ARM
  500896230        12/1/2036               984.38                 168,750.00              168,749.99             CO              Y                         36                      ARM
  500896269        12/1/2036               838.75                 132,000.00              132,000.00             RT              Y                         36                      ARM
  500896928        12/1/2036              1,503.89                212,000.00              211,884.57             P               N                         0                       ARM
  500897264        12/1/2036              1,365.00                208,000.00              208,000.00             P               N                         0                       ARM
  500897864        12/1/2036              1,237.50                220,000.00              220,000.00             CO              N                         0                       ARM
  500898685        1/1/2037               1,522.93                224,925.00              224,925.00             P               N                         0                       ARM
  500898724        11/1/2036              1,193.42                184,000.00              183,519.26             P               N                         0                       ARM
  500898749        12/1/2036              1,040.00                192,000.00              192,000.00             RT              Y                         36                      ARM
  500899198        12/1/2036               685.21                 143,000.00              143,000.00             CO              N                         0                       ARM
  500899505        12/1/2036              2,756.25                540,000.00              540,000.00             P               N                         0                       ARM
  500899575        11/1/2036              1,786.98                390,000.00              389,887.50             P               N                         0                       ARM
  500899607        11/1/2036               950.67                 154,400.00              153,958.20             CO              N                         0                       ARM
  500900782        12/1/2036              1,458.26                199,990.00              199,990.00             P               Y                         12                      ARM
  500901005        12/1/2036              1,259.06                237,000.00              237,000.00             CO              Y                         36                      ARM
  500901705        12/1/2036              5,156.25                900,000.00              900,000.00             CO              N                         0                       ARM
  500902057        12/1/2036              3,255.42                601,000.00              601,000.00             CO              N                         0                       ARM
  500903229        12/1/2036              1,120.00                224,000.00              224,000.00             CO              N                         0                       ARM
  500903456        12/1/2036              1,914.31                316,852.00              316,852.00             P               N                         0                       ARM
  500903632        1/1/2037               1,629.50                325,900.00              325,900.00             RT              Y                         5                       ARM
  500903696        11/1/2036              1,183.23                178,600.00              178,600.00             P               Y                         36                      ARM
  500904091        8/1/2036               2,760.00                414,000.00              414,000.00             CO              N                         0                       ARM
  500904155        1/1/2037               4,073.96                641,148.00              641,148.00             P               N                         0                       ARM
  500904160        12/1/2036              4,159.58                596,000.00              596,000.00             P               Y                         36                      ARM
  500904266        1/1/2037                 980                   168,000.00              168,000.00             P               N                         0                       ARM
  500904496        12/1/2036              1,357.00                220,800.00              220,800.00             P               Y                         24                      ARM
  500904608        12/1/2036              1,611.13                262,150.00              262,150.00             P               Y                         12                      ARM
  500904754        1/1/2037               1,133.72                184,470.00              184,470.00             P               Y                         36                      ARM
  500905103        1/1/2037               1,276.92                168,000.00              167,895.58             P               N                         0                       ARM
  500905254        12/1/2036              2,427.36                315,000.00              314,864.53             CO              Y                         36                      ARM
  500905404        12/1/2036              2,467.96                388,400.00              388,400.00             P               Y                         24                      ARM
  500905411        1/1/2037               1,578.93                225,815.00              225,647.41             P               N                         0                       ARM
  500905423        12/1/2036              1,326.32                259,850.00              259,850.00             P               N                         0                       ARM
  500905432        1/1/2037               3,298.75                546,000.00              546,000.00             P               Y                         12                      ARM
  500906114        12/1/2036              1,691.58                306,400.00              306,400.00             P               N                         0                       ARM
  500906272        1/1/2037               2,817.50                588,000.00              588,000.00             P               Y                         12                      ARM
  500906849        1/1/2037               2,247.50                372,000.00              372,000.00             CO              Y                         36                      ARM
  500907169        1/1/2037               4,053.33                608,000.00              608,000.00             P               N                         0                       ARM
  500907964        1/1/2037               2,073.85                463,000.00              463,000.00             CO              Y                         36                      ARM
  500908110        12/1/2036              1,325.00                265,000.00              265,000.00             CO              N                         0                       ARM
  500909241        1/1/2037               3,275.00                524,000.00              524,000.00             P               N                         0                       ARM
  500909590        1/1/2037               3,656.03                539,968.00              539,968.00             P               N                         0                       ARM
  500909840        9/1/2036               1,647.75                230,000.00              229,177.78             CO              N                         0                       ARM
  500909967        12/1/2036               908.12                 108,000.00              107,893.34             P               N                         0                       ARM
  500910000       12/12/2036              1,943.15                247,000.00              246,857.89             P               N                         0                       ARM
  500910004        1/1/2037               1,318.20                269,250.00              269,250.00             RT              N                         0                       ARM
  500910243        1/1/2037               1,265.80                205,960.00              205,960.00             P               Y                         36                      ARM
  500910891        1/1/2037               2,351.88                426,000.00              425,900.00             P               N                         0                       ARM
  500911494        1/1/2037               2,037.92                292,000.00              292,000.00             P               Y                         12                      ARM
  500911936        1/1/2037               3,093.33                512,000.00              512,000.00             P               N                         0                       ARM
  500912130        1/1/2037               1,403.46                259,100.00              259,100.00             CO              Y                         12                      ARM
  500912614        1/1/2037               1,475.35                211,394.00              211,394.00             P               Y                         6                       ARM
  500913014        2/1/2037                651.39                 82,800.00                82,800.00             CO              Y                         36                      ARM
  500913176        1/1/2037               2,112.50                390,000.00              390,000.00             P               Y                         12                      ARM
  500913547        1/1/2037               1,686.61                344,500.00              344,500.00             CO              Y                         36                      ARM
  500913761        1/1/2037                939.17                 196,000.00              196,000.00             CO              N                         0                       ARM
  500914390        1/1/2037               1,730.83                248,000.00              248,000.00             P               N                         0                       ARM
  500914520        1/1/2037               1,122.92                196,000.00              196,000.00             P               N                         0                       ARM
  500914604        1/1/2037               1,040.42                181,600.00              181,600.00             P               N                         0                       ARM
  500915033        1/1/2037                358.21                 50,000.00                49,964.71             CO              Y                         36                      ARM
  500915586        1/1/2037               2,321.39                332,000.00              331,753.61             P               Y                         36                      ARM
  500916553        1/1/2037               1,093.33                164,000.00              164,000.00             P               Y                         36                      ARM
  500917115        1/1/2037               4,604.17                650,000.00              650,000.00             P               N                         0                       ARM
  500917116        1/1/2037               1,302.08                250,000.00              250,000.00             CO              N                         0                       ARM
  500917146        1/1/2037               1,327.01                215,920.00              215,301.71             P               Y                         36                      ARM
  500917476        1/1/2037               3,486.65                577,100.00              577,100.00             P               N                         0                       ARM
  500917547        1/1/2037               1,064.03                189,160.00              189,160.00             P               N                         0                       ARM
  500917574        1/1/2037               2,638.50                527,700.00              527,700.00             P               N                         0                       ARM
  500917672        1/1/2037               1,307.81                202,500.00              202,500.00             P               Y                         6                       ARM
  500918150        1/1/2037               1,626.58                215,900.00              215,850.57             P               Y                         36                      ARM
  500918481        1/1/2037               2,383.33                416,000.00              416,000.00             P               N                         0                       ARM
  500918572        1/1/2037                634.38                 105,000.00              105,000.00             RT              N                         0                       ARM
  500919246        1/1/2037               1,031.74                170,770.00              170,770.00             P               Y                         6                       ARM
  500919646        2/1/2037                476.95                 65,000.00                65,000.00             CO              N                         0                       ARM
  500921527        1/1/2037               1,636.99                270,950.00              270,950.00             P               Y                         6                       ARM
  500921531        1/1/2037               1,304.64                215,940.00              215,940.00             P               Y                         6                       ARM
  500922260        1/1/2037               1,523.21                257,500.00              257,237.47             RT              Y                         36                      ARM
  500922357        1/1/2037                803.17                 126,400.00              126,400.00             P               Y                         24                      ARM
  500924124        2/1/2037               2,443.75                460,000.00              460,000.00             CO              N                         0                       ARM
  700122206        8/1/2035                941.8                  155,000.00              152,167.32             CO              N                         0                       ARM
  700279630        6/1/2036                849.35                 120,000.00              119,289.55             P               N                         0                       ARM
  700317651        7/1/2036               6,666.67               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  700323108        6/1/2036               1,109.17                185,000.00              183,500.60             CO              N                         0                       ARM
  700324607        8/1/2036                735.76                 110,590.00              109,532.22             RT              N                         0                       ARM
  700327180        7/1/2036                 640                   96,000.00                96,000.00             RT              N                         0                       ARM
  700327209        7/1/2036               3,892.02                585,000.00              581,584.04             P               N                         0                       ARM
  700328666        8/1/2036               1,395.00                216,000.00              216,000.00             P               N                         0                       ARM
  700329053        8/1/2036               1,697.66                307,500.00              307,500.00             RT              N                         0                       ARM
  700329079        7/1/2036                828.67                 124,300.00              124,300.00             P               N                         0                       ARM
  700329164        8/1/2036                870.08                 120,000.00              119,496.31             CO              Y                         36                      ARM
  700329789        7/1/2036               3,334.50                501,200.00              498,272.69             P               N                         0                       ARM
  700332225        8/1/2036               2,437.50                450,000.00              450,000.00             P               Y                         36                      ARM
  700334572        7/1/2036               1,642.32                250,000.00              248,486.39             CO              N                         0                       ARM
  700335276        10/1/2036              2,416.67                400,000.00              400,000.00             P               N                         0                       ARM
  700336627        7/1/2036               2,953.40                402,500.00              400,571.30             P               N                         0                       ARM
  700336820        7/1/2036                562.14                 107,940.00              107,930.00             P               N                         0                       ARM
  700340057        7/1/2036               4,031.39                556,000.00              553,268.21             P               N                         0                       ARM
  700340977        7/1/2036               3,173.00                534,400.00              534,400.00             P               Y                         24                      ARM
  700341013        8/1/2036               4,520.83                700,000.00              700,000.00             CO              N                         0                       ARM
  700341213        7/1/2036               2,674.44                428,000.00              427,910.15             CO              N                         0                       ARM
  700342261        8/1/2036               2,486.43                360,000.00              358,329.99             P               N                         0                       ARM
  700342846        8/1/2036               2,102.49                380,828.00              380,828.00             P               N                         0                       ARM
  700343479        10/1/2036                570                   96,000.00                96,000.00             P               N                         0                       ARM
  700343756        7/1/2036               2,321.39                332,000.00              330,088.52             P               N                         0                       ARM
  700344469        7/1/2036               2,264.07                358,200.00              355,828.61             P               N                         0                       ARM
  700346682        7/1/2036               1,426.40                204,000.00              202,920.11             P               N                         0                       ARM
  700347613        7/1/2036               1,010.73                151,920.00              151,032.89             P               N                         0                       ARM
  700347699        7/1/2036               2,864.58                500,000.00              500,000.00             CO              N                         0                       ARM
  700348467        7/1/2036               2,318.70                316,000.00              314,485.69             P               N                         0                       ARM
  700348490        8/1/2036               2,659.25                410,000.00              407,575.65             RT              N                         0                       ARM
  700348791        7/1/2036                911.39                 133,600.00              132,857.05             P               N                         0                       ARM
  700349033        9/1/2036               2,413.92                540,000.00              538,921.57             P               N                         0                       ARM
  700349488        7/1/2036               1,043.37                143,900.00              143,193.01             P               Y                         36                      ARM
  700350701        8/1/2036               5,512.50                840,000.00              840,000.00             P               Y                         36                      ARM
  700351789        7/1/2036               2,597.80                411,000.00              408,356.50             CO              N                         0                       ARM
  700352327        8/1/2036               1,912.72                294,900.00              293,354.96             P               N                         0                       ARM
  700352446        7/1/2036               1,701.77                263,500.00              263,500.00             P               Y                         36                      ARM
  700352948        8/1/2036               1,107.91                152,800.00              152,158.60             P               Y                         36                      ARM
  700353735        7/1/2036               2,053.66                372,000.00              371,984.42             CO              N                         0                       ARM
  700353973        8/1/2036                884.9                  140,000.00              139,230.25             P               Y                         36                      ARM
  700354329        7/1/2036               2,286.25                372,000.00              372,000.00             P               N                         0                       ARM
  700354421        7/1/2036               1,330.65                188,000.00              187,029.18             RT              Y                         36                      ARM
  700354628        7/1/2036               2,364.94                360,000.00              357,846.18             RT              N                         0                       ARM
  700354938        7/1/2036               1,457.75                222,400.00              222,133.86             P               N                         0                       ARM
  700355419        7/1/2036               2,730.00                416,000.00              416,000.00             P               Y                         36                      ARM
  700356845        7/1/2036                863.71                 129,600.00              129,556.80             P               Y                         36                      ARM
  700357564        8/1/2036                871.88                 155,000.00              155,000.00             P               Y                         24                      ARM
  700359162        7/1/2036               1,231.43                200,000.00              198,212.09             CO              Y                         36                      ARM
  700359299        7/1/2036                616.36                 84,000.00                83,219.72             CO              Y                         36                      ARM
  700359471        7/1/2036                528.31                 72,000.00                71,411.21             CO              Y                         36                      ARM
  700359767        8/1/2036               1,842.02                284,000.00              282,512.06             RT              N                         0                       ARM
  700361412        7/1/2036               1,318.20                184,000.00              183,073.13             P               Y                         36                      ARM
  700361652        7/1/2036               3,851.20                557,600.00              554,571.32             P               N                         0                       ARM
  700361983        7/1/2036               2,594.39                400,000.00              397,548.20             CO              Y                         36                      ARM
  700363446        8/1/2036               3,683.35                508,000.00              505,764.36             P               N                         0                       ARM
  700363947        7/1/2036               6,562.50               1,000,000.00             999,999.69             P               N                         0                       ARM
  700364036        8/1/2036               1,047.75                146,250.00              145,573.04             RT              N                         0                       ARM
  700365323        8/1/2036                836.93                 127,400.00              126,748.53             CO              Y                         36                      ARM
  700366742        7/1/2036               2,245.10                392,000.00              391,872.71             P               N                         0                       ARM
  700367517        7/1/2036               2,799.47                419,920.00              419,920.00             P               N                         0                       ARM
  700368523        8/1/2036               1,294.87                235,000.00              230,198.80             P               N                         0                       ARM
  700369596        8/1/2036               2,986.67                448,000.00              448,000.00             P               Y                         36                      ARM
  700370845        8/1/2036               1,279.69                227,500.00              227,500.00             P               N                         0                       ARM
  700371036        8/1/2036               1,008.00                151,200.00              151,200.00             P               Y                         36                      ARM
  700373610        11/1/2036              1,262.60                195,500.00              195,500.00             RT              N                         0                       ARM
  700374877        8/1/2036               1,144.40                199,750.00              199,750.00             CO              Y                         36                      ARM
  700375924        8/1/2036               1,705.31                272,850.00              272,850.00             P               N                         0                       ARM
  700376026        9/1/2036                733.8                  130,585.00              130,453.75             P               N                         0                       ARM
  700376247        9/1/2036                677.08                 125,000.00              125,000.00             CO              N                         0                       ARM
  700378378        9/1/2036                966.88                 178,500.00              178,480.00             P               N                         0                       ARM
  700378922        8/1/2036               2,449.51                420,000.00              419,915.76             P               N                         0                       ARM
  700381576        10/1/2036              1,143.96                161,623.00              161,150.61             P               N                         0                       ARM
  700381704        9/1/2036               2,789.03                453,819.00              453,808.10             P               Y                         36                      ARM
  700382362        9/1/2036               2,260.00                361,600.00              361,600.00             P               N                         0                       ARM
  700382861        10/1/2036              1,519.49                220,000.00              219,324.17             CO              N                         0                       ARM
  700383944        10/1/2036              1,321.88                235,000.00              235,000.00             CO              N                         0                       ARM
  700384855        10/1/2036               944.84                 136,800.00              136,379.79             P               N                         0                       ARM
  700385062        8/1/2036                568.75                 91,000.00                91,000.00             P               N                         0                       ARM
  700385445        10/1/2036              2,054.54                280,000.00              279,240.95             P               N                         0                       ARM
  700385515        8/1/2036               2,843.75                487,500.00              487,500.00             P               N                         0                       ARM
  700385648        8/1/2036                776.25                 138,000.00              138,000.00             CO              N                         0                       ARM
  700386002        12/1/2036              1,273.13                200,362.00              200,362.00             P               Y                         24                      ARM
  700386201        10/1/2036              1,055.76                195,000.00              194,909.06             CO              N                         0                       ARM
  700386205        9/1/2036               3,126.25                492,000.00              492,000.00             RT              N                         0                       ARM
  700386944        9/1/2036               3,393.32                468,000.00              466,347.98             RT              N                         0                       ARM
  700387136        10/1/2036              1,223.55                217,520.00              217,515.89             P               N                         0                       ARM
  700387149        8/1/2036               1,024.75                183,000.00              181,755.77             RT              N                         0                       ARM
  700387876        8/1/2036               1,875.00                300,000.00              300,000.00             P               N                         0                       ARM
  700388811        9/1/2036               3,306.67                512,000.00              512,000.00             CO              N                         0                       ARM
  700389724        10/1/2036              1,493.44                211,000.00              210,383.31             RT              N                         0                       ARM
  700389859        8/1/2036               1,102.62                170,000.00              169,109.35             P               N                         0                       ARM
  700391775        9/1/2036               3,663.88                524,000.00              522,031.14             P               N                         0                       ARM
  700391858        10/1/2036              2,294.22                312,664.00              311,816.40             CO              Y                         36                      ARM
  700391945        9/1/2036               2,184.00                327,600.00              327,577.15             P               N                         0                       ARM
  700393051        9/1/2036               1,260.24                171,750.00              171,166.07             P               N                         0                       ARM
  700393478        9/1/2036               2,171.87                417,000.00              416,999.23             RT              N                         0                       ARM
  700393562        10/1/2036              3,325.00                560,000.00              560,000.00             P               N                         0                       ARM
  700394737        9/1/2036               2,488.28                487,500.00              487,500.00             RT              Y                         36                      ARM
  700395173        10/1/2036              1,672.92                292,000.00              292,000.00             CO              N                         0                       ARM
  700395322        10/1/2036              1,004.50                160,720.00              160,719.50             P               N                         0                       ARM
  700395653        9/1/2036               2,171.94                296,000.00              294,993.63             CO              N                         0                       ARM
  700395670        9/1/2036               1,717.88                280,490.00              274,860.25             P               Y                         36                      ARM
  700396743        9/1/2036                657.33                 108,800.00              108,800.00             CO              Y                         36                      ARM
  700397330        8/1/2036               1,264.14                200,000.00              198,900.35             P               N                         0                       ARM
  700397425        9/1/2036                911.46                 137,000.00              136,431.94             CO              N                         0                       ARM
  700397682        9/1/2036               2,545.14                364,000.00              362,632.30             P               N                         0                       ARM
  700398198        9/1/2036               2,406.50                340,000.00              338,753.85             RT              N                         0                       ARM
  700398522        10/1/2036              1,969.30                296,000.00              295,020.95             P               Y                         36                      ARM
  700398669        9/1/2036               1,157.66                179,250.00              179,250.00             P               N                         0                       ARM
  700398716        10/1/2036               834.69                 186,350.00              186,348.92             P               N                         0                       ARM
  700400549        9/1/2036               3,857.09                579,750.00              577,346.03             CO              Y                         36                      ARM
  700402049        9/1/2036               2,175.00                360,000.00              360,000.00             P               N                         0                       ARM
  700403012        11/1/2036              1,057.58                181,300.00              181,300.00             P               N                         0                       ARM
  700403049        1/1/2037               5,827.50                999,000.00              999,000.00             CO              N                         0                       ARM
  700403421        10/1/2036              1,453.83                268,400.00              268,400.00             P               N                         0                       ARM
  700403793        9/1/2036               1,109.36                153,000.00              152,466.56             CO              Y                         36                      ARM
  700404167        9/1/2036                634.35                 95,153.00                95,153.00             CO              Y                         36                      ARM
  700404884        12/1/2036              3,778.13                559,000.00              558,001.00             P               N                         0                       ARM
  700405062        9/1/2036               1,747.78                279,650.00              279,644.81             CO              N                         0                       ARM
  700405735        10/1/2036              2,095.30                410,900.00              410,508.64             RT              N                         0                       ARM
  700405956        9/1/2036                587.71                 91,000.00                91,000.00             P               Y                         36                      ARM
  700405993        11/1/2036              1,744.44                293,800.00              293,800.00             P               N                         0                       ARM
  700406048        11/1/2036              1,675.78                292,500.00              292,500.00             P               N                         0                       ARM
  700406062        9/1/2036                901.28                 135,192.00              135,192.00             P               N                         0                       ARM
  700406512        10/1/2036              1,916.42                301,600.00              301,600.00             P               Y                         36                      ARM
  700406637        10/1/2036              1,784.52                243,200.00              242,540.70             P               Y                         24                      ARM
  700406718        9/1/2036               1,132.03                172,500.00              172,500.00             P               N                         0                       ARM
  700406790        10/1/2036               915.93                 119,120.00              118,828.27             P               Y                         24                      ARM
  700408098        11/1/2036              1,327.11                187,500.00              187,090.30             CO              N                         0                       ARM
  700408289        10/1/2036              1,699.42                263,200.00              263,135.28             P               N                         0                       ARM
  700408630        11/1/2036              1,328.13                255,000.00              255,000.00             RT              Y                         36                      ARM
  700408963        10/1/2036              6,737.19               1,000,000.00             996,772.64             CO              Y                         36                      ARM
  700409325        12/1/2036               854.17                 164,000.00              164,000.00             RT              N                         0                       ARM
  700409916        10/1/2036              1,746.71                329,600.00              329,600.00             P               N                         0                       ARM
  700410028        10/1/2036              3,574.90                487,200.00              485,879.27             P               N                         0                       ARM
  700410253        10/1/2036              2,606.80                410,250.00              410,250.00             P               N                         0                       ARM
  700410370        10/1/2036              1,733.33                320,000.00              320,000.00             RT              N                         0                       ARM
  700410466        10/1/2036               624.75                 95,200.00                95,200.00             P               N                         0                       ARM
  700410476        10/1/2036               624.75                 95,200.00                95,200.00             P               N                         0                       ARM
  700410666        10/1/2036              1,050.65                162,681.00              162,681.00             P               Y                         24                      ARM
  700410853        9/1/2036                617.2                  87,200.00                86,880.37             P               N                         0                       ARM
  700412340        10/1/2036              2,341.33                351,200.00              351,200.00             P               N                         0                       ARM
  700412647        10/1/2036               500.52                 77,500.00                77,500.00             P               Y                         36                      ARM
  700412837        9/1/2036               4,818.52                734,250.00              733,678.22             P               N                         0                       ARM
  700412881        10/1/2036               668.4                  136,525.00              136,525.00             RT              N                         0                       ARM
  700413054        9/1/2036               2,634.16                395,124.00              395,124.00             P               Y                         24                      ARM
  700413148        10/1/2036               675.5                  154,400.00              154,400.00             P               N                         0                       ARM
  700413746        10/1/2036              1,830.00                288,000.00              287,002.53             P               N                         0                       ARM
  700414390        10/1/2036               682.81                 115,000.00              114,999.85             CO              N                         0                       ARM
  700414411        1/1/2037               2,519.61                447,930.00              447,930.00             P               N                         0                       ARM
  700414605        10/1/2036               613.33                 92,000.00                92,000.00             P               Y                         36                      ARM
  700414814        10/1/2036               983.35                 181,592.00              181,524.94             P               N                         0                       ARM
  700415740        9/1/2036               1,143.57                171,536.00              171,536.00             P               Y                         24                      ARM
  700415789        10/1/2036              1,378.13                220,500.00              220,500.00             P               Y                         24                      ARM
  700415888        10/1/2036               736.75                 108,000.00              107,659.93             RT              Y                         36                      ARM
  700415955        10/1/2036              1,653.16                228,000.00              227,366.15             P               N                         0                       ARM
  700416003        10/1/2036               795.51                 131,670.00              131,670.00             P               Y                         36                      ARM
  700416022        10/1/2036               666.67                 100,000.00              100,000.00             RT              Y                         36                      ARM
  700416525        11/1/2036               730.62                 118,880.00              118,880.00             P               N                         0                       ARM
  700416710        10/1/2036               502.67                 77,000.00                76,597.73             P               Y                         36                      ARM
  700417331        11/1/2036               936.46                 155,000.00              155,000.00             CO              N                         0                       ARM
  700417387        10/1/2036              2,493.75                380,000.00              380,000.00             P               N                         0                       ARM
  700417586        10/1/2036              1,866.67                280,000.00              280,000.00             P               N                         0                       ARM
  700418250        10/1/2036              1,100.65                150,000.00              149,593.35             CO              N                         0                       ARM
  700418926        10/1/2036              1,674.44                287,200.00              287,043.83             P               N                         0                       ARM
  700419291        10/1/2036               457.33                 78,400.00                78,400.00             P               N                         0                       ARM
  700419321        10/1/2036              1,268.31                202,930.00              202,930.00             P               N                         0                       ARM
  700419330        11/1/2036              1,707.33                315,200.00              315,200.00             RT              N                         0                       ARM
  700419484        10/1/2036              2,023.34                308,000.00              306,956.04             CO              N                         0                       ARM
  700419525        10/1/2036              1,260.00                189,000.00              189,000.00             RT              N                         0                       ARM
  700419935        10/1/2036              1,181.25                180,000.00              180,000.00             CO              Y                         36                      ARM
  700420748        10/1/2036              1,172.55                239,500.00              239,500.00             RT              N                         0                       ARM
  700420903        10/1/2036              1,327.75                271,200.00              271,200.00             RT              N                         0                       ARM
  700421072        12/1/2036              1,346.07                243,817.00              243,817.00             P               Y                         36                      ARM
  700421687        10/1/2036               614.86                 84,800.00                84,564.25             CO              Y                         36                      ARM
  700421810        12/1/2036              3,036.04                494,000.00              494,000.00             RT              N                         0                       ARM
  700421872        10/1/2036              2,928.46                424,000.00              422,697.55             P               N                         0                       ARM
  700422100        11/1/2036               845.31                 162,300.00              162,299.31             RT              Y                         36                      ARM
  700422475        10/1/2036              3,198.11                512,000.00              511,698.13             P               N                         0                       ARM
  700422684        10/1/2036               420.58                 82,400.00                82,400.00             P               Y                         36                      ARM
  700423136        10/1/2036              1,496.88                204,000.00              203,446.98             P               N                         0                       ARM
  700423233        10/1/2036                715                   114,400.00              114,400.00             P               N                         0                       ARM
  700423486        11/1/2036              1,352.75                231,900.00              231,900.00             P               N                         0                       ARM
  700423502        10/1/2036              1,278.33                208,000.00              208,000.00             RT              N                         0                       ARM
  700423784        10/1/2036              2,704.17                440,000.00              440,000.00             P               Y                         36                      ARM
  700423871        10/1/2036               921.67                 158,000.00              158,000.00             P               N                         0                       ARM
  700423996        10/1/2036               405.77                 55,300.00                55,150.10             P               N                         0                       ARM
  700424020        10/1/2036               326.72                 61,500.00                61,500.00             P               Y                         36                      ARM
  700424136        1/1/2037                737.5                  120,000.00              120,000.00             P               Y                         36                      ARM
  700424213        10/1/2036              1,687.17                305,600.00              305,600.00             P               Y                         36                      ARM
  700424476        10/1/2036              1,750.00                280,000.00              280,000.00             P               N                         0                       ARM
  700424702        10/1/2036              4,061.25                722,000.00              722,000.00             RT              N                         0                       ARM
  700424764        10/1/2036              1,138.61                170,792.00              170,792.00             P               Y                         24                      ARM
  700424805        12/1/2036              1,237.60                185,640.00              185,640.00             P               N                         0                       ARM
  700425070        10/1/2036               996.77                 180,547.00              180,547.00             P               N                         0                       ARM
  700425182        10/1/2036              1,082.05                173,148.00              173,127.88             P               N                         0                       ARM
  700425195        10/1/2036              1,680.00                252,000.00              252,000.00             P               Y                         36                      ARM
  700425204        10/1/2036               981.15                 159,644.00              159,644.00             P               Y                         36                      ARM
  700425388        10/1/2036               909.58                 148,000.00              148,000.00             P               Y                         36                      ARM
  700425539        10/1/2036              1,825.00                292,000.00              292,000.00             P               Y                         36                      ARM
  700425707        10/1/2036              1,132.47                160,000.00              159,532.36             P               N                         0                       ARM
  700425824        11/1/2036              2,003.24                349,656.00              349,656.00             P               Y                         36                      ARM
  700426162        10/1/2036              1,058.60                146,000.00              145,594.13             P               Y                         36                      ARM
  700426279        10/1/2036              1,300.00                195,000.00              195,000.00             CO              N                         0                       ARM
  700426675        10/1/2036              1,558.33                272,000.00              272,000.00             P               Y                         36                      ARM
  700426917        11/1/2036              1,106.12                175,000.00              174,522.82             CO              N                         0                       ARM
  700427104        11/1/2036              4,016.50                664,800.00              664,800.00             P               N                         0                       ARM
  700427185        10/1/2036               750.26                 106,000.00              105,690.18             P               Y                         24                      ARM
  700427332        11/1/2036               934.58                 175,920.00              175,920.00             P               N                         0                       ARM
  700427374        10/1/2036              1,534.50                230,175.00              230,175.00             P               Y                         36                      ARM
  700427452        10/1/2036              1,890.00                288,000.00              288,000.00             P               N                         0                       ARM
  700427787        10/1/2036              2,018.33                346,000.00              346,000.00             P               N                         0                       ARM
  700427841        10/1/2036               542.5                  86,800.00                86,800.00             P               Y                         36                      ARM
  700427866        10/1/2036              2,853.93                537,500.00              537,064.10             RT              N                         0                       ARM
  700428363        11/1/2036              6,567.71                970,000.00              970,000.00             RT              N                         0                       ARM
  700428454        10/1/2036               758.48                 120,000.00              119,562.54             CO              N                         0                       ARM
  700428793        12/1/2036              1,762.02                252,000.00              251,624.59             CO              N                         0                       ARM
  700428794        10/1/2036              2,372.03                367,282.00              367,282.00             P               N                         0                       ARM
  700428929        11/1/2036              1,475.00                236,000.00              235,999.98             P               N                         0                       ARM
  700429420        11/1/2036              1,643.87                244,000.00              243,411.16             P               N                         0                       ARM
  700429529        12/1/2036               818.37                 137,830.00              137,830.00             P               N                         0                       ARM
  700429573        10/1/2036              1,650.00                264,000.00              264,000.00             RT              N                         0                       ARM
  700429655        10/1/2036              4,928.92                688,000.00              686,038.75             P               N                         0                       ARM
  700429979        10/1/2036               673.72                 100,000.00               99,677.27             CO              Y                         36                      ARM
  700430226        11/1/2036               652.12                 109,830.00              109,830.00             P               N                         0                       ARM
  700430514        10/1/2036              1,138.61                170,792.00              170,792.00             P               Y                         24                      ARM
  700430798        1/1/2037               1,184.17                196,000.00              196,000.00             P               Y                         36                      ARM
  700431073        11/1/2036               805.58                 102,400.00              102,221.97             P               N                         0                       ARM
  700431092        11/1/2036              1,693.76                233,600.00              233,113.64             CO              Y                         36                      ARM
  700432078        10/1/2036              1,728.00                259,200.00              259,200.00             P               N                         0                       ARM
  700432200        11/1/2036              1,160.00                174,000.00              174,000.00             P               N                         0                       ARM
  700432372        10/1/2036              1,264.52                209,300.00              209,300.00             P               N                         0                       ARM
  700432839        1/1/2037               1,381.35                200,000.00              199,847.82             CO              N                         0                       ARM
  700432939        11/1/2036              2,398.67                411,200.00              411,200.00             P               Y                         36                      ARM
  700432969        11/1/2036              2,632.99                372,000.00              371,187.14             P               Y                         36                      ARM
  700433716        11/1/2036              1,435.00                229,600.00              229,600.00             P               N                         0                       ARM
  700433764        10/1/2036              4,585.04                640,000.00              638,175.59             P               Y                         36                      ARM
  700433780        10/1/2036               685.23                 98,000.00                97,706.35             P               Y                         36                      ARM
  700437220        11/1/2036              1,590.23                258,750.00              258,750.00             P               N                         0                       ARM
  700438138        10/1/2036              2,175.00                360,000.00              360,000.00             P               N                         0                       ARM
  700438335        11/1/2036               845.83                 140,000.00              140,000.00             CO              Y                         36                      ARM
  700438569        12/1/2036              1,099.50                164,925.00              164,925.00             P               N                         0                       ARM
  700438709        12/1/2036               799.29                 101,600.00              101,482.66             P               N                         0                       ARM
  700438904        11/1/2036               927.2                  145,920.00              145,920.00             P               N                         0                       ARM
  700438987        11/1/2036               962.5                  132,000.00              132,000.00             P               N                         0                       ARM
  700439055        10/1/2036              1,148.31                186,500.00              185,786.62             CO              Y                         36                      ARM
  700439201        10/1/2036              3,076.54                440,000.00              438,681.55             CO              N                         0                       ARM
  700439298        10/1/2036              1,132.85                144,000.00              143,664.96             P               N                         0                       ARM
  700439537        11/1/2036              1,083.63                176,320.00              176,320.00             P               Y                         36                      ARM
  700439594        11/1/2036               692.3                  88,000.00                87,847.00             P               Y                         24                      ARM
  700440108        11/1/2036              1,812.01                238,400.00              237,952.36             CO              N                         0                       ARM
  700440376        10/1/2036              3,545.42                508,000.00              508,000.00             P               N                         0                       ARM
  700440725        12/1/2036              2,517.36                331,200.00              330,786.84             P               N                         0                       ARM
  700441024        11/1/2036              2,005.83                332,000.00              332,000.00             CO              N                         0                       ARM
  700441208        11/1/2036              3,111.50                445,000.00              444,003.05             CO              N                         0                       ARM
  700441301        11/1/2036              1,012.20                139,600.00              139,309.88             P               N                         0                       ARM
  700441386        1/1/2037               2,147.25                327,200.00              327,200.00             P               N                         0                       ARM
  700441399        10/1/2036              4,150.11                616,000.00              614,011.94             P               N                         0                       ARM
  700441416        11/1/2036              3,375.32                460,000.00              459,067.86             CO              N                         0                       ARM
  700441434        11/1/2036               699.21                 100,000.00               99,775.98             CO              N                         0                       ARM
  700441839        11/1/2036              1,729.79                260,000.00              259,356.89             CO              N                         0                       ARM
  700442021        11/1/2036               674.94                 88,800.00                88,633.27             P               N                         0                       ARM
  700442082        12/1/2036               775.74                 109,600.00              109,440.85             P               Y                         36                      ARM
  700442153        12/1/2036              4,073.59                674,250.00              674,250.00             P               N                         0                       ARM
  700442527        11/1/2036              5,286.63                672,000.00              670,831.63             P               N                         0                       ARM
  700442685        11/1/2036               824.98                 124,000.00              123,637.83             CO              Y                         36                      ARM
  700442766        10/1/2036              1,226.67                184,000.00              184,000.00             P               N                         0                       ARM
  700443148        11/1/2036              2,333.33                350,000.00              350,000.00             P               N                         0                       ARM
  700443149        11/1/2036               672.32                 111,280.00              111,276.99             P               N                         0                       ARM
  700443174        11/1/2036               662.65                 109,680.00              109,676.65             P               N                         0                       ARM
  700443523        11/1/2036              2,623.47                514,000.00              513,985.00             CO              N                         0                       ARM
  700443662        12/1/2036              1,979.17                380,000.00              380,000.00             RT              N                         0                       ARM
  700443951        11/1/2036              3,445.19                464,000.00              463,083.25             P               Y                         36                      ARM
  700444040        12/1/2036              1,006.25                210,000.00              210,000.00             CO              Y                         36                      ARM
  700444171        12/1/2036               345.92                 59,300.00                59,300.00             P               N                         0                       ARM
  700444445        1/1/2037                616.25                 116,000.00              116,000.00             RT              Y                         36                      ARM
  700444896        11/1/2036              1,144.70                183,152.00              183,152.00             P               Y                         24                      ARM
  700444925        11/1/2036              2,784.27                384,000.00              383,201.98             CO              N                         0                       ARM
  700445086        11/1/2036              1,712.87                248,000.00              247,430.41             P               N                         0                       ARM
  700445175        11/1/2036              1,210.00                193,600.00              193,600.00             P               Y                         36                      ARM
  700445359        11/1/2036              2,258.75                417,000.00              417,000.00             CO              N                         0                       ARM
  700445533        11/1/2036              1,585.94                262,500.00              262,500.00             RT              Y                         36                      ARM
  700445679        12/1/2036              2,166.83                351,920.00              351,250.44             P               N                         0                       ARM
  700446229        11/1/2036              1,718.44                300,000.00              299,790.49             CO              N                         0                       ARM
  700446688        11/1/2036              1,137.99                148,000.00              147,554.03             P               N                         0                       ARM
  700446990        11/1/2036               634.44                 87,500.00                87,318.15             CO              N                         0                       ARM
  700447028        12/1/2036              2,175.21                300,000.00              299,585.73             P               N                         0                       ARM
  700447101        12/1/2036              1,343.99                187,600.00              187,334.33             P               N                         0                       ARM
  700447112        11/1/2036              1,460.08                231,000.00              230,370.11             CO              N                         0                       ARM
  700447161        12/1/2036               747.91                 98,400.00                97,257.25             P               N                         0                       ARM
  700447177        11/1/2036               687.17                 106,400.00              106,400.00             P               N                         0                       ARM
  700447318        11/1/2036              2,070.38                350,000.00              348,924.23             CO              N                         0                       ARM
  700447358        11/1/2036              1,514.83                238,400.00              238,400.00             P               N                         0                       ARM
  700447360        11/1/2036              1,409.93                199,200.00              198,764.70             P               Y                         24                      ARM
  700447425        12/1/2036              2,165.33                358,400.00              358,400.00             P               N                         0                       ARM
  700447529        12/1/2036              2,414.61                358,400.00              357,825.08             P               N                         0                       ARM
  700447586        11/1/2036              3,624.98                600,000.00              599,996.87             CO              Y                         36                      ARM
  700447620        11/1/2036               881.2                  124,500.00              124,227.96             CO              N                         0                       ARM
  700447766        11/1/2036              3,783.91                576,000.00              574,539.94             RT              N                         0                       ARM
  700447949        11/1/2036              2,690.78                409,600.00              408,561.74             CO              N                         0                       ARM
  700448085        11/1/2036              2,528.26                418,470.31              418,470.31             RT              N                         0                       ARM
  700448092        2/1/2037                 740                   148,000.00              148,000.00             CO              N                         0                       ARM
  700448175        1/1/2037               1,611.64                236,250.00              236,065.70             P               N                         0                       ARM
  700448225        11/1/2036               678.53                 86,250.00                86,100.04             CO              N                         0                       ARM
  700448260        12/1/2036              2,827.50                468,000.00              468,000.00             CO              N                         0                       ARM
  700448609        11/1/2036              1,564.79                235,200.00              234,618.25             P               N                         0                       ARM
  700448653        11/1/2036              4,155.94                643,500.00              643,500.00             CO              N                         0                       ARM
  700448781        11/1/2036              1,537.83                200,000.00              199,633.93             P               N                         0                       ARM
  700448828        11/1/2036              4,248.18                540,000.00              539,061.14             P               N                         0                       ARM
  700448898        11/1/2036               796.5                  108,550.00              108,330.04             P               Y                         36                      ARM
  700448907        12/1/2036              1,516.67                224,000.00              224,000.00             P               N                         0                       ARM
  700448991        11/1/2036               385.74                 53,200.00                53,089.43             P               Y                         36                      ARM
  700449159        12/1/2036              3,469.38                546,000.00              546,000.00             P               N                         0                       ARM
  700449183        12/1/2036              1,557.45                214,800.00              214,503.38             P               Y                         24                      ARM
  700449241        11/1/2036              5,166.67                800,000.00              800,000.00             CO              N                         0                       ARM
  700449331        12/1/2036              2,118.33                328,000.00              328,000.00             P               N                         0                       ARM
  700449433        11/1/2036              1,026.67                176,000.00              176,000.00             P               Y                         36                      ARM
  700449592        1/1/2037               1,120.00                192,000.00              192,000.00             P               N                         0                       ARM
  700449594        12/1/2036              3,048.33                496,000.00              495,948.33             P               Y                         36                      ARM
  700449597        2/1/2037                775.2                  145,920.00              145,920.00             P               N                         0                       ARM
  700449674        11/1/2036              3,302.58                480,375.00              480,375.00             P               N                         0                       ARM
  700449785        12/1/2036              1,757.81                281,250.00              281,250.00             RT              N                         0                       ARM
  700450044        12/1/2036              2,395.09                360,000.00              359,393.01             CO              N                         0                       ARM
  700450057        11/1/2036               842.17                 130,400.00              130,400.00             P               N                         0                       ARM
  700450061        11/1/2036                589                   91,200.00                91,200.00             P               N                         0                       ARM
  700450115        1/1/2037                661.33                 102,400.00              102,400.00             P               N                         0                       ARM
  700450700        12/1/2036               592.93                 84,800.00                84,673.75             P               Y                         36                      ARM
  700450880        12/1/2036              1,060.00                169,600.00              169,600.00             RT              Y                         36                      ARM
  700450946        12/1/2036              1,950.00                360,000.00              360,000.00             RT              N                         0                       ARM
  700451062        12/1/2036              1,588.66                311,250.00              311,186.04             CO              N                         0                       ARM
  700451135        11/1/2036              1,404.17                196,000.00              195,582.03             RT              N                         0                       ARM
  700451265        11/1/2036              6,293.60                800,000.00              798,609.11             CO              N                         0                       ARM
  700451370        12/1/2036              1,343.33                248,000.00              248,000.00             P               Y                         36                      ARM
  700451897        11/1/2036              2,100.92                353,840.00              353,840.00             P               N                         0                       ARM
  700452124        11/1/2036              1,384.76                213,500.00              212,945.42             P               N                         0                       ARM
  700452186        11/1/2036              2,167.75                452,400.00              452,400.00             P               N                         0                       ARM
  700452346        1/1/2037                535.5                  100,800.00              100,800.00             RT              Y                         36                      ARM
  700452396        12/1/2036               840.01                 108,000.00              107,872.02             CO              N                         0                       ARM
  700452405        11/1/2036              1,052.60                215,000.00              215,000.00             CO              N                         0                       ARM
  700452451        1/1/2037               5,225.00                760,000.00              760,000.00             P               Y                         36                      ARM
  700452468        11/1/2036              2,199.11                318,400.00              317,668.69             CO              Y                         36                      ARM
  700452519        12/1/2036              1,876.15                244,000.00              243,703.32             CO              N                         0                       ARM
  700452784        12/1/2036              3,043.17                471,200.00              471,200.00             P               Y                         36                      ARM
  700452841        12/1/2036              3,775.76                540,000.00              539,195.98             P               N                         0                       ARM
  700453471        11/1/2036              1,137.99                148,000.00              147,729.12             P               N                         0                       ARM
  700453564        12/1/2036              1,575.00                252,000.00              252,000.00             RT              N                         0                       ARM
  700453761        12/1/2036              1,109.00                158,902.00              158,902.00             P               N                         0                       ARM
  700453836        12/1/2036              2,447.92                500,000.00              500,000.00             P               N                         0                       ARM
  700454390        11/1/2036              1,907.79                260,000.00              259,473.13             CO              N                         0                       ARM
  700454584        12/1/2036               360.94                 52,500.00                52,500.00             P               Y                         36                      ARM
  700454792        1/1/2037                330.72                 55,700.00                55,700.00             P               N                         0                       ARM
  700454820        11/1/2036              1,210.00                211,200.00              211,200.00             CO              Y                         36                      ARM
  700454989        12/1/2036              1,235.21                215,600.00              215,600.00             P               N                         0                       ARM
  700455401        12/1/2036              2,870.00                492,000.00              492,000.00             P               N                         0                       ARM
  700455563        11/1/2036              2,690.00                430,400.00              430,400.00             P               Y                         36                      ARM
  700455586        12/1/2036              3,431.25                540,000.00              540,000.00             RT              N                         0                       ARM
  700455669        12/1/2036              1,061.98                204,000.00              203,900.00             RT              N                         0                       ARM
  700456004        11/1/2036              1,064.55                152,250.00              151,908.92             P               N                         0                       ARM
  700456091        12/1/2036              2,524.50                367,200.00              367,198.51             P               N                         0                       ARM
  700456162        12/1/2036               799.5                  119,925.00              119,925.00             P               N                         0                       ARM
  700456243        11/1/2036              3,952.38                520,000.00              519,023.58             P               N                         0                       ARM
  700456368        12/1/2036              1,292.00                217,600.00              217,600.00             P               N                         0                       ARM
  700456619        11/1/2036              2,491.13                339,500.00              338,812.04             P               N                         0                       ARM
  700456808        12/1/2036              1,225.14                186,688.00              186,688.00             P               Y                         36                      ARM
  700456837        11/1/2036               893.38                 155,935.00              155,935.00             P               N                         0                       ARM
  700456857        11/1/2036               874.76                 152,685.00              152,685.00             P               N                         0                       ARM
  700456874        11/1/2036              1,437.50                300,000.00              300,000.00             CO              N                         0                       ARM
  700457151        1/1/2037                330.72                 55,700.00                55,700.00             P               N                         0                       ARM
  700457192        12/1/2036              2,192.74                313,600.00              313,133.07             P               N                         0                       ARM
  700457260        11/1/2036              2,244.95                359,192.00              359,192.00             P               Y                         24                      ARM
  700457382        12/1/2036              1,585.63                258,000.00              258,000.00             P               Y                         36                      ARM
  700457619        1/1/2037                667.12                 84,800.00                84,751.21             CO              N                         0                       ARM
  700457850        12/1/2036              1,742.25                224,000.00              223,734.55             P               N                         0                       ARM
  700457908        1/1/2037               1,797.21                273,861.00              273,861.00             P               N                         0                       ARM
  700458076        12/1/2036               938.63                 127,920.00              127,747.77             P               N                         0                       ARM
  700458192        2/1/2037               2,275.00                364,000.00              364,000.00             RT              Y                         36                      ARM
  700458220        11/1/2036               862.83                 133,600.00              133,600.00             P               Y                         36                      ARM
  700458557        12/1/2036               716.41                 100,000.00               99,858.39             CO              N                         0                       ARM
  700458612        11/1/2036              1,032.50                142,400.00              142,051.77             RT              N                         0                       ARM
  700458739        11/1/2036               834.56                 135,792.00              135,792.00             P               N                         0                       ARM
  700458748        11/1/2036              2,105.47                412,500.00              412,500.00             RT              Y                         36                      ARM
  700458770        11/1/2036              1,100.00                165,000.00              165,000.00             CO              N                         0                       ARM
  700459144        12/1/2036              1,181.11                183,000.00              182,881.88             P               Y                         36                      ARM
  700459207        12/1/2036              1,586.67                224,000.00              224,000.00             P               N                         0                       ARM
  700459732        12/1/2036              1,559.88                288,000.00              287,954.38             RT              N                         0                       ARM
  700459807        12/1/2036              1,933.89                280,000.00              279,572.57             CO              N                         0                       ARM
  700459808        12/1/2036               322.92                 45,075.00                45,011.17             P               N                         0                       ARM
  700459824        11/1/2036               957.09                 132,000.00              131,725.68             P               N                         0                       ARM
  700460412        12/1/2036              1,205.57                186,669.00              186,669.00             P               N                         0                       ARM
  700460460        12/1/2036              1,206.00                186,736.00              186,736.00             P               N                         0                       ARM
  700460481        11/1/2036              1,187.08                207,200.00              207,200.00             P               N                         0                       ARM
  700460529        12/1/2036               757.25                 103,200.00              103,061.04             P               N                         0                       ARM
  700460744        11/1/2036              1,187.08                207,200.00              207,200.00             P               N                         0                       ARM
  700460883        12/1/2036                315                   43,200.00                43,193.19             P               N                         0                       ARM
  700460927        11/1/2036              3,933.33                640,000.00              640,000.00             P               N                         0                       ARM
  700461275        12/1/2036              3,536.25                492,000.00              492,000.00             P               N                         0                       ARM
  700461395        11/1/2036               687.76                 96,000.00                95,795.40             P               Y                         36                      ARM
  700461531        11/1/2036               937.82                 139,200.00              138,864.05             CO              Y                         36                      ARM
  700461549        11/1/2036              1,259.48                191,920.00              191,920.00             P               Y                         24                      ARM
  700461804        11/1/2036              2,287.50                360,000.00              360,000.00             P               N                         0                       ARM
  700461970        12/1/2036              2,035.00                325,600.00              325,600.00             P               N                         0                       ARM
  700462440        11/1/2036              3,438.78                480,000.00              478,977.08             P               N                         0                       ARM
  700462458        12/1/2036               916.67                 160,000.00              160,000.00             CO              N                         0                       ARM
  700462682        11/1/2036              3,177.11                460,000.00              458,943.45             RT              N                         0                       ARM
  700462765        12/1/2036              2,038.45                288,000.00              287,581.78             P               N                         0                       ARM
  700462996        12/1/2036              2,427.25                408,800.00              408,800.00             P               N                         0                       ARM
  700462999        12/1/2036              1,359.23                207,120.00              207,120.00             P               Y                         36                      ARM
  700463049        12/1/2036              1,742.00                249,600.00              249,600.00             P               N                         0                       ARM
  700463119        12/1/2036               781.67                 107,200.00              107,200.00             P               N                         0                       ARM
  700463476        12/1/2036              2,893.33                448,000.00              448,000.00             P               N                         0                       ARM
  700463519        12/1/2036              1,812.50                300,000.00              300,000.00             RT              N                         0                       ARM
  700464187        11/1/2036              1,595.12                273,600.00              273,350.00             RT              N                         0                       ARM
  700464245        12/1/2036              3,216.80                506,250.00              506,250.00             RT              N                         0                       ARM
  700464247        1/1/2037               2,389.17                488,000.00              488,000.00             P               N                         0                       ARM
  700464285        12/1/2036              1,246.50                206,317.00              206,317.00             P               Y                         36                      ARM
  700464339        12/1/2036              3,461.48                440,000.00              439,491.86             P               Y                         36                      ARM
  700464375        12/1/2036               655.52                 83,325.00                83,228.77             P               N                         0                       ARM
  700464405        12/1/2036                660                   96,000.00                96,000.00             CO              N                         0                       ARM
  700464570        12/1/2036              1,100.00                192,000.00              192,000.00             P               N                         0                       ARM
  700464603        12/1/2036              1,395.31                285,000.00              285,000.00             CO              N                         0                       ARM
  700464622        12/1/2036              1,122.25                160,800.00              160,800.00             P               Y                         36                      ARM
  700464701        12/1/2036              1,043.05                161,504.00              161,504.00             P               N                         0                       ARM
  700464719        11/1/2036              1,730.23                248,000.00              247,913.46             P               Y                         36                      ARM
  700464722        12/1/2036               782.09                 119,175.00              119,175.00             P               Y                         36                      ARM
  700464964        1/1/2037               1,122.35                162,500.00              162,376.35             RT              N                         0                       ARM
  700465236        1/1/2037                895.51                 119,200.00              119,123.99             P               N                         0                       ARM
  700465668        12/1/2036              2,259.84                344,000.00              343,420.33             P               N                         0                       ARM
  700465683        12/1/2036              1,504.38                236,800.00              236,755.00             P               N                         0                       ARM
  700465815        12/1/2036              2,800.42                413,600.00              413,600.00             P               N                         0                       ARM
  700466113        12/1/2036              2,097.64                300,000.00              299,553.33             P               N                         0                       ARM
  700466147        12/1/2036              3,199.47                479,920.00              479,920.00             P               N                         0                       ARM
  700466160        12/1/2036              1,501.67                272,000.00              272,000.00             RT              N                         0                       ARM
  700466333        12/1/2036              1,398.43                200,000.00              199,702.21             P               N                         0                       ARM
  700466484        12/1/2036              2,154.17                376,000.00              376,000.00             RT              N                         0                       ARM
  700466668        12/1/2036              3,510.66                496,000.00              495,279.74             P               N                         0                       ARM
  700466740        1/1/2037               1,185.17                218,800.00              218,800.00             P               Y                         36                      ARM
  700466756        1/1/2037               1,652.26                212,800.00              212,673.87             CO              N                         0                       ARM
  700466778        12/1/2036               697.92                 100,000.00              100,000.00             P               N                         0                       ARM
  700466784        12/1/2036              6,655.00                968,000.00              968,000.00             P               N                         0                       ARM
  700466880        12/1/2036               753.38                 114,800.00              114,800.00             P               N                         0                       ARM
  700466903        12/1/2036               753.38                 114,800.00              114,800.00             P               N                         0                       ARM
  700467099        1/1/2037               2,454.16                380,000.00              379,999.17             P               N                         0                       ARM
  700467266        11/1/2036              2,483.42                378,675.00              378,425.69             P               Y                         36                      ARM
  700467293        11/1/2036              2,484.23                378,675.00              378,549.90             P               Y                         36                      ARM
  700467453        12/1/2036              2,785.11                375,100.00              374,607.60             P               N                         0                       ARM
  700467458        12/1/2036              1,324.20                231,200.00              231,133.78             RT              N                         0                       ARM
  700467553        1/1/2037                 930                   144,000.00              144,000.00             P               Y                         36                      ARM
  700467582        1/1/2037               1,796.67                352,000.00              352,000.00             P               Y                         36                      ARM
  700467832        12/1/2036               885.47                 120,675.00              120,512.52             P               N                         0                       ARM
  700467947        12/1/2036              1,408.98                204,000.00              203,688.59             P               N                         0                       ARM
  700468102        12/1/2036              3,335.62                465,600.00              464,940.64             CO              N                         0                       ARM
  700468172        12/1/2036               720.92                 108,360.00              108,181.84             P               N                         0                       ARM
  700468195        12/1/2036              1,086.25                189,600.00              189,600.00             P               Y                         36                      ARM
  700468287        12/1/2036               797.11                 134,250.00              134,250.00             P               N                         0                       ARM
  700468470        12/1/2036              1,301.09                200,600.00              200,253.60             CO              N                         0                       ARM
  700468642        12/1/2036              1,237.22                174,800.00              174,546.17             P               N                         0                       ARM
  700468795        12/1/2036               698.06                 98,550.00                98,550.00             P               Y                         24                      ARM
  700468821        1/1/2037               2,293.33                344,000.00              344,000.00             P               N                         0                       ARM
  700468896        12/1/2036              3,465.00                616,000.00              616,000.00             CO              N                         0                       ARM
  700469320        1/1/2037                626.67                 128,000.00              128,000.00             P               N                         0                       ARM
  700469393        1/1/2037               5,250.00                840,000.00              840,000.00             P               Y                         36                      ARM
  700469463        1/1/2037               1,772.25                333,600.00              333,600.00             RT              N                         0                       ARM
  700469575        12/1/2036               547.25                 72,000.00                71,910.19             P               N                         0                       ARM
  700469738        12/1/2036              1,565.42                289,000.00              289,000.00             RT              N                         0                       ARM
  700469764        12/1/2036              3,250.00                480,000.00              480,000.00             P               N                         0                       ARM
  700469924        12/1/2036              2,240.00                384,000.00              384,000.00             RT              Y                         36                      ARM
  700470075        12/1/2036               528.54                 86,000.00                86,000.00             CO              N                         0                       ARM
  700470258        1/1/2037               1,100.00                192,000.00              192,000.00             P               N                         0                       ARM
  700470350        12/1/2036              1,592.50                312,000.00              312,000.00             P               N                         0                       ARM
  700470370        1/1/2037               1,306.67                224,000.00              224,000.00             RT              N                         0                       ARM
  700470455        12/1/2036              2,213.33                332,000.00              332,000.00             P               N                         0                       ARM
  700470757        12/1/2036              1,235.52                170,400.00              170,164.69             P               N                         0                       ARM
  700470837        1/1/2037                314.17                 46,400.00                46,400.00             P               N                         0                       ARM
  700470846        12/1/2036                590                   118,000.00              118,000.00             RT              Y                         36                      ARM
  700470889        12/1/2036              1,084.50                173,520.00              173,520.00             P               Y                         36                      ARM
  700471131        12/1/2036              3,075.30                476,175.00              476,175.00             P               N                         0                       ARM
  700471209        1/1/2037               1,172.49                185,500.00              185,332.30             P               N                         0                       ARM
  700471350        1/1/2037               1,095.98                178,000.00              177,831.10             CO              N                         0                       ARM
  700471504        12/1/2036              2,474.83                383,200.00              383,200.00             P               N                         0                       ARM
  700471759        12/1/2036              1,497.25                271,200.00              271,200.00             P               N                         0                       ARM
  700471799        12/1/2036              2,791.26                399,200.00              398,605.54             P               N                         0                       ARM
  700472004        12/1/2036               654.46                 93,600.00                93,394.21             P               N                         0                       ARM
  700472074        1/1/2037               1,139.09                206,325.00              206,325.00             P               N                         0                       ARM
  700472095        1/1/2037               1,916.83                296,800.00              296,800.00             RT              N                         0                       ARM
  700472424        12/1/2036              2,517.03                439,337.00              439,337.00             P               Y                         36                      ARM
  700472576        1/1/2037               1,630.10                212,000.00              211,871.57             P               N                         0                       ARM
  700472611        12/1/2036              3,461.67                536,000.00              536,000.00             P               N                         0                       ARM
  700472664        12/1/2036              1,353.30                191,200.00              190,922.36             P               Y                         24                      ARM
  700472704        1/1/2037               1,562.21                210,400.00              210,262.37             CO              N                         0                       ARM
  700472826        12/1/2036              1,381.04                186,000.00              185,755.84             P               N                         0                       ARM
  700472866        12/1/2036              1,274.79                211,000.00              211,000.00             CO              Y                         36                      ARM
  700473043        12/1/2036              1,798.17                248,000.00              247,657.54             P               N                         0                       ARM
  700473137        1/1/2037               6,354.17               1,000,000.00            1,000,000.00            CO              N                         0                       ARM
  700473251        12/1/2036              1,856.18                256,000.00              255,646.48             P               N                         0                       ARM
  700473277        1/1/2037               1,296.78                204,083.00              204,033.00             P               N                         0                       ARM
  700473490        1/1/2037                773.56                 112,000.00              111,914.23             CO              N                         0                       ARM
  700473634        12/1/2036              2,404.63                378,675.00              378,433.64             P               Y                         36                      ARM
  700473802        12/1/2036              1,020.46                131,200.00              131,044.52             CO              N                         0                       ARM
  700473829        1/1/2037               1,074.50                171,920.00              171,920.00             P               Y                         36                      ARM
  700473873        1/1/2037               3,149.48                479,920.00              479,920.00             P               N                         0                       ARM
  700473983        12/1/2036              2,388.53                376,000.00              375,799.36             P               N                         0                       ARM
  700474065        12/1/2036              1,090.64                193,892.00              193,892.00             P               Y                         24                      ARM
  700474196        12/1/2036              1,505.00                336,000.00              336,000.00             P               N                         0                       ARM
  700474208        1/1/2037               1,636.42                231,200.00              231,032.66             P               N                         0                       ARM
  700474289        12/1/2036              1,479.39                206,500.00              206,207.57             P               N                         0                       ARM
  700474290        12/1/2036              5,678.13                790,000.00              790,000.00             CO              N                         0                       ARM
  700474446        1/1/2037               2,872.08                452,000.00              452,000.00             CO              N                         0                       ARM
  700474483        1/1/2037               3,515.93                468,000.00              467,701.57             P               N                         0                       ARM
  700474608        12/1/2036               950.93                 136,000.00              135,797.51             P               Y                         24                      ARM
  700474786        12/1/2036              1,973.33                296,000.00              296,000.00             CO              N                         0                       ARM
  700474865        1/1/2037               1,663.75                363,000.00              363,000.00             CO              Y                         36                      ARM
  700474893        1/1/2037               2,605.83                424,000.00              424,000.00             P               N                         0                       ARM
  700475158        1/1/2037                840.01                 108,000.00              107,936.24             P               Y                         36                      ARM
  700475298        1/1/2037               1,146.24                177,483.00              177,483.00             P               N                         0                       ARM
  700475355        1/1/2037               2,414.58                380,000.00              380,000.00             P               N                         0                       ARM
  700475387        12/1/2036              1,359.75                207,200.00              207,199.75             P               N                         0                       ARM
  700475399        12/1/2036              3,875.00                600,000.00              600,000.00             P               N                         0                       ARM
  700475401        1/1/2037                805.84                 131,120.00              131,120.00             P               Y                         36                      ARM
  700475480        1/1/2037               1,246.41                199,425.00              199,425.00             P               Y                         36                      ARM
  700475614        1/1/2037               1,814.44                238,720.00              238,571.63             P               Y                         36                      ARM
  700475853        2/1/2037               2,007.58                273,600.00              273,600.00             P               N                         0                       ARM
  700475908        1/1/2037               1,527.33                252,800.00              252,800.00             P               N                         0                       ARM
  700476060        1/1/2037                574.01                 88,500.00                88,423.80             RT              Y                         36                      ARM
  700476139        12/1/2036               566.5                  82,400.00                82,400.00             P               N                         0                       ARM
  700476571        12/1/2036              3,190.31                440,000.00              439,392.39             P               N                         0                       ARM
  700476635        12/1/2036              1,237.88                188,435.00              188,117.37             P               Y                         24                      ARM
  700476757        1/1/2037               2,232.50                376,000.00              376,000.00             P               N                         0                       ARM
  700476781        1/1/2037               3,400.53                538,000.00              537,513.64             P               N                         0                       ARM
  700476865        12/1/2036               416.52                 54,800.00                54,731.64             P               N                         0                       ARM
  700476916        1/1/2037                773.56                 112,000.00              111,914.77             CO              N                         0                       ARM
  700476965        12/1/2036              1,643.63                224,000.00              223,698.40             P               N                         0                       ARM
  700476987        12/1/2036              2,712.50                420,000.00              420,000.00             P               N                         0                       ARM
  700477333        1/1/2037               1,293.75                207,000.00              206,993.75             P               N                         0                       ARM
  700477338        12/1/2036              1,237.50                180,000.00              180,000.00             CO              N                         0                       ARM
  700477395        12/1/2036               802.34                 130,650.00              130,549.90             P               N                         0                       ARM
  700477430        12/1/2036              2,999.17                488,000.00              488,000.00             P               N                         0                       ARM
  700477529        12/1/2036               835.78                 135,992.00              135,992.00             P               N                         0                       ARM
  700478183        2/1/2037               2,566.67                440,000.00              440,000.00             RT              N                         0                       ARM
  700478234        1/1/2037               1,259.50                183,200.00              183,200.00             P               N                         0                       ARM
  700478394        12/1/2036                871                   124,800.00              124,800.00             P               N                         0                       ARM
  700478527        12/1/2036               529.86                 76,000.00                75,920.77             P               N                         0                       ARM
  700478536        12/1/2036              1,813.87                247,200.00              246,867.15             P               N                         0                       ARM
  700478664        12/1/2036               586.13                 84,000.00                83,982.47             P               N                         0                       ARM
  700478682        1/1/2037               1,270.83                200,000.00              200,000.00             P               Y                         36                      ARM
  700478791        12/1/2036               842.92                 115,600.00              115,600.00             P               N                         0                       ARM
  700478796        1/1/2037               1,194.27                220,480.00              220,480.00             P               N                         0                       ARM
  700478852        1/1/2037               2,764.17                428,000.00              428,000.00             CO              N                         0                       ARM
  700478946        1/1/2037               5,687.50                975,000.00              975,000.00             CO              N                         0                       ARM
  700479092        12/1/2036              2,675.00                428,000.00              428,000.00             P               Y                         36                      ARM
  700479163        1/1/2037               1,515.94                231,000.00              231,000.00             P               N                         0                       ARM
  700479433        12/1/2036              1,680.00                256,000.00              256,000.00             CO              Y                         36                      ARM
  700479511        1/1/2037               1,476.56                225,000.00              225,000.00             CO              N                         0                       ARM
  700479565        12/1/2036              2,910.42                635,000.00              635,000.00             P               N                         0                       ARM
  700479582        1/1/2037               1,787.50                260,000.00              260,000.00             P               N                         0                       ARM
  700479788        2/1/2037               2,219.41                292,000.00              292,000.00             P               N                         0                       ARM
  700479838        12/1/2036              4,197.13                572,000.00              571,229.84             P               N                         0                       ARM
  700479894        1/1/2037                 765                   108,000.00              108,000.00             P               N                         0                       ARM
  700479896        12/1/2036               535.09                 70,400.00                70,312.18             P               N                         0                       ARM
  700479921        12/1/2036               486.45                 64,000.00                63,920.16             P               N                         0                       ARM
  700479935        1/1/2037                379.17                 56,000.00                56,000.00             P               Y                         36                      ARM
  700479975        1/1/2037               2,307.75                434,400.00              434,400.00             RT              N                         0                       ARM
  700480283        1/1/2037                402.86                 59,500.00                59,500.00             P               Y                         36                      ARM
  700480462        12/1/2036               550.56                 76,850.00                76,741.17             P               N                         0                       ARM
  700480506        1/1/2037               2,888.27                380,000.00              379,763.81             CO              N                         0                       ARM
  700480576        12/1/2036              1,788.33                296,000.00              296,000.00             CO              N                         0                       ARM
  700480580        1/1/2037                986.04                 131,250.00              131,165.83             RT              N                         0                       ARM
  700480632        1/1/2037                598.75                 81,600.00                81,545.25             RT              Y                         36                      ARM
  700480803        1/1/2037               1,679.53                287,920.00              287,920.00             P               Y                         24                      ARM
  700481017        12/1/2036              2,738.33                424,000.00              424,000.00             P               N                         0                       ARM
  700481328        1/1/2037               2,155.28                333,720.00              333,720.00             P               N                         0                       ARM
  700481436        1/1/2037                 675                   109,830.00              109,830.00             P               Y                         36                      ARM
  700481620        1/1/2037               2,240.03                288,000.00              287,829.97             P               N                         0                       ARM
  700481644        1/1/2037               1,489.58                275,000.00              274,834.00             CO              Y                         36                      ARM
  700481790        1/1/2037               5,408.33                880,000.00              880,000.00             P               N                         0                       ARM
  700481973        1/1/2037                804.1                  115,000.00              114,914.65             CO              N                         0                       ARM
  700482309        1/1/2037                379.17                 56,000.00                56,000.00             P               Y                         36                      ARM
  700482437        1/1/2037               2,464.15                328,000.00              327,790.85             P               N                         0                       ARM
  700482764        1/1/2037                582.95                 74,100.00                74,057.36             P               N                         0                       ARM
  700482821        1/1/2037               1,586.68                211,200.00              211,065.32             P               Y                         36                      ARM
  700483123        1/1/2037               2,919.17                452,000.00              452,000.00             CO              N                         0                       ARM
  700483152        1/1/2037               1,617.00                246,400.00              246,400.00             P               N                         0                       ARM
  700483153        1/1/2037               1,488.38                226,800.00              226,800.00             CO              Y                         36                      ARM
  700483168        1/1/2037                 544                   81,600.00                81,600.00             CO              Y                         36                      ARM
  700483182        1/1/2037               1,707.33                315,200.00              315,200.00             P               N                         0                       ARM
  700483201        1/1/2037               1,658.44                261,000.00              261,000.00             RT              N                         0                       ARM
  700483485        12/1/2036              1,648.95                310,391.00              310,391.00             P               N                         0                       ARM
  700483593        2/1/2037                606.23                 111,920.00              111,920.00             P               N                         0                       ARM
  700483618        12/1/2036              1,177.73                168,750.00              168,750.00             CO              Y                         36                      ARM
  700483734        1/1/2037                783.07                 108,000.00              107,925.68             CO              N                         0                       ARM
  700483782        1/1/2037                458.62                 85,000.00                84,333.54             CO              N                         0                       ARM
  700483794        1/1/2037               3,436.63                578,800.00              578,800.00             P               N                         0                       ARM
  700484022        2/1/2037               2,643.31                336,000.00              336,000.00             P               N                         0                       ARM
  700484040        1/1/2037               4,719.75                719,200.00              719,200.00             RT              N                         0                       ARM
  700484303        1/1/2037               2,247.50                372,000.00              372,000.00             P               N                         0                       ARM
  700484407        2/1/2037               1,563.49                238,000.00              238,000.00             CO              N                         0                       ARM
  700484421        1/1/2037               2,894.21                452,000.00              451,601.21             P               Y                         36                      ARM
  700484842        1/1/2037               1,280.00                204,800.00              204,800.00             P               Y                         36                      ARM
  700484879        1/1/2037               2,232.50                460,000.00              456,001.03             RT              N                         0                       ARM
  700484947        2/1/2037                342.21                 43,500.00                43,500.00             P               N                         0                       ARM
  700485668        1/1/2037                721.88                 130,000.00              123,001.06             CO              N                         0                       ARM
  700485871        1/1/2037               1,904.00                285,600.00              285,600.00             P               N                         0                       ARM
  700486371        1/1/2037               3,400.00                480,000.00              480,000.00             RT              N                         0                       ARM
  700486449        2/1/2037               1,676.56                252,000.00              252,000.00             CO              Y                         24                      ARM
  700486655        1/1/2037               1,857.25                262,400.00              262,210.08             P               N                         0                       ARM
  700486668        1/1/2037                606.93                 85,750.00                85,392.72             P               N                         0                       ARM
  700486714        1/1/2037               1,096.88                195,000.00              195,000.00             CO              N                         0                       ARM
  700486769        12/1/2036              1,727.02                244,000.00              243,645.67             P               N                         0                       ARM
  700486873        1/1/2037               1,395.00                216,000.00              216,000.00             P               Y                         36                      ARM
  700486969        1/1/2037               1,890.00                288,000.00              288,000.00             P               N                         0                       ARM
  700486999        1/1/2037               3,165.30                464,000.00              463,638.03             P               N                         0                       ARM
  700487183        1/1/2037                865.73                 131,920.00              131,920.00             P               Y                         36                      ARM
  700487200        1/1/2037               3,240.00                576,000.00              576,000.00             P               N                         0                       ARM
  700487379        1/1/2037               2,001.19                276,000.00              275,810.06             CO              N                         0                       ARM
  700487387        1/1/2037               2,360.42                412,000.00              412,000.00             P               Y                         24                      ARM
  700487456        1/1/2037                866.11                 125,400.00              125,304.58             P               Y                         24                      ARM
  700487610        2/1/2037               1,365.83                238,400.00              238,400.00             RT              N                         0                       ARM
  700487623        2/1/2037                811.2                  129,792.00              129,792.00             P               N                         0                       ARM
  700487786        1/1/2037               1,235.00                208,000.00              208,000.00             CO              N                         0                       ARM
  700487813        2/1/2037               2,128.01                334,900.00              334,900.00             CO              Y                         36                      ARM
  700487824        1/1/2037               2,817.95                408,000.00              407,689.55             P               N                         0                       ARM
  700487861        12/1/2036               874.5                  139,920.00              139,920.00             P               Y                         36                      ARM
  700487971        1/1/2037               4,068.85                737,000.00              737,000.00             CO              N                         0                       ARM
  700488142        1/1/2037                854.32                 174,500.00              174,500.00             CO              N                         0                       ARM
  700488283        1/1/2037               4,712.50                696,000.00              696,000.00             P               Y                         36                      ARM
  700488431        1/1/2037                950.93                 136,000.00              135,899.07             P               Y                         36                      ARM
  700488584        1/1/2037               3,141.67                520,000.00              520,000.00             P               N                         0                       ARM
  700488726        1/1/2037               1,431.00                259,200.00              259,200.00             RT              Y                         24                      ARM
  700488935        1/1/2037                742.5                  100,000.00               99,934.58             P               N                         0                       ARM
  700488949        1/1/2037               2,736.88                456,000.00              451,001.04             P               N                         0                       ARM
  700488991        1/1/2037               2,247.50                348,000.00              348,000.00             P               Y                         36                      ARM
  700489008        1/1/2037               1,160.11                160,000.00              159,889.89             P               Y                         24                      ARM
  700489014        2/1/2037               2,185.00                368,000.00              368,000.00             P               N                         0                       ARM
  700489161        1/1/2037               1,434.50                241,600.00              241,600.00             P               Y                         36                      ARM
  700489419        2/1/2037               2,208.11                327,750.00              327,750.00             P               Y                         24                      ARM
  700489579        1/1/2037               2,301.00                374,400.00              374,400.00             P               N                         0                       ARM
  700489614        1/1/2037               3,366.00                489,600.00              489,600.00             P               Y                         36                      ARM
  700489629        2/1/2037                336.33                 46,125.00                46,125.00             P               N                         0                       ARM
  700489632        1/1/2037                807.29                 155,000.00              155,000.00             CO              N                         0                       ARM
  700489657        2/1/2037               3,504.17                580,000.00              580,000.00             RT              N                         0                       ARM
  700489769        2/1/2037               1,311.12                172,500.00              172,500.00             CO              N                         0                       ARM
  700489872        1/1/2037               2,463.12                348,000.00              347,748.13             P               N                         0                       ARM
  700489933        2/1/2037               2,695.00                392,000.00              392,000.00             CO              N                         0                       ARM
  700490304        2/1/2037               1,344.84                215,175.00              215,175.00             P               N                         0                       ARM
  700490422        1/1/2037               2,156.59                332,500.00              332,213.72             P               Y                         36                      ARM
  700490511        1/1/2037               1,970.83                344,000.00              344,000.00             P               N                         0                       ARM
  700490550        1/1/2037                287.46                 40,125.00                40,096.68             P               Y                         36                      ARM
  700490817        1/1/2037                 949                   175,200.00              175,200.00             P               Y                         24                      ARM
  700490849        1/1/2037               1,188.33                184,000.00              183,855.67             P               N                         0                       ARM
  700490852        1/1/2037                463.66                 78,090.00                78,090.00             P               Y                         36                      ARM
  700490863        1/1/2037               1,213.29                207,992.00              207,992.00             P               Y                         24                      ARM
  700491298        1/1/2037               3,812.50                600,000.00              600,000.00             P               N                         0                       ARM
  700491336        1/1/2037                 775                   120,000.00              120,000.00             P               N                         0                       ARM
  700491530        1/1/2037               1,954.17                280,000.00              280,000.00             CO              Y                         24                      ARM
  700491621        2/1/2037                 635                   101,600.00              101,600.00             P               Y                         36                      ARM
  700491717        1/1/2037               2,360.00                384,000.00              384,000.00             P               N                         0                       ARM
  700491727        1/1/2037                690.05                 96,320.00                96,252.02             P               Y                         24                      ARM
  700491830        1/1/2037                268.65                 37,500.00                37,473.54             P               Y                         36                      ARM
  700491864        1/1/2037               1,009.38                170,000.00              170,000.00             CO              N                         0                       ARM
  700492016        1/1/2037                535.09                 70,400.00                70,356.24             RT              N                         0                       ARM
  700492314        1/1/2037                 495                   72,000.00                72,000.00             P               N                         0                       ARM
  700492432        1/1/2037               1,976.83                327,200.00              327,200.00             CO              N                         0                       ARM
  700492479        1/1/2037               2,802.86                396,000.00              395,713.39             P               Y                         36                      ARM
  700492706        1/1/2037                559.41                 73,600.00                73,554.26             RT              N                         0                       ARM
  700492881        1/1/2037               1,725.50                285,600.00              285,600.00             P               N                         0                       ARM
  700492895        1/1/2037               1,382.67                204,750.00              204,587.03             P               N                         0                       ARM
  700492924        1/1/2037               3,094.83                479,200.00              479,200.00             P               N                         0                       ARM
  700492980        1/1/2037               1,836.67                304,000.00              304,000.00             RT              N                         0                       ARM
  700493120        1/1/2037               1,167.19                249,000.00              249,000.00             RT              N                         0                       ARM
  700493259        1/1/2037               1,301.93                188,500.00              188,355.99             CO              Y                         24                      ARM
  700493275        1/1/2037               1,808.88                282,500.00              282,250.76             RT              Y                         36                      ARM
  700493587        1/1/2037               1,574.12                230,750.00              230,569.99             RT              N                         0                       ARM
  700493658        2/1/2037                686.26                 110,000.00              110,000.00             CO              Y                         36                      ARM
  700493696        2/1/2037               1,109.06                169,000.00              169,000.00             RT              N                         0                       ARM
  700493720        1/1/2037               3,228.75                492,000.00              491,997.04             P               N                         0                       ARM
  700493754        1/1/2037               2,500.00                400,000.00              400,000.00             P               N                         0                       ARM
  700493806        1/1/2037               1,445.56                188,000.00              187,886.11             CO              N                         0                       ARM
  700493847        1/1/2037                664.58                 116,000.00              116,000.00             P               Y                         36                      ARM
  700493926        1/1/2037                748.68                 123,920.00              123,920.00             P               N                         0                       ARM
  700493960        1/1/2037                707.4                  105,000.00              104,916.04             P               N                         0                       ARM
  700494187        1/1/2037                477.75                 81,900.00                81,900.00             P               N                         0                       ARM
  700494192        1/1/2037                957.09                 132,000.00              131,909.16             P               N                         0                       ARM
  700494341        2/1/2037                970.15                 144,000.00              144,000.00             RT              N                         0                       ARM
  700494425        2/1/2037               2,200.00                320,000.00              320,000.00             P               N                         0                       ARM
  700494438        2/1/2037               1,604.67                265,600.00              265,600.00             P               N                         0                       ARM
  700494547        1/1/2037               1,518.02                247,000.00              247,000.00             RT              N                         0                       ARM
  700494675        2/1/2037               1,161.20                227,500.00              227,500.00             CO              N                         0                       ARM
  700494827        1/1/2037                 986                   185,600.00              185,600.00             P               Y                         36                      ARM
  700494875        2/1/2037                 630                   112,000.00              112,000.00             RT              N                         0                       ARM
  700494890        1/1/2037               1,336.33                233,250.00              233,250.00             P               N                         0                       ARM
  700494898        2/1/2037               2,375.00                400,000.00              400,000.00             CO              Y                         24                      ARM
  700494971        1/1/2037                619.88                 102,600.00              102,600.00             P               Y                         36                      ARM
  700495017        2/1/2037                700.67                 104,000.00              104,000.00             CO              Y                         24                      ARM
  700495222        1/1/2037                850.99                 129,675.00              129,675.00             P               Y                         36                      ARM
  700495348        1/1/2037                538.05                 76,950.00                76,892.89             RT              N                         0                       ARM
  700495383        1/1/2037                522.67                 78,400.00                78,400.00             P               N                         0                       ARM
  700495480        1/1/2037               1,265.63                225,000.00              225,000.00             P               N                         0                       ARM
  700495490        2/1/2037               2,212.50                360,000.00              360,000.00             P               Y                         36                      ARM
  700495547        2/1/2037               1,415.59                200,000.00              200,000.00             P               Y                         24                      ARM
  700495569        1/1/2037               1,369.91                195,920.00              195,759.60             P               Y                         24                      ARM
  700495588        1/1/2037               1,037.87                156,000.00              155,872.13             P               N                         0                       ARM
  700495639        2/1/2037               2,900.00                480,000.00              480,000.00             RT              N                         0                       ARM
  700495700        2/1/2037               1,034.84                148,000.00              148,000.00             P               Y                         36                      ARM
  700495730        1/1/2037               2,040.00                306,000.00              306,000.00             P               N                         0                       ARM
  700495748        2/1/2037               2,853.70                434,400.00              434,400.00             P               N                         0                       ARM
  700495769        1/1/2037                707.21                 154,300.00              154,300.00             P               N                         0                       ARM
  700495854        1/1/2037               1,115.63                210,000.00              210,000.00             RT              N                         0                       ARM
  700496150        2/1/2037               2,678.00                494,400.00              494,400.00             P               N                         0                       ARM
  700496174        2/1/2037               2,512.75                423,200.00              423,200.00             P               Y                         24                      ARM
  700496247        1/1/2037                651.44                 94,320.00                94,248.23             P               N                         0                       ARM
  700496249        1/1/2037                624.42                 101,600.00              101,600.00             P               N                         0                       ARM
  700496531        1/1/2037               1,039.03                171,978.00              171,978.00             P               N                         0                       ARM
  700496981        2/1/2037               2,050.25                333,600.00              333,600.00             P               N                         0                       ARM
  700497235        2/1/2037               1,926.77                298,339.00              298,339.00             P               N                         0                       ARM
  700497262        2/1/2037               1,644.50                239,200.00              239,200.00             P               N                         0                       ARM
  700497280        1/1/2037               2,537.74                350,000.00              349,759.14             CO              N                         0                       ARM
  700497326        1/1/2037               1,253.72                175,000.00              174,876.49             CO              N                         0                       ARM
  700497452        1/1/2037               1,863.02                365,000.00              365,000.00             CO              N                         0                       ARM
  700497486        1/1/2037                565.83                 97,000.00                97,000.00             P               N                         0                       ARM
  700497496        1/1/2037                637.88                 113,400.00              113,400.00             P               N                         0                       ARM
  700497657        1/1/2037               1,358.40                191,920.00              191,781.09             P               Y                         36                      ARM
  700497659        1/1/2037               1,334.13                184,000.00              183,873.37             CO              N                         0                       ARM
  700497894        2/1/2037                886.51                 125,250.00              125,250.00             CO              N                         0                       ARM
  700497923        2/1/2037               2,079.00                316,800.00              316,800.00             P               N                         0                       ARM
  700498119        1/1/2037               4,083.33                800,000.00              800,000.00             CO              N                         0                       ARM
  700498131        1/1/2037               1,595.00                264,000.00              264,000.00             P               N                         0                       ARM
  700498178        1/1/2037               3,048.33                496,000.00              496,000.00             CO              N                         0                       ARM
  700498223        1/1/2037               1,830.00                288,000.00              288,000.00             P               N                         0                       ARM
  700498357        2/1/2037               1,770.17                220,000.00              220,000.00             CO              Y                         36                      ARM
  700498360        2/1/2037                834.75                 127,200.00              127,200.00             P               N                         0                       ARM
  700498456        2/1/2037               3,982.50                648,000.00              648,000.00             P               N                         0                       ARM
  700498500        2/1/2037                847.66                 131,250.00              131,250.00             P               N                         0                       ARM
  700498555        2/1/2037               2,850.00                480,000.00              480,000.00             CO              N                         0                       ARM
  700498606        2/1/2037               1,257.76                168,000.00              168,000.00             P               N                         0                       ARM
  700498616        2/1/2037                811.09                 116,000.00              116,000.00             P               N                         0                       ARM
  700498671        2/1/2037               3,710.42                548,000.00              548,000.00             P               N                         0                       ARM
  700498693        2/1/2037               1,468.42                270,000.00              270,000.00             RT              Y                         36                      ARM
  700498747        2/1/2037               2,198.41                303,200.00              303,200.00             CO              N                         0                       ARM
  700498812        2/1/2037               5,977.10                805,000.00              805,000.00             CO              N                         0                       ARM
  700498833        2/1/2037                505.74                 69,750.00                69,750.00             RT              N                         0                       ARM
  700498898        1/1/2037               1,950.00                312,000.00              312,000.00             P               N                         0                       ARM
  700499269        2/1/2037                889.58                 152,500.00              152,500.00             RT              N                         0                       ARM
  700499285        2/1/2037               1,706.25                260,000.00              260,000.00             P               N                         0                       ARM
  700499309        2/1/2037               1,253.58                171,920.00              171,920.00             P               N                         0                       ARM
  700499349        2/1/2037               1,260.00                192,000.00              192,000.00             CO              Y                         36                      ARM
  700499434        2/1/2037               2,046.95                379,200.00              379,200.00             RT              Y                         36                      ARM
  700499520        1/1/2037               1,715.69                242,400.00              242,224.56             P               N                         0                       ARM
  700499671        2/1/2037               2,569.31                372,000.00              372,000.00             RT              N                         0                       ARM
  700499678        2/1/2037               3,081.07                424,000.00              424,000.00             CO              N                         0                       ARM
  700499708        2/1/2037               1,512.84                203,750.00              203,750.00             RT              Y                         36                      ARM
  700499711        2/1/2037               3,255.00                496,000.00              496,000.00             RT              N                         0                       ARM
  700499741        2/1/2037                928.09                 128,000.00              128,000.00             RT              N                         0                       ARM
  700499748        2/1/2037               1,307.81                202,500.00              202,500.00             CO              Y                         36                      ARM
  700499779        1/1/2037               2,706.67                448,000.00              448,000.00             P               N                         0                       ARM
  700499878        1/1/2037                625.25                 98,400.00                98,400.00             CO              Y                         36                      ARM
  700500030        2/1/2037               1,213.65                187,920.00              187,920.00             P               N                         0                       ARM
  700500153        2/1/2037               2,983.30                461,930.00              461,930.00             P               N                         0                       ARM
  700500226        2/1/2037                604.17                 100,000.00              100,000.00             P               N                         0                       ARM
  700500235        2/1/2037               1,262.89                198,750.00              198,750.00             P               N                         0                       ARM
  700500254        2/1/2037               1,025.00                153,750.00              153,750.00             P               N                         0                       ARM
  700500315        2/1/2037               3,258.33                460,000.00              460,000.00             P               N                         0                       ARM
  700500321        2/1/2037               4,958.36                660,000.00              660,000.00             P               N                         0                       ARM
  700500338        2/1/2037               1,510.42                250,000.00              250,000.00             P               N                         0                       ARM
  700500458        2/1/2037               4,109.08                560,000.00              560,000.00             P               N                         0                       ARM
  700500477        2/1/2037               5,655.54                780,000.00              780,000.00             P               N                         0                       ARM
  700500819        2/1/2037               2,143.36                348,750.00              348,750.00             RT              N                         0                       ARM
  700500877        2/1/2037               3,936.41                619,500.00              619,500.00             P               N                         0                       ARM
  700501021        2/1/2037               3,685.42                580,000.00              580,000.00             P               N                         0                       ARM
  700501228        2/1/2037                562.96                 87,920.00                87,920.00             P               N                         0                       ARM
  700501345        2/1/2037               3,923.51                543,200.00              543,200.00             P               N                         0                       ARM
  700501541        2/1/2037               1,537.15                212,000.00              212,000.00             P               N                         0                       ARM
  700501633        2/1/2037               9,562.50               1,912,500.00            1,912,500.00            RT              N                         0                       ARM
  700501716        2/1/2037               4,871.60                680,000.00              680,000.00             P               N                         0                       ARM
  700501931        2/1/2037               2,741.67                560,000.00              560,000.00             CO              N                         0                       ARM
  700502009        2/1/2037                 720                   115,200.00              115,200.00             P               N                         0                       ARM
  700502031        2/1/2037                 900                   172,800.00              172,800.00             CO              Y                         36                      ARM
  700502203        2/1/2037               1,248.03                180,000.00              180,000.00             P               N                         0                       ARM
  700502452        2/1/2037               2,008.64                326,830.00              326,830.00             P               Y                         36                      ARM
  700502520        2/1/2037               1,181.33                200,000.00              200,000.00             P               Y                         36                      ARM
  700503060        2/1/2037               2,235.21                312,000.00              312,000.00             P               N                         0                       ARM
  700503170        2/1/2037               3,610.72                504,000.00              504,000.00             P               N                         0                       ARM
  700504664        2/1/2037               1,656.56                256,500.00              256,500.00             P               Y                         36                      ARM
  403601132        7/1/2035               2,647.49                529,500.00              529,497.75             CO              Y                         12                      ARM
  405219177        2/1/2035               1,538.85                352,000.00              351,737.69             P               Y                         24                      ARM
  405939059        1/1/2026               2,504.10                380,000.00              307,567.89             P               N                         0                       ARM
  407982289        5/1/2036                453.3                  68,000.00                67,994.94             CO              N                         0                       ARM
  407982304        5/1/2036               3,643.75                660,000.00              660,000.00             RT              N                         0                       ARM
  408191795        6/1/2036               3,656.25                650,000.00              650,000.00             CO              N                         0                       ARM
  408196795        7/1/2036                801.59                 104,250.00              103,798.44             P               Y                         36                      ARM
  408196803        7/1/2036               1,376.67                215,000.00              213,649.97             CO              Y                         60                      ARM
  408196823        7/1/2036               4,708.29                698,850.00              694,867.54             P               Y                         36                      ARM
  408196827        7/1/2036               1,253.05                197,200.00              197,199.98             P               N                         0                       ARM
  408196847        7/1/2036               1,093.41                150,800.00              150,002.56             P               Y                         36                      ARM
  408509878        5/1/2036               1,114.94                175,500.00              175,466.55             P               N                         0                       ARM
  408509899        6/1/2036                815.21                 139,750.00              139,750.00             CO              N                         0                       ARM
  408509935        6/1/2036                926.83                 151,050.00              150,806.01             P               N                         0                       ARM
  408510021        7/1/2036                903.23                 149,500.00              149,499.99             P               N                         0                       ARM
  408510030        6/1/2036               2,070.31                375,000.00              375,000.00             CO              N                         0                       ARM
  408510058        7/1/2036               1,330.00                199,500.00              199,500.00             CO              N                         0                       ARM
  408867745        7/1/2036               3,828.13                750,000.00              749,999.99             P               N                         0                       ARM
  408867746        3/1/2036               3,066.53                518,400.00              512,441.63             P               N                         0                       ARM
  408867747        3/1/2036               2,966.68                569,900.00              569,602.50             P               N                         0                       ARM
  408867748        7/1/2036               4,654.81                860,000.00              859,350.00             P               N                         0                       ARM
  408867752        8/1/2036               2,086.41                317,600.00              315,975.93             P               N                         0                       ARM
  408867755        4/1/2036               1,415.83                224,000.00              221,924.90             P               N                         0                       ARM
  408867757        7/1/2036               3,074.43                468,000.00              465,199.98             P               N                         0                       ARM
  408867762        6/1/2036               3,165.16                488,000.00              484,571.80             P               N                         0                       ARM
  408867771        6/1/2036               2,781.77                545,000.00              544,999.99             P               N                         0                       ARM
  408867785        7/1/2036               2,480.63                441,000.00              441,000.00             RT              N                         0                       ARM
  408867797        7/1/2036               2,416.67                464,000.00              464,000.00             P               N                         0                       ARM
  408867807        7/1/2036               2,613.22                492,000.00              491,800.00             P               N                         0                       ARM
  408867810        8/1/2036               3,487.43                559,000.00              555,851.97             P               N                         0                       ARM
  408867831        8/1/2036               3,748.25                577,900.00              574,872.33             P               N                         0                       ARM
  408879514        8/1/2036               1,460.17                189,900.00              189,134.39             P               Y                         36                      ARM
  408879515        7/1/2036               1,098.10                162,990.00              162,061.17             P               Y                         36                      ARM
  408879518        7/1/2036               1,068.22                152,775.00              151,966.33             P               Y                         36                      ARM
  408879520        8/1/2036               1,330.18                192,591.00              191,698.09             P               Y                         36                      ARM
  408879524        7/1/2036               1,763.43                237,500.00              236,390.15             P               Y                         36                      ARM
  408879528        7/1/2036               1,895.83                260,000.00              260,000.00             P               Y                         36                      ARM
  408879530        8/1/2036               1,125.60                172,900.00              171,519.67             P               Y                         36                      ARM
  408879532        8/1/2036               1,043.60                127,300.00              127,161.97             P               Y                         36                      ARM
  408879533        7/1/2036                831.51                 128,750.00              128,750.00             P               Y                         36                      ARM
  408879534        8/1/2036               2,161.89                305,425.00              305,207.89             P               Y                         36                      ARM
  408879536        8/1/2036               5,700.00                960,000.00              960,000.00             CO              Y                         36                      ARM
  408879537        7/1/2036               1,373.22                203,827.00              201,440.78             RT              Y                         36                      ARM
  408879548        7/1/2036                839.19                 138,900.00              138,899.99             P               Y                         36                      ARM
  408879549        7/1/2036                773.33                 128,000.00              128,000.00             P               Y                         36                      ARM
  408879550        8/1/2036                551.03                 66,250.00                66,045.32             P               Y                         12                      ARM
  408879558        7/1/2036                879.32                 133,992.00              133,992.00             P               Y                         36                      ARM
  408879560        7/1/2036               1,533.03                249,741.00              249,441.63             P               Y                         36                      ARM
  408879564        8/1/2036                696.38                 94,905.00                94,516.50             P               Y                         36                      ARM
  408879566        8/1/2036               1,167.93                180,000.00              179,578.64             CO              Y                         36                      ARM
  408879567        7/1/2036               1,510.55                223,250.00              222,759.48             P               Y                         36                      ARM
  408879568        7/1/2036               1,799.17                254,000.00              254,000.00             P               Y                         36                      ARM
  408879569        8/1/2036               1,209.31                175,900.00              175,899.88             P               Y                         36                      ARM
  408879572        7/1/2036               1,041.99                144,000.00              143,735.59             P               Y                         12                      ARM
  408879595        8/1/2036               1,375.37                209,000.00              208,573.11             CO              Y                         36                      ARM
  408879598        8/1/2036                722.98                 89,250.00                89,102.69             CO              Y                         36                      ARM
  408879600        8/1/2036               1,012.67                156,800.00              156,800.00             CO              Y                         36                      ARM
  408879601        7/1/2036               1,023.26                142,400.00              138,355.89             CO              Y                         36                      ARM
  408879603        8/1/2036               2,123.38                300,000.00              298,676.34             CO              Y                         36                      ARM
  408879608        8/1/2036                754.46                 97,000.00                96,557.80             P               N                         0                       ARM
  408879609        8/1/2036               1,320.49                196,000.00              195,045.48             P               Y                         36                      ARM
  408879617        8/1/2036               2,115.14                252,000.00              251,746.50             P               Y                         36                      ARM
  408879620        8/1/2036               2,812.02                459,200.00              458,097.19             P               Y                         12                      ARM
  408879623        8/1/2036               1,363.84                169,500.00              168,933.95             P               N                         0                       ARM
  408879626        8/1/2036               1,096.41                172,550.00              172,549.12             CO              Y                         36                      ARM
  408879635        8/1/2036                772.8                  132,000.00              131,643.73             P               Y                         36                      ARM
  409024510        1/1/2036               3,050.59                624,000.00              623,100.00             P               N                         0                       ARM
  409024518        3/1/2036               1,935.00                344,000.00              344,000.00             P               Y                         36                      ARM
  409107589        8/1/2036               1,020.23                188,350.00              188,350.00             P               N                         0                       ARM
  409107590        8/1/2036               1,604.17                280,000.00              279,365.97             CO              N                         0                       ARM
  409107593        7/1/2036                916.67                 160,000.00              159,999.94             P               N                         0                       ARM
  409107594        9/1/2036                817.55                 142,700.00              142,700.00             P               N                         0                       ARM
  409107595        8/1/2036               2,864.58                500,000.00              500,000.00             P               N                         0                       ARM
  409107596        8/1/2036                736.25                 124,000.00              123,950.55             CO              N                         0                       ARM
  409107598        8/1/2036               2,195.83                340,000.00              339,999.96             CO              N                         0                       ARM
  409107599        8/1/2036                477.38                 80,400.00                80,400.00             P               N                         0                       ARM
  409107600        8/1/2036                902.03                 151,920.00              151,916.05             P               N                         0                       ARM
  409107601        9/1/2036               1,376.67                224,000.00              223,999.99             CO              N                         0                       ARM
  409107603        8/1/2036               1,537.69                250,200.00              250,199.73             CO              N                         0                       ARM
  409107606        8/1/2036               1,912.75                327,900.00              326,957.31             P               N                         0                       ARM
  409107607        9/1/2036               6,004.69                945,000.00              444,699.65             P               N                         0                       ARM
  409107610        8/1/2036               1,376.05                223,900.00              223,900.00             P               N                         0                       ARM
  409107611        8/1/2036               1,693.63                318,800.00              318,787.35             P               N                         0                       ARM
  409107612        8/1/2036                746.63                 130,320.00              130,230.42             P               N                         0                       ARM
  409107613        9/1/2036               1,718.75                300,000.00              300,000.00             CO              N                         0                       ARM
  409107617        8/1/2036               1,877.08                340,000.00              340,000.00             P               N                         0                       ARM
  409107618        8/1/2036               3,818.75                705,000.00              705,000.00             CO              N                         0                       ARM
  409107619        8/1/2036               1,938.92                351,200.00              351,200.00             P               N                         0                       ARM
  409107620        9/1/2036               1,090.50                166,000.00              165,200.05             RT              N                         0                       ARM
  409107623        8/1/2036               2,039.58                356,000.00              356,000.00             P               N                         0                       ARM
  409107624        8/1/2036               1,806.25                340,000.00              339,769.77             P               N                         0                       ARM
  409107627        8/1/2036               1,122.33                207,200.00              207,199.99             P               N                         0                       ARM
  409107628        8/1/2036               1,627.32                269,350.00              269,350.00             P               N                         0                       ARM
  409107632        9/1/2036                910.22                 153,300.00              153,254.49             P               N                         0                       ARM
  409107633        9/1/2036               1,153.13                205,000.00              205,000.00             CO              N                         0                       ARM
  409107634        9/1/2036                505.79                 79,600.00                79,600.00             P               N                         0                       ARM
  409107637        5/1/2036                583.33                 112,000.00              110,575.67             P               N                         0                       ARM
  409107640        8/1/2036               2,249.55                399,920.00              399,920.00             P               N                         0                       ARM
  409107642        9/1/2036               1,125.75                189,600.00              189,543.71             P               N                         0                       ARM
  409107646        6/1/2036               3,075.00                492,000.00              492,000.00             P               N                         0                       ARM
  409107647        8/1/2036                712.03                 111,200.00              110,459.15             P               N                         0                       ARM
  409107648        7/1/2036               1,386.00                246,400.00              246,399.90             P               N                         0                       ARM
  409107649        9/1/2036               2,458.33                400,000.00              400,000.00             P               N                         0                       ARM
  409107653        8/1/2036               2,105.00                336,800.00              335,705.00             P               N                         0                       ARM
  409107655        8/1/2036               8,445.65               1,397,900.00            1,397,900.00            P               N                         0                       ARM
  409107657        8/1/2036               2,645.33                409,600.00              409,500.47             CO              N                         0                       ARM
  409107658        8/1/2036               3,126.67                536,000.00              266,000.00             P               N                         0                       ARM
  409107659        8/1/2036                 333                   48,213.00                47,989.45             P               N                         0                       ARM
  409107661        8/1/2036               7,342.71               1,330,000.00            1,330,000.00            P               N                         0                       ARM
  409107662        8/1/2036                333.01                 48,214.00                47,990.41             P               N                         0                       ARM
  409107664        8/1/2036               1,489.58                275,000.00              275,000.00             CO              N                         0                       ARM
  409107669        8/1/2036                798.21                 153,256.00              153,256.00             P               N                         0                       ARM
  409107671        8/1/2036               2,625.00                450,000.00              449,999.19             CO              N                         0                       ARM
  409107672        8/1/2036               2,341.87                352,000.00              350,243.33             CO              N                         0                       ARM
  409107673        8/1/2036               1,250.00                200,000.00              200,000.00             CO              N                         0                       ARM
  409107676        8/1/2036               1,348.75                249,000.00              248,000.00             CO              N                         0                       ARM
  409107678        9/1/2036               4,179.17                680,000.00              680,000.00             P               N                         0                       ARM
  409107679        8/1/2036               3,656.25                650,000.00              650,000.00             CO              N                         0                       ARM
  409107683        8/1/2036               1,083.33                200,000.00              200,000.00             P               N                         0                       ARM
  409107686        8/1/2036                693.88                 128,100.00              128,100.00             CO              N                         0                       ARM
  409107689        8/1/2036               3,062.50                490,000.00              490,000.00             CO              N                         0                       ARM
  409107691        9/1/2036               1,005.11                153,000.00              152,349.86             CO              N                         0                       ARM
  409107692        9/1/2036               2,071.88                390,000.00              390,000.00             P               N                         0                       ARM
  409107694        9/1/2036               6,715.00               1,264,000.00            1,262,659.41            CO              N                         0                       ARM
  409107695        9/1/2036                 990                   176,000.00              176,000.00             CO              N                         0                       ARM
  409107696        8/1/2036               1,328.13                250,000.00              250,000.00             P               N                         0                       ARM
  409107698        7/1/2036               1,560.00                288,000.00              287,860.60             P               N                         0                       ARM
  409107701        9/1/2036               2,496.67                428,000.00              427,999.96             RT              N                         0                       ARM
  409107702        8/1/2036               1,651.00                304,800.00              304,800.00             P               N                         0                       ARM
  409107703        8/1/2036               1,444.50                256,800.00              256,800.00             P               N                         0                       ARM
  409107706        9/1/2036               1,518.23                265,000.00              264,283.55             CO              N                         0                       ARM
  409269903        6/1/2036               3,782.56                630,900.00              625,786.70             P               N                         0                       ARM
  409269908        5/1/2036               4,250.00                800,000.00              800,000.00             P               N                         0                       ARM
  409269910        9/1/2036               7,968.75               1,500,000.00            1,500,000.00            P               N                         0                       ARM
  409269912        7/1/2036               3,453.13                650,000.00              325,000.00             CO              N                         0                       ARM
  409269919        8/1/2036               3,147.08                581,000.00              581,000.00             CO              N                         0                       ARM
  409269922        8/1/2036               7,933.33               1,360,000.00            1,360,000.00            P               N                         0                       ARM
  409269925        7/1/2036               2,591.67                497,600.00              497,600.00             P               N                         0                       ARM
  409269931        7/1/2036               2,550.00                480,000.00              380,000.00             CO              N                         0                       ARM
  409269935        7/1/2036               3,293.75                620,000.00              620,000.00             P               N                         0                       ARM
  409269936        8/1/2036               7,287.50               1,320,000.00            1,320,000.00            CO              N                         0                       ARM
  409269937        9/1/2036              12,135.71               1,920,000.00            1,911,226.93            P               N                         0                       ARM
  409269939        8/1/2036               6,229.17               1,150,000.00            1,150,000.00            RT              N                         0                       ARM
  409269949        8/1/2036               3,331.00                527,000.00              523,110.44             CO              N                         0                       ARM
  409269975        8/1/2036               5,926.06               1,210,430.00            1,208,700.16            P               N                         0                       ARM
  409269979        8/1/2036              10,513.78               1,621,000.00            1,612,507.43            RT              N                         0                       ARM
  409360261        9/1/2036               2,826.67                424,000.00              424,000.00             CO              N                         0                       ARM
  409360274        9/1/2036                661.36                 108,000.00              107,784.50             RT              Y                         36                      ARM
  409360279        9/1/2036                965.83                 152,000.00              152,000.00             P               Y                         24                      ARM
  409360288        10/1/2036              1,615.86                276,000.00              275,512.63             P               N                         0                       ARM
  409360295        10/1/2036              1,795.44                288,920.00              288,475.84             CO              Y                         36                      ARM
  409360300        10/1/2036               829.54                 114,640.00              114,520.05             RT              Y                         36                      ARM
  409360301        10/1/2036              1,393.75                178,400.00              178,400.00             P               N                         0                       ARM
  409360307        9/1/2036                620.93                 84,700.00                84,593.65             P               Y                         36                      ARM
  409360311        10/1/2036               757.33                 113,600.00              113,550.22             P               N                         0                       ARM
  409360316        10/1/2036               911.69                 132,000.00              131,423.15             P               Y                         36                      ARM
  409360323        10/1/2036              1,203.83                186,400.00              186,228.26             P               Y                         24                      ARM
  409360332        10/1/2036              1,936.67                332,000.00              332,000.00             RT              Y                         36                      ARM
  409388017        9/1/2036               1,020.73                144,000.00              143,920.25             CO              N                         0                       ARM
  409388018        9/1/2036               1,112.64                179,200.00              179,048.32             P               Y                         36                      ARM
  409388019        9/1/2036                379.28                 50,000.00                49,978.28             CO              Y                         36                      ARM
  409388020        9/1/2036               2,833.86                520,000.00              519,365.79             P               Y                         36                      ARM
  409388021        9/1/2036               2,753.00                430,000.00              429,668.38             CO              N                         0                       ARM
  409388022        9/1/2036               1,076.59                181,814.00              181,637.24             P               Y                         36                      ARM
  409388023        9/1/2036                569.25                 100,982.00              100,824.47             P               Y                         36                      ARM
  409388024        9/1/2036                454.69                 69,957.00                69,905.49             P               Y                         36                      ARM
  409388025        9/1/2036               1,472.84                220,000.00              219,852.63             CO              N                         0                       ARM
  409388026        9/1/2036               1,434.12                224,000.00              223,827.26             CO              N                         0                       ARM
  409388027        9/1/2036               1,269.59                169,600.00              169,522.58             P               N                         0                       ARM
  409579518        10/1/2036              2,562.08                447,200.00              447,200.00             RT              N                         0                       ARM
  409579522        10/1/2036              2,070.25                382,200.00              382,200.00             P               N                         0                       ARM
  409591594        9/1/2036               2,361.67                436,000.00              436,000.00             P               N                         0                       ARM
  409591600        9/1/2036               2,981.25                540,000.00              540,000.00             P               Y                         12                      ARM
  409591606        9/1/2036               2,900.63                546,000.00              546,000.00             P               N                         0                       ARM
  409591620        9/1/2036               3,980.17                734,800.00              734,800.00             P               Y                         12                      ARM
  409591622        10/1/2036              2,243.79                439,600.00              439,600.00             P               Y                         12                      ARM
  409591624        10/1/2036              4,999.22                888,750.00              888,750.00             P               N                         0                       ARM
  409591632        9/1/2036               2,473.33                448,000.00              448,000.00             P               N                         0                       ARM
  409591647        10/1/2036              2,708.33                500,000.00              500,000.00             P               N                         0                       ARM
  409591653        10/1/2036              2,969.96                548,300.00              548,300.00             P               N                         0                       ARM
  409591658        10/1/2036              2,583.75                468,000.00              468,000.00             P               N                         0                       ARM
  409591664        9/1/2036               2,656.25                500,000.00              500,000.00             P               N                         0                       ARM
  409591685        9/1/2036               3,537.34                567,000.00              564,346.19             P               N                         0                       ARM
  409591691        10/1/2036              4,257.91                786,075.00              786,075.00             P               N                         0                       ARM
  409591697        10/1/2036              2,552.08                500,000.00              500,000.00             P               Y                         12                      ARM
  409591699        9/1/2036               2,583.20                467,900.00              467,900.00             P               N                         0                       ARM
  409593355        10/1/2036              3,282.50                606,000.00              606,000.00             P               Y                         12                      ARM
  409593362        10/1/2036              3,336.67                616,000.00              596,000.00             P               N                         0                       ARM
  409650647        10/1/2036              1,816.32                272,500.00              272,448.03             RT              N                         0                       ARM
  409650648        9/1/2036               4,829.58                692,000.00              692,000.00             P               N                         0                       ARM
  409650649        10/1/2036              3,156.77                551,000.00              551,000.00             CO              N                         0                       ARM
  409650650        9/1/2036               3,849.94                615,990.00              615,990.00             P               N                         0                       ARM
  409650651        10/1/2036              3,765.00                564,750.00              564,750.00             P               N                         0                       ARM
  409650653        10/1/2036              2,126.46                346,000.00              346,000.00             P               N                         0                       ARM
  409650654        10/1/2036              1,635.96                285,550.00              285,550.00             P               N                         0                       ARM
  409650655        9/1/2036               2,328.38                333,000.00              331,748.81             CO              Y                         36                      ARM
  409650659        10/1/2036              1,077.95                157,000.00              156,792.37             P               N                         0                       ARM
  409650662        10/1/2036              1,907.67                311,400.00              311,400.00             P               N                         0                       ARM
  409650665        10/1/2036              3,150.00                480,000.00              480,000.00             RT              N                         0                       ARM
  409650667        10/1/2036              1,042.96                159,000.00              158,927.28             P               N                         0                       ARM
  409650668        10/1/2036              1,533.90                241,400.00              241,400.00             P               N                         0                       ARM
  409650669        10/1/2036              1,574.26                256,150.00              256,150.00             P               N                         0                       ARM
  409650670        10/1/2036              1,437.55                242,250.00              242,013.48             P               Y                         36                      ARM
  409650671        10/1/2036              1,968.75                315,000.00              315,000.00             CO              N                         0                       ARM
  409650672        10/1/2036              2,781.45                468,500.00              468,455.05             P               N                         0                       ARM
  409650673        10/1/2036              1,181.24                180,000.00              179,986.11             RT              N                         0                       ARM
  409650674        10/1/2036              2,734.28                444,900.00              444,900.00             P               N                         0                       ARM
  409650675        10/1/2036              1,513.92                255,000.00              254,967.73             P               N                         0                       ARM
  409650683        10/1/2036              1,810.94                285,000.00              285,000.00             P               N                         0                       ARM
  409650685        10/1/2036              1,500.00                240,000.00              240,000.00             P               N                         0                       ARM
  409650686        10/1/2036              1,455.73                215,000.00              215,000.00             P               N                         0                       ARM
  409650687        10/1/2036              1,378.13                210,000.00              209,999.99             P               Y                         36                      ARM
  409829020        10/1/2036              1,599.00                426,400.00              426,400.00             P               N                         0                       ARM
  409829024        9/1/2036               3,060.00                612,000.00              612,000.00             P               N                         0                       ARM
  409829025        9/1/2036               3,448.76                973,768.00              973,767.99             P               N                         0                       ARM
  409829033        8/1/2036                631.07                 92,000.00                91,833.37             P               Y                         12                      ARM
  409829035        9/1/2036               2,286.58                562,850.00              562,850.00             P               N                         0                       ARM
  409829037        10/1/2036              2,868.96                485,000.00              483,007.51             P               N                         0                       ARM
  409829040        10/1/2036              3,669.90                719,000.00              719,000.00             P               N                         0                       ARM
  409829044        9/1/2036               2,390.63                450,000.00              449,970.00             P               Y                         36                      ARM
  409829045        10/1/2036              4,802.40                801,000.00              797,786.40             P               Y                         60                      ARM
  409829047        10/1/2036              4,251.04                770,000.00              770,000.00             P               Y                         36                      ARM
  409829054        11/1/2036              2,794.55                623,900.00              623,900.00             P               N                         0                       ARM
  409833554        10/1/2036              1,062.00                154,500.00              154,463.38             P               Y                         36                      ARM
  409833557        11/1/2036              1,226.37                195,000.00              193,002.00             RT              Y                         12                      ARM
  409833559        10/1/2036              1,831.25                256,000.00              254,782.38             RT              Y                         12                      ARM
  409833560        11/1/2036              2,116.32                274,550.00              274,550.00             RT              Y                         36                      ARM
  409833565        11/1/2036              1,369.17                212,000.00              212,000.00             RT              Y                         36                      ARM
  409833566        10/1/2036              1,879.84                270,000.00              269,350.44             RT              Y                         36                      ARM
  409833567        10/1/2036              1,493.58                243,900.00              243,511.73             RT              Y                         36                      ARM
  409833571        10/1/2036              1,828.07                225,000.00              224,992.67             CO              Y                         36                      ARM
  409833572        10/1/2036              1,227.19                168,300.00              168,300.00             P               Y                         36                      ARM
  409833573        10/1/2036               659.2                  89,920.00                89,054.47             P               Y                         12                      ARM
  409833578        11/1/2036              1,399.71                196,000.00              195,842.29             P               Y                         36                      ARM
  409833579        11/1/2036               932.01                 146,677.00              146,677.00             P               Y                         36                      ARM
  409833582        11/1/2036              2,206.01                321,600.00              321,311.58             CO              Y                         12                      ARM
  409833583        11/1/2036                875                   120,000.00              120,000.00             CO              Y                         12                      ARM
  409833585        10/1/2036              4,825.78                652,500.00              652,500.00             P               Y                         12                      ARM
  409833586        11/1/2036              2,062.50                360,000.00              359,985.00             P               Y                         36                      ARM
  409833587        11/1/2036              1,570.83                260,000.00              260,000.00             CO              Y                         12                      ARM
  409833590        11/1/2036              2,257.51                349,550.00              349,550.00             P               Y                         12                      ARM
  409833593        11/1/2036              1,271.75                185,400.00              185,233.73             P               Y                         12                      ARM
  409833594        11/1/2036              1,373.84                185,000.00              184,866.59             P               N                         0                       ARM
  409833596        10/1/2036              1,263.73                185,250.00              184,666.70             P               Y                         12                      ARM
  409833597        11/1/2036               641.25                 85,500.00                85,500.00             P               Y                         36                      ARM
  409833603        11/1/2036              1,862.31                279,920.00              279,125.69             P               Y                         12                      ARM
  409833605        10/1/2036              1,240.57                229,100.00              229,028.70             P               Y                         36                      ARM
  409833606        10/1/2036              1,096.26                191,348.00              191,346.52             P               Y                         36                      ARM
  409833607        10/1/2036              1,221.41                180,500.00              180,341.85             P               Y                         36                      ARM
  409833608        10/1/2036               856.71                 139,900.00              139,677.29             P               Y                         36                      ARM
  409833611        10/1/2036               960.75                 146,400.00              146,400.00             P               Y                         12                      ARM
  409833613        10/1/2036              2,150.00                344,000.00              344,000.00             CO              Y                         12                      ARM
  409833615        10/1/2036              1,143.29                158,000.00              157,739.28             P               Y                         36                      ARM
  409833617        10/1/2036              2,275.44                360,000.00              359,999.99             P               Y                         36                      ARM
  409833619        10/1/2036              2,246.92                365,600.00              365,600.00             P               Y                         36                      ARM
  409833620        10/1/2036              1,941.98                295,920.00              295,920.00             P               Y                         36                      ARM
  409833623        10/1/2036               982.48                 157,200.00              157,197.30             P               Y                         36                      ARM
  409833625        10/1/2036              1,715.63                305,000.00              305,000.00             P               Y                         12                      ARM
  409833626        10/1/2036               486.45                 64,000.00                63,829.06             CO              N                         0                       ARM
  409833627        10/1/2036              1,796.76                345,000.00              344,978.29             P               Y                         12                      ARM
  409833630        10/1/2036              3,133.85                422,000.00              421,592.74             P               N                         0                       ARM
  409833632        10/1/2036              4,125.00                660,000.00              659,999.99             CO              Y                         36                      ARM
  409833633        10/1/2036              2,676.95                385,000.00              384,554.44             CO              Y                         12                      ARM
  409833635        10/1/2036              2,172.08                360,000.00              359,406.47             P               Y                         36                      ARM
  409833637        10/1/2036              1,723.22                281,400.00              280,952.04             P               Y                         12                      ARM
  409833639        10/1/2036              2,824.78                448,000.00              447,334.99             P               Y                         12                      ARM
  409833640        10/1/2036              2,765.63                450,000.00              450,000.00             P               Y                         36                      ARM
  409833641        10/1/2036              1,894.54                280,000.00              279,651.83             P               Y                         12                      ARM
  409833648        11/1/2036              1,672.81                303,000.00              303,000.00             CO              Y                         36                      ARM
  409833653        11/1/2036               665.26                 104,000.00              103,888.55             RT              Y                         36                      ARM
  409833655        10/1/2036              1,259.87                178,000.00              177,479.74             P               Y                         12                      ARM
  409833658        10/1/2036              1,913.33                328,000.00              328,000.00             P               Y                         36                      ARM
  409833659        10/1/2036               894.04                 156,050.00              156,050.00             P               Y                         36                      ARM
  409833660        10/1/2036              1,744.83                288,800.00              288,800.00             CO              Y                         12                      ARM
  409833663        8/1/2036               1,111.61                146,250.00              145,693.73             CO              N                         0                       ARM
  409833665        10/1/2036              2,457.42                400,000.00              399,850.74             P               Y                         36                      ARM
  409866733        11/1/2036              5,660.42                988,000.00              988,000.00             CO              N                         0                       ARM
  409876592        7/1/2036               1,294.08                234,400.00              234,400.00             P               N                         0                       ARM
  409896350        11/1/2036              1,930.45                280,792.00              280,792.00             P               N                         0                       ARM
  409896352        11/1/2036              2,040.00                306,000.00              306,000.00             P               Y                         36                      ARM
  409896358        11/1/2036              1,400.16                231,750.00              231,750.00             P               N                         0                       ARM
  409988745        11/1/2036              2,513.08                455,200.00              455,200.00             P               N                         0                       ARM
  409988755        11/1/2036              2,720.00                544,000.00              544,000.00             CO              N                         0                       ARM
  410050894        11/1/2036              1,951.17                407,200.00              407,200.00             P               N                         0                       ARM
  410057486        11/1/2036              3,248.44                567,000.00              567,000.00             P               N                         0                       ARM
  410057488        11/1/2036              2,310.00                504,000.00              504,000.00             P               N                         0                       ARM
  410057493        11/1/2036              2,501.04                490,000.00              490,000.00             P               N                         0                       ARM
  410057498        9/1/2036               8,906.24               1,499,999.00            1,499,999.00            RT              N                         0                       ARM
  410057501        11/1/2036              2,380.58                431,200.00              431,200.00             P               Y                         12                      ARM
  410057502        11/1/2036              2,333.25                439,200.00              439,200.00             P               Y                         12                      ARM
  410057503        11/1/2036              2,354.38                443,200.00              443,074.75             P               N                         0                       ARM
  410057508        11/1/2036              3,172.27                525,068.00              525,065.29             P               Y                         36                      ARM
  410057512        11/1/2036              2,623.78                535,920.00              535,920.00             P               Y                         36                      ARM
  410057514        11/1/2036              1,941.45                548,175.00              548,175.00             P               Y                         12                      ARM
  410057517        10/1/2036              6,335.31               1,067,000.00            1,067,000.00            CO              Y                         12                      ARM
  410057518        10/1/2036              3,507.50                552,000.00              552,000.00             P               Y                         60                      ARM
  410057532        11/1/2036              2,658.56                510,444.00              510,444.00             P               Y                         60                      ARM
  410057533        11/1/2036              2,837.08                495,200.00              495,200.00             P               Y                         36                      ARM
  410057534        11/1/2036              4,566.63                876,792.00              876,792.00             P               Y                         12                      ARM
  410057536        11/1/2036              2,400.11                443,097.00              443,097.00             P               N                         0                       ARM
  410057538        11/1/2036              3,002.34                472,500.00              472,500.00             CO              N                         0                       ARM
  410057539        11/1/2036              6,329.17               1,240,000.00            1,240,000.00            P               Y                         12                      ARM
  410057540        11/1/2036              8,936.22               1,650,000.00            1,649,527.48            CO              Y                         36                      ARM
  410057544        12/1/2036              3,262.50                540,000.00              540,000.00             P               Y                         36                      ARM
  410057545        11/1/2036              3,231.25                660,000.00              660,000.00             P               Y                         60                      ARM
  410057551        11/1/2036              2,973.77                496,000.00              494,511.27             CO              N                         0                       ARM
  410057554        11/1/2036              1,925.00                420,000.00              420,000.00             RT              N                         0                       ARM
  410057557        11/1/2036              1,785.97                451,192.00              451,191.94             P               Y                         12                      ARM
  410116835        11/1/2036              1,021.30                137,550.00              137,278.26             P               Y                         36                      ARM
  410116847        11/1/2036               525.94                 68,400.00                68,274.80             P               Y                         36                      ARM
  410116849        11/1/2036               598.5                  91,200.00                91,200.00             P               Y                         36                      ARM
  410116850        11/1/2036              3,667.57                541,672.00              541,672.00             P               Y                         12                      ARM
  410116853        11/1/2036               499.27                 76,000.00                75,807.34             P               Y                         36                      ARM
  410116855        11/1/2036               746.67                 112,000.00              112,000.00             P               Y                         36                      ARM
  410116862        11/1/2036              1,498.67                224,800.00              224,800.00             P               N                         0                       ARM
  410116865        11/1/2036              1,265.83                196,000.00              196,000.00             P               N                         0                       ARM
  410116873        11/1/2036              2,625.00                420,000.00              420,000.00             P               Y                         36                      ARM
  410117649        7/1/2036               1,172.27                174,000.00              173,008.46             P               Y                         36                      ARM
  410117655        9/1/2036               3,018.75                420,000.00              420,000.00             P               N                         0                       ARM
  410117667        10/1/2036              1,162.00                132,800.00              132,800.00             P               Y                         12                      ARM
  410117671        10/1/2036              1,683.29                227,600.00              227,600.00             P               Y                         24                      ARM
  410117677        10/1/2036              2,756.25                420,000.00              420,000.00             P               N                         0                       ARM
  410117682        10/1/2036              1,081.67                188,800.00              188,800.00             P               Y                         36                      ARM
  410117688        10/1/2036              1,000.27                154,880.00              154,609.64             P               Y                         24                      ARM
  410117692        11/1/2036              2,073.50                343,200.00              343,200.00             CO              N                         0                       ARM
  410117693        11/1/2036              3,376.51                549,398.00              549,398.00             P               N                         0                       ARM
  410117696        10/1/2036               920.77                 128,525.00              128,158.62             P               Y                         36                      ARM
  410117698        10/1/2036              2,099.79                252,000.00              252,000.00             P               Y                         12                      ARM
  410117702        11/1/2036              1,166.67                160,000.00              160,000.00             P               Y                         24                      ARM
  410117703        11/1/2036              2,304.17                316,000.00              316,000.00             P               N                         0                       ARM
  410117709        10/1/2036               991.12                 143,500.00              143,059.19             CO              Y                         24                      ARM
  410117716        10/1/2036              1,373.16                206,000.00              206,000.00             P               Y                         24                      ARM
  410117719        10/1/2036              1,334.23                246,320.00              246,285.27             P               Y                         24                      ARM
  410117721        10/1/2036              1,589.61                219,236.00              218,626.55             P               N                         0                       ARM
  410117723        10/1/2036              3,219.87                472,000.00              470,513.78             P               Y                         24                      ARM
  410117725        10/1/2036               864.17                 136,000.00              136,000.00             P               N                         0                       ARM
  410117733        10/1/2036               884.9                  140,000.00              139,489.61             P               N                         0                       ARM
  410117738        11/1/2036              1,903.98                224,000.00              223,675.48             P               Y                         36                      ARM
  410117739        11/1/2036               885.68                 134,960.00              134,960.00             P               Y                         36                      ARM
  410117745        11/1/2036              1,100.00                176,000.00              176,000.00             P               Y                         24                      ARM
  410117751        11/1/2036              1,319.18                191,880.00              191,880.00             P               Y                         36                      ARM
  410117752        12/1/2036              1,056.25                156,000.00              156,000.00             P               Y                         36                      ARM
  410117754        11/1/2036               981.17                 162,400.00              162,400.00             P               Y                         36                      ARM
  410117759        11/1/2036              1,916.83                347,200.00              347,200.00             P               Y                         24                      ARM
  410117761        11/1/2036              2,065.83                296,000.00              295,726.08             P               N                         0                       ARM
  410117762        11/1/2036              1,587.00                253,920.00              253,920.00             P               N                         0                       ARM
  410117778        11/1/2036              1,256.91                161,600.00              161,311.70             P               Y                         24                      ARM
  410117780        11/1/2036               902.88                 121,600.00              121,359.73             P               Y                         36                      ARM
  410117784        11/1/2036              1,270.83                200,000.00              200,000.00             P               Y                         24                      ARM
  410117791        11/1/2036              1,489.58                220,000.00              220,000.00             P               Y                         36                      ARM
  410117792        11/1/2036              1,380.00                192,000.00              192,000.00             P               Y                         24                      ARM
  410117795        11/1/2036               826.95                 102,784.00              102,614.26             P               Y                         24                      ARM
  410117796        11/1/2036               753.91                 87,750.00                87,626.18             P               Y                         36                      ARM
  410117797        11/1/2036              1,833.69                268,800.00              268,167.12             P               Y                         36                      ARM
  410117806        11/1/2036              1,038.33                142,400.00              142,400.00             P               Y                         24                      ARM
  410117807        11/1/2036              1,943.19                268,000.00              267,443.04             P               Y                         24                      ARM
  410117808        11/1/2036               657.39                 89,600.00                89,418.40             P               Y                         24                      ARM
  410117809        11/1/2036                784                   89,600.00                89,600.00             P               Y                         36                      ARM
  410117814        12/1/2036              4,828.06                558,426.00              558,426.00             P               N                         0                       ARM
  410117816        11/1/2036              4,737.85                547,992.00              547,992.00             P               N                         0                       ARM
  410117817        11/1/2036              5,083.68                587,992.00              587,992.00             P               N                         0                       ARM
  410117825        11/1/2036              1,076.10                151,920.00              151,920.00             P               Y                         24                      ARM
  410117827        12/1/2036              1,525.43                189,600.00              189,382.05             P               Y                         36                      ARM
  410117834        11/1/2036              1,059.46                144,400.00              144,107.32             P               N                         0                       ARM
  410169310        4/1/2036               4,113.28                731,250.00              731,250.00             CO              N                         0                       ARM
  410169315        3/1/2036               1,773.33                304,000.00              304,000.00             RT              N                         0                       ARM
  410169316        2/1/2036               1,236.67                224,000.00              223,923.49             CO              Y                         36                      ARM
  410169319        3/1/2036               1,256.67                232,000.00              231,907.15             P               N                         0                       ARM
  410169320        3/1/2036                910.9                  182,180.00              182,180.00             P               Y                         36                      ARM
  410169322        3/1/2036                499.27                 76,000.00                75,155.51             RT              N                         0                       ARM
  410169325        3/1/2036               1,009.08                186,341.00              186,291.00             P               N                         0                       ARM
  410169327        4/1/2036               1,267.00                217,200.00              217,111.28             CO              N                         0                       ARM
  410169331        3/1/2036                807.75                 143,600.00              143,600.00             P               Y                         36                      ARM
  410169333        3/1/2036               1,370.42                239,200.00              238,736.70             P               N                         0                       ARM
  410169336        4/1/2036               1,717.13                289,200.00              289,200.00             P               N                         0                       ARM
  410169337        4/1/2036                939.58                 164,000.00              163,906.05             P               N                         0                       ARM
  410169338        3/1/2036               2,465.42                388,000.00              387,900.07             P               N                         0                       ARM
  410169340        4/1/2036               1,879.17                328,000.00              328,000.00             P               N                         0                       ARM
  410169343        4/1/2036                812.5                  150,000.00              150,000.00             CO              N                         0                       ARM
  410169345        4/1/2036                524.33                 96,800.00                96,799.98             RT              N                         0                       ARM
  410169347        4/1/2036               2,046.53                300,000.00              297,595.03             P               N                         0                       ARM
  410169348        4/1/2036                777.75                 128,000.00              126,726.86             RT              N                         0                       ARM
  410169349        4/1/2036                 966                   165,600.00              165,600.00             P               N                         0                       ARM
  410169350        4/1/2036               1,295.94                226,200.00              226,200.00             P               N                         0                       ARM
  410169351        4/1/2036                440.46                 76,880.00                76,714.05             P               Y                         36                      ARM
  410169352        4/1/2036               2,256.25                380,000.00              380,000.00             RT              Y                         36                      ARM
  410169356        1/1/2036                760.02                 146,000.00              145,923.97             CO              N                         0                       ARM
  410183476        9/1/2036               1,370.57                263,150.00              262,050.00             P               N                         0                       ARM
  410183478        11/1/2036               867.19                 185,000.00              184,999.98             P               N                         0                       ARM
  410239104        10/1/2036              2,143.60                368,000.00              368,000.00             RT              Y                         12                      ARM
  410239105        11/1/2036              2,454.40                416,000.00              416,000.00             CO              Y                         12                      ARM
  410239108        11/1/2036              2,467.17                452,000.00              452,000.00             CO              Y                         12                      ARM
  410239109        11/1/2036              1,034.00                188,000.00              188,000.00             CO              Y                         12                      ARM
  410239110        11/1/2036              1,311.00                228,000.00              228,000.00             CO              Y                         12                      ARM
  410239111        11/1/2036              2,320.31                375,000.00              374,996.11             P               Y                         12                      ARM
  410239115        11/1/2036              4,851.56                862,500.00              862,500.00             CO              Y                         12                      ARM
  410239116        11/1/2036              2,413.00                456,000.00              456,000.00             P               Y                         12                      ARM
  410239117        12/1/2036              1,916.00                383,200.00              383,200.00             CO              Y                         12                      ARM
  410239119        11/1/2036              3,865.73                629,000.00              629,000.00             P               N                         0                       ARM
  410239120        12/1/2036              1,966.13                315,000.00              315,000.00             CO              Y                         12                      ARM
  410239121        11/1/2036              2,645.00                460,000.00              460,000.00             P               Y                         12                      ARM
  410239122        11/1/2036              2,664.38                522,000.00              521,983.05             CO              Y                         12                      ARM
  410239136        11/1/2036              3,338.02                552,500.00              552,500.00             P               Y                         12                      ARM
  410239140        11/1/2036              3,002.63                459,000.00              458,999.25             P               N                         0                       ARM
  410239144        11/1/2036              3,315.00                530,400.00              530,400.00             P               Y                         12                      ARM
  410239148        11/1/2036              2,876.68                493,850.00              493,803.22             P               Y                         12                      ARM
  410239149        12/1/2036              3,409.07                512,000.00              512,000.00             P               Y                         12                      ARM
  410239150        12/1/2036              1,040.00                192,000.00              192,000.00             RT              Y                         12                      ARM
  410239152        11/1/2036              2,862.33                443,200.00              443,200.00             P               N                         0                       ARM
  410239153        11/1/2036              2,763.21                415,000.00              415,000.00             P               Y                         12                      ARM
  410239154        11/1/2036              2,028.49                335,750.00              335,750.00             P               Y                         12                      ARM
  410239158        12/1/2036              3,651.56                584,250.00              584,250.00             P               Y                         12                      ARM
  410239160        12/1/2036              4,081.67                620,000.00              620,000.00             P               Y                         12                      ARM
  410239161        12/1/2036              4,644.19                697,500.00              697,500.00             P               N                         0                       ARM
  410239163        11/1/2036              2,861.33                464,000.00              464,000.00             CO              N                         0                       ARM
  410239164        11/1/2036              1,015.00                168,000.00              167,999.19             RT              N                         0                       ARM
  410239166        11/1/2036              2,127.13                357,000.00              357,000.00             CO              N                         0                       ARM
  410239174        11/1/2036              1,645.88                297,000.00              297,000.00             CO              Y                         24                      ARM
  410239175        10/1/2036              1,473.90                231,200.00              231,200.00             CO              Y                         24                      ARM
  410239179        11/1/2036              1,088.00                192,000.00              192,000.00             CO              Y                         12                      ARM
  410239181        11/1/2036              1,298.33                205,000.00              205,000.00             P               Y                         12                      ARM
  410239185        11/1/2036              1,697.66                307,500.00              307,500.00             RT              Y                         12                      ARM
  410239187        12/1/2036              1,769.38                285,000.00              284,922.75             P               N                         0                       ARM
  410239191        11/1/2036              3,418.81                548,000.00              546,096.88             CO              Y                         12                      ARM
  410239198        11/1/2036              2,540.58                430,000.00              430,000.00             P               Y                         12                      ARM
  410239200        11/1/2036              2,388.25                410,000.00              410,000.00             CO              Y                         12                      ARM
  410239203        11/1/2036              2,439.15                414,000.00              414,000.00             P               Y                         24                      ARM
  410282524        11/1/2036              3,604.17                692,000.00              692,000.00             P               N                         0                       ARM
  410282545        11/1/2036              3,070.39                736,894.00              736,894.00             P               N                         0                       ARM
  410282560        11/1/2036              2,699.58                471,200.00              471,198.74             P               N                         0                       ARM
  410282588        11/1/2036              6,120.78                920,000.00              917,724.44             P               N                         0                       ARM
  410282609        11/1/2036              2,981.25                596,250.00              596,250.00             P               N                         0                       ARM
  410282621        11/1/2036              3,785.84                640,000.00              638,032.88             P               Y                         36                      ARM
  410282656        11/1/2036              2,979.17                572,000.00              572,000.00             P               N                         0                       ARM
  410282661        4/1/2035               3,449.04                719,800.00              719,799.99             P               N                         0                       ARM
  410282682        11/1/2036              2,916.67                560,000.00              560,000.00             P               N                         0                       ARM
  410282688        11/1/2036              2,473.67                505,260.00              505,260.00             P               Y                         12                      ARM
  410282702        11/1/2036              2,523.63                484,537.00              481,307.00             P               Y                         12                      ARM
  410282727        11/1/2036              3,708.59                757,500.00              756,000.00             P               Y                         12                      ARM
  410282739        11/1/2036              4,895.83               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  410282764        11/1/2036              2,565.48                492,572.00              492,572.00             P               Y                         12                      ARM
  410282776        11/1/2036              2,575.17                525,992.00              525,992.00             P               Y                         12                      ARM
  410282778        11/1/2036              2,899.17                568,000.00              567,026.03             P               N                         0                       ARM
  410282782        11/1/2036              3,062.50                600,000.00              600,000.00             P               Y                         12                      ARM
  410282799        11/1/2036              2,656.25                500,000.00              500,000.00             P               N                         0                       ARM
  410282800        11/1/2036              2,486.25                468,000.00              468,000.00             P               N                         0                       ARM
  410376688        12/1/2036              2,137.50                380,000.00              379,999.66             P               N                         0                       ARM
  410376690        12/1/2036              1,716.75                305,200.00              305,200.00             P               N                         0                       ARM
  410376691        12/1/2036              1,531.41                272,250.00              272,250.00             P               N                         0                       ARM
  410376692        12/1/2036              1,543.16                259,900.00              259,900.00             P               N                         0                       ARM
  410376693        12/1/2036              1,907.50                305,200.00              305,200.00             P               N                         0                       ARM
  410376695        12/1/2036              2,000.00                400,000.00              400,000.00             RT              N                         0                       ARM
  410376697        12/1/2036              1,289.06                247,500.00              247,500.00             P               N                         0                       ARM
  410376698        11/1/2036              3,229.17                620,000.00              620,000.00             P               N                         0                       ARM
  410376699        11/1/2036              2,010.67                371,200.00              371,190.31             P               N                         0                       ARM
  410388434        12/1/2036              3,693.83                739,999.00              739,999.00             P               Y                         24                      ARM
  410388438        1/1/2037                994.39                 126,400.00              126,327.28             P               N                         0                       ARM
  410388439        1/1/2037                994.39                 126,400.00              126,327.28             P               N                         0                       ARM
  410388448        12/1/2036              3,095.00                495,200.00              495,200.00             P               Y                         36                      ARM
  410388464        12/1/2036              2,362.50                378,000.00              378,000.00             CO              Y                         12                      ARM
  410388465        12/1/2036              1,365.00                218,400.00              218,400.00             P               Y                         12                      ARM
  410388470        12/1/2036              3,775.76                540,000.00              539,195.98             P               Y                         24                      ARM
  410388472        12/1/2036              1,271.75                196,000.00              195,865.25             P               Y                         12                      ARM
  410388480        12/1/2036              1,144.50                174,400.00              174,400.00             P               Y                         24                      ARM
  410388481        12/1/2036              1,207.50                184,000.00              184,000.00             P               Y                         24                      ARM
  410388482        12/1/2036              1,207.50                184,000.00              184,000.00             P               Y                         24                      ARM
  410388491        12/1/2036               484.84                 80,250.00                80,250.00             P               Y                         24                      ARM
  410388507        12/1/2036              2,811.72                442,500.00              442,492.79             P               Y                         6                       ARM
  410467020        11/1/2036              1,561.67                288,308.00              288,307.99             P               N                         0                       ARM
  410467028        11/1/2036              1,603.13                285,000.00              285,000.00             RT              N                         0                       ARM
  410467032        9/1/2036               1,053.00                187,200.00              187,200.00             P               N                         0                       ARM
  410467035        11/1/2036              3,091.67                560,000.00              560,000.00             CO              N                         0                       ARM
  410467039        10/1/2036              2,812.50                500,000.00              500,000.00             CO              N                         0                       ARM
  410467042        11/1/2036              5,312.23                999,950.00              999,949.98             CO              N                         0                       ARM
  410467043        12/1/2036              3,988.80                722,500.00              722,499.98             CO              N                         0                       ARM
  410467048        12/1/2036              2,979.17                572,000.00              572,000.00             P               N                         0                       ARM
  410543609        12/1/2036              1,263.17                220,000.00              220,000.00             P               Y                         24                      ARM
  410543610        1/1/2037               4,208.07                632,000.00              632,000.00             P               Y                         12                      ARM
  410543615        11/1/2036              1,330.10                188,000.00              188,000.00             P               N                         0                       ARM
  410543654        12/1/2036               725.07                 108,000.00              107,825.55             P               Y                         24                      ARM
  410543708        7/1/2036               1,666.17                260,000.00              260,000.00             P               N                         0                       ARM
  410543711        6/1/2036               4,541.17                779,600.00              779,600.00             P               Y                         24                      ARM
  410543712        9/1/2036               1,697.17                340,000.00              340,000.00             P               Y                         24                      ARM
  410621616        12/1/2036              6,749.17               1,246,000.00            1,246,000.00            CO              N                         0                       ARM
  410621653        10/1/2036               568.17                 87,600.00                87,295.77             P               N                         0                       ARM
  410621675        11/1/2036              1,626.88                274,000.00              274,000.00             P               N                         0                       ARM
  410621680        10/1/2036               524.42                 86,800.00                86,800.00             P               N                         0                       ARM
  410621696        11/1/2036              2,125.00                340,000.00              340,000.00             P               N                         0                       ARM
  410621715        10/1/2036               665.65                 95,200.00                94,914.70             P               N                         0                       ARM
  410621718        11/1/2036               736.11                 104,000.00              103,772.73             P               N                         0                       ARM
  410621731        11/1/2036              1,449.52                239,920.00              239,920.00             P               N                         0                       ARM
  410621740        8/1/2036               6,041.67               1,000,000.00            1,000,000.00            RT              N                         0                       ARM
  410621768        11/1/2036              1,975.00                316,000.00              316,000.00             P               N                         0                       ARM
  410621774        11/1/2036              2,384.08                375,200.00              375,200.00             P               N                         0                       ARM
  410621782        10/1/2036               630.33                 97,600.00                97,600.00             P               N                         0                       ARM
  410621788        12/1/2036              5,578.12               1,050,000.00            1,049,578.13            RT              N                         0                       ARM
  410621822        9/1/2036               1,606.50                302,400.00              302,400.00             P               N                         0                       ARM
  410621828        9/1/2036                435.42                 76,000.00                76,000.00             P               N                         0                       ARM
  410621832        10/1/2036              1,277.25                188,640.00              188,640.00             P               N                         0                       ARM
  410621838        10/1/2036              1,208.33                232,000.00              231,999.13             P               N                         0                       ARM
  410621860        11/1/2036              2,005.95                280,000.00              279,403.31             P               N                         0                       ARM
  410621865        11/1/2036              1,977.25                287,600.00              287,600.00             P               N                         0                       ARM
  410621867        11/1/2036              1,525.00                240,000.00              240,000.00             P               N                         0                       ARM
  410621873        11/1/2036              1,005.00                160,800.00              160,800.00             P               N                         0                       ARM
  410621883        12/1/2036              5,776.55                760,000.00              759,051.94             CO              N                         0                       ARM
  410621890        12/1/2036              3,575.00                520,000.00              520,000.00             RT              N                         0                       ARM
  410621913        12/1/2036              7,605.47               1,237,500.00            1,237,500.00            P               N                         0                       ARM
  410638646        1/1/2037               2,256.98                461,000.00              461,000.00             P               N                         0                       ARM
  410638667        1/1/2037               1,300.00                249,600.00              249,600.00             CO              N                         0                       ARM
  410638697        1/1/2037                700.86                 110,300.00              110,300.00             P               N                         0                       ARM
  410638712        1/1/2037                562.5                  100,000.00              100,000.00             CO              N                         0                       ARM
  410638769        1/1/2037               1,495.31                261,000.00              261,000.00             P               N                         0                       ARM
  410638777        1/1/2037               1,349.25                205,600.00              205,599.25             P               N                         0                       ARM
  410638804        12/1/2036              1,035.32                149,900.00              149,671.18             P               N                         0                       ARM
  410638810        1/1/2037                400.68                 78,500.00                78,500.00             P               N                         0                       ARM
  410638822        1/1/2037                 540                   96,000.00                96,000.00             P               N                         0                       ARM
  410645022        1/1/2037                948.67                 142,300.00              142,300.00             P               N                         0                       ARM
  410645028        1/1/2037                452.95                 64,900.00                64,900.00             P               N                         0                       ARM
  410677533        11/1/2036              1,816.97                471,431.00              471,431.00             P               N                         0                       ARM
  410677569        12/1/2036              1,897.72                467,132.00              467,132.00             P               N                         0                       ARM
  410677577        12/1/2036              2,189.02                420,292.00              420,292.00             P               N                         0                       ARM
  410677602        11/1/2036              3,500.00                700,000.00              700,000.00             P               N                         0                       ARM
  410677630        12/1/2036              2,179.01                454,750.00              454,750.00             P               N                         0                       ARM
  410677650        1/1/2037               2,187.50                420,000.00              420,000.00             P               N                         0                       ARM
  410677657        12/1/2036              3,485.00                656,000.00              653,256.89             P               N                         0                       ARM
  410677658        12/1/2036              3,597.92                628,000.00              628,000.00             P               N                         0                       ARM
  410677659        12/1/2036              2,346.67                512,000.00              512,000.00             P               Y                         12                      ARM
  410677660        12/1/2036              2,189.32                420,350.00              420,350.00             P               N                         0                       ARM
  410677696        12/1/2036              2,379.00                439,200.00              439,200.00             P               N                         0                       ARM
  410677703        12/1/2036              2,864.58                500,000.00              500,000.00             P               N                         0                       ARM
  410677731        12/1/2036              2,426.67                448,000.00              448,000.00             P               N                         0                       ARM
  410677737        12/1/2036              2,470.42                484,000.00              484,000.00             P               Y                         12                      ARM
  410677739        12/1/2036              4,637.50                840,000.00              840,000.00             P               N                         0                       ARM
  410677746        12/1/2036              9,330.21               1,722,500.00            1,722,500.00            P               Y                         12                      ARM
  410677748        12/1/2036              3,050.00                610,000.00              610,000.00             P               Y                         12                      ARM
  410677754        12/1/2036              3,090.00                618,000.00              618,000.00             P               N                         0                       ARM
  410677756        12/1/2036              5,208.33               1,000,000.00             999,908.33             P               N                         0                       ARM
  410677768        12/1/2036              9,703.13               1,725,000.00            1,725,000.00            CO              Y                         36                      ARM
  410677789        12/1/2036              4,687.50               1,000,000.00            1,000,000.00            P               Y                         36                      ARM
  410677792        12/1/2036              4,718.36                963,750.00              963,750.00             RT              N                         0                       ARM
  410677793        12/1/2036              4,583.33                880,000.00              880,000.00             P               Y                         12                      ARM
  410677799        1/1/2037               9,642.50               1,928,500.00            1,928,500.00            P               N                         0                       ARM
  410677801        12/1/2036              2,344.92                592,400.00              592,282.75             P               N                         0                       ARM
  410677825        1/1/2037               5,185.00                976,000.00              976,000.00             P               N                         0                       ARM
  500558137        10/1/2035              1,547.45                216,000.00              213,429.21             CO              N                         0                       ARM
  500580179        11/1/2035              1,037.30                158,080.00              158,063.36             P               Y                         36                      ARM
  500582434        11/1/2035               881.27                 184,000.00              183,917.48             CO              N                         0                       ARM
  500582465        10/1/2035               851.36                 124,800.00              123,169.62             P               N                         0                       ARM
  500587102        10/1/2035              1,900.50                289,600.00              289,600.00             P               Y                         36                      ARM
  500597067        11/1/2035              1,448.27                224,800.00              224,248.76             P               N                         0                       ARM
  500617681        11/1/2035              1,653.52                311,250.00              311,250.00             CO              Y                         36                      ARM
  500741869        7/1/2036               2,021.25                308,000.00              308,000.00             P               N                         0                       ARM
  500746936        5/1/2036               2,144.97                328,000.00              326,851.24             P               Y                         36                      ARM
  500747839        6/1/2036               2,360.35                515,000.00              514,985.00             RT              N                         0                       ARM
  500750213        7/1/2036               2,885.42                554,000.00              554,000.00             RT              N                         0                       ARM
  500751599        6/1/2036                812.19                 114,750.00              114,070.64             P               Y                         36                      ARM
  500751886        7/1/2036               5,416.12                999,900.00              999,900.00             P               N                         0                       ARM
  500753465        6/1/2036               1,176.57                183,750.00              182,427.72             CO              N                         0                       ARM
  500755121        7/1/2036                658.33                 158,000.00              158,000.00             P               N                         0                       ARM
  500755128        7/1/2036               4,179.17                680,000.00              680,000.00             P               N                         0                       ARM
  500757034        8/1/2036               3,045.12                415,000.00              413,301.19             RT              N                         0                       ARM
  500757470        6/1/2036                802.08                 140,000.00              139,999.99             P               Y                         24                      ARM
  500760433        7/1/2036                920.15                 122,480.00              121,921.89             P               N                         0                       ARM
  500761461        7/1/2036               1,370.25                226,800.00              226,800.00             P               N                         0                       ARM
  500761621        6/1/2036               2,434.69                371,000.00              371,000.00             P               N                         0                       ARM
  500762640        6/1/2036               1,203.25                170,000.00              168,993.50             P               Y                         36                      ARM
  500762773        7/1/2036               3,442.33                648,000.00              647,968.61             RT              N                         0                       ARM
  500763695        7/1/2036               2,275.44                360,000.00              357,684.56             P               N                         0                       ARM
  500763870        6/1/2036               2,812.33                519,200.00              519,199.82             P               N                         0                       ARM
  500764054        6/1/2036               2,849.41                479,900.00              479,900.00             P               Y                         24                      ARM
  500764241        7/1/2036               2,972.93                558,300.00              548,849.08             P               N                         0                       ARM
  500764630        6/1/2036               4,031.87                604,800.00              604,779.87             P               N                         0                       ARM
  500768486        7/1/2036               1,393.33                243,200.00              243,200.00             RT              Y                         36                      ARM
  500769013        7/1/2036               3,268.49                570,500.00              570,500.00             CO              Y                         36                      ARM
  500769183        7/1/2036               2,030.58                294,000.00              292,404.86             CO              N                         0                       ARM
  500769277        7/1/2036               4,066.67                610,000.00              610,000.00             CO              N                         0                       ARM
  500769653        8/1/2036               2,047.50                312,000.00              312,000.00             CO              N                         0                       ARM
  500769733        6/1/2036               2,624.99                560,000.00              559,997.85             P               Y                         36                      ARM
  500770148        7/1/2036               2,574.90                386,250.00              386,219.85             RT              N                         0                       ARM
  500772090        7/1/2036               2,916.00                583,200.00              583,200.00             P               N                         0                       ARM
  500772346        7/1/2036               3,238.91                545,500.00              545,500.00             P               N                         0                       ARM
  500772735        7/1/2036               1,232.41                204,000.00              203,984.91             P               Y                         36                      ARM
  500772979        6/1/2036               6,900.99                975,000.00              969,227.44             CO              N                         0                       ARM
  500772980        6/1/2036               6,635.57                937,500.00              931,885.50             CO              N                         0                       ARM
  500772981        6/1/2036               6,635.57                937,500.00              931,874.24             CO              N                         0                       ARM
  500773184        8/1/2036               1,519.07                355,700.00              355,679.45             CO              N                         0                       ARM
  500773785        7/1/2036               1,552.32                244,300.00              244,300.00             P               Y                         12                      ARM
  500773992        6/1/2036               5,870.12                800,000.00              795,604.11             P               Y                         36                      ARM
  500774210        6/1/2036                844.93                 115,150.00              114,517.28             P               N                         0                       ARM
  500775186        7/1/2036               2,006.67                301,000.00              301,000.00             P               Y                         36                      ARM
  500775195        7/1/2036               1,955.33                293,300.00              293,300.00             P               Y                         36                      ARM
  500775202        7/1/2036               1,955.33                293,300.00              293,300.00             P               Y                         36                      ARM
  500775364        7/1/2036               2,390.40                425,000.00              424,960.70             CO              Y                         36                      ARM
  500775627        6/1/2036               2,634.66                460,000.00              459,868.23             P               Y                         36                      ARM
  500775832        7/1/2036               1,380.67                207,100.00              207,100.00             P               N                         0                       ARM
  500775893        6/1/2036               1,363.71                218,500.00              218,193.10             P               N                         0                       ARM
  500776131        7/1/2036               2,894.48                399,200.00              397,179.20             P               N                         0                       ARM
  500776598        6/1/2036               1,751.50                271,200.00              271,200.00             P               Y                         36                      ARM
  500776849        7/1/2036               1,146.67                172,000.00              172,000.00             CO              N                         0                       ARM
  500776871        7/1/2036               4,265.63                650,000.00              650,000.00             P               N                         0                       ARM
  500776918        7/1/2036               1,482.20                202,000.00              201,032.08             P               N                         0                       ARM
  500777458        6/1/2036                628.1                  85,600.00                85,129.67             P               Y                         24                      ARM
  500777780        7/1/2036               2,791.52                385,000.00              383,108.37             CO              N                         0                       ARM
  500777859        8/1/2036               2,668.75                420,000.00              420,000.00             P               N                         0                       ARM
  500778542        7/1/2036               2,328.02                560,000.00              558,725.43             CO              N                         0                       ARM
  500779335        7/1/2036               2,697.26                372,000.00              370,172.26             P               N                         0                       ARM
  500779792        7/1/2036               1,781.39                294,850.00              294,850.00             P               N                         0                       ARM
  500780166        7/1/2036                679.45                 119,000.00              118,594.82             CO              Y                         36                      ARM
  500780222        7/1/2036               1,694.88                258,000.00              256,456.38             RT              N                         0                       ARM
  500780505        7/1/2036                722.82                 111,920.00              111,920.00             P               Y                         36                      ARM
  500780930        7/1/2036               4,086.93                665,000.00              664,992.41             CO              N                         0                       ARM
  500781196        7/1/2036               5,500.00                825,000.00              825,000.00             P               Y                         36                      ARM
  500781248        7/1/2036               2,857.81                465,000.00              465,000.00             P               Y                         36                      ARM
  500781487        7/1/2036               1,777.50                316,000.00              316,000.00             P               N                         0                       ARM
  500781584        7/1/2036               2,725.26                568,750.00              568,749.99             CO              Y                         5                       ARM
  500782321        7/1/2036               2,474.65                484,830.00              484,830.00             P               Y                         36                      ARM
  500782341        7/1/2036               1,648.12                255,200.00              255,192.54             P               N                         0                       ARM
  500782365        8/1/2036               2,533.33                380,000.00              380,000.00             P               N                         0                       ARM
  500784186        7/1/2036                831.25                 140,000.00              140,000.00             P               Y                         36                      ARM
  500785489        7/1/2036               1,957.45                318,500.00              318,500.00             P               N                         0                       ARM
  500785494        7/1/2036               1,924.27                318,500.00              318,500.00             P               N                         0                       ARM
  500786236        7/1/2036               2,241.09                350,000.00              347,802.28             CO              N                         0                       ARM
  500786297        7/1/2036               2,046.53                300,000.00              298,331.79             P               Y                         24                      ARM
  500786478        7/1/2036               2,915.49                583,200.00              583,098.62             P               N                         0                       ARM
  500786619        7/1/2036               3,693.57                612,000.00              611,350.00             P               N                         0                       ARM
  500788070        8/1/2036               2,793.00                425,600.00              425,600.00             P               N                         0                       ARM
  500789830        8/1/2036               4,249.64                680,000.00              679,942.46             P               N                         0                       ARM
  500790980        7/1/2036               1,935.94                315,000.00              315,000.00             CO              N                         0                       ARM
  500791192        7/1/2036               2,447.83                337,600.00              335,846.74             P               N                         0                       ARM
  500791391        8/1/2036               3,977.18                830,500.00              830,019.32             RT              Y                         36                      ARM
  500791798        7/1/2036               1,225.93                274,000.00              273,694.76             P               N                         0                       ARM
  500791879        8/1/2036               2,193.88                321,600.00              320,071.80             P               N                         0                       ARM
  500792621        8/1/2036               3,741.77                650,000.00              645,781.48             P               N                         0                       ARM
  500792919        7/1/2036               1,153.11                157,150.00              156,396.97             P               N                         0                       ARM
  500792960        7/1/2036               5,866.67                880,000.00              880,000.00             P               N                         0                       ARM
  500792995        7/1/2036                976.18                 148,800.00              148,751.17             P               N                         0                       ARM
  500793019        7/1/2036                783.07                 108,000.00              107,467.14             CO              Y                         36                      ARM
  500793052        7/1/2036                493.05                 68,000.00                67,665.87             P               Y                         36                      ARM
  500793119        8/1/2036               2,363.50                391,200.00              391,200.00             CO              N                         0                       ARM
  500793175        7/1/2036               2,869.49                519,900.00              519,756.48             P               Y                         36                      ARM
  500793920        7/1/2036               1,142.81                207,000.00              207,000.00             CO              N                         0                       ARM
  500794072        9/1/2036               3,980.40                850,000.00              848,825.58             CO              N                         0                       ARM
  500794148        7/1/2036               3,491.25                684,000.00              684,000.00             P               Y                         36                      ARM
  500794470        8/1/2036               1,957.80                280,000.00              278,733.55             P               N                         0                       ARM
  500794659        7/1/2036               3,294.17                536,000.00              536,000.00             P               N                         0                       ARM
  500796717        7/1/2036               3,123.75                588,000.00              587,999.99             P               N                         0                       ARM
  500797800        7/1/2036               3,634.17                623,000.00              623,000.00             P               N                         0                       ARM
  500799724        7/1/2036               2,093.82                327,000.00              324,946.69             CO              N                         0                       ARM
  500800821        8/1/2036               3,782.66                528,000.00              525,727.62             CO              N                         0                       ARM
  500800959        8/1/2036                728.74                 139,920.00              139,917.67             P               N                         0                       ARM
  500801418        8/1/2036               5,625.00               1,000,000.00             999,869.59             P               N                         0                       ARM
  500802210        7/1/2036               2,367.93                463,920.00              463,920.00             P               Y                         6                       ARM
  500802211        7/1/2036                709.48                 97,850.00                97,325.79             P               Y                         36                      ARM
  500803381        7/1/2036               1,796.88                375,000.00              375,000.00             P               Y                         36                      ARM
  500803870        7/1/2036               2,858.75                389,600.00              387,733.07             P               N                         0                       ARM
  500804199        8/1/2036               1,700.00                240,000.00              240,000.00             CO              N                         0                       ARM
  500804217        8/1/2036               1,378.13                210,000.00              210,000.00             CO              N                         0                       ARM
  500804899        7/1/2036               2,400.00                384,000.00              384,000.00             P               N                         0                       ARM
  500805344        8/1/2036               1,305.37                177,900.00              177,171.73             P               Y                         36                      ARM
  500805590        8/1/2036               2,520.00                432,000.00              432,000.00             P               Y                         36                      ARM
  500805675        8/1/2036               2,956.25                516,000.00              516,000.00             RT              N                         0                       ARM
  500806221        8/1/2036               1,550.00                248,000.00              248,000.00             P               N                         0                       ARM
  500806322        8/1/2036               3,669.72                608,000.00              607,401.16             P               N                         0                       ARM
  500806866        8/1/2036                851.17                 116,000.00              115,525.12             P               Y                         36                      ARM
  500807341        8/1/2036               3,076.17                468,750.00              468,750.00             P               Y                         36                      ARM
  500807343        8/1/2036               1,286.55                184,000.00              183,167.79             CO              Y                         36                      ARM
  500807918        8/1/2036               3,526.75                543,750.00              540,901.26             P               N                         0                       ARM
  500810680        8/1/2036               1,373.82                212,720.00              212,720.00             P               N                         0                       ARM
  500810945        8/1/2036               2,090.67                313,600.00              313,600.00             P               N                         0                       ARM
  500811404        9/1/2036                 648                   97,200.00                97,200.00             P               Y                         36                      ARM
  500811529        8/1/2036               3,994.74                639,200.00              639,157.74             P               N                         0                       ARM
  500811670        8/1/2036               1,287.72                177,600.00              176,847.87             P               N                         0                       ARM
  500812037        8/1/2036                 550                   82,500.00                82,499.99             RT              Y                         24                      ARM
  500813195        8/1/2036               2,077.29                338,000.00              338,000.00             P               N                         0                       ARM
  500814276        8/1/2036                889.73                 148,400.00              147,441.21             P               N                         0                       ARM
  500814876        8/1/2036               2,259.99                308,000.00              306,739.21             CO              N                         0                       ARM
  500815051        8/1/2036               2,085.33                312,800.00              312,800.00             P               N                         0                       ARM
  500815317        4/1/2036               2,137.50                360,000.00              360,000.00             CO              Y                         12                      ARM
  500815530        8/1/2036               1,678.11                240,000.00              238,914.51             P               Y                         36                      ARM
  500817144        8/1/2036               1,995.00                336,000.00              336,000.00             P               N                         0                       ARM
  500817241        9/1/2036               1,740.00                261,000.00              260,998.60             CO              N                         0                       ARM
  500817491        8/1/2036                666.67                 100,000.00              100,000.00             P               N                         0                       ARM
  500817513        8/1/2036               1,545.00                247,200.00              247,200.00             P               N                         0                       ARM
  500818011        8/1/2036               1,161.39                201,750.00              200,440.62             P               N                         0                       ARM
  500818089        8/1/2036                490.8                  123,992.00              123,992.00             P               Y                         12                      ARM
  500818654        8/1/2036               2,399.09                434,552.00              434,552.00             P               Y                         12                      ARM
  500818671        9/1/2036               4,088.35                769,600.00              769,571.00             CO              Y                         36                      ARM
  500819244        8/1/2036               3,666.67                550,000.00              550,000.00             P               N                         0                       ARM
  500819689        8/1/2036               2,545.14                364,000.00              362,353.61             P               Y                         36                      ARM
  500821321        8/1/2036               1,727.25                263,200.00              263,200.00             RT              Y                         36                      ARM
  500821490        9/1/2036               2,946.38                442,000.00              441,956.38             P               N                         0                       ARM
  500821581        9/1/2036               2,221.99                418,300.00              418,255.39             P               N                         0                       ARM
  500821826        8/1/2036                914.5                  141,600.00              141,600.00             P               Y                         36                      ARM
  500821829        9/1/2036               3,093.33                512,000.00              512,000.00             P               N                         0                       ARM
  500822629        8/1/2036               1,372.50                216,000.00              216,000.00             P               N                         0                       ARM
  500822673        9/1/2036               2,785.16                431,250.00              431,250.00             P               N                         0                       ARM
  500822884        9/1/2036               2,360.42                412,000.00              412,000.00             RT              N                         0                       ARM
  500822896        9/1/2036               6,562.50               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  500823036        8/1/2036               1,573.19                214,400.00              213,522.34             P               N                         0                       ARM
  500823078        8/1/2036                782.92                 136,700.00              136,654.55             P               Y                         36                      ARM
  500825309        8/1/2036               2,636.63                452,000.00              451,991.52             RT              Y                         36                      ARM
  500825351        8/1/2036                661.26                 91,200.00                90,817.21             P               N                         0                       ARM
  500825443        7/1/2036               1,100.41                153,600.00              152,822.00             P               Y                         36                      ARM
  500825558        8/1/2036                665.4                  104,720.00              104,718.33             P               N                         0                       ARM
  500825949        9/1/2036               1,522.65                210,000.00              209,267.83             CO              Y                         36                      ARM
  500825950        9/1/2036               1,697.54                245,780.00              244,833.34             P               Y                         36                      ARM
  500826063        8/1/2036               3,104.99                552,000.00              551,999.07             P               N                         0                       ARM
  500826622        9/1/2036               2,380.18                376,570.00              374,849.33             P               N                         0                       ARM
  500826820        8/1/2036               3,520.00                528,000.00              528,000.00             P               N                         0                       ARM
  500827036        9/1/2036               1,866.67                280,000.00              279,881.67             P               N                         0                       ARM
  500827267        8/1/2036               3,017.58                591,200.00              591,200.00             P               N                         0                       ARM
  500827324        9/1/2036               1,522.50                232,000.00              232,000.00             P               N                         0                       ARM
  500827508        9/1/2036               1,358.83                210,400.00              210,400.00             RT              Y                         12                      ARM
  500827667        9/1/2036               3,710.42                530,656.00              527,083.87             P               N                         0                       ARM
  500827735        9/1/2036               1,775.25                355,300.00              355,050.00             P               N                         0                       ARM
  500827856        9/1/2036               4,000.00                768,000.00              768,000.00             CO              Y                         36                      ARM
  500828040        9/1/2036               1,208.91                170,800.00              170,174.01             P               Y                         36                      ARM
  500828515        9/1/2036               1,918.83                317,600.00              317,600.00             P               Y                         12                      ARM
  500828590        9/1/2036               2,981.38                469,200.00              469,200.00             P               Y                         12                      ARM
  500829526        9/1/2036               1,936.00                290,400.00              290,400.00             P               N                         0                       ARM
  500830295        9/1/2036               3,284.49                553,200.00              553,176.46             P               N                         0                       ARM
  500830303        9/1/2036               2,524.15                344,000.00              342,830.42             P               N                         0                       ARM
  500830624        9/1/2036               1,945.31                415,000.00              415,000.00             P               N                         0                       ARM
  500830978        9/1/2036               2,374.23                323,568.00              322,467.88             P               N                         0                       ARM
  500831035        9/1/2036               2,906.67                436,000.00              436,000.00             P               N                         0                       ARM
  500831540        9/1/2036               2,963.72                408,750.00              407,324.65             P               N                         0                       ARM
  500831722        9/1/2036               1,596.67                217,600.00              216,860.18             P               Y                         36                      ARM
  500832284        10/1/2036              1,303.39                227,500.00              227,500.00             CO              N                         0                       ARM
  500832286        8/1/2036               2,229.90                535,200.00              535,175.93             P               N                         0                       ARM
  500832287        9/1/2036               1,193.13                166,542.00              165,946.62             P               N                         0                       ARM
  500832703        9/1/2036                 840                   128,000.00              127,999.96             P               Y                         36                      ARM
  500832846        9/1/2036               3,720.94                567,000.00              567,000.00             P               Y                         12                      ARM
  500833194        9/1/2036               3,250.12                495,256.00              495,256.00             P               Y                         12                      ARM
  500833196        9/1/2036               2,551.14                382,720.00              382,671.47             P               Y                         12                      ARM
  500833214        9/1/2036               1,910.59                374,320.00              374,320.00             P               N                         0                       ARM
  500833408        9/1/2036               2,487.83                519,200.00              519,200.00             P               N                         0                       ARM
  500834292        9/1/2036               3,395.75                639,200.00              639,200.00             P               N                         0                       ARM
  500834306        9/1/2036               4,221.66                643,300.00              643,300.00             P               Y                         36                      ARM
  500834502        9/1/2036               3,412.15                513,750.00              511,822.11             P               N                         0                       ARM
  500834513        9/1/2036               1,050.00                160,000.00              160,000.00             RT              Y                         24                      ARM
  500835239        9/1/2036               1,013.56                143,200.00              142,674.72             P               Y                         36                      ARM
  500835558        9/1/2036               2,310.00                396,000.00              396,000.00             RT              N                         0                       ARM
  500835837        9/1/2036               1,887.80                348,516.00              348,516.00             P               N                         0                       ARM
  500836074        9/1/2036               1,387.75                271,920.00              271,885.18             P               N                         0                       ARM
  500836366        9/1/2036               1,050.00                168,000.00              168,000.00             CO              Y                         36                      ARM
  500836370        9/1/2036               4,511.47                676,720.00              676,719.85             P               N                         0                       ARM
  500836584        9/1/2036                526.19                 78,928.00                78,928.00             P               Y                         12                      ARM
  500836683        10/1/2036              1,695.02                276,000.00              275,769.59             P               Y                         36                      ARM
  500837132        9/1/2036               2,341.33                351,200.00              351,200.00             P               N                         0                       ARM
  500837166        9/1/2036               1,118.33                176,000.00              176,000.00             P               N                         0                       ARM
  500837205        9/1/2036                839.21                 114,370.00              113,981.14             P               N                         0                       ARM
  500837443        10/1/2036              1,375.00                240,000.00              240,000.00             RT              Y                         36                      ARM
  500837708        9/1/2036                557.66                 76,000.00                75,712.88             P               Y                         36                      ARM
  500838599        9/1/2036               1,366.83                222,400.00              222,399.99             CO              Y                         36                      ARM
  500843944        9/1/2036                827.1                  112,720.00              112,336.75             P               Y                         36                      ARM
  500844680        9/1/2036               4,185.00                648,000.00              648,000.00             CO              N                         0                       ARM
  500845240        11/1/2036              1,156.00                231,200.00              231,200.00             P               N                         0                       ARM
  500845390        10/1/2036              2,643.11                435,000.00              433,240.47             RT              Y                         12                      ARM
  500845391        10/1/2036              2,466.71                417,000.00              415,286.88             RT              Y                         12                      ARM
  500845393        10/1/2036              2,466.71                417,000.00              414,996.90             RT              Y                         12                      ARM
  500845652        6/1/2036               2,318.00                364,800.00              364,800.00             P               N                         0                       ARM
  500845753        9/1/2036               1,560.33                241,600.00              241,600.00             P               N                         0                       ARM
  500845821        9/1/2036               1,847.31                277,400.00              277,096.98             P               Y                         36                      ARM
  500845865        9/1/2036               1,108.67                166,300.00              166,300.00             P               N                         0                       ARM
  500847407        10/1/2036              1,690.10                275,000.00              274,999.47             P               N                         0                       ARM
  500847641        9/1/2036               3,150.00                540,000.00              540,000.00             P               N                         0                       ARM
  500849096        9/1/2036               1,088.54                190,000.00              190,000.00             P               N                         0                       ARM
  500849272        9/1/2036               1,305.00                216,000.00              216,000.00             P               N                         0                       ARM
  500849501        7/1/2036               2,337.19                355,775.00              353,448.53             P               N                         0                       ARM
  500849544        8/1/2036               3,473.05                522,025.00              519,419.83             P               N                         0                       ARM
  500849611        10/1/2036              2,182.50                388,000.00              388,000.00             P               N                         0                       ARM
  500849630        9/1/2036               1,779.17                280,000.00              280,000.00             P               N                         0                       ARM
  500849657        9/1/2036               1,157.55                188,000.00              187,089.86             P               N                         0                       ARM
  500849664        9/1/2036               1,907.79                260,000.00              259,115.98             P               Y                         36                      ARM
  500849712        9/1/2036               4,287.50                735,000.00              735,000.00             P               N                         0                       ARM
  500850261        10/1/2036              1,902.08                332,000.00              332,000.00             RT              N                         0                       ARM
  500850308        9/1/2036                553.23                 82,984.00                82,984.00             P               N                         0                       ARM
  500850433        9/1/2036               2,715.10                421,600.00              420,102.44             P               Y                         36                      ARM
  500850470        10/1/2036              1,824.17                318,400.00              318,400.00             RT              N                         0                       ARM
  500850497        9/1/2036               3,216.64                599,200.00              595,570.01             P               N                         0                       ARM
  500850515        10/1/2036               731.25                 117,000.00              117,000.00             P               Y                         36                      ARM
  500850516        9/1/2036               2,625.00                560,000.00              560,000.00             P               N                         0                       ARM
  500850593        9/1/2036               2,669.83                560,000.00              557,182.10             P               N                         0                       ARM
  500850702        9/1/2036               2,562.45                491,990.00              491,990.00             P               N                         0                       ARM
  500851075        9/1/2036               3,025.42                548,000.00              548,000.00             P               N                         0                       ARM
  500851115        9/1/2036               1,770.00                288,000.00              288,000.00             RT              Y                         36                      ARM
  500851236        9/1/2036               1,290.02                213,520.00              213,519.99             P               Y                         36                      ARM
  500851242        10/1/2036              1,604.15                280,000.00              279,996.55             P               Y                         24                      ARM
  500851548        12/1/2036              1,320.00                264,000.00              264,000.00             CO              N                         0                       ARM
  500851678        9/1/2036               3,964.58                692,000.00              692,000.00             CO              Y                         36                      ARM
  500851737        10/1/2036              1,350.75                316,370.00              316,272.11             P               Y                         6                       ARM
  500852128        9/1/2036               4,573.69                720,000.00              719,794.18             P               N                         0                       ARM
  500852255        9/1/2036               1,164.42                196,112.00              196,112.00             P               Y                         36                      ARM
  500852312        9/1/2036               1,333.33                200,000.00              200,000.00             P               Y                         36                      ARM
  500852489        10/1/2036              1,519.28                331,480.00              331,480.00             P               N                         0                       ARM
  500852808        10/1/2036              3,165.83                524,000.00              524,000.00             P               N                         0                       ARM
  500852819        9/1/2036               2,004.94                313,120.00              311,681.36             P               N                         0                       ARM
  500852904        10/1/2036              2,178.75                332,000.00              331,999.92             CO              Y                         36                      ARM
  500852958        9/1/2036               2,170.21                341,650.00              341,540.74             P               Y                         36                      ARM
  500853133        9/1/2036               2,167.64                341,650.00              341,136.31             P               Y                         36                      ARM
  500853444        10/1/2036              1,219.33                198,400.00              198,398.99             P               Y                         36                      ARM
  500853507        9/1/2036               3,162.50                552,000.00              552,000.00             P               Y                         12                      ARM
  500853689        10/1/2036              3,586.33                593,600.00              593,600.00             P               N                         0                       ARM
  500853825        10/1/2036              1,585.63                258,000.00              258,000.00             P               Y                         36                      ARM
  500854195        10/1/2036              2,780.00                417,000.00              417,000.00             P               N                         0                       ARM
  500854931        9/1/2036               4,000.00                600,000.00              600,000.00             P               Y                         12                      ARM
  500855038        9/1/2036               3,435.40                468,188.00              466,596.18             CO              N                         0                       ARM
  500855126        11/1/2036               783.33                 160,000.00              159,999.51             P               N                         0                       ARM
  500855271        10/1/2036              3,466.67                520,000.00              520,000.00             P               N                         0                       ARM
  500855305        9/1/2036               1,280.47                195,120.00              194,594.66             P               Y                         12                      ARM
  500855479        9/1/2036               1,579.48                257,000.00              257,000.00             P               Y                         36                      ARM
  500855540        9/1/2036               1,680.00                252,000.00              252,000.00             P               Y                         36                      ARM
  500855724        10/1/2036               801.27                 109,200.00              108,903.97             P               Y                         36                      ARM
  500855737        10/1/2036              1,244.46                169,600.00              169,140.26             P               Y                         36                      ARM
  500855939        9/1/2036               3,555.00                632,000.00              632,000.00             P               N                         0                       ARM
  500856244        9/1/2036               3,183.14                599,200.00              599,178.69             P               N                         0                       ARM
  500856380        9/1/2036                798.97                 119,845.00              119,845.00             P               Y                         12                      ARM
  500856668        10/1/2036              2,165.63                330,000.00              330,000.00             CO              N                         0                       ARM
  500856669        9/1/2036               2,006.67                344,000.00              344,000.00             RT              N                         0                       ARM
  500856869        10/1/2036                840                   144,000.00              144,000.00             P               Y                         24                      ARM
  500856984        9/1/2036               3,202.33                591,200.00              591,200.00             P               N                         0                       ARM
  500857055        9/1/2036               3,992.27                598,840.00              598,840.00             P               Y                         12                      ARM
  500857092        9/1/2036               1,944.54                316,400.00              316,400.00             P               Y                         24                      ARM
  500857239        9/1/2036                862.56                 120,400.00              119,969.59             P               Y                         6                       ARM
  500857538        10/1/2036              2,800.64                456,000.00              455,698.00             P               N                         0                       ARM
  500857705        10/1/2036              1,563.75                278,000.00              278,000.00             RT              N                         0                       ARM
  500857910        10/1/2036              1,343.53                230,320.00              230,320.00             P               N                         0                       ARM
  500857986        10/1/2036              1,081.44                199,650.00              199,650.00             CO              Y                         24                      ARM
  500858038        10/1/2036              3,242.08                502,000.00              502,000.00             CO              N                         0                       ARM
  500858050        7/1/2036               1,318.20                184,000.00              183,073.13             CO              N                         0                       ARM
  500858053        7/1/2036               1,760.00                264,000.00              264,000.00             CO              Y                         36                      ARM
  500858054        7/1/2036               2,266.56                320,000.00              319,985.00             P               N                         0                       ARM
  500858061        9/1/2036                876.92                 127,840.00              127,647.64             P               Y                         36                      ARM
  500858062        9/1/2036                665.86                 105,600.00              105,514.66             RT              Y                         36                      ARM
  500858063        8/1/2036               1,868.72                260,000.00              259,834.78             P               Y                         36                      ARM
  500858237        10/1/2036              2,511.25                492,000.00              492,000.00             CO              Y                         12                      ARM
  500858287        10/1/2036              3,150.00                630,000.00              630,000.00             CO              Y                         12                      ARM
  500858658        10/1/2036              2,380.50                476,099.00              476,099.00             P               Y                         12                      ARM
  500858680        9/1/2036               1,694.10                256,800.00              256,619.69             P               N                         0                       ARM
  500858752        10/1/2036               480.45                 100,300.00              100,267.98             P               N                         0                       ARM
  500858891        7/1/2036               3,127.44                496,000.00              494,699.95             P               Y                         36                      ARM
  500859045        10/1/2036              1,226.69                214,120.00              214,113.64             P               Y                         36                      ARM
  500859384        9/1/2036               1,930.97                303,900.00              303,889.92             P               Y                         36                      ARM
  500859427        10/1/2036              4,533.33                680,000.00              680,000.00             P               N                         0                       ARM
  500859525        9/1/2036               1,782.50                276,000.00              276,000.00             P               Y                         36                      ARM
  500859877        10/1/2036              1,354.50                206,400.00              206,400.00             P               Y                         24                      ARM
  500860010        10/1/2036                525                   84,000.00                84,000.00             CO              N                         0                       ARM
  500860011        10/1/2036                525                   84,000.00                84,000.00             CO              N                         0                       ARM
  500860779        10/1/2036              1,317.09                181,650.00              181,145.01             P               Y                         36                      ARM
  500860998        10/1/2036              5,588.02                780,000.00              777,756.08             P               N                         0                       ARM
  500861074        12/1/2036               652.5                  108,000.00              108,000.00             CO              N                         0                       ARM
  500861114        10/1/2036              1,231.51                203,836.00              203,836.00             P               N                         0                       ARM
  500861115        10/1/2036              1,386.23                255,920.00              255,920.00             P               N                         0                       ARM
  500861119        10/1/2036              2,175.00                348,000.00              348,000.00             CO              N                         0                       ARM
  500861192        10/1/2036              1,684.67                288,800.00              288,800.00             P               N                         0                       ARM
  500861325        9/1/2036               2,572.50                588,000.00              588,000.00             P               N                         0                       ARM
  500861472        9/1/2036                 785                   125,600.00              125,600.00             CO              N                         0                       ARM
  500861866        11/1/2036              2,226.33                362,250.00              362,250.00             CO              N                         0                       ARM
  500861883        11/1/2036              2,226.33                362,250.00              362,250.00             CO              N                         0                       ARM
  500861886        11/1/2036              2,226.33                362,250.00              362,250.00             CO              N                         0                       ARM
  500861890        11/1/2036              2,226.33                362,250.00              362,250.00             CO              N                         0                       ARM
  500861921        10/1/2036              2,741.25                516,000.00              516,000.00             P               N                         0                       ARM
  500861950        10/1/2036              3,000.00                600,000.00              600,000.00             CO              N                         0                       ARM
  500861954        10/1/2036              1,450.00                240,000.00              240,000.00             P               N                         0                       ARM
  500861983        10/1/2036              2,933.33                440,000.00              440,000.00             P               Y                         6                       ARM
  500862093        10/1/2036              3,125.00                500,000.00              499,999.97             CO              Y                         36                      ARM
  500862189        10/1/2036               637.16                 92,800.00                92,620.65             P               N                         0                       ARM
  500862242        11/1/2036              2,095.07                296,000.00              295,353.19             P               N                         0                       ARM
  500862339        10/1/2036              2,822.51                484,000.00              483,858.84             P               N                         0                       ARM
  500862358        10/1/2036              3,944.75                540,000.00              539,454.06             P               Y                         36                      ARM
  500863106        10/1/2036              1,852.50                312,000.00              312,000.00             P               Y                         12                      ARM
  500863176        10/1/2036              1,931.67                304,000.00              304,000.00             P               Y                         36                      ARM
  500863332        10/1/2036              1,321.72                230,700.00              230,700.00             P               Y                         6                       ARM
  500863382        10/1/2036              1,391.25                212,000.00              212,000.00             P               Y                         24                      ARM
  500863469        10/1/2036              2,504.99                339,200.00              338,335.18             P               Y                         36                      ARM
  500863549        10/1/2036              1,180.32                202,400.00              202,340.97             P               N                         0                       ARM
  500863550        10/1/2036              1,367.92                268,000.00              268,000.00             CO              N                         0                       ARM
  500863816        10/1/2036              1,375.50                209,600.00              209,600.00             P               N                         0                       ARM
  500864165        10/1/2036              1,284.17                184,000.00              184,000.00             P               Y                         36                      ARM
  500864375        11/1/2036              4,250.00                680,000.00              680,000.00             CO              N                         0                       ARM
  500864402        10/1/2036              3,225.00                516,000.00              516,000.00             P               Y                         36                      ARM
  500864610        10/1/2036              2,700.00                432,000.00              432,000.00             P               Y                         36                      ARM
  500864658        10/1/2036              2,096.25                468,000.00              468,000.00             P               Y                         12                      ARM
  500864659        10/1/2036              2,975.00                560,000.00              560,000.00             P               Y                         12                      ARM
  500864971        11/1/2036              1,159.52                191,920.00              191,920.00             P               N                         0                       ARM
  500865310        10/1/2036               887.48                 133,394.40              132,953.17             P               Y                         36                      ARM
  500865372        10/1/2036               620.66                 85,600.00                85,362.02             CO              Y                         36                      ARM
  500865380        10/1/2036              1,643.33                232,000.00              232,000.00             P               Y                         12                      ARM
  500865420        10/1/2036               918.75                 140,000.00              140,000.00             P               N                         0                       ARM
  500865746        10/1/2036              3,701.25                564,000.00              564,000.00             CO              Y                         36                      ARM
  500866087        10/1/2036               731.25                 108,000.00              108,000.00             P               Y                         6                       ARM
  500866189        10/1/2036              3,312.50                636,000.00              636,000.00             P               N                         0                       ARM
  500866281        11/1/2036              1,677.75                231,392.00              230,911.13             P               Y                         36                      ARM
  500866284        10/1/2036              3,033.33                520,000.00              520,000.00             P               N                         0                       ARM
  500866301        10/1/2036              2,323.33                328,000.00              328,000.00             CO              N                         0                       ARM
  500866385        12/1/2036              1,594.37                262,400.00              261,888.62             P               N                         0                       ARM
  500866598        10/1/2036              1,277.38                192,000.00              191,364.95             CO              Y                         36                      ARM
  500866750        10/1/2036              2,911.22                423,450.00              423,450.00             P               N                         0                       ARM
  500866815        10/1/2036              3,252.58                557,600.00              557,585.00             P               N                         0                       ARM
  500866878        10/1/2036              2,035.00                296,000.00              296,000.00             RT              Y                         36                      ARM
  500866937        10/1/2036              1,401.94                203,919.00              203,919.00             P               N                         0                       ARM
  500866983        11/1/2036              1,604.17                280,000.00              280,000.00             CO              N                         0                       ARM
  500867041        10/1/2036              3,187.50                612,000.00              611,999.90             P               N                         0                       ARM
  500867141        11/1/2036              4,106.25                730,000.00              730,000.00             CO              Y                         36                      ARM
  500867458        10/1/2036              1,240.31                189,000.00              189,000.00             P               Y                         36                      ARM
  500867557        10/1/2036               916.67                 160,000.00              160,000.00             P               Y                         36                      ARM
  500867607        10/1/2036              2,208.33                400,000.00              400,000.00             P               N                         0                       ARM
  500867691        10/1/2036              1,631.76                364,300.00              364,300.00             P               N                         0                       ARM
  500867766        10/1/2036              1,371.56                292,600.00              292,566.54             P               N                         0                       ARM
  500867806        10/1/2036              3,183.25                599,200.00              599,199.31             P               N                         0                       ARM
  500867807        10/1/2036              2,541.92                519,200.00              519,200.00             P               N                         0                       ARM
  500868108        10/1/2036              2,885.09                336,000.00              335,792.55             CO              Y                         36                      ARM
  500868114        10/1/2036              3,391.67                592,000.00              592,000.00             CO              Y                         36                      ARM
  500868323        10/1/2036              1,606.13                240,920.00              240,920.00             P               Y                         36                      ARM
  500868477        11/1/2036              4,575.00                720,000.00              720,000.00             CO              N                         0                       ARM
  500868482        10/1/2036              3,933.89                599,450.00              599,450.00             P               N                         0                       ARM
  500868560        10/1/2036              1,525.00                244,000.00              244,000.00             P               Y                         12                      ARM
  500868697        11/1/2036              1,075.85                152,000.00              151,613.37             P               Y                         24                      ARM
  500868735        11/1/2036              2,519.27                390,080.00              390,080.00             P               N                         0                       ARM
  500868770        11/1/2036              3,083.33                469,840.00              469,840.00             CO              N                         0                       ARM
  500868773        11/1/2036               524.83                 84,000.00                83,973.00             CO              N                         0                       ARM
  500868906        11/1/2036               675.11                 87,800.00                87,639.29             P               N                         0                       ARM
  500869134        10/1/2036              2,681.25                468,000.00              468,000.00             P               Y                         36                      ARM
  500869172        11/1/2036               728.29                 152,000.00              151,985.60             P               Y                         36                      ARM
  500869253        11/1/2036              2,702.17                418,400.00              418,400.00             CO              N                         0                       ARM
  500869327        10/1/2036              2,732.39                368,000.00              367,027.29             P               N                         0                       ARM
  500869328        10/1/2036               861.67                 188,000.00              188,000.00             P               Y                         6                       ARM
  500869444        10/1/2036              4,197.92                650,000.00              650,000.00             P               N                         0                       ARM
  500869446        11/1/2036              1,586.49                251,000.00              250,300.42             RT              Y                         12                      ARM
  500869576        11/1/2036              1,404.71                198,400.00              198,312.16             P               Y                         24                      ARM
  500869751        11/1/2036              1,976.55                327,200.00              327,153.52             P               Y                         12                      ARM
  500869753        10/1/2036               951.47                 179,200.00              179,100.00             P               Y                         12                      ARM
  500870085        10/1/2036              1,451.67                208,000.00              208,000.00             P               Y                         24                      ARM
  500870173        11/1/2036               715.86                 93,100.00                92,929.60             P               Y                         36                      ARM
  500870324        11/1/2036              2,526.25                564,000.00              564,000.00             P               N                         0                       ARM
  500870327        11/1/2036              1,400.00                240,000.00              240,000.00             RT              N                         0                       ARM
  500870500        11/1/2036              4,675.00                680,000.00              680,000.00             RT              N                         0                       ARM
  500870529        10/1/2036              2,029.93                264,000.00              263,353.46             CO              N                         0                       ARM
  500870555        10/1/2036              2,070.83                284,000.00              284,000.00             CO              N                         0                       ARM
  500870581        11/1/2036              3,740.00                528,000.00              528,000.00             P               Y                         36                      ARM
  500870765        11/1/2036              2,419.82                350,400.00              350,086.86             CO              Y                         24                      ARM
  500871151        11/1/2036              1,435.78                188,900.00              188,545.29             P               N                         0                       ARM
  500871196        11/1/2036              2,968.75                500,000.00              500,000.00             CO              N                         0                       ARM
  500871282        10/1/2036              1,310.30                209,647.50              209,647.50             P               Y                         36                      ARM
  500871582        10/1/2036              2,063.27                288,000.00              287,179.02             RT              Y                         36                      ARM
  500871832        10/1/2036               734.67                 121,600.00              121,600.00             P               Y                         36                      ARM
  500871932        10/1/2036              1,636.83                257,600.00              257,600.00             P               N                         0                       ARM
  500872115        11/1/2036                910                   134,400.00              134,400.00             P               N                         0                       ARM
  500872276        10/1/2036              1,180.88                251,920.00              251,920.00             P               Y                         6                       ARM
  500872303        10/1/2036              1,173.58                176,037.00              176,037.00             P               N                         0                       ARM
  500872563        11/1/2036              1,563.33                268,000.00              268,000.00             CO              N                         0                       ARM
  500872609        10/1/2036                957                   139,200.00              139,200.00             P               N                         0                       ARM
  500872702        11/1/2036              3,223.48                424,102.00              423,275.35             P               N                         0                       ARM
  500873063        12/1/2036              1,982.50                366,000.00              366,000.00             RT              N                         0                       ARM
  500873176        11/1/2036              3,437.00                687,400.00              687,400.00             P               Y                         36                      ARM
  500873411        11/1/2036              2,394.84                442,125.00              442,099.60             P               Y                         36                      ARM
  500873485        11/1/2036              1,120.00                168,000.00              168,000.00             P               Y                         36                      ARM
  500873523        11/1/2036              2,113.68                343,920.00              343,920.00             P               Y                         12                      ARM
  500873810        11/1/2036              1,610.90                286,400.00              286,381.95             P               Y                         24                      ARM
  500874309        11/1/2036              1,680.00                252,000.00              252,000.00             P               Y                         36                      ARM
  500874444        10/1/2036              4,614.84                671,250.00              671,249.84             P               N                         0                       ARM
  500874548        11/1/2036              3,591.51                520,000.00              518,805.65             P               N                         0                       ARM
  500874597        11/1/2036              1,396.83                231,200.00              231,200.00             P               Y                         24                      ARM
  500874710        10/1/2036              1,032.22                170,850.00              170,836.83             P               N                         0                       ARM
  500874726        11/1/2036              2,286.79                319,200.00              318,519.75             P               Y                         36                      ARM
  500874978        11/1/2036              3,475.00                556,000.00              556,000.00             P               N                         0                       ARM
  500875284        10/1/2036              3,286.67                544,000.00              543,999.99             P               N                         0                       ARM
  500875356        11/1/2036              1,424.38                208,800.00              208,232.33             P               N                         0                       ARM
  500875415        11/1/2036              2,979.17                520,000.00              520,000.00             RT              Y                         36                      ARM
  500875439        11/1/2036              2,848.74                456,000.00              455,799.06             RT              N                         0                       ARM
  500875451        11/1/2036              1,520.04                270,230.00              270,230.00             P               N                         0                       ARM
  500875505        11/1/2036              1,164.76                189,520.00              189,520.00             P               Y                         36                      ARM
  500875530        11/1/2036               572.92                 100,000.00               99,972.92             P               N                         0                       ARM
  500875616        11/1/2036              3,140.00                502,400.00              502,400.00             CO              N                         0                       ARM
  500875630        11/1/2036              1,027.62                135,200.00              134,946.13             P               N                         0                       ARM
  500875788        11/1/2036              1,798.33                332,000.00              332,000.00             P               Y                         36                      ARM
  500876001        11/1/2036              1,482.00                273,600.00              273,599.98             RT              N                         0                       ARM
  500876062        11/1/2036               967.38                 134,805.00              134,591.56             P               N                         0                       ARM
  500876223        11/1/2036              3,690.78                480,000.00              479,121.47             CO              N                         0                       ARM
  500876238        11/1/2036              5,258.87                700,000.00              698,651.66             CO              N                         0                       ARM
  500876301        11/1/2036               767.71                 110,000.00              110,000.00             P               N                         0                       ARM
  500876302        11/1/2036               767.71                 110,000.00              110,000.00             P               N                         0                       ARM
  500876303        11/1/2036                737                   105,600.00              105,600.00             P               N                         0                       ARM
  500876304        11/1/2036                737                   105,600.00              105,600.00             P               N                         0                       ARM
  500876415        11/1/2036              1,924.27                318,500.00              318,500.00             CO              N                         0                       ARM
  500876592        11/1/2036                715                   132,000.00              132,000.00             P               Y                         36                      ARM
  500876706        11/1/2036               351.56                 56,250.00                56,250.00             CO              N                         0                       ARM
  500876860        11/1/2036              3,483.27                608,000.00              607,989.31             RT              Y                         12                      ARM
  500876881        11/1/2036              1,393.88                304,120.00              304,120.00             P               N                         0                       ARM
  500876893        11/1/2036              1,242.01                209,180.00              209,180.00             P               Y                         6                       ARM
  500877039        11/1/2036               626.66                 81,500.00                81,350.84             P               N                         0                       ARM
  500877294        10/1/2036              1,281.00                195,200.00              195,200.00             P               Y                         6                       ARM
  500877513        11/1/2036              4,250.00                680,000.00              680,000.00             P               N                         0                       ARM
  500877629        11/1/2036              1,477.67                272,800.00              272,800.00             P               N                         0                       ARM
  500877685        11/1/2036              2,918.30                636,720.00              636,720.00             P               Y                         12                      ARM
  500877801        11/1/2036              1,706.53                256,000.00              255,979.61             P               Y                         36                      ARM
  500877869        10/1/2036              1,035.00                216,000.00              215,999.96             P               Y                         36                      ARM
  500877881        11/1/2036              1,679.87                252,000.00              251,979.98             P               Y                         36                      ARM
  500877907        10/1/2036              1,232.32                204,000.00              203,970.00             P               Y                         36                      ARM
  500878010        9/1/2036               1,550.42                244,000.00              244,000.00             P               N                         0                       ARM
  500878121        11/1/2036              1,854.91                291,920.00              291,920.00             P               Y                         24                      ARM
  500878160        11/1/2036              1,130.83                184,000.00              184,000.00             P               N                         0                       ARM
  500878233        11/1/2036              3,294.17                536,000.00              536,000.00             P               Y                         36                      ARM
  500878253        11/1/2036               934.45                 142,400.00              142,385.09             P               Y                         36                      ARM
  500878457        11/1/2036              3,221.75                631,200.00              631,191.34             P               N                         0                       ARM
  500878749        11/1/2036              1,863.75                284,000.00              284,000.00             P               N                         0                       ARM
  500878858        11/1/2036              1,375.00                240,000.00              240,000.00             RT              N                         0                       ARM
  500878864        11/1/2036               894.83                 145,600.00              145,600.00             P               N                         0                       ARM
  500878907        11/1/2036              2,195.83                340,000.00              340,000.00             RT              Y                         36                      ARM
  500878916        11/1/2036              1,152.67                212,800.00              212,800.00             P               N                         0                       ARM
  500878950        7/1/2036                700.63                 91,120.00                90,725.31             P               Y                         24                      ARM
  500879019        12/1/2036              2,433.18                380,000.00              379,327.63             CO              N                         0                       ARM
  500879042        11/1/2036              3,553.98                490,157.00              489,138.37             P               Y                         36                      ARM
  500879117        11/1/2036              2,035.00                296,000.00              296,000.00             RT              Y                         36                      ARM
  500879171        12/1/2036              2,039.60                407,920.00              407,920.00             P               Y                         12                      ARM
  500879196        11/1/2036              1,474.17                244,000.00              244,000.00             P               N                         0                       ARM
  500879386        11/1/2036               579.15                 78,000.00                77,845.88             P               Y                         36                      ARM
  500879506        11/1/2036              1,122.92                220,000.00              220,000.00             RT              N                         0                       ARM
  500879925        11/1/2036              1,709.91                264,760.00              264,760.00             P               Y                         36                      ARM
  500879967        11/1/2036               960.5                  140,800.00              140,468.51             P               Y                         12                      ARM
  500880013        11/1/2036              2,212.92                452,000.00              452,000.00             RT              N                         0                       ARM
  500880023        12/1/2036              1,575.83                248,000.00              248,000.00             P               Y                         36                      ARM
  500880028        11/1/2036              1,072.24                141,900.00              141,630.10             P               Y                         36                      ARM
  500880033        11/1/2036              1,310.65                237,400.00              237,400.00             P               Y                         12                      ARM
  500880129        11/1/2036              2,158.61                284,000.00              283,466.71             P               Y                         36                      ARM
  500880386        11/1/2036              1,885.00                312,000.00              312,000.00             P               N                         0                       ARM
  500880452        11/1/2036              1,948.24                397,938.00              397,938.00             P               N                         0                       ARM
  500880453        11/1/2036              3,198.17                495,200.00              495,200.00             P               Y                         36                      ARM
  500880473        11/1/2036              1,249.56                164,400.00              164,091.30             P               Y                         36                      ARM
  500880481        11/1/2036              2,271.67                376,000.00              376,000.00             CO              N                         0                       ARM
  500880545        12/1/2036              2,169.27                425,000.00              425,000.00             P               N                         0                       ARM
  500880588        12/1/2036              2,537.50                435,000.00              435,000.00             RT              N                         0                       ARM
  500880629        11/1/2036               920.86                 149,850.00              149,835.00             P               N                         0                       ARM
  500880639        11/1/2036              5,279.17                724,000.00              724,000.00             P               Y                         36                      ARM
  500880864        11/1/2036              1,856.18                256,000.00              255,427.12             P               Y                         36                      ARM
  500880998        12/1/2036              2,245.83                392,000.00              392,000.00             P               Y                         12                      ARM
  500881133        11/1/2036               892.5                  171,360.00              171,360.00             P               N                         0                       ARM
  500881134        11/1/2036               904.17                 173,600.00              173,600.00             P               N                         0                       ARM
  500881182        10/1/2036              2,139.83                272,000.00              271,367.12             RT              N                         0                       ARM
  500881249        8/1/2036               1,495.00                208,000.00              208,000.00             P               Y                         36                      ARM
  500881252        11/1/2036              3,124.35                384,000.00              383,382.28             P               N                         0                       ARM
  500881273        11/1/2036              1,710.58                273,692.00              273,692.00             P               Y                         36                      ARM
  500881293        11/1/2036              1,813.14                290,103.00              289,295.34             P               Y                         36                      ARM
  500881385        11/1/2036              1,182.75                199,200.00              199,200.00             P               N                         0                       ARM
  500881396        11/1/2036               587.97                 84,000.00                83,928.63             P               Y                         36                      ARM
  500881746        11/1/2036              1,646.46                225,800.00              225,800.00             P               N                         0                       ARM
  500881882        11/1/2036               640.13                 133,592.00              133,592.00             P               N                         0                       ARM
  500881990        11/1/2036               966.67                 160,000.00              160,000.00             P               Y                         36                      ARM
  500882341       10/26/2036               876.57                 112,700.00              112,498.94             P               Y                         36                      ARM
  500882344       10/25/2036              1,966.49                268,000.00              267,456.93             RT              Y                         36                      ARM
  500882614        12/1/2036               557.69                 79,760.00                79,613.37             P               Y                         24                      ARM
  500882648        11/1/2036              1,246.09                217,500.00              217,500.00             RT              N                         0                       ARM
  500882862        11/1/2036              2,115.59                272,000.00              271,514.76             P               N                         0                       ARM
  500882882        11/1/2036               991.67                 190,400.00              190,400.00             P               Y                         24                      ARM
  500882894        11/1/2036              1,169.67                193,600.00              193,600.00             P               N                         0                       ARM
  500882921        11/1/2036              2,047.50                364,000.00              364,000.00             P               N                         0                       ARM
  500882935        11/1/2036              1,706.25                260,000.00              260,000.00             P               N                         0                       ARM
  500882953        11/1/2036              1,863.75                284,000.00              284,000.00             P               N                         0                       ARM
  500882965        11/1/2036              1,339.00                247,200.00              247,200.00             P               Y                         36                      ARM
  500883240        12/1/2036              1,122.91                176,720.00              176,720.00             P               Y                         12                      ARM
  500883300        12/1/2036              1,151.65                178,320.00              178,320.00             P               Y                         12                      ARM
  500883363        11/1/2036               448.88                 68,400.00                68,400.00             P               Y                         36                      ARM
  500883375        11/1/2036              1,433.96                250,300.00              250,290.90             P               Y                         36                      ARM
  500883397        11/1/2036              5,222.43                663,840.00              662,685.84             P               Y                         12                      ARM
  500883403        12/1/2036              1,575.00                280,000.00              280,000.00             P               N                         0                       ARM
  500883444        10/1/2036              1,510.83                296,000.00              296,000.00             P               N                         0                       ARM
  500883446        10/1/2036              2,833.01                431,250.00              429,788.27             CO              N                         0                       ARM
  500883522        11/1/2036              2,571.94                575,200.00              574,200.97             P               N                         0                       ARM
  500883532        11/1/2036              2,541.92                519,200.00              519,200.00             P               N                         0                       ARM
  500883553        11/1/2036              1,105.77                174,200.00              174,023.27             P               Y                         4                       ARM
  500883691        1/1/2037               2,396.04                371,000.00              371,000.00             P               N                         0                       ARM
  500883803        11/1/2036              2,333.33                400,000.00              400,000.00             P               Y                         36                      ARM
  500883815        12/1/2036              2,470.42                484,000.00              484,000.00             P               Y                         12                      ARM
  500883853        11/1/2036              2,541.92                519,200.00              519,200.00             P               N                         0                       ARM
  500883861        11/1/2036              2,866.42                519,200.00              519,200.00             P               N                         0                       ARM
  500883919        11/1/2036              3,859.37                649,999.00              649,999.00             P               N                         0                       ARM
  500884042        12/1/2036              1,065.63                165,000.00              165,000.00             RT              N                         0                       ARM
  500884086        11/1/2036              2,065.82                360,730.00              360,518.59             P               Y                         6                       ARM
  500884107        12/1/2036              2,281.69                509,400.00              509,400.00             P               N                         0                       ARM
  500884298        12/1/2036              1,757.17                324,400.00              324,400.00             P               N                         0                       ARM
  500884344        11/1/2036              1,572.72                255,900.00              255,900.00             P               Y                         36                      ARM
  500884354        11/1/2036              1,499.92                208,000.00              207,562.52             P               Y                         36                      ARM
  500884424        12/1/2036              1,188.54                228,200.00              228,200.00             P               Y                         12                      ARM
  500884475        12/1/2036               991.69                 158,670.00              158,670.00             P               Y                         6                       ARM
  500884665        11/1/2036              2,727.08                476,000.00              476,000.00             CO              Y                         36                      ARM
  500884732        12/1/2036               834.32                 166,864.00              166,864.00             P               Y                         6                       ARM
  500884789        12/1/2036               662.5                  120,000.00              120,000.00             P               N                         0                       ARM
  500884937        11/1/2036               587.09                 79,070.00                78,913.79             P               Y                         36                      ARM
  500884951        11/1/2036              1,302.92                212,000.00              212,000.00             P               N                         0                       ARM
  500885178        12/1/2036              2,528.75                476,000.00              476,000.00             P               N                         0                       ARM
  500885202        12/1/2036              3,442.03                524,500.00              524,500.00             P               Y                         12                      ARM
  500885218        11/1/2036                569                   74,000.00                73,864.49             P               Y                         36                      ARM
  500885238        11/1/2036              2,293.50                333,600.00              333,600.00             P               Y                         12                      ARM
  500885240        11/1/2036              2,066.67                320,000.00              320,000.00             P               Y                         12                      ARM
  500885428        11/1/2036               553.21                 70,320.00                70,197.74             P               Y                         36                      ARM
  500885561        11/1/2036              1,426.54                204,400.00              204,400.00             P               N                         0                       ARM
  500885562        11/1/2036              1,326.00                265,200.00              265,200.00             P               N                         0                       ARM
  500885564        12/1/2036              1,510.42                290,000.00              290,000.00             RT              N                         0                       ARM
  500885608        12/1/2036              2,523.63                465,900.00              465,900.00             P               N                         0                       ARM
  500885653        11/1/2036              1,487.50                204,000.00              204,000.00             P               Y                         6                       ARM
  500885754        11/1/2036              1,938.77                266,000.00              265,887.84             P               Y                         12                      ARM
  500885831        11/1/2036              1,660.54                362,300.00              362,300.00             P               N                         0                       ARM
  500885920        11/1/2036               805.22                 143,150.00              143,150.00             CO              N                         0                       ARM
  500885931        11/1/2036              2,525.00                404,000.00              404,000.00             P               N                         0                       ARM
  500886039        11/1/2036              4,168.75                580,000.00              580,000.00             P               Y                         6                       ARM
  500886129        11/1/2036              3,867.50                728,000.00              728,000.00             P               Y                         12                      ARM
  500886255        11/1/2036              1,880.83                296,000.00              296,000.00             P               Y                         36                      ARM
  500886274        12/1/2036              1,505.30                314,150.00              314,150.00             P               Y                         36                      ARM
  500886299        11/1/2036              1,523.44                292,500.00              292,500.00             CO              N                         0                       ARM
  500886353        11/1/2036              1,025.00                164,000.00              164,000.00             P               Y                         36                      ARM
  500886377        11/1/2036              2,010.14                284,000.00              283,379.40             P               Y                         36                      ARM
  500886409        11/1/2036              3,120.83                599,200.00              599,200.00             P               N                         0                       ARM
  500886419        11/1/2036              2,396.05                329,600.00              327,602.00             CO              Y                         24                      ARM
  500886424        11/1/2036              1,475.54                252,950.00              252,950.00             P               N                         0                       ARM
  500886425        11/1/2036              3,363.75                496,800.00              496,800.00             P               N                         0                       ARM
  500886428        11/1/2036              2,385.00                432,000.00              432,000.00             RT              N                         0                       ARM
  500886519        11/1/2036              3,039.81                386,400.00              385,728.20             RT              N                         0                       ARM
  500886529        11/1/2036               912.34                 186,350.00              186,350.00             RT              Y                         36                      ARM
  500886542        12/1/2036              1,070.48                163,120.00              163,120.00             P               Y                         12                      ARM
  500886692        11/1/2036              1,720.80                226,400.00              225,974.89             P               Y                         12                      ARM
  500886859        11/1/2036               550.67                 89,600.00                89,600.00             P               N                         0                       ARM
  500886862        11/1/2036               988.96                 202,000.00              202,000.00             RT              N                         0                       ARM
  500886864        11/1/2036              1,673.44                315,000.00              315,000.00             RT              N                         0                       ARM
  500886865        11/1/2036              1,339.69                214,350.00              214,350.00             P               N                         0                       ARM
  500886913        11/1/2036              2,813.96                374,562.00              373,840.52             P               N                         0                       ARM
  500887076        12/1/2036              1,612.00                249,600.00              249,600.00             CO              Y                         36                      ARM
  500887323        11/1/2036              2,929.67                639,200.00              639,200.00             P               N                         0                       ARM
  500887332        11/1/2036              1,583.97                237,600.00              237,594.90             P               Y                         36                      ARM
  500887349        11/1/2036              1,725.12                240,800.00              240,286.84             CO              N                         0                       ARM
  500887438        11/1/2036              1,026.91                193,300.00              193,300.00             P               N                         0                       ARM
  500887611        11/1/2036              1,958.33                376,000.00              376,000.00             RT              N                         0                       ARM
  500887640        11/1/2036               803.83                 118,720.00              118,719.83             P               Y                         36                      ARM
  500887713        11/1/2036              2,268.75                396,000.00              396,000.00             RT              Y                         12                      ARM
  500887852        10/1/2036               475.48                 64,800.00                64,428.52             P               Y                         36                      ARM
  500888495        11/1/2036               763.81                 111,100.00              111,100.00             P               N                         0                       ARM
  500888616        11/1/2036               943.96                 197,000.00              197,000.00             P               N                         0                       ARM
  500888622        11/1/2036              2,033.33                320,000.00              320,000.00             P               Y                         36                      ARM
  500888652        11/1/2036              1,954.17                280,000.00              280,000.00             CO              N                         0                       ARM
  500888787        11/1/2036              2,835.00                432,000.00              432,000.00             P               Y                         36                      ARM
  500888792        11/1/2036              1,027.79                145,100.00              145,100.00             P               Y                         12                      ARM
  500888893        11/1/2036              1,044.10                144,000.00              143,700.75             RT              Y                         36                      ARM
  500888954        11/1/2036              1,649.97                240,000.00              239,995.47             P               Y                         36                      ARM
  500888972        11/1/2036              1,622.25                247,200.00              247,200.00             P               Y                         36                      ARM
  500889048        11/1/2036              2,541.67                400,000.00              400,000.00             P               Y                         36                      ARM
  500889163        11/1/2036              1,144.58                164,000.00              164,000.00             P               Y                         24                      ARM
  500889292        12/1/2036               434.43                 69,508.00                69,508.00             P               N                         0                       ARM
  500889303        12/1/2036              1,649.45                310,500.00              310,485.00             RT              N                         0                       ARM
  500889348        1/1/2037               2,334.38                415,000.00              415,000.00             RT              N                         0                       ARM
  500889412        11/1/2036              1,037.76                160,000.00              159,584.40             P               Y                         36                      ARM
  500889475        11/1/2036              1,567.50                228,000.00              228,000.00             P               Y                         12                      ARM
  500889724        11/1/2036               757.88                 100,880.00              100,685.68             P               Y                         36                      ARM
  500889743        11/1/2036               517.96                 65,840.00                65,725.54             P               Y                         36                      ARM
  500889931        11/1/2036              4,494.24                744,000.00              743,874.37             RT              Y                         6                       ARM
  500890077        12/1/2036              1,394.94                216,000.00              215,990.69             P               N                         0                       ARM
  500890079        12/1/2036              2,159.60                431,920.00              431,920.00             P               N                         0                       ARM
  500890081        11/1/2036              2,847.42                536,000.00              535,932.42             P               N                         0                       ARM
  500890118        12/1/2036              1,926.25                276,000.00              276,000.00             P               N                         0                       ARM
  500890259        11/1/2036              3,016.29                416,000.00              415,135.48             P               N                         0                       ARM
  500890332        10/1/2036              2,423.75                415,500.00              415,500.00             P               N                         0                       ARM
  500890430        12/1/2036               985.42                 172,000.00              172,000.00             CO              N                         0                       ARM
  500890468        1/1/2037               1,101.56                235,000.00              235,000.00             CO              Y                         36                      ARM
  500890756        12/1/2036              3,639.06                685,000.00              685,000.00             CO              N                         0                       ARM
  500890779        11/1/2036               960.75                 146,400.00              146,400.00             P               Y                         36                      ARM
  500890816        11/1/2036              1,664.00                249,600.00              249,600.00             P               Y                         36                      ARM
  500890920        12/1/2036              1,912.50                360,000.00              360,000.00             RT              N                         0                       ARM
  500891108        12/1/2036              1,755.83                344,000.00              344,000.00             CO              N                         0                       ARM
  500891109        11/1/2036              3,479.67                642,400.00              642,400.00             P               N                         0                       ARM
  500891158        12/1/2036                806                   124,800.00              124,800.00             RT              N                         0                       ARM
  500891162        12/1/2036                775                   120,000.00              120,000.00             RT              N                         0                       ARM
  500891258        11/1/2036               980.93                 145,600.00              145,203.99             P               N                         0                       ARM
  500891294        12/1/2036              1,797.40                297,500.00              297,500.00             P               Y                         12                      ARM
  500891307        12/1/2036              2,090.39                445,950.00              445,860.64             P               Y                         12                      ARM
  500891310        12/1/2036              2,088.69                435,900.00              435,898.69             P               Y                         12                      ARM
  500891419        12/1/2036              1,921.12                392,400.00              392,400.00             P               N                         0                       ARM
  500891513        12/1/2036               629.36                 80,000.00                80,000.00             P               Y                         6                       ARM
  500891694        12/1/2036              1,870.31                315,000.00              315,000.00             P               Y                         12                      ARM
  500892078        12/1/2036              1,305.35                192,790.00              192,790.00             P               Y                         36                      ARM
  500892097        12/1/2036              1,330.98                297,150.00              297,150.00             P               Y                         12                      ARM
  500892263        12/1/2036              1,009.77                206,250.00              206,249.99             CO              Y                         36                      ARM
  500892272        12/1/2036              2,262.60                374,500.00              374,500.00             P               Y                         12                      ARM
  500892329        12/1/2036              2,200.92                431,200.00              431,200.00             P               N                         0                       ARM
  500892676       11/13/2036              1,916.94                264,000.00              263,636.53             P               Y                         36                      ARM
  500892725        12/1/2036              1,612.85                262,430.00              262,429.99             P               N                         0                       ARM
  500893247        10/1/2036              1,366.41                238,500.00              238,362.87             RT              N                         0                       ARM
  500893324        11/1/2036              1,152.34                187,500.00              187,500.00             P               Y                         36                      ARM
  500893376        12/1/2036              1,260.42                220,000.00              219,999.99             CO              Y                         24                      ARM
  500893864        8/1/2036               2,492.94                343,000.00              341,567.46             CO              N                         0                       ARM
  500893930        11/1/2036              1,368.93                188,800.00              188,407.65             CO              Y                         36                      ARM
  500894126        12/1/2036              3,932.50                572,000.00              570,002.00             P               N                         0                       ARM
  500894166        12/1/2036              1,380.21                250,000.00              250,000.00             CO              N                         0                       ARM
  500894209        12/1/2036              2,054.17                340,000.00              339,554.17             P               Y                         12                      ARM
  500894476        12/1/2036              3,012.80                451,920.00              451,920.00             P               N                         0                       ARM
  500894537        11/1/2036              2,131.11                320,000.00              319,665.83             RT              Y                         36                      ARM
  500894549        11/1/2036              2,693.13                417,000.00              417,000.00             P               Y                         36                      ARM
  500894589       10/25/2036              1,101.53                151,920.00              151,598.75             P               Y                         24                      ARM
  500894721        1/1/2037               1,861.88                331,000.00              331,000.00             CO              N                         0                       ARM
  500894830        12/1/2036              1,396.15                257,750.00              257,750.00             P               N                         0                       ARM
  500894832        12/1/2036               847.29                 166,000.00              166,000.00             P               N                         0                       ARM
  500894851        12/1/2036              3,395.00                543,200.00              543,200.00             P               N                         0                       ARM
  500894958        12/1/2036              3,119.47                467,920.00              467,920.00             P               N                         0                       ARM
  500894971        12/1/2036              1,710.00                304,000.00              304,000.00             P               Y                         12                      ARM
  500894976        12/1/2036              1,619.75                323,950.00              323,950.00             P               Y                         12                      ARM
  500895454        1/1/2037               1,807.31                340,200.00              340,200.00             P               N                         0                       ARM
  500895546        12/1/2036              3,441.67                560,000.00              560,000.00             P               Y                         36                      ARM
  500896060        10/1/2036              2,145.00                396,000.00              396,000.00             P               Y                         36                      ARM
  500896556        1/1/2037                715.01                 159,630.00              159,630.00             P               N                         0                       ARM
  500896613        12/1/2036              1,468.75                235,000.00              235,000.00             CO              N                         0                       ARM
  500896739        11/1/2036              1,138.28                176,250.00              176,250.00             RT              Y                         36                      ARM
  500896818        12/1/2036               863.76                 139,200.00              138,201.00             P               N                         0                       ARM
  500896821        12/1/2036               485.83                 93,280.00                93,280.00             P               N                         0                       ARM
  500896824        12/1/2036              1,070.00                214,000.00              214,000.00             RT              N                         0                       ARM
  500897053        12/1/2036              1,537.81                259,000.00              259,000.00             RT              Y                         36                      ARM
  500897100        12/1/2036              2,508.33                560,000.00              559,576.33             P               Y                         12                      ARM
  500897404        12/1/2036              2,049.75                437,280.00              437,280.00             P               Y                         12                      ARM
  500897411        12/1/2036              4,159.17                868,000.00              868,000.00             RT              N                         0                       ARM
  500897476        12/1/2036              1,300.50                244,800.00              244,800.00             P               Y                         12                      ARM
  500897485        12/1/2036              3,637.81                582,050.00              581,928.81             P               N                         0                       ARM
  500897617        11/1/2036              1,720.67                218,720.00              218,337.23             P               N                         0                       ARM
  500897762        12/1/2036              3,093.78                631,920.00              631,851.85             P               N                         0                       ARM
  500898319        1/1/2037               1,936.98                299,920.00              299,920.00             P               N                         0                       ARM
  500898321        12/1/2036              2,556.98                395,920.00              395,920.00             P               N                         0                       ARM
  500898564        12/1/2036              1,877.60                360,500.00              360,500.00             P               N                         0                       ARM
  500898566        12/1/2036              1,350.00                288,000.00              287,951.22             P               N                         0                       ARM
  500898618        12/1/2036              1,914.38                328,180.00              328,180.00             P               N                         0                       ARM
  500898662        12/1/2036              1,224.59                209,930.00              209,929.63             P               N                         0                       ARM
  500898697        12/1/2036               918.47                 195,940.00              195,940.00             P               N                         0                       ARM
  500898709        1/1/2037                932.5                  186,500.00              186,470.50             RT              Y                         36                      ARM
  500898992        12/1/2036               703.96                 135,160.00              135,160.00             P               Y                         12                      ARM
  500899070        12/1/2036              1,551.82                229,192.00              229,192.00             P               Y                         12                      ARM
  500899073        12/1/2036              1,107.65                163,592.00              163,592.00             P               Y                         12                      ARM
  500899110        12/1/2036              1,607.81                315,000.00              315,000.00             CO              N                         0                       ARM
  500899477        11/1/2036              2,579.33                467,200.00              467,200.00             P               N                         0                       ARM
  500899480        12/1/2036              2,650.08                519,200.00              519,200.00             P               N                         0                       ARM
  500899494        12/1/2036              2,870.83                520,000.00              520,000.00             P               Y                         24                      ARM
  500899604        11/1/2036              2,627.72                400,000.00              398,986.06             RT              N                         0                       ARM
  500899618        11/1/2036              1,923.13                362,000.00              362,000.00             P               N                         0                       ARM
  500899656        12/1/2036              1,809.45                321,680.00              321,403.04             P               N                         0                       ARM
  500899672        12/1/2036              2,872.08                452,000.00              452,000.00             P               Y                         12                      ARM
  500899673        12/1/2036              2,324.68                359,950.00              359,950.00             P               Y                         12                      ARM
  500899675        12/1/2036               966.95                 147,192.00              146,943.97             P               Y                         12                      ARM
  500899758        12/1/2036              2,362.50                360,000.00              359,320.56             P               Y                         12                      ARM
  500899967        1/1/2037               1,571.37                236,000.00              236,000.00             P               N                         0                       ARM
  500900132        12/1/2036              2,132.08                476,000.00              475,999.99             P               Y                         12                      ARM
  500900234        8/1/2036               3,509.11                612,500.00              612,500.00             P               N                         0                       ARM
  500900289        1/1/2037               2,347.87                395,430.00              395,430.00             P               N                         0                       ARM
  500900313        12/1/2036              2,215.31                417,000.00              417,000.00             CO              Y                         36                      ARM
  500900362        12/1/2036              1,864.23                416,200.00              416,200.00             P               Y                         12                      ARM
  500900368        1/1/2037                899.42                 200,800.00              200,800.00             P               N                         0                       ARM
  500900369        12/1/2036              1,015.83                184,000.00              184,000.00             RT              N                         0                       ARM
  500900606        12/1/2036              1,489.58                260,000.00              260,000.00             P               Y                         36                      ARM
  500900669        12/1/2036               949.42                 159,903.00              159,903.00             P               Y                         36                      ARM
  500900672        1/1/2037               1,575.00                280,000.00              280,000.00             CO              N                         0                       ARM
  500900699        12/1/2036              5,012.94                875,000.00              874,984.99             CO              N                         0                       ARM
  500900739        12/1/2036              2,879.11                521,500.00              521,499.99             P               N                         0                       ARM
  500900919        12/1/2036              1,365.00                201,600.00              201,600.00             P               N                         0                       ARM
  500900952        12/1/2036              2,220.31                367,500.00              367,500.00             P               Y                         12                      ARM
  500901095        1/1/2037               1,128.17                251,870.00              251,870.00             P               N                         0                       ARM
  500901121        1/1/2037               1,225.00                240,000.00              240,000.00             P               Y                         12                      ARM
  500901122        1/1/2037               1,218.33                272,000.00              272,000.00             P               Y                         12                      ARM
  500901411        1/1/2037               1,451.67                208,000.00              208,000.00             P               N                         0                       ARM
  500901545        1/1/2037               1,173.18                212,500.00              212,500.00             CO              Y                         36                      ARM
  500901607        8/1/2036                963.5                  128,250.00              127,750.81             P               N                         0                       ARM
  500901712        1/1/2037               1,429.28                214,392.00              214,392.00             P               Y                         12                      ARM
  500901713        1/1/2037               1,431.95                214,792.00              214,792.00             P               Y                         12                      ARM
  500901718        12/1/2036              1,184.17                232,000.00              232,000.00             P               N                         0                       ARM
  500901721        1/1/2037               1,661.28                249,192.00              249,192.00             P               Y                         12                      ARM
  500901723        1/1/2037               1,642.61                246,392.00              246,392.00             P               Y                         12                      ARM
  500901726        12/1/2036              2,135.73                353,500.00              353,500.00             P               Y                         12                      ARM
  500901727        1/1/2037               1,572.32                239,592.00              239,592.00             P               Y                         12                      ARM
  500901730        1/1/2037               1,598.57                243,592.00              243,592.00             P               Y                         12                      ARM
  500902162        12/1/2036              3,600.00                720,000.00              720,000.00             RT              Y                         36                      ARM
  500902213        12/1/2036              2,300.83                502,000.00              502,000.00             RT              N                         0                       ARM
  500902214        1/1/2037                714.38                 152,400.00              152,400.00             P               Y                         24                      ARM
  500902228        1/1/2037               1,759.50                367,200.00              367,200.00             P               Y                         12                      ARM
  500902240        12/1/2036              4,779.50                695,200.00              695,200.00             P               Y                         36                      ARM
  500902384        12/1/2036              1,444.42                235,195.00              235,024.30             P               N                         0                       ARM
  500902540        12/1/2036              2,350.00                480,000.00              480,000.00             P               N                         0                       ARM
  500902543        12/1/2036              2,146.25                404,000.00              404,000.00             P               Y                         36                      ARM
  500902544        12/1/2036              2,442.79                381,500.00              380,824.96             P               N                         0                       ARM
  500902622        1/1/2037               1,611.56                286,500.00              286,500.00             RT              N                         0                       ARM
  500902770        10/1/2036              2,762.50                408,000.00              408,000.00             CO              Y                         36                      ARM
  500902814        12/1/2036              2,730.00                504,000.00              504,000.00             P               N                         0                       ARM
  500902841        1/1/2037               3,146.67                512,000.00              512,000.00             P               Y                         36                      ARM
  500903020        12/1/2036              1,412.67                260,800.00              260,800.00             CO              N                         0                       ARM
  500903023        12/1/2036              1,406.25                281,250.00              281,250.00             CO              N                         0                       ARM
  500903171        1/1/2037               4,025.00                552,000.00              552,000.00             P               Y                         6                       ARM
  500903289        1/1/2037               2,886.92                395,920.00              395,920.00             P               Y                         36                      ARM
  500903345        1/1/2037               2,025.53                272,800.00              272,621.54             P               N                         0                       ARM
  500903488        11/1/2036              1,176.00                179,200.00              179,199.74             P               Y                         24                      ARM
  500903546        1/1/2037               1,198.01                244,700.00              244,700.00             P               N                         0                       ARM
  500903687        12/1/2036              2,438.79                532,100.00              532,099.98             P               Y                         12                      ARM
  500903697        12/1/2036              2,972.50                492,000.00              492,000.00             CO              N                         0                       ARM
  500903701        12/1/2036              1,452.92                253,600.00              253,600.00             P               Y                         36                      ARM
  500903713        1/1/2037               1,509.90                289,900.00              289,826.03             RT              N                         0                       ARM
  500903927        12/1/2036              2,964.50                431,200.00              431,200.00             CO              N                         0                       ARM
  500904142        12/1/2036               800.93                 130,320.00              130,320.00             P               Y                         36                      ARM
  500904304        12/1/2036               866.67                 160,000.00              160,000.00             P               Y                         12                      ARM
  500904317        1/1/2037               4,201.46                602,000.00              602,000.00             RT              N                         0                       ARM
  500904563        1/1/2037                650.78                 122,500.00              122,500.00             CO              Y                         6                       ARM
  500904574        1/1/2037               1,545.45                279,930.00              279,930.00             P               Y                         36                      ARM
  500904578        1/1/2037               1,042.36                178,690.00              178,690.00             P               Y                         6                       ARM
  500904580        1/1/2037               1,401.67                232,000.00              232,000.00             P               N                         0                       ARM
  500904753        12/1/2036               509.3                  74,080.00                74,080.00             P               Y                         36                      ARM
  500905025        12/1/2036              3,047.92                532,000.00              532,000.00             P               Y                         36                      ARM
  500905426        12/1/2036              6,041.67               1,000,000.00            1,000,000.00            P               N                         0                       ARM
  500905450        1/1/2037               2,472.97                416,500.00              416,500.00             P               Y                         12                      ARM
  500905455        1/1/2037               2,475.94                417,000.00              417,000.00             P               Y                         12                      ARM
  500905488        1/1/2037               1,279.21                285,590.00              285,590.00             P               N                         0                       ARM
  500905514        1/1/2037               1,720.83                280,000.00              280,000.00             P               Y                         12                      ARM
  500905740        1/1/2037               1,963.54                325,000.00              325,000.00             CO              Y                         12                      ARM
  500905765        12/1/2036              3,369.10                476,000.00              475,308.77             P               Y                         36                      ARM
  500905856        12/1/2036              1,700.42                296,800.00              296,800.00             RT              N                         0                       ARM
  500905948        1/1/2037                981.67                 152,000.00              152,000.00             P               Y                         24                      ARM
  500906104        1/1/2037                909.28                 140,792.00              140,792.00             P               Y                         36                      ARM
  500906235        1/1/2037               2,471.44                395,430.00              395,430.00             P               N                         0                       ARM
  500906248        1/1/2037               2,125.00                400,000.00              400,000.00             CO              Y                         36                      ARM
  500906263        1/1/2037                808.2                  127,192.00              127,192.00             P               Y                         36                      ARM
  500906581        1/1/2037               1,912.50                340,000.00              340,000.00             CO              N                         0                       ARM
  500906803        1/1/2037               3,884.17                632,000.00              632,000.00             P               N                         0                       ARM
  500906834        1/1/2037               3,040.00                512,000.00              512,000.00             P               N                         0                       ARM
  500906836        1/1/2037                 651                   100,800.00              100,800.00             RT              Y                         36                      ARM
  500907096        1/1/2037               1,545.83                280,000.00              280,000.00             RT              N                         0                       ARM
  500907139        12/1/2036              2,161.25                364,000.00              364,000.00             P               Y                         36                      ARM
  500907423        12/1/2036              1,711.67                316,000.00              315,999.92             P               N                         0                       ARM
  500907448        1/1/2037               2,062.50                360,000.00              360,000.00             RT              N                         0                       ARM
  500907619        1/1/2037               1,211.33                252,800.00              252,800.00             P               N                         0                       ARM
  500907725        1/1/2037               1,840.63                285,000.00              285,000.00             P               N                         0                       ARM
  500907969        1/1/2037               3,736.25                588,000.00              588,000.00             P               N                         0                       ARM
  500908029        11/1/2036              1,321.67                208,000.00              208,000.00             P               Y                         24                      ARM
  500908163        1/1/2037               2,441.50                478,335.00              478,335.00             P               Y                         12                      ARM
  500908309        1/1/2037                958.17                 138,730.00              138,624.43             P               N                         0                       ARM
  500908682        1/1/2037               3,278.75                732,000.00              732,000.00             P               Y                         12                      ARM
  500908685        1/1/2037               1,003.33                224,000.00              224,000.00             P               Y                         12                      ARM
  500909072        12/1/2036              2,156.35                414,019.00              414,019.00             P               N                         0                       ARM
  500909233        10/1/2036               782.33                 123,120.00              123,120.00             P               Y                         12                      ARM
  500909237        1/1/2037               1,083.33                208,000.00              208,000.00             P               N                         0                       ARM
  500909238        1/1/2037               2,249.98                502,320.00              502,320.00             P               Y                         12                      ARM
  500909376        1/1/2037               3,425.00                548,000.00              548,000.00             P               N                         0                       ARM
  500909635        1/1/2037               1,080.91                211,770.00              211,770.00             P               N                         0                       ARM
  500909639        12/1/2036              1,202.25                183,200.00              183,200.00             P               N                         0                       ARM
  500909649        2/1/2037               1,302.09                290,700.00              290,700.00             P               Y                         12                      ARM
  500909971        1/1/2037               1,253.33                256,000.00              255,993.75             CO              Y                         36                      ARM
  500910098        2/1/2037                 875                   140,000.00              140,000.00             CO              N                         0                       ARM
  500910101        1/1/2037               2,103.75                396,000.00              396,000.00             P               N                         0                       ARM
  500910180        1/1/2037               2,252.08                460,000.00              460,000.00             RT              N                         0                       ARM
  500910248        1/1/2037               1,041.72                169,500.00              169,499.83             RT              Y                         36                      ARM
  500910249        1/1/2037               2,208.33                400,000.00              400,000.00             P               Y                         36                      ARM
  500910348        1/1/2037               1,054.17                220,000.00              219,999.84             P               N                         0                       ARM
  500910428        1/1/2037               1,955.00                272,000.00              272,000.00             CO              N                         0                       ARM
  500910480        1/1/2037               2,920.52                609,500.00              609,495.52             CO              N                         0                       ARM
  500910649        1/1/2037               3,013.28                507,500.00              507,500.00             P               N                         0                       ARM
  500910933        1/1/2037               2,974.58                649,000.00              649,000.00             RT              Y                         36                      ARM
  500911225        1/1/2037               1,455.32                240,880.00              240,880.00             P               N                         0                       ARM
  500911232        1/1/2037               1,744.58                316,000.00              316,000.00             P               N                         0                       ARM
  500911235        1/1/2037               1,251.25                218,400.00              218,400.00             P               N                         0                       ARM
  500911584        1/1/2037               3,044.17                449,600.00              449,600.00             P               Y                         36                      ARM
  500911850        1/1/2037               1,054.17                184,000.00              184,000.00             RT              N                         0                       ARM
  500911853        1/1/2037               1,325.00                212,000.00              212,000.00             P               N                         0                       ARM
  500911896        1/1/2037               2,379.95                351,500.00              351,500.00             P               Y                         36                      ARM
  500912151        2/1/2037               1,352.28                180,000.00              180,000.00             CO              N                         0                       ARM
  500912258        1/1/2037                718.23                 98,500.00                98,500.00             P               N                         0                       ARM
  500912474        1/1/2037               2,807.66                528,500.00              528,500.00             P               N                         0                       ARM
  500912557        1/1/2037               1,328.13                255,000.00              255,000.00             RT              N                         0                       ARM
  500912569        1/1/2037               2,925.00                468,000.00              468,000.00             RT              Y                         36                      ARM
  500912760        1/1/2037               2,034.38                315,000.00              315,000.00             P               N                         0                       ARM
  500912761        1/1/2037               3,625.00                600,000.00              600,000.00             P               N                         0                       ARM
  500912769        1/1/2037               1,394.79                267,800.00              267,800.00             P               Y                         12                      ARM
  500912775        1/1/2037               1,375.00                240,000.00              240,000.00             P               Y                         36                      ARM
  500912788        1/1/2037               1,980.00                288,000.00              288,000.00             P               Y                         24                      ARM
  500912900        1/1/2037               1,357.25                217,160.00              217,160.00             P               N                         0                       ARM
  500912902        1/1/2037                802.08                 140,000.00              139,998.63             RT              Y                         36                      ARM
  500913104        1/1/2037               1,078.13                207,000.00              207,000.00             RT              Y                         36                      ARM
  500913174        1/1/2037               2,471.48                416,250.00              416,250.00             P               N                         0                       ARM
  500913206        1/1/2037               2,702.50                552,000.00              552,000.00             CO              N                         0                       ARM
  500913219        1/1/2037               2,047.50                364,000.00              364,000.00             P               Y                         12                      ARM
  500913220        1/1/2037               2,047.50                364,000.00              364,000.00             P               N                         0                       ARM
  500913538        1/1/2037               1,785.00                252,000.00              252,000.00             P               N                         0                       ARM
  500913726        1/1/2037               2,558.75                534,000.00              534,000.00             CO              Y                         36                      ARM
  500913741        1/1/2037               1,271.67                218,000.00              218,000.00             CO              N                         0                       ARM
  500913774        1/1/2037               1,792.92                331,000.00              331,000.00             RT              N                         0                       ARM
  500914017        1/1/2037               1,980.00                316,800.00              316,800.00             P               Y                         36                      ARM
  500914388        1/1/2037               1,060.00                192,000.00              192,000.00             P               N                         0                       ARM
  500914389        1/1/2037                450.45                 65,520.00                65,517.91             P               Y                         36                      ARM
  500914472        1/1/2037               1,826.58                381,200.00              381,199.58             P               N                         0                       ARM
  500914548        12/1/2036              2,805.19                498,700.00              498,700.00             RT              Y                         36                      ARM
  500914549        1/1/2037               2,187.49                380,000.00              379,593.76             CO              N                         0                       ARM
  500914606        1/1/2037               1,330.57                216,500.00              216,500.00             RT              Y                         36                      ARM
  500914657        1/1/2037               1,310.96                224,736.00              224,736.00             P               N                         0                       ARM
  500914886        1/1/2037               2,342.77                339,200.00              338,941.90             P               N                         0                       ARM
  500914963        1/1/2037               1,283.25                208,800.00              208,800.00             P               N                         0                       ARM
  500915283        1/1/2037               4,306.25                636,000.00              636,000.00             P               N                         0                       ARM
  500915285        1/1/2037               1,988.44                353,500.00              353,499.99             P               Y                         12                      ARM
  500915286        1/1/2037                961.28                 161,900.00              161,900.00             P               Y                         12                      ARM
  500915287        1/1/2037                963.66                 162,300.00              162,300.00             P               Y                         12                      ARM
  500915358        1/1/2037                866.25                 132,000.00              132,000.00             P               Y                         36                      ARM
  500915503        1/1/2037               1,132.08                190,000.00              190,000.00             CO              N                         0                       ARM
  500915961        1/1/2037               6,825.00               1,000,000.00            1,000,000.00            RT              Y                         36                      ARM
  500915976        1/1/2037                775.95                 155,190.00              155,190.00             P               N                         0                       ARM
  500916512        1/1/2037                615.08                 96,800.00                96,800.00             P               Y                         36                      ARM
  500916731        1/1/2037               1,568.36                273,750.00              273,750.00             CO              Y                         36                      ARM
  500916750        1/1/2037               2,286.67                392,000.00              392,000.00             P               N                         0                       ARM
  500916753        1/1/2037               3,100.00                480,000.00              480,000.00             P               N                         0                       ARM
  500917404        1/1/2037               1,312.79                257,200.00              257,200.00             P               N                         0                       ARM
  500917542        1/1/2037                862.88                 180,080.00              180,080.00             P               N                         0                       ARM
  500917851        1/1/2037               1,508.95                219,483.00              219,483.00             P               Y                         6                       ARM
  500918082        1/1/2037               3,151.67                488,000.00              488,000.00             P               N                         0                       ARM
  500918163        1/1/2037               2,626.82                405,000.00              404,651.17             CO              N                         0                       ARM
  500918475        1/1/2037               3,870.83                743,200.00              743,200.00             P               N                         0                       ARM
  500918479        1/1/2037                959.6                  191,920.00              191,920.00             P               N                         0                       ARM
  500918483        1/1/2037                881.21                 187,992.00              187,992.00             P               N                         0                       ARM
  500918573        2/1/2037               1,077.08                220,000.00              220,000.00             CO              N                         0                       ARM
  500918737        1/1/2037               3,460.50                615,200.00              615,200.00             P               N                         0                       ARM
  500919014        1/1/2037               2,683.33                460,000.00              460,000.00             P               N                         0                       ARM
  500919259        1/1/2037               1,348.41                301,040.00              301,040.00             P               N                         0                       ARM
  500920230        1/1/2037               2,416.67                400,000.00              400,000.00             P               Y                         24                      ARM
  500921088        2/1/2037               2,905.60                449,900.00              449,900.00             P               N                         0                       ARM
  500921528        1/1/2037               2,133.00                379,200.00              379,200.00             P               Y                         6                       ARM
  500921530        1/1/2037               1,405.80                228,740.00              228,740.00             P               Y                         6                       ARM
  500921532        1/1/2037               1,620.56                361,800.00              361,800.00             P               N                         0                       ARM
  500921919        2/1/2037               1,404.47                196,200.00              196,200.00             CO              Y                         36                      ARM
  500922097        2/1/2037               1,359.47                203,920.00              203,920.00             P               N                         0                       ARM
  500922336        1/1/2037                517.8                  103,560.00              103,560.00             P               N                         0                       ARM
  700150792        10/1/2035              2,920.77                520,000.00              519,169.65             RT              Y                         36                      ARM
  700173900        12/1/2035              3,742.33                562,500.00              555,711.83             P               N                         0                       ARM
  700267811        4/1/2036               3,616.67                560,000.00              560,000.00             P               N                         0                       ARM
  700271886        8/1/2036               1,410.71                212,040.00              210,966.64             RT              N                         0                       ARM
  700276607        7/1/2036               1,720.97                258,145.00              258,145.00             P               N                         0                       ARM
  700287844        8/1/2036                 868                   134,400.00              134,400.00             CO              Y                         36                      ARM
  700295094        7/1/2036               1,567.32                213,600.00              212,473.77             CO              N                         0                       ARM
  700303370        7/1/2036               2,731.62                395,500.00              393,354.16             CO              N                         0                       ARM
  700311018        6/1/2036               1,704.34                243,750.00              242,270.72             P               N                         0                       ARM
  700313317        7/1/2036               3,093.33                464,000.00              464,000.00             P               N                         0                       ARM
  700314859        7/1/2036               2,039.38                326,300.00              326,300.00             P               N                         0                       ARM
  700316627        7/1/2036               3,476.37                550,000.00              546,462.51             CO              Y                         36                      ARM
  700320696        7/1/2036               1,686.34                247,200.00              245,770.95             P               N                         0                       ARM
  700324298        7/1/2036               2,320.67                336,000.00              334,176.99             CO              N                         0                       ARM
  700324468        7/1/2036                955.83                 148,000.00              148,000.00             P               Y                         24                      ARM
  700327582        10/1/2036               831.71                 124,770.00              124,756.00             P               N                         0                       ARM
  700328369        6/1/2036               1,093.90                223,444.00              223,434.00             CO              N                         0                       ARM
  700329426        7/1/2036               1,841.88                270,000.00              268,498.60             CO              N                         0                       ARM
  700329786        7/1/2036                631.83                 91,480.00                90,983.65             P               N                         0                       ARM
  700330498        6/1/2036               1,302.66                181,831.00              180,780.82             P               N                         0                       ARM
  700333701        8/1/2036               3,199.88                480,000.00              479,981.38             P               N                         0                       ARM
  700334780        7/1/2036                675.06                 92,000.00                91,559.17             P               Y                         36                      ARM
  700335169        7/1/2036               1,345.99                192,500.00              191,480.99             P               Y                         36                      ARM
  700339234        8/1/2036               3,169.23                554,250.00              552,969.24             P               N                         0                       ARM
  700341006        8/1/2036                698.96                 101,200.00              100,726.12             P               N                         0                       ARM
  700342395        9/1/2036               1,473.25                221,440.00              220,521.01             P               N                         0                       ARM
  700342784        7/1/2036               3,734.30                521,250.00              518,624.31             P               N                         0                       ARM
  700344015        7/1/2036               2,606.33                355,200.00              353,497.34             P               N                         0                       ARM
  700344418        8/1/2036                467.77                 63,750.00                63,464.90             P               Y                         36                      ARM
  700344771        7/1/2036                407.85                 56,250.00                55,973.63             P               Y                         36                      ARM
  700346061        10/1/2036              2,220.78                349,500.00              349,500.00             P               N                         0                       ARM
  700346308        9/1/2036                538.02                 81,900.00                81,552.03             P               Y                         36                      ARM
  700346527        7/1/2036               1,794.79                266,400.00              264,881.90             RT              N                         0                       ARM
  700346928        8/1/2036               2,205.00                392,000.00              392,000.00             P               N                         0                       ARM
  700347266        7/1/2036                671.45                 104,000.00              103,966.98             P               N                         0                       ARM
  700348304        8/1/2036                598.5                  91,200.00                91,200.00             P               Y                         36                      ARM
  700348317        8/1/2036                598.5                  91,200.00                91,200.00             P               Y                         36                      ARM
  700349614        8/1/2036               2,704.17                472,000.00              472,000.00             RT              N                         0                       ARM
  700350562        8/1/2036               1,525.50                271,200.00              271,199.50             P               N                         0                       ARM
  700350823        8/1/2036               5,973.77                975,000.00              971,004.00             P               Y                         36                      ARM
  700352122        7/1/2036               2,370.71                380,000.00              377,496.66             CO              N                         0                       ARM
  700352688        8/1/2036               2,236.67                352,000.00              352,000.00             P               N                         0                       ARM
  700353158        8/1/2036                963.07                 131,250.00              130,712.69             P               N                         0                       ARM
  700354089        9/1/2036               1,880.00                300,800.00              300,799.95             P               N                         0                       ARM
  700354543        7/1/2036               3,360.00                504,000.00              504,000.00             P               N                         0                       ARM
  700355131        7/1/2036                592.93                 84,800.00                84,287.95             P               Y                         36                      ARM
  700355191        8/1/2036               2,177.08                380,000.00              380,000.00             P               N                         0                       ARM
  700356635        8/1/2036               2,274.08                309,920.00              308,651.34             P               Y                         36                      ARM
  700357774        9/1/2036               2,025.00                432,000.00              432,000.00             P               N                         0                       ARM
  700358504        7/1/2036                604.17                 100,000.00               99,999.98             CO              N                         0                       ARM
  700358939        8/1/2036               2,601.51                430,625.00              430,595.00             RT              N                         0                       ARM
  700359375        8/1/2036               3,119.35                500,000.00              497,007.69             CO              N                         0                       ARM
  700360673        9/1/2036               3,175.53                465,500.00              463,502.52             P               N                         0                       ARM
  700362735        9/1/2036               1,168.75                220,000.00              220,000.00             RT              N                         0                       ARM
  700368544        8/1/2036               3,337.50                667,500.00              667,500.00             P               Y                         36                      ARM
  700369197        9/1/2036               1,833.32                409,300.00              409,299.97             P               Y                         36                      ARM
  700369209        12/1/2036               877.79                 147,840.00              147,838.66             P               N                         0                       ARM
  700369659        8/1/2036               1,817.96                260,000.00              258,823.99             P               Y                         36                      ARM
  700369689        8/1/2036               1,175.90                179,000.00              178,084.69             CO              N                         0                       ARM
  700369821        9/1/2036                 378                   75,600.00                75,600.00             P               Y                         36                      ARM
  700370804        9/1/2036                938.52                 166,850.00              166,848.55             P               N                         0                       ARM
  700372021        8/1/2036                633.6                  138,240.00              138,239.58             P               N                         0                       ARM
  700372427        8/1/2036               1,122.97                180,000.00              178,986.29             CO              N                         0                       ARM
  700372566        8/1/2036               1,212.57                197,300.00              197,300.00             P               Y                         36                      ARM
  700372742        8/1/2036               2,173.73                444,000.00              443,993.54             RT              N                         0                       ARM
  700373634        9/1/2036                622.97                 106,800.00              106,789.25             P               Y                         36                      ARM
  700377489        11/1/2036              2,319.08                353,500.00              353,384.01             P               N                         0                       ARM
  700377873        9/1/2036               1,091.42                162,000.00              161,344.54             CO              N                         0                       ARM
  700378152        9/1/2036               1,283.50                174,920.00              174,325.28             P               Y                         36                      ARM
  700379351        9/1/2036               1,941.53                333,000.00              332,766.38             CO              N                         0                       ARM
  700380679        9/1/2036               1,871.44                375,000.00              374,288.64             CO              N                         0                       ARM
  700381095        9/1/2036               1,044.33                192,800.00              192,800.00             P               Y                         36                      ARM
  700382399        9/1/2036                600.6                  91,520.00                91,520.00             P               N                         0                       ARM
  700382864        9/1/2036               1,413.47                207,200.00              206,381.99             P               Y                         24                      ARM
  700383799        8/1/2036               3,543.75                540,000.00              540,000.00             P               N                         0                       ARM
  700384266        10/1/2036              1,820.00                312,000.00              312,000.00             CO              N                         0                       ARM
  700386287        8/1/2036               1,446.94                235,000.00              233,564.73             P               N                         0                       ARM
  700386464        9/1/2036               3,754.00                524,000.00              522,050.26             P               N                         0                       ARM
  700386742        9/1/2036               1,926.13                262,500.00              261,607.53             P               N                         0                       ARM
  700387007        10/1/2036               930.42                 162,400.00              162,400.00             P               N                         0                       ARM
  700387851        9/1/2036               4,151.51                675,500.00              675,500.00             P               N                         0                       ARM
  700388520        8/1/2036               1,163.45                162,400.00              161,701.09             P               N                         0                       ARM
  700391206        9/1/2036               1,336.61                217,492.00              217,481.73             P               N                         0                       ARM
  700391615        9/1/2036                322.97                 60,800.00                60,793.97             P               N                         0                       ARM
  700391822        9/1/2036               1,955.63                312,900.00              312,900.00             P               N                         0                       ARM
  700392058        9/1/2036               2,344.21                417,000.00              416,748.59             P               N                         0                       ARM
  700392621        10/1/2036              1,157.38                188,320.00              188,320.00             P               N                         0                       ARM
  700392889        10/1/2036               852.71                 134,250.00              134,197.03             P               N                         0                       ARM
  700393096        10/1/2036              1,866.67                320,000.00              320,000.00             P               N                         0                       ARM
  700393603        9/1/2036               1,680.00                252,000.00              252,000.00             P               N                         0                       ARM
  700396289        10/1/2036              4,916.67                800,000.00              800,000.00             P               N                         0                       ARM
  700397567        10/1/2036              3,889.02                592,000.00              589,993.43             P               N                         0                       ARM
  700398651        9/1/2036               2,289.35                312,000.00              310,937.27             P               Y                         36                      ARM
  700398843        9/1/2036               1,353.75                228,000.00              228,000.00             P               N                         0                       ARM
  700401074        9/1/2036               3,467.92                574,000.00              574,000.00             P               N                         0                       ARM
  700401190        10/1/2036              1,942.08                316,000.00              316,000.00             P               N                         0                       ARM
  700401347        9/1/2036                419.15                 67,130.00                67,063.53             P               Y                         36                      ARM
  700401812        10/1/2036              3,383.33                580,000.00              580,000.00             CO              N                         0                       ARM
  700402523        9/1/2036                310.5                  50,400.00                49,680.49             P               Y                         36                      ARM
  700402936        10/1/2036              1,518.19                285,776.00              285,776.00             P               N                         0                       ARM
  700403507        11/1/2036              3,586.25                604,000.00              604,000.00             P               N                         0                       ARM
  700403768        10/1/2036               692.67                 94,400.00                94,144.11             P               N                         0                       ARM
  700405143        10/1/2036              1,243.22                180,000.00              179,447.05             P               N                         0                       ARM
  700405827        9/1/2036               2,812.50                450,000.00              450,000.00             P               N                         0                       ARM
  700406794        9/1/2036                864.23                 123,600.00              123,135.59             P               N                         0                       ARM
  700409155        9/1/2036               1,209.65                203,730.00              203,730.00             P               Y                         36                      ARM
  700410432        10/1/2036              1,772.46                288,400.00              288,400.00             P               Y                         36                      ARM
  700410577        10/1/2036              2,366.72                413,100.00              413,100.00             P               Y                         36                      ARM
  700412500        12/1/2036               791.09                 128,720.00              128,720.00             P               Y                         36                      ARM
  700412967        12/1/2036              2,226.00                339,200.00              339,200.00             P               N                         0                       ARM
  700413012        12/1/2036              1,476.56                262,500.00              262,500.00             CO              N                         0                       ARM
  700413551        10/1/2036              1,363.00                225,600.00              225,600.00             P               Y                         24                      ARM
  700414736        10/1/2036               801.25                 153,840.00              153,840.00             P               N                         0                       ARM
  700415132        11/1/2036              1,958.33                400,000.00              400,000.00             P               N                         0                       ARM
  700415180        11/1/2036              3,250.00                520,000.00              520,000.00             P               N                         0                       ARM
  700415404        10/1/2036              1,445.25                247,920.00              247,703.23             P               N                         0                       ARM
  700415442        10/1/2036              2,256.09                318,750.00              317,818.36             P               N                         0                       ARM
  700415698        1/1/2037                944.6                  153,697.00              153,697.00             P               N                         0                       ARM
  700415773        9/1/2036               2,178.08                354,400.00              354,400.00             P               N                         0                       ARM
  700416077        10/1/2036               964.54                 165,350.00              165,350.00             CO              N                         0                       ARM
  700416529        10/1/2036               773.33                 116,000.00              116,000.00             P               N                         0                       ARM
  700416839        10/1/2036              1,546.13                231,920.00              231,920.00             P               N                         0                       ARM
  700416990        12/1/2036               889.57                 181,700.00              181,700.00             RT              N                         0                       ARM
  700417496        10/1/2036               724.5                  103,616.00              103,305.01             P               N                         0                       ARM
  700417520        10/1/2036              1,874.91                300,000.00              299,985.00             CO              N                         0                       ARM
  700418161        11/1/2036              1,487.50                280,000.00              280,000.00             P               N                         0                       ARM
  700418302        11/1/2036               632.88                 104,752.00              104,752.00             P               N                         0                       ARM
  700418468        10/1/2036              3,591.51                520,000.00              518,402.63             RT              Y                         36                      ARM
  700419250        11/1/2036              2,290.64                340,000.00              339,179.48             P               N                         0                       ARM
  700419460        10/1/2036              1,022.08                178,400.00              178,400.00             P               N                         0                       ARM
  700419700        10/1/2036              1,246.88                190,000.00              190,000.00             P               Y                         36                      ARM
  700419857        10/1/2036              2,558.13                383,920.00              383,619.33             P               N                         0                       ARM
  700419961        10/1/2036              2,295.83                380,000.00              380,000.00             P               Y                         36                      ARM
  700419995        11/1/2036              1,375.01                259,000.00              258,825.06             RT              N                         0                       ARM
  700420402        10/1/2036               880.96                 127,550.00              127,158.16             P               Y                         36                      ARM
  700420966        10/1/2036               804.42                 117,920.00              117,548.71             P               Y                         36                      ARM
  700421229        10/1/2036              2,658.16                464,000.00              463,970.00             P               N                         0                       ARM
  700421244        10/1/2036               884.1                  129,600.00              129,191.92             P               Y                         36                      ARM
  700421816        10/1/2036               476.46                 77,526.00                77,526.00             P               N                         0                       ARM
  700421957        10/1/2036              1,318.13                222,000.00              222,000.00             P               N                         0                       ARM
  700422120        10/1/2036              1,337.33                217,600.00              217,600.00             RT              N                         0                       ARM
  700422144        10/1/2036              2,968.00                508,800.00              508,800.00             P               N                         0                       ARM
  700422185        12/1/2036              2,754.00                518,400.00              518,400.00             RT              N                         0                       ARM
  700422220        10/1/2036               410.95                 59,500.00                59,317.24             P               Y                         36                      ARM
  700422292        10/1/2036              1,754.76                285,520.00              285,520.00             P               N                         0                       ARM
  700422371        10/1/2036              5,306.67                796,000.00              796,000.00             P               N                         0                       ARM
  700423128        10/1/2036              2,152.50                328,000.00              328,000.00             P               N                         0                       ARM
  700423530        10/1/2036              2,767.66                416,000.00              413,296.37             P               N                         0                       ARM
  700423715        12/1/2036               872.08                 149,500.00              149,500.00             CO              Y                         36                      ARM
  700425031        11/1/2036              1,036.59                164,000.00              163,552.81             P               N                         0                       ARM
  700425417        11/1/2036              1,390.73                211,920.00              211,920.00             P               N                         0                       ARM
  700425532        11/1/2036               563.33                 104,000.00              104,000.00             P               Y                         36                      ARM
  700426060        10/1/2036                975                   156,000.00              156,000.00             P               Y                         36                      ARM
  700426275        11/1/2036              1,353.80                217,000.00              216,393.82             P               N                         0                       ARM
  700426480        11/1/2036              1,100.00                176,000.00              176,000.00             CO              N                         0                       ARM
  700426581        10/1/2036               505.06                 73,125.00                72,900.35             P               Y                         36                      ARM
  700426934        11/1/2036              1,978.23                269,600.00              269,053.68             P               N                         0                       ARM
  700427074        10/1/2036              2,001.19                276,000.00              275,232.73             P               N                         0                       ARM
  700427140        10/1/2036              1,766.11                319,900.00              319,900.00             P               Y                         36                      ARM
  700427475        10/1/2036              3,098.67                531,200.00              531,200.00             RT              Y                         24                      ARM
  700428541        1/1/2037               1,026.88                159,000.00              159,000.00             P               N                         0                       ARM
  700428998        11/1/2036              1,918.64                274,400.00              273,785.26             P               N                         0                       ARM
  700429514        11/1/2036               826.41                 184,500.00              184,500.00             P               N                         0                       ARM
  700429855        11/1/2036              6,458.33                999,999.00              999,999.00             P               Y                         36                      ARM
  700429883        10/1/2036               761.59                 123,920.00              123,920.00             P               N                         0                       ARM
  700430056        11/1/2036              1,218.12                168,000.00              167,650.86             CO              N                         0                       ARM
  700430389        10/1/2036               845.5                  142,400.00              142,400.00             P               Y                         36                      ARM
  700430792        10/1/2036              2,467.50                376,000.00              376,000.00             P               Y                         24                      ARM
  700431114        11/1/2036              1,550.00                240,000.00              240,000.00             P               N                         0                       ARM
  700431697        10/1/2036              3,255.00                496,000.00              496,000.00             P               N                         0                       ARM
  700433109        10/1/2036                720                   128,000.00              128,000.00             P               Y                         36                      ARM
  700433193        10/1/2036                720                   128,000.00              128,000.00             P               Y                         36                      ARM
  700433346        12/1/2036              2,340.00                416,000.00              416,000.00             RT              N                         0                       ARM
  700433560        10/1/2036              2,333.29                400,000.00              399,985.28             RT              Y                         36                      ARM
  700433594        10/1/2036               765.13                 106,800.00              106,495.54             P               N                         0                       ARM
  700434516        12/1/2036              2,485.33                372,800.00              372,800.00             P               N                         0                       ARM
  700435018        12/1/2036              2,403.33                412,000.00              412,000.00             P               N                         0                       ARM
  700435281        11/1/2036              1,997.68                308,000.00              307,043.08             RT              N                         0                       ARM
  700435738        11/1/2036              3,475.73                547,000.00              547,000.00             RT              N                         0                       ARM
  700435976        12/1/2036               723.76                 92,000.00                91,893.76             P               N                         0                       ARM
  700435980        11/1/2036              1,340.00                192,000.00              192,000.00             P               Y                         36                      ARM
  700436013        10/1/2036              1,268.75                217,500.00              217,500.00             RT              Y                         36                      ARM
  700436133        11/1/2036               540.66                 97,930.00                97,930.00             P               Y                         36                      ARM
  700436500        11/1/2036              1,208.33                200,000.00              199,999.26             P               Y                         36                      ARM
  700437029        12/1/2036              1,630.40                269,860.00              269,860.00             P               N                         0                       ARM
  700437058        11/1/2036              2,318.75                318,000.00              318,000.00             P               N                         0                       ARM
  700437235        11/1/2036               570.77                 88,000.00                87,585.68             P               Y                         36                      ARM
  700438224        11/1/2036              3,598.79                595,680.00              595,662.42             P               N                         0                       ARM
  700439271        12/1/2036              1,170.00                208,000.00              208,000.00             RT              N                         0                       ARM
  700439461        11/1/2036              1,337.75                184,500.00              184,116.59             P               N                         0                       ARM
  700439658        11/1/2036              1,997.06                304,000.00              303,220.56             P               N                         0                       ARM
  700439716        11/1/2036              2,081.33                356,800.00              356,800.00             RT              N                         0                       ARM
  700439717        11/1/2036              1,173.33                176,000.00              176,000.00             P               Y                         36                      ARM
  700440808        11/1/2036               295.84                 45,080.00                45,080.00             P               N                         0                       ARM
  700440975        11/1/2036              1,690.00                312,000.00              312,000.00             P               N                         0                       ARM
  700440979        11/1/2036              3,325.00                532,000.00              532,000.00             P               N                         0                       ARM
  700441606        11/1/2036              1,517.86                238,877.00              238,877.00             P               N                         0                       ARM
  700441817        12/1/2036              1,169.67                193,600.00              193,600.00             P               N                         0                       ARM
  700442341        12/1/2036               888.35                 124,000.00              123,824.40             P               N                         0                       ARM
  700442625        11/1/2036               976.65                 130,000.00              129,749.59             CO              N                         0                       ARM
  700442700        10/1/2036              1,575.00                252,000.00              252,000.00             P               N                         0                       ARM
  700442895        11/1/2036              2,676.98                407,920.00              407,920.00             P               N                         0                       ARM
  700443095        11/1/2036              2,125.15                324,000.00              323,831.68             P               N                         0                       ARM
  700443190        12/1/2036              1,302.92                212,000.00              212,000.00             P               N                         0                       ARM
  700443587        11/1/2036              2,475.00                396,000.00              396,000.00             P               N                         0                       ARM
  700443872        12/1/2036               643.77                 99,680.00                99,680.00             P               N                         0                       ARM
  700444185        11/1/2036               773.33                 128,000.00              128,000.00             P               N                         0                       ARM
  700444188        11/1/2036               773.33                 128,000.00              128,000.00             P               N                         0                       ARM
  700444648        11/1/2036              1,885.39                287,000.00              286,171.92             CO              Y                         36                      ARM
  700445200        11/1/2036              1,908.70                286,400.00              286,304.33             P               N                         0                       ARM
  700445279        1/1/2037               2,790.63                470,000.00              470,000.00             RT              Y                         36                      ARM
  700445313        10/1/2036              1,472.38                228,000.00              227,980.76             CO              Y                         24                      ARM
  700445655        11/1/2036               974.87                 167,120.00              167,120.00             P               Y                         36                      ARM
  700445680        11/1/2036              2,034.94                325,590.00              325,590.00             P               Y                         36                      ARM
  700446001        12/1/2036               397.03                 57,750.00                57,750.00             P               Y                         36                      ARM
  700446124        12/1/2036               352.31                 47,450.00                47,387.73             CO              Y                         36                      ARM
  700446327        11/1/2036               794.31                 113,600.00              113,345.48             CO              N                         0                       ARM
  700446550        11/1/2036               902.84                 149,435.00              149,435.00             P               N                         0                       ARM
  700446813        11/1/2036               663.19                 86,250.00                85,790.00             P               N                         0                       ARM
  700446832        12/1/2036              2,002.00                343,200.00              343,200.00             P               N                         0                       ARM
  700446972        11/1/2036              2,695.31                431,250.00              431,250.00             P               N                         0                       ARM
  700447121        1/1/2037                 640                   128,000.00              128,000.00             P               N                         0                       ARM
  700447214        12/1/2036               974.46                 179,900.00              179,900.00             P               N                         0                       ARM
  700447544        11/1/2036              1,760.00                256,000.00              256,000.00             P               N                         0                       ARM
  700447909        12/1/2036              4,646.78                708,080.00              708,080.00             P               N                         0                       ARM
  700448084        12/1/2036              2,465.24                340,000.00              339,530.48             P               N                         0                       ARM
  700448318        12/1/2036              4,593.75                700,000.00              700,000.00             P               N                         0                       ARM
  700449483        12/1/2036              1,468.27                202,500.00              201,090.63             P               N                         0                       ARM
  700449936        12/1/2036              6,911.65                920,000.00              918,822.67             CO              Y                         24                      ARM
  700450089        11/1/2036              1,818.92                295,960.00              295,960.00             P               N                         0                       ARM
  700450920        11/1/2036              1,313.19                192,500.00              192,046.76             CO              N                         0                       ARM
  700451152        1/1/2037               2,307.50                340,800.00              340,800.00             RT              N                         0                       ARM
  700451199        11/1/2036              2,548.91                324,000.00              323,436.68             CO              N                         0                       ARM
  700451479        11/1/2036              1,739.79                269,387.00              269,387.00             P               N                         0                       ARM
  700451999        12/1/2036              1,235.27                172,425.00              172,180.83             P               N                         0                       ARM
  700452110        12/1/2036              3,094.35                453,600.00              452,890.16             RT              N                         0                       ARM
  700452243        12/1/2036              1,353.12                193,520.00              193,231.86             P               N                         0                       ARM
  700452749        12/1/2036              2,220.31                367,500.00              367,500.00             P               N                         0                       ARM
  700453327        1/1/2037               2,898.02                647,000.00              647,000.00             RT              N                         0                       ARM
  700453421        11/1/2036               516.25                 84,000.00                84,000.00             P               N                         0                       ARM
  700453674        12/1/2036              2,727.57                415,200.00              413,992.15             P               N                         0                       ARM
  700453805        12/1/2036               630.4                  126,080.00              126,080.00             P               N                         0                       ARM
  700453827        1/1/2037                746.67                 112,000.00              112,000.00             P               N                         0                       ARM
  700453838        11/1/2036               994.06                 203,043.00              203,043.00             P               N                         0                       ARM
  700453856        12/1/2036              1,997.33                342,400.00              342,400.00             P               N                         0                       ARM
  700453939        12/1/2036               509.95                 104,160.00              104,160.00             P               N                         0                       ARM
  700453996        1/1/2037               1,670.38                262,880.00              262,880.00             P               N                         0                       ARM
  700454523        12/1/2036              5,857.40                969,500.00              969,500.00             P               N                         0                       ARM
  700454937        11/1/2036              1,489.42                234,400.00              234,400.00             CO              Y                         36                      ARM
  700454951        12/1/2036              1,042.08                164,000.00              164,000.00             P               N                         0                       ARM
  700455584        11/1/2036               603.75                 92,000.00                92,000.00             P               N                         0                       ARM
  700455696        12/1/2036              1,039.51                172,056.00              172,056.00             P               Y                         36                      ARM
  700455827        11/1/2036              1,154.87                188,000.00              187,865.43             CO              Y                         36                      ARM
  700456566        12/1/2036              1,420.83                248,000.00              247,870.00             P               N                         0                       ARM
  700456758        1/1/2037                828.75                 153,000.00              153,000.00             P               N                         0                       ARM
  700457233        12/1/2036               328.13                 45,000.00                44,957.22             P               N                         0                       ARM
  700457876        11/1/2036              2,530.00                368,000.00              368,000.00             RT              Y                         24                      ARM
  700458075        12/1/2036              3,565.00                552,000.00              552,000.00             CO              N                         0                       ARM
  700458094        12/1/2036              1,693.36                318,750.00              318,750.00             RT              N                         0                       ARM
  700458587        12/1/2036              2,230.42                404,000.00              404,000.00             RT              N                         0                       ARM
  700458875        12/1/2036              2,600.57                428,000.00              427,165.90             P               N                         0                       ARM
  700459544        1/1/2037                387.19                 61,950.00                61,950.00             P               Y                         36                      ARM
  700459731        11/1/2036              2,835.00                432,000.00              432,000.00             CO              N                         0                       ARM
  700459841        1/1/2037               2,870.83                424,000.00              424,000.00             RT              Y                         36                      ARM
  700459852        12/1/2036              2,880.89                388,000.00              387,490.55             P               N                         0                       ARM
  700460425        1/1/2037               3,205.00                512,800.00              512,800.00             P               N                         0                       ARM
  700460490        12/1/2036              3,529.25                594,400.00              594,400.00             RT              N                         0                       ARM
  700460538        12/1/2036              5,225.00                760,000.00              760,000.00             P               Y                         36                      ARM
  700461751        1/1/2037               1,198.24                182,400.00              182,246.76             P               N                         0                       ARM
  700461871        12/1/2036              2,676.67                467,200.00              467,200.00             P               N                         0                       ARM
  700461906        12/1/2036               904.68                 127,720.00              127,720.00             P               N                         0                       ARM
  700463073        12/1/2036              1,072.52                147,920.00              147,715.75             P               N                         0                       ARM
  700463103        1/1/2037                788.33                 137,600.00              137,600.00             P               N                         0                       ARM
  700463127        12/1/2036              1,387.77                195,920.00              195,920.00             P               N                         0                       ARM
  700463148        12/1/2036               985.5                  175,200.00              175,200.00             P               Y                         36                      ARM
  700463188        12/1/2036              1,748.05                244,000.00              243,654.45             RT              N                         0                       ARM
  700463276        12/1/2036               383.33                 73,600.00                73,600.00             P               N                         0                       ARM
  700463383        12/1/2036              1,973.02                296,560.00              296,072.41             P               Y                         36                      ARM
  700463765        12/1/2036              1,773.75                309,600.00              309,600.00             P               N                         0                       ARM
  700465103        12/1/2036              1,432.82                200,000.00              199,716.79             P               N                         0                       ARM
  700465173        12/1/2036              1,037.76                160,000.00              159,723.71             RT              N                         0                       ARM
  700465345        12/1/2036              2,299.08                355,986.00              355,986.00             P               N                         0                       ARM
  700465447        12/1/2036              3,037.59                424,000.00              423,370.28             CO              N                         0                       ARM
  700465591        1/1/2037               1,447.37                207,000.00              206,846.38             P               N                         0                       ARM
  700466085        1/1/2037                 930                   144,000.00              144,000.00             RT              Y                         36                      ARM
  700466168        1/1/2037               1,919.99                268,000.00              267,810.85             CO              N                         0                       ARM
  700466417        12/1/2036              1,246.88                190,000.00              190,000.00             P               Y                         36                      ARM
  700467096        2/1/2037               1,925.00                308,000.00              308,000.00             P               N                         0                       ARM
  700467252        12/1/2036               728.75                 127,200.00              127,200.00             P               N                         0                       ARM
  700467419        1/1/2037               2,255.86                393,750.00              393,750.00             P               N                         0                       ARM
  700467702        1/1/2037               2,458.33                400,000.00              400,000.00             CO              N                         0                       ARM
  700467930        1/1/2037                871.12                 112,000.00              111,933.88             P               N                         0                       ARM
  700468475        12/1/2036              1,102.50                168,000.00              168,000.00             P               N                         0                       ARM
  700468616        12/1/2036              1,686.67                352,000.00              351,990.00             P               Y                         36                      ARM
  700468775        12/1/2036              1,430.13                214,960.00              214,606.58             P               N                         0                       ARM
  700468861        1/1/2037               1,500.00                225,000.00              224,999.22             P               N                         0                       ARM
  700468911        1/1/2037               2,160.00                324,000.00              324,000.00             P               N                         0                       ARM
  700469043        1/1/2037                971.12                 190,260.00              190,260.00             P               Y                         36                      ARM
  700469583        1/1/2037               2,406.25                420,000.00              420,000.00             P               N                         0                       ARM
  700469868        12/1/2036              1,002.51                196,410.00              196,410.00             P               N                         0                       ARM
  700470148        1/1/2037               1,408.75                276,000.00              275,999.75             RT              N                         0                       ARM
  700470158        12/1/2036              1,012.34                147,250.00              147,250.00             P               N                         0                       ARM
  700470191        11/1/2036              5,252.49                831,000.00              828,686.28             P               N                         0                       ARM
  700470314        12/1/2036              2,376.93                305,600.00              305,237.84             P               N                         0                       ARM
  700470348        1/1/2037                737.11                 138,750.00              138,750.00             RT              N                         0                       ARM
  700470355        12/1/2036              1,085.00                168,000.00              168,000.00             P               N                         0                       ARM
  700470440        12/1/2036              1,046.75                189,600.00              189,600.00             P               Y                         36                      ARM
  700470918        12/1/2036              2,159.62                294,320.00              293,923.71             P               N                         0                       ARM
  700471070        12/1/2036              1,003.00                163,200.00              163,200.00             P               Y                         24                      ARM
  700471607        12/1/2036              3,695.00                591,200.00              591,200.00             P               Y                         36                      ARM
  700471823        12/1/2036              1,033.59                183,750.00              183,750.00             P               N                         0                       ARM
  700471940        12/1/2036              1,075.78                202,500.00              202,500.00             P               N                         0                       ARM
  700472201        12/1/2036              4,519.67                688,000.00              686,840.69             P               N                         0                       ARM
  700472628        12/1/2036              1,629.18                248,000.00              247,582.11             CO              N                         0                       ARM
  700472705        1/1/2037               1,037.92                188,000.00              187,915.25             RT              Y                         36                      ARM
  700472742        12/1/2036              1,255.33                215,200.00              215,200.00             P               N                         0                       ARM
  700472859        12/1/2036              2,876.04                502,000.00              502,000.00             CO              N                         0                       ARM
  700472875        12/1/2036               834.75                 151,200.00              151,200.00             P               N                         0                       ARM
  700473122        12/1/2036              4,195.53                760,000.00              759,945.83             RT              Y                         36                      ARM
  700473202        12/1/2036              1,524.17                236,000.00              236,000.00             P               Y                         36                      ARM
  700473426        1/1/2037               1,255.50                194,400.00              194,400.00             P               N                         0                       ARM
  700473503        2/1/2037               2,336.76                326,175.00              326,175.00             P               Y                         24                      ARM
  700473626        1/1/2037               2,645.83                508,000.00              508,000.00             RT              N                         0                       ARM
  700473650        12/1/2036              2,199.71                346,405.00              346,184.20             P               Y                         36                      ARM
  700473742        1/1/2037               2,031.67                368,000.00              368,000.00             CO              N                         0                       ARM
  700473858        12/1/2036              3,681.25                620,000.00              620,000.00             P               N                         0                       ARM
  700474047        2/1/2037               1,750.00                300,000.00              300,000.00             CO              N                         0                       ARM
  700474094        12/1/2036               971.46                 135,600.00              135,407.96             P               N                         0                       ARM
  700474428        12/1/2036              1,663.20                261,750.00              261,750.00             P               Y                         36                      ARM
  700474620        2/1/2037               1,372.50                244,000.00              244,000.00             P               N                         0                       ARM
  700475043        12/1/2036               737.33                 126,400.00              126,081.03             P               Y                         24                      ARM
  700475458        12/1/2036              4,170.83                616,000.00              615,999.59             P               N                         0                       ARM
  700475591        12/1/2036              1,060.82                152,000.00              151,996.65             P               N                         0                       ARM
  700475741        1/1/2037               2,968.67                467,200.00              467,200.00             RT              N                         0                       ARM
  700475826        1/1/2037               1,671.67                272,000.00              272,000.00             RT              N                         0                       ARM
  700475967        2/1/2037               1,936.00                281,600.00              281,600.00             P               N                         0                       ARM
  700476065        12/1/2036              1,102.50                168,000.00              168,000.00             P               N                         0                       ARM
  700476072        12/1/2036                990                   144,000.00              144,000.00             P               N                         0                       ARM
  700476338        12/1/2036              4,108.33                580,000.00              580,000.00             P               N                         0                       ARM
  700476427        1/1/2037                524.95                 83,992.00                83,992.00             P               Y                         36                      ARM
  700476796        1/1/2037               3,435.83                532,000.00              532,000.00             CO              N                         0                       ARM
  700477237        2/1/2037                416.67                 80,000.00                80,000.00             CO              N                         0                       ARM
  700477427        1/1/2037               3,048.33                472,000.00              472,000.00             P               N                         0                       ARM
  700477618        1/1/2037               3,412.50                520,000.00              520,000.00             P               N                         0                       ARM
  700477705        1/1/2037               2,199.60                348,000.00              347,685.40             P               N                         0                       ARM
  700477799        1/1/2037               1,447.24                199,600.00              199,462.64             P               N                         0                       ARM
  700478214        1/1/2037               1,068.30                179,925.00              179,925.00             P               Y                         36                      ARM
  700478274        12/1/2036               938.57                 155,350.00              155,350.00             P               N                         0                       ARM
  700479072        1/1/2037                746.72                 121,500.00              121,500.00             RT              N                         0                       ARM
  700479110        12/1/2036               862.5                  184,000.00              184,000.00             P               N                         0                       ARM
  700479447        12/1/2036              1,750.00                280,000.00              280,000.00             P               N                         0                       ARM
  700479665        1/1/2037                979.42                 167,900.00              167,900.00             P               Y                         36                      ARM
  700479682        1/1/2037               2,396.92                410,900.00              410,900.00             P               Y                         36                      ARM
  700479703        1/1/2037               1,804.58                284,000.00              284,000.00             RT              N                         0                       ARM
  700480309        1/1/2037               2,362.50                420,000.00              419,998.23             CO              N                         0                       ARM
  700480426        1/1/2037               3,132.40                509,678.00              509,678.00             P               N                         0                       ARM
  700480574        1/1/2037               4,446.54                660,000.00              659,472.21             P               N                         0                       ARM
  700481121        1/1/2037                748.13                 133,000.00              133,000.00             CO              N                         0                       ARM
  700481386        1/1/2037               2,061.25                388,000.00              388,000.00             RT              N                         0                       ARM
  700481437        1/1/2037                511.88                 78,000.00                78,000.00             P               N                         0                       ARM
  700481951        1/1/2037               1,306.20                189,120.00              188,976.10             P               N                         0                       ARM
  700482009        1/1/2037               1,791.75                287,200.00              286,934.00             P               N                         0                       ARM
  700482102        2/1/2037               2,861.25                436,000.00              436,000.00             P               N                         0                       ARM
  700482472        12/1/2036              1,501.29                232,500.00              232,415.97             P               N                         0                       ARM
  700482640        2/1/2037                839.58                 124,000.00              124,000.00             CO              Y                         36                      ARM
  700482786        1/1/2037                600.37                 86,925.00                86,858.86             P               N                         0                       ARM
  700482822        1/1/2037                335.16                 48,750.00                48,750.00             P               N                         0                       ARM
  700482834        1/1/2037                335.16                 48,750.00                48,750.00             P               N                         0                       ARM
  700483215        1/1/2037                366.24                 48,750.00                48,718.92             P               N                         0                       ARM
  700483228        1/1/2037                335.16                 48,750.00                48,750.00             P               N                         0                       ARM
  700483712        12/1/2036              1,452.97                225,000.00              224,952.48             P               N                         0                       ARM
  700483835        1/1/2037               2,015.34                327,920.00              327,920.00             P               N                         0                       ARM
  700483917        1/1/2037               3,937.50                540,000.00              540,000.00             P               N                         0                       ARM
  700484110        12/1/2036              2,566.04                353,902.00              353,413.28             P               N                         0                       ARM
  700484220        1/1/2037               4,392.69                636,000.00              635,516.06             P               N                         0                       ARM
  700484395        1/1/2037               1,680.00                252,000.00              252,000.00             P               N                         0                       ARM
  700484448        1/1/2037               1,450.00                240,000.00              240,000.00             P               N                         0                       ARM
  700484499        1/1/2037                808.5                  123,200.00              123,200.00             P               Y                         36                      ARM
  700484559        1/1/2037                980.85                 130,560.00              130,476.75             P               Y                         36                      ARM
  700484732        1/1/2037               2,565.00                432,000.00              432,000.00             RT              N                         0                       ARM
  700484981        1/1/2037                924.8                  138,720.00              138,719.03             P               N                         0                       ARM
  700485102        1/1/2037               2,325.00                360,000.00              360,000.00             P               Y                         36                      ARM
  700485125        2/1/2037               1,540.00                308,000.00              308,000.00             P               N                         0                       ARM
  700485128        2/1/2037                452.12                 58,800.00                58,800.00             RT              Y                         24                      ARM
  700485273        1/1/2037                637.5                  127,500.00              127,500.00             RT              Y                         36                      ARM
  700485885        1/1/2037               3,785.83                616,000.00              616,000.00             P               Y                         36                      ARM
  700486327        2/1/2037               2,416.49                345,600.00              345,600.00             CO              N                         0                       ARM
  700486618        1/1/2037               1,244.84                192,750.00              192,750.00             P               N                         0                       ARM
  700486699        1/1/2037               2,641.55                360,000.00              359,758.45             P               N                         0                       ARM
  700486759        1/1/2037               1,247.12                172,000.00              171,881.63             P               Y                         24                      ARM
  700486789        1/1/2037               2,016.67                352,000.00              352,000.00             P               Y                         24                      ARM
  700486863        1/1/2037               1,808.33                280,000.00              280,000.00             RT              N                         0                       ARM
  700486889        2/1/2037               1,075.08                182,192.00              182,192.00             P               N                         0                       ARM
  700487530        1/1/2037               1,151.38                181,200.00              181,200.00             P               Y                         24                      ARM
  700487573        1/1/2037               2,365.00                344,000.00              344,000.00             P               Y                         36                      ARM
  700487720        1/1/2037               1,516.67                280,000.00              280,000.00             P               N                         0                       ARM
  700487782        1/1/2037               1,027.27                140,000.00              139,906.06             P               N                         0                       ARM
  700487799        2/1/2037               1,381.25                204,000.00              204,000.00             P               N                         0                       ARM
  700487850        1/1/2037               2,085.00                417,000.00              417,000.00             P               N                         0                       ARM
  700488172        1/1/2037               2,603.81                409,780.00              409,780.00             P               N                         0                       ARM
  700488259        1/1/2037               2,566.67                352,000.00              352,000.00             P               N                         0                       ARM
  700488326        2/1/2037               2,453.33                368,000.00              368,000.00             P               N                         0                       ARM
  700488478        1/1/2037                920.29                 145,600.00              145,468.38             P               Y                         36                      ARM
  700488768        1/1/2037                980.85                 130,560.00              130,476.75             P               Y                         36                      ARM
  700488802        1/1/2037               2,393.83                433,600.00              433,600.00             RT              N                         0                       ARM
  700488989        2/1/2037               2,146.25                404,000.00              404,000.00             CO              N                         0                       ARM
  700489016        1/1/2037                461.78                 94,320.00                94,320.00             P               N                         0                       ARM
  700489041        1/1/2037               2,788.97                430,000.00              429,629.78             CO              N                         0                       ARM
  700489495        1/1/2037               1,456.56                237,000.00              237,000.00             CO              N                         0                       ARM
  700489576        1/1/2037               1,760.00                264,000.00              264,000.00             P               N                         0                       ARM
  700489785        1/1/2037               2,538.65                487,420.00              487,420.00             P               N                         0                       ARM
  700489868        1/1/2037               1,312.50                200,000.00              200,000.00             P               N                         0                       ARM
  700490031        1/1/2037               1,232.50                232,000.00              232,000.00             P               Y                         36                      ARM
  700490169        1/1/2037               2,433.27                348,000.00              347,741.73             P               N                         0                       ARM
  700490191        1/1/2037               1,041.26                169,425.00              169,425.00             P               N                         0                       ARM
  700490418        1/1/2037               1,416.98                215,920.00              215,920.00             P               N                         0                       ARM
  700490503        2/1/2037               4,750.00                712,500.00              712,500.00             RT              N                         0                       ARM
  700490861        1/1/2037               1,096.47                202,425.00              202,425.00             P               N                         0                       ARM
  700490879        1/1/2037                 940                   150,400.00              150,400.00             P               Y                         36                      ARM
  700490915        1/1/2037               1,906.67                332,800.00              332,800.00             P               N                         0                       ARM
  700490948        1/1/2037               1,812.50                348,000.00              348,000.00             P               N                         0                       ARM
  700491283        1/1/2037               1,962.69                303,900.00              303,900.00             P               N                         0                       ARM
  700491386        2/1/2037               3,107.21                439,000.00              439,000.00             RT              N                         0                       ARM
  700491533        2/1/2037               1,542.21                247,200.00              247,200.00             P               N                         0                       ARM
  700491547        1/1/2037                570.35                 89,760.00                89,760.00             P               Y                         24                      ARM
  700491817        1/1/2037                723.13                 133,500.00              133,500.00             RT              N                         0                       ARM
  700491904        1/1/2037               1,254.66                183,920.00              183,776.52             P               N                         0                       ARM
  700492082        2/1/2037               2,182.19                328,000.00              328,000.00             P               Y                         24                      ARM
  700492282        2/1/2037               2,214.84                337,500.00              337,500.00             P               N                         0                       ARM
  700492331        1/1/2037               3,870.00                688,000.00              688,000.00             RT              Y                         36                      ARM
  700492385        2/1/2037                354.02                 45,000.00                45,000.00             P               N                         0                       ARM
  700492421        1/1/2037               3,230.00                544,000.00              544,000.00             RT              N                         0                       ARM
  700492561        1/1/2037               3,874.35                590,377.00              590,377.00             P               N                         0                       ARM
  700492890        2/1/2037               4,060.00                672,000.00              672,000.00             P               N                         0                       ARM
  700492953        1/1/2037               1,856.00                371,200.00              371,200.00             RT              N                         0                       ARM
  700493034        1/1/2037               2,185.73                416,000.00              416,000.00             RT              N                         0                       ARM
  700493069        1/1/2037               1,270.83                200,000.00              200,000.00             P               N                         0                       ARM
  700493200        1/1/2037               1,672.33                276,800.00              276,800.00             P               N                         0                       ARM
  700493260        2/1/2037                512.03                 76,000.00                76,000.00             P               Y                         36                      ARM
  700493305        1/1/2037               1,771.88                315,000.00              315,000.00             RT              N                         0                       ARM
  700493344        2/1/2037               1,520.00                304,000.00              304,000.00             CO              Y                         36                      ARM
  700493441        2/1/2037               3,193.57                451,200.00              451,200.00             CO              N                         0                       ARM
  700493485        2/1/2037               2,942.50                428,000.00              428,000.00             P               N                         0                       ARM
  700493540        1/1/2037               1,882.62                286,875.00              286,854.95             P               N                         0                       ARM
  700493751        2/1/2037               1,457.50                212,000.00              212,000.00             P               N                         0                       ARM
  700493950        2/1/2037                793.33                 136,000.00              136,000.00             P               Y                         36                      ARM
  700494057        2/1/2037               1,700.00                272,000.00              272,000.00             P               N                         0                       ARM
  700494111        1/1/2037               1,955.58                302,800.00              302,800.00             P               N                         0                       ARM
  700494169        1/1/2037                691.33                 108,800.00              108,800.00             P               N                         0                       ARM
  700494363        2/1/2037               2,233.21                308,000.00              308,000.00             P               N                         0                       ARM
  700494402        2/1/2037               1,968.75                315,000.00              315,000.00             CO              Y                         24                      ARM
  700494412        2/1/2037               1,111.17                180,800.00              180,800.00             RT              Y                         36                      ARM
  700494505        2/1/2037               2,181.55                312,000.00              312,000.00             CO              N                         0                       ARM
  700494553        1/1/2037                783.6                  156,720.00              156,720.00             P               N                         0                       ARM
  700494705        2/1/2037               1,161.20                227,500.00              227,500.00             CO              N                         0                       ARM
  700494879        2/1/2037               1,768.67                303,200.00              303,200.00             P               N                         0                       ARM
  700495062        2/1/2037               2,060.63                314,000.00              314,000.00             P               N                         0                       ARM
  700495151        1/1/2037               1,191.41                187,500.00              187,500.00             P               N                         0                       ARM
  700495289        1/1/2037               2,201.53                318,750.00              318,507.45             RT              Y                         36                      ARM
  700495404        2/1/2037               2,625.00                420,000.00              420,000.00             P               N                         0                       ARM
  700495526        2/1/2037                455.35                 66,750.00                66,750.00             P               Y                         24                      ARM
  700495584        1/1/2037               1,068.67                183,200.00              183,200.00             P               Y                         36                      ARM
  700495811        1/1/2037               3,040.63                486,500.00              486,500.00             P               N                         0                       ARM
  700495816        1/1/2037               1,048.50                186,400.00              186,400.00             P               N                         0                       ARM
  700495961        2/1/2037               1,103.58                150,400.00              150,400.00             P               N                         0                       ARM
  700496115        2/1/2037                606.67                 112,000.00              112,000.00             P               Y                         36                      ARM
  700496273        1/1/2037               1,175.41                194,550.00              194,550.00             P               Y                         36                      ARM
  700496549        1/1/2037               1,947.92                340,000.00              340,000.00             RT              N                         0                       ARM
  700496552        1/1/2037               2,403.33                412,000.00              412,000.00             CO              N                         0                       ARM
  700496736        2/1/2037               1,733.33                320,000.00              320,000.00             RT              N                         0                       ARM
  700497004        1/1/2037                898.33                 176,000.00              176,000.00             P               N                         0                       ARM
  700497194        2/1/2037               2,890.00                544,000.00              544,000.00             RT              N                         0                       ARM
  700497274        1/1/2037               1,677.50                264,000.00              264,000.00             P               N                         0                       ARM
  700497336        1/1/2037               1,650.00                264,000.00              264,000.00             P               N                         0                       ARM
  700497427        2/1/2037               3,780.00                648,000.00              648,000.00             P               Y                         36                      ARM
  700497629        2/1/2037               2,416.80                407,040.00              407,040.00             P               N                         0                       ARM
  700497688        1/1/2037               3,048.33                496,000.00              496,000.00             P               Y                         36                      ARM
  700497735        2/1/2037               1,953.63                269,440.00              269,440.00             P               N                         0                       ARM
  700497820        1/1/2037               1,217.19                205,000.00              205,000.00             P               N                         0                       ARM
  700497849        2/1/2037               1,162.50                186,000.00              186,000.00             P               Y                         36                      ARM
  700497868        2/1/2037               1,459.82                206,250.00              206,250.00             CO              N                         0                       ARM
  700498011        1/1/2037               4,266.67                640,000.00              640,000.00             P               N                         0                       ARM
  700498030        1/1/2037               3,512.25                535,200.00              535,200.00             P               N                         0                       ARM
  700498036        1/1/2037               2,225.79                344,000.00              344,000.00             P               N                         0                       ARM
  700498075        1/1/2037               1,398.60                197,600.00              197,448.77             P               N                         0                       ARM
  700498393        1/1/2037               2,983.28                469,500.00              469,500.00             CO              N                         0                       ARM
  700498437        2/1/2037               2,951.40                351,000.00              351,000.00             P               N                         0                       ARM
  700498521        2/1/2037                466.67                 60,000.00                60,000.00             CO              Y                         36                      ARM
  700498525        1/1/2037                440.55                 56,000.00                55,967.78             P               N                         0                       ARM
  700498567        2/1/2037                307.43                 42,400.00                42,400.00             P               N                         0                       ARM
  700498754        2/1/2037               2,150.25                338,400.00              338,400.00             P               N                         0                       ARM
  700498813        2/1/2037               1,180.70                186,800.00              186,800.00             RT              N                         0                       ARM
  700498930        1/1/2037               2,061.50                319,200.00              319,200.00             P               N                         0                       ARM
  700498948        2/1/2037                509.78                 64,800.00                64,800.00             P               N                         0                       ARM
  700499078        2/1/2037               1,838.96                339,500.00              339,500.00             P               N                         0                       ARM
  700499341        1/1/2037                 500                   80,000.00                80,000.00             CO              Y                         36                      ARM
  700499366        2/1/2037                628.37                 111,710.00              111,710.00             P               N                         0                       ARM
  700499526        2/1/2037               3,083.87                392,000.00              392,000.00             P               N                         0                       ARM
  700499548        2/1/2037               2,775.00                444,000.00              444,000.00             RT              N                         0                       ARM
  700499624        2/1/2037               2,483.49                458,490.00              458,490.00             RT              N                         0                       ARM
  700499636        1/1/2037               4,666.67                700,000.00              700,000.00             P               N                         0                       ARM
  700499689        1/1/2037                886.13                 130,875.00              130,875.00             P               N                         0                       ARM
  700499757        2/1/2037               5,731.51                930,000.00              930,000.00             P               Y                         24                      ARM
  700499888        2/1/2037               2,677.50                408,000.00              408,000.00             P               N                         0                       ARM
  700500390        2/1/2037               2,785.36                480,000.00              480,000.00             RT              Y                         36                      ARM
  700500557        2/1/2037               2,266.25                388,500.00              388,500.00             CO              Y                         36                      ARM
  700500720        2/1/2037                617.03                 103,920.00              103,920.00             P               N                         0                       ARM
  700500748        2/1/2037               1,428.17                175,530.00              175,530.00             P               N                         0                       ARM
  700500839        2/1/2037               3,564.58                580,000.00              580,000.00             P               N                         0                       ARM
  700500856        2/1/2037               2,709.88                456,400.00              456,400.00             P               N                         0                       ARM
  700500863        2/1/2037                986.13                 128,250.00              128,250.00             CO              N                         0                       ARM
  700500871        2/1/2037               1,203.46                190,400.00              190,400.00             P               Y                         36                      ARM
  700501321        2/1/2037                750.08                 127,200.00              127,200.00             RT              N                         0                       ARM
  700501820        2/1/2037                859.38                 125,000.00              125,000.00             P               N                         0                       ARM
  700502611        2/1/2037               2,159.90                319,000.00              319,000.00             P               Y                         24                      ARM
  700502655        2/1/2037               1,156.91                150,460.00              150,460.00             P               N                         0                       ARM
  700502706        2/1/2037               1,296.70                168,640.00              168,640.00             P               N                         0                       ARM
  700503488        2/1/2037               1,105.87                160,114.00              160,114.00             P               N                         0                       ARM
  700505586        2/1/2037               2,320.31                337,500.00              337,500.00             CO              N                         0                       ARM
  700506367        2/1/2037                811.09                 116,000.00              116,000.00             P               N                         0                       ARM
  405283851        8/1/2035               1,290.00                288,000.00              287,999.00             P               Y                         12                      ARM
  405284008        8/1/2035                484.7                  89,500.00                89,472.37             P               Y                         12                      ARM
  405345537        9/1/2035                 990                   198,000.00              197,750.00             P               Y                         12                      ARM
  405901979        11/1/2035              1,090.76                209,440.00              209,425.00             P               N                         0                       ARM
  405909133        11/1/2035              2,388.88                416,968.00              416,848.56             P               N                         0                       ARM
  406451483        12/1/2035              2,946.67                544,000.00              544,000.00             P               N                         0                       ARM
  407196005        4/1/2035                435.89                 84,000.00                83,660.57             CO              Y                         36                      ARM
  407196006        5/1/2035               1,391.98                290,500.00              290,500.00             P               N                         0                       ARM
  407393909        4/1/2036               7,386.54               1,143,750.00            1,143,721.72            P               Y                         36                      ARM
  407716453        5/1/2036                990.71                 163,050.00              161,518.25             P               N                         0                       ARM
  407797633        2/1/2036               2,247.85                380,000.00              371,106.07             P               N                         0                       ARM
  407797637        8/1/2035               1,345.49                293,600.00              293,561.19             P               N                         0                       ARM
  407800862        2/1/2036               1,427.40                250,000.00              249,145.65             P               N                         0                       ARM
  407800892        1/1/2036                690.67                 120,700.00              120,552.88             P               N                         0                       ARM
  407866700        7/1/2036               2,762.30                520,000.00              519,962.50             P               N                         0                       ARM
  407866702        6/1/2036               5,000.00                960,000.00              960,000.00             P               N                         0                       ARM
  407897351        5/1/2036               1,081.37                179,000.00              178,985.00             P               N                         0                       ARM
  407982271        3/1/2036               2,326.04                385,000.00              385,000.00             P               N                         0                       ARM
  407982303        6/1/2036               1,781.25                300,000.00              300,000.00             CO              N                         0                       ARM
  407982307        5/1/2036                879.31                 145,600.00              145,541.02             CO              N                         0                       ARM
  407982320        6/1/2036               1,566.31                263,800.00              263,800.00             CO              N                         0                       ARM
  408034944        6/1/2036               2,700.00                480,000.00              480,000.00             CO              N                         0                       ARM
  408034957        6/1/2036               2,760.42                500,000.00              500,000.00             RT              N                         0                       ARM
  408034961        6/1/2036               1,253.09                255,950.00              255,950.00             P               N                         0                       ARM
  408191953        6/1/2036               3,324.42                577,500.00              572,479.09             P               Y                         60                      ARM
  408196796        7/1/2036               1,234.41                207,900.00              207,899.99             P               Y                         36                      ARM
  408196797        7/1/2036               3,824.47                539,933.00              539,925.50             P               N                         0                       ARM
  408196807        7/1/2036               1,199.67                195,200.00              195,200.00             P               N                         0                       ARM
  408196814        7/1/2036               1,983.34                280,000.00              279,999.99             P               Y                         36                      ARM
  408196818        7/1/2036               1,020.78                200,000.00              199,990.48             CO              Y                         36                      ARM
  408196820        7/1/2036               1,387.95                190,400.00              190,347.67             P               Y                         36                      ARM
  408196825        7/1/2036               1,696.25                276,000.00              276,000.00             P               Y                         36                      ARM
  408196833        7/1/2036               1,096.66                184,700.00              184,700.00             P               Y                         36                      ARM
  408196842        7/1/2036               1,962.12                303,900.00              303,812.14             P               Y                         36                      ARM
  408196852        7/1/2036                808.5                  117,600.00              117,600.00             P               N                         0                       ARM
  408233949        7/1/2036               1,340.34                233,950.00              233,950.00             P               N                         0                       ARM
  408381835        6/1/2036              11,601.56               2,062,500.00            2,062,500.00            P               N                         0                       ARM
  408509871        6/1/2036                527.96                 93,860.00                93,860.00             P               N                         0                       ARM
  408509873        6/1/2036                561.95                 98,085.00                98,085.00             P               N                         0                       ARM
  408509884        4/1/2036                769.78                 127,425.00              127,412.50             P               N                         0                       ARM
  408509907        5/1/2036                438.48                 64,277.00                63,791.81             P               Y                         12                      ARM
  408509910        6/1/2036               1,190.41                170,250.00              169,216.81             P               N                         0                       ARM
  408509928        5/1/2036                525.28                 77,000.00                76,446.10             P               N                         0                       ARM
  408509943        6/1/2036               1,285.33                192,800.00              192,800.00             P               N                         0                       ARM
  408509945        6/1/2036                974.22                 161,250.00              161,250.00             P               Y                         12                      ARM
  408509954        7/1/2036               2,422.84                322,500.00              321,030.40             CO              N                         0                       ARM
  408509976        6/1/2036               1,053.68                163,150.00              163,150.00             CO              N                         0                       ARM
  408510008        6/1/2036               2,827.50                468,000.00              468,000.00             P               N                         0                       ARM
  408510017        6/1/2036                263.25                 52,650.00                52,649.75             P               N                         0                       ARM
  408510025        6/1/2036                765.92                 131,300.00              131,300.00             P               N                         0                       ARM
  408510031        6/1/2036                581.46                 84,187.00                83,633.20             P               N                         0                       ARM
  408510034        6/1/2036                791.17                 133,250.00              133,250.00             P               N                         0                       ARM
  408619731        8/1/2036               7,350.00               1,440,000.00            1,440,000.00            P               N                         0                       ARM
  408645720        6/1/2036               1,590.00                288,000.00              288,000.00             P               N                         0                       ARM
  408645743        8/1/2036                815.86                 142,405.00              142,405.00             P               N                         0                       ARM
  408645814        8/1/2036               1,401.35                274,550.00              274,550.00             P               N                         0                       ARM
  408645817        7/1/2036               5,270.83                920,000.00              920,000.00             CO              N                         0                       ARM
  408645858        8/1/2036               5,700.00                960,000.00              960,000.00             RT              N                         0                       ARM
  408645883        7/1/2036               7,177.08               1,300,000.00            1,300,000.00            CO              N                         0                       ARM
  408645949        7/1/2036               1,656.02                240,875.00              240,875.00             P               N                         0                       ARM
  408645960        8/1/2036                833.17                 118,000.00              117,476.75             P               N                         0                       ARM
  408645962        8/1/2036               1,043.13                182,073.00              182,073.00             P               N                         0                       ARM
  408759633        6/1/2036               5,000.00               1,000,000.00            1,000,000.00            RT              N                         0                       ARM
  408759670        6/1/2036               2,635.42                460,000.00              460,000.00             RT              N                         0                       ARM
  408759674        6/1/2036              10,941.67               2,020,000.00            2,020,000.00            RT              N                         0                       ARM
  408759739        5/1/2036               1,095.70                191,250.00              191,250.00             P               Y                         36                      ARM
  408783636        8/1/2036               1,911.67                296,000.00              296,000.00             CO              Y                         36                      ARM


   Loan_No           Index         Margin       Periodic_Rate_Cap_Up        Min_Rate     Life_Max_Rate       First_Rate_Adjust_Date       Service_Fee     Total_Fee         Primary_MI_Company_Name
  403738819      Libor 6 Months      5.5                  1                  12.25           18.25                  8/1/2003                 0.25           0.25                       NO
  403738822      Libor 6 Months     3.75                  1                   8.5             14.5                  8/1/2003                 0.25           0.25                       NO
  403738823      Libor 6 Months     3.75                  1                   8.5             14.5                  8/1/2003                 0.25           0.25                       NO
  403738824      Libor 6 Months       4                   1                   8.75           14.75                  8/1/2003                 0.25           0.25                       NO
  405234925     Treasury 1 Year     2.75                  2                   2.75             12                   8/1/2006                 0.25           0.25                       NO
  405234930     Treasury 1 Year     2.75                  2                   2.75           11.625                 9/1/2006                 0.25           0.25                       NO
  405234933     Treasury 1 Year     2.75                  2                   2.75           12.05                  7/1/2008                 0.25           0.25                       NO
  407157714      Libor 6 Months       5                   1                    5             13.125                 4/1/2007                 0.25           1.24                      TGIC
  407157715      Libor 6 Months     4.875                 2                  4.875            12.5                  5/1/2007                 0.25           0.25                       NO
  407157727      Libor 6 Months       5                   1                    5               14                   7/1/2005                 0.25           0.25                       NO
  407157730      Libor 6 Months       6                   1                   7.85           13.875                 4/1/2004                 0.25           0.25                       NO
  407160596     Treasury 1 Year      2.5                  2                   2.75            11.5                  11/1/1995                0.25           0.25                       NO
  407160651      Libor 6 Months       4                   1                    4               12                   9/1/2006                 0.375          0.375                      NO
  407160659      Libor 6 Months       5                   1                    5             14.375                 11/1/2003                0.375          1.725                     RMIC
  407160661      Libor 6 Months       5                   1                   8.25           13.25                  11/1/2003                0.375          1.725                     RMIC
  407160666      Libor 6 Months       5                   1                    5             13.25                  10/1/2003                0.375          0.375                     RDN
  407160668      Libor 6 Months       5                   1                    5             15.125                 11/1/2004                0.375          1.725                     RMIC
  407160671      Libor 6 Months       5                   1                    5             14.125                 11/1/2003                0.375          0.375                      NO
  407160678      Libor 6 Months       5                   1                   7.75           12.75                  11/1/2003                0.375          0.375                      NO
  407160682      Libor 6 Months       5                   1                    5              12.5                  11/1/2003                0.375          0.375                      NO
  407160685      Libor 6 Months       5                   1                    5               12                   11/1/2003                0.375          1.725                     RMIC
  407160689      Libor 6 Months       5                   1                    5               13                   12/1/2003                0.375          0.375                      NO
  402370632     Treasury 1 Year     2.75                  2                   2.75            9.75                  5/1/2007                 0.25           0.25                      PMI
  402799363      Libor 6 Months       5                   2                    5             11.875                 3/1/2008                 0.25           0.25                       NO
  408846528       Libor 1 Year      2.25                  2                   2.25           11.75                  6/1/2013                 0.375          0.375                      NO
  408846530       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408846531       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  408846532       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2013                 0.375          0.375                      NO
  408846533       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408846534       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408846535       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2013                 0.375          0.375                      NO
  408846536       Libor 1 Year      2.25                  2                   2.25           11.75                  6/1/2011                 0.375          0.375                      NO
  408846537       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  408846539       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2011                 0.375          0.375                      NO
  408846540       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  408846543       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  408846544       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  408846545       Libor 1 Year      2.25                  2                   2.25           11.25                  6/1/2013                 0.375          0.375                      NO
  408846546       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408846547       Libor 1 Year      2.25                  2                   2.25           11.875                 6/1/2013                 0.375          0.375                      NO
  408846548       Libor 1 Year      2.25                  2                   2.25           11.25                  6/1/2013                 0.375          0.375                      NO
  408846549       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846550       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408846551       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  408846552       Libor 1 Year      2.25                  2                   2.25             12                   6/1/2013                 0.375          0.375                      NO
  408846553       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408846554       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408846555       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  408846559       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2011                 0.375          0.375                      NO
  408846562       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  408846563       Libor 1 Year      2.25                  2                   2.25            11.8                  7/1/2011                 0.375          0.375                      NO
  408846565       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846566       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408846568       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.375          0.375                      NO
  408846571       Libor 1 Year      2.25                  2                   2.25           11.25                  7/1/2013                 0.375          0.375                      NO
  408846573       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2011                 0.375          0.375                      NO
  408846575       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  408846581       Libor 1 Year      2.25                  2                   2.25           12.125                 7/1/2013                 0.375          0.375                      NO
  408846583       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  408846584       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2011                 0.375          0.375                      NO
  408846585       Libor 1 Year      2.25                  2                   2.25           12.625                 7/1/2011                 0.375          0.375                      NO
  408846587       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  408846589       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.375          0.375                      NO
  408846590       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  408846591       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  408846592       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846593       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846594       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  408846595       Libor 1 Year      2.25                  2                   2.25             11                   8/1/2011                 0.375          0.375                      NO
  408846596       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846597       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.375          0.375                      NO
  408846598       Libor 1 Year      2.25                  2                   2.25            12.5                  7/1/2011                 0.375          0.375                      NO
  408846599       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2011                 0.375          0.375                      NO
  408846600       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  408846602       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  408846603       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  408846604       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  408846605       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  408846606       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  408846607       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2011                 0.375          0.375                      NO
  408846608       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  408846609       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2011                 0.375          0.375                      NO
  408846611       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.375          0.375                      NO
  408846613       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  408846614       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  408846615       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2011                 0.375          0.375                      NO
  408846616       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  408846617       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408846618       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2011                 0.375          0.375                      NO
  408846620       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2011                 0.375          0.375                      NO
  408846621       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  408846622       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2011                 0.375          0.375                      NO
  409066553       Libor 1 Year       2.1                  2                   2.1            11.225                 1/1/2013                 0.25           0.25                       NO
  409066586       Libor 1 Year      2.15                  2                   2.15           10.65                  11/1/2010                0.375          0.375                      NO
  409066595       Libor 1 Year       2.1                  2                   2.1            11.075                 6/1/2011                 0.375          0.375                      NO
  409066603       Libor 1 Year      2.15                  2                   2.15            11.4                  6/1/2011                 0.375          0.375                      NO
  409066604       Libor 1 Year      2.15                  2                   2.15            11.4                  6/1/2011                 0.375          0.375                      NO
  409066606       Libor 1 Year       2.1                  2                   2.1            11.325                 6/1/2013                 0.25           0.25                       NO
  409066607       Libor 1 Year      1.975                 2                  1.975            11.2                  5/1/2013                 0.25           0.25                       NO
  409263616       Libor 1 Year      2.75                  2                   2.75           12.25                  9/1/2013                 0.375          0.375                      NO
  409263617       Libor 1 Year      2.75                  2                   2.75             14                   9/1/2011                 0.25           0.25                       NO
  409263618       Libor 1 Year      2.75                  2                   2.75           13.375                 9/1/2009                 0.25           0.25                       NO
  409263619       Libor 1 Year      2.75                  2                   2.75           12.75                  9/1/2009                 0.375          0.375                      NO
  409263620       Libor 1 Year      2.75                  2                   2.75           12.625                 9/1/2009                 0.375          0.375                      NO
  409263621       Libor 1 Year      2.75                  2                   2.75           13.625                 9/1/2011                 0.25           0.25                      PMI
  409263622       Libor 1 Year      2.75                  2                   2.75           13.375                 9/1/2009                 0.25           0.25                       NO
  409263623       Libor 1 Year      2.75                  2                   2.75           13.625                 9/1/2011                 0.25           0.25                       NO
  409263624       Libor 1 Year      2.75                  2                   2.75           12.25                  2/1/2010                 0.375          0.375                     MGIC
  409263625       Libor 1 Year      2.75                  2                   2.75           12.25                  8/1/2013                 0.375          0.375                      NO
  409263626       Libor 1 Year      2.75                  2                   2.75             12                   4/1/2010                 0.25           0.25                       NO
  409263628       Libor 1 Year      2.75                  2                   2.75             12                   2/1/2012                 0.25           0.25                       NO
  409263629       Libor 1 Year      2.75                  2                   2.75             12                   6/1/2008                 0.375          0.375                      NO
  409263631       Libor 1 Year      2.75                  2                   2.75           12.125                 7/1/2008                 0.25           0.25                       NO
  409263632       Libor 1 Year      2.75                  2                   2.75           11.875                 7/1/2010                 0.25           0.25                       NO
  409263633       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2009                 0.25           0.25                       NO
  409263634       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2007                0.25           0.25                       NO
  409263635       Libor 1 Year      2.75                  2                   2.75           12.25                  10/1/2010                0.375          0.375                      NO
  409263636       Libor 1 Year      2.75                  2                   2.75            12.5                  8/1/2011                 0.375          0.375                      NO
  409263637       Libor 1 Year      2.75                  2                   2.75           13.125                 12/1/2008                0.25           0.25                       NO
  409263640       Libor 1 Year      2.75                  2                   2.75            13.5                  11/1/2008                0.25           0.25                       NO
  409263641       Libor 1 Year      2.75                  2                   2.75           12.125                 11/1/2007                0.25           0.25                      MGIC
  409263643       Libor 1 Year      2.75                  2                   2.75           13.125                 1/1/2009                 0.25           0.25                       NO
  409263644       Libor 1 Year      2.75                  2                   2.75             14                   2/1/2009                 0.25           0.25                      PMI
  409263645       Libor 1 Year      2.75                  2                   2.75           13.875                 5/1/2009                 0.25           0.25                       NO
  409263646       Libor 1 Year      2.75                  2                   2.75           13.25                  3/1/2009                 0.25           0.25                       NO
  409263649       Libor 1 Year      2.75                  2                   2.75           11.875                 9/1/2013                 0.375          0.375                      NO
  409263651       Libor 1 Year      2.75                  2                   2.75           12.25                  6/1/2009                 0.375          0.375                      NO
  409263652       Libor 1 Year      2.75                  2                   2.75           14.25                  6/1/2011                 0.25           0.25                       NO
  409263653       Libor 1 Year      2.75                  2                   2.75           13.125                 6/1/2009                 0.25           0.25                       NO
  409263654       Libor 1 Year      2.75                  2                   2.75           12.625                 6/1/2009                 0.25           0.25                       NO
  409263655       Libor 1 Year      2.75                  2                   2.75           12.125                 3/1/2009                 0.375          0.375                      NO
  409263656       Libor 1 Year      2.75                  2                   2.75           13.625                 4/1/2009                 0.25           0.25                       NO
  409263657       Libor 1 Year      2.75                  2                   2.75           13.375                 3/1/2009                 0.25           0.25                       NO
  409263660       Libor 1 Year      2.75                  2                   2.75             13                   6/1/2009                 0.25           0.25                       NO
  409263661       Libor 1 Year      2.75                  2                   2.75           13.125                 5/1/2009                 0.25           0.25                       NO
  409263662       Libor 1 Year      2.75                  2                   2.75           11.125                 4/1/2013                 0.375          0.375                      NO
  409263663       Libor 1 Year      2.75                  2                   2.75           14.125                 5/1/2011                 0.25           0.25                       NO
  409263664       Libor 1 Year      2.75                  2                   2.75           12.625                 5/1/2011                 0.375          0.375                      NO
  409263665       Libor 1 Year      2.75                  2                   2.75           13.125                 5/1/2011                 0.25           0.25                       NO
  409263666       Libor 1 Year      2.25                  2                   2.25            11.5                  5/1/2008                 0.25           0.25                       NO
  409263667       Libor 1 Year      2.75                  2                   2.75             13                   5/1/2011                 0.25           0.25                       NO
  409263668       Libor 1 Year      2.75                  2                   2.75           12.625                 5/1/2011                 0.375          0.375                      NO
  409263669       Libor 1 Year      2.75                  2                   2.75           13.375                 7/1/2013                 0.375          0.375                      NO
  409263672       Libor 1 Year      2.25                  2                   2.25           12.25                  5/1/2007                 0.25           0.25                       NO
  409263673       Libor 1 Year      2.25                  2                   2.25             11                   5/1/2007                 0.25           0.25                       NO
  409263675       Libor 1 Year      2.75                  2                   2.75           13.625                 8/1/2009                 0.25           0.25                       NO
  409263677       Libor 1 Year      2.75                  2                   2.75           14.125                 6/1/2009                 0.25           0.25                       NO
  409263678       Libor 1 Year      2.75                  2                   2.75            12.5                  5/1/2011                 0.375          0.375                      NO
  409263679       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2009                 0.25           0.25                       NO
  409263680       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2009                 0.25           0.25                       NO
  409263681       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2013                 0.25           0.25                       NO
  409263683       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2011                 0.25           0.25                       NO
  409263684       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2009                 0.25           0.25                      PMI
  409263685       Libor 1 Year      2.75                  2                   2.75           13.625                 7/1/2011                 0.25           0.25                       NO
  409263686       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2011                 0.25           0.25                      MGIC
  409263689       Libor 1 Year      2.75                  2                   2.75           12.75                  6/1/2009                 0.375          0.375                      NO
  409263692       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263693       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2011                 0.25           0.25                       NO
  409263696       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2011                 0.25           0.25                       NO
  409263697       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2013                 0.375          0.375                      NO
  409263698       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2011                 0.25           0.25                       NO
  409263699       Libor 1 Year      2.75                  2                   2.75           14.25                  6/1/2009                 0.25           0.25                       NO
  409263700       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2009                 0.25           0.25                       NO
  409263701       Libor 1 Year      2.75                  2                   2.75             13                   7/1/2011                 0.25           0.25                       NO
  409263702       Libor 1 Year      2.75                  2                   2.75           12.75                  7/1/2011                 0.375          0.375                      NO
  409263703       Libor 1 Year      2.75                  2                   2.75           13.75                  7/1/2013                 0.375          0.375                      NO
  409263704       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2013                 0.25           0.25                       NO
  409263705       Libor 1 Year      2.75                  2                   2.75           12.625                 6/1/2013                 0.375          0.375                      NO
  409263706       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2013                 0.375          0.375                      NO
  409263707       Libor 1 Year      2.75                  2                   2.75           12.625                 7/1/2013                 0.375          0.375                      NO
  409263709       Libor 1 Year      2.75                  2                   2.75           14.125                 7/1/2009                 0.25           0.25                      PMI
  409263710       Libor 1 Year      2.75                  2                   2.75           12.625                 7/1/2013                 0.375          0.375                      NO
  409263711       Libor 1 Year      2.75                  2                   2.75            12.5                  7/1/2013                 0.375          0.375                      NO
  409263712       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2013                 0.375          0.375                      NO
  409263713       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2011                 0.25           0.25                       NO
  409263714       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2013                 0.375          0.375                      NO
  409263715       Libor 1 Year      2.75                  2                   2.75           13.25                  6/1/2011                 0.25           0.25                       NO
  409263716       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2013                 0.375          0.375                      NO
  409263718       Libor 1 Year      2.75                  2                   2.75           13.375                 7/1/2011                 0.25           0.25                       NO
  409263720       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2013                 0.375          0.375                      NO
  409263721       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2013                 0.375          0.375                      NO
  409263722       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2013                 0.375          0.375                      NO
  409263723       Libor 1 Year      2.75                  2                   2.75           14.25                  6/1/2009                 0.25           0.25                      UGI
  409263724       Libor 1 Year      2.25                  2                   2.25           11.25                  7/1/2011                 0.375          0.375                      NO
  409263726       Libor 1 Year      2.75                  2                   2.75           13.75                  7/1/2009                 0.25           0.25                      PMI
  409263727       Libor 1 Year      2.75                  2                   2.75           12.25                  7/1/2013                 0.375          0.375                      NO
  409263729       Libor 1 Year      2.75                  2                   2.75             14                   7/1/2013                 0.25           0.25                       NO
  409263730       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2009                 0.25           0.25                       NO
  409263731       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2011                 0.25           0.25                       NO
  409263732       Libor 1 Year      2.75                  2                   2.75           12.75                  7/1/2013                 0.375          0.375                      NO
  409263733       Libor 1 Year      2.75                  2                   2.75           12.75                  7/1/2013                 0.375          0.375                      NO
  409263734       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2011                 0.25           0.25                       NO
  409263735       Libor 1 Year      2.25                  2                   2.25           11.125                 7/1/2011                 0.375          0.375                      NO
  409263736       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2013                 0.25           0.25                       NO
  409263738       Libor 1 Year      2.75                  2                   2.75           12.75                  7/1/2013                 0.375          0.375                      NO
  409263739       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2011                 0.25           0.25                       NO
  409263740       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263741       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2013                 0.375          0.375                      NO
  409263742       Libor 1 Year      2.75                  2                   2.75           13.625                 7/1/2009                 0.25           0.25                       NO
  409263743       Libor 1 Year      2.75                  2                   2.75           12.375                 7/1/2009                 0.375          0.375                      NO
  409263744       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2013                 0.375          0.375                      NO
  409263745       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263746       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2013                 0.375          0.375                      NO
  409263747       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2009                 0.25           0.25                       NO
  409263750       Libor 1 Year      2.75                  2                   2.75           12.625                 7/1/2013                 0.375          0.375                      NO
  409263753       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263754       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263756       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263757       Libor 1 Year      2.75                  2                   2.75           14.25                  8/1/2009                 0.25           0.25                       NO
  409263758       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2011                 0.25           0.25                       NO
  409263761       Libor 1 Year      2.75                  2                   2.75           14.25                  8/1/2009                 0.25           0.25                       NO
  409263763       Libor 1 Year      2.75                  2                   2.75            12.5                  8/1/2013                 0.375          0.375                      NO
  409263764       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2013                 0.375          0.375                      NO
  409263765       Libor 1 Year      2.75                  2                   2.75           12.375                 7/1/2011                 0.375          0.375                      NO
  409263767       Libor 1 Year      2.75                  2                   2.75           13.375                 7/1/2009                 0.25           0.25                       NO
  409263768       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2009                 0.25           0.25                       NO
  409263769       Libor 1 Year      2.75                  2                   2.75            12.5                  7/1/2013                 0.375          0.375                      NO
  409263770       Libor 1 Year      2.75                  2                   2.75             12                   7/1/2011                 0.375          0.375                      NO
  409263771       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2013                 0.375          0.375                      NO
  409263772       Libor 1 Year      2.75                  2                   2.75           13.625                 7/1/2009                 0.25           0.25                       NO
  409263773       Libor 1 Year      2.75                  2                   2.75           12.75                  7/1/2013                 0.375          0.375                      NO
  409263775       Libor 1 Year      2.75                  2                   2.75           13.625                 9/1/2011                 0.25           0.25                       NO
  409263776       Libor 1 Year      2.75                  2                   2.75           10.875                 8/1/2008                 0.25           0.25                       NO
  409263778       Libor 1 Year      2.75                  2                   2.75           13.75                  7/1/2011                 0.25           0.25                       NO
  409263780       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2013                 0.375          0.375                      NO
  409263781       Libor 1 Year      2.75                  2                   2.75           12.375                 8/1/2011                 0.375          0.375                      NO
  409263782       Libor 1 Year      2.75                  2                   2.75             13                   7/1/2009                 0.25           0.25                       NO
  409263783       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2009                 0.375          0.375                      NO
  409263784       Libor 1 Year      2.75                  2                   2.75           13.875                 8/1/2011                 0.25           0.25                       NO
  409263785       Libor 1 Year      2.75                  2                   2.75           12.375                 8/1/2009                 0.375          0.375                      NO
  409263786       Libor 1 Year      2.75                  2                   2.75            12.5                  8/1/2013                 0.375          0.375                      NO
  409263788       Libor 1 Year      2.75                  2                   2.75           13.125                 8/1/2013                 0.375          0.375                      NO
  409263790       Libor 1 Year      2.75                  2                   2.75           12.875                 9/1/2013                 0.375          0.375                      NO
  409263791       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2011                 0.25           0.25                       NO
  409263792       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2011                 0.25           0.25                       NO
  409263794       Libor 1 Year      2.75                  2                   2.75           13.625                 8/1/2011                 0.25           0.25                       NO
  409263795       Libor 1 Year      2.75                  2                   2.75           14.25                  7/1/2011                 0.25           0.25                       NO
  409263796       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2011                 0.25           0.25                       NO
  409263797       Libor 1 Year      2.75                  2                   2.75           12.25                  8/1/2009                 0.375          0.375                      NO
  409263798       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2009                 0.25           0.25                       NO
  409263799       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2009                 0.25           0.25                       NO
  409263800       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2009                 0.25           0.25                       NO
  409263801       Libor 1 Year      2.75                  2                   2.75            12.5                  8/1/2011                 0.375          0.375                      NO
  409263802       Libor 1 Year      2.75                  2                   2.75           12.625                 8/1/2009                 0.25           0.25                       NO
  409263804       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2011                 0.375          0.375                      NO
  409263805       Libor 1 Year      2.75                  2                   2.75           12.375                 8/1/2013                 0.375          0.375                      NO
  409263806       Libor 1 Year      2.75                  2                   2.75            14.5                  9/1/2011                 0.25           0.25                      PMI
  409263808       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2011                 0.25           0.25                       NO
  409263809       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2009                 0.25           0.25                      MGIC
  409263810       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2013                 0.375          0.375                      NO
  409263811       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2013                 0.375          0.375                      NO
  409263812       Libor 1 Year      2.75                  2                   2.75           13.875                 7/1/2009                 0.25           0.25                       NO
  409263813       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2013                 0.375          0.375                      NO
  409263815       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2009                 0.25           0.25                       NO
  409263817       Libor 1 Year      2.75                  2                   2.75           14.625                 8/1/2011                 0.25           0.25                      RDN
  409263818       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2013                 0.25           0.25                       NO
  409263819       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2013                 0.25           0.25                       NO
  409263820       Libor 1 Year      2.75                  2                   2.75           13.125                 8/1/2013                 0.375          0.375                      NO
  409263822       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2011                 0.25           0.25                       NO
  409263823       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2013                 0.375          0.375                      NO
  409263824       Libor 1 Year      2.75                  2                   2.75           12.625                 8/1/2008                 0.375          0.375                      NO
  409263825       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2011                 0.375          0.375                      NO
  409263826       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2009                 0.25           0.25                       NO
  409263829       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2013                 0.375          0.375                      NO
  409263830       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                       NO
  409263831       Libor 1 Year      2.75                  2                   2.75            14.5                  7/1/2011                 0.25           0.25                       NO
  409263832       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2009                 0.25           0.25                       NO
  409263834       Libor 1 Year      2.75                  2                   2.75           14.375                 8/1/2013                 0.25           0.25                       NO
  409263835       Libor 1 Year      2.75                  2                   2.75           14.25                  8/1/2009                 0.25           0.25                       NO
  409263836       Libor 1 Year      2.75                  2                   2.75             13                   7/1/2013                 0.375          0.375                      NO
  409263837       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2009                 0.25           0.25                       NO
  409263838       Libor 1 Year      2.75                  2                   2.75           13.625                 8/1/2011                 0.25           0.25                       NO
  409263839       Libor 1 Year      2.75                  2                   2.75            14.5                  8/1/2011                 0.25           0.25                       NO
  409263840       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2013                 0.375          0.375                      NO
  409263841       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2013                 0.375          0.375                      NO
  409263843       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2011                 0.25           0.25                       NO
  409263845       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2011                 0.25           0.25                       NO
  409263846       Libor 1 Year      2.75                  2                   2.75            13.5                  9/1/2009                 0.25           0.25                       NO
  409263847       Libor 1 Year      2.75                  2                   2.75           13.625                 8/1/2011                 0.25           0.25                       NO
  409263848       Libor 1 Year      2.75                  2                   2.75             14                   8/1/2009                 0.25           0.25                       NO
  409263849       Libor 1 Year      2.75                  2                   2.75           14.625                 8/1/2011                 0.25           0.25                       NO
  409263850       Libor 1 Year      2.75                  2                   2.75           13.375                 8/1/2013                 0.375          0.375                      NO
  409263852       Libor 1 Year      2.75                  2                   2.75            13.5                  9/1/2009                 0.25           0.25                       NO
  409263853       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2011                 0.25           0.25                       NO
  409263854       Libor 1 Year      2.75                  2                   2.75           13.875                 8/1/2011                 0.25           0.25                       NO
  409263855       Libor 1 Year      2.75                  2                   2.75           14.25                  8/1/2009                 0.25           0.25                       NO
  409263856       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2013                 0.375          0.375                      NO
  409263858       Libor 1 Year      2.75                  2                   2.75             13                   8/1/2011                 0.25           0.25                       NO
  409263860       Libor 1 Year      2.75                  2                   2.75           12.25                  8/1/2011                 0.375          0.375                      NO
  409263862       Libor 1 Year      2.75                  2                   2.75           13.125                 9/1/2011                 0.25           0.25                       NO
  409263863       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2013                 0.375          0.375                      NO
  409263864       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2011                 0.375          0.375                      NO
  409263865       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                       NO
  409263867       Libor 1 Year      2.75                  2                   2.75           14.125                 8/1/2009                 0.25           0.25                      UGI
  409263869       Libor 1 Year      2.75                  2                   2.75           13.625                 8/1/2011                 0.25           0.25                       NO
  409263872       Libor 1 Year      2.75                  2                   2.75            13.5                  9/1/2011                 0.25           0.25                       NO
  409263873       Libor 1 Year      2.75                  2                   2.75           12.25                  9/1/2013                 0.375          0.375                      NO
  409263874       Libor 1 Year      2.75                  2                   2.75           13.25                  9/1/2011                 0.25           0.25                       NO
  409263875       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2013                 0.375          0.375                     UGI
  409263876       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2013                 0.375          0.375                     RDN
  409263877       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2013                 0.375          0.375                     PMI
  409263878       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2013                 0.375          0.375                     RDN
  409263879       Libor 1 Year      2.75                  2                   2.75            12.5                  8/1/2013                 0.375          0.375                      NO
  409263880       Libor 1 Year      2.75                  2                   2.75           13.75                  9/1/2013                 0.375          0.375                      NO
  409263881       Libor 1 Year      2.75                  2                   2.75           11.75                  8/1/2013                 0.375          0.375                      NO
  409263882       Libor 1 Year      2.75                  2                   2.75             14                   8/1/2011                 0.25           0.25                       NO
  409263883       Libor 1 Year      2.75                  2                   2.75           14.375                 8/1/2013                 0.25           0.25                      MGIC
  409263884       Libor 1 Year      2.75                  2                   2.75             14                   8/1/2011                 0.25           0.25                       NO
  409263885       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2011                 0.375          0.375                      NO
  409263886       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2013                 0.375          0.375                      NO
  409263887       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                       NO
  409263888       Libor 1 Year      2.75                  2                   2.75           12.75                  8/1/2011                 0.375          0.375                      NO
  409263889       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2013                 0.25           0.25                       NO
  409263890       Libor 1 Year      2.75                  2                   2.75           14.625                 8/1/2009                 0.25           0.25                       NO
  409263891       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2009                 0.25           0.25                       NO
  409263892       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2009                 0.25           0.25                       NO
  409263893       Libor 1 Year      2.75                  2                   2.75           14.375                 8/1/2009                 0.25           0.25                      MGIC
  409263894       Libor 1 Year      2.75                  2                   2.75           13.125                 8/1/2009                 0.25           0.25                       NO
  409263895       Libor 1 Year      2.75                  2                   2.75           11.875                 9/1/2009                 0.375          0.375                      NO
  409263896       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2011                 0.25           0.25                       NO
  409263897       Libor 1 Year      2.75                  2                   2.75             14                   9/1/2013                 0.25           0.25                       NO
  409263898       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2011                 0.25           0.25                       NO
  409263899       Libor 1 Year      2.75                  2                   2.75           13.375                 9/1/2011                 0.25           0.25                       NO
  409263900       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2009                 0.25           0.25                       NO
  409263901       Libor 1 Year      2.75                  2                   2.75           14.125                 9/1/2009                 0.25           0.25                       NO
  409263902       Libor 1 Year      2.75                  2                   2.75             13                   9/1/2013                 0.375          0.375                      NO
  409263903       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                       NO
  409263904       Libor 1 Year      2.75                  2                   2.75           14.25                  9/1/2009                 0.25           0.25                       NO
  409263905       Libor 1 Year      2.75                  2                   2.75           14.25                  9/1/2009                 0.25           0.25                       NO
  409263906       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2011                 0.375          0.375                      NO
  409263907       Libor 1 Year      2.75                  2                   2.75           13.125                 8/1/2013                 0.375          0.375                      NO
  409263908       Libor 1 Year      2.75                  2                   2.75           12.875                 8/1/2009                 0.25           0.25                       NO
  409263911       Libor 1 Year      2.75                  2                   2.75           13.25                  8/1/2011                 0.25           0.25                       NO
  409263912       Libor 1 Year      2.75                  2                   2.75           13.25                  9/1/2013                 0.375          0.375                      NO
  409263914       Libor 1 Year      2.75                  2                   2.75           13.625                 9/1/2011                 0.25           0.25                       NO
  409263916       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                      UGI
  409263917       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2011                 0.25           0.25                       NO
  409263918       Libor 1 Year      2.75                  2                   2.75            13.5                  8/1/2009                 0.25           0.25                       NO
  409263919       Libor 1 Year      2.75                  2                   2.75             14                   8/1/2009                 0.25           0.25                       NO
  409263921       Libor 1 Year      2.75                  2                   2.75           13.25                  9/1/2009                 0.25           0.25                       NO
  409263922       Libor 1 Year      2.75                  2                   2.75           14.875                 9/1/2009                 0.25           0.25                      MGIC
  409263924       Libor 1 Year      2.75                  2                   2.75           13.75                  8/1/2009                 0.25           0.25                       NO
  409263925       Libor 1 Year      2.75                  2                   2.75           13.125                 9/1/2009                 0.25           0.25                       NO
  409263926       Libor 1 Year      2.75                  2                   2.75           13.125                 8/1/2013                 0.375          0.375                      NO
  409263928       Libor 1 Year      2.75                  2                   2.75           11.875                 9/1/2013                 0.375          0.375                      NO
  409269907       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2013                 0.375          0.375                      NO
  409269909       Libor 1 Year      2.25                  2                   2.25            11.5                  5/1/2013                 0.375          0.375                      NO
  409269911       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  409269913       Libor 1 Year      2.25                  2                   2.25           11.625                 5/1/2011                 0.375          0.375                      NO
  409269914       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  409269915       Libor 1 Year      2.25                  2                   2.25           11.125                 6/1/2011                 0.375          0.375                      NO
  409269917       Libor 1 Year      2.25                  2                   2.25           12.625                 8/1/2009                 0.375          0.375                      NO
  409269918       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2011                 0.375          0.375                      NO
  409269921       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  409269924       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  409269926       Libor 1 Year      2.25                  2                   2.25            10.5                  8/1/2011                 0.375          0.375                      NO
  409269927       Libor 1 Year      2.25                  2                   2.25           11.125                 9/1/2011                 0.375          0.375                      NO
  409269928       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.375          0.375                      NO
  409269929       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.375          0.375                      NO
  409269930       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  409269932       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2013                 0.375          0.375                      NO
  409269934       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  409269938       Libor 1 Year      2.25                  2                   2.25           12.25                  9/1/2009                 0.375          0.375                      NO
  409269940       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2013                 0.375          0.375                      NO
  409269943       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  409269945       Libor 1 Year      2.25                  2                   2.25           11.125                 8/1/2013                 0.375          0.375                      NO
  409269946       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  409269947       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  409269950       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  409269952       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  409269953       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269954       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.375          0.375                      NO
  409269956       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269957       Libor 1 Year      2.25                  2                   2.25           12.625                 8/1/2009                 0.375          0.375                      NO
  409269958       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  409269959       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  409269960       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  409269961       Libor 1 Year      2.25                  2                   2.25             12                   8/1/2013                 0.375          0.375                      NO
  409269962       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.375          0.375                      NO
  409269963       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  409269964       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2013                 0.375          0.375                      NO
  409269965       Libor 1 Year      2.25                  2                   2.25           11.125                 8/1/2013                 0.375          0.375                      NO
  409269967       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  409269968       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  409269969       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  409269972       Libor 1 Year      2.25                  2                   2.25           11.75                  9/1/2011                 0.375          0.375                      NO
  409269974       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.375          0.375                      NO
  409269976       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  409269977       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  409269978       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  409269981       Libor 1 Year      2.25                  2                   2.25           12.625                 9/1/2009                 0.375          0.375                      NO
  409269982       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.375          0.375                      NO
  409269986       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269987       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.375          0.375                      NO
  409269988       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  409269989       Libor 1 Year      2.25                  2                   2.25           12.25                  9/1/2011                 0.375          0.375                      NO
  409269990       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.375          0.375                      NO
  409269992       Libor 1 Year      2.25                  2                   2.25           12.625                 8/1/2009                 0.375          0.375                      NO
  409269993       Libor 1 Year      2.25                  2                   2.25           11.125                 9/1/2011                 0.375          0.375                      NO
  409269994       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269996       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269997       Libor 1 Year      2.25                  2                   2.25           11.125                 9/1/2011                 0.375          0.375                      NO
  409269998       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2011                 0.375          0.375                      NO
  409836763      Libor 6 Months     2.25                  6                   2.25           12.625                 4/1/2011                 0.375          0.375                      NO
  409836769      Libor 6 Months     2.25                  6                   2.25             12                   3/1/2011                 0.375          0.375                      NO
  409836771      Libor 6 Months     2.25                  6                   2.25            11.5                  3/1/2011                 0.375          0.375                      NO
  409836777       Libor 1 Year      2.25                  2                   2.25           10.625                 4/1/2011                 0.375          0.375                      NO
  409836779      Libor 6 Months     2.25                  6                   2.25           12.125                 4/1/2011                 0.375          0.375                      NO
  409836781       Libor 1 Year      2.25                  2                   2.25           11.125                 3/1/2011                 0.375          0.375                      NO
  409836782       Libor 1 Year      2.25                  2                   2.25           11.75                  3/1/2011                 0.375          0.375                      NO
  409836797       Libor 1 Year      2.25                  2                   2.25           12.75                  8/1/2013                 0.25           0.25                       NO
  409836804       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2010                0.375          0.375                      NO
  409836823       Libor 1 Year      2.25                  2                   2.25           11.125                 7/1/2011                 0.375          0.375                      NO
  409836831       Libor 1 Year      2.15                  2                   2.15           11.775                 6/1/2013                 0.25           0.25                       NO
  409836838       Libor 1 Year       2.5                  2                   2.5            11.875                 8/1/2011                 0.375          0.375                      NO
  410169339       Libor 1 Year      2.25                  2                   2.25            12.5                  4/1/2011                 0.25           0.25                       NO
  410169354       Libor 1 Year      2.25                  2                   2.25           12.625                 4/1/2011                 0.25           0.25                       NO
  410169355       Libor 1 Year      2.25                  2                   2.25            13.5                  4/1/2011                 0.25           0.25                       NO
  410388436      Libor 6 Months     2.875                 1                  2.875           13.625                 12/1/2008                0.25           0.25                       NO
  410388437      Libor 6 Months     2.25                  2                   2.25           13.625                 12/1/2009                0.25           0.25                       NO
  410388440      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388441      Libor 6 Months     2.875                 1                  2.875           13.375                 12/1/2008                0.25           0.25                       NO
  410388445      Libor 6 Months     2.875                 1                  2.875           12.625                 12/1/2008                0.25           0.25                       NO
  410388446      Libor 6 Months     2.875                 1                  2.875           12.875                 12/1/2008                0.25           0.25                       NO
  410388447      Libor 6 Months     2.875                 1                  2.875           13.625                 12/1/2008                0.25           0.25                       NO
  410388449      Libor 6 Months     2.875                 1                  2.875           13.25                  12/1/2008                0.25           0.25                       NO
  410388450      Libor 6 Months     2.875                 1                  2.875           14.25                  12/1/2008                0.25           0.25                       NO
  410388451      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388452      Libor 6 Months     2.875                 1                  2.875           13.25                  12/1/2008                0.25           0.25                       NO
  410388455      Libor 6 Months     2.875                 1                  2.875           12.875                 12/1/2008                0.25           0.25                       NO
  410388457      Libor 6 Months     2.875                 1                  2.875            13.5                  11/1/2008                0.25           0.25                       NO
  410388460      Libor 6 Months     2.875                 1                  2.875           12.875                 12/1/2008                0.25           0.25                       NO
  410388471      Libor 6 Months     4.85                  1                   4.85           12.85                  12/1/2008                0.25           0.25                       NO
  410388474      Libor 6 Months     2.875                 1                  2.875           12.875                 12/1/2008                0.25           0.25                       NO
  410388476      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388486      Libor 6 Months     2.875                 1                  2.875           12.99                  12/1/2008                0.25           0.25                       NO
  410388487      Libor 6 Months     2.875                 1                  2.875           12.99                  12/1/2008                0.25           0.25                       NO
  410388489      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388492      Libor 6 Months     2.875                 1                  2.875           13.25                  12/1/2008                0.25           0.25                       NO
  410388493      Libor 6 Months     2.875                 1                  2.875           13.875                 12/1/2008                0.25           0.25                       NO
  410388496      Libor 6 Months     2.875                 1                  2.875           12.625                 12/1/2008                0.25           0.25                       NO
  410388502      Libor 6 Months     2.875                 1                  2.875           13.625                 9/1/2008                 0.25           0.25                       NO
  410388506      Libor 6 Months     2.25                  2                   2.25           11.99                  12/1/2009                0.375          0.375                      NO
  410388508      Libor 6 Months     2.875                 1                  2.875           13.375                 12/1/2008                0.25           0.25                       NO
  410388509      Libor 6 Months     2.25                  2                   2.25           13.375                 10/1/2009                0.25           0.25                       NO
  410388512      Libor 6 Months     2.25                  2                   2.25           13.125                 12/1/2009                0.25           0.25                       NO
  410388513      Libor 6 Months     2.25                  2                   2.25           13.75                  12/1/2009                0.25           0.25                       NO
  410388516      Libor 6 Months     2.875                 1                  2.875           12.75                  12/1/2008                0.25           0.25                       NO
  410389667       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  410389669       Libor 1 Year      2.25                  2                   2.25             11                   8/1/2011                 0.375          0.375                      NO
  410389673       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  410389675       Libor 1 Year       2.1                  2                   2.1            10.225                 6/1/2011                 0.375          0.375                      NO
  410389683       Libor 1 Year       2.1                  2                   2.1             12.7                  7/1/2013                 0.25           0.25                       NO
  410389691       Libor 1 Year       2.5                  2                   2.5            11.375                 7/1/2011                 0.375          0.375                      NO
  410389694       Libor 1 Year       2.1                  2                   2.1             11.1                  7/1/2011                 0.375          0.375                      NO
  410389703       Libor 1 Year      2.25                  2                   2.25           10.75                  6/1/2011                 0.375          0.375                      NO
  410389708       Libor 1 Year      2.25                  2                   2.25           10.875                 8/1/2011                 0.375          0.375                      NO
  410389712       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.25           0.25                       NO
  410389715       Libor 1 Year      2.25                  2                   2.25             13                   6/1/2009                 0.375          0.375                      NO
  410389717       Libor 1 Year      2.25                  2                   2.25           12.25                  7/1/2013                 0.25           0.25                       NO
  410389718       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2011                 0.375          0.375                      NO
  410389719       Libor 1 Year      2.25                  2                   2.25            12.1                  6/1/2013                 0.25           0.25                       NO
  410389720       Libor 1 Year      2.65                  2                   2.65           11.775                 7/1/2011                 0.375          0.375                      NO
  410389735       Libor 1 Year      2.25                  2                   2.25           12.125                 5/1/2011                 0.375          0.375                     RDN
  410389742      Libor 6 Months     2.25                  2                   2.25           12.125                 4/1/2011                 0.375          0.375                      NO
  410389748       Libor 1 Year      2.25                  2                   2.25           11.875                 4/1/2011                 0.375          0.375                      NO
  410389750      Libor 6 Months     2.25                  2                   2.25           12.25                  4/1/2011                 0.375          0.375                      NO
  410389751      Libor 6 Months     2.25                  2                   2.25           12.375                 4/1/2011                 0.375          0.375                      NO
  410389761      Libor 6 Months     2.25                  2                   2.25           12.75                  4/1/2011                 0.375          0.375                      NO
  410389774       Libor 1 Year      2.25                  2                   2.25           12.375                 5/1/2011                 0.375          0.375                      NO
  410389776      Libor 6 Months     2.25                  2                   2.25            13.5                  5/1/2009                 0.375          0.375                      NO
  410621617       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2013                 0.375          0.375                      NO
  410621619       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.375          0.375                      NO
  410621623       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2013                 0.375          0.375                      NO
  410621625       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621629       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.375          0.375                     RDN
  410621631       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  410621633       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.375          0.375                      NO
  410621635       Libor 1 Year      2.25                  2                   2.25           11.125                 10/1/2011                0.375          0.375                      NO
  410621636       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2013                0.375          0.375                      NO
  410621637       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2013                0.375          0.375                      NO
  410621639       Libor 1 Year      2.625                 2                  2.625           13.375                 8/1/2013                 0.375          0.375                      NO
  410621640       Libor 1 Year      2.625                 2                  2.625           12.125                 7/1/2013                 0.375          0.375                      NO
  410621641       Libor 1 Year      2.625                 2                  2.625            12.5                  11/1/2013                0.375          0.375                      NO
  410621642       Libor 1 Year      2.625                 2                  2.625            12.5                  11/1/2013                0.375          0.375                     UGI
  410621643       Libor 1 Year      2.625                 2                  2.625            12.5                  11/1/2013                0.375          0.375                     UGI
  410621644       Libor 1 Year      2.25                  2                   2.25           11.75                  11/1/2013                0.375          0.375                     PMI
  410621645       Libor 1 Year      2.625                 2                  2.625            12.5                  11/1/2013                0.375          0.375                     PMI
  410621646       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2013                0.375          0.375                     PMI
  410621648       Libor 1 Year      2.25                  2                   2.25           12.875                 8/1/2013                 0.375          0.375                      NO
  410621650       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.375          0.375                      NO
  410621654       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621661       Libor 1 Year      2.25                  2                   2.25           10.625                 10/1/2013                0.375          0.375                      NO
  410621662       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2011                0.375          0.375                      NO
  410621663       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.375          0.375                      NO
  410621664       Libor 1 Year      2.625                 2                  2.625           11.875                 6/1/2011                 0.375          0.375                      NO
  410621665       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  410621667       Libor 1 Year      2.625                 2                  2.625           12.25                  9/1/2011                 0.375          0.375                      NO
  410621668       Libor 1 Year      2.25                  2                   2.25           11.125                 10/1/2013                0.375          0.375                      NO
  410621671       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  410621672       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2013                0.375          0.375                      NO
  410621673       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.375          0.375                      NO
  410621677       Libor 1 Year      2.25                  2                   2.25           13.375                 9/1/2011                 0.375          0.375                      NO
  410621679       Libor 1 Year      2.25                  2                   2.25           12.25                  9/1/2013                 0.375          0.375                      NO
  410621681       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2011                0.375          0.375                      NO
  410621682       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.375          0.375                      NO
  410621683       Libor 1 Year      2.25                  2                   2.25             11                   10/1/2013                0.375          0.375                      NO
  410621687       Libor 1 Year      2.625                 2                  2.625            12.5                  8/1/2013                 0.375          0.375                      NO
  410621691       Libor 1 Year      2.25                  2                   2.25           13.375                 12/1/2011                0.375          0.375                     PMI
  410621693       Libor 1 Year      2.25                  2                   2.25           11.125                 8/1/2013                 0.375          0.375                      NO
  410621694       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2013                0.375          0.375                      NO
  410621695       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.375          0.375                      NO
  410621698       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2013                0.375          0.375                      NO
  410621699       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  410621700       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.375          0.375                      NO
  410621701       Libor 1 Year      2.625                 2                  2.625           11.875                 11/1/2013                0.375          0.375                      NO
  410621703       Libor 1 Year      2.25                  2                   2.25           12.125                 12/1/2011                0.375          0.375                      NO
  410621706       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2013                0.375          0.375                      NO
  410621708       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.375          0.375                      NO
  410621709       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2013                0.375          0.375                     CMAC
  410621712       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2013                0.375          0.375                      NO
  410621714       Libor 1 Year      2.625                 2                  2.625           11.875                 11/1/2013                0.375          0.375                      NO
  410621716       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621717       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.375          0.375                      NO
  410621719       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2013                0.375          0.375                      NO
  410621720       Libor 1 Year      2.25                  2                   2.25           13.375                 8/1/2011                 0.375          0.375                      NO
  410621721       Libor 1 Year      2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  410621722       Libor 1 Year      2.25                  2                   2.25           11.25                  10/1/2013                0.375          0.375                      NO
  410621723       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2011                0.375          0.375                      NO
  410621724       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.375          0.375                      NO
  410621727       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2011                0.375          0.375                      NO
  410621729       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621730       Libor 1 Year      2.25                  2                   2.25           11.75                  11/1/2011                0.375          0.375                      NO
  410621733       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621735       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2013                0.375          0.375                      NO
  410621736       Libor 1 Year      2.25                  2                   2.25           12.875                 12/1/2013                0.375          0.375                      NO
  410621737       Libor 1 Year      2.25                  2                   2.25           13.125                 12/1/2011                0.375          0.375                      NO
  410621738       Libor 1 Year      2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  410621741       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2009                 0.375          0.375                      NO
  410621743       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.375          0.375                      NO
  410621744       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2009                 0.375          0.375                      NO
  410621745       Libor 1 Year      2.25                  2                   2.25           13.25                  11/1/2011                0.375          0.375                      NO
  410621746       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  410621748       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621749       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2011                0.375          0.375                      NO
  410621750       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  410621752       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621755       Libor 1 Year      2.25                  2                   2.25            12.5                  7/1/2011                 0.375          0.375                      NO
  410621756       Libor 1 Year      2.25                  2                   2.25             13                   8/1/2009                 0.375          0.375                      NO
  410621757       Libor 1 Year      2.25                  2                   2.25           11.75                  11/1/2011                0.375          0.375                      NO
  410621758       Libor 1 Year      2.25                  2                   2.25           13.375                 11/1/2011                0.375          0.375                      NO
  410621759       Libor 1 Year      2.25                  2                   2.25           13.375                 11/1/2011                0.375          0.375                      NO
  410621760       Libor 1 Year      2.25                  2                   2.25           13.375                 11/1/2011                0.375          0.375                      NO
  410621761       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.375          0.375                      NO
  410621762       Libor 1 Year      2.25                  2                   2.25           13.25                  9/1/2011                 0.375          0.375                      NO
  410621763       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.375          0.375                      NO
  410621765       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  410621767       Libor 1 Year      2.25                  2                   2.25           13.25                  12/1/2011                0.375          0.375                      NO
  410621769       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  410621770       Libor 1 Year      2.25                  2                   2.25             13                   12/1/2011                0.375          0.375                      NO
  410621773       Libor 1 Year      2.25                  2                   2.25           13.25                  12/1/2011                0.375          0.375                      NO
  410621775       Libor 1 Year      2.25                  2                   2.25           12.375                 12/1/2009                0.375          0.375                      NO
  410621779       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  410621780       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  410621781       Libor 1 Year      2.25                  2                   2.25           11.625                 12/1/2011                0.375          0.375                      NO
  410621783       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2013                0.375          0.375                      NO
  410621784       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2011                0.375          0.375                      NO
  410621786       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.375          0.375                      NO
  410621787       Libor 1 Year      2.25                  2                   2.25           11.875                 12/1/2011                0.375          0.375                      NO
  410621789       Libor 1 Year      2.25                  2                   2.25             12                   12/1/2011                0.375          0.375                      NO
  410621790       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621791       Libor 1 Year      2.625                 2                  2.625           11.25                  12/1/2013                0.375          0.375                      NO
  410621792       Libor 1 Year      2.25                  2                   2.25             13                   12/1/2011                0.375          0.375                      NO
  410621793       Libor 1 Year      2.25                  2                   2.25           12.625                 12/1/2011                0.375          0.375                      NO
  410621794       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621795       Libor 1 Year      2.25                  2                   2.25           13.25                  11/1/2011                0.375          0.375                      NO
  410621796       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2013                0.375          0.375                      NO
  410621797       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  410621798       Libor 1 Year      2.25                  2                   2.25           13.375                 8/1/2009                 0.375          0.375                     UGI
  410621799       Libor 1 Year      2.25                  2                   2.25           10.625                 9/1/2011                 0.375          0.375                      NO
  410621800       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2011                 0.375          0.375                      NO
  410621802       Libor 1 Year      2.625                 2                  2.625           13.375                 8/1/2013                 0.375          0.375                     PMI
  410621803       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2009                 0.375          0.375                      NO
  410621805       Libor 1 Year      2.25                  2                   2.25           13.25                  10/1/2011                0.375          0.375                      NO
  410621806       Libor 1 Year      2.25                  2                   2.25           13.25                  11/1/2011                0.375          0.375                      NO
  410621808       Libor 1 Year      2.25                  2                   2.25           13.375                 9/1/2011                 0.375          0.375                      NO
  410621809       Libor 1 Year      2.25                  2                   2.25           12.875                 9/1/2011                 0.375          0.375                      NO
  410621810       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2011                 0.375          0.375                      NO
  410621811       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2009                 0.375          0.375                      NO
  410621812       Libor 1 Year      2.25                  2                   2.25            13.5                  8/1/2009                 0.375          0.375                      NO
  410621813       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2009                 0.375          0.375                     UGI
  410621814       Libor 1 Year      2.25                  2                   2.25             13                   8/1/2009                 0.375          0.375                      NO
  410621816       Libor 1 Year      2.25                  2                   2.25           12.25                  9/1/2011                 0.375          0.375                      NO
  410621817       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  410621818       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2011                0.375          0.375                      NO
  410621819       Libor 1 Year      2.25                  2                   2.25           12.375                 9/1/2009                 0.375          0.375                      NO
  410621824       Libor 1 Year      2.25                  2                   2.25           13.375                 10/1/2011                0.375          0.375                      NO
  410621825       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2013                0.375          0.375                      NO
  410621826       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621827       Libor 1 Year      2.25                  2                   2.25           13.375                 10/1/2011                0.375          0.375                      NO
  410621829       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  410621831       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  410621833       Libor 1 Year      2.25                  2                   2.25           11.75                  9/1/2011                 0.375          0.375                      NO
  410621834       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.375          0.375                      NO
  410621835       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.375          0.375                      NO
  410621839       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621840       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621841       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2013                0.375          0.375                      NO
  410621843       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2009                0.375          0.375                      NO
  410621844       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.375          0.375                     UGI
  410621850       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2009                0.375          0.375                      NO
  410621851       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2009                0.375          0.375                      NO
  410621852       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621853       Libor 1 Year      2.25                  2                   2.25           12.375                 12/1/2011                0.375          0.375                      NO
  410621855       Libor 1 Year      2.25                  2                   2.25           11.75                  11/1/2011                0.375          0.375                      NO
  410621857       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2013                0.375          0.375                      NO
  410621858       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  410621859       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                0.375          0.375                      NO
  410621861       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621862       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621863       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2009                0.375          0.375                      NO
  410621864       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2009                0.375          0.375                      NO
  410621866       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2011                0.375          0.375                      NO
  410621868       Libor 1 Year      2.25                  2                   2.25           13.125                 11/1/2011                0.375          0.375                      NO
  410621871       Libor 1 Year      2.625                 2                  2.625           13.375                 11/1/2013                0.375          0.375                      NO
  410621874       Libor 1 Year      2.25                  2                   2.25           10.375                 11/1/2013                0.375          0.375                      NO
  410621875       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.375          0.375                      NO
  410621878       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  410621879       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.375          0.375                      NO
  410621880       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                0.375          0.375                      NO
  410621881       Libor 1 Year      2.25                  2                   2.25           10.625                 11/1/2013                0.375          0.375                      NO
  410621882       Libor 1 Year      2.25                  2                   2.25           13.375                 11/1/2011                0.375          0.375                      NO
  410621885       Libor 1 Year      2.25                  2                   2.25           12.25                  12/1/2011                0.375          0.375                      NO
  410621886       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2009                0.375          0.375                      NO
  410621887       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2013                0.375          0.375                      NO
  410621891       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2013                0.375          0.375                      NO
  410621893       Libor 1 Year      2.25                  2                   2.25           12.25                  12/1/2011                0.375          0.375                      NO
  410621895       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2013                0.375          0.375                      NO
  410621896       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2011                0.375          0.375                      NO
  410621898       Libor 1 Year      2.25                  2                   2.25           12.75                  12/1/2011                0.375          0.375                      NO
  410621899       Libor 1 Year      2.25                  2                   2.25           10.625                 12/1/2013                0.375          0.375                      NO
  410621900       Libor 1 Year      2.25                  2                   2.25           11.75                  12/1/2011                0.375          0.375                      NO
  410621901       Libor 1 Year      2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  410621903       Libor 1 Year      2.25                  2                   2.25             11                   12/1/2013                0.375          0.375                      NO
  410621905       Libor 1 Year      2.25                  2                   2.25           11.375                 12/1/2009                0.375          0.375                      NO
  410621906       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2013                0.375          0.375                      NO
  410621907       Libor 1 Year      2.25                  2                   2.25           10.75                  12/1/2013                0.375          0.375                      NO
  410621908       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2013                0.375          0.375                      NO
  410621910       Libor 1 Year      2.25                  2                   2.25             12                   12/1/2011                0.375          0.375                      NO
  410621911       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2013                0.375          0.375                      NO
  410621912       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2013                0.375          0.375                      NO
  410638602       Libor 1 Year      2.25                  2                   2.25           11.625                 1/1/2012                 0.375          0.375                      NO
  410638606       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2012                 0.25           0.73                       GE
  410638609       Libor 1 Year      2.25                  2                   2.25           12.375                 1/1/2014                 0.375          0.375                      NO
  410638612      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2012                 0.25           0.25                       NO
  410638613       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  410638616       Libor 1 Year      2.25                  2                   2.25            13.5                  1/1/2014                 0.375          0.855                      GE
  410638618       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410638623       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2014                 0.375          0.855                      GE
  410638632       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.375          0.375                      GE
  410638641      Libor 6 Months     2.25                  6                   2.25            13.5                  1/1/2010                 0.25           0.25                       NO
  410638645       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2012                 0.25           0.73                       GE
  410638654       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.855                      GE
  410638657       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2014                 0.375          0.375                      NO
  410638661       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2014                 0.375          0.855                      GE
  410638662      Libor 6 Months     2.25                6.875                 2.25             13                   1/1/2012                 0.375          0.375                      NO
  410638664       Libor 1 Year      2.25                  2                   2.25             13                   1/1/2014                 0.375          0.855                      GE
  410638670       Libor 1 Year      2.25                  2                   2.25           11.875                 1/1/2014                 0.375          0.375                      NO
  410638671       Libor 1 Year      2.25                  2                   2.25            12.5                  1/1/2012                 0.375          0.375                      NO
  410638674       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.375                      GE
  410638675       Libor 1 Year      2.25                  2                   2.25             13                   1/1/2012                 0.25           0.73                       GE
  410638678       Libor 1 Year      2.25                  2                   2.25           12.125                 1/1/2012                 0.375          0.855                      GE
  410638680       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.73                       GE
  410638685      Libor 6 Months     2.25                6.125                 2.25             13                   1/1/2012                 0.375          0.375                      GE
  410638686       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.855                      GE
  410638690       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2010                 0.375          0.375                      NO
  410638691       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2010                 0.375          0.375                      NO
  410638694       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2014                 0.375          0.955                     RMIC
  410638715       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  410638716      Libor 6 Months     2.25                  6                   2.25           14.25                  1/1/2014                 0.25           0.25                       NO
  410638717       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2012                 0.375          0.375                      NO
  410638723       Libor 1 Year      2.25                  2                   2.25           12.125                 1/1/2012                 0.375          0.375                      NO
  410638724       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2012                 0.25           0.73                       GE
  410638727       Libor 1 Year      2.25                  2                   2.25           11.75                  1/1/2014                 0.375          0.375                      NO
  410638728       Libor 1 Year      2.25                  2                   2.25           12.25                  1/1/2014                 0.375          0.855                      GE
  410638732      Libor 6 Months     2.25                  6                   2.25           14.25                  1/1/2014                 0.25           0.25                       NO
  410638736       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.73                       GE
  410638740       Libor 1 Year      2.25                  2                   2.25           12.125                 1/1/2012                 0.375          0.375                      NO
  410638742       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.73                       GE
  410638746       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2014                 0.375          0.375                      NO
  410638753       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2012                 0.375          0.375                      NO
  410638754       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2012                 0.25           0.73                       GE
  410638755       Libor 1 Year      2.25                  2                   2.25           11.75                  1/1/2012                 0.375          0.375                      NO
  410638756      Libor 6 Months     2.25                  6                   2.25           14.25                  1/1/2014                 0.25           0.25                       NO
  410638763       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2012                 0.25           0.25                       NO
  410638773       Libor 1 Year      2.25                  2                   2.25             12                   1/1/2014                 0.375          0.855                      GE
  410638775       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.725                      GE
  410638776       Libor 1 Year      2.25                  2                   2.25             13                   1/1/2012                 0.25           0.25                       NO
  410638781       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2012                 0.25           0.73                       GE
  410638784       Libor 1 Year      2.25                  2                   2.25            12.5                  1/1/2014                 0.375          0.855                      GE
  410638793       Libor 1 Year      2.25                  2                   2.25           13.25                  10/1/2011                0.25           0.25                       NO
  410638794       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  410638809       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2012                 0.25           0.73                       GE
  410638811       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.73                      MGIC
  410638817      Libor 6 Months     2.25                6.625                 2.25             13                   1/1/2012                 0.375          0.375                      GE
  410638820       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2014                 0.375          0.375                      NO
  410638824       Libor 1 Year      2.25                  2                   2.25           12.25                  1/1/2014                 0.375          0.375                      NO
  410638829       Libor 1 Year      2.25                  2                   2.25           12.25                  1/1/2014                 0.375          0.375                      NO
  410638833       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.855                      GE
  410638836       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2012                 0.25           0.73                       GE
  410638837       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2014                 0.375          0.375                      NO
  410638838       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.375                      NO
  410645004       Libor 1 Year      2.25                  2                   2.25           12.875                 12/1/2013                0.375          0.985                      GE
  410645006       Libor 1 Year      2.25                  2                   2.25           13.625                 1/1/2012                 0.25           0.86                       GE
  410645007       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2012                 0.25           0.86                       GE
  410645008      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2012                 0.25           0.25                       NO
  410645009       Libor 1 Year      2.25                  2                   2.25           13.375                 1/1/2014                 0.25           0.86                       GE
  410645010       Libor 1 Year      2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.86                       GE
  410645013       Libor 1 Year      2.25                  2                   2.25            12.5                  1/1/2012                 0.375          1.055                     RMIC
  410645015       Libor 1 Year      2.25                  2                   2.25             13                   1/1/2014                 0.375          0.985                      GE
  410645016       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2012                 0.25           0.86                       GE
  410645017       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2014                 0.375          0.985                      GE
  410645018      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2012                 0.25           0.25                       NO
  410645019      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2012                 0.25           0.25                       NO
  410645020      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2012                 0.25           0.25                       NO
  410645021       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2014                 0.375          0.985                      GE
  410645023      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2014                 0.25           0.25                       NO
  410645024       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2012                 0.25           0.86                       GE
  410645027       Libor 1 Year      2.25                  2                   2.25             13                   1/1/2012                 0.25           0.86                       GE
  410645029       Libor 1 Year      2.25                  2                   2.25           13.125                 1/1/2012                 0.25           0.86                       GE
  403526574     Treasury 1 Year     2.75                  2                   2.75           13.875                 3/1/2002                  0.5           0.55                       NO
  403659586      Libor 6 Months     2.25                  2                   2.25           12.25                  5/1/2010                 0.375          0.375                      NO
  405492270       Libor 1 Year      2.25                  2                   2.25           10.875                 9/1/2010                 0.25           0.25                       NO
  405492275       Libor 1 Year      2.25                  2                   2.25           10.625                 10/1/2010                0.25           0.25                       NO
  405629760       Libor 1 Year      2.75                  2                   2.75           11.125                 9/1/2008                 0.375          0.375                      NO
  405939061     Treasury 1 Year     2.75                  2                   2.75           10.875                 7/1/2007                 0.55            0.6                       NO
  405939062     Treasury 1 Year     2.75                  2                   2.75           10.875                 7/1/2007                 0.55            0.6                       NO
  405939067     Treasury 1 Year     2.75                  2                   2.75           10.625                 7/1/2007                 0.55            0.6                       NO
  405939068     Treasury 1 Year     2.75                  2                   2.75           10.875                 7/1/2007                 0.55            0.6                       NO
  405939070     Treasury 1 Year     2.75                  2                   2.75           10.875                 6/1/2007                 0.55            0.6                       NO
  405939071     Treasury 1 Year     2.75                  2                   2.75           10.875                 7/1/2007                 0.55            0.6                       NO
  405939081     Treasury 1 Year     2.75                  2                   2.75            10.5                  7/1/2007                 0.55            0.6                       NO
  405939083     Treasury 1 Year     2.75                  2                   2.75           10.875                 6/1/2007                 0.55            0.6                       NO
  405939084     Treasury 1 Year     2.75                  2                   2.75            10.5                  7/1/2007                 0.55            0.6                       NO
  405939091     Treasury 1 Year     2.75                  2                   2.75           10.75                  6/1/2007                 0.55            0.6                       NO
  405939100     Treasury 1 Year     2.75                  2                   2.75            10.5                  7/1/2007                 0.55            0.6                       NO
  405939118     Treasury 1 Year     2.75                  2                   2.75           10.875                 6/1/2007                 0.55            0.6                       NO
  405939119     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939120     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939122     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939145     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939153     Treasury 1 Year     2.75                  2                   2.75            10.5                  7/1/2007                 0.55            0.6                       NO
  405939154     Treasury 1 Year     2.75                  2                   2.75           10.875                 7/1/2007                 0.55            0.6                       NO
  405939160     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939163     Treasury 1 Year     2.75                  2                   2.75           10.625                 8/1/2007                 0.55            0.6                       NO
  405939168     Treasury 1 Year     2.75                  2                   2.75           10.625                 7/1/2007                 0.55            0.6                       NO
  405939172     Treasury 1 Year      2.6                  2                   2.6            10.875                 7/1/2007                 0.55            0.6                       NO
  405939173     Treasury 1 Year     2.75                  2                   2.75           10.75                  7/1/2007                 0.55            0.6                       NO
  405939177     Treasury 1 Year     2.75                  2                   2.75           10.625                 7/1/2007                 0.55            0.6                       NO
  405939263     Treasury 1 Year     2.75                  2                   2.75           10.875                 8/1/2007                 0.55            0.6                       NO
  405939264     Treasury 1 Year     2.75                  2                   2.75           10.625                 8/1/2007                 0.55            0.6                       NO
  405939265     Treasury 1 Year     2.75                  2                   2.75           10.875                 8/1/2007                 0.55            0.6                       NO
  405939268     Treasury 1 Year     2.75                  2                   2.75            10.5                  8/1/2007                 0.55            0.6                       NO
  405939270     Treasury 1 Year     2.75                  2                   2.75           10.625                 8/1/2007                 0.55            0.6                       NO
  405939271     Treasury 1 Year     2.75                  2                   2.75             10                   8/1/2007                 0.55            0.6                       NO
  405939273     Treasury 1 Year     2.75                  2                   2.75            10.5                  7/1/2007                 0.55            0.6                       NO
  405939275     Treasury 1 Year     2.75                  2                   2.75           10.625                 7/1/2007                 0.55            0.6                       NO
  406600426       Libor 1 Year      2.75                  2                   2.75           12.625                 9/1/2008                 0.375          0.375                      NO
  406600461       Libor 1 Year      2.75                  2                   2.75           11.25                  10/1/2008                0.375          0.375                      NO
  407676010       Libor 1 Year      2.25                  2                   2.25           10.875                 4/1/2011                 0.375          0.375                      NO
  407800859       Libor 1 Year      2.25                  2                   2.25           12.25                  2/1/2013                 0.375          0.375                      NO
  407800895      Libor 6 Months     2.25                 12                   2.25             12                   9/1/2006                 0.25           0.25                       GE
  408419585       Libor 1 Year      2.75                  2                   2.75           12.25                  4/1/2011                 0.375          0.375                      NO
  408509858       Libor 1 Year      2.25                  2                   2.25           10.375                 5/1/2010                 0.25           0.25                       NO
  408509866       Libor 1 Year      2.75                  2                   2.75           13.75                  6/1/2009                 0.25           1.29                      MGIC
  408509881       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2011                 0.25           1.05                      PMI
  408509882       Libor 1 Year      2.75                  2                   2.75           12.75                  4/1/2011                 0.375          0.375                      NO
  408509889       Libor 1 Year      2.75                  2                   2.75             14                   6/1/2009                 0.25           0.25                       NO
  408509890       Libor 1 Year      2.75                  2                   2.75             10                   6/1/2009                 0.375          1.365                     MGIC
  408509894       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2009                 0.375          1.125                     PMI
  408509896       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2009                 0.25           0.25                       NO
  408509898       Libor 1 Year      2.75                  2                   2.75             13                   6/1/2009                 0.25           0.25                       NO
  408509900       Libor 1 Year      2.75                  2                   2.75           13.625                 6/1/2011                 0.25           0.25                       NO
  408509901       Libor 1 Year      2.75                  2                   2.75           13.625                 6/1/2011                 0.25           0.25                       NO
  408509902       Libor 1 Year      2.75                  2                   2.75           13.625                 6/1/2011                 0.25           0.25                       NO
  408509909       Libor 1 Year      2.75                  2                   2.75             14                   5/1/2011                 0.25           0.25                       NO
  408509911       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2009                 0.25           0.25                       NO
  408509917       Libor 1 Year      2.75                  2                   2.75             14                   6/1/2009                 0.25           1.38                      UGI
  408509923       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2013                 0.375          0.375                      NO
  408509924       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2011                 0.25           0.25                       NO
  408509927       Libor 1 Year      2.75                  2                   2.75           13.75                  5/1/2011                 0.25           0.25                       NO
  408509931       Libor 1 Year      2.75                  2                   2.75           13.375                 5/1/2011                 0.25           0.25                       NO
  408509932       Libor 1 Year      2.75                  2                   2.75           13.125                 7/1/2013                 0.375          0.375                      NO
  408509934       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2009                 0.25           0.25                       NO
  408509940       Libor 1 Year      2.75                  2                   2.75             13                   6/1/2009                 0.25           0.25                       NO
  408509941       Libor 1 Year      2.75                  2                   2.75           13.75                  6/1/2009                 0.25           0.25                       NO
  408509942       Libor 1 Year      2.75                  2                   2.75           12.875                 5/1/2011                 0.375          0.375                      NO
  408509948       Libor 1 Year      2.75                  2                   2.75           13.125                 6/1/2011                 0.25           0.25                       NO
  408509952       Libor 1 Year      2.75                  2                   2.75           13.25                  5/1/2011                 0.25           0.25                       NO
  408509956       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2013                 0.375          0.375                      NO
  408509958       Libor 1 Year      2.75                  2                   2.75           12.625                 7/1/2013                 0.375          0.375                      NO
  408509968       Libor 1 Year      2.75                  2                   2.75           13.75                  6/1/2011                 0.25           0.25                       NO
  408509983       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2009                 0.25           0.25                       NO
  408509990       Libor 1 Year      2.75                  2                   2.75           14.375                 6/1/2011                 0.25           1.21                      PMI
  408509993       Libor 1 Year      2.75                  2                   2.75           12.875                 7/1/2009                 0.25           0.25                       NO
  408509994       Libor 1 Year      2.75                  2                   2.75           12.625                 7/1/2009                 0.25           0.25                       NO
  408509996       Libor 1 Year      2.75                  2                   2.75           13.25                  6/1/2009                 0.25           0.25                       NO
  408510001       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2009                 0.25           0.25                       NO
  408510002       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2009                 0.25           0.25                       NO
  408510013       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2009                 0.25           0.25                       NO
  408510014       Libor 1 Year      2.75                  2                   2.75           14.25                  7/1/2009                 0.25           0.25                       NO
  408510016       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2009                 0.375          0.375                      NO
  408510018       Libor 1 Year      2.75                  2                   2.75           14.625                 7/1/2011                 0.25           1.29                      UGI
  408510023       Libor 1 Year      2.75                  2                   2.75           13.875                 6/1/2009                 0.25           0.25                       NO
  408510024       Libor 1 Year      2.75                  2                   2.75           14.25                  6/1/2011                 0.25           1.18                      PMI
  408510028       Libor 1 Year      2.75                  2                   2.75           13.75                  7/1/2011                 0.25           0.25                       NO
  408510033       Libor 1 Year      2.75                  2                   2.75           14.375                 6/1/2011                 0.25           0.25                       NO
  408510039       Libor 1 Year      2.75                  2                   2.75             13                   7/1/2009                 0.25           0.25                       NO
  408510044       Libor 1 Year      2.75                  2                   2.75            14.5                  6/1/2011                 0.25           1.29                      UGI
  408510045       Libor 1 Year      2.75                  2                   2.75            13.5                  7/1/2013                 0.375          0.375                      NO
  408510046       Libor 1 Year      2.75                  2                   2.75            14.5                  6/1/2011                 0.25           1.29                      UGI
  408510049       Libor 1 Year      2.75                  2                   2.75           13.75                  7/1/2009                 0.25           0.25                       NO
  408510050       Libor 1 Year      2.75                  2                   2.75           13.625                 6/1/2009                 0.25           0.25                       NO
  408510054       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2011                 0.25           0.25                       NO
  408510055       Libor 1 Year      2.75                  2                   2.75           14.125                 7/1/2011                 0.25           0.25                       NO
  408846516       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2013                 0.375          0.375                      NO
  408846517       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  408846518       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2013                 0.375          0.375                      NO
  408846521       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  408846522       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408846523       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.375          0.375                      NO
  408846524       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408846525       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  408846526       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.375          0.375                      NO
  408846527       Libor 1 Year      2.25                  2                   2.25           11.375                 6/1/2013                 0.375          0.375                      NO
  409605007       Libor 1 Year       2.5                  2                    6             10.875                 3/1/2010                 0.25           0.25                       NO
  410282222      Libor 6 Months     2.25                  2                   2.25           12.625                 9/1/2009                 0.375          0.375                      NO
  410282226      Libor 6 Months     2.25                  2                   2.25           13.25                  10/1/2009                0.375          0.375                      NO
  410282227      Libor 6 Months     2.25                  2                   2.25           13.625                 10/1/2009                0.375          0.375                      GE
  410282231      Libor 6 Months     2.25                  2                   2.25           13.75                  11/1/2009                0.375          0.375                      NO
  407265535       Libor 1 Year      2.25                  2                   2.25             12                   3/1/2011                 0.25           0.25                       NO
  407265621       Libor 1 Year      2.25                  2                   2.25           11.125                 3/1/2013                 0.375          0.375                      NO
  407265640       Libor 1 Year      2.25                  2                  2.375           12.375                 3/1/2013                 0.25           0.25                       NO
  407265648       Libor 1 Year      2.25                  2                   2.25           11.875                 3/1/2011                 0.375          0.375                      NO
  407265738       Libor 1 Year      2.25                  2                   2.75           12.75                  3/1/2013                 0.375          0.375                      NO
  407537392      Libor 6 Months     2.75                  2                  3.125           15.125                 2/1/2011                 0.25           0.25                       NO
  408034959      Libor 6 Months     3.25                  1                   3.25             12                   6/1/2013                 0.375          0.375                      NO
  408233953       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.375          0.375                      NO
  408233958       Libor 1 Year      2.25                  2                   2.25            10.5                  7/1/2011                 0.375          0.375                      NO
  410282211     Treasury 1 Year     2.75                  2                   2.75           13.625                 9/1/2009                 0.375          0.375                      NO
  410282212      Libor 6 Months     2.25                  2                   2.25           12.75                  12/1/2009                0.375          0.375                     MGIC
  410282213      Libor 1 Month      2.375                12                  2.375             12                   7/1/2005                 0.375          0.375                      NO
  410282214     Treasury 1 Year     2.75                  2                   2.75           13.75                  10/1/2009                0.375          0.375                      NO
  410282215      Libor 6 Months     2.25                  2                   2.25           13.125                 10/1/2009                0.375          0.375                      NO
  410282216      Libor 6 Months     2.25                  2                   2.25             13                   10/1/2009                0.375          0.375                      NO
  410282217      Libor 6 Months     2.25                  2                   2.25           14.25                  10/1/2009                0.375          0.375                     MGIC
  410282218      Libor 6 Months     2.25                  2                   2.25             12                   11/1/2009                0.375          0.375                      NO
  410282219      Libor 6 Months     1.875                12                  1.875             12                   9/1/2006                 0.375          0.375                      NO
  410282220     Treasury 1 Year     2.75                  2                   4.5             12.5                  9/1/2009                 0.375          0.375                      NO
  410282224      Libor 6 Months     2.25                  2                   2.25           14.25                  9/1/2009                 0.375          0.375                      NO
  410282225      Libor 6 Months     2.25                  2                   2.25           13.125                 11/1/2009                0.375          0.375                      NO
  410282228     Treasury 1 Year     2.75                  2                   2.75           12.375                 11/1/2009                0.375          0.375                      NO
  410282229     Treasury 1 Year     2.75                  2                   2.75           12.625                 11/1/2009                0.375          0.375                      NO
  410282230      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2009                0.375          0.375                      NO
  405773266       Libor 1 Year      2.25                  2                   2.25            10.5                  6/1/2010                 0.375          0.375                      NO
  406600787       Libor 1 Year      2.75                  2                   2.75           12.75                  11/1/2012                0.375          0.375                      NO
  408867754       Libor 1 Year      2.25                  2                   2.25             12                   7/1/2011                 0.25           0.25                       NO
  408879521      Libor 6 Months     2.875                 2                  2.875           13.25                  8/1/2011                 0.25           0.25                      PMI
  408879539      Libor 6 Months     2.875                 2                  2.875            13.5                  7/1/2011                 0.25           0.25                      PMI
  408879542      Libor 6 Months     2.875                 2                  2.875             13                   7/1/2011                 0.25           0.25                      PMI
  408879561      Libor 6 Months     2.875                 2                  2.875             14                   7/1/2011                 0.25           0.86                      PMI
  408879591      Libor 6 Months     2.875                 2                  2.875           13.25                  8/1/2011                 0.25           0.25                       NO
  408879597      Libor 6 Months     2.875                 2                  2.875           14.125                 8/1/2011                 0.25           0.91                      PMI
  408879628      Libor 6 Months     2.875                 2                  2.875           13.75                  8/1/2011                 0.25           0.25                      PMI
  408879630      Libor 6 Months     2.875                 2                  2.875           13.625                 8/1/2011                 0.25           0.25                      PMI
  408879632      Libor 6 Months     2.875                 2                  2.875           14.125                 8/1/2011                 0.25           0.25                       NO
  409101911      Libor 6 Months     2.25                  2                   2.25             13                   7/1/2013                 0.375          0.375                      NO
  409107591       Libor 1 Year      2.25                  2                   2.25           12.25                  8/1/2013                 0.25           0.25                       NO
  409107602       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107604       Libor 1 Year      2.25                  2                   2.25           12.625                 7/1/2013                 0.25           0.25                       NO
  409107605       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107614       Libor 1 Year      2.25                  2                   2.25           11.125                 8/1/2013                 0.25           0.25                       NO
  409107615       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.25           0.25                       NO
  409107621       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107622       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.25           0.25                       NO
  409107630       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.25           0.25                       NO
  409107643       Libor 1 Year      2.25                  2                   2.25             13                   8/1/2013                 0.25           0.25                       NO
  409107665       Libor 1 Year      2.25                  2                   2.25            12.5                  9/1/2013                 0.25           0.25                       NO
  409107668       Libor 1 Year      2.25                  2                   2.25           12.75                  8/1/2013                 0.25           0.25                      PMI
  409107675       Libor 1 Year      2.25                  2                   2.25           12.75                  8/1/2013                 0.25           0.25                       NO
  409107681       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409269971       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  409269980       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  409269984       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  409360267       Libor 1 Year      3.25                  2                  7.625           12.625                 9/1/2013                 0.375          0.375                      NO
  409360272      Libor 6 Months     2.99                  1                   8.5             14.5                  9/1/2008                 0.25           0.25                       NO
  409360273      Libor 6 Months     3.25                  1                   9.25           15.25                  9/1/2008                 0.25           0.25                       NO
  409360287       Libor 1 Year      2.761                 2                   7.25           12.25                  10/1/2013                0.375          0.375                      NO
  409360293       Libor 1 Year      3.136                 2                  7.625           12.625                 9/1/2013                 0.375          0.375                      NO
  409360297      Libor 6 Months     3.25                  1                  8.125           14.125                 9/1/2008                 0.25           0.25                       NO
  409579519      Libor 6 Months     3.25                  1                   3.25           11.25                  10/1/2011                0.375          0.375                      NO
  409591581       Libor 1 Year      2.25                  2                   2.25           11.125                 10/1/2013                0.25           0.25                       NO
  409591639       Libor 1 Year      2.25                  2                   2.25           11.75                  10/1/2013                0.25           0.25                       NO
  409591649       Libor 1 Year      2.25                  2                   2.25           11.25                  10/1/2013                0.25           0.25                       NO
  409591655       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409591660       Libor 1 Year      2.25                  2                   2.25           11.125                 9/1/2013                 0.25           0.25                       NO
  409591668       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409591669       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409591696       Libor 1 Year      2.25                  2                   2.25           11.375                 10/1/2013                0.25           0.25                       NO
  409591702       Libor 1 Year      2.25                  2                   2.25           11.375                 10/1/2013                0.25           0.25                       NO
  409591710       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.25           0.25                       NO
  409591721       Libor 1 Year      2.25                  2                   2.25           10.75                  10/1/2013                0.25           0.25                       NO
  409593361       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2013                0.25           0.25                       NO
  409593367       Libor 1 Year      2.25                  2                   2.25           11.375                 10/1/2013                0.25           0.25                       NO
  409650652       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.25           0.73                      RMIC
  409650656       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.25           0.79                      RMIC
  409650658       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2011                0.25           1.35                      RMIC
  409650660       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2011                0.25           0.73                      RMIC
  409650663       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.25           0.65                      RMIC
  409650664       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2011                0.25           0.67                      RMIC
  409650677       Libor 1 Year      2.25                  2                   2.25           13.375                 10/1/2013                0.25           1.21                      RMIC
  409650681       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2011                0.25           0.82                      RMIC
  409650688       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2011                0.25           0.96                      RMIC
  409829021      Libor 6 Months     2.25                  2                   2.25           12.375                 6/1/2009                 0.175          0.175                      NO
  409829022      Libor 6 Months     2.25                  2                   2.25             12                   7/1/2009                 0.175          0.175                      NO
  409829023      Libor 6 Months     2.25                  2                   2.25           11.375                 7/1/2009                 0.175          0.175                      NO
  409829029       Libor 1 Year      2.25                  2                   2.25           12.875                 9/1/2009                 0.175          0.175                      NO
  409829030       Libor 1 Year      2.25                  2                   2.25           12.125                 9/1/2009                 0.175          0.175                      NO
  409829031       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2009                0.175          0.175                      NO
  409829032      Libor 6 Months      3.5                  2                   3.5              14                   8/1/2009                 0.175          0.175                     PMI
  409829036       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2009                 0.175          0.175                      NO
  409829038       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2009                0.175          0.175                      NO
  409829041       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2009                0.175          0.175                      NO
  409829042       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2009                0.175          0.175                      NO
  409829043       Libor 1 Year      2.25                  2                   2.25            12.5                  9/1/2009                 0.175          0.175                      NO
  409829046       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2009                0.175          0.175                      NO
  409829048       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2009                0.175          0.175                      NO
  409829049       Libor 1 Year      2.25                  2                   2.25           11.75                  10/1/2009                0.175          0.175                      NO
  409829050       Libor 1 Year      2.25                  2                   2.25           10.75                  11/1/2009                0.175          0.175                      NO
  409829052       Libor 1 Year      2.25                  2                   2.25           10.875                 10/1/2009                0.175          0.175                      NO
  409829053       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2009                0.175          0.175                      NO
  409829056       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2009                0.175          0.175                      NO
  409833569      Libor 6 Months      3.5                  2                   3.5            12.625                 10/1/2009                0.25           0.25                       NO
  409833574      Libor 6 Months      3.5                  2                   3.5            12.875                 10/1/2011                0.25           0.25                       NO
  409833575      Libor 6 Months     2.875                 2                  2.875           13.875                 10/1/2009                0.25           0.25                       NO
  409833580      Libor 6 Months     2.875                 2                  2.875           13.625                 11/1/2011                0.25           0.25                       NO
  409833588      Libor 6 Months      3.5                  2                   3.5            14.875                 11/1/2011                0.25           0.25                      PMI
  409833589      Libor 6 Months      3.5                  2                   3.5            14.375                 11/1/2009                0.25           0.25                      PMI
  409833591      Libor 6 Months     4.25                  2                   4.25           14.25                  10/1/2011                0.25           0.78                      PMI
  409833598      Libor 6 Months     2.875                 2                  2.875             13                   11/1/2011                0.25           0.25                       NO
  409833600      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2011                0.375          0.375                      NO
  409833604      Libor 6 Months     2.875                 2                  2.875           13.875                 11/1/2011                0.25           0.25                       NO
  409833612      Libor 6 Months      3.5                  2                   3.5             12.5                  10/1/2011                0.25           0.25                       NO
  409833629      Libor 6 Months     2.875                 2                  2.875           12.375                 10/1/2011                0.375          0.375                      NO
  409833636      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2013                0.375          0.375                      NO
  409833644      Libor 6 Months     2.875                 2                  2.875           12.625                 10/1/2009                0.25           0.25                       NO
  409833646      Libor 6 Months     2.875                 2                  2.875             14                   11/1/2009                0.25           0.25                       NO
  409833656      Libor 6 Months      3.5                  2                   3.5              14                   11/1/2011                0.25           0.86                      PMI
  409833668      Libor 6 Months     2.875                 2                  2.875            13.5                  10/1/2011                0.25           0.25                       NO
  409833672      Libor 6 Months     2.875                 2                  2.875           12.875                 11/1/2011                0.375          0.375                      NO
  409866731      Libor 6 Months     3.25                  1                   3.25           11.875                 11/1/2011                0.375          0.375                      NO
  410050888       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.375          0.375                      NO
  410057485       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2009                 0.2            0.2                       NO
  410057487       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2009                 0.2            0.2                       NO
  410057489       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                 0.2            0.2                       NO
  410057490       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                 0.2            0.2                       NO
  410057492     Treasury 1 Year     2.75                  2                   2.75            12.5                  11/1/2009                 0.2            0.2                       NO
  410057497       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2009                 0.2            0.2                       NO
  410057499       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057504       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2009                 0.2            0.2                       NO
  410057507       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057509       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2009                 0.2            0.2                       NO
  410057510       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057516       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2009                 0.2            0.2                       NO
  410057519       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2009                 0.2            0.2                       NO
  410057521       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2009                 0.2            0.2                       NO
  410057522       Libor 1 Year      2.25                  2                   2.25            13.5                  11/1/2009                 0.2            0.2                       NO
  410057523       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2009                 0.2            0.2                       NO
  410057524       Libor 1 Year      2.25                  2                   2.25           12.75                  11/1/2009                 0.2            0.2                       NO
  410057525       Libor 1 Year      2.25                  2                   2.25             13                   11/1/2009                 0.2            0.2                       NO
  410057526       Libor 1 Year      2.25                  2                   2.25           13.375                 11/1/2009                 0.2            0.2                       NO
  410057527       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                 0.2            0.2                       NO
  410057528       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                 0.2            0.2                       NO
  410057529       Libor 1 Year      2.25                  2                   2.25           13.875                 11/1/2009                 0.2            0.2                       NO
  410057535       Libor 1 Year      2.25                  2                   2.25           13.125                 11/1/2009                 0.2            0.2                       NO
  410057537       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2009                 0.2            0.2                       NO
  410057541       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057542       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2009                 0.2            0.2                       NO
  410057546     Treasury 1 Year     2.75                  2                   2.75           12.375                 11/1/2009                 0.2            0.2                       NO
  410057547       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                 0.2            0.2                       NO
  410057549       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2009                 0.2            0.2                       NO
  410057552       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                 0.2            0.2                       NO
  410057553       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2009                 0.2            0.2                       NO
  410057555       Libor 1 Year      2.25                  2                   2.25            13.5                  12/1/2009                 0.2            0.2                       NO
  410057556       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2009                 0.2            0.2                       NO
  410116834      Libor 6 Months     2.75                  2                   2.75           14.125                 11/1/2011                0.25           0.25                       NO
  410116837      Libor 6 Months     2.75                  2                   2.75           12.75                  11/1/2011                0.375          0.375                      NO
  410116843      Libor 6 Months       5                   2                    5             13.375                 11/1/2009                0.25           0.25                       NO
  410116870      Libor 6 Months       5                   2                    5             12.125                 12/1/2009                0.25           0.25                       NO
  410116872      Libor 6 Months     2.75                  2                   2.75           13.375                 11/1/2011                0.25           0.25                       NO
  410116874      Libor 6 Months     2.75                  2                   2.75            12.5                  11/1/2011                0.375          0.375                      NO
  410117653      Libor 6 Months     2.75                  1                   10.5            16.5                  9/1/2011                 0.25           0.25                       NO
  410117660      Libor 6 Months     2.75                  1                   7.75           13.75                  10/1/2011                0.25           0.25                       NO
  410117662      Libor 6 Months     2.75                  1                  9.375           15.375                 10/1/2011                0.25           0.25                       NO
  410117663      Libor 6 Months       4                   1                  7.875           13.875                 10/1/2008                0.25           0.25                       NO
  410117669      Libor 6 Months     2.75                  1                  7.999           13.999                 10/1/2009                0.25           0.25                       NO
  410117674      Libor 6 Months     2.75                  1                  10.25           16.25                  11/1/2011                0.25           0.25                       NO
  410117675      Libor 6 Months     2.75                  1                   8.5             14.5                  9/1/2011                 0.25           0.25                       NO
  410117680      Libor 6 Months     2.75                  1                  7.875           13.875                 10/1/2011                0.25           0.25                       NO
  410117683      Libor 6 Months     3.75                  1                  7.625           13.625                 10/1/2008                0.25           0.25                       NO
  410117689      Libor 6 Months     2.75                  1                  8.125           14.125                 10/1/2011                0.25           0.25                       NO
  410117690      Libor 6 Months     2.75                  1                  7.625           13.625                 10/1/2009                0.25           0.25                       NO
  410117691      Libor 6 Months     3.75                  1                  7.625           13.625                 10/1/2008                0.25           0.25                       NO
  410117694      Libor 6 Months     5.125                 1                  8.999           14.999                 10/1/2008                0.25           0.25                       NO
  410117701      Libor 6 Months     3.375                 1                   7.25           13.25                  10/1/2008                0.25           0.25                       NO
  410117710      Libor 6 Months     2.75                  1                  6.625           12.625                 10/1/2008                0.25           0.25                       NO
  410117712      Libor 6 Months     2.75                  1                  7.999           13.999                 10/1/2011                0.25           0.25                       NO
  410117713      Libor 6 Months     2.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  410117718      Libor 6 Months     2.75                  1                   8.25           14.25                  10/1/2011                0.25           0.25                       NO
  410117722      Libor 6 Months     4.375                 1                   8.25           14.25                  10/1/2008                0.25           0.25                       NO
  410117730      Libor 6 Months     2.75                  1                   10.5            16.5                  10/1/2011                0.25           0.25                       NO
  410117740      Libor 6 Months     2.75                  1                  9.875           15.875                 11/1/2011                0.25           0.25                       NO
  410117746      Libor 6 Months       4                   1                  7.875           13.875                 11/1/2008                0.25           0.25                       NO
  410117747      Libor 6 Months     2.75                  1                  7.875           13.875                 11/1/2011                0.25           0.25                       NO
  410117757      Libor 6 Months     2.75                  1                  7.875           13.875                 11/1/2011                0.25           0.25                       NO
  410117760      Libor 6 Months     2.75                  1                  7.875           13.875                 11/1/2009                0.25           0.25                       NO
  410117763      Libor 6 Months     2.75                  1                  6.625           12.625                 11/1/2009                0.25           0.25                       NO
  410117765      Libor 6 Months       3                   1                  6.875           12.875                 11/1/2008                0.25           0.25                       NO
  410117767      Libor 6 Months     2.75                  1                  10.25           16.25                  11/1/2011                0.25           0.25                       NO
  410117773      Libor 6 Months     3.75                  1                  7.625           13.625                 11/1/2008                0.25           0.25                       NO
  410117774      Libor 6 Months     2.75                  1                  7.999           13.999                 11/1/2011                0.25           0.25                       NO
  410117775      Libor 6 Months     2.75                  1                  7.999           13.999                 11/1/2011                0.25           0.25                       NO
  410117779      Libor 6 Months     2.75                  1                  7.375           13.375                 11/1/2011                0.25           0.25                       NO
  410117783      Libor 6 Months      4.5                  1                  8.125           14.125                 11/1/2008                0.25           0.25                       NO
  410117789      Libor 6 Months     4.25                  1                  8.125           14.125                 11/1/2008                0.25           0.25                       NO
  410117790      Libor 6 Months     2.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  410117798      Libor 6 Months     2.75                  1                  7.999           13.999                 11/1/2011                0.25           0.25                       NO
  410117805      Libor 6 Months     2.75                  1                  9.999           15.999                 11/1/2011                0.25           0.25                       NO
  410117810      Libor 6 Months     2.75                  1                   6.5             12.5                  11/1/2009                0.25           0.25                       NO
  410117824      Libor 6 Months     2.75                  1                   7.5             13.5                  11/1/2009                0.25           0.25                       NO
  410117826      Libor 6 Months     2.75                  1                  7.125           13.125                 12/1/2011                0.25           0.25                       NO
  410169312       Libor 1 Year      2.25                  2                   2.25           12.875                 2/1/2011                 0.25           0.25                       NO
  410169313       Libor 1 Year      2.25                  2                   2.25           12.25                  3/1/2013                 0.25           0.25                       NO
  410169317       Libor 1 Year      2.25                  2                   2.25           12.875                 3/1/2011                 0.25           0.25                       NO
  410169321       Libor 1 Year      2.25                  2                   2.25             12                   3/1/2011                 0.25           0.25                       NO
  410169323       Libor 1 Year      2.25                  2                   2.25             12                   3/1/2011                 0.25           0.25                       NO
  410169328       Libor 1 Year      2.25                  2                   2.25           13.375                 3/1/2011                 0.25           0.25                       NO
  410169329       Libor 1 Year      2.25                  2                   2.25           13.25                  3/1/2011                 0.25           0.25                       NO
  410169332       Libor 1 Year      2.25                  2                   2.25           12.75                  4/1/2011                 0.25           0.25                       NO
  410169335       Libor 1 Year      2.25                  2                   2.25           13.625                 4/1/2011                 0.25           0.25                      RMIC
  410169341       Libor 1 Year      2.25                  2                   2.25             14                   4/1/2013                 0.25           0.25                      RMIC
  410169344       Libor 1 Year      2.25                  2                   2.25           12.875                 4/1/2011                 0.25           0.25                       NO
  410169353       Libor 1 Year      2.25                  2                   2.25             13                   4/1/2011                 0.25           0.25                       NO
  410239102       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2011                0.25           0.93                      RMIC
  410239165       Libor 1 Year      2.25                  2                   2.25            12.3                  11/1/2011                0.25           0.93                      RMIC
  410282519       Libor 1 Year      2.25                  2                   2.25           10.625                 11/1/2011                0.175          0.175                      NO
  410282521       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2011                0.175          0.175                      NO
  410282528       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2011                0.175          0.175                      NO
  410282529       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2011                0.175          0.175                      NO
  410282559       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.175          0.175                      NO
  410282561       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410282562       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2011                0.175          0.175                      NO
  410282590       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2011                0.175          0.175                      NO
  410282593       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2011                0.175          0.175                      NO
  410282594       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2011                0.175          0.175                      NO
  410282632       Libor 1 Year      2.25                  2                   2.25            10.5                  11/1/2011                0.175          0.175                      NO
  410282639       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2011                0.175          0.175                      NO
  410282644       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2011                0.175          0.175                      NO
  410282647       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2011                0.175          0.175                      NO
  410282653       Libor 1 Year      2.25                  2                   2.25           10.75                  11/1/2011                0.175          0.175                      NO
  410282662       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282677       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.175          0.175                      NO
  410282722       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2013                0.175          0.175                      NO
  410282731       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282734       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2013                0.175          0.175                      NO
  410282738       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282741       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282756       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282759       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2013                0.175          0.175                      NO
  410282770     Treasury 1 Year     2.75                  2                   2.75           11.125                 11/1/2013                0.175          0.175                      NO
  410282771       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282773       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282795       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282796       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.175          0.175                      NO
  410282798       Libor 1 Year      2.25                  2                   2.25           10.75                  11/1/2013                0.175          0.175                      NO
  410282803       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282805       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.175          0.175                      NO
  410376689      Libor 6 Months     3.25                  1                   3.25           12.125                 12/1/2011                0.25           0.25                       NO
  410388462      Libor 6 Months     2.875                 1                  2.875           13.875                 12/1/2008                0.25           0.25                       NO
  410388463      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388469      Libor 6 Months     2.875                 1                  2.875           13.25                  10/1/2008                0.25           0.25                       NO
  410388485      Libor 6 Months     2.875                 1                  2.875           12.99                  12/1/2008                0.25           0.25                       NO
  410388490      Libor 6 Months     2.875                 1                  2.875           13.25                  12/1/2008                0.25           0.25                       NO
  410388498      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388515      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388517      Libor 6 Months     2.875                 1                  2.875           12.875                 12/1/2008                0.25           0.25                       NO
  410543602      Libor 6 Months     5.59                  1                   6.59           12.59                  12/1/2008                0.25           0.25                       NO
  410621614       Libor 1 Year      2.25                  2                   2.25            13.5                  10/1/2011                0.375          0.375                      NO
  410621669       Libor 1 Year      2.25                  2                   2.25           13.125                 11/1/2011                0.375          0.375                      NO
  410621692       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.375          0.375                      NO
  410621725       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.375          0.375                      NO
  410621754       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2011                0.375          0.375                      NO
  410621766       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2009                0.375          0.375                      NO
  410621771       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2011                0.375          0.375                      NO
  410621778       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2011                0.375          0.375                      NO
  410621801       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2009                 0.375          0.375                      NO
  410621821       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.375          0.375                      NO
  410621837       Libor 1 Year      2.25                  2                   2.25           12.75                  11/1/2011                0.375          0.375                      NO
  410621842       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621846       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621849       Libor 1 Year      2.25                  2                   2.5             12.5                  10/1/2011                0.375          0.375                      NO
  410621856       Libor 1 Year      2.25                  2                   2.25           13.125                 12/1/2011                0.375          0.375                     PMI
  410621872       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  410638737      Libor 6 Months     2.25                  6                   2.25           14.125                 1/1/2014                 0.25           0.25                       NO
  410638750      Libor 6 Months     2.25                6.375                 2.25             13                   1/1/2014                 0.375          0.375                      GE
  410638767      Libor 6 Months     2.25                  6                   2.25           14.125                 1/1/2014                 0.25           0.25                       NO
  410677530       Libor 1 Year      2.25                  2                   2.25           12.625                 1/1/2010                  0.2            0.2                       NO
  410677532       Libor 1 Year      2.25                  2                   2.25           10.75                  6/1/2010                 0.175          0.175                      NO
  410677538       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2011                0.175          0.175                      NO
  410677555       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2011                0.175          0.175                      NO
  410677559       Libor 1 Year      2.25                  2                   2.25             11                   10/1/2011                0.175          0.175                      NO
  410677610       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.175          0.175                      NO
  410677617       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.175          0.175                      NO
  410677635       Libor 1 Year      2.25                  2                   2.25           11.375                 12/1/2011                0.175          0.175                      NO
  410677648       Libor 1 Year      2.25                  2                   2.25             11                   12/1/2011                0.175          0.175                      NO
  410677653       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677662       Libor 1 Year      2.25                  2                   2.25           10.75                  12/1/2011                0.175          0.175                      NO
  410677676       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2011                0.175          0.175                      NO
  410677690       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677694       Libor 1 Year      2.25                  2                   2.25           10.25                  12/1/2011                0.175          0.175                      NO
  410677697       Libor 1 Year      2.25                  2                   2.25           10.875                 1/1/2012                 0.175          0.175                      NO
  410677698       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677700       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677705       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2011                0.175          0.175                      NO
  410677723       Libor 1 Year      2.25                  2                   2.25           11.375                 12/1/2011                0.175          0.175                      NO
  410677728       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677735       Libor 1 Year      2.25                  2                   2.25           11.625                 12/1/2011                0.175          0.175                      NO
  410677738       Libor 1 Year      2.25                  2                   2.25           10.75                  12/1/2011                0.175          0.175                      NO
  410677762       Libor 1 Year      2.25                  2                   2.25           11.75                  12/1/2011                0.175          0.175                      NO
  410677766       Libor 1 Year      2.25                  2                   2.25           10.75                  1/1/2012                 0.175          0.175                      NO
  410677767       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677772       Libor 1 Year      2.25                  2                   2.25           10.75                  12/1/2011                0.175          0.175                      NO
  410677773       Libor 1 Year      2.25                  2                   2.25             11                   12/1/2011                0.175          0.175                      NO
  410677788       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2011                0.175          0.175                      NO
  410677797       Libor 1 Year      2.25                  2                   2.25           11.625                 12/1/2011                0.175          0.175                      NO
  410677807       Libor 1 Year      2.25                  2                   2.25           11.875                 12/1/2011                0.175          0.175                      NO
  410677816       Libor 1 Year      2.25                  2                   2.25            11.5                  1/1/2012                 0.175          0.175                      NO
  410677820       Libor 1 Year      2.25                  2                   2.25           11.125                 1/1/2012                 0.175          0.175                      NO
  410677822       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2011                0.175          0.175                      NO
  410677826       Libor 1 Year      2.25                  2                   2.25           10.75                  1/1/2012                 0.175          0.175                      NO
  410677827       Libor 1 Year      2.25                  2                   2.25           11.625                 1/1/2012                 0.175          0.175                      NO
  410677833       Libor 1 Year      2.25                  2                   2.25           10.875                 1/1/2012                 0.175          0.175                      NO
  500502050      Libor 6 Months     4.125                 1                  4.125           12.75                  7/1/2008                 0.25           0.25                      PMI
  500506126      Libor 6 Months       5                   1                    5              12.5                  8/1/2010                 0.25           0.25                       NO
  500517604      Libor 6 Months     3.25                  2                   3.25           11.75                  8/1/2010                 0.375          0.375                      NO
  500549845      Libor 6 Months     3.375                 1                  3.375           11.875                 9/1/2010                 0.25           0.25                      MGIC
  500572025      Libor 6 Months      4.5                  2                   4.5             13.5                  10/1/2010                0.25           0.25                       NO
  500615841      Libor 6 Months       5                   1                    5             11.875                 12/1/2010                0.25           0.25                       NO
  500666371      Libor 6 Months     2.25                  2                   2.25           12.75                  3/1/2011                 0.375          0.375                      NO
  500716484      Libor 6 Months     2.625                 1                  2.625           11.25                  4/1/2011                 0.375          0.375                      NO
  500718943      Libor 6 Months     3.875                 2                  3.875           13.25                  4/1/2011                 0.25           0.25                       NO
  500740789      Libor 6 Months     4.375                 2                  4.375             13                   5/1/2011                 0.25           0.25                      RMIC
  500754940      Libor 6 Months     3.75                  2                   3.75           11.875                 7/1/2011                 0.25           0.25                       NO
  500761031      Libor 6 Months       5                   1                    5             12.375                 6/1/2011                 0.25           0.25                       NO
  500761505      Libor 6 Months       5                   2                    5               13                   7/1/2011                 0.25           0.25                       NO
  500762120      Libor 6 Months     2.25                  2                   2.25           12.625                 6/1/2011                 0.375          0.375                      NO
  500764761      Libor 6 Months     3.25                  1                   3.25           11.375                 7/1/2011                 0.375          0.375                      NO
  500765005      Libor 6 Months     2.25                  1                   2.25             11                   7/1/2013                 0.375          0.375                      NO
  500765917      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375                      NO
  500767116      Libor 6 Months     2.25                  2                   2.25             11                   7/1/2009                 0.375          0.375                      NO
  500767697      Libor 6 Months      4.5                  1                   4.5             12.5                  6/1/2011                 0.25           0.25                       NO
  500770082      Libor 6 Months     3.25                  2                   3.25           12.875                 6/1/2011                 0.25           0.25                       NO
  500773826      Libor 6 Months     4.375                 2                  4.375           13.375                 7/1/2011                 0.25           0.25                       NO
  500773967      Libor 6 Months      2.5                  1                   2.5             12.5                  6/1/2011                 0.25           0.25                       NO
  500774108      Libor 6 Months     2.975                 1                   4.6             12.6                  10/1/2007                0.25           0.25                       NO
  500774161      Libor 6 Months       5                   2                    6               14                   7/1/2011                 0.25           0.25                       NO
  500775069      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500775315      Libor 6 Months      4.5                  2                   4.5             13.5                  6/1/2011                 0.25           0.25                       NO
  500775970      Libor 6 Months     4.125                 2                  4.125           13.125                 7/1/2011                 0.25           0.25                       NO
  500776994      Libor 6 Months     4.625                 1                  4.625           12.625                 7/1/2011                 0.25           0.25                       NO
  500777332      Libor 6 Months     2.25                  2                   2.25           12.125                 7/1/2011                 0.375          0.375                      NO
  500778325      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500778856      Libor 6 Months     2.75                  1                   2.75            11.5                  7/1/2011                 0.375          0.375                      NO
  500779333      Libor 6 Months     3.25                  2                   3.25           12.375                 7/1/2011                 0.375          0.375                      NO
  500779763      Libor 6 Months     2.25                  2                   2.25             12                   7/1/2013                 0.375          0.375                      NO
  500780469      Libor 6 Months     3.25                  2                   3.25           11.75                  7/1/2009                 0.375          0.375                      NO
  500781224      Libor 6 Months     3.25                  1                   3.25           11.375                 7/1/2011                 0.375          0.375                      NO
  500782382      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500782644      Libor 6 Months     2.25                  2                   2.25           13.375                 7/1/2011                 0.25           0.25                       NO
  500783333      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500783498      Libor 6 Months     3.25                  2                   3.25           12.375                 7/1/2011                 0.375          0.375                      NO
  500783763      Libor 6 Months     2.25                  2                   2.25           11.875                 7/1/2011                 0.375          0.375                      NO
  500783794       Libor 1 Year      2.25                  2                   2.25             12                   7/1/2011                 0.375          0.375                      NO
  500784059      Libor 6 Months     3.75                  2                   3.75            12.5                  7/1/2011                 0.25           0.25                       NO
  500784802      Libor 6 Months     4.875                 1                  4.875           12.875                 7/1/2011                 0.25           0.25                       NO
  500785000      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500785750      Libor 6 Months     3.25                  2                   3.25           12.625                 7/1/2011                 0.375          0.375                      NO
  500785919      Libor 6 Months     4.25                  1                   4.25           12.25                  7/1/2011                 0.25           0.25                       NO
  500786238      Libor 6 Months     2.75                  2                  7.875           13.875                 7/1/2011                 0.25           0.25                       NO
  500792683      Libor 6 Months     2.25                  2                   2.25           12.375                 7/1/2011                 0.375          0.375                      NO
  500792779      Libor 6 Months     3.25                  2                   3.25           12.375                 7/1/2011                 0.375          0.375                      NO
  500793137      Libor 6 Months     2.25                  2                   2.25            12.5                  7/1/2013                 0.375          0.375                      NO
  500794820      Libor 6 Months       5                   2                    5               14                   6/1/2011                 0.25           0.25                       NO
  500797216      Libor 6 Months       5                   2                    5             13.625                 8/1/2011                 0.25           0.25                       NO
  500797646      Libor 6 Months       5                   2                    5             13.125                 8/1/2011                 0.25           0.25                       NO
  500797908      Libor 6 Months     2.25                  2                   2.25           12.75                  7/1/2013                 0.375          0.375                      NO
  500799391      Libor 6 Months     2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  500800813      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375                      NO
  500801941      Libor 6 Months     2.25                  2                   2.25           12.25                  7/1/2011                 0.375          0.375                      NO
  500802273      Libor 6 Months     3.25                  2                   3.25           12.375                 8/1/2011                 0.375          0.375                      NO
  500802311      Libor 6 Months     4.25                  1                   4.25           11.375                 7/1/2011                 0.25           0.25                       NO
  500803275      Libor 6 Months     2.75                  2                   2.75           12.25                  8/1/2009                 0.375          0.375                      NO
  500803842      Libor 6 Months     2.25                  2                   2.25           12.75                  7/1/2009                 0.375          0.375                      NO
  500804423      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500805410      Libor 6 Months     2.875                 2                  2.875           12.375                 10/1/2011                0.375          0.375                      NO
  500805539      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25                       NO
  500805704      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375                      NO
  500806318      Libor 6 Months     3.25                  2                   3.25           12.75                  7/1/2009                 0.375          0.375                      NO
  500806482      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25                       NO
  500806872      Libor 6 Months     4.875                 6                  4.875           13.875                 8/1/2011                 0.25           0.25                       NO
  500807013      Libor 6 Months       4                   2                    4               13                   8/1/2009                 0.25           0.25                       NO
  500807312      Libor 6 Months       5                   2                    5             13.125                 7/1/2011                 0.25           0.25                       NO
  500808920      Libor 6 Months     2.25                  2                   2.25            12.5                  8/1/2013                 0.375          0.375                      NO
  500810605      Libor 6 Months       6                   2                    6             12.125                 8/1/2011                 0.25           0.25                       NO
  500811586      Libor 6 Months     4.875                 2                  4.875           13.875                 8/1/2011                 0.25           0.25                       NO
  500812118      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500812336      Libor 6 Months     3.75                  2                   3.75           11.875                 8/1/2011                 0.25           0.25                       NO
  500814901      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500814972      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25                       NO
  500817603      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500817743      Libor 6 Months     2.25                  2                   2.75           14.75                  3/1/2011                 0.25           0.25                      RDN
  500818467      Libor 6 Months       3                   2                    3             13.75                  7/1/2009                 0.25           0.25                       NO
  500818772      Libor 6 Months     2.25                  2                   2.25           11.625                 9/1/2011                 0.375          0.375                      NO
  500819804      Libor 6 Months       5                   2                   9.5             15.5                  8/1/2011                 0.25           0.25                       NO
  500821226      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500821526      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500823752      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25                       NO
  500824735      Libor 6 Months     2.25                  2                   2.25            12.5                  9/1/2013                 0.375          0.375                      NO
  500825559      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500825615      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375                      NO
  500825918      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500826817      Libor 6 Months     2.25                  2                   2.25            12.5                  8/1/2011                 0.375          0.375                      NO
  500826938      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500827550      Libor 6 Months     2.25                  2                   2.25           12.25                  10/1/2013                0.375          0.375                      NO
  500828086      Libor 6 Months     3.25                  2                   3.25           12.25                  9/1/2011                 0.375          0.375                      NO
  500828380      Libor 6 Months       5                   2                    5             13.75                  9/1/2009                 0.25           0.25                       NO
  500829116      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25                       NO
  500829148      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25                       NO
  500829456      Libor 6 Months     3.25                  2                   3.25            12.5                  9/1/2009                 0.25           0.25                       NO
  500829468      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500830529      Libor 6 Months     3.25                  2                   3.25            11.5                  9/1/2009                 0.375          0.375                      NO
  500831103      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25                       NO
  500831178      Libor 6 Months     3.25                  2                   3.25           12.375                 9/1/2011                 0.375          0.375                      NO
  500831403      Libor 6 Months     3.25                  2                   3.25           12.625                 8/1/2011                 0.25           0.25                       NO
  500831566      Libor 6 Months     4.875                 2                  4.875             14                   9/1/2011                 0.25           0.25                       NO
  500831951      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500833322      Libor 6 Months     3.75                  2                   3.75           11.75                  11/1/2011                0.25           0.25                       NO
  500833654      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500834324      Libor 6 Months      4.5                  2                   4.5             13.5                  9/1/2011                 0.25           0.25                       NO
  500834471      Libor 6 Months     2.75                  2                  8.375           14.375                 7/1/2011                 0.25           0.25                       NO
  500834633      Libor 6 Months     3.25                  2                   3.25             12                   9/1/2009                 0.375          0.375                      NO
  500835533      Libor 6 Months     3.75                  2                   3.75           12.875                 9/1/2011                 0.25           0.25                       GE
  500835643      Libor 6 Months     2.25                  2                   2.25            11.5                  9/1/2013                 0.375          0.375                      NO
  500836372      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500836590      Libor 6 Months     3.25                  1                   3.25             10                   9/1/2008                 0.25           0.25                       NO
  500836829      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500837091      Libor 6 Months       5                   2                    5             13.75                  9/1/2009                 0.25           0.25                       NO
  500837381      Libor 6 Months      4.5                  2                   4.5             13.5                  9/1/2011                 0.25           0.25                       NO
  500837665      Libor 6 Months     2.25                  2                   2.25            13.5                  9/1/2011                 0.25           0.25                       NO
  500837968      Libor 6 Months     2.25                  2                   2.25            12.5                  10/1/2011                0.375          0.375                      NO
  500838193      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500838751      Libor 6 Months       5                   2                    5             13.125                 9/1/2011                 0.25           0.25                       NO
  500843202      Libor 6 Months     3.75                  2                   3.75           11.875                 9/1/2011                 0.25           0.25                       NO
  500844938      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2011                 0.375          0.375                      NO
  500845066      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500845317      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500845830      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25                       NO
  500845835      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25                       NO
  500847992      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375                      NO
  500848179      Libor 6 Months       5                   2                    5              13.5                  8/1/2009                 0.25           0.25                       NO
  500848214      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500848915      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25                       NO
  500849162      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25                       NO
  500849429      Libor 6 Months     2.25                  2                   2.25             14                   9/1/2011                 0.25           0.25                       NO
  500850287      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500850311      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500850424      Libor 6 Months     2.25                  2                   2.25            12.5                  9/1/2011                 0.375          0.375                      NO
  500850614      Libor 6 Months     4.25                  2                   4.25           13.25                  9/1/2011                 0.25           0.25                       NO
  500850835      Libor 6 Months     3.75                  2                   3.75           11.875                 10/1/2011                0.25           0.25                       NO
  500850882      Libor 6 Months      4.5                  2                   4.5             13.5                  9/1/2011                 0.25           0.25                       NO
  500851093      Libor 6 Months     2.25                  2                   2.25           13.375                 6/1/2011                 0.25           0.25                       NO
  500851170      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500851327      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375                      NO
  500851425      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500851496      Libor 6 Months     3.25                  2                   3.25           12.25                  10/1/2011                0.375          0.375                      NO
  500851522      Libor 6 Months       5                   2                    5               13                   9/1/2009                 0.25           0.25                       NO
  500851578      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500851636      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500851682      Libor 6 Months     3.75                  2                   3.75           12.875                 10/1/2011                0.25           0.25                       NO
  500851686      Libor 6 Months     6.918                 1                  8.918           13.918                 9/1/2008                 0.25           0.25                       NO
  500851700      Libor 6 Months     3.75                  2                   3.75           11.375                 9/1/2011                 0.25           0.25                       NO
  500852305      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500852507      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500853149      Libor 6 Months     4.75                  2                   4.75           13.125                 9/1/2011                 0.25           0.25                       NO
  500853181      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500854689      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2013                0.375          0.375                      NO
  500854698      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500855248      Libor 6 Months     3.75                  2                   3.75           11.375                 10/1/2011                0.25           0.25                       NO
  500855256      Libor 6 Months     2.25                  2                   2.25           12.625                 9/1/2011                 0.25           0.25                       NO
  500855435      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25                       NO
  500855856      Libor 6 Months     3.25                  2                   3.25           13.375                 10/1/2011                0.25           0.25                       NO
  500856029      Libor 6 Months     4.75                  2                   4.75           13.75                  9/1/2011                 0.25           0.25                       NO
  500856112      Libor 6 Months     2.25                  2                   2.25           11.625                 10/1/2013                0.375          0.375                      NO
  500856377      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25                       NO
  500856512      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500856544      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500856978      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500857707      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500858248      Libor 6 Months     3.75                  2                   3.75            11.5                  10/1/2011                0.25           0.25                       NO
  500858470      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2011                 0.375          0.375                     UGI
  500858775      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500859115      Libor 6 Months       5                   2                    5             13.125                 10/1/2011                0.25           0.25                       NO
  500859551      Libor 6 Months     2.25                  2                   2.25           12.625                 8/1/2011                 0.25           0.25                       NO
  500860275      Libor 6 Months     2.25                  2                   2.25           13.375                 10/1/2011                0.25           0.25                       NO
  500860582      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500860588      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500860885      Libor 6 Months     4.75                  2                   4.75            14.5                  10/1/2011                0.25           0.25                       NO
  500860988      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500861280      Libor 6 Months     3.75                  2                   3.75           11.625                 10/1/2011                0.25           0.25                       NO
  500861313      Libor 6 Months     2.25                  2                   2.25           11.625                 10/1/2011                0.375          0.375                      NO
  500861517      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500861718      Libor 6 Months       4                   2                    4             13.75                  11/1/2011                0.25           0.25                       NO
  500862105      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500862139      Libor 6 Months       5                   2                    5             13.25                  11/1/2011                0.25           0.25                       NO
  500862344      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500862788      Libor 6 Months     7.25                  1                  7.345           15.345                 10/1/2008                0.25           0.25                       NO
  500862933      Libor 6 Months     5.625                 2                  5.625           13.875                 9/1/2011                 0.25           0.25                       NO
  500862936      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2011                 0.375          0.375                      NO
  500863950      Libor 6 Months     3.25                  2                   3.25           12.625                 10/1/2011                0.375          0.375                      NO
  500863997      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500864221      Libor 6 Months     2.25                  2                   2.25           11.75                  10/1/2013                0.375          0.375                      NO
  500865239      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.25           0.25                       NO
  500865504      Libor 6 Months     3.25                  2                   3.25           12.125                 10/1/2011                0.375          0.375                      NO
  500865701      Libor 6 Months       5                   1                    5             12.875                 12/1/2010                0.25           0.25                       NO
  500865862      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  500865953      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500866337      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500866847      Libor 6 Months     2.75                  2                   2.75           12.25                  10/1/2011                0.375          0.375                      NO
  500867055      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                      RDN
  500867078      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375                      NO
  500867203      Libor 6 Months     3.75                  2                   3.75             12                   10/1/2011                0.25           0.25                       NO
  500867376      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500867604      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375                      NO
  500868086      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375                      NO
  500868468      Libor 6 Months     2.25                  2                   2.25           12.125                 11/1/2013                0.375          0.375                      NO
  500868472      Libor 6 Months     2.25                  2                   2.25           11.625                 11/1/2013                0.375          0.375                      NO
  500868777      Libor 6 Months       5                   1                    5             13.25                  10/1/2011                0.25           0.25                       NO
  500868799      Libor 6 Months     6.291                 2                  6.291           14.291                 10/1/2009                0.25           0.25                       NO
  500869183      Libor 6 Months     3.25                  2                   3.25           11.875                 10/1/2011                0.375          0.375                      NO
  500869377      Libor 6 Months     3.75                  2                   3.75           12.625                 11/1/2009                0.25           0.25                       NO
  500869397      Libor 6 Months       5                   2                    5             14.375                 10/1/2011                0.25           0.25                       NO
  500869686      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500869695      Libor 6 Months     6.583                 1                  8.583           13.583                 11/1/2008                0.25           0.25                       NO
  500869926      Libor 6 Months     4.25                  2                   4.25             14                   10/1/2011                0.25           0.25                       NO
  500870096      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500870943      Libor 6 Months     4.125                 2                  4.125           13.875                 10/1/2011                0.25           0.25                       NO
  500871215      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375                      NO
  500871216      Libor 6 Months     4.125                 2                  4.125           13.875                 11/1/2011                0.25           0.25                       NO
  500871250      Libor 6 Months     2.25                  2                   2.25           12.625                 10/1/2011                0.375          0.375                      NO
  500871280      Libor 6 Months       5                   1                   8.5             14.5                  11/1/2011                0.25           0.25                       NO
  500871791      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500871900      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2011                0.25           0.25                       NO
  500872072      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500872140      Libor 6 Months       5                   2                    5             14.625                 10/1/2011                0.25           0.25                       NO
  500872149      Libor 6 Months     4.625                 2                  4.625           14.375                 11/1/2011                0.25           0.25                      PMI
  500872228      Libor 6 Months     2.25                  1                   7.25           13.25                  11/1/2011                0.25           0.25                       NO
  500872337      Libor 6 Months      5.3                  1                   8.8             15.3                  6/1/2008                 0.25           0.25                       NO
  500872416      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25                       NO
  500872847      Libor 6 Months      4.5                  2                   4.5            14.25                  10/1/2011                0.25           0.25                       NO
  500872906      Libor 6 Months       5                   2                    5             14.625                 10/1/2011                0.25           0.25                       NO
  500873097      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.25           0.25                       NO
  500873103      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500873169      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500873399      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2013                0.375          0.375                      NO
  500874045      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2011                0.25           0.25                       NO
  500874184      Libor 6 Months     2.25                  2                   2.25            13.5                  8/1/2011                 0.25           0.93                      RMIC
  500874769      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500874787      Libor 6 Months     7.25                  2                   9.81           15.81                  10/1/2011                0.25           0.25                       NO
  500875088      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.375          0.375                      NO
  500875388      Libor 6 Months     4.875                 2                  4.875           14.625                 11/1/2011                0.25           0.25                       NO
  500876133      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500876148      Libor 6 Months     7.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  500876226      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  500876337      Libor 6 Months     2.25                  2                   2.25           12.375                 12/1/2011                0.375          0.375                      NO
  500876406      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500877686      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500878031      Libor 6 Months     7.242                 1                  7.242           14.242                 11/1/2008                0.25           0.25                       NO
  500878036      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500878085      Libor 6 Months     2.25                  2                   2.25           12.75                  9/1/2011                 0.375          0.375                      NO
  500878195      Libor 6 Months     6.344                 1                  6.344           13.344                 11/1/2008                0.25           0.25                       NO
  500878257      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500878861      Libor 6 Months     2.75                  2                   2.75            12.5                  11/1/2011                0.375          0.375                      NO
  500878862      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500879705      Libor 6 Months       4                   2                    4             13.75                  11/1/2011                0.25           0.25                       NO
  500879878      Libor 6 Months     4.25                  1                    8               14                   11/1/2011                0.25           0.25                       NO
  500879934      Libor 6 Months     4.875                 1                  8.625           14.625                 11/1/2011                0.25           0.25                       NO
  500880222      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375                      NO
  500880266      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.93                      RMIC
  500880281      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25                       NO
  500880320      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500880331      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500880454      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500880508      Libor 6 Months     2.25                  2                   2.25           13.625                 11/1/2011                0.25           0.25                       NO
  500880630      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500880841      Libor 6 Months       4                   2                    4             14.125                 11/1/2011                0.25           0.25                       NO
  500881308      Libor 6 Months       4                   2                    4             13.75                  11/1/2011                0.25           0.25                       NO
  500881890      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25                       NO
  500882162      Libor 6 Months      4.5                  1                   8.25           14.25                  11/1/2011                0.25           0.25                       NO
  500882223      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500882234      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  500882473      Libor 6 Months     7.25                  2                  9.478           15.478                 12/1/2011                0.25           0.25                       NO
  500882705      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500882815      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500882826      Libor 6 Months     3.75                  2                   3.75           11.75                  11/1/2011                0.25           0.25                       NO
  500883230      Libor 6 Months     3.25                  1                  7.375           13.375                 11/1/2011                0.25           0.25                       NO
  500883288      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  500883641      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500884027      Libor 6 Months     4.375                 2                  4.375           14.125                 12/1/2011                0.25           0.25                       NO
  500884091      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500884093      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500884420      Libor 6 Months     6.55                  1                   7.55           13.55                  11/1/2011                0.25           0.25                       NO
  500884593      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500884775      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25                       NO
  500885143      Libor 6 Months     2.25                  2                   2.25           12.25                  11/1/2011                0.375          0.375                      NO
  500885185      Libor 6 Months     2.25                  2                   2.25           12.125                 10/1/2011                0.25           0.25                       NO
  500885226      Libor 6 Months     2.25                  2                   2.25            12.5                  11/1/2013                0.375          0.375                      NO
  500885508      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500886474      Libor 6 Months     4.873                 2                  8.873           14.873                 12/1/2011                0.25           0.25                       NO
  500886629      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.25           0.25                       NO
  500886718       Libor 1 Year      2.75                  2                  5.625           13.625                 11/1/2009                0.25           0.25                      TGIC
  500886843      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2011                0.25           0.25                       NO
  500887179      Libor 6 Months     4.375                 2                  4.375           14.125                 11/1/2011                0.25           0.25                       NO
  500887494      Libor 6 Months       5                   2                    5             13.95                  11/1/2011                0.25           0.25                       NO
  500887558      Libor 6 Months     4.875                 1                  8.625           14.625                 11/1/2011                0.25           0.25                       NO
  500887642      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2011                0.25           0.25                       NO
  500887773      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2011                0.25           0.25                       NO
  500887812      Libor 6 Months       5                   2                    5             13.95                  11/1/2011                0.25           0.25                       NO
  500888184      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500888682      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500888687      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2011                0.25           0.25                       NO
  500888882      Libor 6 Months     2.25                  1                  3.875           11.875                 12/1/2008                0.25           0.25                       NO
  500889551      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500889755      Libor 6 Months      4.5                  2                   4.5            14.25                  10/1/2011                0.25           0.25                       NO
  500890015      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25                       NO
  500890342      Libor 6 Months     6.81                  2                   8.91           14.91                  12/1/2011                0.25           0.25                       NO
  500890454      Libor 6 Months     6.41                  2                   8.41           14.41                  12/1/2011                0.25           0.25                       NO
  500891006      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500891019      Libor 6 Months       5                   1                   7.75           13.75                  12/1/2011                0.25           0.25                       NO
  500891218      Libor 6 Months     2.25                  2                   2.25           11.375                 12/1/2013                0.375          0.375                      NO
  500891252      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375                      NO
  500891290      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25                       NO
  500891312      Libor 6 Months     2.25                  2                   2.25           12.875                 12/1/2011                0.25           0.25                       NO
  500891785      Libor 6 Months     4.25                  2                   4.25             14                   12/1/2011                0.25           0.25                       NO
  500892079      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.375          0.375                      NO
  500892234      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500892410      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500892555      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25                       NO
  500892710      Libor 6 Months     4.875                 1                  8.625           14.625                 12/1/2011                0.25           0.25                       NO
  500892730      Libor 6 Months       5                   2                    5             13.25                  11/1/2011                0.25           0.25                       NO
  500893140      Libor 6 Months       3                   1                   6.75           12.75                  11/1/2011                0.375          0.375                      NO
  500893233      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375                      NO
  500893581      Libor 6 Months     4.25                  2                   4.25           13.75                  12/1/2011                0.25           0.25                       NO
  500894544      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375                      NO
  500895533      Libor 6 Months     3.75                  2                   3.75            11.5                  12/1/2011                0.25           0.25                       NO
  500895605      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25                       NO
  500895608      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500896230      Libor 6 Months     2.25                  2                   2.25             13                   12/1/2011                0.25           0.25                       NO
  500896269      Libor 6 Months     2.25                  2                   2.25           13.625                 12/1/2011                0.25           0.25                       NO
  500896928      Libor 6 Months     4.187                 2                  4.187           14.187                 12/1/2011                0.25           0.25                       NO
  500897264      Libor 6 Months     2.25                  2                   2.25           13.875                 12/1/2011                0.25           0.25                       NO
  500897864      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.375          0.375                      NO
  500898685      Libor 6 Months     4.375                 2                  4.375           14.125                 1/1/2012                 0.25           0.25                       NO
  500898724      Libor 6 Months     5.53                  2                   6.75           12.75                  11/1/2009                0.25           0.25                      RMIC
  500898749      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375                      NO
  500899198      Libor 6 Months     3.25                  2                   3.25           11.75                  12/1/2011                0.375          0.375                      NO
  500899505      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2013                0.375          0.375                      NO
  500899575      Libor 6 Months     2.25                  2                   2.25            11.5                  11/1/2011                0.375          0.375                      NO
  500899607      Libor 6 Months     2.25                  2                   2.25           12.25                  11/1/2011                0.375          0.375                      NO
  500900782      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25                       NO
  500901005      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500901705      Libor 6 Months     2.25                  2                   2.25           12.875                 12/1/2011                0.25           0.25                       NO
  500902057      Libor 6 Months      2.5                  2                   2.5             12.5                  12/1/2013                0.375          0.375                      NO
  500903229      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375                      NO
  500903456      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500903632      Libor 6 Months     3.75                  2                   3.75             12                   1/1/2010                 0.25           0.25                       NO
  500903696      Libor 6 Months     2.75                  2                   7.95           13.95                  11/1/2011                0.25           0.94                      RDN
  500904091      Libor 6 Months       5                   1                    5               13                   8/1/2011                 0.25           0.25                      UGI
  500904155      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25                       NO
  500904160      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25                       NO
  500904266      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25                       NO
  500904496      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25                       NO
  500904608      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25                       NO
  500904754      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500905103      Libor 6 Months     4.625                 2                  4.625           14.375                 1/1/2012                 0.25           0.25                       NO
  500905254      Libor 6 Months     2.25                  2                   2.25           14.99                  12/1/2011                0.25           0.25                       NO
  500905404      Libor 6 Months     6.625                 1                  7.625           13.625                 12/1/2011                0.25           0.25                       NO
  500905411      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.55                      RDN
  500905423      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500905432      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500906114      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2009                0.25           0.25                       NO
  500906272      Libor 6 Months     2.25                  2                   2.25           11.75                  1/1/2012                 0.375          0.375                      NO
  500906849      Libor 6 Months     3.25                  1                   7.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500907169      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500907964      Libor 6 Months     3.75                  2                   3.75           11.375                 1/1/2012                 0.25           0.25                       NO
  500908110      Libor 6 Months     2.25                  2                   2.25             12                   12/1/2011                0.375          0.375                      NO
  500909241      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500909590      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25                       NO
  500909840      Libor 6 Months     4.75                  1                   4.75           12.75                  9/1/2011                 0.25           0.25                       NO
  500909967      Libor 6 Months       7                   1                   9.5             15.5                  12/1/2008                0.25           0.52                      RDN
  500910000      Libor 6 Months       5                   1                   8.75           14.75                 12/12/2011                0.25            0.7                      RDN
  500910004      Libor 6 Months     5.354                 2                  5.354           11.875                 1/1/2012                 0.25           0.25                       NO
  500910243      Libor 6 Months     2.25                  2                  7.375           13.375                 1/1/2012                 0.25           0.25                       NO
  500910891      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2010                 0.375          0.375                      NO
  500911494      Libor 6 Months     4.875                 2                  4.875           14.375                 1/1/2012                 0.25           0.25                       NO
  500911936      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500912130      Libor 6 Months     2.25                  2                   2.25            12.5                  1/1/2012                 0.375          0.375                      NO
  500912614      Libor 6 Months     4.625                 2                  4.625           14.375                 1/1/2012                 0.25           0.25                       NO
  500913014      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.59                      RDN
  500913176      Libor 6 Months     2.75                  2                   2.75            12.5                  1/1/2012                 0.375          0.375                      NO
  500913547      Libor 6 Months     3.75                  2                   3.75           11.875                 1/1/2010                 0.25           0.25                       NO
  500913761      Libor 6 Months     2.25                  2                   2.25           11.75                  1/1/2014                 0.375          0.375                      NO
  500914390      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25                       NO
  500914520      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2012                 0.375          0.375                      NO
  500914604      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25                       NO
  500915033      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500915586      Libor 6 Months     3.75                  2                   3.75            13.5                  1/1/2012                 0.25           0.25                       NO
  500916553      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500917115      Libor 6 Months       5                   2                    5              14.5                  1/1/2012                 0.25           0.25                       NO
  500917116      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2010                 0.375          0.375                      NO
  500917146      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500917476      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500917547      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2012                 0.25           0.25                       NO
  500917574      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2012                 0.375          0.375                      NO
  500917672      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.43                      RDN
  500918150      Libor 6 Months     4.766                 2                  8.766           14.766                 1/1/2012                 0.25           0.25                       NO
  500918481      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2010                 0.25           0.25                       NO
  500918572      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500919246      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500919646      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25                       NO
  500921527      Libor 6 Months     2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500921531      Libor 6 Months     2.25                  2                   2.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500922260      Libor 6 Months     3.25                  1                   3.25           11.875                 1/1/2010                 0.375          0.375                      NO
  500922357      Libor 6 Months     2.75                  2                   2.75           13.625                 1/1/2012                 0.25           0.25                       NO
  500924124      Libor 6 Months     2.25                  2                   2.25           12.375                 2/1/2014                 0.375          0.375                      NO
  700122206      Libor 6 Months     2.75                  1                   2.75           11.125                 8/1/2010                 0.375          0.375
  700279630      Libor 6 Months       5                   2                    5             13.625                 6/1/2011                 0.25           0.25
  700317651      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700323108      Libor 6 Months     3.375                 2                  3.375             12                   6/1/2011                 0.25           0.25
  700324607      Libor 6 Months       5                   2                    5               13                   8/1/2011                 0.25           0.25
  700327180      Libor 6 Months       5                   1                    5               13                   7/1/2011                 0.25           0.25
  700327209      Libor 6 Months       5                   2                    5               13                   7/1/2011                 0.25           0.25
  700328666      Libor 6 Months       5                   2                    5             13.75                  8/1/2011                 0.25           0.25
  700329053      Libor 6 Months     3.25                  1                   3.25           11.625                 8/1/2011                 0.375          0.375
  700329079      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700329164      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700329789      Libor 6 Months       5                   2                    5               13                   7/1/2011                 0.25           0.25
  700332225      Libor 6 Months     3.25                  2                   3.25            12.5                  8/1/2011                 0.375          0.375
  700334572      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2011                 0.375          0.375
  700335276      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700336627      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700336820      Libor 6 Months     2.25                  2                   2.25           12.25                  7/1/2013                 0.375          0.375
  700340057      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700340977      Libor 6 Months       5                   2                    5             13.125                 7/1/2011                 0.25           0.25
  700341013      Libor 6 Months       5                   2                    5             13.75                  8/1/2011                 0.25           0.25
  700341213      Libor 6 Months       5                   2                    5              13.5                  7/1/2011                 0.25           0.25
  700342261      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25
  700342846      Libor 6 Months     2.25                  2                   2.25           12.625                 8/1/2013                 0.375          0.375
  700343479      Libor 6 Months       5                   2                    5             13.125                 10/1/2009                0.25           0.25
  700343756      Libor 6 Months       5                   1                    5              12.5                  7/1/2011                 0.25           0.25
  700344469      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375                      NO
  700346682      Libor 6 Months       5                   2                    5              13.5                  7/1/2011                 0.25           0.25
  700347613      Libor 6 Months       5                   2                    5               13                   7/1/2011                 0.25           0.25
  700347699      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2011                 0.375          0.375
  700348467      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700348490      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2011                 0.375          0.375
  700348791      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25
  700349033      Libor 6 Months     3.25                  2                   3.25           11.375                 9/1/2011                 0.375          0.375
  700349488      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700350701      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700351789      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375
  700352327      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2011                 0.25           0.25
  700352446      Libor 6 Months       5                   2                    5             13.75                  7/1/2011                 0.25           0.25
  700352948      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700353735      Libor 6 Months     2.25                  2                   2.25           12.625                 7/1/2013                 0.375          0.375
  700353973      Libor 6 Months     3.25                  2                   3.25            12.5                  8/1/2011                 0.375          0.375
  700354329      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25
  700354421      Libor 6 Months       5                   2                    5             13.625                 7/1/2011                 0.25           0.25
  700354628      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2011                 0.375          0.375
  700354938      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700355419      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700356845      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700357564      Libor 6 Months     2.25                  2                   2.25           12.75                  8/1/2013                 0.375          0.375
  700359162      Libor 6 Months     3.25                  2                   3.25           12.25                  7/1/2011                 0.375          0.375
  700359299      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700359471      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700359767      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2011                 0.375          0.375
  700361412      Libor 6 Months       5                   2                    5             13.75                  7/1/2011                 0.25           0.25
  700361652      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25
  700361983      Libor 6 Months     3.25                  2                   3.25           12.75                  7/1/2011                 0.375          0.375
  700363446      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700363947      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700364036      Libor 6 Months       5                   2                    5             13.75                  8/1/2011                 0.25           0.25
  700365323      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375
  700366742      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2009                 0.25           0.25
  700367517      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700368523      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2009                 0.375          0.375
  700369596      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25
  700370845      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2009                 0.25           0.25
  700371036      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                      RDN
  700373610      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700374877      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375                     MGIC
  700375924      Libor 6 Months       5                   2                    5              13.5                  8/1/2009                 0.25           0.25
  700376026      Libor 6 Months     2.25                  2                   2.25           12.75                  9/1/2013                 0.375          0.375
  700376247      Libor 6 Months     3.25                  2                   3.25            12.5                  9/1/2009                 0.375          0.375
  700378378      Libor 6 Months     3.25                  2                   3.25            12.5                  9/1/2009                 0.25           0.25
  700378922      Libor 6 Months       5                   2                    5               13                   8/1/2009                 0.25           0.25
  700381576      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700381704      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25
  700382362      Libor 6 Months       5                   2                    5              13.5                  9/1/2009                 0.25           0.25
  700382861      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700383944      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.375          0.375
  700384855      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700385062      Libor 6 Months       5                   2                    5              13.5                  8/1/2011                 0.25           0.25
  700385445      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700385515      Libor 6 Months       5                   2                    5               13                   8/1/2011                 0.25           0.25
  700385648      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2009                 0.375          0.375
  700386002      Libor 6 Months       5                   2                    5             13.625                 12/1/2011                0.25           0.25
  700386201      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2009                0.375          0.375
  700386205      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25
  700386944      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  700387136      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.375          0.375
  700387149      Libor 6 Months     3.25                  2                   3.25           11.375                 8/1/2011                 0.375          0.375
  700387876      Libor 6 Months       5                   2                    5              13.5                  8/1/2011                 0.25           0.25
  700388811      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25
  700389724      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700389859      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2011                 0.375          0.375
  700391775      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700391858      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700391945      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700393051      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700393478      Libor 6 Months     3.25                  2                   3.25           12.25                  9/1/2011                 0.375          0.375
  700393562      Libor 6 Months       5                   2                    5             13.125                 10/1/2009                0.25           0.25
  700394737      Libor 6 Months     3.25                  2                   3.25           12.125                 9/1/2011                 0.375          0.375
  700395173      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375
  700395322      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700395653      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700395670      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700396743      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25
  700397330      Libor 6 Months     3.25                  2                   3.25            12.5                  8/1/2011                 0.375          0.375
  700397425      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25
  700397682      Libor 6 Months       5                   2                    5              13.5                  9/1/2009                 0.25           0.25
  700398198      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25
  700398522      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700398669      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25
  700398716      Libor 6 Months     3.25                  2                   3.25           11.375                 10/1/2011                0.375          0.375
  700400549      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25
  700402049      Libor 6 Months       5                   2                    5             13.25                  9/1/2009                 0.25           0.25
  700403012      Libor 6 Months       5                   2                    5               13                   11/1/2011                0.25           0.25
  700403049      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700403421      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375
  700403793      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                      MGIC
  700404167      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                      RDN
  700404884      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700405062      Libor 6 Months       5                   1                    5              12.5                  9/1/2008                 0.25           0.25
  700405735      Libor 6 Months     3.25                  2                   3.25           12.125                 10/1/2011                0.375          0.375
  700405956      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25
  700405993      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2009                0.25           0.25
  700406048      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2013                0.375          0.375
  700406062      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700406512      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700406637      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700406718      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25
  700406790      Libor 6 Months       5                   2                    5              14.5                  10/1/2011                0.25           0.25
  700408098      Libor 6 Months       5                   2                    5             13.625                 11/1/2011                0.25           0.25
  700408289      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700408630      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375
  700408963      Libor 6 Months       5                   2                    5             13.125                 10/1/2011                0.25           0.25
  700409325      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375
  700409916      Libor 6 Months     3.25                  2                   3.25           12.375                 10/1/2011                0.375          0.375
  700410028      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700410253      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700410370      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2009                0.25           0.25
  700410466      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700410476      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700410666      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700410853      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25
  700412340      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700412647      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700412837      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25
  700412881      Libor 6 Months     3.25                  2                   3.25           11.875                 10/1/2011                0.375          0.375
  700413054      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700413148      Libor 6 Months     3.25                  2                   3.25           11.25                  10/1/2011                0.375          0.375
  700413746      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700414390      Libor 6 Months     3.25                  2                   3.25           13.125                 10/1/2011                0.25           0.25
  700414411      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700414605      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700414814      Libor 6 Months     2.25                  2                   2.25            12.5                  10/1/2013                0.375          0.375
  700415740      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700415789      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700415888      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700415955      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700416003      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700416022      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700416525      Libor 6 Months       5                   1                    5             13.375                 11/1/2011                0.25           0.25
  700416710      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700417331      Libor 6 Months       5                   2                    5             13.25                  11/1/2011                0.25           0.25
  700417387      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700417586      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700418250      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700418926      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700419291      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700419321      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700419330      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700419484      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375
  700419525      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700419935      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700420748      Libor 6 Months     3.25                  2                   3.25           11.875                 10/1/2011                0.375          0.375
  700420903      Libor 6 Months     2.25                  2                   2.25           11.875                 10/1/2013                0.375          0.375
  700421072      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.25           0.25
  700421687      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700421810      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700421872      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700422100      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375
  700422475      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700422684      Libor 6 Months     3.25                  2                   3.25           12.125                 10/1/2011                0.375          0.375
  700423136      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700423233      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700423486      Libor 6 Months       5                   2                    5               13                   11/1/2011                0.25           0.25
  700423502      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700423784      Libor 6 Months     3.25                  2                   3.25           13.375                 10/1/2011                0.25           0.25
  700423871      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700423996      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700424020      Libor 6 Months     3.25                  2                   3.25           12.375                 10/1/2011                0.375          0.375
  700424136      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700424213      Libor 6 Months     3.25                  2                   3.25           12.625                 10/1/2011                0.375          0.375
  700424476      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700424702      Libor 6 Months     2.25                  2                   2.25           12.75                  10/1/2013                0.375          0.375
  700424764      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700424805      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700425070      Libor 6 Months     3.25                  2                   3.25           12.625                 10/1/2011                0.25           0.25
  700425182      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700425195      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700425204      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700425388      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700425539      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700425707      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700425824      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700426162      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700426279      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700426675      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25
  700426917      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700427104      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700427185      Libor 6 Months     3.25                  2                   3.25           13.625                 10/1/2011                0.25           0.25
  700427332      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2013                0.375          0.375
  700427374      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                      RDN
  700427452      Libor 6 Months       5                   1                    5             12.875                 10/1/2011                0.25           0.25
  700427787      Libor 6 Months     2.25                  2                   2.25             13                   10/1/2013                0.375          0.375
  700427841      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700427866      Libor 6 Months     3.25                  2                   3.25           12.375                 10/1/2009                0.375          0.375
  700428363      Libor 6 Months       5                   2                    5             14.125                 11/1/2011                0.25           0.25
  700428454      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375
  700428793      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700428794      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700428929      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700429420      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25
  700429529      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700429573      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700429655      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700429979      Libor 6 Months       5                   2                    5             13.125                 10/1/2011                0.25           0.25
  700430226      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25
  700430514      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700430798      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700431073      Libor 6 Months       5                   1                    5             13.75                  11/1/2008                0.25           0.25
  700431092      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700432078      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700432200      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700432372      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25
  700432839      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700432939      Libor 6 Months     2.25                  2                   2.25             13                   11/1/2013                0.375          0.375
  700432969      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700433716      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700433764      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700433780      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700437220      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700438138      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25
  700438335      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700438569      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700438709      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700438904      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700438987      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700439055      Libor 6 Months     3.25                  2                   3.25           12.25                  10/1/2011                0.375          0.375
  700439201      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700439298      Libor 6 Months       5                   2                    5             14.75                  10/1/2011                0.25           0.25
  700439537      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700439594      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700440108      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25
  700440376      Libor 6 Months       5                   2                    5             14.375                 10/1/2011                0.25           0.25
  700440725      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700441024      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700441208      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700441301      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700441386      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700441399      Libor 6 Months     3.25                  2                   3.25           13.125                 10/1/2011                0.25           0.25
  700441416      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700441434      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700441839      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700442021      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25
  700442082      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700442153      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700442527      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700442685      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700442766      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700443148      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700443149      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700443174      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700443523      Libor 6 Months     3.25                  2                   3.25           12.125                 11/1/2009                0.25           0.25
  700443662      Libor 6 Months     2.25                  2                   2.25           12.25                  12/1/2013                0.375          0.375
  700443951      Libor 6 Months       5                   2                    5             14.125                 11/1/2011                0.25           0.25
  700444040      Libor 6 Months     3.25                  2                   3.25           11.75                  12/1/2009                0.375          0.375
  700444171      Libor 6 Months     2.25                  2                   2.25             13                   12/1/2013                0.375          0.375
  700444445      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700444896      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700444925      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700445086      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700445175      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700445359      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700445533      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700445679      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375
  700446229      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2013                0.375          0.375
  700446688      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25
  700446990      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700447028      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700447101      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700447112      Libor 6 Months     2.25                  2                   2.25            12.5                  11/1/2013                0.375          0.375
  700447161      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700447177      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700447318      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375
  700447358      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700447360      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700447425      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700447529      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700447586      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700447620      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700447766      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.25           0.25
  700447949      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700448085      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700448092      Libor 6 Months     3.25                  2                   3.25             12                   2/1/2010                 0.375          0.375
  700448175      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700448225      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700448260      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700448609      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700448653      Libor 6 Months     2.25                  2                   2.25           13.75                  11/1/2013                0.375          0.375
  700448781      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25
  700448828      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700448898      Libor 6 Months       5                   2                    5               14                   11/1/2009                0.25           0.25
  700448907      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700448991      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700449159      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700449183      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700449241      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700449331      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700449433      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700449592      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700449594      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700449597      Libor 6 Months     3.25                  2                   3.25           12.375                 2/1/2012                 0.375          0.375
  700449674      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25
  700449785      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700450044      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700450057      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700450061      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700450115      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700450700      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700450880      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700450946      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375
  700451062      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2013                0.375          0.375
  700451135      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700451265      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700451370      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375
  700451897      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25
  700452124      Libor 6 Months     3.25                  2                   3.25           12.75                  11/1/2011                0.25           0.25
  700452186      Libor 6 Months     3.25                  2                   3.25           11.75                  11/1/2011                0.375          0.375
  700452346      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700452396      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700452405      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375
  700452451      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700452468      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700452519      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700452784      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700452841      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700453471      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25
  700453564      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700453761      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700453836      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2011                0.375          0.375
  700454390      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700454584      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700454792      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700454820      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700454989      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700455401      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700455563      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700455586      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700455669      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375
  700456004      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700456091      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700456162      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700456243      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25
  700456368      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700456619      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700456808      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700456837      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700456857      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700456874      Libor 6 Months     3.25                  2                   3.25           11.75                  11/1/2011                0.375          0.375
  700457151      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700457192      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700457260      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700457382      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700457619      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25
  700457850      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700457908      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700458076      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700458192      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700458220      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700458557      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700458612      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700458739      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700458748      Libor 6 Months     3.25                  2                   3.25           12.125                 11/1/2009                0.375          0.375
  700458770      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700459144      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700459207      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700459732      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375
  700459807      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700459808      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700459824      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700460412      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700460460      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700460481      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700460529      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700460744      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700460883      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700460927      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700461275      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700461395      Libor 6 Months       5                   2                    5             13.75                  11/1/2009                0.25           0.25
  700461531      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25
  700461549      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700461804      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700461970      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700462440      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700462458      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700462682      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700462765      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700462996      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700462999      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700463049      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700463119      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700463476      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700463519      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700464187      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700464245      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700464247      Libor 6 Months     3.25                  2                   3.25           11.875                 1/1/2010                 0.375          0.375
  700464285      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700464339      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700464375      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25                      MGIC
  700464405      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700464570      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700464603      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2009                0.375          0.375
  700464622      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700464701      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700464719      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25
  700464722      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700464964      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700465236      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700465668      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700465683      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700465815      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700466113      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700466147      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700466160      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375
  700466333      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700466484      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700466668      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700466740      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700466756      Libor 6 Months       5                   2                    5             14.606                 1/1/2012                 0.25           0.25
  700466778      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700466784      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700466880      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700466903      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700467099      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700467266      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700467293      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700467453      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700467458      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700467553      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700467582      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2012                 0.375          0.375
  700467832      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700467947      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700468102      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700468172      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700468195      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700468287      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700468470      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2009                0.25           0.25                      MGIC
  700468642      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700468795      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700468821      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700468896      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.375          0.375
  700469320      Libor 6 Months     3.25                  2                   3.25           11.875                 1/1/2012                 0.375          0.375
  700469393      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700469463      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700469575      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700469738      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375
  700469764      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700469924      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700470075      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700470258      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700470350      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375
  700470370      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700470455      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700470757      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700470837      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700470846      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.25           0.25
  700470889      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700471131      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700471209      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700471350      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375
  700471504      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700471759      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.25           0.25
  700471799      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700472004      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700472074      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.25           0.25
  700472095      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700472424      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700472576      Libor 6 Months       5                   2                    5              14.5                  1/1/2012                 0.25           0.25
  700472611      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700472664      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700472704      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700472826      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700472866      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700473043      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700473137      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700473251      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700473277      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700473490      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700473634      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700473802      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700473829      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700473873      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700473983      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700474065      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.25           0.25
  700474196      Libor 6 Months     3.25                  2                   3.25           11.375                 12/1/2009                0.375          0.375
  700474208      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700474289      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700474290      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700474446      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700474483      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700474608      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700474786      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700474865      Libor 6 Months     3.25                  2                   3.25            11.5                  1/1/2012                 0.375          0.375
  700474893      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700475158      Libor 6 Months       5                   2                    5             14.625                 1/1/2012                 0.25           0.25
  700475298      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700475355      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700475387      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700475399      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700475401      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700475480      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700475614      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25
  700475853      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700475908      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700476060      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700476139      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700476571      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700476635      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700476757      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700476781      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700476865      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700476916      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700476965      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700476987      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700477333      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700477338      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700477395      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700477430      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700477529      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700478183      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700478234      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700478394      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700478527      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700478536      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700478664      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700478682      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700478791      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700478796      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.25           0.25
  700478852      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700478946      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700479092      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700479163      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700479433      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700479511      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700479565      Libor 6 Months     3.25                  2                   3.25            11.5                  12/1/2011                0.375          0.375
  700479582      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700479788      Libor 6 Months       5                   2                    5             14.375                 2/1/2012                 0.25           0.25
  700479838      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700479894      Libor 6 Months       5                   2                    5              14.5                  1/1/2012                 0.25           0.25
  700479896      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700479921      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700479935      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700479975      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700480283      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700480462      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700480506      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25
  700480576      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700480580      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700480632      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700480803      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700481017      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700481328      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700481436      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700481620      Libor 6 Months       5                   2                    5             14.625                 1/1/2012                 0.25           0.25
  700481644      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700481790      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700481973      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700482309      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700482437      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700482764      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25                      MGIC
  700482821      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700483123      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700483152      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700483153      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700483168      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700483182      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.25           0.25
  700483201      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700483485      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375
  700483593      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2010                 0.25           0.25
  700483618      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700483734      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700483782      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700483794      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700484022      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700484040      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700484303      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700484407      Libor 6 Months     3.25                  2                   3.25           12.875                 2/1/2012                 0.375          0.375
  700484421      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.25           0.25
  700484842      Libor 6 Months     3.25                  6                   3.25            13.5                  1/1/2012                 0.25           0.25
  700484879      Libor 6 Months     3.25                  2                   3.25           11.875                 1/1/2012                 0.375          0.375
  700484947      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700485668      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375
  700485871      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700486371      Libor 6 Months       5                   2                    5              14.5                  1/1/2012                 0.25           0.25
  700486449      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700486655      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700486668      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700486714      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700486769      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700486873      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700486969      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700486999      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700487183      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700487200      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700487379      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700487387      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700487456      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700487610      Libor 6 Months     3.25                  2                   3.25           12.875                 2/1/2012                 0.375          0.375
  700487623      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700487786      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700487813      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25                      MGIC
  700487824      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700487861      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700487971      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700488142      Libor 6 Months     3.25                  2                   3.25           11.875                 1/1/2010                 0.375          0.375                     MGIC
  700488283      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700488431      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700488584      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700488726      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700488935      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700488949      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700488991      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700489008      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700489014      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700489161      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700489419      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2010                 0.25           0.25                      RDN
  700489579      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700489614      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700489629      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700489632      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375
  700489657      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700489769      Libor 6 Months       5                   2                    5             14.375                 2/1/2012                 0.25           0.25
  700489872      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700489933      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700490304      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700490422      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700490511      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700490550      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700490817      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2010                 0.25           0.25
  700490849      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700490852      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                      RDN
  700490863      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700491298      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700491336      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700491530      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25
  700491621      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700491717      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700491727      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700491830      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700491864      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700492016      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25
  700492314      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700492432      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700492479      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700492706      Libor 6 Months       5                   2                    5             14.375                 1/1/2012                 0.25           0.25
  700492881      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700492895      Libor 6 Months     3.25                  2                   3.25          13.1484                 1/1/2012                 0.25           0.25
  700492924      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700492980      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700493120      Libor 6 Months     3.25                  2                   3.25           11.625                 1/1/2012                 0.375          0.375
  700493259      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700493275      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700493587      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700493658      Libor 6 Months     3.25                  2                   3.25           12.375                 2/1/2010                 0.375          0.375
  700493696      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700493720      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700493754      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700493806      Libor 6 Months       5                   2                    5              14.5                  1/1/2012                 0.25           0.25
  700493847      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375
  700493926      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700493960      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700494187      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700494192      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700494341      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700494425      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700494438      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700494547      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                      RDN
  700494675      Libor 6 Months     3.25                  2                   3.25           12.125                 2/1/2012                 0.375          0.375
  700494827      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2010                 0.375          0.375
  700494875      Libor 6 Months     3.25                  2                   3.25           12.75                  2/1/2012                 0.375          0.375
  700494890      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375
  700494898      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700494971      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700495017      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700495222      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700495348      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                      MGIC
  700495383      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700495480      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700495490      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25                      MGIC
  700495547      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700495569      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700495588      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700495639      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700495700      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700495730      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700495748      Libor 6 Months     2.25                  2                   2.25           12.875                 2/1/2014                 0.375          0.375
  700495769      Libor 6 Months     3.25                  2                   3.25            11.5                  1/1/2012                 0.375          0.375
  700495854      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700496150      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700496174      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700496247      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700496249      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700496531      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700496981      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700497235      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700497262      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700497280      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700497326      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700497452      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2010                 0.375          0.375
  700497486      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700497496      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700497657      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700497659      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700497894      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700497923      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700498119      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2012                 0.375          0.375
  700498131      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700498178      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700498223      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700498357      Libor 6 Months       5                   2                    5               15                   2/1/2012                 0.25           1.04                      RDN
  700498360      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700498456      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700498500      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700498555      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700498606      Libor 6 Months       5                   2                    5             14.213                 2/1/2012                 0.25           0.25
  700498616      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700498671      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           0.25
  700498693      Libor 6 Months     3.25                  2                   3.25          12.5263                 2/1/2012                 0.375          0.375
  700498747      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700498812      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           0.25
  700498833      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700498898      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700499269      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700499285      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700499309      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700499349      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700499434      Libor 6 Months     3.25                  2                   3.25          12.4777                 2/1/2010                 0.25           0.25
  700499520      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700499671      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700499678      Libor 6 Months       5                   2                    5             14.72                  2/1/2012                 0.25           0.25
  700499708      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           0.25
  700499711      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700499741      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700499748      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25                      MGIC
  700499779      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700499878      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700500030      Libor 6 Months       5                   2                    5             13.75                  2/1/2010                 0.25           0.25
  700500153      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700500226      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700500235      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700500254      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700500315      Libor 6 Months       5                   2                    5              14.5                  2/1/2012                 0.25           0.25
  700500321      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700500338      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700500458      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700500477      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700500819      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700500877      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700501021      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700501228      Libor 6 Months     3.25                  2                   3.25           12.625                 2/1/2010                 0.25           0.25
  700501345      Libor 6 Months       5                   2                    5             13.835                 2/1/2012                 0.25           0.25
  700501541      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700501633      Libor 6 Months     3.25                  2                   3.25             12                   2/1/2012                 0.375          0.375
  700501716      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700501931      Libor 6 Months     2.25                  2                   2.25           11.875                 2/1/2014                 0.375          0.375
  700502009      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700502031      Libor 6 Months     2.25                  2                   2.25           12.25                  2/1/2014                 0.375          0.375
  700502203      Libor 6 Months       5                   2                    5            14.3202                 2/1/2012                 0.25           0.25
  700502452      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700502520      Libor 6 Months     3.25                  2                   3.25           13.088                 2/1/2012                 0.25           0.25
  700503060      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700503170      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700504664      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.57                      RDN
  403601132      Libor 1 Month      2.25                  2                   2.25             12                   7/1/2010                 0.375          0.375                      NO
  405219177      Libor 6 Months     2.25                  1                   2.25           10.25                  2/1/2010                 0.25           0.25                       NO
  405939059     Treasury 1 Year     2.75                  2                   2.75           12.25                  1/1/2003                  0.5           0.55                       NO
  407982289       Libor 1 Year      2.25                  2                   2.25             13                   5/1/2013                 0.25           0.25                       NO
  407982304       Libor 1 Year      2.25                  2                   2.25           11.625                 5/1/2013                 0.375          0.375                      NO
  408191795       Libor 1 Year      2.25                  2                   2.25           11.75                  6/1/2011                 0.25           0.25                       NO
  408196795      Libor 6 Months     2.75                  2                   2.75            14.5                  7/1/2011                 0.25           0.25                       NO
  408196803      Libor 6 Months       4                   2                    4             12.625                 7/1/2011                 0.25           0.25                       NO
  408196823      Libor 6 Months      4.5                  2                   4.5            13.125                 7/1/2011                 0.25           0.25                       NO
  408196827      Libor 6 Months     2.25                  1                   2.25           12.625                 7/1/2011                 0.25           0.25                       NO
  408196847      Libor 6 Months     5.25                  2                   5.25           13.875                 7/1/2011                 0.25           0.25                       NO
  408509878       Libor 1 Year      2.75                  2                   2.75           13.625                 5/1/2009                 0.25           0.25                       NO
  408509899       Libor 1 Year      2.75                  2                   2.75             13                   6/1/2009                 0.25           0.25                       NO
  408509935       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2013                 0.375          0.375                      NO
  408510021       Libor 1 Year      2.75                  2                   2.75           13.25                  7/1/2009                 0.25           0.25                       NO
  408510030       Libor 1 Year      2.75                  2                   2.75           12.625                 6/1/2013                 0.375          0.375                      NO
  408510058       Libor 1 Year      2.75                  2                   2.75             14                   7/1/2011                 0.25           0.25                       NO
  408867745       Libor 1 Year      2.25                  2                   2.25           11.125                 7/1/2011                 0.375          0.375                      NO
  408867746       Libor 1 Year      2.25                  2                   2.25           10.875                 3/1/2011                 0.375          0.375                      NO
  408867747       Libor 1 Year      2.25                  2                   2.25           11.25                  3/1/2013                 0.375          0.375                      NO
  408867748       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2011                 0.25           0.25                       NO
  408867752       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  408867755       Libor 1 Year      2.25                  2                   2.25            11.5                  4/1/2011                 0.375          0.375                      NO
  408867757       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2011                 0.375          0.375                      NO
  408867762       Libor 1 Year      2.25                  2                   2.25           11.75                  6/1/2011                 0.25           0.25                       NO
  408867771       Libor 1 Year      2.25                  2                   2.25           11.125                 6/1/2011                 0.375          0.375                      NO
  408867785       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  408867797       Libor 1 Year      2.25                  2                   2.25           11.25                  7/1/2011                 0.375          0.375                      NO
  408867807       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  408867810       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2011                 0.375          0.375                      NO
  408867831       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2011                 0.375          0.375                      NO
  408879514      Libor 6 Months     2.875                 2                  2.875            14.5                  8/1/2011                 0.25            1.6                      PMI
  408879515      Libor 6 Months     2.875                 2                  2.875           13.125                 7/1/2011                 0.25           0.25                      PMI
  408879518      Libor 6 Months     2.875                 2                  2.875            13.5                  7/1/2011                 0.25           0.25                      PMI
  408879520      Libor 6 Months     2.875                 2                  2.875           13.375                 8/1/2011                 0.25           0.25                      PMI
  408879524      Libor 6 Months     2.875                 2                  2.875           14.125                 7/1/2011                 0.25           0.85                      PMI
  408879528      Libor 6 Months     2.875                 2                  2.875           14.75                  7/1/2011                 0.25           1.11                      PMI
  408879530      Libor 6 Months     2.875                 2                  2.875           13.875                 8/1/2011                 0.25           0.25                      PMI
  408879532      Libor 6 Months     2.875                 2                  2.875           15.625                 8/1/2011                 0.25            1.1                      PMI
  408879533      Libor 6 Months     2.875                 2                  2.875           13.75                  7/1/2011                 0.25           0.83                      PMI
  408879534      Libor 6 Months     2.875                 2                  2.875            14.5                  8/1/2011                 0.25           1.08                      PMI
  408879536      Libor 6 Months     2.875                 2                  2.875           13.125                 8/1/2011                 0.25           0.25                       NO
  408879537      Libor 6 Months     2.875                 2                  2.875           13.125                 7/1/2011                 0.25           0.25                       NO
  408879548      Libor 6 Months     2.875                 2                  2.875           13.25                  7/1/2009                 0.25           0.25                      PMI
  408879549      Libor 6 Months     2.875                 2                  2.875           13.25                  7/1/2009                 0.25           0.25                      PMI
  408879550      Libor 6 Months     2.875                 2                  2.875           15.375                 8/1/2011                 0.25           1.36                      PMI
  408879558      Libor 6 Months     2.875                 2                  2.875           13.875                 7/1/2011                 0.25           0.25                       NO
  408879560      Libor 6 Months     2.875                 2                  2.875           13.375                 7/1/2009                 0.25           0.25                      PMI
  408879564      Libor 6 Months     2.875                 2                  2.875             14                   8/1/2011                 0.25           0.25                      PMI
  408879566      Libor 6 Months     2.875                 2                  2.875           13.375                 8/1/2011                 0.25           0.25                       NO
  408879567      Libor 6 Months     2.875                 2                  2.875           13.75                  7/1/2011                 0.25           0.87                      PMI
  408879568      Libor 6 Months     2.875                 2                  2.875            14.5                  7/1/2011                 0.25           1.26                      PMI
  408879569      Libor 6 Months     2.875                 2                  2.875           14.25                  8/1/2011                 0.25             1                       PMI
  408879572      Libor 6 Months     2.875                 2                  2.875           14.375                 7/1/2009                 0.25           0.25                      PMI
  408879595      Libor 6 Months     2.875                 2                  2.875            13.5                  8/1/2011                 0.25           0.25                       NO
  408879598      Libor 6 Months     2.875                 2                  2.875            15.5                  8/1/2011                 0.25           0.86                      PMI
  408879600      Libor 6 Months     2.875                 2                  2.875           13.75                  8/1/2011                 0.25           0.25                       NO
  408879601      Libor 6 Months     2.875                 2                  2.875           14.875                 7/1/2011                 0.25           0.25                       NO
  408879603      Libor 6 Months     2.875                 2                  2.875           13.625                 8/1/2011                 0.25           0.25                       NO
  408879608      Libor 6 Months     2.875                 2                  2.875           14.625                 8/1/2011                 0.25           1.36                      PMI
  408879609      Libor 6 Months     2.875                 2                  2.875           13.125                 8/1/2009                 0.25           0.25                       NO
  408879617      Libor 6 Months     2.875                 2                  2.875           15.875                 8/1/2011                 0.25           1.75                      PMI
  408879620      Libor 6 Months     2.875                 2                  2.875           12.875                 8/1/2011                 0.375          0.375                      NO
  408879623      Libor 6 Months     2.875                 2                  2.875             15                   8/1/2011                 0.25            1.6                      PMI
  408879626      Libor 6 Months     2.875                 2                  2.875           13.625                 8/1/2009                 0.25           0.25                      PMI
  408879635      Libor 6 Months     2.875                 2                  2.875            12.5                  8/1/2011                 0.25           0.78                      PMI
  409024510       Libor 1 Year      2.25                  2                   2.25           10.875                 1/1/2011                 0.375          0.375                      NO
  409024518      Libor 6 Months     2.25                  2                   2.25           12.75                  3/1/2011                 0.25           0.25                       NO
  409107589       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107590       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107593       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.25           0.25                       NO
  409107594       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.25           0.25                       NO
  409107595       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107596       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2013                 0.25           0.25                       NO
  409107598       Libor 1 Year      2.25                  2                   2.25           12.75                  8/1/2013                 0.25           0.25                       NO
  409107599       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2013                 0.25           0.25                       NO
  409107600       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2013                 0.25           0.25                       NO
  409107601       Libor 1 Year      2.25                  2                   2.25           12.375                 9/1/2013                 0.25           0.25                       NO
  409107603       Libor 1 Year      2.25                  2                   2.25           12.375                 8/1/2013                 0.25           0.25                      MGIC
  409107606       Libor 1 Year      2.25                  2                   2.25             12                   8/1/2013                 0.25           0.25                       NO
  409107607       Libor 1 Year      2.25                  2                   2.25           12.625                 9/1/2013                 0.25           0.25                       NO
  409107610       Libor 1 Year      2.25                  2                   2.25           12.375                 8/1/2013                 0.25           0.25                       NO
  409107611       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2013                 0.25           0.25                       NO
  409107612       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107613       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.25           0.25                       NO
  409107617       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.25           0.25                       NO
  409107618       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107619       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.25           0.25                       NO
  409107620       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.25           0.25                       NO
  409107623       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2013                 0.25           0.25                       NO
  409107624       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2013                 0.25           0.25                       NO
  409107627       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107628       Libor 1 Year      2.25                  2                   2.25           12.25                  8/1/2013                 0.25           0.25                       NO
  409107632       Libor 1 Year      2.25                  2                   2.25           12.125                 9/1/2013                 0.25           0.25                       NO
  409107633       Libor 1 Year      2.25                  2                   2.25           11.75                  9/1/2013                 0.25           0.25                       NO
  409107634       Libor 1 Year      2.25                  2                   2.25           12.625                 9/1/2013                 0.25           0.25                       NO
  409107637       Libor 1 Year      2.25                  2                   2.25           11.25                  5/1/2013                 0.25           0.25                       NO
  409107640       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.25           0.25                       NO
  409107642       Libor 1 Year      2.25                  2                   2.25           12.125                 9/1/2013                 0.25           0.25                       NO
  409107646       Libor 1 Year      2.25                  2                   2.25            12.5                  6/1/2013                 0.25           0.25                       NO
  409107647       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.25           0.25                       NO
  409107648       Libor 1 Year      2.25                  2                   2.25           11.75                  7/1/2013                 0.25           0.25                       NO
  409107649       Libor 1 Year      2.25                  2                   2.25           12.375                 9/1/2013                 0.25           0.25                       NO
  409107653       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2013                 0.25           0.25                       NO
  409107655       Libor 1 Year      2.25                  2                   2.25           12.25                  8/1/2013                 0.25           0.25                       NO
  409107657       Libor 1 Year      2.25                  2                   2.25           12.75                  8/1/2013                 0.25           0.25                       NO
  409107658       Libor 1 Year      2.25                  2                   2.25             12                   8/1/2013                 0.25           0.25                       NO
  409107659       Libor 1 Year      2.25                  2                   2.25           12.375                 8/1/2013                 0.25           0.25                      RMIC
  409107661       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2013                 0.25           0.25                       NO
  409107662       Libor 1 Year      2.25                  2                   2.25           12.375                 8/1/2013                 0.25           0.25                      MGIC
  409107664       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107669       Libor 1 Year      2.25                  2                   2.25           11.25                  8/1/2013                 0.25           0.25                       NO
  409107671       Libor 1 Year      2.25                  2                   2.25             12                   8/1/2013                 0.25           0.25                       NO
  409107672       Libor 1 Year      2.25                  2                   2.25             12                   8/1/2013                 0.25           0.25                       NO
  409107673       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2013                 0.25           0.25                       NO
  409107676       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107678       Libor 1 Year      2.25                  2                   2.25           12.375                 9/1/2013                 0.25           0.25                       NO
  409107679       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.25           0.25                       NO
  409107683       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107686       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       GE
  409107689       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2013                 0.25           0.25                       NO
  409107691       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.25           0.25                       NO
  409107692       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409107694       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409107695       Libor 1 Year      2.25                  2                   2.25           11.75                  9/1/2013                 0.25           0.25                       NO
  409107696       Libor 1 Year      2.25                  2                   2.25           11.375                 8/1/2013                 0.25           0.25                       NO
  409107698       Libor 1 Year      2.25                  2                   2.25            11.5                  7/1/2013                 0.25           0.25                       NO
  409107701       Libor 1 Year      2.25                  2                   2.25             12                   9/1/2013                 0.25           0.25                       NO
  409107702       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.25           0.25                       NO
  409107703       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2013                 0.25           0.25                       NO
  409107706       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2013                 0.25           0.25                       NO
  409269903       Libor 1 Year      2.25                  2                   2.25             12                   6/1/2007                 0.375          0.375                      NO
  409269908       Libor 1 Year      2.25                  2                   2.25           11.375                 5/1/2011                 0.375          0.375                      NO
  409269910       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.375          0.375                      NO
  409269912       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  409269919       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2013                 0.375          0.375                      NO
  409269922       Libor 1 Year      2.25                  2                   2.25             13                   8/1/2009                 0.375          0.375                      NO
  409269925       Libor 1 Year      2.25                  2                   2.25           11.25                  7/1/2013                 0.375          0.375                      NO
  409269931       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  409269935       Libor 1 Year      2.25                  2                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  409269936       Libor 1 Year      2.25                  2                   2.25           11.625                 8/1/2011                 0.375          0.375                      NO
  409269937       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2011                 0.375          0.375                      NO
  409269939       Libor 1 Year      2.25                  2                   2.25            12.5                  8/1/2009                 0.375          0.375                      NO
  409269949       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2011                 0.375          0.375                      NO
  409269975       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2009                 0.375          0.375                      NO
  409269979       Libor 1 Year      2.25                  2                   2.25           11.75                  8/1/2011                 0.375          0.375                      NO
  409360261      Libor 6 Months     2.711                 1                    8               14                   9/1/2008                 0.25           0.25                       NO
  409360274       Libor 1 Year      2.386                 2                  6.875           11.875                 9/1/2013                 0.375          0.375                      NO
  409360279      Libor 6 Months     2.915                 1                  7.625           13.625                 9/1/2008                 0.25           0.25                       NO
  409360288       Libor 1 Year       2.5                  2                   6.5             11.5                  10/1/2013                0.375          0.375                      NO
  409360295       Libor 1 Year      2.511                 2                    7               12                   10/1/2013                0.375          0.375                      NO
  409360300       Libor 1 Year      3.26                  2                  8.375           13.375                 10/1/2013                0.25           0.25                       NO
  409360301       Libor 1 Year      3.385                 2                  9.375           14.375                 10/1/2013                0.25           0.25                       NO
  409360307       Libor 1 Year      4.011                 2                   8.5             13.5                  9/1/2013                 0.25           0.25                      RDN
  409360311      Libor 6 Months       3                   1                    8               14                   10/1/2008                0.25           0.25                       NO
  409360316       Libor 1 Year      2.886                 2                  7.375           12.375                 10/1/2013                0.25           0.25                       NO
  409360323      Libor 6 Months     3.04                  1                   7.75           13.75                  10/1/2008                0.25           0.25                       NO
  409360332       Libor 1 Year      2.54                  2                    7               13                   10/1/2009                0.25           0.25                       NO
  409388017       Libor 1 Year      3.25                  2                  8.375           13.375                 9/1/2011                 0.25           0.25                       NO
  409388018       Libor 1 Year      2.507                 2                   7.25           13.25                  9/1/2009                 0.25           0.25                       NO
  409388019       Libor 1 Year      4.357                 2                    9               14                   9/1/2013                 0.25           0.25                       NO
  409388020       Libor 1 Year      1.507                 2                   6.25           12.25                  9/1/2009                 0.375          0.375                      NO
  409388021       Libor 1 Year      2.857                 2                   7.5             12.5                  9/1/2013                 0.25           0.25                       NO
  409388022       Libor 1 Year       2.5                  2                  6.875           11.875                 9/1/2011                 0.375          0.375                      NO
  409388023       Libor 1 Year      2.25                  2                   6.5             11.5                  9/1/2011                 0.375          0.375                      NO
  409388024       Libor 1 Year      3.136                 2                  7.625           12.625                 9/1/2013                 0.25           0.25                       NO
  409388025       Libor 1 Year      3.26                  2                  7.875           12.875                 9/1/2011                 0.25           0.25                       NO
  409388026       Libor 1 Year      3.011                 2                   7.5             12.5                  9/1/2011                 0.25           0.25                       NO
  409388027       Libor 1 Year      3.26                  2                  8.875           13.875                 9/1/2013                 0.25           0.25                       NO
  409579518      Libor 6 Months     3.25                  1                   3.25           11.875                 10/1/2011                0.375          0.375                      NO
  409579522      Libor 6 Months     3.25                  1                   3.25            11.5                  10/1/2011                0.375          0.375                      NO
  409591594       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2013                 0.25           0.25                       NO
  409591600       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.25           0.25                       NO
  409591606       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409591620       Libor 1 Year      2.25                  2                   2.25            11.5                  9/1/2013                 0.25           0.25                       NO
  409591622       Libor 1 Year      2.25                  2                   2.25           11.125                 10/1/2013                0.25           0.25                       NO
  409591624       Libor 1 Year      2.25                  2                   2.25           11.75                  10/1/2013                0.25           0.25                       NO
  409591632       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.25           0.25                       NO
  409591647       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409591653       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409591658       Libor 1 Year      2.25                  2                   2.25           11.625                 10/1/2013                0.25           0.25                       NO
  409591664       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409591685       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2013                 0.25           0.25                       NO
  409591691       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409591697       Libor 1 Year      2.25                  2                   2.25           11.125                 10/1/2013                0.25           0.25                       NO
  409591699       Libor 1 Year      2.25                  2                   2.25           11.625                 9/1/2013                 0.25           0.25                       NO
  409593355       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409593362       Libor 1 Year      2.25                  2                   2.25            11.5                  10/1/2013                0.25           0.25                       NO
  409650647       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2013                0.25           1.13                      RMIC
  409650648       Libor 1 Year      2.25                  2                   2.25           13.375                 9/1/2011                 0.25           1.42                      RMIC
  409650649       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2011                0.375          1.035                     RMIC
  409650650       Libor 1 Year      2.25                  2                   2.25            12.5                  9/1/2011                 0.25           1.15                      RMIC
  409650651       Libor 1 Year      2.25                  2                   2.25             13                   10/1/2011                0.25           0.78                      RMIC
  409650653       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2013                0.375          0.975                     RMIC
  409650654       Libor 1 Year      2.25                  2                   2.25           11.875                 10/1/2011                0.25           0.86                      RMIC
  409650655       Libor 1 Year      2.25                  2                   2.25            12.5                  9/1/2011                 0.25           1.35                      RMIC
  409650659       Libor 1 Year      2.25                  2                   2.25           13.25                  10/1/2011                0.25           1.29                      RMIC
  409650662       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2011                0.25           0.69                      RMIC
  409650665       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2013                0.25            1.8                      RMIC
  409650667       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.25           1.29                      RMIC
  409650668       Libor 1 Year      2.25                  2                   2.25           12.625                 10/1/2011                0.25            0.6                      RMIC
  409650669       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2013                0.375          1.105                     RMIC
  409650670       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2011                0.25           0.54                      RMIC
  409650671       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.25           0.84                      RMIC
  409650672       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2013                0.375          1.105                     RMIC
  409650673       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.25           1.29                      RMIC
  409650674       Libor 1 Year      2.25                  2                   2.25           12.375                 10/1/2013                0.375          0.975                     RMIC
  409650675       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2011                0.25           0.77                      RMIC
  409650683       Libor 1 Year      2.25                  2                   2.25           12.625                 10/1/2011                0.25           1.15                      RMIC
  409650685       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2011                0.25           0.85                      RMIC
  409650686       Libor 1 Year      2.25                  2                   2.25           13.125                 10/1/2011                0.25           1.15                      RMIC
  409650687       Libor 1 Year      2.25                  2                   2.25           12.875                 10/1/2011                0.25           0.85                      RMIC
  409829020       Libor 1 Year      2.25                  2                   2.25            10.5                  10/1/2009                0.175          0.175                      NO
  409829024       Libor 1 Year      2.25                  2                   2.25             12                   9/1/2009                 0.175          0.175                      NO
  409829025       Libor 1 Year      2.25                  2                   2.25           10.25                  9/1/2009                 0.175          0.175                      NO
  409829033      Libor 6 Months      3.5                  2                   3.5            13.875                 8/1/2009                 0.175          0.175                      NO
  409829035       Libor 1 Year      2.25                  2                   2.25           10.875                 9/1/2009                 0.175          0.175                      NO
  409829037     Treasury 1 Year     2.75                  2                   2.75           11.875                 10/1/2009                0.175          0.175                      NO
  409829040       Libor 1 Year      2.25                  2                   2.25           12.125                 10/1/2009                0.175          0.175                      NO
  409829044       Libor 1 Year      2.25                  2                   2.25           12.375                 9/1/2009                 0.175          0.175                      NO
  409829045       Libor 1 Year      2.25                  2                   2.25             12                   10/1/2009                0.175          0.175                      NO
  409829047       Libor 1 Year      2.25                  2                   2.25           12.625                 10/1/2009                0.175          0.175                      NO
  409829054       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2009                0.175          0.175                      NO
  409833554      Libor 6 Months     3.875                 2                  3.875           14.25                  10/1/2011                0.25           1.08                      PMI
  409833557      Libor 6 Months     2.875                 2                  2.875           13.625                 11/1/2011                0.25           0.25                       NO
  409833559      Libor 6 Months     3.625                 2                  3.625           14.625                 10/1/2011                0.25            0.9                      PMI
  409833560      Libor 6 Months       4                   2                    4             15.25                  11/1/2011                0.25           1.55                      PMI
  409833565      Libor 6 Months      3.5                  2                   3.5            13.75                  11/1/2011                0.25           0.71                      PMI
  409833566      Libor 6 Months     3.75                  2                   3.75           14.375                 10/1/2011                0.25           0.93                      PMI
  409833567      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2011                0.375          0.375                      NO
  409833571      Libor 6 Months       4                   2                    4             15.75                  10/1/2011                0.25           1.52                      PMI
  409833572      Libor 6 Months     3.875                 2                  3.875           14.75                  10/1/2011                0.25           1.11                      PMI
  409833573      Libor 6 Months     2.875                 2                  2.875            14.5                  10/1/2011                0.25           0.25                       NO
  409833578      Libor 6 Months      3.5                  2                   3.5            14.25                  11/1/2011                0.25           0.25                       NO
  409833579      Libor 6 Months      3.5                  2                   3.5            13.625                 11/1/2011                0.25           0.25                      PMI
  409833582      Libor 6 Months     2.875                 2                  2.875           13.875                 11/1/2009                0.25           0.25                       NO
  409833583      Libor 6 Months     2.875                 2                  2.875           14.75                  11/1/2009                0.25           0.25                       NO
  409833585      Libor 6 Months      3.5                  2                   3.5            14.875                 10/1/2011                0.25           0.25                       NO
  409833586      Libor 6 Months     2.875                 2                  2.875           12.875                 11/1/2011                0.375          0.375                      NO
  409833587      Libor 6 Months      3.5                  2                   3.5            13.25                  11/1/2011                0.25           0.25                       NO
  409833590      Libor 6 Months     2.875                 2                  2.875           13.75                  11/1/2009                0.25           0.25                       NO
  409833593      Libor 6 Months     3.625                 2                  3.625           13.875                 11/1/2009                0.25           0.94                      PMI
  409833594      Libor 6 Months       4                   2                    4             14.625                 11/1/2011                0.25           1.81                      PMI
  409833596      Libor 6 Months     2.875                 2                  2.875           13.25                  10/1/2009                0.25           0.25                      PMI
  409833597      Libor 6 Months     3.75                  2                   3.75             15                   11/1/2011                0.25           1.08                      PMI
  409833603      Libor 6 Months     2.875                 2                  2.875             13                   11/1/2011                0.25           0.25                       NO
  409833605      Libor 6 Months      3.5                  2                   3.5             12.5                  10/1/2011                0.25           0.25                      PMI
  409833606      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2009                0.25           0.25                       NO
  409833607      Libor 6 Months      3.5                  2                   3.5            14.125                 10/1/2011                0.25           0.25                      PMI
  409833608      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2011                0.25           1.81                      PMI
  409833611      Libor 6 Months     2.875                 2                  2.875           13.875                 10/1/2009                0.25           0.25                       NO
  409833613      Libor 6 Months      3.5                  2                   3.5             13.5                  10/1/2011                0.25           0.25                       NO
  409833615      Libor 6 Months      3.5                  2                   3.5            14.375                 10/1/2011                0.25            1.6                      PMI
  409833617      Libor 6 Months      3.5                  2                   3.5             12.5                  10/1/2011                0.25           0.25                      PMI
  409833619      Libor 6 Months      3.5                  2                   3.5            13.375                 10/1/2011                0.25           0.25                       NO
  409833620      Libor 6 Months      3.5                  2                   3.5            13.875                 10/1/2009                0.25           0.25                       NO
  409833623      Libor 6 Months     2.875                 2                  2.875            13.5                  10/1/2011                0.25           0.25                       NO
  409833625      Libor 6 Months      3.5                  2                   3.5            12.75                  10/1/2011                0.25           0.25                      PMI
  409833626      Libor 6 Months      3.5                  2                   3.5            14.375                 10/1/2011                0.25           0.25                       NO
  409833627      Libor 6 Months      3.5                  2                   3.5            12.25                  10/1/2009                0.25           0.25                      PMI
  409833630      Libor 6 Months     4.625                 2                  4.625           14.625                 10/1/2011                0.25            1.6                      PMI
  409833632      Libor 6 Months     2.875                 2                  2.875            13.5                  10/1/2009                0.25           0.25                       NO
  409833633      Libor 6 Months      3.5                  2                   3.5              14                   10/1/2009                0.25           0.25                       NO
  409833635      Libor 6 Months     4.25                  2                   4.25           12.75                  10/1/2011                0.25           0.95                      PMI
  409833637      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2009                0.25           0.25                      PMI
  409833639      Libor 6 Months     2.875                 2                  2.875           13.125                 10/1/2011                0.25           0.25                       NO
  409833640      Libor 6 Months     2.875                 2                  2.875           13.375                 10/1/2011                0.25           0.25                      PMI
  409833641      Libor 6 Months     3.625                 2                  3.625           13.75                  10/1/2011                0.25           0.95                      PMI
  409833648      Libor 6 Months     2.875                 2                  2.875           12.625                 11/1/2011                0.375          0.375                      NO
  409833653      Libor 6 Months     2.875                 2                  2.875           13.25                  11/1/2011                0.25           0.25                       NO
  409833655      Libor 6 Months     3.625                 2                  3.625           13.625                 10/1/2011                0.25           0.95                      PMI
  409833658      Libor 6 Months       4                   2                    4               13                   10/1/2009                0.25           1.23                      PMI
  409833659      Libor 6 Months     2.875                 2                  2.875           12.875                 10/1/2011                0.375          0.375                      NO
  409833660      Libor 6 Months      3.5                  2                   3.5            13.25                  10/1/2009                0.25           0.25                       NO
  409833663      Libor 6 Months      3.5                  2                   3.5            14.375                 8/1/2009                 0.25           0.25                       NO
  409833665      Libor 6 Months     3.875                 2                  3.875           13.375                 10/1/2011                0.25           1.13                      PMI
  409866733      Libor 6 Months     3.25                  1                   3.25           11.875                 11/1/2011                0.25           0.25                       NO
  409876592      Libor 6 Months     3.25                  1                   3.25           11.625                 7/1/2011                 0.25           0.25                       NO
  409896350      Libor 6 Months     2.25                  1                   2.25           13.25                  11/1/2011                0.25           0.25                       NO
  409896352      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  409896358      Libor 6 Months     2.25                  1                   2.25           12.25                  11/1/2011                0.25           0.25                       NO
  409988745       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2011                0.375          0.375                      NO
  409988755       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.375          0.375                      NO
  410050894       Libor 1 Year      2.25                  2                   2.25           10.75                  11/1/2011                0.375          0.375                      NO
  410057486       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2009                 0.2            0.2                       GE
  410057488       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2009                 0.2            0.2                       NO
  410057493       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                 0.2            0.2                       NO
  410057498       Libor 1 Year      2.25                  2                   2.25           13.125                 9/1/2009                  0.2            0.2                       NO
  410057501       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2009                 0.2            0.2                       NO
  410057502       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057503       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2009                 0.2            0.2                       NO
  410057508       Libor 1 Year      2.25                  2                   2.25           13.25                  11/1/2009                 0.2            0.2                       NO
  410057512       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                 0.2            0.2                       NO
  410057514       Libor 1 Year      2.25                  2                   2.25           10.25                  11/1/2009                 0.2            0.2                       NO
  410057517       Libor 1 Year      2.25                  2                   2.25           13.125                 10/1/2009                 0.2            0.2                       NO
  410057518       Libor 1 Year      2.25                  2                   2.25           13.625                 10/1/2009                 0.2            0.2                       NO
  410057532       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2009                 0.2            0.2                       NO
  410057533       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2009                 0.2            0.2                       NO
  410057534       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2009                 0.2            0.2                       NO
  410057536       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2009                 0.2            0.2                       NO
  410057538       Libor 1 Year      2.25                  2                   2.25           13.625                 11/1/2009                 0.2            0.2                       NO
  410057539       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2009                 0.2            0.2                       NO
  410057540       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2009                 0.2            0.2                       NO
  410057544       Libor 1 Year      2.25                  2                   2.25           13.25                  12/1/2009                 0.2            0.2                       NO
  410057545       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2009                 0.2            0.2                       NO
  410057551       Libor 1 Year        3                   2                    3               12                   11/1/2009                 0.2           0.76                      RMIC
  410057554       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2009                 0.2            0.2                       NO
  410057557       Libor 1 Year      2.25                  2                   2.25           10.75                  11/1/2009                 0.2            0.2                       NO
  410116835      Libor 6 Months     2.75                  2                   2.75           14.125                 11/1/2011                0.25           0.25                       NO
  410116847      Libor 6 Months       5                   2                    5              14.5                  11/1/2009                0.25           0.25                       NO
  410116849      Libor 6 Months       5                   2                    5             13.875                 11/1/2009                0.25           0.25                       NO
  410116850      Libor 6 Months     2.75                  2                   2.75           14.125                 11/1/2011                0.25           0.25                       NO
  410116853      Libor 6 Months     2.75                  2                   2.75           12.875                 11/1/2011                0.25           0.25                       NO
  410116855      Libor 6 Months       5                   2                    5               14                   11/1/2009                0.25           0.25                       NO
  410116862      Libor 6 Months       5                   2                    5               14                   11/1/2009                0.25           0.25                       NO
  410116865      Libor 6 Months     2.75                  2                   2.75           13.75                  11/1/2011                0.25           0.25                       NO
  410116873      Libor 6 Months     2.75                  2                   2.75            13.5                  11/1/2011                0.25           0.25                       NO
  410117649      Libor 6 Months     2.75                  1                  7.125           13.125                 7/1/2009                 0.25           0.25                       NO
  410117655      Libor 6 Months     2.75                  1                  8.625           14.625                 9/1/2011                 0.25           0.25                       NO
  410117667      Libor 6 Months     2.75                  1                   10.5            16.5                  10/1/2011                0.25           0.25                       NO
  410117671      Libor 6 Months     2.75                  1                  8.875           14.875                 10/1/2011                0.25           0.25                       NO
  410117677      Libor 6 Months     4.125                 1                  7.875           13.875                 10/1/2011                0.25           0.25                       NO
  410117682      Libor 6 Months     2.75                  1                  6.875           12.875                 10/1/2009                0.25           0.25                       NO
  410117688      Libor 6 Months     2.75                  1                   7.75           13.75                  10/1/2011                0.25           0.25                       NO
  410117692      Libor 6 Months     3.375                 1                   7.25           13.25                  11/1/2008                0.25           0.25                       NO
  410117693      Libor 6 Months      3.5                  1                  7.375           13.375                 11/1/2008                0.25           0.25                       NO
  410117696      Libor 6 Months     2.75                  1                   7.75           13.75                  10/1/2011                0.25           0.25                       NO
  410117698      Libor 6 Months     2.75                  1                  9.999           15.999                 10/1/2011                0.25           0.25                       NO
  410117702      Libor 6 Months     2.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  410117703      Libor 6 Months     2.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  410117709      Libor 6 Months      3.5                  1                  7.375           13.375                 10/1/2008                0.25           0.25                       NO
  410117716      Libor 6 Months     2.75                  1                  7.999           13.999                 10/1/2011                0.25           0.25                       NO
  410117719      Libor 6 Months     2.75                  1                   6.5             12.5                  10/1/2008                0.25           0.25                       NO
  410117721      Libor 6 Months     2.75                  1                  7.875           13.875                 10/1/2011                0.25           0.25                       NO
  410117723      Libor 6 Months     3.375                 1                   7.25           13.25                  10/1/2008                0.25           0.25                       NO
  410117725      Libor 6 Months     2.75                  1                  7.625           13.625                 10/1/2011                0.25           0.25                       NO
  410117733      Libor 6 Months     2.75                  1                   6.5             12.5                  10/1/2008                0.25           0.25                       NO
  410117738      Libor 6 Months     2.75                  1                  9.625           15.625                 11/1/2011                0.25           0.25                       NO
  410117739      Libor 6 Months     2.75                  1                  7.875           13.875                 11/1/2009                0.25           0.25                       NO
  410117745      Libor 6 Months     3.625                 1                   7.5             13.5                  11/1/2008                0.25           0.25                       NO
  410117751      Libor 6 Months     2.75                  1                   8.25           14.25                  11/1/2011                0.25           0.25                       NO
  410117752      Libor 6 Months     2.75                  1                  8.125           14.125                 12/1/2011                0.25           0.25                       NO
  410117754      Libor 6 Months     2.75                  1                   7.25           13.25                  11/1/2011                0.25           0.25                       NO
  410117759      Libor 6 Months     2.75                  1                  6.625           12.625                 11/1/2009                0.25           0.25                       NO
  410117761      Libor 6 Months     2.75                  1                  8.375           14.375                 11/1/2011                0.25           0.25                       NO
  410117762      Libor 6 Months     3.625                 1                   7.5             13.5                  11/1/2008                0.25           0.25                       NO
  410117778      Libor 6 Months       3                   1                  8.625           14.625                 11/1/2008                0.25           0.25                       NO
  410117780      Libor 6 Months     2.75                  1                  8.125           14.125                 11/1/2011                0.25           0.25                       NO
  410117784      Libor 6 Months     2.75                  1                  7.625           13.625                 11/1/2011                0.25           0.25                       NO
  410117791      Libor 6 Months     2.75                  1                  8.125           14.125                 11/1/2011                0.25           0.25                       NO
  410117792      Libor 6 Months     2.75                  1                  8.625           14.625                 11/1/2011                0.25           0.25                       NO
  410117795      Libor 6 Months     2.75                  1                  8.999           14.999                 11/1/2011                0.25           0.25                       NO
  410117796      Libor 6 Months     2.75                  1                   9.75           15.75                  11/1/2011                0.25           0.25                       NO
  410117797      Libor 6 Months     2.75                  1                   7.25           13.25                  11/1/2009                0.25           0.25                       NO
  410117806      Libor 6 Months     2.75                  1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  410117807      Libor 6 Months     2.75                  1                  7.875           13.875                 11/1/2011                0.25           0.25                       NO
  410117808      Libor 6 Months     2.75                  1                  7.999           13.999                 11/1/2011                0.25           0.25                       NO
  410117809      Libor 6 Months     2.75                  1                   10.5            16.5                  11/1/2011                0.25           0.25                       NO
  410117814      Libor 6 Months     2.75                  1                  10.375          16.375                 12/1/2011                0.25           0.25                       NO
  410117816      Libor 6 Months     2.75                  1                  10.375          16.375                 11/1/2011                0.25           0.25                       NO
  410117817      Libor 6 Months     2.75                  1                  10.375          16.375                 11/1/2011                0.25           0.25                       NO
  410117825      Libor 6 Months     2.75                  1                   8.5             14.5                  11/1/2008                0.25           0.25                       NO
  410117827      Libor 6 Months     2.75                  1                  8.999           14.999                 12/1/2011                0.25           0.25                       NO
  410117834      Libor 6 Months     2.75                  1                  7.999           13.999                 11/1/2011                0.25           0.25                       NO
  410169310       Libor 1 Year      2.25                  2                   2.25           12.75                  4/1/2013                 0.25           0.25                       NO
  410169315       Libor 1 Year      2.25                  2                   2.25             13                   3/1/2011                 0.25           0.25                       NO
  410169316       Libor 1 Year      2.25                  2                   2.25           12.625                 2/1/2011                 0.25           0.25                       NO
  410169319       Libor 1 Year      2.25                  2                   2.25            12.5                  3/1/2011                 0.25           0.25                       NO
  410169320       Libor 1 Year      2.25                  2                   2.25             12                   3/1/2011                 0.25           0.25                       NO
  410169322       Libor 1 Year      2.25                  2                   2.25           12.875                 3/1/2011                 0.25           0.25                       NO
  410169325       Libor 1 Year      2.25                  2                   2.25            12.5                  3/1/2011                 0.25           0.25                       NO
  410169327       Libor 1 Year      2.25                  2                   2.25             13                   4/1/2011                 0.25           0.25                       NO
  410169331       Libor 1 Year      2.25                  2                   2.25           12.75                  3/1/2011                 0.25           0.25                       NO
  410169333       Libor 1 Year      2.25                  2                   2.25           12.875                 3/1/2011                 0.25           0.25                       NO
  410169336       Libor 1 Year      2.25                  2                   2.25           13.125                 4/1/2011                 0.25           0.25                       NO
  410169337       Libor 1 Year      2.25                  2                   2.25           12.875                 4/1/2011                 0.25           0.25                       NO
  410169338       Libor 1 Year      2.25                  2                   2.25           13.625                 3/1/2011                 0.25           0.25                       NO
  410169340       Libor 1 Year      2.25                  2                   2.25           12.875                 4/1/2011                 0.25           0.25                       NO
  410169343       Libor 1 Year      2.25                  2                   2.25            12.5                  4/1/2011                 0.25           0.25                       NO
  410169345       Libor 1 Year      2.25                  2                   2.25            12.5                  4/1/2011                 0.25           0.25                       NO
  410169347       Libor 1 Year      2.25                  2                   2.25           13.25                  4/1/2011                 0.25           0.25                       NO
  410169348       Libor 1 Year      2.25                  2                   2.25           12.125                 4/1/2011                 0.25           0.25                       NO
  410169349       Libor 1 Year      2.25                  2                   2.25             13                   4/1/2011                 0.25           0.25                       NO
  410169350       Libor 1 Year      2.25                  2                   2.25           12.875                 4/1/2011                 0.25           0.25                       NO
  410169351       Libor 1 Year      2.25                  2                   2.25           12.875                 4/1/2011                 0.25           0.25                       NO
  410169352       Libor 1 Year      2.25                  2                   2.25           13.125                 4/1/2011                 0.25           0.25                       NO
  410169356       Libor 1 Year      2.25                  2                   2.25           12.25                  1/1/2011                 0.25           0.25                       NO
  410183476       Libor 1 Year      2.25                  2                   2.25           11.25                  9/1/2011                 0.375          0.375                     RMIC
  410183478       Libor 1 Year      2.25                  2                   2.25           10.625                 11/1/2011                0.375          0.375                      NO
  410239104       Libor 1 Year      6.25                  2                   6.25           11.99                  10/1/2011                0.25           0.25                       NO
  410239105       Libor 1 Year      2.25                  2                   2.25           12.08                  11/1/2011                0.25           0.25                       NO
  410239108       Libor 1 Year       2.5                  2                   2.5            11.55                  11/1/2011                0.375          0.375                      NO
  410239109       Libor 1 Year      2.75                  2                   2.75            11.6                  11/1/2011                0.25           0.25                       NO
  410239110       Libor 1 Year      2.75                  2                   2.75            11.9                  11/1/2011                0.25           0.25                       NO
  410239111       Libor 1 Year      2.25                  2                   2.25           12.425                 11/1/2011                0.25           0.25                       NO
  410239115       Libor 1 Year      2.25                  2                   2.25           11.75                  11/1/2011                0.375          0.375                      NO
  410239116       Libor 1 Year      2.25                  2                   2.25           11.35                  11/1/2011                0.375          0.375                      NO
  410239117       Libor 1 Year      2.75                  2                   2.75             11                   12/1/2011                0.375          0.375                      NO
  410239119       Libor 1 Year      2.25                  2                   2.25           12.375                 11/1/2011                0.25           0.93                      RMIC
  410239120       Libor 1 Year      2.25                  2                   2.25           12.49                  12/1/2011                0.25           0.93                      RMIC
  410239121       Libor 1 Year      2.25                  2                   2.25            11.9                  11/1/2011                0.25           0.25                       NO
  410239122       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2011                0.375          1.055                     RMIC
  410239136       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.25           0.93                      RMIC
  410239140       Libor 1 Year      2.25                  2                   2.25           12.85                  11/1/2011                0.25           0.25                       NO
  410239144       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.25           0.93                      RMIC
  410239148       Libor 1 Year      2.25                  2                   2.25           11.99                  11/1/2011                0.25           0.93                      RMIC
  410239149       Libor 1 Year      2.25                  2                   2.25           12.99                  12/1/2011                0.25           0.25                       NO
  410239150       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.25           0.25                       NO
  410239152       Libor 1 Year      2.25                  2                   2.25           12.75                  11/1/2011                0.25           0.25                       NO
  410239153       Libor 1 Year      2.25                  2                   2.25           12.99                  11/1/2011                0.25           0.93                      RMIC
  410239154       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.25           0.93                      RMIC
  410239158       Libor 1 Year      2.25                  2                   2.25            12.5                  12/1/2011                0.25           0.93                      RMIC
  410239160       Libor 1 Year      2.25                  2                   2.25            12.9                  12/1/2011                0.25           0.25                       NO
  410239161       Libor 1 Year      2.25                  2                   2.25           12.99                  12/1/2011                0.25           0.93                      RMIC
  410239163       Libor 1 Year      2.75                  2                   2.75            12.4                  11/1/2011                0.25           0.25                       NO
  410239164       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.25           0.93                      RMIC
  410239166       Libor 1 Year      2.25                  2                   2.25           12.15                  11/1/2011                0.25           0.93                      RMIC
  410239174       Libor 1 Year      2.75                  2                   2.75           11.65                  11/1/2011                0.25           0.93                      RMIC
  410239175       Libor 1 Year      2.25                  2                   2.25           12.65                  10/1/2011                0.25           0.25                       NO
  410239179       Libor 1 Year      2.25                  2                   2.25            11.8                  11/1/2011                0.375          0.375                      NO
  410239181       Libor 1 Year      2.25                  2                   2.25            12.6                  11/1/2011                0.25           0.25                       NO
  410239185       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2011                0.375          0.375                      NO
  410239187       Libor 1 Year       5.8                  2                   5.8            12.45                  12/1/2011                0.25           0.93                      RMIC
  410239191       Libor 1 Year      2.75                  2                   2.75           11.375                 11/1/2011                0.375          1.055                     RMIC
  410239198       Libor 1 Year      2.25                  2                   2.25           12.09                  11/1/2011                0.25           0.93                      RMIC
  410239200       Libor 1 Year      2.25                  2                   2.25           11.99                  11/1/2011                0.375          1.055                     RMIC
  410239203       Libor 1 Year      2.25                  2                   2.25           12.07                  11/1/2011                0.25           0.93                      RMIC
  410282524       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2011                0.175          0.175                      NO
  410282545       Libor 1 Year      2.25                  2                   2.25             10                   11/1/2011                0.175          0.175                      NO
  410282560       Libor 1 Year      2.25                  2                   2.25           11.875                 11/1/2011                0.175          0.175                      NO
  410282588       Libor 1 Year      2.25                  2                   2.25             12                   11/1/2011                0.175          0.175                      NO
  410282609       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.175          0.175                      NO
  410282621       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2011                0.175          0.175                      NO
  410282656       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2011                0.175          0.175                      NO
  410282661       Libor 1 Year      2.25                  2                   2.25           10.75                  4/1/2010                 0.175          0.175                      NO
  410282682       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282688       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282702       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282727       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282739       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282764       Libor 1 Year      2.25                  2                   2.25           11.25                  11/1/2013                0.175          0.175                      NO
  410282776       Libor 1 Year      2.25                  2                   2.25           10.875                 11/1/2013                0.175          0.175                      NO
  410282778       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282782       Libor 1 Year      2.25                  2                   2.25           11.125                 11/1/2013                0.175          0.175                      NO
  410282799       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.175          0.175                      NO
  410282800       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.175          0.175                      NO
  410376688      Libor 6 Months     3.25                  1                   3.25           11.75                  12/1/2011                0.25           0.25                       NO
  410376690      Libor 6 Months     3.25                  1                   3.25           11.75                  12/1/2011                0.25           0.25                       NO
  410376691      Libor 6 Months     3.25                  1                   3.25           11.75                  12/1/2011                0.375          0.375                      NO
  410376692      Libor 6 Months     3.25                  1                   3.25           12.125                 12/1/2011                0.25           0.25                       NO
  410376693      Libor 6 Months     3.25                  1                   3.25            12.5                  12/1/2011                0.25           0.25                       NO
  410376695      Libor 6 Months     2.25                  1                   2.25             11                   12/1/2011                0.375          0.375                      NO
  410376697      Libor 6 Months     2.25                  1                   2.25           11.25                  12/1/2011                0.375          0.375                      NO
  410376698      Libor 6 Months     2.25                  1                   2.25           11.25                  11/1/2011                0.375          0.375                      NO
  410376699      Libor 6 Months     2.25                  1                   2.25            11.5                  11/1/2011                0.375          0.375                      NO
  410388434      Libor 6 Months     2.25                  1                   2.25           11.99                  12/1/2009                0.375          0.375                      NO
  410388438      Libor 6 Months     2.875                 1                  2.875           14.75                  1/1/2009                 0.25           0.25                       NO
  410388439      Libor 6 Months     2.875                 1                  2.875           14.75                  1/1/2009                 0.25           0.25                       NO
  410388448      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388464      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388465      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388470      Libor 6 Months     2.875                 1                  2.875            13.5                  12/1/2008                0.25           0.25                       NO
  410388472      Libor 6 Months     2.875                 1                  2.875           13.375                 12/1/2008                0.25           0.25                       NO
  410388480      Libor 6 Months     2.875                 1                  2.875           13.875                 12/1/2008                0.25           0.25                       NO
  410388481      Libor 6 Months     2.875                 1                  2.875           13.875                 12/1/2008                0.25           0.25                       NO
  410388482      Libor 6 Months     2.875                 1                  2.875           13.875                 12/1/2008                0.25           0.25                       NO
  410388491      Libor 6 Months     2.875                 1                  2.875           13.25                  12/1/2008                0.25           0.25                       NO
  410388507      Libor 6 Months     2.875                 1                  2.875           13.625                 12/1/2008                0.25           0.25                       NO
  410467020       Libor 1 Year      2.25                  2                   2.25            11.5                  11/1/2011                0.375          0.375                      NO
  410467028       Libor 1 Year      2.25                  2                   4.75           12.75                  11/1/2009                0.375          0.375                      NO
  410467032       Libor 1 Year      2.25                  2                   2.25           11.75                  9/1/2011                 0.375          0.375                      NO
  410467035       Libor 1 Year      2.25                  2                   2.25           11.625                 11/1/2013                0.375          0.375                      NO
  410467039       Libor 1 Year      2.25                  2                   2.25           11.75                  10/1/2013                0.25           0.25                       NO
  410467042       Libor 1 Year      2.25                  2                   2.25           11.375                 11/1/2013                0.375          0.375                      NO
  410467043       Libor 1 Year      2.25                  2                   2.25           11.625                 12/1/2011                0.375          0.375                      NO
  410467048       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.375          0.375                      NO
  410543609      Libor 6 Months     5.89                  1                   6.89           12.89                  12/1/2008                0.25           0.25                       NO
  410543610      Libor 6 Months     6.99                  1                   7.99           13.99                  1/1/2009                 0.25           0.25                       NO
  410543615      Libor 6 Months     5.49                  1                   8.49           14.49                  11/1/2008                0.25           0.25                       NO
  410543654      Libor 6 Months     6.09                  1                   6.09           13.09                  12/1/2008                0.25           0.25                       NO
  410543708      Libor 6 Months     6.69                  1                   7.69           13.69                  7/1/2008                 0.25           0.25                       NO
  410543711      Libor 6 Months     5.99                  1                   6.99           12.99                  6/1/2008                 0.25           0.25                       NO
  410543712      Libor 6 Months     4.99                  1                   4.99           11.99                  9/1/2008                 0.25           0.25                       NO
  410621616       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2013                0.375          0.375                      NO
  410621653       Libor 1 Year      2.25                  2                   2.25           11.75                  10/1/2011                0.375          0.375                      NO
  410621675       Libor 1 Year      2.25                  2                   2.25           12.125                 11/1/2011                0.375          0.375                      NO
  410621680       Libor 1 Year      2.25                  2                   2.25           12.25                  10/1/2011                0.375          0.375                      NO
  410621696       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621715       Libor 1 Year      2.25                  2                   2.25            12.5                  10/1/2009                0.375          0.375                      NO
  410621718       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621731       Libor 1 Year      2.25                  2                   2.25           12.25                  11/1/2011                0.375          0.375                      NO
  410621740       Libor 1 Year      2.25                  2                   2.25           12.25                  8/1/2009                 0.375          0.375                      NO
  410621768       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621774       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621782       Libor 1 Year      2.25                  2                   2.25           12.75                  10/1/2011                0.375          0.375                      NO
  410621788       Libor 1 Year      2.25                  2                   2.25           11.375                 12/1/2011                0.375          0.375                      NO
  410621822       Libor 1 Year      2.25                  2                   2.25           11.375                 9/1/2009                 0.375          0.375                      NO
  410621828       Libor 1 Year      2.25                  2                   2.25           11.875                 9/1/2011                 0.375          0.375                      NO
  410621832       Libor 1 Year      2.25                  2                   2.25           13.125                 10/1/2009                0.375          0.375                      NO
  410621838       Libor 1 Year      2.25                  2                   2.25           11.25                  10/1/2009                0.375          0.375                      NO
  410621860       Libor 1 Year      2.25                  2                   2.25           12.75                  11/1/2011                0.375          0.375                      NO
  410621865       Libor 1 Year      2.25                  2                   2.25           13.25                  11/1/2011                0.375          0.375                      NO
  410621867       Libor 1 Year      2.25                  2                   2.25           12.625                 11/1/2011                0.375          0.375                      NO
  410621873       Libor 1 Year      2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  410621883       Libor 1 Year      2.25                  2                   2.25           13.375                 12/1/2011                0.375          0.375                      NO
  410621890       Libor 1 Year      2.25                  2                   2.25           13.25                  12/1/2011                0.375          0.375                      NO
  410621913       Libor 1 Year      2.25                  2                   2.25           12.375                 12/1/2011                0.375          0.375                      NO
  410638646       Libor 1 Year      2.25                  2                   2.25           11.875                 1/1/2014                 0.375          0.855                      GE
  410638667       Libor 1 Year      2.25                  2                   2.25           12.25                  1/1/2014                 0.375          0.375                      NO
  410638697      Libor 6 Months     2.25                  6                   2.25           13.625                 1/1/2012                 0.25           0.25                       NO
  410638712       Libor 1 Year      2.25                  2                   2.25           12.75                  1/1/2012                 0.375          0.375                      NO
  410638769       Libor 1 Year      2.25                  2                   2.25           12.875                 1/1/2012                 0.25           0.73                       GE
  410638777      Libor 6 Months     2.25                  6                   2.25           13.875                 1/1/2010                 0.25           0.25                       NO
  410638804       Libor 1 Year      2.25                  2                   2.25           13.375                 12/1/2011                0.25           0.73                       GE
  410638810       Libor 1 Year      2.25                  2                   2.25           12.125                 1/1/2014                 0.375          0.375                      NO
  410638822      Libor 6 Months     2.25                6.25                  2.25             13                   1/1/2014                 0.375          0.375                      NO
  410645022      Libor 6 Months     2.25                  6                   2.25             14                   1/1/2014                 0.25           0.25                       NO
  410645028      Libor 6 Months     2.25                  6                   2.25           14.375                 1/1/2014                 0.25           0.25                       NO
  410677533       Libor 1 Year      2.25                  2                   2.25           9.625                  11/1/2011                0.175          0.175                      NO
  410677569       Libor 1 Year      2.25                  2                   2.25           9.875                  12/1/2011                0.175          0.175                      NO
  410677577       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677602       Libor 1 Year      2.25                  2                   2.25             11                   11/1/2011                0.175          0.175                      NO
  410677630       Libor 1 Year      2.25                  2                   2.25           10.75                  12/1/2011                0.175          0.175                      NO
  410677650      Libor 6 Months     2.25                  2                   2.25           12.25                  1/1/2012                 0.175          0.175                      NO
  410677657       Libor 1 Year      2.25                  2                   2.25           11.375                 12/1/2011                0.175          0.175                      NO
  410677658       Libor 1 Year      2.25                  2                   2.25           11.875                 12/1/2011                0.175          0.175                      NO
  410677659       Libor 1 Year      2.25                  2                   2.25            10.5                  12/1/2011                0.175          0.175                      NO
  410677660       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677696       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677703       Libor 1 Year      2.25                  2                   2.25           11.875                 12/1/2011                0.175          0.175                      NO
  410677731       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677737       Libor 1 Year      2.25                  2                   2.25           11.125                 12/1/2011                0.175          0.175                      NO
  410677739       Libor 1 Year      2.25                  2                   2.25           11.625                 12/1/2011                0.175          0.175                      NO
  410677746       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2011                0.175          0.175                      NO
  410677748       Libor 1 Year      2.25                  2                   2.25             11                   12/1/2011                0.175          0.175                      NO
  410677754       Libor 1 Year      2.25                  2                   2.25             11                   12/1/2011                0.175          0.175                      NO
  410677756       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677768       Libor 1 Year      2.25                  2                   2.25           11.75                  12/1/2011                0.175          0.175                      NO
  410677789       Libor 1 Year      2.25                  2                   2.25           10.625                 12/1/2011                0.175          0.175                      NO
  410677792       Libor 1 Year      2.25                  2                   2.25           10.875                 12/1/2011                0.175          0.175                      NO
  410677793       Libor 1 Year      2.25                  2                   2.25           11.25                  12/1/2011                0.175          0.175                      NO
  410677799       Libor 1 Year      2.25                  2                   2.25             11                   1/1/2012                 0.175          0.175                      NO
  410677801       Libor 1 Year      2.25                  2                   2.25            9.75                  12/1/2011                0.175          0.175                      NO
  410677825       Libor 1 Year      2.25                  2                   2.25           11.375                 1/1/2012                 0.175          0.175                      NO
  500558137      Libor 6 Months       5                   1                    5             12.75                  10/1/2007                0.25           0.25                       NO
  500580179      Libor 6 Months       5                   1                    5             12.875                 11/1/2010                0.25           0.25                       NO
  500582434      Libor 6 Months     2.25                  2                   2.25           11.75                  11/1/2010                0.375          0.375                      NO
  500582465      Libor 6 Months       5                   1                    5             12.25                  10/1/2007                0.25           0.25                       NO
  500587102      Libor 6 Months       5                   1                    5             12.875                 10/1/2010                0.25           0.25                       NO
  500597067      Libor 6 Months     4.25                  1                   4.25           12.75                  11/1/2010                0.25           0.25                       NO
  500617681      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2010                0.375          0.375                      NO
  500741869      Libor 6 Months     4.25                  1                   4.25           12.875                 7/1/2011                 0.25           0.25                       NO
  500746936      Libor 6 Months     4.25                  1                   4.25           12.875                 5/1/2011                 0.25           0.25                       NO
  500747839      Libor 6 Months     2.25                  2                   2.25            11.5                  6/1/2011                 0.375          0.375                      NO
  500750213      Libor 6 Months     3.625                 2                  3.625           12.25                  7/1/2011                 0.25           0.25                       NO
  500751599      Libor 6 Months       4                   2                    4             13.625                 6/1/2011                 0.25           0.25                       NO
  500751886      Libor 6 Months     2.875                 1                  2.875            11.5                  7/1/2011                 0.375          0.375                      NO
  500753465      Libor 6 Months       4                   2                    4             12.625                 6/1/2011                 0.25           0.25                       NO
  500755121      Libor 6 Months     2.25                  2                    5               11                   7/1/2013                 0.375          0.375                      NO
  500755128      Libor 6 Months     4.375                 1                  4.375           12.375                 7/1/2011                 0.25           0.25                       NO
  500757034      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500757470      Libor 6 Months     3.25                  2                   3.25           12.875                 6/1/2011                 0.375          0.375                      NO
  500760433      Libor 6 Months       5                   1                    5             13.25                  7/1/2011                 0.25           0.25                       NO
  500761461      Libor 6 Months       5                   1                    5             12.25                  7/1/2011                 0.25           0.93                      RMIC
  500761621      Libor 6 Months      4.5                  1                   4.5            12.875                 6/1/2011                 0.25           0.25                       NO
  500762640      Libor 6 Months     4.625                 2                  4.625           13.625                 6/1/2011                 0.25           0.25                       NO
  500762773      Libor 6 Months     3.25                  1                   3.25           11.375                 7/1/2011                 0.375          0.375                      NO
  500763695      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375                      NO
  500763870      Libor 6 Months     3.25                  1                   3.25            11.5                  6/1/2011                 0.375          0.375                      NO
  500764054      Libor 6 Months     4.375                 2                  4.375           13.125                 6/1/2011                 0.25           0.25                       NO
  500764241      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375                      NO
  500764630      Libor 6 Months       5                   2                    5               14                   6/1/2011                 0.25           0.25                       NO
  500768486      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2011                 0.25           0.25                       NO
  500769013      Libor 6 Months     3.25                  2                   3.25           12.875                 7/1/2011                 0.375          0.375                      NO
  500769183      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500769277      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500769653      Libor 6 Months     4.25                  2                   4.25           13.875                 8/1/2011                 0.25           0.25                       NO
  500769733      Libor 6 Months     3.75                  2                   3.75           11.625                 6/1/2011                 0.25           0.25                       NO
  500770148      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500772090      Libor 6 Months     3.25                  2                   3.25             12                   7/1/2011                 0.375          0.375                      NO
  500772346      Libor 6 Months     4.125                 1                  4.125           12.125                 7/1/2011                 0.25           0.25                       NO
  500772735      Libor 6 Months     2.25                  2                   2.25           13.25                  7/1/2009                 0.25           0.25                       NO
  500772979      Libor 6 Months     4.625                 2                  4.625           13.625                 6/1/2011                 0.25           0.25                       NO
  500772980      Libor 6 Months     4.625                 2                  4.625           13.625                 6/1/2011                 0.25           0.25                       NO
  500772981      Libor 6 Months     4.625                 2                  4.625           13.625                 6/1/2011                 0.25           0.25                       NO
  500773184      Libor 6 Months     2.25                  2                   2.25           11.125                 8/1/2013                 0.375          0.375                      NO
  500773785      Libor 6 Months     2.25                  2                  4.625           13.625                 7/1/2011                 0.25           0.25                       NO
  500773992      Libor 6 Months       5                   2                    5               14                   6/1/2011                 0.25           0.25                       NO
  500774210      Libor 6 Months       5                   2                    5               14                   6/1/2011                 0.25           0.25                       NO
  500775186      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500775195      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500775202      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500775364      Libor 6 Months     3.75                  2                   3.75           12.75                  7/1/2011                 0.25           0.25                       NO
  500775627      Libor 6 Months     2.25                  2                   2.25           12.875                 6/1/2011                 0.375          0.375                      NO
  500775832      Libor 6 Months       3                   1                    3               13                   7/1/2011                 0.25           0.25                      UGI
  500775893      Libor 6 Months     2.25                  1                   2.25            12.5                  6/1/2011                 0.25           0.25                      TGIC
  500776131      Libor 6 Months     4.875                 2                  4.875           13.875                 7/1/2011                 0.25           0.25                       NO
  500776598      Libor 6 Months       5                   2                    5             13.75                  6/1/2009                 0.25           0.25                       NO
  500776849      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500776871      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25                       NO
  500776918      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500777458      Libor 6 Months       5                   2                    5               14                   6/1/2011                 0.25           0.25                       NO
  500777780      Libor 6 Months     4.875                 2                  4.875           13.875                 7/1/2011                 0.25           0.25                       NO
  500777859      Libor 6 Months     2.25                  2                   2.25           13.625                 8/1/2011                 0.25           0.25                       NO
  500778542      Libor 6 Months     2.25                  2                   2.25             11                   7/1/2009                 0.375          0.375                      NO
  500779335      Libor 6 Months     4.875                 2                  4.875           13.875                 7/1/2011                 0.25           0.25                       NO
  500779792      Libor 6 Months     2.25                  2                   2.25           13.25                  7/1/2011                 0.25           0.25                       NO
  500780166      Libor 6 Months     2.25                  2                   2.25           12.875                 7/1/2011                 0.375          0.375                      NO
  500780222      Libor 6 Months     2.25                  2                   2.25           12.875                 7/1/2013                 0.375          0.375                      NO
  500780505      Libor 6 Months     4.75                  2                   4.75           13.75                  7/1/2011                 0.25           0.25                       NO
  500780930      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500781196      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500781248      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500781487      Libor 6 Months     3.25                  2                   3.25           12.75                  7/1/2011                 0.25           0.25                       NO
  500781584      Libor 6 Months     2.25                  2                   2.25           11.75                  7/1/2013                 0.375          0.375                      NO
  500782321      Libor 6 Months     3.25                  2                   3.25           12.125                 7/1/2011                 0.375          0.375                      NO
  500782341      Libor 6 Months       5                   1                    5             12.75                  7/1/2011                 0.25           0.25                       NO
  500782365      Libor 6 Months       5                   2                    5               13                   8/1/2011                 0.25           0.25                       NO
  500784186      Libor 6 Months       5                   2                    5             13.125                 7/1/2011                 0.25           0.25                       NO
  500785489      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500785494      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25                       NO
  500786236      Libor 6 Months     2.25                  1                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  500786297      Libor 6 Months     4.25                  2                   4.25           13.25                  7/1/2011                 0.25           0.25                      MGIC
  500786478      Libor 6 Months     2.25                  2                   2.25             12                   7/1/2013                 0.375          0.375                      NO
  500786619      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25                       NO
  500788070      Libor 6 Months     2.25                  2                   2.25           13.875                 8/1/2011                 0.25           0.25                       NO
  500789830      Libor 6 Months       5                   1                    5              12.5                  8/1/2011                 0.25           0.25                       NO
  500790980      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500791192      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25                       NO
  500791391      Libor 6 Months     3.75                  2                   3.75           11.75                  8/1/2011                 0.25           0.25                       NO
  500791798      Libor 6 Months     2.25                  2                   2.25           11.375                 7/1/2011                 0.375          0.375                      NO
  500791879      Libor 6 Months     4.25                  1                   4.25           12.25                  8/1/2011                 0.25           0.25                       NO
  500792621      Libor 6 Months     2.25                  2                   2.25           11.625                 8/1/2013                 0.375          0.375                      NO
  500792919      Libor 6 Months     2.25                  2                   2.25             14                   7/1/2011                 0.25           0.25                       NO
  500792960      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500792995      Libor 6 Months     4.875                 1                  4.875           12.875                 7/1/2011                 0.25           0.25                       NO
  500793019      Libor 6 Months       5                   1                    5             12.875                 7/1/2011                 0.25           0.25                       NO
  500793052      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25                       NO
  500793119      Libor 6 Months       5                   2                    5             13.25                  8/1/2011                 0.25           0.25                       NO
  500793175      Libor 6 Months     2.25                  2                   2.25           12.625                 7/1/2011                 0.25           0.25                       NO
  500793920      Libor 6 Months     3.25                  2                   3.25           12.625                 7/1/2011                 0.375          0.375                      NO
  500794072      Libor 6 Months     2.25                  2                   2.25           11.625                 9/1/2009                 0.375          0.375                      NO
  500794148      Libor 6 Months     2.25                  2                   2.25           12.125                 7/1/2011                 0.375          0.375                      NO
  500794470      Libor 6 Months     2.25                  2                   2.25            13.5                  8/1/2011                 0.25           0.25                       NO
  500794659      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25                       NO
  500796717      Libor 6 Months     3.25                  2                   3.25           12.375                 7/1/2011                 0.375          0.375                      NO
  500797800      Libor 6 Months       5                   2                    5               13                   7/1/2011                 0.25           0.25                       NO
  500799724      Libor 6 Months     2.25                  2                   2.25           12.625                 7/1/2011                 0.375          0.375                      NO
  500800821      Libor 6 Months     4.25                  2                   4.25           13.75                  8/1/2011                 0.25           0.25                       NO
  500800959      Libor 6 Months     2.25                  2                   2.25           12.25                  8/1/2011                 0.375          0.375                      NO
  500801418      Libor 6 Months     2.25                  2                   2.25           12.75                  8/1/2011                 0.25           0.25                       NO
  500802210      Libor 6 Months     3.25                  2                   3.25           12.125                 7/1/2011                 0.375          0.375                      NO
  500802211      Libor 6 Months       5                   2                    5             13.875                 7/1/2009                 0.25           0.25                      RDN
  500803381      Libor 6 Months     2.25                  2                   2.25           11.75                  7/1/2011                 0.375          0.375                      NO
  500803870      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25                       NO
  500804199      Libor 6 Months     2.25                  2                   2.5             14.5                  8/1/2011                 0.25           0.25                       NO
  500804217      Libor 6 Months     2.25                  2                   2.25           13.875                 8/1/2011                 0.25           0.25                       NO
  500804899      Libor 6 Months      4.5                  2                   4.5             13.5                  7/1/2011                 0.25           0.25                       NO
  500805344      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                      RDN
  500805590      Libor 6 Months       4                   2                    4               13                   8/1/2011                 0.25           0.25                       NO
  500805675      Libor 6 Months     2.25                  2                   2.25           12.875                 8/1/2009                 0.25           0.25                       NO
  500806221      Libor 6 Months       5                   2                    5              13.5                  8/1/2009                 0.25           0.25                       NO
  500806322      Libor 6 Months     4.25                  2                   4.25           13.25                  8/1/2011                 0.25           0.25                       NO
  500806866      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500807341      Libor 6 Months     2.25                  2                   2.25           13.875                 8/1/2011                 0.25           0.25                       NO
  500807343      Libor 6 Months       5                   2                    5              13.5                  8/1/2011                 0.25           0.25                       NO
  500807918      Libor 6 Months     2.25                  2                   2.25           12.75                  8/1/2011                 0.375          0.375                      NO
  500810680      Libor 6 Months     2.25                  2                   2.25           13.75                  8/1/2011                 0.25           0.25                       NO
  500810945      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500811404      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500811529      Libor 6 Months       5                   2                    5              13.5                  8/1/2011                 0.25           0.25                       NO
  500811670      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25                       NO
  500812037      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500813195      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25                       NO
  500814276      Libor 6 Months     3.25                  2                   3.25             12                   8/1/2009                 0.375          0.375                      NO
  500814876      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500815051      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500815317      Libor 6 Months     3.875                 1                  3.875           12.125                 4/1/2011                 0.25           0.25                       NO
  500815530      Libor 6 Months       6                   2                    6              13.5                  8/1/2011                 0.25           0.25                       NO
  500817144      Libor 6 Months       5                   2                    5             12.125                 8/1/2011                 0.25           0.25                       NO
  500817241      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       GE
  500817491      Libor 6 Months     2.25                  2                   2.25             14                   8/1/2011                 0.25           0.25                       NO
  500817513      Libor 6 Months      4.5                  1                   4.5             12.5                  8/1/2011                 0.25           0.25                       NO
  500818011      Libor 6 Months     3.25                  2                   3.25           11.625                 8/1/2011                 0.375          0.375                      NO
  500818089      Libor 6 Months     2.25                  2                   2.25           10.75                  8/1/2011                 0.375          0.375                      NO
  500818654      Libor 6 Months     3.25                  2                   3.25           12.625                 8/1/2011                 0.25           0.25                       NO
  500818671      Libor 6 Months     3.75                  2                   3.75           12.375                 9/1/2011                 0.25           0.25                       NO
  500819244      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500819689      Libor 6 Months     2.25                  2                   2.25            13.5                  8/1/2011                 0.25           0.25                       NO
  500821321      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25                       NO
  500821490      Libor 6 Months       5                   2                   2.25             14                   9/1/2011                 0.25           0.25                       NO
  500821581      Libor 6 Months     3.25                  2                   3.25           12.375                 9/1/2009                 0.375          0.375                      NO
  500821826      Libor 6 Months       6                   2                    6             13.75                  8/1/2011                 0.25           0.25                       NO
  500821829      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25                       NO
  500822629      Libor 6 Months     4.625                 1                  4.625           12.625                 8/1/2011                 0.25           0.25                       NO
  500822673      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25                       NO
  500822884      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2009                 0.25           0.25                       NO
  500822896      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500823036      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500823078      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2009                 0.25           0.25                       NO
  500825309      Libor 6 Months       5                   2                    5               13                   8/1/2011                 0.25           0.25                       NO
  500825351      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25                       NO
  500825443      Libor 6 Months     5.75                  2                   5.75           13.75                  7/1/2011                 0.25           0.25                       NO
  500825558      Libor 6 Months       5                   2                    5             13.625                 8/1/2011                 0.25           0.25                       NO
  500825949      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500825950      Libor 6 Months     4.375                 2                  4.375           13.375                 9/1/2011                 0.25           0.25                       NO
  500826063      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2011                 0.25           0.25                       NO
  500826622      Libor 6 Months     2.25                  2                   2.25            12.5                  9/1/2013                 0.375          0.375                      NO
  500826820      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25                       NO
  500827036      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500827267      Libor 6 Months     3.25                  2                   3.25           12.125                 8/1/2011                 0.375          0.375                      NO
  500827324      Libor 6 Months     4.875                 2                  4.875           12.875                 9/1/2011                 0.25           0.25                       NO
  500827508      Libor 6 Months     2.25                  2                   2.25           13.75                  9/1/2011                 0.25           0.25                       NO
  500827667      Libor 6 Months      4.5                  2                   4.5             13.5                  9/1/2011                 0.25           0.25                       NO
  500827735      Libor 6 Months     3.25                  2                   3.25             12                   9/1/2011                 0.375          1.055                     RMIC
  500827856      Libor 6 Months     3.75                  2                   3.75           12.25                  9/1/2011                 0.25           0.25                       NO
  500828040      Libor 6 Months     4.625                 2                  4.625           13.625                 9/1/2011                 0.25           0.25                       NO
  500828515      Libor 6 Months     2.25                  2                   2.25           13.25                  9/1/2011                 0.25           0.25                       NO
  500828590      Libor 6 Months     4.625                 2                  4.625           13.625                 9/1/2011                 0.25           0.25                       NO
  500829526      Libor 6 Months     4.875                 2                  4.875             14                   9/1/2011                 0.25           0.25                       NO
  500830295      Libor 6 Months     4.125                 2                  7.125           13.125                 9/1/2009                 0.25           0.25                       NO
  500830303      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500830624      Libor 6 Months     2.25                  2                   2.25           11.625                 9/1/2013                 0.375          0.375                      NO
  500830978      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500831035      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500831540      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500831722      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500832284      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375                      NO
  500832286      Libor 6 Months     2.25                  2                   2.25             11                   8/1/2013                 0.375          0.375                      NO
  500832287      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25                      RDN
  500832703      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500832846      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500833194      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500833196      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500833214      Libor 6 Months     3.25                  2                  6.125           12.125                 9/1/2011                 0.375          0.375                      NO
  500833408      Libor 6 Months     3.25                  2                   3.25           11.75                  9/1/2011                 0.375          0.375                      NO
  500834292      Libor 6 Months     3.25                  2                   3.25           12.375                 9/1/2009                 0.25           0.25                       NO
  500834306      Libor 6 Months     4.875                 1                  4.875           12.875                 9/1/2011                 0.25           0.25                       NO
  500834502      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500834513      Libor 6 Months     4.875                 2                  4.875           13.875                 9/1/2011                 0.25           0.25                       NO
  500835239      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25                       NO
  500835558      Libor 6 Months       4                   2                    4               13                   9/1/2011                 0.25           0.25                       NO
  500835837      Libor 6 Months     2.25                  2                   2.25            12.5                  9/1/2013                 0.375          0.375                      NO
  500836074      Libor 6 Months     3.25                  2                   3.25           12.125                 9/1/2011                 0.375          0.375                      NO
  500836366      Libor 6 Months      5.5                  2                   5.5             13.5                  9/1/2011                 0.25           0.25                       NO
  500836370      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500836584      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500836683      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25                       NO
  500837132      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500837166      Libor 6 Months     4.625                 2                  4.625           13.625                 9/1/2011                 0.25           0.25                       NO
  500837205      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500837443      Libor 6 Months     4.625                 2                  4.625           12.875                 10/1/2011                0.25           0.25                       NO
  500837708      Libor 6 Months       5                   1                    5               13                   9/1/2008                 0.25           0.25                       NO
  500838599      Libor 6 Months     2.25                  2                   2.25           13.125                 9/1/2011                 0.25           0.25                       NO
  500843944      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500844680      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25                       NO
  500845240      Libor 6 Months     3.25                  2                   3.25             12                   11/1/2011                0.375          0.375                      NO
  500845390      Libor 6 Months     3.25                  2                   3.25           12.125                 10/1/2011                0.375          0.375                      NO
  500845391      Libor 6 Months     3.25                  2                   3.25           11.875                 10/1/2011                0.375          0.375                      NO
  500845393      Libor 6 Months     3.25                  2                   3.25           11.875                 10/1/2011                0.375          0.375                      NO
  500845652      Libor 6 Months     2.75                  2                   2.75           13.625                 6/1/2011                 0.25           0.25                       NO
  500845753      Libor 6 Months     2.25                  2                   2.25           13.75                  9/1/2011                 0.25           0.25                       NO
  500845821      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500845865      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500847407      Libor 6 Months     4.375                 2                  4.375           13.375                 10/1/2011                0.25           0.25                       NO
  500847641      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25                       NO
  500849096      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2011                 0.375          0.375                      NO
  500849272      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25                       NO
  500849501      Libor 6 Months     2.25                  2                   2.25           12.875                 7/1/2013                 0.375          0.375                      NO
  500849544      Libor 6 Months     2.25                  2                   2.25             13                   8/1/2013                 0.375          0.375                      NO
  500849611      Libor 6 Months     2.25                  2                   2.25           12.75                  10/1/2011                0.25           0.25                       NO
  500849630      Libor 6 Months     4.625                 2                  4.625           13.625                 9/1/2011                 0.25           0.25                       NO
  500849657      Libor 6 Months     3.25                  1                   3.25           11.25                  9/1/2008                 0.25           0.25                       NO
  500849664      Libor 6 Months     4.75                  2                   4.75             14                   9/1/2011                 0.25           0.25                       NO
  500849712      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25                       NO
  500850261      Libor 6 Months     2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  500850308      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500850433      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25                       NO
  500850470      Libor 6 Months     2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  500850497      Libor 6 Months     2.25                  2                   2.25             11                   9/1/2011                 0.375          0.375                      NO
  500850515      Libor 6 Months      4.5                  2                   4.5             13.5                  10/1/2011                0.25           0.25                       NO
  500850516      Libor 6 Months     3.25                  2                   3.25           11.625                 9/1/2011                 0.375          0.375                      NO
  500850593      Libor 6 Months     3.25                  2                   3.25           11.75                  9/1/2011                 0.375          0.375                      NO
  500850702      Libor 6 Months     3.25                  2                   3.25           12.25                  9/1/2011                 0.375          0.375                      NO
  500851075      Libor 6 Months     3.25                  2                   3.25           12.625                 9/1/2011                 0.375          0.375                      NO
  500851115      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25                       NO
  500851236      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25                       NO
  500851242      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25                       NO
  500851548      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375                      NO
  500851678      Libor 6 Months     3.75                  2                   3.75           12.875                 9/1/2011                 0.25           0.25                       NO
  500851737      Libor 6 Months     3.25                  2                   3.25           11.125                 10/1/2011                0.375          0.375                      NO
  500852128      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25                       NO
  500852255      Libor 6 Months     2.25                  2                   2.25           13.125                 9/1/2011                 0.25           0.25                       NO
  500852312      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500852489      Libor 6 Months     2.25                  2                   2.25            11.5                  10/1/2013                0.375          0.375                      NO
  500852808      Libor 6 Months     2.25                  2                   2.25           13.25                  10/1/2011                0.25           0.25                       NO
  500852819      Libor 6 Months     3.25                  2                   3.25           12.625                 9/1/2011                 0.25           0.25                       NO
  500852904      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500852958      Libor 6 Months     2.25                  2                   2.25           13.625                 9/1/2011                 0.25           0.25                       NO
  500853133      Libor 6 Months     2.25                  2                   2.25           13.625                 9/1/2011                 0.25           0.25                       NO
  500853444      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25                       NO
  500853507      Libor 6 Months     2.25                  2                   2.25           12.875                 9/1/2011                 0.375          0.375                      NO
  500853689      Libor 6 Months     4.25                  2                   4.25           13.25                  10/1/2011                0.25           0.25                       NO
  500853825      Libor 6 Months     4.375                 2                  4.375           13.375                 10/1/2011                0.25           0.25                       NO
  500854195      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500854931      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500855038      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500855126      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  500855271      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500855305      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25                       NO
  500855479      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25                       NO
  500855540      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500855724      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500855737      Libor 6 Months       5                   2                    5               14                   10/1/2009                0.25           0.25                       NO
  500855939      Libor 6 Months     3.25                  2                   3.25           12.75                  9/1/2011                 0.25           0.25                       NO
  500856244      Libor 6 Months     2.25                  2                   2.25           12.375                 9/1/2011                 0.375          0.375                      NO
  500856380      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25                       NO
  500856668      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500856669      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25                       NO
  500856869      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500856984      Libor 6 Months     2.25                  2                   2.25            12.5                  9/1/2011                 0.375          0.375                      NO
  500857055      Libor 6 Months     2.25                  2                   2.25             14                   9/1/2011                 0.25           0.25                       NO
  500857092      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25                       NO
  500857239      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25                       NO
  500857538      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25                       NO
  500857705      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.25           0.25                       NO
  500857910      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25                       NO
  500857986      Libor 6 Months     2.25                  2                   2.25            12.5                  10/1/2013                0.375          1.055                     RMIC
  500858038      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500858050      Libor 6 Months     2.82                  1                   7.75           12.75                  7/1/2011                 0.25           0.25                       NO
  500858053       Libor 1 Year      3.124                 2                    8               13                   7/1/2011                 0.25           0.25                       NO
  500858054       Libor 1 Year      3.624                 2                   8.5             13.5                  7/1/2011                 0.25           0.25                       NO
  500858061       Libor 1 Year      3.232                 2                  7.875           12.875                 9/1/2011                 0.25           0.25                       NO
  500858062       Libor 1 Year      2.732                 2                  7.375           12.375                 9/1/2011                 0.25           0.25                       NO
  500858063       Libor 1 Year      3.732                 2                   8.5             13.5                  8/1/2011                 0.25           0.25                       NO
  500858237      Libor 6 Months     2.25                  2                   2.25           12.125                 10/1/2011                0.375          0.375                      NO
  500858287      Libor 6 Months     3.75                  2                   3.75             12                   10/1/2011                0.25           0.25                       NO
  500858658      Libor 6 Months     3.25                  2                   3.25             12                   10/1/2011                0.375          0.375                      NO
  500858680       Libor 1 Year      3.132                 2                   7.75           13.75                  9/1/2009                 0.25           0.25                       NO
  500858752      Libor 6 Months     2.25                  2                   2.25           11.75                  10/1/2013                0.375          0.375                      NO
  500858891       Libor 1 Year      2.249                 2                  7.125           12.125                 7/1/2013                 0.25           0.25                       NO
  500859045      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25                       NO
  500859384      Libor 6 Months       5                   2                    5             13.625                 9/1/2011                 0.25           0.25                       NO
  500859427      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500859525      Libor 6 Months     4.875                 2                  4.875           13.75                  9/1/2011                 0.25           0.25                       NO
  500859877      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500860010      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500860011      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500860779      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500860998      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500861074      Libor 6 Months     2.25                  2                   2.25           13.25                  12/1/2011                0.25           0.25                       NO
  500861114      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25                       NO
  500861115      Libor 6 Months     3.25                  2                   3.25            12.5                  10/1/2011                0.375          0.375                      NO
  500861119      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500861192      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2013                0.375          0.375                      NO
  500861325      Libor 6 Months     2.25                  2                   2.25           11.25                  9/1/2013                 0.375          0.375                      NO
  500861472      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25                       NO
  500861866      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2013                0.375          0.375                      NO
  500861883      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2013                0.375          0.375                      NO
  500861886      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2013                0.375          0.375                      NO
  500861890      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2013                0.375          0.375                      NO
  500861921      Libor 6 Months     2.25                  2                   2.25           12.375                 10/1/2011                0.375          0.375                      NO
  500861950      Libor 6 Months     3.25                  2                   3.25             12                   10/1/2011                0.375          0.375                      NO
  500861954      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25                       NO
  500861983      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25                       NO
  500862093      Libor 6 Months     2.25                  2                   2.25            13.5                  10/1/2011                0.25           0.25                       NO
  500862189      Libor 6 Months       5                   2                    5             14.25                  10/1/2011                0.25           0.25                       NO
  500862242      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25                       NO
  500862339      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500862358      Libor 6 Months     6.466                 2                  8.466           14.466                 10/1/2011                0.25           0.25                       NO
  500863106      Libor 6 Months     3.25                  2                   3.25           13.125                 10/1/2011                0.25           0.25                       NO
  500863176      Libor 6 Months     3.25                  2                   3.25           13.625                 10/1/2011                0.25           0.25                       NO
  500863332      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25                       NO
  500863382      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500863469      Libor 6 Months     6.571                 2                  8.571           14.571                 10/1/2011                0.25           0.25                       NO
  500863549      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500863550      Libor 6 Months     3.25                  2                   3.25           12.125                 10/1/2009                0.375          0.375                      NO
  500863816      Libor 6 Months       4                   2                    4             13.875                 10/1/2011                0.25           0.25                       NO
  500864165      Libor 6 Months     4.625                 2                  4.625           14.375                 10/1/2011                0.25           0.25                       NO
  500864375      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25                       NO
  500864402      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25                       NO
  500864610      Libor 6 Months     2.25                  2                   2.25            13.5                  10/1/2011                0.25           0.25                       NO
  500864658      Libor 6 Months     2.25                  2                   2.25           11.375                 10/1/2011                0.375          0.375                      NO
  500864659      Libor 6 Months     2.25                  2                   2.25           12.375                 10/1/2011                0.375          0.375                      NO
  500864971      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500865310      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25                       NO
  500865372      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500865380      Libor 6 Months       5                   2                    5              14.5                  10/1/2011                0.25           0.25                       NO
  500865420      Libor 6 Months     4.125                 2                  4.125           13.875                 10/1/2011                0.25           0.25                       NO
  500865746      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500866087      Libor 6 Months       5                   2                    5             14.125                 10/1/2011                0.25           0.25                       NO
  500866189      Libor 6 Months     2.25                  2                   2.25           12.25                  10/1/2013                0.375          0.375                      NO
  500866281      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500866284      Libor 6 Months     2.25                  2                   2.25             13                   10/1/2013                0.25           0.25                       NO
  500866301      Libor 6 Months     4.75                  2                   4.75            14.5                  10/1/2011                0.25           0.25                       NO
  500866385      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2013                0.375          0.375                      NO
  500866598      Libor 6 Months     5.25                  2                   5.25             13                   10/1/2011                0.25           0.25                       NO
  500866750      Libor 6 Months       5                   2                    5             14.25                  10/1/2011                0.25           0.25                       NO
  500866815      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25                       NO
  500866878      Libor 6 Months      4.5                  1                   8.25           14.25                  10/1/2011                0.25           0.25                       NO
  500866937      Libor 6 Months       5                   2                    5             14.25                  10/1/2011                0.25           0.25                       NO
  500866983      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500867041      Libor 6 Months     2.25                  2                   2.25           12.25                  10/1/2013                0.375          0.375                      NO
  500867141      Libor 6 Months     3.25                  2                   3.25           12.75                  11/1/2011                0.25           0.25                       NO
  500867458      Libor 6 Months       5                   1                  7.875           13.875                 10/1/2011                0.25           0.25                       NO
  500867557      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25                       NO
  500867607      Libor 6 Months     3.25                  2                   3.25           12.625                 10/1/2009                0.25           0.25                       NO
  500867691      Libor 6 Months     2.25                  2                   2.25           11.375                 10/1/2011                0.375          0.375                      NO
  500867766      Libor 6 Months     3.25                  2                   3.25           11.625                 10/1/2011                0.375          0.375                      NO
  500867806      Libor 6 Months     2.25                  2                   2.25           12.375                 10/1/2011                0.375          0.375                      NO
  500867807      Libor 6 Months     2.25                  2                   2.25           11.875                 10/1/2011                0.375          0.375                      NO
  500868108      Libor 6 Months     7.25                  2                  10.121          16.121                 10/1/2011                0.25           0.25                       NO
  500868114      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375                      NO
  500868323      Libor 6 Months     4.25                  2                   4.25             14                   10/1/2011                0.25           0.25                       NO
  500868477      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2013                0.375          0.375                      NO
  500868482      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500868560      Libor 6 Months     2.25                  2                   2.25            13.5                  10/1/2011                0.25           0.25                       NO
  500868697      Libor 6 Months     2.25                  2                   2.25           13.625                 11/1/2013                0.25           0.25                       NO
  500868735      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500868770      Libor 6 Months     4.125                 2                  4.125           13.875                 11/1/2011                0.25           0.25                       NO
  500868773      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25                       NO
  500868906      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25                       NO
  500869134      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375                      NO
  500869172      Libor 6 Months     3.25                  2                   3.25           11.75                  11/1/2011                0.375          0.375                      NO
  500869253      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500869327      Libor 6 Months     4.75                  2                   4.75           14.125                 10/1/2011                0.25           0.25                       NO
  500869328      Libor 6 Months     2.25                  2                   2.25            11.5                  10/1/2011                0.375          0.375                      NO
  500869444      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25                       NO
  500869446      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500869576      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2011                0.25           0.25                       NO
  500869751      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2011                0.25           0.25                       NO
  500869753      Libor 6 Months     2.25                  2                   2.25           12.375                 10/1/2011                0.375          0.375                      NO
  500870085      Libor 6 Months     4.625                 1                  8.375           14.375                 10/1/2011                0.25           0.25                       NO
  500870173      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2009                0.25           0.25                       NO
  500870324      Libor 6 Months     3.25                  2                   3.25           11.375                 11/1/2011                0.375          0.375                      NO
  500870327      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25                       NO
  500870500      Libor 6 Months     5.37                  2                   5.37           14.25                  11/1/2013                0.25           0.25                       NO
  500870529      Libor 6 Months     4.75                  2                   5.75            14.5                  10/1/2011                0.25           0.25                       NO
  500870555      Libor 6 Months       5                   2                    5             14.75                  10/1/2011                0.25           0.25                       NO
  500870581      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2011                0.25           0.25                       NO
  500870765      Libor 6 Months     5.937                 2                  5.937           13.937                 11/1/2011                0.25           0.25                       NO
  500871151      Libor 6 Months     4.625                 2                  4.625           14.375                 11/1/2011                0.25           0.25                       NO
  500871196      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2009                0.25           0.25                       NO
  500871282      Libor 6 Months     2.25                  1                   7.5             13.5                  10/1/2011                0.25           0.25                       NO
  500871582      Libor 6 Months     4.875                 2                  4.875           13.75                  10/1/2011                0.25           0.25                       NO
  500871832      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25                       NO
  500871932      Libor 6 Months     2.25                  2                   2.25           13.625                 10/1/2011                0.25           0.25                       NO
  500872115      Libor 6 Months     4.375                 2                  4.375           14.125                 11/1/2011                0.25           0.25                       NO
  500872276      Libor 6 Months     3.25                  2                   3.25           11.625                 10/1/2009                0.375          0.375                      NO
  500872303      Libor 6 Months     2.25                  2                   2.25             14                   10/1/2011                0.25           0.25                       NO
  500872563      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.93                      RMIC
  500872609      Libor 6 Months     7.25                  1                   8.25           14.25                  10/1/2011                0.25           0.25                       NO
  500872702      Libor 6 Months     4.625                 2                  4.625           14.375                 11/1/2011                0.25           0.25                       NO
  500873063      Libor 6 Months     2.25                  2                   2.25            12.5                  12/1/2013                0.375          0.375                      NO
  500873176      Libor 6 Months     3.25                  2                   3.25             12                   11/1/2011                0.375          0.375                      NO
  500873411      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500873485      Libor 6 Months       5                   1                    5               14                   11/1/2011                0.25           0.25                       NO
  500873523      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500873810      Libor 6 Months     2.25                  1                   6.75           12.75                  11/1/2011                0.25           0.25                       NO
  500874309      Libor 6 Months     4.25                  2                   4.25             14                   11/1/2011                0.25           0.25                       NO
  500874444      Libor 6 Months      4.5                  2                   4.5            14.25                  10/1/2011                0.25           0.25                       NO
  500874548      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2013                0.25           0.25                       NO
  500874597      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500874710      Libor 6 Months     2.75                  2                   2.75           13.25                  10/1/2011                0.25           0.25                       NO
  500874726      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500874978      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25                       NO
  500875284      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25                       NO
  500875356      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2011                0.25           0.25                       NO
  500875415      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.25           0.25                       NO
  500875439      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2013                0.375          0.375                      NO
  500875451      Libor 6 Months     3.25                  2                   3.25           12.75                  11/1/2011                0.25           0.25                       NO
  500875505      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500875530      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500875616      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25                       NO
  500875630      Libor 6 Months      4.5                  2                   4.5            14.375                 11/1/2011                0.25           0.25                       NO
  500875788      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500876001      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500876062      Libor 6 Months     4.875                 2                  8.625           14.625                 11/1/2011                0.25           0.25                      RDN
  500876223      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25                       NO
  500876238      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500876301      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500876302      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500876303      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500876304      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500876415      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2011                0.25           0.25                       NO
  500876592      Libor 6 Months     2.25                  2                   2.25            12.5                  11/1/2011                0.375          0.375                      NO
  500876706      Libor 6 Months     2.25                  1                   2.5             12.5                  11/1/2011                0.25           0.25                       NO
  500876860      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  500876881      Libor 6 Months     2.25                  2                   2.25            11.5                  11/1/2011                0.375          0.375                      NO
  500876893      Libor 6 Months     2.25                  2                   2.25           13.125                 11/1/2011                0.25           0.25                       NO
  500877039      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25                       NO
  500877294      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25                       NO
  500877513      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2013                0.375          0.375                      NO
  500877629      Libor 6 Months     2.25                  2                   2.25            12.5                  11/1/2013                0.375          0.375                      NO
  500877685      Libor 6 Months     3.25                  2                   3.25            11.5                  11/1/2011                0.375          0.375                      NO
  500877801      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500877869      Libor 6 Months     2.25                  2                   2.25           11.75                  10/1/2013                0.375          0.375                      NO
  500877881      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500877907      Libor 6 Months     3.25                  2                   3.25           13.25                  10/1/2011                0.25           0.25                       NO
  500878010      Libor 6 Months     4.625                 2                  4.625           13.625                 9/1/2011                 0.25           0.25                       NO
  500878121      Libor 6 Months       5                   1                  7.625           13.625                 11/1/2011                0.25           0.25                       NO
  500878160      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2011                0.25           0.25                       NO
  500878233      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500878253      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500878457      Libor 6 Months     3.25                  2                   3.25           12.125                 11/1/2011                0.375          0.375                      NO
  500878749      Libor 6 Months       5                   2                   2.25           13.875                 11/1/2011                0.25           0.25                       NO
  500878858      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2013                0.375          0.375                      NO
  500878864      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500878907      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500878916      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500878950      Libor 6 Months      6.5                  1                   6.5             14.5                  7/1/2008                 0.25           0.25                       NO
  500879019      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375                      NO
  500879042      Libor 6 Months     4.125                 2                  4.125           13.875                 11/1/2011                0.25           0.25                       NO
  500879117      Libor 6 Months     2.25                  2                   2.25           14.25                  11/1/2011                0.25           0.25                       NO
  500879171      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375                      NO
  500879196      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2013                0.375          0.375                      NO
  500879386      Libor 6 Months       5                   2                    5             14.125                 11/1/2011                0.25           0.25                       NO
  500879506      Libor 6 Months     3.25                  2                   3.25           12.125                 11/1/2011                0.375          0.375                      NO
  500879925      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500879967      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500880013      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2013                0.375          0.375                      NO
  500880023      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25                       NO
  500880028      Libor 6 Months     6.819                 2                  8.312           14.312                 11/1/2011                0.25           0.25                       NO
  500880033      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2011                0.25           0.25                       NO
  500880129      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500880386      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500880452      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2009                0.375          0.375                      NO
  500880453      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500880473      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500880481      Libor 6 Months     3.25                  1                   3.25           12.25                  11/1/2011                0.25           0.25                       NO
  500880545      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500880588      Libor 6 Months     2.25                  2                   2.25             13                   12/1/2011                0.25           0.25                       NO
  500880629      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500880639      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500880864      Libor 6 Months     2.25                  2                   2.25           13.875                 11/1/2013                0.25           0.25                       NO
  500880998      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25                       NO
  500881133      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500881134      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500881182      Libor 6 Months      5.3                  1                   8.75           14.75                  10/1/2008                0.25           0.25                       NO
  500881249       Libor 1 Year       3.5                  2                  3.625           13.625                 8/1/2011                 0.25           0.25                       NO
  500881252      Libor 6 Months      5.4                  1                  9.125           15.125                 11/1/2008                0.25           0.25                       NO
  500881273      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2011                0.25           0.25                       NO
  500881293      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2011                0.25           0.25                       NO
  500881385      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25                       NO
  500881396      Libor 6 Months     6.062                 2                  8.062           14.062                 11/1/2011                0.25           0.25                       NO
  500881746      Libor 6 Months       6                   2                    6             14.75                  11/1/2011                0.25           0.25                       NO
  500881882      Libor 6 Months     2.25                  2                   2.25           11.75                  11/1/2011                0.375          0.375                      NO
  500881990      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500882341      Libor 6 Months     4.875                 1                  8.625           14.625                10/26/2011                0.25           0.25                       NO
  500882344      Libor 6 Months     4.25                  1                    8               14                  10/25/2011                0.25           0.25                       NO
  500882614      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25                       NO
  500882648      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  500882862      Libor 6 Months     4.625                 2                  8.625           14.625                 11/1/2011                0.25           0.25                       NO
  500882882      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2009                0.375          0.375                      NO
  500882894      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500882921      Libor 6 Months     2.25                  2                   2.25           12.75                  11/1/2011                0.375          0.375                      NO
  500882935      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500882953      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500882965      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.25           0.25                       NO
  500883240      Libor 6 Months     2.25                  2                   2.25           13.625                 12/1/2011                0.25           0.25                       NO
  500883300      Libor 6 Months       4                   2                    4             13.75                  12/1/2011                0.25           0.25                       NO
  500883363      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500883375      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.25           0.25                       NO
  500883397      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500883403      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.375          0.375                      NO
  500883444      Libor 6 Months     2.25                  2                   2.25           12.125                 10/1/2011                0.375          0.375                      NO
  500883446      Libor 6 Months     2.25                  2                   2.25           12.875                 10/1/2011                0.375          0.375                      NO
  500883522      Libor 6 Months     3.25                  2                   3.25           11.375                 11/1/2011                0.375          0.375                      NO
  500883532      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  500883553      Libor 6 Months     2.25                  2                   2.25           13.625                 11/1/2011                0.25           0.25                       NO
  500883691      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500883803      Libor 6 Months     2.25                  2                   2.25             13                   11/1/2011                0.25           0.25                       NO
  500883815      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2011                0.375          0.375                      NO
  500883853      Libor 6 Months     2.25                  2                   2.25           11.875                 11/1/2011                0.375          0.375                      NO
  500883861      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2013                0.375          0.375                      NO
  500883919      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25                       NO
  500884042      Libor 6 Months       4                   2                    4             13.75                  12/1/2011                0.25           0.25                       NO
  500884086      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500884107      Libor 6 Months     2.25                  1                   2.25           10.375                 12/1/2013                0.375          0.375                      NO
  500884298      Libor 6 Months       4                   2                    4              12.5                  12/1/2011                0.25           0.25                       NO
  500884344      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2013                0.375          0.375                      NO
  500884354      Libor 6 Months     5.818                 2                  7.818           13.818                 11/1/2011                0.25           0.25                       NO
  500884424      Libor 6 Months     2.25                  2                   2.25           12.25                  12/1/2011                0.375          0.375                      NO
  500884475      Libor 6 Months     2.25                  2                   2.25            13.5                  12/1/2011                0.25           0.25                       NO
  500884665      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375                      NO
  500884732      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2009                0.375          0.375                      NO
  500884789      Libor 6 Months     2.25                  2                   2.25           12.625                 12/1/2013                0.375          0.375                      NO
  500884937      Libor 6 Months       5                   2                    5             14.125                 11/1/2011                0.25           0.25                       NO
  500884951      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500885178      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2009                0.375          0.375                      NO
  500885202      Libor 6 Months     2.25                  2                   2.25           13.875                 12/1/2011                0.25           0.25                       NO
  500885218      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25                       NO
  500885238      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500885240      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500885428      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500885561      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500885562      Libor 6 Months     3.25                  2                   3.25             12                   11/1/2011                0.375          0.375                      NO
  500885564      Libor 6 Months     2.25                  1                   6.25           12.25                  12/1/2011                0.375          0.375                      NO
  500885608      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375                      NO
  500885653      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500885754      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                      RDN
  500885831      Libor 6 Months     3.25                  2                   3.25            11.5                  11/1/2011                0.375          0.375                      NO
  500885920      Libor 6 Months     2.25                  2                   2.25           12.75                  11/1/2011                0.375          0.375                      NO
  500885931      Libor 6 Months     2.25                  2                   2.25            13.5                  11/1/2011                0.25           0.25                       NO
  500886039      Libor 6 Months     5.125                 2                  5.125           14.625                 11/1/2011                0.25           0.25                       NO
  500886129      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  500886255      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25                       NO
  500886274      Libor 6 Months     3.25                  2                   3.25           11.75                  12/1/2011                0.375          0.375                      NO
  500886299      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500886353      Libor 6 Months       5                   2                    5              13.5                  11/1/2011                0.25           0.25                       NO
  500886377      Libor 6 Months     2.25                  2                   2.25           13.625                 11/1/2011                0.25           0.25                       NO
  500886409      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500886419      Libor 6 Months       5                   1                   8.75           14.75                  11/1/2011                0.25           0.25                       NO
  500886424      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25                       NO
  500886425      Libor 6 Months       5                   2                    5             14.125                 11/1/2011                0.25           0.25                       NO
  500886428      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2013                0.375          0.375                      NO
  500886519      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500886529      Libor 6 Months     3.75                  2                   3.75           11.875                 11/1/2011                0.25           0.25                       NO
  500886542      Libor 6 Months     4.125                 2                  4.125           13.875                 12/1/2011                0.25           0.25                       NO
  500886692      Libor 6 Months     4.75                  2                   4.75           14.375                 11/1/2011                0.25           0.25                       NO
  500886859      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25                       NO
  500886862      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375                      NO
  500886864      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375                      NO
  500886865      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25                       NO
  500886913      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500887076      Libor 6 Months       5                   1                   7.75           13.75                  12/1/2011                0.25           0.25                       NO
  500887323      Libor 6 Months     3.25                  2                   3.25            11.5                  11/1/2011                0.375          0.375                      NO
  500887332      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500887349      Libor 6 Months     2.25                  2                   2.25           13.75                  11/1/2011                0.25           0.25                       NO
  500887438      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375                      NO
  500887611      Libor 6 Months     3.25                  2                   3.25           12.25                  11/1/2011                0.375          0.375                      NO
  500887640      Libor 6 Months     4.375                 1                  8.125           14.125                 11/1/2011                0.25           0.25                       NO
  500887713      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  500887852      Libor 6 Months     2.25                  2                    8               14                   10/1/2011                0.25           0.25                       NO
  500888495      Libor 6 Months      4.5                  2                   4.5            14.25                  11/1/2011                0.25           0.25                       NO
  500888616      Libor 6 Months     3.25                  2                   3.25           11.75                  11/1/2011                0.375          0.375                      NO
  500888622      Libor 6 Months     3.25                  1                  7.625           13.625                 11/1/2011                0.25           0.25                       NO
  500888652      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25                       NO
  500888787      Libor 6 Months     4.125                 2                  4.125           13.875                 11/1/2011                0.25           0.25                       NO
  500888792      Libor 6 Months     4.75                  2                   4.75            14.5                  11/1/2011                0.25           0.25                       NO
  500888893      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500888954      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500888972      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500889048      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25                       NO
  500889163      Libor 6 Months     4.625                 1                  8.375           14.375                 11/1/2011                0.25           0.25                       NO
  500889292      Libor 6 Months     2.25                  2                   2.25            13.5                  12/1/2011                0.25           0.25                       NO
  500889303      Libor 6 Months     2.25                  2                   2.25           12.375                 12/1/2011                0.375          0.375                      NO
  500889348      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500889412      Libor 6 Months     2.75                  2                   2.75           12.75                  11/1/2011                0.25           0.25                       NO
  500889475      Libor 6 Months       5                   1                   8.25           14.25                  11/1/2011                0.25           0.25                       NO
  500889724      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25                       NO
  500889743      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25                       NO
  500889931      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25                       NO
  500890077      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25                       NO
  500890079      Libor 6 Months     2.25                  2                   2.25             12                   12/1/2013                0.375          0.375                      NO
  500890081      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  500890118      Libor 6 Months     4.625                 2                  4.625           14.375                 12/1/2011                0.25           0.25                       NO
  500890259      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500890332      Libor 6 Months     2.75                  2                   2.75             13                   10/1/2011                0.25           0.25                       NO
  500890430      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375                      NO
  500890468      Libor 6 Months     3.75                  2                   3.75           11.625                 1/1/2014                 0.375          0.375                      NO
  500890756      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500890779      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500890816      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500890920      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2013                0.375          0.375                      NO
  500891108      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500891109      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375                      NO
  500891158      Libor 6 Months       4                   2                    4             13.75                  12/1/2011                0.25           0.25                       NO
  500891162      Libor 6 Months       4                   2                    4             13.75                  12/1/2011                0.25           0.25                       NO
  500891258      Libor 6 Months     3.25                  2                   3.25           13.125                 11/1/2011                0.25           0.25                       NO
  500891294      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500891307      Libor 6 Months     2.25                  2                   2.25           11.625                 12/1/2011                0.375          0.375                      NO
  500891310      Libor 6 Months     2.25                  2                   2.25           11.75                  12/1/2011                0.375          0.375                      NO
  500891419      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2011                0.375          0.375                      NO
  500891513      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25                       NO
  500891694      Libor 6 Months     2.25                  2                   2.25           13.125                 12/1/2013                0.375          0.375                      NO
  500892078      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25                       NO
  500892097      Libor 6 Months     2.25                  2                   2.25           11.375                 12/1/2011                0.375          0.375                      NO
  500892263      Libor 6 Months     3.75                  2                   3.75           11.875                 12/1/2011                0.25           0.25                       NO
  500892272      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500892329      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500892676      Libor 6 Months     4.625                 1                   7.89           13.89                 11/13/2011                0.25           0.25                       NO
  500892725      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25                       NO
  500893247       Libor 1 Year      2.75                  2                  4.875           12.875                 10/1/2009                0.375          0.375                     UGI
  500893324      Libor 6 Months     2.25                  2                   2.25           13.375                 11/1/2011                0.25           0.25                       NO
  500893376      Libor 6 Months     2.25                  2                   2.25           12.875                 12/1/2011                0.375          0.375                      NO
  500893864      Libor 6 Months       5                   1                    5              12.9                  8/1/2008                 0.25           0.25                       NO
  500893930      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25                       NO
  500894126      Libor 6 Months      4.5                  2                   4.5            14.25                  12/1/2011                0.25           0.25                       NO
  500894166      Libor 6 Months     2.25                  2                   2.25           12.625                 12/1/2011                0.375          0.375                      NO
  500894209      Libor 6 Months     2.25                  2                   2.25           13.25                  12/1/2011                0.25           0.25                       NO
  500894476      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25                       NO
  500894537      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25                       NO
  500894549      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25                       NO
  500894589      Libor 6 Months     6.875                 1                  7.875           13.875                10/25/2008                0.25           0.25                       NO
  500894721      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375                      NO
  500894830      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375                      NO
  500894832      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500894851      Libor 6 Months     2.25                  2                   2.25            13.5                  12/1/2011                0.25           0.25                       NO
  500894958      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25                       NO
  500894971      Libor 6 Months     2.25                  2                   2.25           12.75                  12/1/2011                0.25           0.25                       NO
  500894976      Libor 6 Months     2.25                  2                   2.25             12                   12/1/2011                0.375          0.375                      NO
  500895454      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2014                 0.375          0.375                      NO
  500895546      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25                       NO
  500896060      Libor 6 Months      3.5                  1                   3.5             11.5                  10/1/2011                0.25           0.25                       NO
  500896556      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500896613      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25                       NO
  500896739      Libor 6 Months       4                   2                    4             13.75                  11/1/2011                0.25           0.25                       NO
  500896818      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25                       NO
  500896821      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375                      NO
  500896824      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375                      NO
  500897053      Libor 6 Months     2.25                  1                  7.125           13.125                 12/1/2011                0.25           0.25                       NO
  500897100      Libor 6 Months     2.25                  2                   2.25           11.375                 12/1/2011                0.375          0.375                      NO
  500897404      Libor 6 Months     3.25                  2                   3.25           11.625                 12/1/2011                0.375          0.375                      NO
  500897411      Libor 6 Months     3.25                  2                   3.25           11.75                  12/1/2011                0.375          0.375                      NO
  500897476      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500897485      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25                       NO
  500897617      Libor 6 Months      5.3                  1                   5.75           14.75                  11/1/2008                0.25           0.25                       NO
  500897762      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2009                0.375          0.375                      NO
  500898319      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500898321      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25                       NO
  500898564      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375                      NO
  500898566      Libor 6 Months     3.25                  2                   3.25           11.625                 12/1/2011                0.375          0.375                      NO
  500898618      Libor 6 Months     2.25                  2                   2.25             13                   12/1/2011                0.25           0.71                      RDN
  500898662      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25                       NO
  500898697      Libor 6 Months     2.25                  2                   2.25           11.625                 12/1/2011                0.375          0.375                      NO
  500898709      Libor 6 Months     3.75                  2                   3.75             12                   1/1/2012                 0.25           0.25                       NO
  500898992      Libor 6 Months     2.25                  2                   2.25           12.25                  12/1/2011                0.375          0.375                      NO
  500899070      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25                       NO
  500899073      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25                       NO
  500899110      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2009                0.375          0.375                      NO
  500899477      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2013                0.375          0.375                      NO
  500899480      Libor 6 Months     2.25                  2                   2.25           12.125                 12/1/2013                0.375          0.375                      NO
  500899494      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375                      NO
  500899604      Libor 6 Months     2.25                  2                   2.25           12.875                 11/1/2011                0.375          0.375                      NO
  500899618      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2011                0.375          0.375                      NO
  500899656      Libor 6 Months     2.25                  2                   2.25           12.75                  12/1/2011                0.25           0.25                       NO
  500899672      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25                       NO
  500899673      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25                       NO
  500899675      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25                       NO
  500899758      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25                       NO
  500899967      Libor 6 Months     4.125                 2                  4.125           13.99                  1/1/2012                 0.25           0.25                       NO
  500900132      Libor 6 Months     2.25                  2                   2.25           11.375                 12/1/2009                0.375          0.375                      NO
  500900234      Libor 6 Months      2.5                  1                   2.5            12.875                 8/1/2011                 0.375          0.375                      NO
  500900289      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500900313      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500900362      Libor 6 Months     2.25                  2                   2.25           11.375                 12/1/2011                0.375          0.375                      NO
  500900368      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500900369      Libor 6 Months     2.25                  2                   2.25           12.625                 12/1/2011                0.375          0.375                      NO
  500900606      Libor 6 Months     2.375                 2                  2.375           12.875                 12/1/2011                0.375          0.375                      NO
  500900669      Libor 6 Months     2.25                  2                   2.25           13.125                 12/1/2013                0.375          0.375                      NO
  500900672      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500900699      Libor 6 Months     2.25                  2                   2.25           12.875                 12/1/2011                0.375          0.375                      NO
  500900739      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.25           0.25                       NO
  500900919      Libor 6 Months     4.375                 2                  4.375           14.125                 12/1/2011                0.25           0.25                       NO
  500900952      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500901095      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500901121      Libor 6 Months     2.25                  2                   2.25           12.125                 1/1/2012                 0.375          0.375                      NO
  500901122      Libor 6 Months     2.25                  2                   2.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500901411      Libor 6 Months     4.625                 2                  4.625           14.375                 1/1/2012                 0.25           0.25                       NO
  500901545      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375                      NO
  500901607      Libor 6 Months     2.25                  1                   5.25           13.25                  8/1/2009                 0.25           0.25                      UGI
  500901712      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500901713      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500901718      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375                      NO
  500901721      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500901723      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25                       NO
  500901726      Libor 6 Months     2.25                  2                   2.25           13.25                  12/1/2013                0.375          0.375                      NO
  500901727      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25                       NO
  500901730      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25                       NO
  500902162      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375                      NO
  500902213      Libor 6 Months     3.25                  2                   3.25            11.5                  12/1/2011                0.375          0.375                      NO
  500902214      Libor 6 Months     3.25                  2                   3.25           11.625                 1/1/2012                 0.375          0.375                      NO
  500902228      Libor 6 Months     2.25                  2                   2.25           11.75                  1/1/2012                 0.375          0.375                      NO
  500902240      Libor 6 Months       5                   1                   8.25           14.25                  12/1/2011                0.25           0.25                       NO
  500902384      Libor 6 Months       5                   2                    5             13.375                 12/1/2011                0.25           0.25                       NO
  500902540      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2011                0.375          0.375                      NO
  500902543      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375                      NO
  500902544      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375                      NO
  500902622      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500902770      Libor 6 Months     2.75                  1                  3.125           13.125                 10/1/2011                0.25           0.25                       NO
  500902814      Libor 6 Months     2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  500902841      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500903020      Libor 6 Months     3.25                  2                   3.25            12.5                  12/1/2011                0.375          0.375                      NO
  500903023      Libor 6 Months     2.25                  2                   2.25             12                   12/1/2013                0.375          0.375                      NO
  500903171      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25                       NO
  500903289      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25                       NO
  500903345      Libor 6 Months       5                   1                  8.125           14.125                 1/1/2012                 0.25           0.25                       NO
  500903488      Libor 6 Months     4.125                 2                  4.125           13.875                 11/1/2011                0.25           0.25                       NO
  500903546      Libor 6 Months     2.25                  2                   2.25           11.875                 1/1/2012                 0.375          0.375                      NO
  500903687      Libor 6 Months     2.25                  2                   2.25            11.5                  12/1/2011                0.375          0.375                      NO
  500903697      Libor 6 Months     2.25                  2                   2.25           13.25                  12/1/2011                0.25           0.25                       NO
  500903701      Libor 6 Months     2.25                  2                   2.25           12.875                 12/1/2011                0.375          0.375                      NO
  500903713      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2010                 0.375          0.375                      NO
  500903927      Libor 6 Months      4.5                  1                   8.25           14.25                  12/1/2011                0.25           0.25                       NO
  500904142      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25                       NO
  500904304      Libor 6 Months     2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  500904317      Libor 6 Months     4.875                 2                  4.875           14.375                 1/1/2012                 0.25           0.25                       NO
  500904563      Libor 6 Months     2.25                  2                   2.25           12.375                 1/1/2012                 0.375          0.375                      NO
  500904574      Libor 6 Months     2.25                  2                   2.25           12.625                 1/1/2012                 0.375          0.375                      NO
  500904578      Libor 6 Months     2.25                  2                   2.25             13                   1/1/2012                 0.25           0.25                       NO
  500904580      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500904753      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25                       NO
  500905025      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25                       NO
  500905426      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25                       NO
  500905450      Libor 6 Months     2.25                  2                   2.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500905455      Libor 6 Months     2.25                  2                   2.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500905488      Libor 6 Months     2.25                  2                   2.25           11.375                 1/1/2014                 0.375          0.375                      NO
  500905514      Libor 6 Months     2.25                  2                   2.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500905740      Libor 6 Months       3                   2                    3             13.25                  1/1/2012                 0.25           0.25                       NO
  500905765      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25                       NO
  500905856      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375                      NO
  500905948      Libor 6 Months       4                   1                   7.75           13.75                  1/1/2012                 0.25           0.25                       NO
  500906104      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500906235      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500906248      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375                      NO
  500906263      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25                       NO
  500906581      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2012                 0.375          0.375                      GE
  500906803      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500906834      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500906836      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500907096      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375                      NO
  500907139      Libor 6 Months       5                   2                    5             13.125                 12/1/2011                0.25           0.25                       NO
  500907423      Libor 6 Months     2.25                  2                   2.25            12.5                  12/1/2011                0.375          0.375                      NO
  500907448      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25                       NO
  500907619      Libor 6 Months     3.25                  2                   3.25           11.75                  1/1/2012                 0.375          0.375                      NO
  500907725      Libor 6 Months       4                   2                    4             13.75                  1/1/2012                 0.25           0.77                      RDN
  500907969      Libor 6 Months       6                   2                    6             13.625                 1/1/2012                 0.25           0.25                       NO
  500908029      Libor 6 Months       3                   2                    3             13.625                 11/1/2011                0.25           0.25                       NO
  500908163      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2012                 0.375          0.375                      NO
  500908309      Libor 6 Months     3.25                  1                  7.375           13.375                 1/1/2012                 0.25           0.25                       NO
  500908682      Libor 6 Months     2.25                  2                   2.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500908685      Libor 6 Months     2.25                  2                   2.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500909072      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2009                0.375          0.555                     RDN
  500909233      Libor 6 Months     3.25                  2                   3.25           13.625                 10/1/2011                0.25           0.25                       NO
  500909237      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375                      NO
  500909238      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500909376      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500909635      Libor 6 Months     2.25                  2                   2.25           12.125                 1/1/2012                 0.375          0.375                      NO
  500909639      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25                       NO
  500909649      Libor 6 Months     2.25                  2                   2.25           11.375                 2/1/2012                 0.375          0.375                      NO
  500909971      Libor 6 Months     3.75                  2                   3.75           11.875                 1/1/2012                 0.25           0.25                       NO
  500910098      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25                       NO
  500910101      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375                      NO
  500910180      Libor 6 Months     2.25                  2                   2.25           11.875                 1/1/2010                 0.375          0.375                      NO
  500910248      Libor 6 Months     2.25                  2                   2.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500910249      Libor 6 Months     2.25                  2                   2.25           12.625                 1/1/2012                 0.375          0.375                      NO
  500910348      Libor 6 Months     3.25                  2                   3.25           11.75                  1/1/2012                 0.375          0.375                     RMIC
  500910428      Libor 6 Months       5                   2                    5             14.625                 1/1/2012                 0.25           0.25                       NO
  500910480      Libor 6 Months     3.25                  2                   3.25           11.75                  1/1/2010                 0.375          0.375                      NO
  500910649      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500910933      Libor 6 Months     2.75                  2                   2.75            11.5                  1/1/2014                 0.375          0.375                      NO
  500911225      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500911232      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.25           0.25                       NO
  500911235      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25                       NO
  500911584      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25                       NO
  500911850      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375                      NO
  500911853      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500911896      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.73                      RDN
  500912151      Libor 6 Months     4.625                 2                  4.625           14.25                  2/1/2012                 0.25           0.25                      PMI
  500912258      Libor 6 Months       5                   1                   8.75           14.75                  1/1/2012                 0.25           0.25                       NO
  500912474      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375                      NO
  500912557      Libor 6 Months     2.25                  2                   2.25           12.25                  1/1/2012                 0.375          0.625                     RDN
  500912569      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.57                      RDN
  500912760      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500912761      Libor 6 Months     2.25                  2                   2.25           13.25                  1/1/2014                 0.375          0.375                      NO
  500912769      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375                      NO
  500912775      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2012                 0.25           0.25                       NO
  500912788      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25                       NO
  500912900      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500912902      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2012                 0.375          0.375                      NO
  500913104      Libor 6 Months     3.75                  2                   3.75           12.25                  1/1/2012                 0.25           0.25                       NO
  500913174      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500913206      Libor 6 Months     3.75                  2                   3.75           11.875                 1/1/2012                 0.25           0.25                       NO
  500913219      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500913220      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500913538      Libor 6 Months     5.25                  2                   5.25            14.5                  1/1/2012                 0.25           0.25                       NO
  500913726      Libor 6 Months     3.75                  2                   3.75           11.75                  1/1/2012                 0.25           0.25                       NO
  500913741      Libor 6 Months     2.25                  2                   2.25             13                   1/1/2012                 0.25           0.25                       NO
  500913774      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375                      NO
  500914017      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25                       NO
  500914388      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375                      NO
  500914389      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25                       NO
  500914472      Libor 6 Months     3.25                  2                   3.25           11.75                  1/1/2012                 0.375          0.375                      NO
  500914548      Libor 6 Months     2.25                  2                   2.25           12.75                  12/1/2013                0.375          0.375                      NO
  500914549      Libor 6 Months     2.25                  2                   2.25           11.625                 1/1/2012                 0.375          0.375                      NO
  500914606      Libor 6 Months     2.25                  2                   2.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500914657      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25                       NO
  500914886      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500914963      Libor 6 Months     2.25                  2                   2.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500915283      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25                       NO
  500915285      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375                      NO
  500915286      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500915287      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25                       NO
  500915358      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25                       NO
  500915503      Libor 6 Months      5.2                  2                   5.2            13.15                  1/1/2012                 0.25           0.74                      RDN
  500915961      Libor 6 Months       5                   2                    5             14.19                  1/1/2012                 0.25            0.5                      RDN
  500915976      Libor 6 Months     2.25                  2                   2.25             12                   1/1/2012                 0.375          0.375                      NO
  500916512      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25                       NO
  500916731      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2012                 0.375          0.375                      NO
  500916750      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25                       NO
  500916753      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500917404      Libor 6 Months     2.25                  2                   2.25           12.125                 1/1/2014                 0.375          0.375                      NO
  500917542      Libor 6 Months     2.25                  2                   2.25           11.75                  1/1/2012                 0.375          0.375                      NO
  500917851      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.68                      RDN
  500918082      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25                       NO
  500918163      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2012                 0.375          0.375                      NO
  500918475      Libor 6 Months     2.25                  2                   2.25           12.25                  1/1/2014                 0.375          0.375                      NO
  500918479      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2010                 0.375          0.375                      NO
  500918483      Libor 6 Months     3.25                  2                   3.25           11.625                 1/1/2012                 0.375          0.375                      NO
  500918573      Libor 6 Months     3.25                  2                   3.25           11.875                 2/1/2012                 0.375          0.375                      NO
  500918737      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2014                 0.375          0.375                      NO
  500919014      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25                       NO
  500919259      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2010                 0.375          0.375                      NO
  500920230      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25                       NO
  500921088      Libor 6 Months      3.5                  2                   3.5            13.75                  2/1/2012                 0.25           0.85                      RDN
  500921528      Libor 6 Months     2.25                  2                   2.25           12.75                  1/1/2012                 0.25           0.25                       NO
  500921530      Libor 6 Months     2.25                  2                   2.25           13.375                 1/1/2012                 0.25           0.25                       NO
  500921532      Libor 6 Months     3.25                  2                   3.25           11.375                 1/1/2012                 0.375          0.375                      NO
  500921919      Libor 6 Months       5                   2                    5             14.59                  2/1/2012                 0.25           0.25                       NO
  500922097      Libor 6 Months     4.25                  2                   4.25             14                   2/1/2012                 0.25           0.25                       NO
  500922336      Libor 6 Months     2.25                  2                   2.25             12                   1/1/2012                 0.375          0.375                      NO
  700150792      Libor 6 Months     3.375                 1                  3.375           11.75                  10/1/2010                0.25           0.25
  700173900      Libor 6 Months     3.625                 1                  3.625             12                   12/1/2010                0.25           0.25
  700267811      Libor 6 Months       5                   1                    5             12.75                  4/1/2011                 0.25           0.25
  700271886      Libor 6 Months       5                   1                    5               12                   8/1/2011                 0.25           0.25                      RDN
  700276607      Libor 6 Months       5                   1                    5               13                   7/1/2011                 0.25           0.25
  700287844      Libor 6 Months       5                   2                    5             13.75                  8/1/2011                 0.25           0.25
  700295094      Libor 6 Months       5                   1                    5               13                   7/1/2011                 0.25           0.25
  700303370      Libor 6 Months     4.75                  2                   4.75           13.375                 7/1/2011                 0.25           0.25
  700311018      Libor 6 Months     4.875                 2                  4.875            13.5                  6/1/2011                 0.25           0.25
  700313317      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700314859      Libor 6 Months       5                   1                    5              12.5                  7/1/2011                 0.25           0.25
  700316627      Libor 6 Months     3.25                  2                   3.25            12.5                  7/1/2011                 0.375          0.375
  700320696      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25
  700324298      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25
  700324468      Libor 6 Months       5                   2                    5             13.75                  7/1/2011                 0.25           0.25
  700327582      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700328369      Libor 6 Months     3.25                  2                   3.25           11.875                 6/1/2011                 0.375          0.375
  700329426      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25
  700329786      Libor 6 Months       5                   2                    5             13.375                 7/1/2011                 0.25           0.25
  700330498      Libor 6 Months       5                   2                    5             13.75                  6/1/2011                 0.25           0.25
  700333701      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25
  700334780      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700335169      Libor 6 Months       5                   1                    5              12.5                  7/1/2011                 0.25           0.25
  700339234      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375
  700341006      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25
  700342395      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25
  700342784      Libor 6 Months       5                   2                    5             13.75                  7/1/2011                 0.25           0.25
  700344015      Libor 6 Months       5                   2                    5               14                   7/1/2011                 0.25           0.25
  700344418      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25
  700344771      Libor 6 Months       5                   2                    5             13.875                 7/1/2011                 0.25           0.25
  700346061      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700346308      Libor 6 Months     3.25                  2                   3.25           12.875                 9/1/2011                 0.375          0.375
  700346527      Libor 6 Months     3.625                 2                  3.625           13.125                 7/1/2011                 0.25           0.25
  700346928      Libor 6 Months     3.25                  2                   3.25           12.75                  8/1/2009                 0.25           0.25
  700347266      Libor 6 Months       5                   2                    5             13.75                  7/1/2011                 0.25           0.25
  700348304      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700348317      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700349614      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375
  700350562      Libor 6 Months     3.25                  6                   3.25           12.75                  8/1/2011                 0.25           0.25
  700350823      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25
  700352122      Libor 6 Months     3.25                  2                   3.25           12.375                 7/1/2011                 0.375          0.375
  700352688      Libor 6 Months       5                   2                    5             13.625                 8/1/2009                 0.25           0.25
  700353158      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25
  700354089      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700354543      Libor 6 Months       5                   1                    5               13                   7/1/2011                 0.25           0.25
  700355131      Libor 6 Months       5                   2                    5              13.5                  7/1/2011                 0.25           0.25                       NO
  700355191      Libor 6 Months     3.25                  1                   3.25           11.875                 8/1/2011                 0.25           0.25
  700356635      Libor 6 Months       5                   2                    5               14                   8/1/2011                 0.25           0.25
  700357774      Libor 6 Months     3.25                  2                   3.25           11.625                 9/1/2011                 0.375          0.375
  700358504      Libor 6 Months       5                   2                    5             13.25                  7/1/2011                 0.25           0.25
  700358939      Libor 6 Months       5                   2                    5             13.25                  8/1/2011                 0.25           0.25
  700359375      Libor 6 Months     3.25                  2                   3.25           12.375                 8/1/2011                 0.375          0.375
  700360673      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25
  700362735      Libor 6 Months     3.25                  2                   3.25           12.375                 9/1/2011                 0.375          0.375
  700368544      Libor 6 Months     3.25                  2                   3.25             12                   8/1/2011                 0.375          0.375
  700369197      Libor 6 Months     3.25                  2                   3.25           11.375                 9/1/2011                 0.375          0.375
  700369209      Libor 6 Months       5                   2                    5             13.125                 12/1/2011                0.25           0.25
  700369659      Libor 6 Months       5                   2                    5              13.5                  8/1/2011                 0.25           0.25
  700369689      Libor 6 Months     3.25                  2                   3.25           12.875                 8/1/2011                 0.375          0.375
  700369821      Libor 6 Months     3.25                  2                   3.25             12                   9/1/2011                 0.375          0.375
  700370804      Libor 6 Months     3.25                  2                   3.25           12.75                  9/1/2009                 0.375          0.375
  700372021      Libor 6 Months     3.25                  2                   3.25            11.5                  8/1/2011                 0.375          0.375
  700372427      Libor 6 Months     3.25                  2                   3.25           12.375                 8/1/2009                 0.25           0.25
  700372566      Libor 6 Months       5                   2                    5             13.375                 8/1/2011                 0.25           0.25
  700372742      Libor 6 Months     3.25                  2                   3.25           11.875                 8/1/2011                 0.375          0.375
  700373634      Libor 6 Months       5                   2                    5               13                   9/1/2011                 0.25           0.25
  700377489      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700377873      Libor 6 Months       5                   2                    5             13.125                 9/1/2011                 0.25           0.25
  700378152      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700379351      Libor 6 Months       5                   2                    5               13                   9/1/2009                 0.25           0.25
  700380679      Libor 6 Months     3.25                  2                   3.25             12                   9/1/2011                 0.375          0.375
  700381095      Libor 6 Months     3.25                  2                   3.25            12.5                  9/1/2011                 0.25           0.25
  700382399      Libor 6 Months       5                   2                    5             13.875                 9/1/2011                 0.25           0.25
  700382864      Libor 6 Months       5                   2                    5             13.25                  9/1/2009                 0.25           0.25
  700383799      Libor 6 Months       5                   2                    5             13.875                 8/1/2011                 0.25           0.25
  700384266      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700386287      Libor 6 Months     3.25                  2                   3.25           12.25                  8/1/2011                 0.375          0.375
  700386464      Libor 6 Months       5                   2                    5             13.75                  9/1/2011                 0.25           0.25
  700386742      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700387007      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25
  700387851      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25
  700388520      Libor 6 Months       5                   2                    5             13.75                  8/1/2011                 0.25           0.25
  700391206      Libor 6 Months       5                   2                    5             13.375                 9/1/2009                 0.25           0.25
  700391615      Libor 6 Months     3.25                  2                   3.25           12.375                 9/1/2011                 0.375          0.375
  700391822      Libor 6 Months       5                   2                    5              13.5                  9/1/2009                 0.25           0.25
  700392058      Libor 6 Months     3.25                  2                   3.25           12.75                  9/1/2009                 0.25           0.25
  700392621      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700392889      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700393096      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700393603      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700396289      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700397567      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.25           0.25
  700398651      Libor 6 Months       5                   2                    5               14                   9/1/2011                 0.25           0.25
  700398843      Libor 6 Months       5                   2                    5             13.125                 9/1/2009                 0.25           0.25
  700401074      Libor 6 Months       5                   2                    5             13.25                  9/1/2011                 0.25           0.25
  700401190      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700401347      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700401812      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700402523      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700402936      Libor 6 Months     2.25                  2                   2.25           12.375                 10/1/2013                0.375          0.375
  700403507      Libor 6 Months     2.25                  2                   2.25           13.125                 11/1/2013                0.375          0.375
  700403768      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700405143      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700405827      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700406794      Libor 6 Months       5                   2                    5              13.5                  9/1/2011                 0.25           0.25
  700409155      Libor 6 Months       5                   2                    5             13.125                 9/1/2011                 0.25           0.25
  700410432      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700410577      Libor 6 Months     3.25                  1                   3.25           11.875                 10/1/2011                0.25           0.25
  700412500      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700412967      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700413012      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2009                0.25           0.25
  700413551      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700414736      Libor 6 Months     3.25                  2                   3.25           12.25                  10/1/2011                0.375          0.375
  700415132      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375
  700415180      Libor 6 Months       5                   2                    5              13.5                  11/1/2011                0.25           0.25
  700415404      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700415442      Libor 6 Months       5                   2                    5             13.625                 10/1/2011                0.25           0.25
  700415698      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700415773      Libor 6 Months       5                   2                    5             13.375                 9/1/2011                 0.25           0.25
  700416077      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700416529      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700416839      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700416990      Libor 6 Months     3.25                  2                   3.25           11.875                 12/1/2011                0.375          0.375
  700417496      Libor 6 Months       5                   2                    5              13.5                  10/1/2008                0.25           0.25
  700417520      Libor 6 Months       5                   2                    5              13.5                  10/1/2011                0.25           0.25
  700418161      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375
  700418302      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700418468      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700419250      Libor 6 Months       5                   2                    5             13.125                 11/1/2011                0.25           0.25
  700419460      Libor 6 Months     2.25                  2                   2.25           12.875                 10/1/2013                0.375          0.375
  700419700      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700419857      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700419961      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700419995      Libor 6 Months     2.25                  2                   2.25           12.375                 11/1/2013                0.375          0.375
  700420402      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700420966      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700421229      Libor 6 Months     3.25                  2                   3.25           12.875                 10/1/2011                0.375          0.375
  700421244      Libor 6 Months       5                   2                    5             13.25                  10/1/2011                0.25           0.25
  700421816      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700421957      Libor 6 Months     3.25                  2                   3.25           13.125                 10/1/2011                0.25           0.25
  700422120      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700422144      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700422185      Libor 6 Months     3.25                  1                   3.25           11.375                 12/1/2008                0.25           0.25
  700422220      Libor 6 Months     3.25                  2                   3.25           13.375                 10/1/2011                0.25           0.25
  700422292      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700422371      Libor 6 Months       5                   2                    5               14                   10/1/2011                0.25           0.25
  700423128      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700423530      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700423715      Libor 6 Months       5                   2                    5               13                   12/1/2011                0.25           0.25
  700425031      Libor 6 Months     2.25                  2                   2.25            12.5                  11/1/2013                0.375          0.375
  700425417      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700425532      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700426060      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700426275      Libor 6 Months     3.25                  2                   3.25           12.375                 11/1/2011                0.375          0.375
  700426480      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700426581      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700426934      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700427074      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700427140      Libor 6 Months     3.25                  2                   3.25           12.625                 10/1/2011                0.375          0.375
  700427475      Libor 6 Months       5                   2                    5               13                   10/1/2011                0.25           0.25
  700428541      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700428998      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700429514      Libor 6 Months     3.25                  2                   3.25           11.375                 11/1/2011                0.375          0.375
  700429855      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700429883      Libor 6 Months       5                   2                    5             13.375                 10/1/2011                0.25           0.25
  700430056      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700430389      Libor 6 Months     3.25                  2                   3.25           13.125                 10/1/2011                0.25           0.25
  700430792      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700431114      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700431697      Libor 6 Months       5                   2                    5             13.875                 10/1/2011                0.25           0.25
  700433109      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.375          0.375
  700433193      Libor 6 Months     3.25                  2                   3.25           12.75                  10/1/2011                0.375          0.375
  700433346      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.375          0.375
  700433560      Libor 6 Months     3.25                  2                   3.25             13                   10/1/2011                0.25           0.25
  700433594      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700434516      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700435018      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700435281      Libor 6 Months     3.25                  2                   3.25           12.75                  11/1/2011                0.375          0.375
  700435738      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700435976      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700435980      Libor 6 Months       5                   2                    5             14.375                 11/1/2011                0.25           0.25
  700436013      Libor 6 Months     2.25                  2                   2.25             13                   10/1/2013                0.375          0.375
  700436133      Libor 6 Months     2.25                  2                   2.25           12.625                 11/1/2013                0.375          0.375
  700436500      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700437029      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700437058      Libor 6 Months       5                   2                    5             14.75                  11/1/2009                0.25           0.25
  700437235      Libor 6 Months     3.25                  2                   3.25           12.75                  11/1/2011                0.375          0.375
  700438224      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700439271      Libor 6 Months     2.25                  2                   2.25           12.75                  12/1/2013                0.375          0.375
  700439461      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700439658      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700439716      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700439717      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700440808      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700440975      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700440979      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700441606      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700441817      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700442341      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700442625      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25
  700442700      Libor 6 Months     3.25                  2                   3.25            13.5                  10/1/2011                0.25           0.25
  700442895      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700443095      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700443190      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700443587      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700443872      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700444185      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2013                0.375          0.375
  700444188      Libor 6 Months     2.25                  2                   2.25           13.25                  11/1/2013                0.375          0.375
  700444648      Libor 6 Months     3.25                  2                   3.25           12.875                 11/1/2011                0.375          0.375
  700445200      Libor 6 Months       5                   2                    5               14                   11/1/2011                0.25           0.25
  700445279      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700445313      Libor 6 Months       5                   2                    5             13.75                  10/1/2011                0.25           0.25
  700445655      Libor 6 Months     3.25                  2                   3.25             13                   11/1/2011                0.25           0.25
  700445680      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700446001      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700446124      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700446327      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700446550      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700446813      Libor 6 Months       5                   2                    5              14.5                  11/1/2011                0.25           0.25
  700446832      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700446972      Libor 6 Months     3.25                  2                   3.25            13.5                  11/1/2011                0.25           0.25
  700447121      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2012                 0.375          0.375
  700447214      Libor 6 Months     3.25                  1                   3.25            11.5                  12/1/2008                0.25           0.25
  700447544      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25
  700447909      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700448084      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700448318      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700449483      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25                      MGIC
  700449936      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700450089      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700450920      Libor 6 Months     3.25                  2                   3.25           13.25                  11/1/2011                0.25           0.25
  700451152      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700451199      Libor 6 Months       5                   2                    5             14.75                  11/1/2011                0.25           0.25
  700451479      Libor 6 Months       5                   2                    5             13.75                  11/1/2011                0.25           0.25
  700451999      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700452110      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700452243      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700452749      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700453327      Libor 6 Months     3.25                  1                   3.25           10.375                 1/1/2012                 0.375          0.375
  700453421      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700453674      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700453805      Libor 6 Months     3.25                  2                   3.25             12                   12/1/2011                0.375          0.375
  700453827      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700453838      Libor 6 Months     3.25                  2                   3.25           11.875                 11/1/2011                0.375          0.375
  700453856      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700453939      Libor 6 Months     3.25                  1                   3.25           10.875                 12/1/2011                0.375          0.375
  700453996      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700454523      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700454937      Libor 6 Months     3.25                  2                   3.25           13.625                 11/1/2011                0.25           0.25
  700454951      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700455584      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700455696      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700455827      Libor 6 Months     3.25                  2                   3.25           13.375                 11/1/2011                0.25           0.25
  700456566      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700456758      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700457233      Libor 6 Months       5                   2                    5             14.75                  12/1/2011                0.25           0.25
  700457876      Libor 6 Months       5                   2                    5             14.25                  11/1/2011                0.25           0.25
  700458075      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700458094      Libor 6 Months     2.25                  2                   2.25           12.375                 12/1/2013                0.375          0.375
  700458587      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375
  700458875      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375
  700459544      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700459731      Libor 6 Months       5                   2                    5             13.875                 11/1/2011                0.25           0.25
  700459841      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700459852      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700460425      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700460490      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700460538      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700461751      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375
  700461871      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700461906      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700463073      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700463103      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700463127      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700463148      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.25           0.25
  700463188      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700463276      Libor 6 Months     3.25                  2                   3.25           12.25                  12/1/2011                0.375          0.375
  700463383      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700463765      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700465103      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700465173      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.25           0.25
  700465345      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700465447      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700465591      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700466085      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700466168      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700466417      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700467096      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700467252      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700467419      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2012                 0.375          0.375
  700467702      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700467930      Libor 6 Months       5                   2                    5             14.625                 1/1/2012                 0.25           0.25
  700468475      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700468616      Libor 6 Months     3.25                  2                   3.25           11.75                  12/1/2009                0.375          0.375
  700468775      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700468861      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700468911      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700469043      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2012                 0.375          0.375
  700469583      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.375          0.375
  700469868      Libor 6 Months     3.25                  2                   3.25           12.125                 12/1/2011                0.375          0.375
  700470148      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2012                 0.375          0.375
  700470158      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700470191      Libor 6 Months     3.25                  2                   3.25            12.5                  11/1/2011                0.375          0.375
  700470314      Libor 6 Months       5                   2                    5             14.625                 12/1/2011                0.25           0.25
  700470348      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700470355      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700470440      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.25           0.25
  700470918      Libor 6 Months       5                   2                    5               14                   12/1/2011                0.25           0.25
  700471070      Libor 6 Months     3.25                  2                   3.25           13.375                 12/1/2011                0.25           0.25
  700471607      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700471823      Libor 6 Months     3.25                  2                   3.25           12.75                  12/1/2011                0.25           0.25
  700471940      Libor 6 Months     3.25                  2                   3.25           12.375                 12/1/2011                0.375          0.375
  700472201      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.25           0.25
  700472628      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700472705      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700472742      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700472859      Libor 6 Months     3.25                  2                   3.25           12.875                 12/1/2011                0.375          0.375
  700472875      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.25           0.25
  700473122      Libor 6 Months     3.25                  2                   3.25           12.625                 12/1/2011                0.375          0.375
  700473202      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700473426      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700473503      Libor 6 Months       5                   2                    5             13.75                  2/1/2012                 0.25           0.25
  700473626      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375
  700473650      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700473742      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700473858      Libor 6 Months     3.25                  2                   3.25           13.125                 12/1/2011                0.25           0.25
  700474047      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700474094      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700474428      Libor 6 Months     3.25                  2                   3.25           13.625                 12/1/2011                0.25           0.25
  700474620      Libor 6 Months     3.25                  2                   3.25           12.75                  2/1/2012                 0.25           0.25
  700475043      Libor 6 Months     3.25                  2                   3.25             13                   12/1/2011                0.25           0.25
  700475458      Libor 6 Months       5                   2                    5             14.125                 12/1/2011                0.25           0.25
  700475591      Libor 6 Months       5                   2                    5             14.375                 12/1/2011                0.25           0.25
  700475741      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700475826      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700475967      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700476065      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700476072      Libor 6 Months       5                   2                    5             14.25                  12/1/2011                0.25           0.25
  700476338      Libor 6 Months       5                   2                    5              14.5                  12/1/2011                0.25           0.25
  700476427      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700476796      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700477237      Libor 6 Months     3.25                  2                   3.25           12.25                  2/1/2012                 0.375          0.375
  700477427      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700477618      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700477705      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700477799      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700478214      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700478274      Libor 6 Months     3.25                  2                   3.25           13.25                  12/1/2011                0.25           0.25
  700479072      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700479110      Libor 6 Months     3.25                  2                   3.25           11.625                 12/1/2011                0.375          0.375
  700479447      Libor 6 Months     3.25                  2                   3.25            13.5                  12/1/2011                0.25           0.25
  700479665      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700479682      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700479703      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700480309      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700480426      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700480574      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700481121      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700481386      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700481437      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700481951      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700482009      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2012                 0.375          0.375
  700482102      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700482472      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700482640      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           0.25
  700482786      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700482822      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700482834      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700483215      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700483228      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700483712      Libor 6 Months       5                   2                    5             13.75                  12/1/2011                0.25           0.25
  700483835      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700483917      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25
  700484110      Libor 6 Months       5                   2                    5             13.875                 12/1/2011                0.25           0.25
  700484220      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700484395      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700484448      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700484499      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700484559      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700484732      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700484981      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700485102      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700485125      Libor 6 Months     3.25                  2                   3.25             12                   2/1/2010                 0.375          0.375
  700485128      Libor 6 Months       5                   2                    5              14.5                  2/1/2012                 0.25           0.25
  700485273      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2012                 0.375          0.375
  700485885      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700486327      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700486618      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700486699      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700486759      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700486789      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700486863      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700486889      Libor 6 Months     3.25                  2                   3.25           13.081                 2/1/2012                 0.25           0.25
  700487530      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700487573      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700487720      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.25           0.25
  700487782      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700487799      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           0.25
  700487850      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2010                 0.375          0.375
  700488172      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700488259      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25
  700488326      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700488478      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.25           0.25
  700488768      Libor 6 Months       5                   2                    5             14.25                  1/1/2012                 0.25           0.25
  700488802      Libor 6 Months     3.25                  2                   3.25           12.625                 1/1/2012                 0.375          0.375
  700488989      Libor 6 Months     3.25                  2                   3.25           12.375                 2/1/2012                 0.375          0.375
  700489016      Libor 6 Months     3.25                  2                   3.25           11.875                 1/1/2012                 0.375          0.375
  700489041      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700489495      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700489576      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700489785      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375
  700489868      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700490031      Libor 6 Months     3.25                  2                   3.25           12.375                 1/1/2010                 0.375          0.375
  700490169      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700490191      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700490418      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700490503      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700490861      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2012                 0.375          0.375
  700490879      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700490915      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700490948      Libor 6 Months     3.25                  2                   3.25           12.25                  1/1/2012                 0.375          0.375
  700491283      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700491386      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25             1                       RDN
  700491533      Libor 6 Months     3.25                  2                   3.25           12.375                 2/1/2012                 0.375          0.375
  700491547      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700491817      Libor 6 Months     3.25                  2                   3.25            12.5                  1/1/2010                 0.25           0.25
  700491904      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700492082      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700492282      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700492331      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.375          0.375
  700492385      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25                      MGIC
  700492421      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700492561      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700492890      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700492953      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2012                 0.375          0.375
  700493034      Libor 6 Months     3.25                  2                   3.25           12.305                 1/1/2012                 0.375          0.375
  700493069      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700493200      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700493260      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700493305      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2010                 0.25           0.25
  700493344      Libor 6 Months     3.25                  2                   3.25             12                   2/1/2012                 0.375          0.375
  700493441      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700493485      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700493540      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700493751      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25
  700493950      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700494057      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700494111      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700494169      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700494363      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700494402      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700494412      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700494505      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700494553      Libor 6 Months     3.25                  2                   3.25             12                   1/1/2010                 0.375          0.375
  700494705      Libor 6 Months     3.25                  2                   3.25           12.125                 2/1/2012                 0.375          0.375
  700494879      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700495062      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700495151      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700495289      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700495404      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700495526      Libor 6 Months     3.25                  2                   3.25           13.25                  2/1/2012                 0.25           0.25
  700495584      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700495811      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700495816      Libor 6 Months     3.25                  2                   3.25           12.75                  1/1/2012                 0.25           0.25
  700495961      Libor 6 Months       5                   2                    5               14                   2/1/2012                 0.25           0.25
  700496115      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700496273      Libor 6 Months     3.25                  2                   3.25           13.25                  1/1/2012                 0.25           0.25
  700496549      Libor 6 Months     3.25                  2                   3.25           12.875                 1/1/2012                 0.25           0.25
  700496552      Libor 6 Months     3.25                  2                   3.25             13                   1/1/2012                 0.25           0.25
  700496736      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700497004      Libor 6 Months     3.25                  2                   3.25           12.125                 1/1/2010                 0.25           0.25
  700497194      Libor 6 Months     3.25                  2                   3.25           12.375                 2/1/2010                 0.25           0.25
  700497274      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700497336      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700497427      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700497629      Libor 6 Months     2.25                  2                   2.25           13.125                 2/1/2014                 0.375          0.375
  700497688      Libor 6 Months     3.25                  2                   3.25           13.375                 1/1/2012                 0.25           0.25
  700497735      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700497820      Libor 6 Months     3.25                  2                   3.25           13.125                 1/1/2012                 0.25           0.25
  700497849      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700497868      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700498011      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700498030      Libor 6 Months       5                   2                    5             13.875                 1/1/2012                 0.25           0.25
  700498036      Libor 6 Months       5                   2                    5            13.7644                 1/1/2012                 0.25           0.25
  700498075      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700498393      Libor 6 Months     3.25                  2                   3.25           13.625                 1/1/2012                 0.25           0.25
  700498437      Libor 6 Months       5                   2                    5              15.5                  2/1/2012                 0.25           0.25
  700498521      Libor 6 Months       5                   2                    5             14.625                 2/1/2012                 0.25           0.25
  700498525      Libor 6 Months       5                   2                    5             14.75                  1/1/2012                 0.25           0.25
  700498567      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700498754      Libor 6 Months     3.25                  2                   3.25           13.625                 2/1/2012                 0.25           0.25
  700498813      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700498930      Libor 6 Months       5                   2                    5             13.75                  1/1/2012                 0.25           0.25
  700498948      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700499078      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700499341      Libor 6 Months     3.25                  2                   3.25            13.5                  1/1/2012                 0.25           0.25
  700499366      Libor 6 Months     3.25                  2                   3.25           12.75                  2/1/2012                 0.375          0.375
  700499526      Libor 6 Months       5                   2                    5             14.75                  2/1/2012                 0.25           0.25
  700499548      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  700499624      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.625                     RDN
  700499636      Libor 6 Months       5                   2                    5               14                   1/1/2012                 0.25           0.25
  700499689      Libor 6 Months       5                   2                    5             14.125                 1/1/2012                 0.25           0.25
  700499757      Libor 6 Months     3.25                  2                   3.25          13.3955                 2/1/2012                 0.25           0.25
  700499888      Libor 6 Months       5                   2                    5             13.875                 2/1/2012                 0.25           0.25
  700500390      Libor 6 Months     3.25                  2                   3.25          12.9634                 2/1/2012                 0.375          0.375
  700500557      Libor 6 Months     3.25                  2                   3.25             13                   2/1/2012                 0.25           0.25
  700500720      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2012                 0.25           0.25
  700500748      Libor 6 Months       5                   2                    5             15.125                 2/1/2012                 0.25           2.05                      RDN
  700500839      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700500856      Libor 6 Months     3.25                  2                   3.25           13.125                 2/1/2010                 0.25           0.25
  700500863      Libor 6 Months       5                   2                    5              14.5                  2/1/2012                 0.25           0.25                      RDN
  700500871      Libor 6 Months     3.25                  2                   3.25            12.5                  2/1/2012                 0.375          0.375
  700501321      Libor 6 Months     3.25                  2                   3.25           11.846                 2/1/2010                 0.375          0.375
  700501820      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.94                      RDN
  700502611      Libor 6 Months       5                   2                    5             14.125                 2/1/2012                 0.25           1.45                      RDN
  700502655      Libor 6 Months       5                   2                    5              14.5                  2/1/2012                 0.25           0.25
  700502706      Libor 6 Months       5                   2                    5              14.5                  2/1/2012                 0.25           0.25
  700503488      Libor 6 Months     3.25                  2                   3.25           13.375                 2/1/2012                 0.25           0.25
  700505586      Libor 6 Months       5                   2                    5             14.25                  2/1/2012                 0.25           0.25                      RDN
  700506367      Libor 6 Months     3.25                  2                   3.25            13.5                  2/1/2012                 0.25           0.25
  405283851       Libor 1 Year      2.25                  2                   2.25           10.375                 8/1/2010                 0.375          0.375                      NO
  405284008       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2010                 0.375          0.375                      NO
  405345537       Libor 1 Year      2.25                  2                   2.25             12                   9/1/2008                 0.375          0.375                      NO
  405901979      Libor 6 Months     2.25                  2                   2.25           12.25                  11/1/2010                0.375          0.375                      NO
  405909133       Libor 1 Year      2.25                  2                   2.25           12.875                 11/1/2008                0.25           0.25                       NO
  406451483       Libor 1 Year      2.25                  2                   2.25            11.5                  12/1/2010                0.25           0.25                       NO
  407196005       Libor 1 Year      2.25                  2                   2.25           11.25                  4/1/2010                 0.375          0.375                      NO
  407196006      Libor 6 Months     3.25                  1                   3.25           10.75                  5/1/2012                 0.375          0.375                      NO
  407393909      Libor 6 Months     2.25                  1                   2.75           12.75                  4/1/2011                 0.25           0.25                       NO
  407716453       Libor 1 Year      2.25                  2                   2.25           11.125                 5/1/2011                 0.375          0.375                      NO
  407797633       Libor 1 Year      2.25                  2                   2.25           10.875                 2/1/2013                 0.375          0.375                      NO
  407797637       Libor 1 Year      2.25                  2                   2.25            11.5                  8/1/2008                 0.25           0.25                       NO
  407800862       Libor 1 Year      2.25                  2                   2.25           12.875                 2/1/2013                 0.375          0.375                      GE
  407800892      Libor 6 Months     2.25                  2                   2.25           12.875                 1/1/2013                 0.375          0.855                      GE
  407866700      Libor 6 Months     2.25                  1                   2.25           11.375                 7/1/2013                 0.375          0.375                      NO
  407866702      Libor 6 Months     2.25                  1                   2.25           11.25                  6/1/2013                 0.375          0.375                      NO
  407897351      Libor 6 Months       5                   2                   5.25           13.25                  5/1/2009                 0.25           0.25                       NO
  407982271       Libor 1 Year      2.25                  2                   2.25           12.25                  3/1/2013                 0.375          0.375                      NO
  407982303       Libor 1 Year      2.25                  2                   2.25           12.125                 6/1/2013                 0.375          0.375                      NO
  407982307       Libor 1 Year      2.25                  2                   2.25           12.25                  5/1/2013                 0.25           0.25                       NO
  407982320       Libor 1 Year      2.25                  2                   2.25           12.125                 6/1/2013                 0.375          0.375                     RMIC
  408034944      Libor 6 Months     2.25                  1                   2.25           11.75                  6/1/2013                 0.375          0.375                      NO
  408034957      Libor 6 Months     2.25                  1                   2.25           11.625                 6/1/2011                 0.375          0.375                      NO
  408034961      Libor 6 Months     2.25                  1                   2.25           10.875                 6/1/2013                 0.375          0.375                      NO
  408191953       Libor 1 Year      2.25                  2                   2.25           10.625                 6/1/2011                 0.25           0.25                       NO
  408196796      Libor 6 Months       5                   2                    5             13.125                 7/1/2009                 0.25           0.25                       NO
  408196797      Libor 6 Months     2.25                  1                   2.25            13.5                  7/1/2011                 0.25           0.25                       NO
  408196807      Libor 6 Months     4.25                  2                   4.25           13.375                 7/1/2011                 0.25           0.25                       NO
  408196814      Libor 6 Months     2.25                  1                   2.25            13.5                  7/1/2011                 0.25           0.25                       NO
  408196818      Libor 6 Months     2.25                  1                   2.25           11.125                 7/1/2011                 0.375          0.375                      NO
  408196820      Libor 6 Months     2.75                  2                   2.75           14.75                  7/1/2011                 0.25           0.25                       NO
  408196825      Libor 6 Months     2.25                  2                   2.25           13.375                 7/1/2011                 0.25           0.25                       NO
  408196833      Libor 6 Months     2.75                  2                   2.75           13.125                 7/1/2011                 0.25           0.25                       NO
  408196842      Libor 6 Months     2.25                  1                   2.25           12.75                  7/1/2011                 0.25           0.25                       NO
  408196852      Libor 6 Months     2.75                  2                   2.75           14.25                  7/1/2011                 0.25           0.25                       NO
  408233949       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2011                 0.25           0.25                       NO
  408381835       Libor 1 Year      2.25                  2                   2.25           11.75                  6/1/2011                 0.25           0.25                       NO
  408509871       Libor 1 Year      2.75                  2                   2.75           12.75                  6/1/2009                 0.25           0.25                       NO
  408509873       Libor 1 Year      2.75                  2                   2.75           12.875                 6/1/2009                 0.25           0.25                       NO
  408509884       Libor 1 Year      2.75                  2                   2.75           13.25                  4/1/2009                 0.25           0.25                       NO
  408509907       Libor 1 Year      2.75                  2                   2.75           13.25                  5/1/2009                 0.25           0.25                       NO
  408509910       Libor 1 Year      2.75                  2                   2.75            13.5                  6/1/2013                 0.375          0.375                      NO
  408509928       Libor 1 Year      2.75                  2                   2.75           13.25                  5/1/2011                 0.25           0.25                       NO
  408509943       Libor 1 Year      2.75                  2                   2.75             14                   6/1/2009                 0.25           0.25                       NO
  408509945       Libor 1 Year      2.75                  2                   2.75           13.25                  6/1/2011                 0.25           0.25                       NO
  408509954       Libor 1 Year      2.75                  2                   2.75           14.25                  7/1/2009                 0.25           0.25                       NO
  408509976       Libor 1 Year      2.75                  2                   2.75           13.75                  6/1/2013                 0.375          0.375                      NO
  408510008       Libor 1 Year      2.75                  2                   2.75           13.25                  6/1/2013                 0.375          0.375                      NO
  408510017       Libor 1 Year      2.75                  2                   2.75             12                   6/1/2009                 0.375          0.375                      NO
  408510025       Libor 1 Year      2.75                  2                   2.75             13                   6/1/2009                 0.25           0.25                       NO
  408510031       Libor 1 Year      2.75                  2                   2.75           13.375                 6/1/2013                 0.375          0.375                      NO
  408510034       Libor 1 Year      2.75                  2                   2.75           13.125                 6/1/2009                 0.25           0.25                       NO
  408619731       Libor 1 Year      2.25                  2                   2.25             11                   8/1/2007                 0.25           0.25                       NO
  408645720       Libor 1 Year      2.25                  2                   2.25           11.625                 6/1/2013                 0.375          0.375                      NO
  408645743       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                     TGIC
  408645814       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2009                 0.375          0.375                     TGIC
  408645817       Libor 1 Year      2.25                  2                   2.25           11.875                 7/1/2013                 0.375          0.375                      NO
  408645858       Libor 1 Year      2.25                  2                   2.25           12.125                 8/1/2011                 0.25           0.25                       NO
  408645883       Libor 1 Year      2.25                  2                   2.25           11.625                 7/1/2011                 0.375          0.375                      NO
  408645949       Libor 1 Year       3.5                  2                   3.5            14.25                  7/1/2009                 0.25           0.25                      TGIC
  408645960       Libor 1 Year      3.35                  2                   3.35            12.6                  8/1/2011                 0.25           0.25                      TGIC
  408645962       Libor 1 Year      2.25                  2                   2.25           11.875                 8/1/2011                 0.375          0.375                      NO
  408759633       Libor 1 Year      2.75                  2                   2.75             11                   6/1/2013                 0.375          0.375                      NO
  408759670       Libor 1 Year      2.75                  2                   2.75           11.875                 6/1/2013                 0.375          0.375                      NO
  408759674       Libor 1 Year      2.75                  2                   2.75            11.5                  6/1/2013                 0.375          0.375                      NO
  408759739       Libor 1 Year      3.25                  2                   3.25           11.875                 5/1/2011                 0.375          0.375                      NO
  408783636       Libor 1 Year       4.5                  2                   4.5            12.75                  8/1/2011                 0.25           0.25                       NO


   Loan_No         Primary_MI_Coverage         Lender_Paid_MI      Custodian             MERS_No
  403738819                 0                        0               LSBK          100091800001326000
  403738822                 0                        0               LSBK
  403738823                 0                        0               LSBK
  403738824                 0                        0               LSBK
  405234925                 0                        0               LSBK
  405234930                 0                        0               LSBK
  405234933                 0                        0               LSBK
  407157714                 25                      0.99             LSBK          100091800002115000
  407157715                 0                        0               LSBK          100091800002056000
  407157727                 0                        0               LSBK          100091800002269000
  407157730                 0                        0               LSBK          100091800002269000
  407160596                 0                        0               LSBK          100091800032415000
  407160651                 0                        0               LSBK          100032700001378000
  407160659                 30                      1.35             LSBK          100091800001526000
  407160661                 30                      1.35             LSBK          100091800001549000
  407160666                 30                       0               LSBK
  407160668                 25                      1.35             LSBK          100091800001603000
  407160671                 0                        0               LSBK          100091800001594000
  407160678                 0                        0               LSBK          100091800001639000
  407160682                 0                        0               LSBK          100091800001590000
  407160685                 30                      1.35             LSBK
  407160689                 0                        0               LSBK          100091800001668000
  402370632                 25                       0               LSBK
  402799363                 0                        0               LSBK
  408846528                 0                        0               LSBK          100010400353930000
  408846530                 0                        0               LSBK          100010400366337000
  408846531                 0                        0               LSBK          100010400368081000
  408846532                 0                        0               LSBK          100010400368476000
  408846533                 0                        0               LSBK          100010400368672000
  408846534                 0                        0               LSBK          100010400369355000
  408846535                 0                        0               LSBK          100010400369743000
  408846536                 0                        0               LSBK          100010400369744000
  408846537                 0                        0               LSBK          100010400369801000
  408846539                 0                        0               LSBK          100010401454318000
  408846540                 0                        0               LSBK          100010401454407000
  408846543                 0                        0               LSBK          100010402035251000
  408846544                 0                        0               LSBK          100010402035384000
  408846545                 0                        0               LSBK          100010402035449000
  408846546                 0                        0               LSBK          100010402035544000
  408846547                 0                        0               LSBK          100010402035733000
  408846548                 0                        0               LSBK          100010402035757000
  408846549                 0                        0               LSBK          100010402035846000
  408846550                 0                        0               LSBK          100010402035854000
  408846551                 0                        0               LSBK          100010402036095000
  408846552                 0                        0               LSBK          100010402036136000
  408846553                 0                        0               LSBK          100010402036269000
  408846554                 0                        0               LSBK          100010402036371000
  408846555                 0                        0               LSBK          100010402036457000
  408846559                 0                        0               LSBK          100010402036829000
  408846562                 0                        0               LSBK          100010402036847000
  408846563                 0                        0               LSBK          100010402036855000
  408846565                 0                        0               LSBK          100010402036942000
  408846566                 0                        0               LSBK          100010402036951000
  408846568                 0                        0               LSBK          100010402036999000
  408846571                 0                        0               LSBK          100010402037093000
  408846573                 0                        0               LSBK          100010402037154000
  408846575                 0                        0               LSBK          100010402037169000
  408846581                 0                        0               LSBK          100446800000006000
  408846583                 0                        0               LSBK          100010402037430000
  408846584                 0                        0               LSBK          100010402037431000
  408846585                 0                        0               LSBK          100010402037448000
  408846587                 0                        0               LSBK          100010402037526000
  408846589                 0                        0               LSBK          100010402037677000
  408846590                 0                        0               LSBK          100010402037689000
  408846591                 0                        0               LSBK          100010402037746000
  408846592                 0                        0               LSBK          100010402037760000
  408846593                 0                        0               LSBK          100010402037833000
  408846594                 0                        0               LSBK          100010402037837000
  408846595                 0                        0               LSBK          100010402037842000
  408846596                 0                        0               LSBK          100010402037866000
  408846597                 0                        0               LSBK          100010402037877000
  408846598                 0                        0               LSBK          100010402037885000
  408846599                 0                        0               LSBK          100010402037886000
  408846600                 0                        0               LSBK          100010402037916000
  408846602                 0                        0               LSBK          100010402037933000
  408846603                 0                        0               LSBK          100010402037991000
  408846604                 0                        0               LSBK          100010402038021000
  408846605                 0                        0               LSBK          100010402038052000
  408846606                 0                        0               LSBK          100010402038066000
  408846607                 0                        0               LSBK          100010402038072000
  408846608                 0                        0               LSBK          100010402038096000
  408846609                 0                        0               LSBK          100010402038114000
  408846611                 0                        0               LSBK          100010402038197000
  408846613                 0                        0               LSBK          100010402038265000
  408846614                 0                        0               LSBK          100010402038268000
  408846615                 0                        0               LSBK          100010402038278000
  408846616                 0                        0               LSBK          100010402038325000
  408846617                 0                        0               LSBK          100010402038376000
  408846618                 0                        0               LSBK          100010402038391000
  408846620                 0                        0               LSBK          100010402038506000
  408846621                 0                        0               LSBK          100010402038543000
  408846622                 0                        0               LSBK          100010402038585000
  409066553                 0                        0               LSBK          #000000000000000000
  409066586                 0                        0               LSBK          #000000000000000000
  409066595                 0                        0               LSBK          #000000000000000000
  409066603                 0                        0               LSBK          #000000000000000000
  409066604                 0                        0               LSBK          #000000000000000000
  409066606                 0                        0               LSBK          #000000000000000000
  409066607                 0                        0               LSBK          #000000000000000000
  409263616                 0                        0               LSBK          100162500010023000
  409263617                 0                        0               LSBK          100162500010106000
  409263618                 0                        0               LSBK          100162500010192000
  409263619                 0                        0               LSBK          100162500010273000
  409263620                 0                        0               LSBK          100162500010299000
  409263621                 25                       0               LSBK          100081700050293000
  409263622                 0                        0               LSBK          100224301000210000
  409263623                 0                        0               LSBK          100162500011315000
  409263624                 12                       0               LSBK          100162500024534000
  409263625                 0                        0               LSBK          100162500028794000
  409263626                 0                        0               LSBK          100162500029203000
  409263628                 0                        0               LSBK          100162500032549000
  409263629                 0                        0               LSBK          100162500035564000
  409263631                 0                        0               LSBK          100162500038501000
  409263632                 0                        0               LSBK          100162500043286000
  409263633                 0                        0               LSBK          100162500043539000
  409263634                 0                        0               LSBK          100162500048796000
  409263635                 0                        0               LSBK          100162500048868000
  409263636                 0                        0               LSBK          100162500051162000
  409263637                 0                        0               LSBK          100162500052627000
  409263640                 0                        0               LSBK          100162500053981000
  409263641                 25                       0               LSBK          100162500054162000
  409263643                 0                        0               LSBK          100162500055756000
  409263644                 25                       0               LSBK          100162500058873000
  409263645                 0                        0               LSBK          100162500059988000
  409263646                 0                        0               LSBK          100155800000294000
  409263649                 0                        0               LSBK          100162500062379000
  409263651                 0                        0               LSBK          100162500062807000
  409263652                 0                        0               LSBK          100162500063809000
  409263653                 0                        0               LSBK          100162500064095000
  409263654                 0                        0               LSBK          100162500064159000
  409263655                 0                        0               LSBK          100162500064288000
  409263656                 0                        0               LSBK          100162500064299000
  409263657                 0                        0               LSBK          100162500064486000
  409263660                 0                        0               LSBK          100162500065239000
  409263661                 0                        0               LSBK          100143500601220000
  409263662                 0                        0               LSBK          100162500066150000
  409263663                 0                        0               LSBK          100081700620001000
  409263664                 0                        0               LSBK          100162500067393000
  409263665                 0                        0               LSBK          100162500067706000
  409263666                 0                        0               LSBK          100162500067747000
  409263667                 0                        0               LSBK          100162500067930000
  409263668                 0                        0               LSBK          100162500068193000
  409263669                 0                        0               LSBK          100162500068299000
  409263672                 0                        0               LSBK          100162500069127000
  409263673                 0                        0               LSBK          100162500069461000
  409263675                 0                        0               LSBK          100312806120003000
  409263677                 0                        0               LSBK          100162500069784000
  409263678                 0                        0               LSBK          100162500069792000
  409263679                 0                        0               LSBK          100162500070115000
  409263680                 0                        0               LSBK          100162500070226000
  409263681                 0                        0               LSBK          100162500070329000
  409263683                 0                        0               LSBK          100162500070826000
  409263684                 25                       0               LSBK          100162500071036000
  409263685                 0                        0               LSBK          100162500071117000
  409263686                 25                       0               LSBK          100162500071135000
  409263689                 0                        0               LSBK          100197000104080000
  409263692                 0                        0               LSBK          100162500072068000
  409263693                 0                        0               LSBK          100162500072107000
  409263696                 0                        0               LSBK          100392499250000000
  409263697                 0                        0               LSBK          100162500072224000
  409263698                 0                        0               LSBK          100162500072237000
  409263699                 0                        0               LSBK          100162500072244000
  409263700                 0                        0               LSBK          100312806120005000
  409263701                 0                        0               LSBK          100162500072388000
  409263702                 0                        0               LSBK          100162500072396000
  409263703                 0                        0               LSBK          100162500072396000
  409263704                 0                        0               LSBK          100162500072408000
  409263705                 0                        0               LSBK          100162500072593000
  409263706                 0                        0               LSBK          100162500072600000
  409263707                 0                        0               LSBK          100170300296065000
  409263709                 25                       0               LSBK          100081700050276000
  409263710                 0                        0               LSBK          100170300296065000
  409263711                 0                        0               LSBK          100162500072888000
  409263712                 0                        0               LSBK          100162500072888000
  409263713                 0                        0               LSBK          100162500072958000
  409263714                 0                        0               LSBK          100162500072960000
  409263715                 0                        0               LSBK          100162500072982000
  409263716                 0                        0               LSBK          100162500073015000
  409263718                 0                        0               LSBK          100470900000003000
  409263720                 0                        0               LSBK          100113200073228000
  409263721                 0                        0               LSBK          100162500073348000
  409263722                 0                        0               LSBK          100162500073409000
  409263723                 25                       0               LSBK          100162500073427000
  409263724                 0                        0               LSBK          100242200060524000
  409263726                 25                       0               LSBK          100081700210012000
  409263727                 0                        0               LSBK          100162500073588000
  409263729                 0                        0               LSBK          100162500073665000
  409263730                 0                        0               LSBK          100162500073719000
  409263731                 0                        0               LSBK          100162500073736000
  409263732                 0                        0               LSBK          100162500073784000
  409263733                 0                        0               LSBK          100162500073786000
  409263734                 0                        0               LSBK          100162500073864000
  409263735                 0                        0               LSBK          100162500073892000
  409263736                 0                        0               LSBK          100162500073913000
  409263738                 0                        0               LSBK          100162500073937000
  409263739                 0                        0               LSBK          100162500073954000
  409263740                 0                        0               LSBK          100219000000182000
  409263741                 0                        0               LSBK          100162500074001000
  409263742                 0                        0               LSBK          100257100030060000
  409263743                 0                        0               LSBK          100198610000105000
  409263744                 0                        0               LSBK          100162500074019000
  409263745                 0                        0               LSBK          100162700022027000
  409263746                 0                        0               LSBK          100162500074095000
  409263747                 0                        0               LSBK          100162500074134000
  409263750                 0                        0               LSBK          100162500074250000
  409263753                 0                        0               LSBK          100162500074345000
  409263754                 0                        0               LSBK          100162500074371000
  409263756                 0                        0               LSBK          100162500074379000
  409263757                 0                        0               LSBK          100162500074415000
  409263758                 0                        0               LSBK          100162500074466000
  409263761                 0                        0               LSBK          100201500019456000
  409263763                 0                        0               LSBK          100162500074656000
  409263764                 0                        0               LSBK          100162500074682000
  409263765                 0                        0               LSBK          100162500074705000
  409263767                 0                        0               LSBK          100081700050264000
  409263768                 0                        0               LSBK          100162500074779000
  409263769                 0                        0               LSBK          100224301000206000
  409263770                 0                        0               LSBK          100162500074846000
  409263771                 0                        0               LSBK          100162500074916000
  409263772                 0                        0               LSBK          100392492100002000
  409263773                 0                        0               LSBK          100130101000092000
  409263775                 0                        0               LSBK          100162500074995000
  409263776                 0                        0               LSBK          100053620011098000
  409263778                 0                        0               LSBK          100162500075122000
  409263780                 0                        0               LSBK          100162500075197000
  409263781                 0                        0               LSBK          100162500075205000
  409263782                 0                        0               LSBK          100162500075217000
  409263783                 0                        0               LSBK          100162500075227000
  409263784                 0                        0               LSBK          100162500075260000
  409263785                 0                        0               LSBK          100162500075318000
  409263786                 0                        0               LSBK          100162500075327000
  409263788                 0                        0               LSBK          100162500075452000
  409263790                 0                        0               LSBK          100162500075521000
  409263791                 0                        0               LSBK          100162500075568000
  409263792                 0                        0               LSBK          100162500075616000
  409263794                 0                        0               LSBK          100162500075620000
  409263795                 0                        0               LSBK          100162500075636000
  409263796                 0                        0               LSBK          100162500075644000
  409263797                 0                        0               LSBK          100162500075701000
  409263798                 0                        0               LSBK          100162500075756000
  409263799                 0                        0               LSBK          100162500075757000
  409263800                 0                        0               LSBK          100162500075804000
  409263801                 0                        0               LSBK          100162500075839000
  409263802                 0                        0               LSBK          100162500075845000
  409263804                 0                        0               LSBK          100162500075882000
  409263805                 0                        0               LSBK          100162500075889000
  409263806                 25                       0               LSBK          100162500075894000
  409263808                 0                        0               LSBK          100162500075903000
  409263809                 25                       0               LSBK          100162500075906000
  409263810                 0                        0               LSBK          100162500075924000
  409263811                 0                        0               LSBK          100162500075946000
  409263812                 0                        0               LSBK          100384806062000000
  409263813                 0                        0               LSBK          100162500075983000
  409263815                 0                        0               LSBK          100162500076071000
  409263817                 25                       0               LSBK          100162500076109000
  409263818                 0                        0               LSBK          100162500076151000
  409263819                 0                        0               LSBK          100162500076179000
  409263820                 0                        0               LSBK          100162500076202000
  409263822                 0                        0               LSBK          100162500076305000
  409263823                 0                        0               LSBK          100162500076312000
  409263824                 0                        0               LSBK          100162500076325000
  409263825                 0                        0               LSBK          100162500076374000
  409263826                 0                        0               LSBK          100162500076388000
  409263829                 0                        0               LSBK          100162500076434000
  409263830                 0                        0               LSBK          100162500076436000
  409263831                 0                        0               LSBK          100273800100053000
  409263832                 0                        0               LSBK          100162500076490000
  409263834                 0                        0               LSBK          100162500076580000
  409263835                 0                        0               LSBK          100162500076650000
  409263836                 0                        0               LSBK          100081700050253000
  409263837                 0                        0               LSBK          100162500076720000
  409263838                 0                        0               LSBK          100146600002610000
  409263839                 0                        0               LSBK          100162500076777000
  409263840                 0                        0               LSBK          100081700050265000
  409263841                 0                        0               LSBK          100224301000208000
  409263843                 0                        0               LSBK          100162500076880000
  409263845                 0                        0               LSBK          100162500076948000
  409263846                 0                        0               LSBK          100212504000222000
  409263847                 0                        0               LSBK          100162500076964000
  409263848                 0                        0               LSBK          100085804915652000
  409263849                 0                        0               LSBK          100081700050258000
  409263850                 0                        0               LSBK          100162500077078000
  409263852                 0                        0               LSBK          100162500077112000
  409263853                 0                        0               LSBK          100162500077182000
  409263854                 0                        0               LSBK          100162500077264000
  409263855                 0                        0               LSBK          100081700050275000
  409263856                 0                        0               LSBK          100162500077275000
  409263858                 0                        0               LSBK          100162500077360000
  409263860                 0                        0               LSBK          100162500077379000
  409263862                 0                        0               LSBK          100162500077457000
  409263863                 0                        0               LSBK          100162500077460000
  409263864                 0                        0               LSBK          100162500077483000
  409263865                 0                        0               LSBK          100162500077500000
  409263867                 25                       0               LSBK          100081700050272000
  409263869                 0                        0               LSBK          100456500605220000
  409263872                 0                        0               LSBK          100162500077640000
  409263873                 0                        0               LSBK          100162500077715000
  409263874                 0                        0               LSBK          100162500077731000
  409263875                 25                       0               LSBK          100177013600020000
  409263876                 25                       0               LSBK          100177013600020000
  409263877                 25                       0               LSBK          100177013600020000
  409263878                 25                       0               LSBK          100177013600020000
  409263879                 0                        0               LSBK          100162500077867000
  409263880                 0                        0               LSBK          100434702060726000
  409263881                 0                        0               LSBK          100162500077882000
  409263882                 0                        0               LSBK          100162500077906000
  409263883                 30                       0               LSBK          100162500077914000
  409263884                 0                        0               LSBK          100162500077916000
  409263885                 0                        0               LSBK          100170300296066000
  409263886                 0                        0               LSBK          100162500077948000
  409263887                 0                        0               LSBK          100162500077964000
  409263888                 0                        0               LSBK          100162500077967000
  409263889                 0                        0               LSBK          100384806071400000
  409263890                 0                        0               LSBK          100162500078029000
  409263891                 0                        0               LSBK          100162500078088000
  409263892                 0                        0               LSBK          100162500078136000
  409263893                 25                       0               LSBK          100162500078169000
  409263894                 0                        0               LSBK          100162500078185000
  409263895                 0                        0               LSBK          100311900039200000
  409263896                 0                        0               LSBK          100162500078227000
  409263897                 0                        0               LSBK          100162500078283000
  409263898                 0                        0               LSBK          100162500078394000
  409263899                 0                        0               LSBK          100081400001064000
  409263900                 0                        0               LSBK          100162500078412000
  409263901                 0                        0               LSBK          100081700210012000
  409263902                 0                        0               LSBK          100162500078486000
  409263903                 0                        0               LSBK          100162500078500000
  409263904                 0                        0               LSBK          100162500078574000
  409263905                 0                        0               LSBK          100162500078579000
  409263906                 0                        0               LSBK          100162500078591000
  409263907                 0                        0               LSBK          100328400200603000
  409263908                 0                        0               LSBK          100162500078663000
  409263911                 0                        0               LSBK          100162500078775000
  409263912                 0                        0               LSBK          100162500078819000
  409263914                 0                        0               LSBK          100162500078930000
  409263916                 25                       0               LSBK          100162500079078000
  409263917                 0                        0               LSBK          100162500079089000
  409263918                 0                        0               LSBK          100162500079207000
  409263919                 0                        0               LSBK          100162500079222000
  409263921                 0                        0               LSBK          100162500079284000
  409263922                 25                       0               LSBK          100162500079316000
  409263924                 0                        0               LSBK          100162500079534000
  409263925                 0                        0               LSBK          100127599000000000
  409263926                 0                        0               LSBK          100224301000209000
  409263928                 0                        0               LSBK          100162500079841000
  409269907                 0                        0               LSBK
  409269909                 0                        0               LSBK
  409269911                 0                        0               LSBK
  409269913                 0                        0               LSBK
  409269914                 0                        0               LSBK
  409269915                 0                        0               LSBK
  409269917                 0                        0               LSBK
  409269918                 0                        0               LSBK
  409269921                 0                        0               LSBK
  409269924                 0                        0               LSBK
  409269926                 0                        0               LSBK
  409269927                 0                        0               LSBK
  409269928                 0                        0               LSBK
  409269929                 0                        0               LSBK
  409269930                 0                        0               LSBK
  409269932                 0                        0               LSBK
  409269934                 0                        0               LSBK
  409269938                 0                        0               LSBK
  409269940                 0                        0               LSBK
  409269943                 0                        0               LSBK
  409269945                 0                        0               LSBK
  409269946                 0                        0               LSBK
  409269947                 0                        0               LSBK
  409269950                 0                        0               LSBK
  409269952                 0                        0               LSBK
  409269953                 0                        0               LSBK
  409269954                 0                        0               LSBK
  409269956                 0                        0               LSBK
  409269957                 0                        0               LSBK
  409269958                 0                        0               LSBK
  409269959                 0                        0               LSBK
  409269960                 0                        0               LSBK
  409269961                 0                        0               LSBK
  409269962                 0                        0               LSBK
  409269963                 0                        0               LSBK
  409269964                 0                        0               LSBK
  409269965                 0                        0               LSBK
  409269967                 0                        0               LSBK
  409269968                 0                        0               LSBK
  409269969                 0                        0               LSBK
  409269972                 0                        0               LSBK
  409269974                 0                        0               LSBK
  409269976                 0                        0               LSBK
  409269977                 0                        0               LSBK
  409269978                 0                        0               LSBK
  409269981                 0                        0               LSBK
  409269982                 0                        0               LSBK
  409269986                 0                        0               LSBK
  409269987                 0                        0               LSBK
  409269988                 0                        0               LSBK
  409269989                 0                        0               LSBK
  409269990                 0                        0               LSBK
  409269992                 0                        0               LSBK
  409269993                 0                        0               LSBK
  409269994                 0                        0               LSBK
  409269996                 0                        0               LSBK
  409269997                 0                        0               LSBK
  409269998                 0                        0               LSBK
  409836763                 0                        0               LSBK
  409836769                 0                        0               LSBK
  409836771                 0                        0               LSBK
  409836777                 0                        0               LSBK
  409836779                 0                        0               LSBK
  409836781                 0                        0               LSBK
  409836782                 0                        0               LSBK
  409836797                 0                        0               LSBK
  409836804                 0                        0               LSBK
  409836823                 0                        0               LSBK
  409836831                 0                        0               LSBK
  409836838                 0                        0               LSBK
  410169339                 0                        0               LSBK          100131020601602000
  410169354                 0                        0               LSBK          100131020602814000
  410169355                 0                        0               LSBK          100131020602822000
  410388436                 0                        0               LSBK          100039306100131000
  410388437                 0                        0               LSBK          100039306110146000
  410388440                 0                        0               LSBK          100039306110149000
  410388441                 0                        0               LSBK          100039306110154000
  410388445                 0                        0               LSBK          100039306110152000
  410388446                 0                        0               LSBK          100039306110161000
  410388447                 0                        0               LSBK          100039306100093000
  410388449                 0                        0               LSBK          100039306100142000
  410388450                 0                        0               LSBK          100039306100120000
  410388451                 0                        0               LSBK          100039306110151000
  410388452                 0                        0               LSBK          100039306110157000
  410388455                 0                        0               LSBK          100039306090078000
  410388457                 0                        0               LSBK          100039306090068000
  410388460                 0                        0               LSBK          100039306100133000
  410388471                 0                        0               LSBK          100039306100131000
  410388474                 0                        0               LSBK          100039306110146000
  410388476                 0                        0               LSBK          100039306090037000
  410388486                 0                        0               LSBK          100039306100104000
  410388487                 0                        0               LSBK          100039306100104000
  410388489                 0                        0               LSBK          100039306100118000
  410388492                 0                        0               LSBK          100039306100129000
  410388493                 0                        0               LSBK          100039306100130000
  410388496                 0                        0               LSBK          100039306110149000
  410388502                 0                        0               LSBK          100077450200890000
  410388506                 0                        0               LSBK          100039306100130000
  410388508                 0                        0               LSBK          100039306110159000
  410388509                 0                        0               LSBK          100039320067068000
  410388512                 0                        0               LSBK          100039306100117000
  410388513                 0                        0               LSBK          100039306100132000
  410388516                 0                        0               LSBK          100039306100140000
  410389667                 0                        0               LSBK          #000000000000000000
  410389669                 0                        0               LSBK          #000000000000000000
  410389673                 0                        0               LSBK          #000000000000000000
  410389675                 0                        0               LSBK          #000000000000000000
  410389683                 0                        0               LSBK          #000000000000000000
  410389691                 0                        0               LSBK          #000000000000000000
  410389694                 0                        0               LSBK          #000000000000000000
  410389703                 0                        0               LSBK          #000000000000000000
  410389708                 0                        0               LSBK          #000000000000000000
  410389712                 0                        0               LSBK          #000000000000000000
  410389715                 0                        0               LSBK          #000000000000000000
  410389717                 0                        0               LSBK          #000000000000000000
  410389718                 0                        0               LSBK          #000000000000000000
  410389719                 0                        0               LSBK          #000000000000000000
  410389720                 0                        0               LSBK          #000000000000000000
  410389735                 30                       0               LSBK          #100051700184473677
  410389742                 0                        0               LSBK          #000000000000000000
  410389748                 0                        0               LSBK          #100030800600298157
  410389750                 0                        0               LSBK          #000000000000000000
  410389751                 0                        0               LSBK          #100112900000043137
  410389761                 0                        0               LSBK          #100134913100413807
  410389774                 0                        0               LSBK          #100283000000231189
  410389776                 0                        0               LSBK          #000000000000000000
  410621617                 0                        0               LSBK          100010400342531000
  410621619                 0                        0               LSBK          100010400346656000
  410621623                 0                        0               LSBK          100010400350553000
  410621625                 0                        0               LSBK          100010400350686000
  410621629                 25                       0               LSBK          100010400355788000
  410621631                 0                        0               LSBK          100010400356095000
  410621633                 0                        0               LSBK          100010400357100000
  410621635                 0                        0               LSBK          100010400357660000
  410621636                 0                        0               LSBK          100010400358179000
  410621637                 0                        0               LSBK          100010400358180000
  410621639                 0                        0               LSBK          100010400359903000
  410621640                 0                        0               LSBK          100010400362506000
  410621641                 0                        0               LSBK          100010400363439000
  410621642                 25                       0               LSBK          100010400363453000
  410621643                 25                       0               LSBK          100010400363453000
  410621644                 30                       0               LSBK          100010400363453000
  410621645                 25                       0               LSBK          100010400363453000
  410621646                 30                       0               LSBK          100010400363454000
  410621648                 0                        0               LSBK          100010400363722000
  410621650                 0                        0               LSBK          100010400364560000
  410621654                 0                        0               LSBK          100010400365824000
  410621661                 0                        0               LSBK          100010400366055000
  410621662                 0                        0               LSBK          100010400366158000
  410621663                 0                        0               LSBK          100010400367940000
  410621664                 0                        0               LSBK          100010400368551000
  410621665                 0                        0               LSBK          100010400369744000
  410621667                 0                        0               LSBK          100010400370915000
  410621668                 0                        0               LSBK          100010400372116000
  410621671                 0                        0               LSBK          100010400373780000
  410621672                 0                        0               LSBK          100010400373890000
  410621673                 0                        0               LSBK          100010400374446000
  410621677                 0                        0               LSBK          100010400376788000
  410621679                 0                        0               LSBK          100010400377322000
  410621681                 0                        0               LSBK          100010400377862000
  410621682                 0                        0               LSBK          100010400377864000
  410621683                 0                        0               LSBK          100010400377897000
  410621687                 0                        0               LSBK          100010400379443000
  410621691                 30                       0               LSBK          100010400380506000
  410621693                 0                        0               LSBK          100010400381150000
  410621694                 0                        0               LSBK          100010400381606000
  410621695                 0                        0               LSBK          100010400382562000
  410621698                 0                        0               LSBK          100010400383484000
  410621699                 0                        0               LSBK
  410621700                 0                        0               LSBK          100010400386570000
  410621701                 0                        0               LSBK          100010400386651000
  410621703                 0                        0               LSBK          100010400387883000
  410621706                 0                        0               LSBK          100010400389690000
  410621708                 0                        0               LSBK          100010400390142000
  410621709                 35                       0               LSBK          100010400390583000
  410621712                 0                        0               LSBK          100010400392942000
  410621714                 0                        0               LSBK          100010400396991000
  410621716                 0                        0               LSBK          100010401446993000
  410621717                 0                        0               LSBK          100010401446999000
  410621719                 0                        0               LSBK
  410621720                 0                        0               LSBK          100010401448761000
  410621721                 0                        0               LSBK          100010401448766000
  410621722                 0                        0               LSBK          100010401448935000
  410621723                 0                        0               LSBK          100010401448951000
  410621724                 0                        0               LSBK          100010401448961000
  410621727                 0                        0               LSBK          100010401448975000
  410621729                 0                        0               LSBK          100010401448995000
  410621730                 0                        0               LSBK          100010401448999000
  410621733                 0                        0               LSBK          100010401449042000
  410621735                 0                        0               LSBK          100010401449062000
  410621736                 0                        0               LSBK          100010401449064000
  410621737                 0                        0               LSBK          100010401449073000
  410621738                 0                        0               LSBK          100010401449075000
  410621741                 0                        0               LSBK          100392492550000000
  410621743                 0                        0               LSBK          100010401450350000
  410621744                 0                        0               LSBK          100010401450367000
  410621745                 0                        0               LSBK          100392495500000000
  410621746                 0                        0               LSBK          100010401451259000
  410621748                 0                        0               LSBK          100010401452679000
  410621749                 0                        0               LSBK          100430140060830000
  410621750                 0                        0               LSBK          100010401453004000
  410621752                 0                        0               LSBK          100010401453046000
  410621755                 0                        0               LSBK          100010401453679000
  410621756                 0                        0               LSBK          100010401454318000
  410621757                 0                        0               LSBK          100010401454501000
  410621758                 0                        0               LSBK          100010401454544000
  410621759                 0                        0               LSBK          100010401454545000
  410621760                 0                        0               LSBK          100010401454545000
  410621761                 0                        0               LSBK          100010401454639000
  410621762                 0                        0               LSBK          100010401455091000
  410621763                 0                        0               LSBK          100010401455202000
  410621765                 0                        0               LSBK          100010401455244000
  410621767                 0                        0               LSBK          100010401455990000
  410621769                 0                        0               LSBK          100010401456115000
  410621770                 0                        0               LSBK          100010401456142000
  410621773                 0                        0               LSBK          100010401456288000
  410621775                 0                        0               LSBK          100010401456562000
  410621779                 0                        0               LSBK          100010401457806000
  410621780                 0                        0               LSBK          100010401457822000
  410621781                 0                        0               LSBK          100010401457926000
  410621783                 0                        0               LSBK          100010401458030000
  410621784                 0                        0               LSBK          100010401458631000
  410621786                 0                        0               LSBK          100010401458698000
  410621787                 0                        0               LSBK          100010401458699000
  410621789                 0                        0               LSBK          100010401458735000
  410621790                 0                        0               LSBK          100010401458751000
  410621791                 0                        0               LSBK          100010401458765000
  410621792                 0                        0               LSBK          100010401459151000
  410621793                 0                        0               LSBK          100010401459554000
  410621794                 0                        0               LSBK          100010401459600000
  410621795                 0                        0               LSBK          100010401459651000
  410621796                 0                        0               LSBK          100010401459683000
  410621797                 0                        0               LSBK          100010402036496000
  410621798                 25                       0               LSBK          100157600000894000
  410621799                 0                        0               LSBK          100010402038037000
  410621800                 0                        0               LSBK          100010402038066000
  410621802                 25                       0               LSBK          100010402038277000
  410621803                 0                        0               LSBK          100010402038598000
  410621805                 0                        0               LSBK          100010402039103000
  410621806                 0                        0               LSBK          100141202039224000
  410621808                 0                        0               LSBK          100079800614808000
  410621809                 0                        0               LSBK          100128300608070000
  410621810                 0                        0               LSBK          100063300009341000
  410621811                 0                        0               LSBK          100259600004509000
  410621812                 0                        0               LSBK          100010402039897000
  410621813                 30                       0               LSBK          100293200001165000
  410621814                 0                        0               LSBK          100010402040011000
  410621816                 0                        0               LSBK          100010402040123000
  410621817                 0                        0               LSBK          100010402040481000
  410621818                 0                        0               LSBK          100078305400091000
  410621819                 0                        0               LSBK          100245100000069000
  410621824                 0                        0               LSBK          100010402041512000
  410621825                 0                        0               LSBK          100010402041512000
  410621826                 0                        0               LSBK          100010402041518000
  410621827                 0                        0               LSBK          100076970000301000
  410621829                 0                        0               LSBK          100259600000102000
  410621831                 0                        0               LSBK          100123500000103000
  410621833                 0                        0               LSBK          100157000200281000
  410621834                 0                        0               LSBK          100196700000003000
  410621835                 0                        0               LSBK          100194706080080000
  410621839                 0                        0               LSBK          100010402042467000
  410621840                 0                        0               LSBK          100010402042562000
  410621841                 0                        0               LSBK          100010402042694000
  410621843                 0                        0               LSBK          100275468860403000
  410621844                 30                       0               LSBK          100010402042982000
  410621850                 0                        0               LSBK          100010402043439000
  410621851                 0                        0               LSBK          100079800614845000
  410621852                 0                        0               LSBK          100137700000832000
  410621853                 0                        0               LSBK          100137700000832000
  410621855                 0                        0               LSBK          100115400060903000
  410621857                 0                        0               LSBK          100010402043839000
  410621858                 0                        0               LSBK          100010402043840000
  410621859                 0                        0               LSBK          100307800200657000
  410621861                 0                        0               LSBK          100010402043939000
  410621862                 0                        0               LSBK          100076970000296000
  410621863                 0                        0               LSBK          100010402043972000
  410621864                 0                        0               LSBK          100010402043973000
  410621866                 0                        0               LSBK          100063300009364000
  410621868                 0                        0               LSBK          100241302044074000
  410621871                 0                        0               LSBK          100010402044135000
  410621874                 0                        0               LSBK          100010402044193000
  410621875                 0                        0               LSBK          100010402044195000
  410621878                 0                        0               LSBK          100137700000850000
  410621879                 0                        0               LSBK          100123500000105000
  410621880                 0                        0               LSBK          100055600206100000
  410621881                 0                        0               LSBK          100010402044543000
  410621882                 0                        0               LSBK          100464802044637000
  410621885                 0                        0               LSBK          100275461760921000
  410621886                 0                        0               LSBK          100010402044803000
  410621887                 0                        0               LSBK          100010402044836000
  410621891                 0                        0               LSBK          100010402044934000
  410621893                 0                        0               LSBK          100010402044976000
  410621895                 0                        0               LSBK          100010402045133000
  410621896                 0                        0               LSBK          100115400061000000
  410621898                 0                        0               LSBK          100277407482681000
  410621899                 0                        0               LSBK          100010402045439000
  410621900                 0                        0               LSBK          100264000000111000
  410621901                 0                        0               LSBK          100010402045512000
  410621903                 0                        0               LSBK          100010402045562000
  410621905                 0                        0               LSBK          100196368001084000
  410621906                 0                        0               LSBK          100010402045902000
  410621907                 0                        0               LSBK          100010402045953000
  410621908                 0                        0               LSBK          100010402045955000
  410621910                 0                        0               LSBK          100010402046304000
  410621911                 0                        0               LSBK          100010402046309000
  410621912                 0                        0               LSBK          100010402046328000
  410638602                 0                        0               LSBK
  410638606                 25                      0.48             LSBK
  410638609                 0                        0               LSBK
  410638612                 0                        0               LSBK
  410638613                 0                        0               LSBK
  410638616                 25                      0.48             LSBK
  410638618                 0                        0               LSBK
  410638623                 25                      0.48             LSBK
  410638632                 12                       0               LSBK
  410638641                 0                        0               LSBK
  410638645                 25                      0.48             LSBK
  410638654                 25                      0.48             LSBK
  410638657                 0                        0               LSBK
  410638661                 25                      0.48             LSBK
  410638662                 0                        0               LSBK
  410638664                 25                      0.48             LSBK
  410638670                 0                        0               LSBK
  410638671                 0                        0               LSBK
  410638674                 30                       0               LSBK
  410638675                 25                      0.48             LSBK
  410638678                 25                      0.48             LSBK
  410638680                 25                      0.48             LSBK
  410638685                 25                       0               LSBK
  410638686                 25                      0.48             LSBK
  410638690                 0                        0               LSBK
  410638691                 0                        0               LSBK
  410638694                 25                      0.58             LSBK
  410638715                 0                        0               LSBK
  410638716                 0                        0               LSBK
  410638717                 0                        0               LSBK
  410638723                 0                        0               LSBK
  410638724                 25                      0.48             LSBK
  410638727                 0                        0               LSBK
  410638728                 25                      0.48             LSBK
  410638732                 0                        0               LSBK
  410638736                 25                      0.48             LSBK
  410638740                 0                        0               LSBK
  410638742                 25                      0.48             LSBK
  410638746                 0                        0               LSBK
  410638753                 0                        0               LSBK
  410638754                 25                      0.48             LSBK
  410638755                 0                        0               LSBK
  410638756                 0                        0               LSBK
  410638763                 0                        0               LSBK
  410638773                 25                      0.48             LSBK
  410638775                 22                      0.35             LSBK
  410638776                 0                        0               LSBK
  410638781                 25                      0.48             LSBK
  410638784                 25                      0.48             LSBK
  410638793                 0                        0               LSBK
  410638794                 0                        0               LSBK
  410638809                 25                      0.48             LSBK
  410638811                 25                      0.48             LSBK
  410638817                 30                       0               LSBK
  410638820                 0                        0               LSBK
  410638824                 0                        0               LSBK
  410638829                 0                        0               LSBK
  410638833                 25                      0.48             LSBK
  410638836                 25                      0.48             LSBK
  410638837                 0                        0               LSBK
  410638838                 0                        0               LSBK
  410645004                 25                      0.61             LSBK
  410645006                 25                      0.61             LSBK
  410645007                 25                      0.61             LSBK
  410645008                 0                        0               LSBK
  410645009                 25                      0.61             LSBK
  410645010                 25                      0.61             LSBK
  410645013                 25                      0.68             LSBK
  410645015                 25                      0.61             LSBK
  410645016                 25                      0.61             LSBK
  410645017                 25                      0.61             LSBK
  410645018                 0                        0               LSBK
  410645019                 0                        0               LSBK
  410645020                 0                        0               LSBK
  410645021                 25                      0.61             LSBK
  410645023                 0                        0               LSBK
  410645024                 25                      0.61             LSBK
  410645027                 25                      0.61             LSBK
  410645029                 25                      0.61             LSBK
  403526574                 0                        0               LSBK
  403659586                 0                        0               LSBK          100083500009623000
  405492270                 0                        0               LSBK          100034200002558000
  405492275                 0                        0               LSBK          100034200002613000
  405629760                 0                        0               LSBK          100162500045544000
  405939061                 0                        0               LSBK          100072606010351000
  405939062                 0                        0               LSBK          100072606010351000
  405939067                 0                        0               LSBK          100072606010352000
  405939068                 0                        0               LSBK          100072606010353000
  405939070                 0                        0               LSBK          100072606010353000
  405939071                 0                        0               LSBK          100072606010353000
  405939081                 0                        0               LSBK          100072606010356000
  405939083                 0                        0               LSBK          100072606010357000
  405939084                 0                        0               LSBK          100072606010357000
  405939091                 0                        0               LSBK          100072606010359000
  405939100                 0                        0               LSBK          100072606010361000
  405939118                 0                        0               LSBK          100072606010367000
  405939119                 0                        0               LSBK          100072606010367000
  405939120                 0                        0               LSBK          100072606010367000
  405939122                 0                        0               LSBK          100072606010367000
  405939145                 0                        0               LSBK          100072606010373000
  405939153                 0                        0               LSBK          100072606010413000
  405939154                 0                        0               LSBK          100072606010413000
  405939160                 0                        0               LSBK          100072606010414000
  405939163                 0                        0               LSBK          100072606010415000
  405939168                 0                        0               LSBK          100072606010416000
  405939172                 0                        0               LSBK          100072606010417000
  405939173                 0                        0               LSBK          100072606010417000
  405939177                 0                        0               LSBK          100072606010418000
  405939263                 0                        0               LSBK          100072606010444000
  405939264                 0                        0               LSBK          100072606010445000
  405939265                 0                        0               LSBK          100072606010445000
  405939268                 0                        0               LSBK          100072606010447000
  405939270                 0                        0               LSBK          100072606010448000
  405939271                 0                        0               LSBK          100072606010448000
  405939273                 0                        0               LSBK          100072606010449000
  405939275                 0                        0               LSBK          100072606010449000
  406600426                 0                        0               LSBK          100162500046607000
  406600461                 0                        0               LSBK          100162500051649000
  407676010                 0                        0               LSBK          100034200057074000
  407800859                 0                        0               LSBK
  407800895                 25                       0               LSBK
  408419585                 0                        0               LSBK
  408509858                 0                        0               LSBK          100162500035628000
  408509866                 25                      1.04             LSBK          100162500062627000
  408509881                 25                      0.8              LSBK          100162500065697000
  408509882                 0                        0               LSBK          100162500065771000
  408509889                 0                        0               LSBK          100162500066582000
  408509890                 25                      0.99             LSBK          100162500066970000
  408509894                 25                      0.75             LSBK          100162500067676000
  408509896                 0                        0               LSBK          100162500068125000
  408509898                 0                        0               LSBK          100162500068245000
  408509900                 0                        0               LSBK          100162500068403000
  408509901                 0                        0               LSBK          100162500068403000
  408509902                 0                        0               LSBK          100162500068403000
  408509909                 0                        0               LSBK          100207100000171000
  408509911                 0                        0               LSBK          100162500069416000
  408509917                 25                      1.13             LSBK          100162500069639000
  408509923                 0                        0               LSBK          100162500069811000
  408509924                 0                        0               LSBK          100162500069817000
  408509927                 0                        0               LSBK          100162500070128000
  408509931                 0                        0               LSBK          100162500070286000
  408509932                 0                        0               LSBK          100162500070317000
  408509934                 0                        0               LSBK          100162500070345000
  408509940                 0                        0               LSBK          100224301000201000
  408509941                 0                        0               LSBK          100162500070839000
  408509942                 0                        0               LSBK          100162500070890000
  408509948                 0                        0               LSBK          100162500071032000
  408509952                 0                        0               LSBK          100162500071196000
  408509956                 0                        0               LSBK          100361501000111000
  408509958                 0                        0               LSBK          100162500071373000
  408509968                 0                        0               LSBK          100162500071731000
  408509983                 0                        0               LSBK          100162500072138000
  408509990                 25                      0.96             LSBK          100081700050290000
  408509993                 0                        0               LSBK          100170300296062000
  408509994                 0                        0               LSBK          100224301000201000
  408509996                 0                        0               LSBK          100162500072421000
  408510001                 0                        0               LSBK          100162500072520000
  408510002                 0                        0               LSBK          100162500072521000
  408510013                 0                        0               LSBK          100081700050264000
  408510014                 0                        0               LSBK          100162500072746000
  408510016                 0                        0               LSBK          100162500072845000
  408510018                 25                      1.04             LSBK          100162500072897000
  408510023                 0                        0               LSBK          100081700050276000
  408510024                 25                      0.93             LSBK          100162500073097000
  408510028                 0                        0               LSBK          100212504000271000
  408510033                 0                        0               LSBK          100162500073284000
  408510039                 0                        0               LSBK          100201500022720000
  408510044                 25                      1.04             LSBK          100162500073638000
  408510045                 0                        0               LSBK          100162500073744000
  408510046                 25                      1.04             LSBK          100162500073752000
  408510049                 0                        0               LSBK          100162500073937000
  408510050                 0                        0               LSBK          100162500073975000
  408510054                 0                        0               LSBK          100162500074196000
  408510055                 0                        0               LSBK          100162500074228000
  408846516                 0                        0               LSBK          100010400295987000
  408846517                 0                        0               LSBK          100010400299779000
  408846518                 0                        0               LSBK          100010400302404000
  408846521                 0                        0               LSBK          100010400349490000
  408846522                 0                        0               LSBK          100010400349720000
  408846523                 0                        0               LSBK          100010400349913000
  408846524                 0                        0               LSBK          100010400350382000
  408846525                 0                        0               LSBK          100010400351221000
  408846526                 0                        0               LSBK          100010400353419000
  408846527                 0                        0               LSBK          100010400353897000
  409605007                 0                        0               LSBK          100162500028202000
  410282222                 0                        0               LSBK
  410282226                 0                        0               LSBK
  410282227                 25                       0               LSBK
  410282231                 0                        0               LSBK
  407265535                 0                        0               LSBK         1000703-0000338368-1
  407265621                 0                        0               LSBK         1000703-0000361777-3
  407265640                 0                        0               LSBK         1000703-0000362424-1
  407265648                 0                        0               LSBK         1000703-0000362707-9
  407265738                 0                        0               LSBK         1000703-0000365131-9
  407537392                 0                        0               LSBK          100256014000455000
  408034959                 0                        0               LSBK          100074800804060000
  408233953                 0                        0               LSBK          100071000100330000
  408233958                 0                        0               LSBK          100071000100360000
  410282211                 0                        0               LSBK
  410282212                 12                       0               LSBK
  410282213                 0                        0               LSBK
  410282214                 0                        0               LSBK
  410282215                 0                        0               LSBK
  410282216                 0                        0               LSBK
  410282217                 30                       0               LSBK
  410282218                 0                        0               LSBK
  410282219                 0                        0               LSBK
  410282220                 0                        0               LSBK
  410282224                 0                        0               LSBK
  410282225                 0                        0               LSBK
  410282228                 0                        0               LSBK
  410282229                 0                        0               LSBK
  410282230                 0                        0               LSBK
  405773266                 0                        0               LSBK          100337000000000000
  406600787                 0                        0               LSBK          100079801210592000
  408867754                 0                        0               LSBK
  408879521                 25                       0               LSBK
  408879539                 25                       0               LSBK
  408879542                 30                       0               LSBK
  408879561                 30                      0.61             LSBK
  408879591                 0                        0               LSBK
  408879597                 30                      0.66             LSBK
  408879628                 30                       0               LSBK
  408879630                 30                       0               LSBK
  408879632                 0                        0               LSBK
  409101911                 0                        0               LSBK          100134001100125000
  409107591                 0                        0               LSBK          100013700039601000
  409107602                 0                        0               LSBK          100013700039650000
  409107604                 0                        0               LSBK          100013700039658000
  409107605                 0                        0               LSBK          100013700039660000
  409107614                 0                        0               LSBK          100013700039672000
  409107615                 0                        0               LSBK          100013700039674000
  409107621                 0                        0               LSBK          100013700039680000
  409107622                 0                        0               LSBK          100013700039680000
  409107630                 0                        0               LSBK          100013700039699000
  409107643                 0                        0               LSBK          100013700063221000
  409107665                 0                        0               LSBK          100013700063324000
  409107668                 25                       0               LSBK          100013700063337000
  409107675                 0                        0               LSBK          100013700063346000
  409107681                 0                        0               LSBK          100013700063358000
  409269971                 0                        0               LSBK
  409269980                 0                        0               LSBK
  409269984                 0                        0               LSBK
  409360267                 0                        0               LSBK          100175200003056000
  409360272                 0                        0               LSBK          100175200003068000
  409360273                 0                        0               LSBK          100175200003057000
  409360287                 0                        0               LSBK          100175200003065000
  409360293                 0                        0               LSBK          100175200003066000
  409360297                 0                        0               LSBK          100175200003066000
  409579519                 0                        0               LSBK          100074800264063000
  409591581                 0                        0               LSBK          M100133700016819461
  409591639                 0                        0               LSBK          M100133700016544952
  409591649                 0                        0               LSBK          M100133700016563408
  409591655                 0                        0               LSBK          M100015700071591271
  409591660                 0                        0               LSBK          M100015700072450964
  409591668                 0                        0               LSBK          M100015700071932509
  409591669                 0                        0               LSBK          M100015700072707140
  409591696                 0                        0               LSBK          M100133700016461124
  409591702                 0                        0               LSBK          M100133700016718176
  409591710                 0                        0               LSBK          M100133700016013669
  409591721                 0                        0               LSBK          M100133700016734850
  409593361                 0                        0               LSBK          M100133700015979258
  409593367                 0                        0               LSBK          M100015700069550404
  409650652                 30                      0.48             LSBK         1000703-0000405965-2
  409650656                 30                      0.54             LSBK         1000703-0000410045-6
  409650658                 30                      1.1              LSBK         1000703-0000410891-3
  409650660                 30                      0.48             LSBK         1000703-0000411542-1
  409650663                 12                      0.4              LSBK         1000703-0000412214-6
  409650664                 25                      0.42             LSBK         1000703-0000412655-0
  409650677                 30                      0.96             LSBK         1000703-0000416159-9
  409650681                 30                      0.57             LSBK         1000703-0000416739-8
  409650688                 25                      0.71             LSBK         1000703-0000419859-1
  409829021                 0                        0               LSBK          M100211500000012213
  409829022                 0                        0               LSBK          M100128500010011199
  409829023                 0                        0               LSBK          M100070414060512015
  409829029                 0                        0               LSBK          M100039221151060071
  409829030                 0                        0               LSBK          M100098500040270191
  409829031                 0                        0               LSBK          M100230500010408259
  409829032                 30                       0               LSBK          M100062701320374479
  409829036                 0                        0               LSBK          M100378400000006662
  409829038                 0                        0               LSBK          M100015700072930528
  409829041                 0                        0               LSBK          M100115400060900547
  409829042                 0                        0               LSBK          M100063206268000028
  409829043                 0                        0               LSBK          M100133700012375567
  409829046                 0                        0               LSBK          M100133700013712917
  409829048                 0                        0               LSBK          M100015700062047077
  409829049                 0                        0               LSBK          M100133700016505003
  409829050                 0                        0               LSBK          M100015700073833085
  409829052                 0                        0               LSBK          M100015700070854753
  409829053                 0                        0               LSBK          M100133700017239198
  409829056                 0                        0               LSBK          M100133700015763652
  409833569                 0                        0               LSBK          100062700110435000
  409833574                 0                        0               LSBK          100062700110961000
  409833575                 0                        0               LSBK          100062700110962000
  409833580                 0                        0               LSBK          100062701320382000
  409833588                 30                       0               LSBK          100062701323261000
  409833589                 30                       0               LSBK          100062701323261000
  409833591                 25                      0.53             LSBK          100062701323261000
  409833598                 0                        0               LSBK          100062701323262000
  409833600                 0                        0               LSBK          100062701323263000
  409833604                 0                        0               LSBK          100062701323264000
  409833612                 0                        0               LSBK          100062700310250000
  409833629                 0                        0               LSBK          100062700320500000
  409833636                 0                        0               LSBK          100062700320900000
  409833644                 0                        0               LSBK          100062700450111000
  409833646                 0                        0               LSBK          100062700450112000
  409833656                 30                      0.61             LSBK          100062700450625000
  409833668                 0                        0               LSBK          100062700452006000
  409833672                 0                        0               LSBK          100062700452701000
  409866731                 0                        0               LSBK          100074800231060000
  410050888                 0                        0               LSBK          100071000100379000
  410057485                 0                        0               LSBK          M100275600101325317
  410057487                 0                        0               LSBK          M100015700072880061
  410057489                 0                        0               LSBK          M100463906100011457
  410057490                 0                        0               LSBK          M100015700073436855
  410057492                 0                        0               LSBK          M100284939610030037
  410057497                 0                        0               LSBK          M100133700016594247
  410057499                 0                        0               LSBK          M100133700017145585
  410057504                 0                        0               LSBK          M100133700016891577
  410057507                 0                        0               LSBK          M100015700073835999
  410057509                 0                        0               LSBK          M100015700072179803
  410057510                 0                        0               LSBK          M100015700073295384
  410057516                 0                        0               LSBK          M100133700016671904
  410057519                 0                        0               LSBK          M100015700074098605
  410057521                 0                        0               LSBK          M100133700016249792
  410057522                 0                        0               LSBK          M100015700065343085
  410057523                 0                        0               LSBK          M100015700074092897
  410057524                 0                        0               LSBK          M100133700016674882
  410057525                 0                        0               LSBK          M100015700073017077
  410057526                 0                        0               LSBK          M100015700073679595
  410057527                 0                        0               LSBK          M100015700073825925
  410057528                 0                        0               LSBK          M100015700074346962
  410057529                 0                        0               LSBK          M100133700017396576
  410057535                 0                        0               LSBK          M100133700016199674
  410057537                 0                        0               LSBK          M100015700069499545
  410057541                 0                        0               LSBK          M100015700073962298
  410057542                 0                        0               LSBK          M100015700074077971
  410057546                 0                        0               LSBK          M100015700074220803
  410057547                 0                        0               LSBK          M100015700074243888
  410057549                 0                        0               LSBK          M100015700067849527
  410057552                 0                        0               LSBK          M100133700015560249
  410057553                 0                        0               LSBK          M100015700062840927
  410057555                 0                        0               LSBK          M100133700017571368
  410057556                 0                        0               LSBK          M100015700074555562
  410116834                 0                        0               LSBK          100256014000624000
  410116837                 0                        0               LSBK          100256014000626000
  410116843                 0                        0               LSBK          100256014000629000
  410116870                 0                        0               LSBK          100256014000638000
  410116872                 0                        0               LSBK          100256014000639000
  410116874                 0                        0               LSBK          100256014000640000
  410117653                 0                        0               LSBK
  410117660                 0                        0               LSBK
  410117662                 0                        0               LSBK
  410117663                 0                        0               LSBK
  410117669                 0                        0               LSBK
  410117674                 0                        0               LSBK
  410117675                 0                        0               LSBK
  410117680                 0                        0               LSBK
  410117683                 0                        0               LSBK
  410117689                 0                        0               LSBK
  410117690                 0                        0               LSBK
  410117691                 0                        0               LSBK
  410117694                 0                        0               LSBK
  410117701                 0                        0               LSBK
  410117710                 0                        0               LSBK
  410117712                 0                        0               LSBK
  410117713                 0                        0               LSBK
  410117718                 0                        0               LSBK
  410117722                 0                        0               LSBK
  410117730                 0                        0               LSBK
  410117740                 0                        0               LSBK
  410117746                 0                        0               LSBK
  410117747                 0                        0               LSBK
  410117757                 0                        0               LSBK
  410117760                 0                        0               LSBK
  410117763                 0                        0               LSBK
  410117765                 0                        0               LSBK
  410117767                 0                        0               LSBK
  410117773                 0                        0               LSBK
  410117774                 0                        0               LSBK
  410117775                 0                        0               LSBK
  410117779                 0                        0               LSBK
  410117783                 0                        0               LSBK
  410117789                 0                        0               LSBK
  410117790                 0                        0               LSBK
  410117798                 0                        0               LSBK
  410117805                 0                        0               LSBK
  410117810                 0                        0               LSBK
  410117824                 0                        0               LSBK
  410117826                 0                        0               LSBK
  410169312                 0                        0               LSBK          100131020600126000
  410169313                 0                        0               LSBK          100131020600245000
  410169317                 0                        0               LSBK          100131020600426000
  410169321                 0                        0               LSBK          100131020600543000
  410169323                 0                        0               LSBK          100131020600608000
  410169328                 0                        0               LSBK          100131020601042000
  410169329                 0                        0               LSBK          100131020601088000
  410169332                 0                        0               LSBK          100131020601171000
  410169335                 30                       0               LSBK          100131020601343000
  410169341                 25                       0               LSBK          100131020601658000
  410169344                 0                        0               LSBK          100131020601731000
  410169353                 0                        0               LSBK          100131020602609000
  410239102                 25                      0.68             LSBK          100052615108799000
  410239165                 30                      0.68             LSBK          100052624260463000
  410282519                 0                        0               LSBK          M100015700074322740
  410282521                 0                        0               LSBK          M100133700016351945
  410282528                 0                        0               LSBK          M100133700016352083
  410282529                 0                        0               LSBK          M100133700017633069
  410282559                 0                        0               LSBK          M100133700017725394
  410282561                 0                        0               LSBK          M100133700017725485
  410282562                 0                        0               LSBK          M100015700074458049
  410282590                 0                        0               LSBK          M100133700017477467
  410282593                 0                        0               LSBK          M100133700017445720
  410282594                 0                        0               LSBK          M100015700074214020
  410282632                 0                        0               LSBK          M100015700073866796
  410282639                 0                        0               LSBK          M100133700017764724
  410282644                 0                        0               LSBK          M100015700074584661
  410282647                 0                        0               LSBK          M100133700017865067
  410282653                 0                        0               LSBK          M100133700017943997
  410282662                 0                        0               LSBK          M100133700016505979
  410282677                 0                        0               LSBK          M100313000000000059
  410282722                 0                        0               LSBK          M100133700017258941
  410282731                 0                        0               LSBK          M100098900060940915
  410282734                 0                        0               LSBK          M100098900060940576
  410282738                 0                        0               LSBK          M100133700016991989
  410282741                 0                        0               LSBK          M100015700073427946
  410282756                 0                        0               LSBK          M100133700017663579
  410282759                 0                        0               LSBK          M100015700074060134
  410282770                 0                        0               LSBK          M100133700017365241
  410282771                 0                        0               LSBK          M100133700017369805
  410282773                 0                        0               LSBK          M100133700016505763
  410282795                 0                        0               LSBK          M100133700017259766
  410282796                 0                        0               LSBK          M100133700016675244
  410282798                 0                        0               LSBK          M100133700017218713
  410282803                 0                        0               LSBK          M100133700017539050
  410282805                 0                        0               LSBK          M100015700074091550
  410376689                 0                        0               LSBK          100074800270063000
  410388462                 0                        0               LSBK          100039306110169000
  410388463                 0                        0               LSBK          100039306110147000
  410388469                 0                        0               LSBK          100039320061529000
  410388485                 0                        0               LSBK          100039306110149000
  410388490                 0                        0               LSBK          100039306100122000
  410388498                 0                        0               LSBK          100039306110158000
  410388515                 0                        0               LSBK          100039306100132000
  410388517                 0                        0               LSBK          100039306100137000
  410543602                 0                        0               LSBK          100077910007141000
  410621614                 0                        0               LSBK          100010400335356000
  410621669                 0                        0               LSBK          100010400373580000
  410621692                 0                        0               LSBK          100010400381003000
  410621725                 0                        0               LSBK          100010401448961000
  410621754                 0                        0               LSBK          100010401453429000
  410621766                 0                        0               LSBK          100010401455936000
  410621771                 0                        0               LSBK          100010401456228000
  410621778                 0                        0               LSBK          100010401457721000
  410621801                 0                        0               LSBK          100010402038193000
  410621821                 0                        0               LSBK          100177068100023000
  410621837                 0                        0               LSBK          100067500062242000
  410621842                 0                        0               LSBK          100010402042784000
  410621846                 0                        0               LSBK          100063300020035000
  410621849                 0                        0               LSBK          100246800000164000
  410621856                 25                       0               LSBK          100010402043796000
  410621872                 0                        0               LSBK          100033400000688000
  410638737                 0                        0               LSBK
  410638750                 30                       0               LSBK
  410638767                 0                        0               LSBK
  410677530                 0                        0               LSBK          M100133700017539928
  410677532                 0                        0               LSBK          M100133700006729829
  410677538                 0                        0               LSBK          M100109500400027899
  410677555                 0                        0               LSBK          M100015700074511813
  410677559                 0                        0               LSBK          M100098900060918093
  410677610                 0                        0               LSBK          M100165952990747207
  410677617                 0                        0               LSBK          M100165955615917808
  410677635                 0                        0               LSBK          M100070410611060017
  410677648                 0                        0               LSBK          M100039263439417590
  410677653                 0                        0               LSBK          M100098900061123347
  410677662                 0                        0               LSBK          M100133700017416986
  410677676                 0                        0               LSBK          M100133700017576268
  410677690                 0                        0               LSBK          M100133700017938567
  410677694                 0                        0               LSBK          M100133700017936215
  410677697                 0                        0               LSBK          M100133700018334279
  410677698                 0                        0               LSBK          M100133700017135461
  410677700                 0                        0               LSBK          M100133700017865307
  410677705                 0                        0               LSBK          M100015700074810983
  410677723                 0                        0               LSBK          M100133700017676696
  410677728                 0                        0               LSBK          M100015700074982923
  410677735                 0                        0               LSBK          M100133700018036742
  410677738                 0                        0               LSBK          M100133700018049216
  410677762                 0                        0               LSBK          M100133700018127061
  410677766                 0                        0               LSBK          M100133700018330384
  410677767                 0                        0               LSBK          M100133700017715338
  410677772                 0                        0               LSBK          M100133700018166069
  410677773                 0                        0               LSBK          M100133700017759773
  410677788                 0                        0               LSBK          M100133700018199797
  410677797                 0                        0               LSBK          M100133700018274392
  410677807                 0                        0               LSBK          M100133700018325772
  410677816                 0                        0               LSBK          M100133700018587785
  410677820                 0                        0               LSBK          M100015700075866752
  410677822                 0                        0               LSBK          M100133700018414105
  410677826                 0                        0               LSBK          M100133700018461494
  410677827                 0                        0               LSBK          M100133700018592116
  410677833                 0                        0               LSBK          M100133700018640253
  500502050                 30                       0               LSBK          100037000000152000
  500506126                 0                        0               LSBK          100030900100146000
  500517604                 0                        0               LSBK          100256014000376000
  500549845                 30                       0               LSBK          100142000000197000
  500572025                 0                        0               LSBK          100145900029050000
  500615841                 0                        0               LSBK          100353005110400000
  500666371                 0                        0               LSBK          100256014000469000
  500716484                 0                        0               LSBK          100077600000078000
  500718943                 0                        0               LSBK          100275467660223000
  500740789                 30                       0               LSBK          100030900100150000
  500754940                 0                        0               LSBK          100274686777093000
  500761031                 0                        0               LSBK          100076800000171000
  500761505                 0                        0               LSBK          100030900100207000
  500762120                 0                        0               LSBK          100040300420604000
  500764761                 0                        0               LSBK          100030900100206000
  500765005                 0                        0               LSBK          100274686777094000
  500765917                 0                        0               LSBK          100059700002100000
  500767116                 0                        0               LSBK          100079000000071000
  500767697                 0                        0               LSBK          100070706050090000
  500770082                 0                        0               LSBK          100188601000121000
  500773826                 0                        0               LSBK          100030200449001000
  500773967                 0                        0               LSBK          100101310060500000
  500774108                 0                        0               LSBK          100029500009384000
  500774161                 0                        0               LSBK          100059759600001000
  500775069                 0                        0               LSBK          100256014000534000
  500775315                 0                        0               LSBK          100206310006395000
  500775970                 0                        0               LSBK          100065400000004000
  500776994                 0                        0               LSBK          100101310060500000
  500777332                 0                        0               LSBK          100188601000122000
  500778325                 0                        0               LSBK          100357060002537000
  500778856                 0                        0               LSBK          100030900100209000
  500779333                 0                        0               LSBK          100063100077132000
  500779763                 0                        0               LSBK          100256014000550000
  500780469                 0                        0               LSBK          100256014000549000
  500781224                 0                        0               LSBK          100030900100212000
  500782382                 0                        0               LSBK          100353006062000000
  500782644                 0                        0               LSBK          100256014000546000
  500783333                 0                        0               LSBK          100188601000123000
  500783498                 0                        0               LSBK          100246901000379000
  500783763                 0                        0               LSBK          100464000090611000
  500783794                 0                        0               LSBK          100340000150445000
  500784059                 0                        0               LSBK          100274686777092000
  500784802                 0                        0               LSBK          100101300000017000
  500785000                 0                        0               LSBK          100353006061500000
  500785750                 0                        0               LSBK          100059758500002000
  500785919                 0                        0               LSBK          100464000010611000
  500786238                 0                        0               LSBK          100256014000550000
  500792683                 0                        0               LSBK          100353006062600000
  500792779                 0                        0               LSBK          100256014000560000
  500793137                 0                        0               LSBK          100050400760014000
  500794820                 0                        0               LSBK          100057600000200000
  500797216                 0                        0               LSBK          100059727500001000
  500797646                 0                        0               LSBK          100063100077962000
  500797908                 0                        0               LSBK          100256014000561000
  500799391                 0                        0               LSBK          100079000000074000
  500800813                 0                        0               LSBK          100419600000126000
  500801941                 0                        0               LSBK          100079000000071000
  500802273                 0                        0               LSBK          100256014000566000
  500802311                 0                        0               LSBK          100215800000528000
  500803275                 0                        0               LSBK          100050400760014000
  500803842                 0                        0               LSBK          100103100071914000
  500804423                 0                        0               LSBK          100256014000546000
  500805410                 0                        0               LSBK          100077600000082000
  500805539                 0                        0               LSBK          100217410000005000
  500805704                 0                        0               LSBK          100256014000569000
  500806318                 0                        0               LSBK          100139402000011000
  500806482                 0                        0               LSBK          100377650000052000
  500806872                 0                        0               LSBK           10021800000188600
  500807013                 0                        0               LSBK          100353006070500000
  500807312                 0                        0               LSBK          100256014000570000
  500808920                 0                        0               LSBK          100079000000072000
  500810605                 0                        0               LSBK          100059756100000000
  500811586                 0                        0               LSBK          100353006062900000
  500812118                 0                        0               LSBK          100091805008121000
  500812336                 0                        0               LSBK          100274686777096000
  500814901                 0                        0               LSBK          100353006071700000
  500814972                 0                        0               LSBK          100139402000014000
  500817603                 0                        0               LSBK          100137306070030000
  500817743                 25                       0               LSBK          100077450200681000
  500818467                 0                        0               LSBK          100139402000011000
  500818772                 0                        0               LSBK          100323800000104000
  500819804                 0                        0               LSBK          100275500000052000
  500821226                 0                        0               LSBK          100353006072000000
  500821526                 0                        0               LSBK          100232301120033000
  500823752                 0                        0               LSBK          100414001000174000
  500824735                 0                        0               LSBK          100256014000585000
  500825559                 0                        0               LSBK          100256014000585000
  500825615                 0                        0               LSBK          100139402000020000
  500825918                 0                        0               LSBK          100139402000017000
  500826817                 0                        0               LSBK          100033700003077000
  500826938                 0                        0               LSBK          100444400001106000
  500827550                 0                        0               LSBK          100079000000009000
  500828086                 0                        0               LSBK          100443903708040000
  500828380                 0                        0               LSBK          100256014000580000
  500829116                 0                        0               LSBK          100139402000017000
  500829148                 0                        0               LSBK          100139402000017000
  500829456                 0                        0               LSBK          100256014000586000
  500829468                 0                        0               LSBK          100108300776089000
  500830529                 0                        0               LSBK          100059727500005000
  500831103                 0                        0               LSBK          100256014000578000
  500831178                 0                        0               LSBK          100335400060701000
  500831403                 0                        0               LSBK          100360901000079000
  500831566                 0                        0               LSBK          100209306080059000
  500831951                 0                        0               LSBK          100040300000019000
  500833322                 0                        0               LSBK          100274686777100000
  500833654                 0                        0               LSBK          100256014000598000
  500834324                 0                        0               LSBK          100353006080800000
  500834471                 0                        0               LSBK          100275500000052000
  500834633                 0                        0               LSBK          100360901000079000
  500835533                 12                       0               LSBK          100274686777098000
  500835643                 0                        0               LSBK          100139402000018000
  500836372                 0                        0               LSBK          100256014000596000
  500836590                 0                        0               LSBK          100256014000596000
  500836829                 0                        0               LSBK          100139402000019000
  500837091                 0                        0               LSBK          100377650000060000
  500837381                 0                        0               LSBK          100217410000012000
  500837665                 0                        0               LSBK          100256014000597000
  500837968                 0                        0               LSBK          100091802002749000
  500838193                 0                        0               LSBK          100137900000001000
  500838751                 0                        0               LSBK          100377650000070000
  500843202                 0                        0               LSBK          100274686777097000
  500844938                 0                        0               LSBK          100188601000123000
  500845066                 0                        0               LSBK          100275467660817000
  500845317                 0                        0               LSBK          100139402000017000
  500845830                 0                        0               LSBK          100256014000581000
  500845835                 0                        0               LSBK          100256014000579000
  500847992                 0                        0               LSBK          100256014000601000
  500848179                 0                        0               LSBK          100059759800000000
  500848214                 0                        0               LSBK          100377650000063000
  500848915                 0                        0               LSBK          100256014000596000
  500849162                 0                        0               LSBK          100209306070058000
  500849429                 0                        0               LSBK          100079600610602000
  500850287                 0                        0               LSBK          100209306080059000
  500850311                 0                        0               LSBK          100256014000603000
  500850424                 0                        0               LSBK          100076500001076000
  500850614                 0                        0               LSBK          100130000000178000
  500850835                 0                        0               LSBK          100274686777099000
  500850882                 0                        0               LSBK          100275500000055000
  500851093                 0                        0               LSBK          100091805007809000
  500851170                 0                        0               LSBK          100377650000077000
  500851327                 0                        0               LSBK          100274686777102000
  500851425                 0                        0               LSBK          100139402000021000
  500851496                 0                        0               LSBK          100139402000021000
  500851522                 0                        0               LSBK          100256014000601000
  500851578                 0                        0               LSBK          100377650000074000
  500851636                 0                        0               LSBK          100275500000054000
  500851682                 0                        0               LSBK          100274686777099000
  500851686                 0                        0               LSBK          100206411111631000
  500851700                 0                        0               LSBK          100274686777098000
  500852305                 0                        0               LSBK          100139402000021000
  500852507                 0                        0               LSBK          100101309060802000
  500853149                 0                        0               LSBK          100233600000001000
  500853181                 0                        0               LSBK          100100300000203000
  500854689                 0                        0               LSBK          100274686777101000
  500854698                 0                        0               LSBK          100256014000603000
  500855248                 0                        0               LSBK          100274686777100000
  500855256                 0                        0               LSBK          100082600000733000
  500855435                 0                        0               LSBK          100357060002587000
  500855856                 0                        0               LSBK          100059759900003000
  500856029                 0                        0               LSBK          100206310006477000
  500856112                 0                        0               LSBK          100274686777101000
  500856377                 0                        0               LSBK          100256014000603000
  500856512                 0                        0               LSBK          100256014000607000
  500856544                 0                        0               LSBK          100076800000208000
  500856978                 0                        0               LSBK          100076970000303000
  500857707                 0                        0               LSBK          100256014000608000
  500858248                 0                        0               LSBK          100274686777100000
  500858470                 12                       0               LSBK          100215800000561000
  500858775                 0                        0               LSBK          100353000001647000
  500859115                 0                        0               LSBK          100256014000599000
  500859551                 0                        0               LSBK          100292900720245000
  500860275                 0                        0               LSBK          100353006091200000
  500860582                 0                        0               LSBK          100188601000133000
  500860588                 0                        0               LSBK          100256014000611000
  500860885                 0                        0               LSBK          100353006091200000
  500860988                 0                        0               LSBK          100030900100227000
  500861280                 0                        0               LSBK          100274686777100000
  500861313                 0                        0               LSBK          100103100071923000
  500861517                 0                        0               LSBK          100256014000612000
  500861718                 0                        0               LSBK          100209306100061000
  500862105                 0                        0               LSBK          100256014000609000
  500862139                 0                        0               LSBK          100256014000553000
  500862344                 0                        0               LSBK          100348302002787000
  500862788                 0                        0               LSBK          100206411111640000
  500862933                 0                        0               LSBK          100153210602021000
  500862936                 0                        0               LSBK          100153270000053000
  500863950                 0                        0               LSBK          100256014000609000
  500863997                 0                        0               LSBK          100382200060762000
  500864221                 0                        0               LSBK          100274686777101000
  500865239                 0                        0               LSBK          100215800000560000
  500865504                 0                        0               LSBK          100063100079452000
  500865701                 0                        0               LSBK          100353005101800000
  500865862                 0                        0               LSBK          100082600000733000
  500865953                 0                        0               LSBK          100256014000610000
  500866337                 0                        0               LSBK          100360901000081000
  500866847                 0                        0               LSBK          100194006090104000
  500867055                 12                       0               LSBK          100100300000205000
  500867078                 0                        0               LSBK          100256014000618000
  500867203                 0                        0               LSBK          100274686777101000
  500867376                 0                        0               LSBK          100030900100228000
  500867604                 0                        0               LSBK          100256014000618000
  500868086                 0                        0               LSBK          100256014000606000
  500868468                 0                        0               LSBK          100274686777101000
  500868472                 0                        0               LSBK          100274686777102000
  500868777                 0                        0               LSBK          100215800000571000
  500868799                 0                        0               LSBK          100206411111650000
  500869183                 0                        0               LSBK          100191203609120000
  500869377                 0                        0               LSBK          100274686777102000
  500869397                 0                        0               LSBK          100419600000131000
  500869686                 0                        0               LSBK          100256014000620000
  500869695                 0                        0               LSBK          100206411111656000
  500869926                 0                        0               LSBK          100232301120039000
  500870096                 0                        0               LSBK          100353006092600000
  500870943                 0                        0               LSBK          100206310006495000
  500871215                 0                        0               LSBK          100139402000020000
  500871216                 0                        0               LSBK          100275500000056000
  500871250                 0                        0               LSBK          100139402000022000
  500871280                 0                        0               LSBK          100077910006948000
  500871791                 0                        0               LSBK          100209306100061000
  500871900                 0                        0               LSBK          100473500609190000
  500872072                 0                        0               LSBK          100063100079622000
  500872140                 0                        0               LSBK          100232301120039000
  500872149                 12                       0               LSBK          100206310006497000
  500872228                 0                        0               LSBK          100077910006957000
  500872337                 0                        0               LSBK          100413700000079000
  500872416                 0                        0               LSBK          100256014000620000
  500872847                 0                        0               LSBK          100217410000015000
  500872906                 0                        0               LSBK          100232301120039000
  500873097                 0                        0               LSBK          100215800000482000
  500873103                 0                        0               LSBK          100256014000616000
  500873169                 0                        0               LSBK          100063100079632000
  500873399                 0                        0               LSBK          100077600000922000
  500874045                 0                        0               LSBK          100188601000137000
  500874184                 12                      0.68             LSBK          100045200000619000
  500874769                 0                        0               LSBK          100215800000544000
  500874787                 0                        0               LSBK          100206411111651000
  500875088                 0                        0               LSBK          100357060002633000
  500875388                 0                        0               LSBK          100353000001685000
  500876133                 0                        0               LSBK          100063100080812000
  500876148                 0                        0               LSBK          100077910006979000
  500876226                 0                        0               LSBK          100256014000627000
  500876337                 0                        0               LSBK          100196368001056000
  500876406                 0                        0               LSBK          100256014000627000
  500877686                 0                        0               LSBK          100256014000628000
  500878031                 0                        0               LSBK          100206411111666000
  500878036                 0                        0               LSBK          100063100080482000
  500878085                 0                        0               LSBK          100030900100217000
  500878195                 0                        0               LSBK          100206411111666000
  500878257                 0                        0               LSBK          100030200010131000
  500878861                 0                        0               LSBK          100256014000615000
  500878862                 0                        0               LSBK          100256014000628000
  500879705                 0                        0               LSBK          100275500000058000
  500879878                 0                        0               LSBK          100077910006966000
  500879934                 0                        0               LSBK          100077910006978000
  500880222                 0                        0               LSBK          100288200060321000
  500880266                 25                      0.68             LSBK          100091805008802000
  500880281                 0                        0               LSBK          100108300776086000
  500880320                 0                        0               LSBK          100217410000010000
  500880331                 0                        0               LSBK          100050100006405000
  500880454                 0                        0               LSBK          100256014000627000
  500880508                 0                        0               LSBK          100030200010131000
  500880630                 0                        0               LSBK          100256014000630000
  500880841                 0                        0               LSBK          100139402000024000
  500881308                 0                        0               LSBK          100076800000212000
  500881890                 0                        0               LSBK          100382200110760000
  500882162                 0                        0               LSBK          100077910007017000
  500882223                 0                        0               LSBK          100256014000634000
  500882234                 0                        0               LSBK          100044300001595000
  500882473                 0                        0               LSBK          100206411111674000
  500882705                 0                        0               LSBK          100176905008827000
  500882815                 0                        0               LSBK          100357060002644000
  500882826                 0                        0               LSBK          100274686777098000
  500883230                 0                        0               LSBK          100077910007034000
  500883288                 0                        0               LSBK          100288200060149000
  500883641                 0                        0               LSBK          100209306100061000
  500884027                 0                        0               LSBK          100334500000208000
  500884091                 0                        0               LSBK          100256014000635000
  500884093                 0                        0               LSBK          100256014000633000
  500884420                 0                        0               LSBK          100077910007030000
  500884593                 0                        0               LSBK          100209306100061000
  500884775                 0                        0               LSBK          100256014000632000
  500885143                 0                        0               LSBK          100288200060321000
  500885185                 0                        0               LSBK          100188601000136000
  500885226                 0                        0               LSBK          100176902002836000
  500885508                 0                        0               LSBK          100050100006405000
  500886474                 0                        0               LSBK          100206411111680000
  500886629                 0                        0               LSBK          100091805008866000
  500886718                 25                       0               LSBK          100081700050300000
  500886843                 0                        0               LSBK          100275500000059000
  500887179                 0                        0               LSBK          100090711061002000
  500887494                 0                        0               LSBK          100209306100062000
  500887558                 0                        0               LSBK          100077910007062000
  500887642                 0                        0               LSBK          100275500000058000
  500887773                 0                        0               LSBK          100130000000197000
  500887812                 0                        0               LSBK          100209306100061000
  500888184                 0                        0               LSBK          100059751500000000
  500888682                 0                        0               LSBK          100256014000639000
  500888687                 0                        0               LSBK          100044300001602000
  500888882                 0                        0               LSBK          100188601000140000
  500889551                 0                        0               LSBK          100256014000625000
  500889755                 0                        0               LSBK          100142000000255000
  500890015                 0                        0               LSBK          100298601001198000
  500890342                 0                        0               LSBK          100206411111687000
  500890454                 0                        0               LSBK          100206411111688000
  500891006                 0                        0               LSBK          100256014000633000
  500891019                 0                        0               LSBK          100074910007056000
  500891218                 0                        0               LSBK          100274686777102000
  500891252                 0                        0               LSBK          100256014000641000
  500891290                 0                        0               LSBK          100265014000642000
  500891312                 0                        0               LSBK          100044300001601000
  500891785                 0                        0               LSBK          100233310000032000
  500892079                 0                        0               LSBK          100256014000636000
  500892234                 0                        0               LSBK          100091805008922000
  500892410                 0                        0               LSBK          100256014000642000
  500892555                 0                        0               LSBK          100077600000922000
  500892710                 0                        0               LSBK          100077910007030000
  500892730                 0                        0               LSBK          100046200000371000
  500893140                 0                        0               LSBK          100077910006987000
  500893233                 0                        0               LSBK          100382200131060000
  500893581                 0                        0               LSBK          100137900000006000
  500894544                 0                        0               LSBK          100153210610003000
  500895533                 0                        0               LSBK          100274686777103000
  500895605                 0                        0               LSBK          100256014000648000
  500895608                 0                        0               LSBK          100256014000648000
  500896230                 0                        0               LSBK          100030200010133000
  500896269                 0                        0               LSBK          100030200010133000
  500896928                 0                        0               LSBK          100206411111697000
  500897264                 0                        0               LSBK          100232301120045000
  500897864                 0                        0               LSBK          100256014000647000
  500898685                 0                        0               LSBK          100090711061100000
  500898724                 25                       0               LSBK          100275500000058000
  500898749                 0                        0               LSBK          100153210610023000
  500899198                 0                        0               LSBK          100076800000216000
  500899505                 0                        0               LSBK          100139402000028000
  500899575                 0                        0               LSBK          100033700000506000
  500899607                 0                        0               LSBK          100033700000503000
  500900782                 0                        0               LSBK          100256014000651000
  500901005                 0                        0               LSBK          100153270000092000
  500901705                 0                        0               LSBK          100033700000509000
  500902057                 0                        0               LSBK          100464000000005000
  500903229                 0                        0               LSBK          100050100006412000
  500903456                 0                        0               LSBK          100256014000636000
  500903632                 0                        0               LSBK          100274686777105000
  500903696                 30                      0.69             LSBK          100122500206100000
  500904091                 25                       0               LSBK          100212200000320000
  500904155                 0                        0               LSBK          100256014000657000
  500904160                 0                        0               LSBK          100153270000080000
  500904266                 0                        0               LSBK          100137306120038000
  500904496                 0                        0               LSBK          100076800000219000
  500904608                 0                        0               LSBK          100256014000658000
  500904754                 0                        0               LSBK          100152711000012000
  500905103                 0                        0               LSBK          100390100000542000
  500905254                 0                        0               LSBK          100209500100307000
  500905404                 0                        0               LSBK          100077910007164000
  500905411                 30                      0.3              LSBK          100152812000046000
  500905423                 0                        0               LSBK          100256014000659000
  500905432                 0                        0               LSBK          100256014000655000
  500906114                 0                        0               LSBK          100256014000657000
  500906272                 0                        0               LSBK          100044300001610000
  500906849                 0                        0               LSBK          100077910007099000
  500907169                 0                        0               LSBK          100108300776212000
  500907964                 0                        0               LSBK          100274686777100000
  500908110                 0                        0               LSBK          100033700000501000
  500909241                 0                        0               LSBK          100256014000657000
  500909590                 0                        0               LSBK          100256014000663000
  500909840                 0                        0               LSBK          100212200000473000
  500909967                 25                      0.27             LSBK          100272406101857000
  500910000                 30                      0.45             LSBK          100077910007173000
  500910004                 0                        0               LSBK          100274686777104000
  500910243                 0                        0               LSBK          100275500000061000
  500910891                 0                        0               LSBK          100256014000659000
  500911494                 0                        0               LSBK          100217410000021000
  500911936                 0                        0               LSBK          100217410000019000
  500912130                 0                        0               LSBK          100044300001615000
  500912614                 0                        0               LSBK          100101300000036000
  500913014                 25                      0.34             LSBK          100152711000012000
  500913176                 0                        0               LSBK          100256014000657000
  500913547                 0                        0               LSBK          100274686777103000
  500913761                 0                        0               LSBK          100079000000015000
  500914390                 0                        0               LSBK          100256014000664000
  500914520                 0                        0               LSBK          100275500000062000
  500914604                 0                        0               LSBK          100256014000668000
  500915033                 0                        0               LSBK          100256014000669000
  500915586                 0                        0               LSBK          100274686777106000
  500916553                 0                        0               LSBK          100076800000221000
  500917115                 0                        0               LSBK          100256014000669000
  500917116                 0                        0               LSBK          100256014000671000
  500917146                 0                        0               LSBK          100256014000672000
  500917476                 0                        0               LSBK          100113800000919000
  500917547                 0                        0               LSBK          100188601000149000
  500917574                 0                        0               LSBK          100256014000666000
  500917672                 25                      0.18             LSBK          100209306120063000
  500918150                 0                        0               LSBK          100206411111724000
  500918481                 0                        0               LSBK          100256014000673000
  500918572                 0                        0               LSBK          100256014000667000
  500919246                 0                        0               LSBK          100188601000123000
  500919646                 0                        0               LSBK          100059759600004000
  500921527                 0                        0               LSBK          100188601000144000
  500921531                 0                        0               LSBK          100188601000147000
  500922260                 0                        0               LSBK          100191214806000000
  500922357                 0                        0               LSBK          100184698161215000
  500924124                 0                        0               LSBK          100033700000514000
  700122206                 0                        0              lasall         100251207001222000
  700279630                 0                        0              lasall         100251207002796000
  700317651                 0                        0              lasall         100251207003176000
  700323108                 0                        0              lasall         100251207003231000
  700324607                 0                        0              lasall         100251207003246000
  700327180                 0                        0              lasall         100251207003271000
  700327209                 0                        0              lasall         100251207003272000
  700328666                 0                        0              lasall         100251207003286000
  700329053                 0                        0              lasall         100251207003290000
  700329079                 0                        0              lasall         100251207003290000
  700329164                 0                        0              lasall         100251207003291000
  700329789                 0                        0              lasall         100251207003297000
  700332225                 0                        0              lasall         100251207003322000
  700334572                 0                        0              lasall         100251207003345000
  700335276                 0                        0              lasall         100251207003352000
  700336627                 0                        0              lasall         100251207003366000
  700336820                 0                        0              lasall         100251207003368000
  700340057                 0                        0              lasall         100251207003400000
  700340977                 0                        0              lasall         100251207003409000
  700341013                 0                        0              lasall         100251207003410000
  700341213                 0                        0              lasall         100251207003412000
  700342261                 0                        0              lasall         100251207003422000
  700342846                 0                        0              lasall         100251207003428000
  700343479                 0                        0              lasall         100251207003434000
  700343756                 0                        0              lasall         100251207003437000
  700344469                 0                        0              lasall         100251207003444000
  700346682                 0                        0              lasall         100251207003466000
  700347613                 0                        0              lasall         100251207003476000
  700347699                 0                        0              lasall         100251207003476000
  700348467                 0                        0              lasall         100251207003484000
  700348490                 0                        0              lasall         100251207003484000
  700348791                 0                        0              lasall         100251207003487000
  700349033                 0                        0              lasall         100251207003490000
  700349488                 0                        0              lasall         100251207003494000
  700350701                 0                        0              lasall         100251207003507000
  700351789                 0                        0              lasall         100251207003517000
  700352327                 0                        0              lasall         100251207003523000
  700352446                 0                        0              lasall         100251207003524000
  700352948                 0                        0              lasall         100251207003529000
  700353735                 0                        0              lasall         100251207003537000
  700353973                 0                        0              lasall         100251207003539000
  700354329                 0                        0              lasall         100251207003543000
  700354421                 0                        0              lasall         100251207003544000
  700354628                 0                        0              lasall         100251207003546000
  700354938                 0                        0              lasall         100251207003549000
  700355419                 0                        0              lasall         100251207003554000
  700356845                 0                        0              lasall         100251207003568000
  700357564                 0                        0              lasall         100251207003575000
  700359162                 0                        0              lasall         100251207003591000
  700359299                 0                        0              lasall         100251207003592000
  700359471                 0                        0              lasall         100251207003594000
  700359767                 0                        0              lasall         100251207003597000
  700361412                 0                        0              lasall         100251207003614000
  700361652                 0                        0              lasall         100251207003616000
  700361983                 0                        0              lasall         100251207003619000
  700363446                 0                        0              lasall         100251207003634000
  700363947                 0                        0              lasall         100251207003639000
  700364036                 0                        0              lasall         100251207003640000
  700365323                 0                        0              lasall         100251207003653000
  700366742                 0                        0              lasall         100251207003667000
  700367517                 0                        0              lasall         100251207003675000
  700368523                 0                        0              lasall         100251207003685000
  700369596                 0                        0              lasall         100251207003695000
  700370845                 0                        0              lasall         100251207003708000
  700371036                 25                       0              lasall         100251207003710000
  700373610                 0                        0              lasall         100251207003736000
  700374877                 12                       0              lasall         100251207003748000
  700375924                 0                        0              lasall         100251207003759000
  700376026                 0                        0              lasall         100251207003760000
  700376247                 0                        0              lasall         100251207003762000
  700378378                 0                        0              lasall         100251207003783000
  700378922                 0                        0              lasall         100251207003789000
  700381576                 0                        0              lasall         100251207003815000
  700381704                 0                        0              lasall         100251207003817000
  700382362                 0                        0              lasall         100251207003823000
  700382861                 0                        0              lasall         100251207003828000
  700383944                 0                        0              lasall         100251207003839000
  700384855                 0                        0              lasall         100251207003848000
  700385062                 0                        0              lasall         100251207003850000
  700385445                 0                        0              lasall         100251207003854000
  700385515                 0                        0              lasall         100251207003855000
  700385648                 0                        0              lasall         100251207003856000
  700386002                 0                        0              lasall         100251207003860000
  700386201                 0                        0              lasall         100251207003862000
  700386205                 0                        0              lasall         100251207003862000
  700386944                 0                        0              lasall         100251207003869000
  700387136                 0                        0              lasall         100251207003871000
  700387149                 0                        0              lasall         100251207003871000
  700387876                 0                        0              lasall         100251207003878000
  700388811                 0                        0              lasall         100251207003888000
  700389724                 0                        0              lasall         100251207003897000
  700389859                 0                        0              lasall         100251207003898000
  700391775                 0                        0              lasall         100251207003917000
  700391858                 0                        0              lasall         100251207003918000
  700391945                 0                        0              lasall         100251207003919000
  700393051                 0                        0              lasall         100251207003930000
  700393478                 0                        0              lasall         100251207003934000
  700393562                 0                        0              lasall         100251207003935000
  700394737                 0                        0              lasall         100251207003947000
  700395173                 0                        0              lasall         100251207003951000
  700395322                 0                        0              lasall         100251207003953000
  700395653                 0                        0              lasall         100251207003956000
  700395670                 0                        0              lasall         100251207003956000
  700396743                 0                        0              lasall         100251207003967000
  700397330                 0                        0              lasall         100251207003973000
  700397425                 0                        0              lasall         100251207003974000
  700397682                 0                        0              lasall         100251207003976000
  700398198                 0                        0              lasall         100251207003981000
  700398522                 0                        0              lasall         100251207003985000
  700398669                 0                        0              lasall         100251207003986000
  700398716                 0                        0              lasall         100251207003987000
  700400549                 0                        0              lasall         100251207004005000
  700402049                 0                        0              lasall         100251207004020000
  700403012                 0                        0              lasall         100251207004030000
  700403049                 0                        0              lasall         100251207004030000
  700403421                 0                        0              lasall         100251207004034000
  700403793                 12                       0              lasall         100251207004037000
  700404167                 25                       0              lasall         100251207004041000
  700404884                 0                        0              lasall         100251207004048000
  700405062                 0                        0              lasall         100251207004050000
  700405735                 0                        0              lasall         100251207004057000
  700405956                 0                        0              lasall         100251207004059000
  700405993                 0                        0              lasall         100251207004059000
  700406048                 0                        0              lasall         100251207004060000
  700406062                 0                        0              lasall         100251207004060000
  700406512                 0                        0              lasall         100251207004065000
  700406637                 0                        0              lasall         100251207004066000
  700406718                 0                        0              lasall         100251207004067000
  700406790                 0                        0              lasall         100251207004067000
  700408098                 0                        0              lasall         100251207004080000
  700408289                 0                        0              lasall         100251207004082000
  700408630                 0                        0              lasall         100251207004086000
  700408963                 0                        0              lasall         100251207004089000
  700409325                 0                        0              lasall         100251207004093000
  700409916                 0                        0              lasall         100251207004099000
  700410028                 0                        0              lasall         100251207004100000
  700410253                 0                        0              lasall         100251207004102000
  700410370                 0                        0              lasall         100251207004103000
  700410466                 0                        0              lasall         100251207004104000
  700410476                 0                        0              lasall         100251207004104000
  700410666                 0                        0              lasall         100251207004106000
  700410853                 0                        0              lasall         100251207004108000
  700412340                 0                        0              lasall         100251207004123000
  700412647                 0                        0              lasall         100251207004126000
  700412837                 0                        0              lasall         100251207004128000
  700412881                 0                        0              lasall         100251207004128000
  700413054                 0                        0              lasall         100251207004130000
  700413148                 0                        0              lasall         100251207004131000
  700413746                 0                        0              lasall         100251207004137000
  700414390                 0                        0              lasall         100251207004143000
  700414411                 0                        0              lasall         100251207004144000
  700414605                 0                        0              lasall         100251207004146000
  700414814                 0                        0              lasall         100251207004148000
  700415740                 0                        0              lasall         100251207004157000
  700415789                 0                        0              lasall         100251207004157000
  700415888                 0                        0              lasall         100251207004158000
  700415955                 0                        0              lasall         100251207004159000
  700416003                 0                        0              lasall         100251207004160000
  700416022                 0                        0              lasall         100251207004160000
  700416525                 0                        0              lasall         100251207004165000
  700416710                 0                        0              lasall         100251207004167000
  700417331                 0                        0              lasall         100251207004173000
  700417387                 0                        0              lasall         100251207004173000
  700417586                 0                        0              lasall         100251207004175000
  700418250                 0                        0              lasall         100251207004182000
  700418926                 0                        0              lasall         100251207004189000
  700419291                 0                        0              lasall         100251207004192000
  700419321                 0                        0              lasall         100251207004193000
  700419330                 0                        0              lasall         100251207004193000
  700419484                 0                        0              lasall         100251207004194000
  700419525                 0                        0              lasall         100251207004195000
  700419935                 0                        0              lasall         100251207004199000
  700420748                 0                        0              lasall         100251207004207000
  700420903                 0                        0              lasall         100251207004209000
  700421072                 0                        0              lasall         100251207004210000
  700421687                 0                        0              lasall         100251207004216000
  700421810                 0                        0              lasall         100251207004218000
  700421872                 0                        0              lasall         100251207004218000
  700422100                 0                        0              lasall         100251207004221000
  700422475                 0                        0              lasall         100251207004224000
  700422684                 0                        0              lasall         100251207004226000
  700423136                 0                        0              lasall         100251207004231000
  700423233                 0                        0              lasall         100251207004232000
  700423486                 0                        0              lasall         100251207004234000
  700423502                 0                        0              lasall         100251207004235000
  700423784                 0                        0              lasall         100251207004237000
  700423871                 0                        0              lasall         100251207004238000
  700423996                 0                        0              lasall         100251207004239000
  700424020                 0                        0              lasall         100251207004240000
  700424136                 0                        0              lasall         100251207004241000
  700424213                 0                        0              lasall         100251207004242000
  700424476                 0                        0              lasall         100251207004244000
  700424702                 0                        0              lasall         100251207004247000
  700424764                 0                        0              lasall         100251207004247000
  700424805                 0                        0              lasall         100251207004248000
  700425070                 0                        0              lasall         100251207004250000
  700425182                 0                        0              lasall         100251207004251000
  700425195                 0                        0              lasall         100251207004251000
  700425204                 0                        0              lasall         100251207004252000
  700425388                 0                        0              lasall         100251207004253000
  700425539                 0                        0              lasall         100251207004255000
  700425707                 0                        0              lasall         100251207004257000
  700425824                 0                        0              lasall         100251207004258000
  700426162                 0                        0              lasall         100251207004261000
  700426279                 0                        0              lasall         100251207004262000
  700426675                 0                        0              lasall         100251207004266000
  700426917                 0                        0              lasall         100251207004269000
  700427104                 0                        0              lasall         100251207004271000
  700427185                 0                        0              lasall         100251207004271000
  700427332                 0                        0              lasall         100251207004273000
  700427374                 30                       0              lasall         100251207004273000
  700427452                 0                        0              lasall         100251207004274000
  700427787                 0                        0              lasall         100251207004277000
  700427841                 0                        0              lasall         100251207004278000
  700427866                 0                        0              lasall         100251207004278000
  700428363                 0                        0              lasall         100251207004283000
  700428454                 0                        0              lasall         100251207004284000
  700428793                 0                        0              lasall         100251207004287000
  700428794                 0                        0              lasall         100251207004287000
  700428929                 0                        0              lasall         100251207004289000
  700429420                 0                        0              lasall         100251207004294000
  700429529                 0                        0              lasall         100251207004295000
  700429573                 0                        0              lasall         100251207004295000
  700429655                 0                        0              lasall         100251207004296000
  700429979                 0                        0              lasall         100251207004299000
  700430226                 0                        0              lasall         100251207004302000
  700430514                 0                        0              lasall         100251207004305000
  700430798                 0                        0              lasall         100251207004307000
  700431073                 0                        0              lasall         100251207004310000
  700431092                 0                        0              lasall         100251207004310000
  700432078                 0                        0              lasall         100251207004320000
  700432200                 0                        0              lasall         100251207004322000
  700432372                 0                        0              lasall         100251207004323000
  700432839                 0                        0              lasall         100251207004328000
  700432939                 0                        0              lasall         100251207004329000
  700432969                 0                        0              lasall         100251207004329000
  700433716                 0                        0              lasall         100251207004337000
  700433764                 0                        0              lasall         100251207004337000
  700433780                 0                        0              lasall         100251207004337000
  700437220                 0                        0              lasall         100251207004372000
  700438138                 0                        0              lasall         100251207004381000
  700438335                 0                        0              lasall         100251207004383000
  700438569                 0                        0              lasall         100251207004385000
  700438709                 0                        0              lasall         100251207004387000
  700438904                 0                        0              lasall         100251207004389000
  700438987                 0                        0              lasall         100251207004389000
  700439055                 0                        0              lasall         100251207004390000
  700439201                 0                        0              lasall         100251207004392000
  700439298                 0                        0              lasall         100251207004392000
  700439537                 0                        0              lasall         100251207004395000
  700439594                 0                        0              lasall         100251207004395000
  700440108                 0                        0              lasall         100251207004401000
  700440376                 0                        0              lasall         100251207004403000
  700440725                 0                        0              lasall         100251207004407000
  700441024                 0                        0              lasall         100251207004410000
  700441208                 0                        0              lasall         100251207004412000
  700441301                 0                        0              lasall         100251207004413000
  700441386                 0                        0              lasall         100251207004413000
  700441399                 0                        0              lasall         100251207004413000
  700441416                 0                        0              lasall         100251207004414000
  700441434                 0                        0              lasall         100251207004414000
  700441839                 0                        0              lasall         100251207004418000
  700442021                 0                        0              lasall         100251207004420000
  700442082                 0                        0              lasall         100251207004420000
  700442153                 0                        0              lasall         100251207004421000
  700442527                 0                        0              lasall         100251207004425000
  700442685                 0                        0              lasall         100251207004426000
  700442766                 0                        0              lasall         100251207004427000
  700443148                 0                        0              lasall         100251207004431000
  700443149                 0                        0              lasall         100251207004431000
  700443174                 0                        0              lasall         100251207004431000
  700443523                 0                        0              lasall         100251207004435000
  700443662                 0                        0              lasall         100251207004436000
  700443951                 0                        0              lasall         100251207004439000
  700444040                 0                        0              lasall         100251207004440000
  700444171                 0                        0              lasall         100251207004441000
  700444445                 0                        0              lasall         100251207004444000
  700444896                 0                        0              lasall         100251207004448000
  700444925                 0                        0              lasall         100251207004449000
  700445086                 0                        0              lasall         100251207004450000
  700445175                 0                        0              lasall         100251207004451000
  700445359                 0                        0              lasall         100251207004453000
  700445533                 0                        0              lasall         100251207004455000
  700445679                 0                        0              lasall         100251207004456000
  700446229                 0                        0              lasall         100251207004462000
  700446688                 0                        0              lasall         100251207004466000
  700446990                 0                        0              lasall         100251207004469000
  700447028                 0                        0              lasall         100251207004470000
  700447101                 0                        0              lasall         100251207004471000
  700447112                 0                        0              lasall         100251207004471000
  700447161                 0                        0              lasall         100251207004471000
  700447177                 0                        0              lasall         100251207004471000
  700447318                 0                        0              lasall         100251207004473000
  700447358                 0                        0              lasall         100251207004473000
  700447360                 0                        0              lasall         100251207004473000
  700447425                 0                        0              lasall         100251207004474000
  700447529                 0                        0              lasall         100251207004475000
  700447586                 0                        0              lasall         100251207004475000
  700447620                 0                        0              lasall         100251207004476000
  700447766                 0                        0              lasall         100251207004477000
  700447949                 0                        0              lasall         100251207004479000
  700448085                 0                        0              lasall         100251207004480000
  700448092                 0                        0              lasall         100251207004480000
  700448175                 0                        0              lasall         100251207004481000
  700448225                 0                        0              lasall         100251207004482000
  700448260                 0                        0              lasall         100251207004482000
  700448609                 0                        0              lasall         100251207004486000
  700448653                 0                        0              lasall         100251207004486000
  700448781                 0                        0              lasall         100251207004487000
  700448828                 0                        0              lasall         100251207004488000
  700448898                 0                        0              lasall         100251207004488000
  700448907                 0                        0              lasall         100251207004489000
  700448991                 0                        0              lasall         100251207004489000
  700449159                 0                        0              lasall         100251207004491000
  700449183                 0                        0              lasall         100251207004491000
  700449241                 0                        0              lasall         100251207004492000
  700449331                 0                        0              lasall         100251207004493000
  700449433                 0                        0              lasall         100251207004494000
  700449592                 0                        0              lasall         100251207004495000
  700449594                 0                        0              lasall         100251207004495000
  700449597                 0                        0              lasall         100251207004495000
  700449674                 0                        0              lasall         100251207004496000
  700449785                 0                        0              lasall         100251207004497000
  700450044                 0                        0              lasall         100251207004500000
  700450057                 0                        0              lasall         100251207004500000
  700450061                 0                        0              lasall         100251207004500000
  700450115                 0                        0              lasall         100251207004501000
  700450700                 0                        0              lasall         100251207004507000
  700450880                 0                        0              lasall         100251207004508000
  700450946                 0                        0              lasall         100251207004509000
  700451062                 0                        0              lasall         100251207004510000
  700451135                 0                        0              lasall         100251207004511000
  700451265                 0                        0              lasall         100251207004512000
  700451370                 0                        0              lasall         100251207004513000
  700451897                 0                        0              lasall         100251207004518000
  700452124                 0                        0              lasall         100251207004521000
  700452186                 0                        0              lasall         100251207004521000
  700452346                 0                        0              lasall         100251207004523000
  700452396                 0                        0              lasall         100251207004523000
  700452405                 0                        0              lasall         100251207004524000
  700452451                 0                        0              lasall         100251207004524000
  700452468                 0                        0              lasall         100251207004524000
  700452519                 0                        0              lasall         100251207004525000
  700452784                 0                        0              lasall         100251207004527000
  700452841                 0                        0              lasall         100251207004528000
  700453471                 0                        0              lasall         100251207004534000
  700453564                 0                        0              lasall         100251207004535000
  700453761                 0                        0              lasall         100251207004537000
  700453836                 0                        0              lasall         100251207004538000
  700454390                 0                        0              lasall         100251207004543000
  700454584                 0                        0              lasall         100251207004545000
  700454792                 0                        0              lasall         100251207004547000
  700454820                 0                        0              lasall         100251207004548000
  700454989                 0                        0              lasall         100251207004549000
  700455401                 0                        0              lasall         100251207004554000
  700455563                 0                        0              lasall         100251207004555000
  700455586                 0                        0              lasall         100251207004555000
  700455669                 0                        0              lasall         100251207004556000
  700456004                 0                        0              lasall         100251207004560000
  700456091                 0                        0              lasall         100251207004560000
  700456162                 0                        0              lasall         100251207004561000
  700456243                 0                        0              lasall         100251207004562000
  700456368                 0                        0              lasall         100251207004563000
  700456619                 0                        0              lasall         100251207004566000
  700456808                 0                        0              lasall         100251207004568000
  700456837                 0                        0              lasall         100251207004568000
  700456857                 0                        0              lasall         100251207004568000
  700456874                 0                        0              lasall         100251207004568000
  700457151                 0                        0              lasall         100251207004571000
  700457192                 0                        0              lasall         100251207004571000
  700457260                 0                        0              lasall         100251207004572000
  700457382                 0                        0              lasall         100251207004573000
  700457619                 0                        0              lasall         100251207004576000
  700457850                 0                        0              lasall         100251207004578000
  700457908                 0                        0              lasall         100251207004579000
  700458076                 0                        0              lasall         100251207004580000
  700458192                 0                        0              lasall         100251207004581000
  700458220                 0                        0              lasall         100251207004582000
  700458557                 0                        0              lasall         100251207004585000
  700458612                 0                        0              lasall         100251207004586000
  700458739                 0                        0              lasall         100251207004587000
  700458748                 0                        0              lasall         100251207004587000
  700458770                 0                        0              lasall         100251207004587000
  700459144                 0                        0              lasall         100251207004591000
  700459207                 0                        0              lasall         100251207004592000
  700459732                 0                        0              lasall         100251207004597000
  700459807                 0                        0              lasall         100251207004598000
  700459808                 0                        0              lasall         100251207004598000
  700459824                 0                        0              lasall         100251207004598000
  700460412                 0                        0              lasall         100251207004604000
  700460460                 0                        0              lasall         100251207004604000
  700460481                 0                        0              lasall         100251207004604000
  700460529                 0                        0              lasall         100251207004605000
  700460744                 0                        0              lasall         100251207004607000
  700460883                 0                        0              lasall         100251207004608000
  700460927                 0                        0              lasall         100251207004609000
  700461275                 0                        0              lasall         100251207004612000
  700461395                 0                        0              lasall         100251207004613000
  700461531                 0                        0              lasall         100251207004615000
  700461549                 0                        0              lasall         100251207004615000
  700461804                 0                        0              lasall         100251207004618000
  700461970                 0                        0              lasall         100251207004619000
  700462440                 0                        0              lasall         100251207004624000
  700462458                 0                        0              lasall         100251207004624000
  700462682                 0                        0              lasall         100251207004626000
  700462765                 0                        0              lasall         100251207004627000
  700462996                 0                        0              lasall         100251207004629000
  700462999                 0                        0              lasall         100251207004629000
  700463049                 0                        0              lasall         100251207004630000
  700463119                 0                        0              lasall         100251207004631000
  700463476                 0                        0              lasall         100251207004634000
  700463519                 0                        0              lasall         100251207004635000
  700464187                 0                        0              lasall         100251207004641000
  700464245                 0                        0              lasall         100251207004642000
  700464247                 0                        0              lasall         100251207004642000
  700464285                 0                        0              lasall         100251207004642000
  700464339                 0                        0              lasall         100251207004643000
  700464375                 25                       0              lasall         100251207004643000
  700464405                 0                        0              lasall         100251207004644000
  700464570                 0                        0              lasall         100251207004645000
  700464603                 0                        0              lasall         100251207004646000
  700464622                 0                        0              lasall         100251207004646000
  700464701                 0                        0              lasall         100251207004647000
  700464719                 0                        0              lasall         100251207004647000
  700464722                 0                        0              lasall         100251207004647000
  700464964                 0                        0              lasall         100251207004649000
  700465236                 0                        0              lasall         100251207004652000
  700465668                 0                        0              lasall         100251207004656000
  700465683                 0                        0              lasall         100251207004656000
  700465815                 0                        0              lasall         100251207004658000
  700466113                 0                        0              lasall         100251207004661000
  700466147                 0                        0              lasall         100251207004661000
  700466160                 0                        0              lasall         100251207004661000
  700466333                 0                        0              lasall         100251207004663000
  700466484                 0                        0              lasall         100251207004664000
  700466668                 0                        0              lasall         100251207004666000
  700466740                 0                        0              lasall         100251207004667000
  700466756                 0                        0              lasall         100251207004667000
  700466778                 0                        0              lasall         100251207004667000
  700466784                 0                        0              lasall         100251207004667000
  700466880                 0                        0              lasall         100251207004668000
  700466903                 0                        0              lasall         100251207004669000
  700467099                 0                        0              lasall         100251207004670000
  700467266                 0                        0              lasall         100251207004672000
  700467293                 0                        0              lasall         100251207004672000
  700467453                 0                        0              lasall         100251207004674000
  700467458                 0                        0              lasall         100251207004674000
  700467553                 0                        0              lasall         100251207004675000
  700467582                 0                        0              lasall         100251207004675000
  700467832                 0                        0              lasall         100251207004678000
  700467947                 0                        0              lasall         100251207004679000
  700468102                 0                        0              lasall         100251207004681000
  700468172                 0                        0              lasall         100251207004681000
  700468195                 0                        0              lasall         100251207004681000
  700468287                 0                        0              lasall         100251207004682000
  700468470                 12                       0              lasall         100251207004684000
  700468642                 0                        0              lasall         100251207004686000
  700468795                 0                        0              lasall         100251207004687000
  700468821                 0                        0              lasall         100251207004688000
  700468896                 0                        0              lasall         100251207004688000
  700469320                 0                        0              lasall         100251207004693000
  700469393                 0                        0              lasall         100251207004693000
  700469463                 0                        0              lasall         100251207004694000
  700469575                 0                        0              lasall         100251207004695000
  700469738                 0                        0              lasall         100251207004697000
  700469764                 0                        0              lasall         100251207004697000
  700469924                 0                        0              lasall         100251207004699000
  700470075                 0                        0              lasall         100251207004700000
  700470258                 0                        0              lasall         100251207004702000
  700470350                 0                        0              lasall         100251207004703000
  700470370                 0                        0              lasall         100251207004703000
  700470455                 0                        0              lasall         100251207004704000
  700470757                 0                        0              lasall         100251207004707000
  700470837                 0                        0              lasall         100251207004708000
  700470846                 0                        0              lasall         100251207004708000
  700470889                 0                        0              lasall         100251207004708000
  700471131                 0                        0              lasall         100251207004711000
  700471209                 0                        0              lasall         100251207004712000
  700471350                 0                        0              lasall         100251207004713000
  700471504                 0                        0              lasall         100251207004715000
  700471759                 0                        0              lasall         100251207004717000
  700471799                 0                        0              lasall         100251207004717000
  700472004                 0                        0              lasall         100251207004720000
  700472074                 0                        0              lasall         100251207004720000
  700472095                 0                        0              lasall         100251207004720000
  700472424                 0                        0              lasall         100251207004724000
  700472576                 0                        0              lasall         100251207004725000
  700472611                 0                        0              lasall         100251207004726000
  700472664                 0                        0              lasall         100251207004726000
  700472704                 0                        0              lasall         100251207004727000
  700472826                 0                        0              lasall         100251207004728000
  700472866                 0                        0              lasall         100251207004728000
  700473043                 0                        0              lasall         100251207004730000
  700473137                 0                        0              lasall         100251207004731000
  700473251                 0                        0              lasall         100251207004732000
  700473277                 0                        0              lasall         100251207004732000
  700473490                 0                        0              lasall         100251207004734000
  700473634                 0                        0              lasall         100251207004736000
  700473802                 0                        0              lasall         100251207004738000
  700473829                 0                        0              lasall         100251207004738000
  700473873                 0                        0              lasall         100251207004738000
  700473983                 0                        0              lasall         100251207004739000
  700474065                 0                        0              lasall         100251207004740000
  700474196                 0                        0              lasall         100251207004741000
  700474208                 0                        0              lasall         100251207004742000
  700474289                 0                        0              lasall         100251207004742000
  700474290                 0                        0              lasall         100251207004742000
  700474446                 0                        0              lasall         100251207004744000
  700474483                 0                        0              lasall         100251207004744000
  700474608                 0                        0              lasall         100251207004746000
  700474786                 0                        0              lasall         100251207004747000
  700474865                 0                        0              lasall         100251207004748000
  700474893                 0                        0              lasall         100251207004748000
  700475158                 0                        0              lasall         100251207004751000
  700475298                 0                        0              lasall         100251207004752000
  700475355                 0                        0              lasall         100251207004753000
  700475387                 0                        0              lasall         100251207004753000
  700475399                 0                        0              lasall         100251207004753000
  700475401                 0                        0              lasall         100251207004754000
  700475480                 0                        0              lasall         100251207004754000
  700475614                 0                        0              lasall         100251207004756000
  700475853                 0                        0              lasall         100251207004758000
  700475908                 0                        0              lasall         100251207004759000
  700476060                 0                        0              lasall         100251207004760000
  700476139                 0                        0              lasall         100251207004761000
  700476571                 0                        0              lasall         100251207004765000
  700476635                 0                        0              lasall         100251207004766000
  700476757                 0                        0              lasall         100251207004767000
  700476781                 0                        0              lasall         100251207004767000
  700476865                 0                        0              lasall         100251207004768000
  700476916                 0                        0              lasall         100251207004769000
  700476965                 0                        0              lasall         100251207004769000
  700476987                 0                        0              lasall         100251207004769000
  700477333                 0                        0              lasall         100251207004773000
  700477338                 0                        0              lasall         100251207004773000
  700477395                 0                        0              lasall         100251207004773000
  700477430                 0                        0              lasall         100251207004774000
  700477529                 0                        0              lasall         100251207004775000
  700478183                 0                        0              lasall         100251207004781000
  700478234                 0                        0              lasall         100251207004782000
  700478394                 0                        0              lasall         100251207004783000
  700478527                 0                        0              lasall         100251207004785000
  700478536                 0                        0              lasall         100251207004785000
  700478664                 0                        0              lasall         100251207004786000
  700478682                 0                        0              lasall         100251207004786000
  700478791                 0                        0              lasall         100251207004787000
  700478796                 0                        0              lasall         100251207004787000
  700478852                 0                        0              lasall         100251207004788000
  700478946                 0                        0              lasall         100251207004789000
  700479092                 0                        0              lasall         100251207004790000
  700479163                 0                        0              lasall         100251207004791000
  700479433                 0                        0              lasall         100251207004794000
  700479511                 0                        0              lasall         100251207004795000
  700479565                 0                        0              lasall         100251207004795000
  700479582                 0                        0              lasall         100251207004795000
  700479788                 0                        0              lasall         100251207004797000
  700479838                 0                        0              lasall         100251207004798000
  700479894                 0                        0              lasall         100251207004798000
  700479896                 0                        0              lasall         100251207004798000
  700479921                 0                        0              lasall         100251207004799000
  700479935                 0                        0              lasall         100251207004799000
  700479975                 0                        0              lasall         100251207004799000
  700480283                 0                        0              lasall         100251207004802000
  700480462                 0                        0              lasall         100251207004804000
  700480506                 0                        0              lasall         100251207004805000
  700480576                 0                        0              lasall         100251207004805000
  700480580                 0                        0              lasall         100251207004805000
  700480632                 0                        0              lasall         100251207004806000
  700480803                 0                        0              lasall         100251207004808000
  700481017                 0                        0              lasall         100251207004810000
  700481328                 0                        0              lasall         100251207004813000
  700481436                 0                        0              lasall         100251207004814000
  700481620                 0                        0              lasall         100251207004816000
  700481644                 0                        0              lasall         100251207004816000
  700481790                 0                        0              lasall         100251207004817000
  700481973                 0                        0              lasall         100251207004819000
  700482309                 0                        0              lasall         100251207004823000
  700482437                 0                        0              lasall         100251207004824000
  700482764                 30                       0              lasall         100251207004827000
  700482821                 0                        0              lasall         100251207004828000
  700483123                 0                        0              lasall         100251207004831000
  700483152                 0                        0              lasall         100251207004831000
  700483153                 0                        0              lasall         100251207004831000
  700483168                 0                        0              lasall         100251207004831000
  700483182                 0                        0              lasall         100251207004831000
  700483201                 0                        0              lasall         100251207004832000
  700483485                 0                        0              lasall         100251207004834000
  700483593                 0                        0              lasall         100251207004835000
  700483618                 0                        0              lasall         100251207004836000
  700483734                 0                        0              lasall         100251207004837000
  700483782                 0                        0              lasall         100251207004837000
  700483794                 0                        0              lasall         100251207004837000
  700484022                 0                        0              lasall         100251207004840000
  700484040                 0                        0              lasall         100251207004840000
  700484303                 0                        0              lasall         100251207004843000
  700484407                 0                        0              lasall         100251207004844000
  700484421                 0                        0              lasall         100251207004844000
  700484842                 0                        0              lasall         100251207004848000
  700484879                 0                        0              lasall         100251207004848000
  700484947                 0                        0              lasall         100251207004849000
  700485668                 0                        0              lasall         100251207004856000
  700485871                 0                        0              lasall         100251207004858000
  700486371                 0                        0              lasall         100251207004863000
  700486449                 0                        0              lasall         100251207004864000
  700486655                 0                        0              lasall         100251207004866000
  700486668                 0                        0              lasall         100251207004866000
  700486714                 0                        0              lasall         100251207004867000
  700486769                 0                        0              lasall         100251207004867000
  700486873                 0                        0              lasall         100251207004868000
  700486969                 0                        0              lasall         100251207004869000
  700486999                 0                        0              lasall         100251207004869000
  700487183                 0                        0              lasall         100251207004871000
  700487200                 0                        0              lasall         100251207004872000
  700487379                 0                        0              lasall         100251207004873000
  700487387                 0                        0              lasall         100251207004873000
  700487456                 0                        0              lasall         100251207004874000
  700487610                 0                        0              lasall         100251207004876000
  700487623                 0                        0              lasall         100251207004876000
  700487786                 0                        0              lasall         100251207004877000
  700487813                 12                       0              lasall         100251207004878000
  700487824                 0                        0              lasall         100251207004878000
  700487861                 0                        0              lasall         100251207004878000
  700487971                 0                        0              lasall         100251207004879000
  700488142                 25                       0              lasall         100251207004881000
  700488283                 0                        0              lasall         100251207004882000
  700488431                 0                        0              lasall         100251207004884000
  700488584                 0                        0              lasall         100251207004885000
  700488726                 0                        0              lasall         100251207004887000
  700488935                 0                        0              lasall         100251207004889000
  700488949                 0                        0              lasall         100251207004889000
  700488991                 0                        0              lasall         100251207004889000
  700489008                 0                        0              lasall         100251207004890000
  700489014                 0                        0              lasall         100251207004890000
  700489161                 0                        0              lasall         100251207004891000
  700489419                 30                       0              lasall         100251207004894000
  700489579                 0                        0              lasall         100251207004895000
  700489614                 0                        0              lasall         100251207004896000
  700489629                 0                        0              lasall         100251207004896000
  700489632                 0                        0              lasall         100251207004896000
  700489657                 0                        0              lasall         100251207004896000
  700489769                 0                        0              lasall         100251207004897000
  700489872                 0                        0              lasall         100251207004898000
  700489933                 0                        0              lasall         100251207004899000
  700490304                 0                        0              lasall         100251207004903000
  700490422                 0                        0              lasall         100251207004904000
  700490511                 0                        0              lasall         100251207004905000
  700490550                 0                        0              lasall         100251207004905000
  700490817                 0                        0              lasall         100251207004908000
  700490849                 0                        0              lasall         100251207004908000
  700490852                 30                       0              lasall         100251207004908000
  700490863                 0                        0              lasall         100251207004908000
  700491298                 0                        0              lasall         100251207004912000
  700491336                 0                        0              lasall         100251207004913000
  700491530                 0                        0              lasall         100251207004915000
  700491621                 0                        0              lasall         100251207004916000
  700491717                 0                        0              lasall         100251207004917000
  700491727                 0                        0              lasall         100251207004917000
  700491830                 0                        0              lasall         100251207004918000
  700491864                 0                        0              lasall         100251207004918000
  700492016                 0                        0              lasall         100251207004920000
  700492314                 0                        0              lasall         100251207004923000
  700492432                 0                        0              lasall         100251207004924000
  700492479                 0                        0              lasall         100251207004924000
  700492706                 0                        0              lasall         100251207004927000
  700492881                 0                        0              lasall         100251207004928000
  700492895                 0                        0              lasall         100251207004928000
  700492924                 0                        0              lasall         100251207004929000
  700492980                 0                        0              lasall         100251207004929000
  700493120                 0                        0              lasall         100251207004931000
  700493259                 0                        0              lasall         100251207004932000
  700493275                 0                        0              lasall         100251207004932000
  700493587                 0                        0              lasall         100251207004935000
  700493658                 0                        0              lasall         100251207004936000
  700493696                 0                        0              lasall         100251207004936000
  700493720                 0                        0              lasall         100251207004937000
  700493754                 0                        0              lasall         100251207004937000
  700493806                 0                        0              lasall         100251207004938000
  700493847                 0                        0              lasall         100251207004938000
  700493926                 0                        0              lasall         100251207004939000
  700493960                 0                        0              lasall         100251207004939000
  700494187                 0                        0              lasall         100251207004941000
  700494192                 0                        0              lasall         100251207004941000
  700494341                 0                        0              lasall         100251207004943000
  700494425                 0                        0              lasall         100251207004944000
  700494438                 0                        0              lasall         100251207004944000
  700494547                 30                       0              lasall         100251207004945000
  700494675                 0                        0              lasall         100251207004946000
  700494827                 0                        0              lasall         100251207004948000
  700494875                 0                        0              lasall         100251207004948000
  700494890                 0                        0              lasall         100251207004948000
  700494898                 0                        0              lasall         100251207004948000
  700494971                 0                        0              lasall         100251207004949000
  700495017                 0                        0              lasall         100251207004950000
  700495222                 0                        0              lasall         100251207004952000
  700495348                 30                       0              lasall         100251207004953000
  700495383                 0                        0              lasall         100251207004953000
  700495480                 0                        0              lasall         100251207004954000
  700495490                 25                       0              lasall         100251207004954000
  700495547                 0                        0              lasall         100251207004955000
  700495569                 0                        0              lasall         100251207004955000
  700495588                 0                        0              lasall         100251207004955000
  700495639                 0                        0              lasall         100251207004956000
  700495700                 0                        0              lasall         100251207004957000
  700495730                 0                        0              lasall         100251207004957000
  700495748                 0                        0              lasall         100251207004957000
  700495769                 0                        0              lasall         100251207004957000
  700495854                 0                        0              lasall         100251207004958000
  700496150                 0                        0              lasall         100251207004961000
  700496174                 0                        0              lasall         100251207004961000
  700496247                 0                        0              lasall         100251207004962000
  700496249                 0                        0              lasall         100251207004962000
  700496531                 0                        0              lasall         100251207004965000
  700496981                 0                        0              lasall         100251207004969000
  700497235                 0                        0              lasall         100251207004972000
  700497262                 0                        0              lasall         100251207004972000
  700497280                 0                        0              lasall         100251207004972000
  700497326                 0                        0              lasall         100251207004973000
  700497452                 0                        0              lasall         100251207004974000
  700497486                 0                        0              lasall         100251207004974000
  700497496                 0                        0              lasall         100251207004974000
  700497657                 0                        0              lasall         100251207004976000
  700497659                 0                        0              lasall         100251207004976000
  700497894                 0                        0              lasall         100251207004978000
  700497923                 0                        0              lasall         100251207004979000
  700498119                 0                        0              lasall         100251207004981000
  700498131                 0                        0              lasall         100251207004981000
  700498178                 0                        0              lasall         100251207004981000
  700498223                 0                        0              lasall         100251207004982000
  700498357                 25                      0.79            lasall         100251207004983000
  700498360                 0                        0              lasall         100251207004983000
  700498456                 0                        0              lasall         100251207004984000
  700498500                 0                        0              lasall         100251207004985000
  700498555                 0                        0              lasall         100251207004985000
  700498606                 0                        0              lasall         100251207004986000
  700498616                 0                        0              lasall         100251207004986000
  700498671                 0                        0              lasall         100251207004986000
  700498693                 0                        0              lasall         100251207004986000
  700498747                 0                        0              lasall         100251207004987000
  700498812                 0                        0              lasall         100251207004988000
  700498833                 0                        0              lasall         100251207004988000
  700498898                 0                        0              lasall         100251207004988000
  700499269                 0                        0              lasall         100251207004992000
  700499285                 0                        0              lasall         100251207004992000
  700499309                 0                        0              lasall         100251207004993000
  700499349                 0                        0              lasall         100251207004993000
  700499434                 0                        0              lasall         100251207004994000
  700499520                 0                        0              lasall         100251207004995000
  700499671                 0                        0              lasall         100251207004996000
  700499678                 0                        0              lasall         100251207004996000
  700499708                 0                        0              lasall         100251207004997000
  700499711                 0                        0              lasall         100251207004997000
  700499741                 0                        0              lasall         100251207004997000
  700499748                 25                       0              lasall         100251207004997000
  700499779                 0                        0              lasall         100251207004997000
  700499878                 0                        0              lasall         100251207004998000
  700500030                 0                        0              lasall         100251207005000000
  700500153                 0                        0              lasall         100251207005001000
  700500226                 0                        0              lasall         100251207005002000
  700500235                 0                        0              lasall         100251207005002000
  700500254                 0                        0              lasall         100251207005002000
  700500315                 0                        0              lasall         100251207005003000
  700500321                 0                        0              lasall         100251207005003000
  700500338                 0                        0              lasall         100251207005003000
  700500458                 0                        0              lasall         100251207005004000
  700500477                 0                        0              lasall         100251207005004000
  700500819                 0                        0              lasall         100251207005008000
  700500877                 0                        0              lasall         100251207005008000
  700501021                 0                        0              lasall         100251207005010000
  700501228                 0                        0              lasall         100251207005012000
  700501345                 0                        0              lasall         100251207005013000
  700501541                 0                        0              lasall         100251207005015000
  700501633                 0                        0              lasall         100251207005016000
  700501716                 0                        0              lasall         100251207005017000
  700501931                 0                        0              lasall         100251207005019000
  700502009                 0                        0              lasall         100251207005020000
  700502031                 0                        0              lasall         100251207005020000
  700502203                 0                        0              lasall         100251207005022000
  700502452                 0                        0              lasall         100251207005024000
  700502520                 0                        0              lasall         100251207005025000
  700503060                 0                        0              lasall         100251207005030000
  700503170                 0                        0              lasall         100251207005031000
  700504664                 25                      0.32            lasall         100251207005046000
  403601132                 0                        0               LSBK
  405219177                 0                        0               LSBK
  405939059                 0                        0               LSBK          100072606000435000
  407982289                 0                        0               LSBK          100164200000111000
  407982304                 0                        0               LSBK          100013700078374000
  408191795                 0                        0               LSBK          M100015700066144300
  408196795                 0                        0               LSBK
  408196803                 0                        0               LSBK
  408196823                 0                        0               LSBK
  408196827                 0                        0               LSBK
  408196847                 0                        0               LSBK
  408509878                 0                        0               LSBK          100162500065308000
  408509899                 0                        0               LSBK          100162500068282000
  408509935                 0                        0               LSBK          100162500070499000
  408510021                 0                        0               LSBK          100162500073022000
  408510030                 0                        0               LSBK          100455300806008000
  408510058                 0                        0               LSBK          100162500074351000
  408867745                 0                        0               LSBK
  408867746                 0                        0               LSBK
  408867747                 0                        0               LSBK
  408867748                 0                        0               LSBK
  408867752                 0                        0               LSBK
  408867755                 0                        0               LSBK
  408867757                 0                        0               LSBK
  408867762                 0                        0               LSBK
  408867771                 0                        0               LSBK
  408867785                 0                        0               LSBK
  408867797                 0                        0               LSBK
  408867807                 0                        0               LSBK
  408867810                 0                        0               LSBK
  408867831                 0                        0               LSBK
  408879514                 35                      1.35             LSBK
  408879515                 35                       0               LSBK
  408879518                 25                       0               LSBK
  408879520                 25                       0               LSBK
  408879524                 30                      0.6              LSBK
  408879528                 35                      0.86             LSBK
  408879530                 30                       0               LSBK
  408879532                 30                      0.85             LSBK
  408879533                 35                      0.58             LSBK
  408879534                 30                      0.83             LSBK
  408879536                 0                        0               LSBK
  408879537                 0                        0               LSBK
  408879548                 35                       0               LSBK
  408879549                 35                       0               LSBK
  408879550                 35                      1.11             LSBK
  408879558                 0                        0               LSBK
  408879560                 25                       0               LSBK
  408879564                 30                       0               LSBK
  408879566                 0                        0               LSBK
  408879567                 30                      0.62             LSBK
  408879568                 35                      1.01             LSBK
  408879569                 35                      0.75             LSBK
  408879572                 25                       0               LSBK
  408879595                 0                        0               LSBK
  408879598                 12                      0.61             LSBK
  408879600                 0                        0               LSBK
  408879601                 0                        0               LSBK
  408879603                 0                        0               LSBK
  408879608                 35                      1.11             LSBK
  408879609                 0                        0               LSBK
  408879617                 25                      1.5              LSBK
  408879620                 0                        0               LSBK
  408879623                 35                      1.35             LSBK
  408879626                 12                       0               LSBK
  408879635                 35                      0.53             LSBK
  409024510                 0                        0               LSBK          100112065709251000
  409024518                 0                        0               LSBK          100112065716953000
  409107589                 0                        0               LSBK          100013700039465000
  409107590                 0                        0               LSBK          100013700039581000
  409107593                 0                        0               LSBK          100013700039622000
  409107594                 0                        0               LSBK          100013700039632000
  409107595                 0                        0               LSBK          100013700039635000
  409107596                 0                        0               LSBK          100013700039636000
  409107598                 0                        0               LSBK          100013700039646000
  409107599                 0                        0               LSBK          100013700039648000
  409107600                 0                        0               LSBK          100013700039649000
  409107601                 0                        0               LSBK          100013700039650000
  409107603                 25                       0               LSBK          100013700039654000
  409107606                 0                        0               LSBK          100013700039661000
  409107607                 0                        0               LSBK          100013700039665000
  409107610                 0                        0               LSBK          100013700039669000
  409107611                 0                        0               LSBK          100013700039671000
  409107612                 0                        0               LSBK          100013700039672000
  409107613                 0                        0               LSBK          100013700039672000
  409107617                 0                        0               LSBK          100013700039676000
  409107618                 0                        0               LSBK          100013700039676000
  409107619                 0                        0               LSBK          100013700039677000
  409107620                 0                        0               LSBK          100013700039677000
  409107623                 0                        0               LSBK          100013700039682000
  409107624                 0                        0               LSBK          100013700039685000
  409107627                 0                        0               LSBK          100013700039693000
  409107628                 0                        0               LSBK          100013700039697000
  409107632                 0                        0               LSBK          100013700039707000
  409107633                 0                        0               LSBK          100013700039708000
  409107634                 0                        0               LSBK          100013700039852000
  409107637                 0                        0               LSBK          100013700059919000
  409107640                 0                        0               LSBK          100013700059967000
  409107642                 0                        0               LSBK          100013700063175000
  409107646                 0                        0               LSBK          100013700063231000
  409107647                 0                        0               LSBK          100013700063236000
  409107648                 0                        0               LSBK          100013700063252000
  409107649                 0                        0               LSBK          100013700063257000
  409107653                 0                        0               LSBK          100013700063286000
  409107655                 0                        0               LSBK          100013700063291000
  409107657                 0                        0               LSBK          100013700063302000
  409107658                 0                        0               LSBK          100013700063304000
  409107659                 25                       0               LSBK          100013700063308000
  409107661                 0                        0               LSBK          100013700063315000
  409107662                 25                       0               LSBK          100013700063316000
  409107664                 0                        0               LSBK          100013700063324000
  409107669                 0                        0               LSBK          100013700063337000
  409107671                 0                        0               LSBK          100013700063340000
  409107672                 0                        0               LSBK          100013700063341000
  409107673                 0                        0               LSBK          100013700063343000
  409107676                 0                        0               LSBK          100013700063347000
  409107678                 0                        0               LSBK          100013700063355000
  409107679                 0                        0               LSBK          100013700063357000
  409107683                 0                        0               LSBK          100013700063372000
  409107686                 12                       0               LSBK          100013700063380000
  409107689                 0                        0               LSBK          100013700063390000
  409107691                 0                        0               LSBK          100013700063396000
  409107692                 0                        0               LSBK          100013700063398000
  409107694                 0                        0               LSBK          100013700063407000
  409107695                 0                        0               LSBK          100013700063418000
  409107696                 0                        0               LSBK          100013700063426000
  409107698                 0                        0               LSBK          100013700089718000
  409107701                 0                        0               LSBK          100013700089770000
  409107702                 0                        0               LSBK          100013700089771000
  409107703                 0                        0               LSBK          100013700089774000
  409107706                 0                        0               LSBK          100013700089785000
  409269903                 0                        0               LSBK
  409269908                 0                        0               LSBK
  409269910                 0                        0               LSBK
  409269912                 0                        0               LSBK
  409269919                 0                        0               LSBK
  409269922                 0                        0               LSBK
  409269925                 0                        0               LSBK
  409269931                 0                        0               LSBK
  409269935                 0                        0               LSBK
  409269936                 0                        0               LSBK
  409269937                 0                        0               LSBK
  409269939                 0                        0               LSBK
  409269949                 0                        0               LSBK
  409269975                 0                        0               LSBK
  409269979                 0                        0               LSBK
  409360261                 0                        0               LSBK          100175200003057000
  409360274                 0                        0               LSBK          100175200003061000
  409360279                 0                        0               LSBK          100175200003066000
  409360288                 0                        0               LSBK          100175200003069000
  409360295                 0                        0               LSBK          100175200003066000
  409360300                 0                        0               LSBK          100175200003071000
  409360301                 0                        0               LSBK          100175200003067000
  409360307                 35                       0               LSBK          100175200003065000
  409360311                 0                        0               LSBK          100175200003069000
  409360316                 0                        0               LSBK          100175200003072000
  409360323                 0                        0               LSBK          100175200003072000
  409360332                 0                        0               LSBK          100175200003072000
  409388017                 0                        0               LSBK          100175200003054000
  409388018                 0                        0               LSBK          100175200003051000
  409388019                 0                        0               LSBK          100175200003054000
  409388020                 0                        0               LSBK          100175200003056000
  409388021                 0                        0               LSBK          100175200003056000
  409388022                 0                        0               LSBK          100175200003062000
  409388023                 0                        0               LSBK          100175200003062000
  409388024                 0                        0               LSBK          100175200003061000
  409388025                 0                        0               LSBK          100175200003063000
  409388026                 0                        0               LSBK          100175200003066000
  409388027                 0                        0               LSBK          100175200003066000
  409579518                 0                        0               LSBK          100074800214060000
  409579522                 0                        0               LSBK          100074800267062000
  409591594                 0                        0               LSBK          M100015700069710081
  409591600                 0                        0               LSBK          M100015700071895029
  409591606                 0                        0               LSBK          M100146900008073227
  409591620                 0                        0               LSBK          M100133700014899192
  409591622                 0                        0               LSBK          M100133700015298097
  409591624                 0                        0               LSBK          M100133700016631577
  409591632                 0                        0               LSBK          M100133700015884854
  409591647                 0                        0               LSBK          M100015700072631217
  409591653                 0                        0               LSBK          M100133700015968822
  409591658                 0                        0               LSBK          M100133700015381687
  409591664                 0                        0               LSBK          M100133700016345301
  409591685                 0                        0               LSBK          M100015700071982678
  409591691                 0                        0               LSBK          M100133700016813415
  409591697                 0                        0               LSBK          M100133700016513999
  409591699                 0                        0               LSBK          M100133700016432505
  409593355                 0                        0               LSBK          M100133700016717848
  409593362                 0                        0               LSBK          M100133700016409818
  409650647                 25                      0.88             LSBK         1000703-0000395471-3
  409650648                 35                      1.17             LSBK         1000703-0000403164-4
  409650649                 30                      0.66             LSBK         1000703-0000405282-2
  409650650                 35                      0.9              LSBK         1000703-0000405498-4
  409650651                 25                      0.53             LSBK         1000703-0000405963-7
  409650653                 35                      0.6              LSBK         1000703-0000407029-5
  409650654                 35                      0.61             LSBK         1000703-0000407114-5
  409650655                 25                      1.1              LSBK         1000628-0020327048-9
  409650659                 35                      1.04             LSBK         1003918-0000000705-2
  409650662                 25                      0.44             LSBK         1000703-0000412138-7
  409650665                 35                      1.55             LSBK         1000703-0000412762-4
  409650667                 35                      1.04             LSBK         1000703-0000413525-4
  409650668                 12                      0.35             LSBK         1000703-0000413943-9
  409650669                 35                      0.73             LSBK         1000703-0000413971-0
  409650670                 12                      0.29             LSBK         1000703-0000414199-7
  409650671                 25                      0.59             LSBK         1000703-0000414788-7
  409650672                 35                      0.73             LSBK         1000703-0000414860-4
  409650673                 35                      1.04             LSBK         1000703-0000415222-6
  409650674                 35                      0.6              LSBK         1000703-0000415435-4
  409650675                 35                      0.52             LSBK         1000703-0000416070-8
  409650683                 35                      0.9              LSBK         1000703-0000417315-6
  409650685                 35                      0.6              LSBK         1000703-0000417822-1
  409650686                 35                      0.9              LSBK         1000703-0000418239-7
  409650687                 35                      0.6              LSBK         1000703-0000418964-0
  409829020                 0                        0               LSBK          M100082600000346383
  409829024                 0                        0               LSBK          M100261102000040846
  409829025                 0                        0               LSBK          M100057400002614875
  409829033                 0                        0               LSBK          M100062701215194867
  409829035                 0                        0               LSBK          M100059600063707611
  409829037                 0                        0               LSBK          M100076500001078118
  409829040                 0                        0               LSBK          M100208808000000566
  409829044                 0                        0               LSBK          M100015700070244633
  409829045                 0                        0               LSBK          M100015700071298406
  409829047                 0                        0               LSBK          M100015700073225977
  409829054                 0                        0               LSBK          M100133700014294915
  409833554                 35                      0.83             LSBK          100062701101123000
  409833557                 0                        0               LSBK          100062700110250000
  409833559                 30                      0.65             LSBK          100062700110253000
  409833560                 30                      1.3              LSBK          100062700110253000
  409833565                 12                      0.46             LSBK          100062700110254000
  409833566                 35                      0.68             LSBK          100062700110254000
  409833567                 0                        0               LSBK          100062700110254000
  409833571                 25                      1.27             LSBK          100062700110720000
  409833572                 25                      0.86             LSBK          100062700110720000
  409833573                 0                        0               LSBK          100062700110961000
  409833578                 0                        0               LSBK          100062701320380000
  409833579                 30                       0               LSBK          100062701320381000
  409833582                 0                        0               LSBK          100062701320382000
  409833583                 0                        0               LSBK          100062701320382000
  409833585                 0                        0               LSBK          100062701323244000
  409833586                 0                        0               LSBK          100062701323260000
  409833587                 0                        0               LSBK          100062701323260000
  409833590                 0                        0               LSBK          100062701323261000
  409833593                 25                      0.69             LSBK          100062701323262000
  409833594                 35                      1.56             LSBK          100062701323262000
  409833596                 30                       0               LSBK          100062701323262000
  409833597                 30                      0.83             LSBK          100062701323262000
  409833603                 0                        0               LSBK          100062701323264000
  409833605                 35                       0               LSBK          100062700140209000
  409833606                 0                        0               LSBK          100062700140511000
  409833607                 30                       0               LSBK          100062700151306000
  409833608                 35                      1.56             LSBK          100062700151307000
  409833611                 0                        0               LSBK          100062700310250000
  409833613                 0                        0               LSBK          100062700311103000
  409833615                 35                      1.35             LSBK          100062700312068000
  409833617                 35                       0               LSBK          100062700312070000
  409833619                 0                        0               LSBK          100062700312122000
  409833620                 0                        0               LSBK          100062700312128000
  409833623                 0                        0               LSBK          100062700313940000
  409833625                 35                       0               LSBK          100062700320200000
  409833626                 0                        0               LSBK          100062700320200000
  409833627                 35                       0               LSBK          100062700320400000
  409833630                 35                      1.35             LSBK          100062700320601000
  409833632                 0                        0               LSBK          100062700320602000
  409833633                 0                        0               LSBK          100062700320602000
  409833635                 35                      0.7              LSBK          100062700320900000
  409833637                 35                       0               LSBK          100062700320900000
  409833639                 0                        0               LSBK          100062700320900000
  409833640                 35                       0               LSBK          100062700330100000
  409833641                 35                      0.7              LSBK          100062700330100000
  409833648                 0                        0               LSBK          100062700450205000
  409833653                 0                        0               LSBK          100062700450623000
  409833655                 35                      0.7              LSBK          100062700450624000
  409833658                 35                      0.98             LSBK          100062700451011000
  409833659                 0                        0               LSBK          100062700451011000
  409833660                 0                        0               LSBK          100062700451103000
  409833663                 0                        0               LSBK          100062700451201000
  409833665                 35                      0.88             LSBK          100062700451304000
  409866733                 0                        0               LSBK          100074800256062000
  409876592                 0                        0               LSBK          100074800264062000
  409896350                 0                        0               LSBK          100219306095037000
  409896352                 0                        0               LSBK          100219306095036000
  409896358                 0                        0               LSBK          100219306105038000
  409988745                 0                        0               LSBK          100031800510639000
  409988755                 0                        0               LSBK          100031800630163000
  410050894                 0                        0               LSBK          100071000100426000
  410057486                 25                       0               LSBK          M100015700073870616
  410057488                 0                        0               LSBK          M100378400000008437
  410057493                 0                        0               LSBK          M100134914100435667
  410057498                 0                        0               LSBK          M100133700016157623
  410057501                 0                        0               LSBK          M100133700017539274
  410057502                 0                        0               LSBK          M100133700017369797
  410057503                 0                        0               LSBK          M100015700073427847
  410057508                 0                        0               LSBK          M100133700016649629
  410057512                 0                        0               LSBK          M100133700016598818
  410057514                 0                        0               LSBK          M100133700017524185
  410057517                 0                        0               LSBK          M100133700016778212
  410057518                 0                        0               LSBK          M100133700016811286
  410057532                 0                        0               LSBK          M100133700017865711
  410057533                 0                        0               LSBK          M100133700017148381
  410057534                 0                        0               LSBK          M100133700016609177
  410057536                 0                        0               LSBK          M100015700072586783
  410057538                 0                        0               LSBK          M100133700017145726
  410057539                 0                        0               LSBK          M100133700017539662
  410057540                 0                        0               LSBK          M100133700016675491
  410057544                 0                        0               LSBK          M100133700017726111
  410057545                 0                        0               LSBK          M100015700073819282
  410057551                 25                      0.56             LSBK          M100015700069843106
  410057554                 0                        0               LSBK          M100015700061426561
  410057557                 0                        0               LSBK          M100133700017276158
  410116835                 0                        0               LSBK          100256014000625000
  410116847                 0                        0               LSBK          100256014000632000
  410116849                 0                        0               LSBK          100256014000632000
  410116850                 0                        0               LSBK          100256014000633000
  410116853                 0                        0               LSBK          100256014000634000
  410116855                 0                        0               LSBK          100256014000634000
  410116862                 0                        0               LSBK          100256014000636000
  410116865                 0                        0               LSBK          100256014000637000
  410116873                 0                        0               LSBK          100256014000639000
  410117649                 0                        0               LSBK
  410117655                 0                        0               LSBK
  410117667                 0                        0               LSBK
  410117671                 0                        0               LSBK
  410117677                 0                        0               LSBK
  410117682                 0                        0               LSBK
  410117688                 0                        0               LSBK
  410117692                 0                        0               LSBK
  410117693                 0                        0               LSBK
  410117696                 0                        0               LSBK
  410117698                 0                        0               LSBK
  410117702                 0                        0               LSBK
  410117703                 0                        0               LSBK
  410117709                 0                        0               LSBK
  410117716                 0                        0               LSBK
  410117719                 0                        0               LSBK
  410117721                 0                        0               LSBK
  410117723                 0                        0               LSBK
  410117725                 0                        0               LSBK
  410117733                 0                        0               LSBK
  410117738                 0                        0               LSBK
  410117739                 0                        0               LSBK
  410117745                 0                        0               LSBK
  410117751                 0                        0               LSBK
  410117752                 0                        0               LSBK
  410117754                 0                        0               LSBK
  410117759                 0                        0               LSBK
  410117761                 0                        0               LSBK
  410117762                 0                        0               LSBK
  410117778                 0                        0               LSBK
  410117780                 0                        0               LSBK
  410117784                 0                        0               LSBK
  410117791                 0                        0               LSBK
  410117792                 0                        0               LSBK
  410117795                 0                        0               LSBK
  410117796                 0                        0               LSBK
  410117797                 0                        0               LSBK
  410117806                 0                        0               LSBK
  410117807                 0                        0               LSBK
  410117808                 0                        0               LSBK
  410117809                 0                        0               LSBK
  410117814                 0                        0               LSBK
  410117816                 0                        0               LSBK
  410117817                 0                        0               LSBK
  410117825                 0                        0               LSBK
  410117827                 0                        0               LSBK
  410117834                 0                        0               LSBK
  410169310                 0                        0               LSBK          100131020504066000
  410169315                 0                        0               LSBK          100131020600298000
  410169316                 0                        0               LSBK          100131020600328000
  410169319                 0                        0               LSBK          100131020600480000
  410169320                 0                        0               LSBK          100131020600532000
  410169322                 0                        0               LSBK          100131020600595000
  410169325                 0                        0               LSBK          100131020600684000
  410169327                 0                        0               LSBK          100131020600989000
  410169331                 0                        0               LSBK          100131020601109000
  410169333                 0                        0               LSBK          100131020601266000
  410169336                 0                        0               LSBK          100131020601426000
  410169337                 0                        0               LSBK          100131020601450000
  410169338                 0                        0               LSBK          100131020601541000
  410169340                 0                        0               LSBK          100131020601627000
  410169343                 0                        0               LSBK          100131020601680000
  410169345                 0                        0               LSBK          100131020601853000
  410169347                 0                        0               LSBK          100131020602059000
  410169348                 0                        0               LSBK          100131020602136000
  410169349                 0                        0               LSBK          100131020602162000
  410169350                 0                        0               LSBK          100131020602281000
  410169351                 0                        0               LSBK          100131020602473000
  410169352                 0                        0               LSBK          100131020602526000
  410169356                 0                        0               LSBK          100131022501834000
  410183476                 30                       0               LSBK          100390930400986000
  410183478                 0                        0               LSBK          100390930401428000
  410239104                 0                        0               LSBK          100052615109259000
  410239105                 0                        0               LSBK          100052615109579000
  410239108                 0                        0               LSBK          100052615109819000
  410239109                 0                        0               LSBK          100052615110119000
  410239110                 0                        0               LSBK          100052615110199000
  410239111                 0                        0               LSBK          100052615110279000
  410239115                 0                        0               LSBK          100052615110619000
  410239116                 0                        0               LSBK          100052615110649000
  410239117                 0                        0               LSBK          100052615111009000
  410239119                 12                      0.68             LSBK          100052615111049000
  410239120                 25                      0.68             LSBK          100052615111079000
  410239121                 0                        0               LSBK          100052615111139000
  410239122                 25                      0.68             LSBK          100052615111179000
  410239136                 12                      0.68             LSBK          100052615977119000
  410239140                 0                        0               LSBK          100052615978789000
  410239144                 12                      0.68             LSBK          100052615979329000
  410239148                 12                      0.68             LSBK          100052615980189000
  410239149                 0                        0               LSBK          100052615980709000
  410239150                 0                        0               LSBK          100052615980829000
  410239152                 0                        0               LSBK          100052615981209000
  410239153                 35                      0.68             LSBK          100052615981639000
  410239154                 12                      0.68             LSBK          100052615981659000
  410239158                 30                      0.68             LSBK          100052615982419000
  410239160                 0                        0               LSBK          100052615982649000
  410239161                 25                      0.68             LSBK          100052615984369000
  410239163                 0                        0               LSBK          100052624259003000
  410239164                 35                      0.68             LSBK          100052624260443000
  410239166                 12                      0.68             LSBK          100052624260483000
  410239174                 25                      0.68             LSBK          100052644913784000
  410239175                 0                        0               LSBK          100052647006797000
  410239179                 0                        0               LSBK          100052647009413000
  410239181                 0                        0               LSBK          100052680896181000
  410239185                 0                        0               LSBK          100052690810413000
  410239187                 35                      0.68             LSBK          100052690883786000
  410239191                 12                      0.68             LSBK          100052690997342000
  410239198                 35                      0.68             LSBK          100052690998962000
  410239200                 30                      0.68             LSBK          100052690999362000
  410239203                 25                      0.68             LSBK          100052690999632000
  410282524                 0                        0               LSBK          M100133700016921838
  410282545                 0                        0               LSBK          M100133700016387386
  410282560                 0                        0               LSBK          M100133700017725261
  410282588                 0                        0               LSBK          M100133700017363733
  410282609                 0                        0               LSBK          M100133700017505762
  410282621                 0                        0               LSBK          M100133700017777262
  410282656                 0                        0               LSBK          M100133700017165203
  410282661                 0                        0               LSBK          M100058900102104221
  410282682                 0                        0               LSBK          M100015700069710248
  410282688                 0                        0               LSBK          M100155800000334791
  410282702                 0                        0               LSBK          M100015700069951214
  410282727                 0                        0               LSBK          M100133700016446109
  410282739                 0                        0               LSBK          M100133700017173421
  410282764                 0                        0               LSBK          M100133700016446620
  410282776                 0                        0               LSBK          M100133700016446828
  410282778                 0                        0               LSBK          M100133700016151576
  410282782                 0                        0               LSBK          M100133700016746995
  410282799                 0                        0               LSBK          M100133700017853576
  410282800                 0                        0               LSBK          M100015700074249505
  410376688                 0                        0               LSBK          100074800267062000
  410376690                 0                        0               LSBK          100074800270064000
  410376691                 0                        0               LSBK          100074800270064000
  410376692                 0                        0               LSBK          100074800270064000
  410376693                 0                        0               LSBK          100074800270064000
  410376695                 0                        0               LSBK          100074800270063000
  410376697                 0                        0               LSBK          100074800270064000
  410376698                 0                        0               LSBK          100074800274060000
  410376699                 0                        0               LSBK          100074800276060000
  410388434                 0                        0               LSBK          100039306100099000
  410388438                 0                        0               LSBK          100039306110148000
  410388439                 0                        0               LSBK          100039306110148000
  410388448                 0                        0               LSBK          100039306100134000
  410388464                 0                        0               LSBK          100039306110177000
  410388465                 0                        0               LSBK          100039306110180000
  410388470                 0                        0               LSBK          100039306100127000
  410388472                 0                        0               LSBK          100039306100131000
  410388480                 0                        0               LSBK          100039306090079000
  410388481                 0                        0               LSBK          100039306090079000
  410388482                 0                        0               LSBK          100039306090079000
  410388491                 0                        0               LSBK          100039306100127000
  410388507                 0                        0               LSBK          100039306110153000
  410467020                 0                        0               LSBK
  410467028                 0                        0               LSBK
  410467032                 0                        0               LSBK
  410467035                 0                        0               LSBK
  410467039                 0                        0               LSBK
  410467042                 0                        0               LSBK
  410467043                 0                        0               LSBK
  410467048                 0                        0               LSBK
  410543609                 0                        0               LSBK          100077910007132000
  410543610                 0                        0               LSBK          100077910007147000
  410543615                 0                        0               LSBK          100077910007058000
  410543654                 0                        0               LSBK          100077910007108000
  410543708                 0                        0               LSBK          100077910006314000
  410543711                 0                        0               LSBK          100077910006215000
  410543712                 0                        0               LSBK          100077910006778000
  410621616                 0                        0               LSBK          100010400342370000
  410621653                 0                        0               LSBK          100010400365765000
  410621675                 0                        0               LSBK          100010400375389000
  410621680                 0                        0               LSBK          100010400377749000
  410621696                 0                        0               LSBK          100010400382847000
  410621715                 0                        0               LSBK          100010401446954000
  410621718                 0                        0               LSBK          100010401448208000
  410621731                 0                        0               LSBK          100010401449025000
  410621740                 0                        0               LSBK          100010401450157000
  410621768                 0                        0               LSBK          100010401456067000
  410621774                 0                        0               LSBK          100010401456491000
  410621782                 0                        0               LSBK          100010401457960000
  410621788                 0                        0               LSBK          100010401458733000
  410621822                 0                        0               LSBK          100010402041159000
  410621828                 0                        0               LSBK          100010402041713000
  410621832                 0                        0               LSBK          100292100530634000
  410621838                 0                        0               LSBK          100010402042407000
  410621860                 0                        0               LSBK          100340510000010000
  410621865                 0                        0               LSBK          100063300009365000
  410621867                 0                        0               LSBK          100246800000166000
  410621873                 0                        0               LSBK          100310120008000000
  410621883                 0                        0               LSBK          100137700000861000
  410621890                 0                        0               LSBK          100010402044915000
  410621913                 0                        0               LSBK          100164906110061000
  410638646                 25                      0.48             LSBK
  410638667                 0                        0               LSBK
  410638697                 0                        0               LSBK
  410638712                 0                        0               LSBK
  410638769                 25                      0.48             LSBK
  410638777                 0                        0               LSBK
  410638804                 25                      0.48             LSBK
  410638810                 0                        0               LSBK
  410638822                 0                        0               LSBK
  410645022                 0                        0               LSBK
  410645028                 0                        0               LSBK
  410677533                 0                        0               LSBK          M100015700060013915
  410677569                 0                        0               LSBK          M100015700073544385
  410677577                 0                        0               LSBK          M100015700072977123
  410677602                 0                        0               LSBK          M100059600075148622
  410677630                 0                        0               LSBK          M100059600064676666
  410677650                 0                        0               LSBK          M100243514715685504
  410677657                 0                        0               LSBK          M100133700017104293
  410677658                 0                        0               LSBK          M100133700017956577
  410677659                 0                        0               LSBK          M100133700017944565
  410677660                 0                        0               LSBK          M100133700017539779
  410677696                 0                        0               LSBK          M100133700017725915
  410677703                 0                        0               LSBK          M100015700074912201
  410677731                 0                        0               LSBK          M100133700018071889
  410677737                 0                        0               LSBK          M100133700017977532
  410677739                 0                        0               LSBK          M100133700017956734
  410677746                 0                        0               LSBK          M100133700018325236
  410677748                 0                        0               LSBK          M100015700075436010
  410677754                 0                        0               LSBK          M100133700018129190
  410677756                 0                        0               LSBK          M100015700075039830
  410677768                 0                        0               LSBK          M100133700018550940
  410677789                 0                        0               LSBK          M100015700069230213
  410677792                 0                        0               LSBK          M100133700018412398
  410677793                 0                        0               LSBK          M100133700014468832
  410677799                 0                        0               LSBK          M100133700017548754
  410677801                 0                        0               LSBK          M100133700018437411
  410677825                 0                        0               LSBK          M100133700018502032
  500558137                 0                        0               LSBK          100024200009631000
  500580179                 0                        0               LSBK          100353005092600000
  500582434                 0                        0               LSBK          100196368000608000
  500582465                 0                        0               LSBK          100353005091600000
  500587102                 0                        0               LSBK          100353005093000000
  500597067                 0                        0               LSBK          100364100000018000
  500617681                 0                        0               LSBK          100145900029057000
  500741869                 0                        0               LSBK          100288200060120000
  500746936                 0                        0               LSBK          100233600604180000
  500747839                 0                        0               LSBK          100079000000070000
  500750213                 0                        0               LSBK          100139402000006000
  500751599                 0                        0               LSBK          100353006050500000
  500751886                 0                        0               LSBK          100030900100204000
  500753465                 0                        0               LSBK          100139402000031000
  500755121                 0                        0               LSBK          100079000000071000
  500755128                 0                        0               LSBK          100030900100204000
  500757034                 0                        0               LSBK          100256014000531000
  500757470                 0                        0               LSBK          100256014000532000
  500760433                 0                        0               LSBK          100076500001011000
  500761461                 12                      0.68             LSBK          100030900100208000
  500761621                 0                        0               LSBK          100077600000079000
  500762640                 0                        0               LSBK          100030200010119000
  500762773                 0                        0               LSBK          100030900100207000
  500763695                 0                        0               LSBK          100292900720246000
  500763870                 0                        0               LSBK          100360901000074000
  500764054                 0                        0               LSBK          100077600000079000
  500764241                 0                        0               LSBK          100063100076962000
  500764630                 0                        0               LSBK          100256014000539000
  500768486                 0                        0               LSBK          100153210604023000
  500769013                 0                        0               LSBK          100362102002619000
  500769183                 0                        0               LSBK          100091805007691000
  500769277                 0                        0               LSBK          100348302002619000
  500769653                 0                        0               LSBK          100353006062600000
  500769733                 0                        0               LSBK          100274686777094000
  500770148                 0                        0               LSBK          100353006061500000
  500772090                 0                        0               LSBK          100063100077242000
  500772346                 0                        0               LSBK          100030900100209000
  500772735                 0                        0               LSBK          100353006061500000
  500772979                 0                        0               LSBK          100212001000234000
  500772980                 0                        0               LSBK          100212001000234000
  500772981                 0                        0               LSBK          100212001000234000
  500773184                 0                        0               LSBK          100079000000070000
  500773785                 0                        0               LSBK          100030200010120000
  500773992                 0                        0               LSBK          100406600000006000
  500774210                 0                        0               LSBK          100361200000601000
  500775186                 0                        0               LSBK          100353006060700000
  500775195                 0                        0               LSBK          100353006060700000
  500775202                 0                        0               LSBK          100353006060700000
  500775364                 0                        0               LSBK          100274686777093000
  500775627                 0                        0               LSBK          100044300001552000
  500775832                 30                       0               LSBK          100076500001026000
  500775893                 30                       0               LSBK          100076500001021000
  500776131                 0                        0               LSBK          100353006062000000
  500776598                 0                        0               LSBK          100419600000124000
  500776849                 0                        0               LSBK          100353006061300000
  500776871                 0                        0               LSBK          100063100076942000
  500776918                 0                        0               LSBK          100057600000202000
  500777458                 0                        0               LSBK          100137900006112000
  500777780                 0                        0               LSBK          100353006061400000
  500777859                 0                        0               LSBK          100030900100209000
  500778542                 0                        0               LSBK          100079000000070000
  500779335                 0                        0               LSBK          100353006062200000
  500779792                 0                        0               LSBK          100196368000887000
  500780166                 0                        0               LSBK          100256014000551000
  500780222                 0                        0               LSBK          100030900100211000
  500780505                 0                        0               LSBK          100030200558002000
  500780930                 0                        0               LSBK          100030900100211000
  500781196                 0                        0               LSBK          100209306060057000
  500781248                 0                        0               LSBK          100137306060027000
  500781487                 0                        0               LSBK          100298601001191000
  500781584                 0                        0               LSBK          100274686777094000
  500782321                 0                        0               LSBK          100113006060001000
  500782341                 0                        0               LSBK          100030900100210000
  500782365                 0                        0               LSBK          100030900100212000
  500784186                 0                        0               LSBK          100256014000555000
  500785489                 0                        0               LSBK          100256014000556000
  500785494                 0                        0               LSBK          100256014000556000
  500786236                 0                        0               LSBK          100030900100213000
  500786297                 35                       0               LSBK          100376100000111000
  500786478                 0                        0               LSBK          100033700003072000
  500786619                 0                        0               LSBK          100217400000003000
  500788070                 0                        0               LSBK          100196368000902000
  500789830                 0                        0               LSBK          100030900100214000
  500790980                 0                        0               LSBK          100217410000006000
  500791192                 0                        0               LSBK          100057600000207000
  500791391                 0                        0               LSBK          100274686777094000
  500791798                 0                        0               LSBK          100079000000067000
  500791879                 0                        0               LSBK          100030900100212000
  500792621                 0                        0               LSBK          100079000000074000
  500792919                 0                        0               LSBK          100113202002663000
  500792960                 0                        0               LSBK          100139402000010000
  500792995                 0                        0               LSBK          100030900100214000
  500793019                 0                        0               LSBK          100215800000533000
  500793052                 0                        0               LSBK          100377650000046000
  500793119                 0                        0               LSBK          100256014000560000
  500793175                 0                        0               LSBK          100044300001560000
  500793920                 0                        0               LSBK          100256014000558000
  500794072                 0                        0               LSBK          100079000000074000
  500794148                 0                        0               LSBK          100044300001556000
  500794470                 0                        0               LSBK          100232301120025000
  500794659                 0                        0               LSBK          100360901000074000
  500796717                 0                        0               LSBK          100360901000076000
  500797800                 0                        0               LSBK          100139402000011000
  500799724                 0                        0               LSBK          100033700003070000
  500800821                 0                        0               LSBK          100065400000004000
  500800959                 0                        0               LSBK          100091805008009000
  500801418                 0                        0               LSBK          100094600000447000
  500802210                 0                        0               LSBK          100256014000564000
  500802211                 30                       0               LSBK          100377650000044000
  500803381                 0                        0               LSBK          100044300001553000
  500803870                 0                        0               LSBK          100076500000186000
  500804199                 0                        0               LSBK          100256014000568000
  500804217                 0                        0               LSBK          100256014000568000
  500804899                 0                        0               LSBK          100362800000000000
  500805344                 30                       0               LSBK          100377650000047000
  500805590                 0                        0               LSBK          100122500206060000
  500805675                 0                        0               LSBK          100050400760015000
  500806221                 0                        0               LSBK          100256014000563000
  500806322                 0                        0               LSBK          100353006070700000
  500806866                 0                        0               LSBK          100353006063000000
  500807341                 0                        0               LSBK          100256014000570000
  500807343                 0                        0               LSBK          100137306070030000
  500807918                 0                        0               LSBK          100362800000001000
  500810680                 0                        0               LSBK          100076500001036000
  500810945                 0                        0               LSBK          100176902002695000
  500811404                 0                        0               LSBK          100137900006112000
  500811529                 0                        0               LSBK          100360901000076000
  500811670                 0                        0               LSBK          100298601001193000
  500812037                 0                        0               LSBK          100256014000550000
  500813195                 0                        0               LSBK          100430200000107000
  500814276                 0                        0               LSBK          100139402000010000
  500814876                 0                        0               LSBK          100057600000206000
  500815051                 0                        0               LSBK          100176902002703000
  500815317                 0                        0               LSBK          100192820060000000
  500815530                 0                        0               LSBK          100130000000163000
  500817144                 0                        0               LSBK          100030900100219000
  500817241                 25                       0               LSBK          100292900720245000
  500817491                 0                        0               LSBK          100076500001041000
  500817513                 0                        0               LSBK          100030900100212000
  500818011                 0                        0               LSBK          100139402000007000
  500818089                 0                        0               LSBK          100081700120051000
  500818654                 0                        0               LSBK          100256014000576000
  500818671                 0                        0               LSBK          100274686777094000
  500819244                 0                        0               LSBK          100082600001055000
  500819689                 0                        0               LSBK          100256014000580000
  500821321                 0                        0               LSBK          100191201606290000
  500821490                 0                        0               LSBK          100353006081400000
  500821581                 0                        0               LSBK          100256014000584000
  500821826                 0                        0               LSBK          100030200531004000
  500821829                 0                        0               LSBK          100063100078122000
  500822629                 0                        0               LSBK          100125300029420000
  500822673                 0                        0               LSBK          100256014000584000
  500822884                 0                        0               LSBK          100299606080006000
  500822896                 0                        0               LSBK          100443900210719000
  500823036                 0                        0               LSBK          100353006072400000
  500823078                 0                        0               LSBK          100152711000010000
  500825309                 0                        0               LSBK          100153270000041000
  500825351                 0                        0               LSBK          100390400500825000
  500825443                 0                        0               LSBK          100130000000156000
  500825558                 0                        0               LSBK          100256014000586000
  500825949                 0                        0               LSBK          100348302002727000
  500825950                 0                        0               LSBK          100473500607240000
  500826063                 0                        0               LSBK          100360901000078000
  500826622                 0                        0               LSBK          100188601000099000
  500826820                 0                        0               LSBK          100217410000010000
  500827036                 0                        0               LSBK          100353006080900000
  500827267                 0                        0               LSBK          100360901000078000
  500827324                 0                        0               LSBK          100030900100221000
  500827508                 0                        0               LSBK          100030200010119000
  500827667                 0                        0               LSBK          100353006080800000
  500827735                 12                      0.68             LSBK          100030900100219000
  500827856                 0                        0               LSBK          100274686777096000
  500828040                 0                        0               LSBK          100473500607210000
  500828515                 0                        0               LSBK          100030200010125000
  500828590                 0                        0               LSBK          100044300001572000
  500829526                 0                        0               LSBK          100353006082500000
  500830295                 0                        0               LSBK          100275500000053000
  500830303                 0                        0               LSBK          100353006081700000
  500830624                 0                        0               LSBK          100274686777097000
  500830978                 0                        0               LSBK          100353006080300000
  500831035                 0                        0               LSBK          100256014000591000
  500831540                 0                        0               LSBK          100256014000591000
  500831722                 0                        0               LSBK          100353006080400000
  500832284                 0                        0               LSBK          100076400000927000
  500832286                 0                        0               LSBK          100033700003081000
  500832287                 35                       0               LSBK          100419600000128000
  500832703                 0                        0               LSBK          100256014000588000
  500832846                 0                        0               LSBK          100256014000592000
  500833194                 0                        0               LSBK          100256014000590000
  500833196                 0                        0               LSBK          100256014000585000
  500833214                 0                        0               LSBK          100288200060321000
  500833408                 0                        0               LSBK          100360901000076000
  500834292                 0                        0               LSBK          100360901000078000
  500834306                 0                        0               LSBK          100091805008343000
  500834502                 0                        0               LSBK          100353006080300000
  500834513                 0                        0               LSBK          100137900000001000
  500835239                 0                        0               LSBK          100377650000066000
  500835558                 0                        0               LSBK          100030900100214000
  500835837                 0                        0               LSBK          100256014000596000
  500836074                 0                        0               LSBK          100139402000016000
  500836366                 0                        0               LSBK          100153210607013000
  500836370                 0                        0               LSBK          100256014000595000
  500836584                 0                        0               LSBK          100256014000595000
  500836683                 0                        0               LSBK          100256014000580000
  500837132                 0                        0               LSBK          100076500001070000
  500837166                 0                        0               LSBK          100076500001071000
  500837205                 0                        0               LSBK          100113006080000000
  500837443                 0                        0               LSBK          100275500000056000
  500837708                 0                        0               LSBK          100377650000071000
  500838599                 0                        0               LSBK          100256014000598000
  500843944                 0                        0               LSBK          100377650000073000
  500844680                 0                        0               LSBK          100139402000019000
  500845240                 0                        0               LSBK          100256014000592000
  500845390                 0                        0               LSBK          100256014000600000
  500845391                 0                        0               LSBK          100256014000600000
  500845393                 0                        0               LSBK          100256014000600000
  500845652                 0                        0               LSBK          100029500012026000
  500845753                 0                        0               LSBK          100267606080016000
  500845821                 0                        0               LSBK          100348302002754000
  500845865                 0                        0               LSBK          100232301120035000
  500847407                 0                        0               LSBK          100077600000083000
  500847641                 0                        0               LSBK          100360901000079000
  500849096                 0                        0               LSBK          100139402000013000
  500849272                 0                        0               LSBK          100256014000602000
  500849501                 0                        0               LSBK          100077441400725000
  500849544                 0                        0               LSBK          100077441400898000
  500849611                 0                        0               LSBK          100323800000105000
  500849630                 0                        0               LSBK          100130000000174000
  500849657                 0                        0               LSBK          100076800000206000
  500849664                 0                        0               LSBK          100255500000045000
  500849712                 0                        0               LSBK          100030900100223000
  500850261                 0                        0               LSBK          100079000000015000
  500850308                 0                        0               LSBK          100256014000601000
  500850433                 0                        0               LSBK          100362102002760000
  500850470                 0                        0               LSBK          100079000000015000
  500850497                 0                        0               LSBK          100033700003083000
  500850515                 0                        0               LSBK          100275461760706000
  500850516                 0                        0               LSBK          100360901000079000
  500850593                 0                        0               LSBK          100360901000079000
  500850702                 0                        0               LSBK          100188601000133000
  500851075                 0                        0               LSBK          100360901000079000
  500851115                 0                        0               LSBK          100357060002582000
  500851236                 0                        0               LSBK          100256014000603000
  500851242                 0                        0               LSBK          100256014000603000
  500851548                 0                        0               LSBK          100256014000598000
  500851678                 0                        0               LSBK          100274686777097000
  500851737                 0                        0               LSBK          100414030000015000
  500852128                 0                        0               LSBK          100256014000602000
  500852255                 0                        0               LSBK          100376100000114000
  500852312                 0                        0               LSBK          100060806080064000
  500852489                 0                        0               LSBK          100188601000132000
  500852808                 0                        0               LSBK          100360901000080000
  500852819                 0                        0               LSBK          100217410000012000
  500852904                 0                        0               LSBK          100274686777100000
  500852958                 0                        0               LSBK          100030200010128000
  500853133                 0                        0               LSBK          100030200010128000
  500853444                 0                        0               LSBK          100137306090033000
  500853507                 0                        0               LSBK          100044300001579000
  500853689                 0                        0               LSBK          100288000000124000
  500853825                 0                        0               LSBK          100353006091200000
  500854195                 0                        0               LSBK          100256014000605000
  500854931                 0                        0               LSBK          100044300001577000
  500855038                 0                        0               LSBK          100360901000080000
  500855126                 0                        0               LSBK          100076500001081000
  500855271                 0                        0               LSBK          100353006083000000
  500855305                 0                        0               LSBK          100256014000602000
  500855479                 0                        0               LSBK          100357060002603000
  500855540                 0                        0               LSBK          100357060002617000
  500855724                 0                        0               LSBK          100377650000079000
  500855737                 0                        0               LSBK          100377650000075000
  500855939                 0                        0               LSBK          100360901000080000
  500856244                 0                        0               LSBK          100033700003084000
  500856380                 0                        0               LSBK          100256014000604000
  500856668                 0                        0               LSBK          100256014000604000
  500856669                 0                        0               LSBK          100256014000604000
  500856869                 0                        0               LSBK          100382200120361000
  500856984                 0                        0               LSBK          100033700003075000
  500857055                 0                        0               LSBK          100050100006398000
  500857092                 0                        0               LSBK          100357060002620000
  500857239                 0                        0               LSBK          100377650000077000
  500857538                 0                        0               LSBK          100076970000303000
  500857705                 0                        0               LSBK          100256014000603000
  500857910                 0                        0               LSBK          100256014000608000
  500857986                 12                      0.68             LSBK          100419600000130000
  500858038                 0                        0               LSBK          100139402000022000
  500858050                 0                        0               LSBK          100175200003022000
  500858053                 0                        0               LSBK          100175200003021000
  500858054                 0                        0               LSBK          100175200003024000
  500858061                 0                        0               LSBK          100175200003060000
  500858062                 0                        0               LSBK          100175200003054000
  500858063                 0                        0               LSBK          100175200003053000
  500858237                 0                        0               LSBK          100044300001583000
  500858287                 0                        0               LSBK          100274686777099000
  500858658                 0                        0               LSBK          100256014000604000
  500858680                 0                        0               LSBK          100175200003062000
  500858752                 0                        0               LSBK          100444200100044000
  500858891                 0                        0               LSBK          100175200003024000
  500859045                 0                        0               LSBK          100233602006090000
  500859384                 0                        0               LSBK          100357060002623000
  500859427                 0                        0               LSBK          100256014000606000
  500859525                 0                        0               LSBK          100357060002621000
  500859877                 0                        0               LSBK          100256014000605000
  500860010                 0                        0               LSBK          100256014000600000
  500860011                 0                        0               LSBK          100256014000600000
  500860779                 0                        0               LSBK          100137900000002000
  500860998                 0                        0               LSBK          100217410000013000
  500861074                 0                        0               LSBK          100256014000609000
  500861114                 0                        0               LSBK          100256014000610000
  500861115                 0                        0               LSBK          100256014000609000
  500861119                 0                        0               LSBK          100256014000609000
  500861192                 0                        0               LSBK          100030900100221000
  500861325                 0                        0               LSBK          100033700003079000
  500861472                 0                        0               LSBK          100215800000556000
  500861866                 0                        0               LSBK          100357060002637000
  500861883                 0                        0               LSBK          100357060002637000
  500861886                 0                        0               LSBK          100357060002637000
  500861890                 0                        0               LSBK          100357060002638000
  500861921                 0                        0               LSBK          100360901000081000
  500861950                 0                        0               LSBK          100256014000611000
  500861954                 0                        0               LSBK          100256014000608000
  500861983                 0                        0               LSBK          100362102002785000
  500862093                 0                        0               LSBK          100256014000605000
  500862189                 0                        0               LSBK          100256014000607000
  500862242                 0                        0               LSBK          100108300776030000
  500862339                 0                        0               LSBK          100256014000610000
  500862358                 0                        0               LSBK          100206411111638000
  500863106                 0                        0               LSBK          100256014000607000
  500863176                 0                        0               LSBK          100362102002787000
  500863332                 0                        0               LSBK          100188601000123000
  500863382                 0                        0               LSBK          100357060002626000
  500863469                 0                        0               LSBK          100206411111638000
  500863549                 0                        0               LSBK          100256014000613000
  500863550                 0                        0               LSBK          100256014000607000
  500863816                 0                        0               LSBK          100288000000146000
  500864165                 0                        0               LSBK          100100300000204000
  500864375                 0                        0               LSBK          100256014000613000
  500864402                 0                        0               LSBK          100362102002790000
  500864610                 0                        0               LSBK          100060806090066000
  500864658                 0                        0               LSBK          100044300001586000
  500864659                 0                        0               LSBK          100044300001587000
  500864971                 0                        0               LSBK          100139402000022000
  500865310                 0                        0               LSBK          100215800000551000
  500865372                 0                        0               LSBK          100215800000569000
  500865380                 0                        0               LSBK          100256014000609000
  500865420                 0                        0               LSBK          100194600010445000
  500865746                 0                        0               LSBK          100473500609070000
  500866087                 0                        0               LSBK          100209306090060000
  500866189                 0                        0               LSBK          100360901000081000
  500866281                 0                        0               LSBK          100233602006090000
  500866284                 0                        0               LSBK          100360901000080000
  500866301                 0                        0               LSBK          100353006092100000
  500866385                 0                        0               LSBK          100188601000112000
  500866598                 0                        0               LSBK          100217410000011000
  500866750                 0                        0               LSBK          100256014000613000
  500866815                 0                        0               LSBK          100256014000613000
  500866878                 0                        0               LSBK          100077910006911000
  500866937                 0                        0               LSBK          100256014000616000
  500866983                 0                        0               LSBK          100059759900004000
  500867041                 0                        0               LSBK          100360901000081000
  500867141                 0                        0               LSBK          100357060002584000
  500867458                 0                        0               LSBK          100077910006928000
  500867557                 0                        0               LSBK          100209306090060000
  500867607                 0                        0               LSBK          100256014000617000
  500867691                 0                        0               LSBK          100188601000136000
  500867766                 0                        0               LSBK          100188601000133000
  500867806                 0                        0               LSBK          100033700003085000
  500867807                 0                        0               LSBK          100033700003084000
  500868108                 0                        0               LSBK          100206411111632000
  500868114                 0                        0               LSBK          100153270000062000
  500868323                 0                        0               LSBK          100125300029235000
  500868477                 0                        0               LSBK          100030900100230000
  500868482                 0                        0               LSBK          100256014000617000
  500868560                 0                        0               LSBK          100137900000003000
  500868697                 0                        0               LSBK          100254900061016000
  500868735                 0                        0               LSBK          100256014000616000
  500868770                 0                        0               LSBK          100288000000153000
  500868773                 0                        0               LSBK          100256014000620000
  500868906                 0                        0               LSBK          100108300776362000
  500869134                 0                        0               LSBK          100071300046024000
  500869172                 0                        0               LSBK          100030200010130000
  500869253                 0                        0               LSBK          100059759900004000
  500869327                 0                        0               LSBK          100057600000218000
  500869328                 0                        0               LSBK          100209306100061000
  500869444                 0                        0               LSBK          100256014000611000
  500869446                 0                        0               LSBK          100256014000620000
  500869576                 0                        0               LSBK          100233600000002000
  500869751                 0                        0               LSBK          100044300001589000
  500869753                 0                        0               LSBK          100044300001589000
  500870085                 0                        0               LSBK          100077910006949000
  500870173                 0                        0               LSBK          100353006092600000
  500870324                 0                        0               LSBK          100063100080002000
  500870327                 0                        0               LSBK          100256014000621000
  500870500                 0                        0               LSBK          100353006092700000
  500870529                 0                        0               LSBK          100030200531005000
  500870555                 0                        0               LSBK          100353000001663000
  500870581                 0                        0               LSBK          100122500206090000
  500870765                 0                        0               LSBK          100206411111646000
  500871151                 0                        0               LSBK          100077600000921000
  500871196                 0                        0               LSBK          100256014000611000
  500871282                 0                        0               LSBK          100077910006944000
  500871582                 0                        0               LSBK          100215800000567000
  500871832                 0                        0               LSBK          100217410000012000
  500871932                 0                        0               LSBK          100030200022022000
  500872115                 0                        0               LSBK          100076500001086000
  500872276                 0                        0               LSBK          100070706090101000
  500872303                 0                        0               LSBK          100256014000609000
  500872563                 12                      0.68             LSBK          100091805008725000
  500872609                 0                        0               LSBK          100077910006962000
  500872702                 0                        0               LSBK          100353000001632000
  500873063                 0                        0               LSBK          100176905008730000
  500873176                 0                        0               LSBK          100362120061650000
  500873411                 0                        0               LSBK          100152711000010000
  500873485                 0                        0               LSBK          100077910006964000
  500873523                 0                        0               LSBK          100256014000615000
  500873810                 0                        0               LSBK          100077910006959000
  500874309                 0                        0               LSBK          100182500060901000
  500874444                 0                        0               LSBK          100294800011021000
  500874548                 0                        0               LSBK          100288000000120000
  500874597                 0                        0               LSBK          100256014000616000
  500874710                 0                        0               LSBK          100108300776082000
  500874726                 0                        0               LSBK          100256014000623000
  500874978                 0                        0               LSBK          100360901000082000
  500875284                 0                        0               LSBK          100360901000082000
  500875356                 0                        0               LSBK          100340000079000000
  500875415                 0                        0               LSBK          100153270000065000
  500875439                 0                        0               LSBK          100113205008754000
  500875451                 0                        0               LSBK          100188601000130000
  500875505                 0                        0               LSBK          100256014000621000
  500875530                 0                        0               LSBK          100063100080242000
  500875616                 0                        0               LSBK          100176902002842000
  500875630                 0                        0               LSBK          100254900061010000
  500875788                 0                        0               LSBK          100114700000280000
  500876001                 0                        0               LSBK          100256014000625000
  500876062                 30                       0               LSBK          100090707406090000
  500876223                 0                        0               LSBK          100139402000025000
  500876238                 0                        0               LSBK          100139402000024000
  500876301                 0                        0               LSBK          100256014000627000
  500876302                 0                        0               LSBK          100256014000627000
  500876303                 0                        0               LSBK          100256014000627000
  500876304                 0                        0               LSBK          100256014000627000
  500876415                 0                        0               LSBK          100196368001056000
  500876592                 0                        0               LSBK          100275461760823000
  500876706                 0                        0               LSBK          100196368001056000
  500876860                 0                        0               LSBK          100044300001591000
  500876881                 0                        0               LSBK          100188601000138000
  500876893                 0                        0               LSBK          100188601000138000
  500877039                 0                        0               LSBK          100108300776087000
  500877294                 0                        0               LSBK          100353100200609000
  500877513                 0                        0               LSBK          100360901000081000
  500877629                 0                        0               LSBK          100125300029421000
  500877685                 0                        0               LSBK          100256014000624000
  500877801                 0                        0               LSBK          100357060002640000
  500877869                 0                        0               LSBK          100215800000492000
  500877881                 0                        0               LSBK          100357060002641000
  500877907                 0                        0               LSBK          100215800000545000
  500878010                 0                        0               LSBK          100065400000005000
  500878121                 0                        0               LSBK          100077910006996000
  500878160                 0                        0               LSBK          100288000000123000
  500878233                 0                        0               LSBK          100362102002820000
  500878253                 0                        0               LSBK          100414030000029000
  500878457                 0                        0               LSBK          100360901000082000
  500878749                 0                        0               LSBK          100430200000113000
  500878858                 0                        0               LSBK          100256014000621000
  500878864                 0                        0               LSBK          100256014000628000
  500878907                 0                        0               LSBK          100357060002636000
  500878916                 0                        0               LSBK          100256014000620000
  500878950                 0                        0               LSBK          100177013600017000
  500879019                 0                        0               LSBK          100030900100234000
  500879042                 0                        0               LSBK          100406600000009000
  500879117                 0                        0               LSBK          100206310006502000
  500879171                 0                        0               LSBK          100256014000630000
  500879196                 0                        0               LSBK          100376150087919000
  500879386                 0                        0               LSBK          100377650000101000
  500879506                 0                        0               LSBK          100256014000626000
  500879925                 0                        0               LSBK          100209306100061000
  500879967                 0                        0               LSBK          100348302002826000
  500880013                 0                        0               LSBK          100079000000017000
  500880023                 0                        0               LSBK          100362102002824000
  500880028                 0                        0               LSBK          100206411111669000
  500880033                 0                        0               LSBK          100044300001597000
  500880129                 0                        0               LSBK          100209306100061000
  500880386                 0                        0               LSBK          100176902002825000
  500880452                 0                        0               LSBK          100256014000623000
  500880453                 0                        0               LSBK          100256014000631000
  500880473                 0                        0               LSBK          100152812000045000
  500880481                 0                        0               LSBK          100176902002825000
  500880545                 0                        0               LSBK          100256014000632000
  500880588                 0                        0               LSBK          100256014000631000
  500880629                 0                        0               LSBK          100256014000632000
  500880639                 0                        0               LSBK          100414030000025000
  500880864                 0                        0               LSBK          100209306100061000
  500880998                 0                        0               LSBK          100348302002828000
  500881133                 0                        0               LSBK          100256014000628000
  500881134                 0                        0               LSBK          100256014000628000
  500881182                 0                        0               LSBK          100413700000092000
  500881249                 0                        0               LSBK          100196906070608000
  500881252                 0                        0               LSBK          100413700000095000
  500881273                 0                        0               LSBK          100030200010132000
  500881293                 0                        0               LSBK          100030200010132000
  500881385                 0                        0               LSBK          100256014000626000
  500881396                 0                        0               LSBK          100206411111671000
  500881746                 0                        0               LSBK          100030200014029000
  500881882                 0                        0               LSBK          100081700120054000
  500881990                 0                        0               LSBK          100357060002644000
  500882341                 0                        0               LSBK          100077910007004000
  500882344                 0                        0               LSBK          100077910007004000
  500882614                 0                        0               LSBK          100382200160361000
  500882648                 0                        0               LSBK          100188601000136000
  500882862                 0                        0               LSBK          100076970000309000
  500882882                 0                        0               LSBK          100070706100103000
  500882894                 0                        0               LSBK          100256014000632000
  500882921                 0                        0               LSBK          100362800000004000
  500882935                 0                        0               LSBK          100430200000113000
  500882953                 0                        0               LSBK          100430200000113000
  500882965                 0                        0               LSBK          100348302002831000
  500883240                 0                        0               LSBK          100184624161019000
  500883300                 0                        0               LSBK          100184624161019000
  500883363                 0                        0               LSBK          100256014000620000
  500883375                 0                        0               LSBK          100357060002647000
  500883397                 0                        0               LSBK          100406600000010000
  500883403                 0                        0               LSBK          100298601001196000
  500883444                 0                        0               LSBK          100033700000500000
  500883446                 0                        0               LSBK          100033700003086000
  500883522                 0                        0               LSBK          100360901000083000
  500883532                 0                        0               LSBK          100033700003083000
  500883553                 0                        0               LSBK          100209306100061000
  500883691                 0                        0               LSBK          100137306120038000
  500883803                 0                        0               LSBK          100070706100103000
  500883815                 0                        0               LSBK          100044300001600000
  500883853                 0                        0               LSBK          100033700003082000
  500883861                 0                        0               LSBK          100033700000503000
  500883919                 0                        0               LSBK          100360901000083000
  500884042                 0                        0               LSBK          100184606161025000
  500884086                 0                        0               LSBK          100188601000138000
  500884107                 0                        0               LSBK          100232301120042000
  500884298                 0                        0               LSBK          100125300029433000
  500884344                 0                        0               LSBK          100334500000210000
  500884354                 0                        0               LSBK          100206411111664000
  500884424                 0                        0               LSBK          100044300001600000
  500884475                 0                        0               LSBK          100188601000132000
  500884665                 0                        0               LSBK          100357060002644000
  500884732                 0                        0               LSBK          100070706110104000
  500884789                 0                        0               LSBK          100091805008847000
  500884937                 0                        0               LSBK          100353100200610000
  500884951                 0                        0               LSBK          100256014000627000
  500885178                 0                        0               LSBK          100256014000636000
  500885202                 0                        0               LSBK          100108300776374000
  500885218                 0                        0               LSBK          100377650000101000
  500885238                 0                        0               LSBK          100153270000084000
  500885240                 0                        0               LSBK          100256014000633000
  500885428                 0                        0               LSBK          100377650000099000
  500885561                 0                        0               LSBK          100256014000635000
  500885562                 0                        0               LSBK          100256014000636000
  500885564                 0                        0               LSBK          100077910007019000
  500885608                 0                        0               LSBK          100256014000637000
  500885653                 0                        0               LSBK          100065400000007000
  500885754                 30                       0               LSBK          100184624161004000
  500885831                 0                        0               LSBK          100256014000637000
  500885920                 0                        0               LSBK          100256014000634000
  500885931                 0                        0               LSBK          100077600000922000
  500886039                 0                        0               LSBK          100362102002838000
  500886129                 0                        0               LSBK          100044300001594000
  500886255                 0                        0               LSBK          100357060002650000
  500886274                 0                        0               LSBK          100152711000011000
  500886299                 0                        0               LSBK          100191201609050000
  500886353                 0                        0               LSBK          100377650000093000
  500886377                 0                        0               LSBK          100100300000207000
  500886409                 0                        0               LSBK          100360901000083000
  500886419                 0                        0               LSBK          100077910007059000
  500886424                 0                        0               LSBK          100256014000637000
  500886425                 0                        0               LSBK          100256014000638000
  500886428                 0                        0               LSBK          100256014000637000
  500886519                 0                        0               LSBK          100091805008865000
  500886529                 0                        0               LSBK          100274686777103000
  500886542                 0                        0               LSBK          100184624161024000
  500886692                 0                        0               LSBK          100145900029132000
  500886859                 0                        0               LSBK          100256014000634000
  500886862                 0                        0               LSBK          100256014000635000
  500886864                 0                        0               LSBK          100256014000634000
  500886865                 0                        0               LSBK          100256014000638000
  500886913                 0                        0               LSBK          100256014000634000
  500887076                 0                        0               LSBK          100077910007059000
  500887323                 0                        0               LSBK          100360901000083000
  500887332                 0                        0               LSBK          100357060002649000
  500887349                 0                        0               LSBK          100030200030072000
  500887438                 0                        0               LSBK          100188601000140000
  500887611                 0                        0               LSBK          100256014000638000
  500887640                 0                        0               LSBK          100077910007035000
  500887713                 0                        0               LSBK          100044300001598000
  500887852                 0                        0               LSBK          100209500100304000
  500888495                 0                        0               LSBK          100076500001110000
  500888616                 0                        0               LSBK          100256014000640000
  500888622                 0                        0               LSBK          100077910007050000
  500888652                 0                        0               LSBK          100256014000638000
  500888787                 0                        0               LSBK          100142000000258000
  500888792                 0                        0               LSBK          100137900000005000
  500888893                 0                        0               LSBK          100377650000091000
  500888954                 0                        0               LSBK          100357060002653000
  500888972                 0                        0               LSBK          100357060002651000
  500889048                 0                        0               LSBK          100357060002648000
  500889163                 0                        0               LSBK          100077960000232000
  500889292                 0                        0               LSBK          100256014000625000
  500889303                 0                        0               LSBK          100336302002845000
  500889348                 0                        0               LSBK          100357060002665000
  500889412                 0                        0               LSBK          100108300776180000
  500889475                 0                        0               LSBK          100077910007072000
  500889724                 0                        0               LSBK          100377650000104000
  500889743                 0                        0               LSBK          100377650000102000
  500889931                 0                        0               LSBK          100362120061650000
  500890077                 0                        0               LSBK          100256014000638000
  500890079                 0                        0               LSBK          100256014000640000
  500890081                 0                        0               LSBK          100256014000640000
  500890118                 0                        0               LSBK          100233600610260000
  500890259                 0                        0               LSBK          100153270000085000
  500890332                 0                        0               LSBK          100292900720254000
  500890430                 0                        0               LSBK          100256014000638000
  500890468                 0                        0               LSBK          100274686777104000
  500890756                 0                        0               LSBK          100176902002853000
  500890779                 0                        0               LSBK          100357060002632000
  500890816                 0                        0               LSBK          100357060002656000
  500890920                 0                        0               LSBK          100030900100237000
  500891108                 0                        0               LSBK          100030900100226000
  500891109                 0                        0               LSBK          100360901000083000
  500891158                 0                        0               LSBK          100232301120044000
  500891162                 0                        0               LSBK          100232301120044000
  500891258                 0                        0               LSBK          100256014000627000
  500891294                 0                        0               LSBK          100256014000639000
  500891307                 0                        0               LSBK          100044300001554000
  500891310                 0                        0               LSBK          100044300001554000
  500891419                 0                        0               LSBK          100188601000138000
  500891513                 0                        0               LSBK          100209306110062000
  500891694                 0                        0               LSBK          100256014000640000
  500892078                 0                        0               LSBK          100256014000643000
  500892097                 0                        0               LSBK          100044300001602000
  500892263                 0                        0               LSBK          100274686777102000
  500892272                 0                        0               LSBK          100256014000640000
  500892329                 0                        0               LSBK          100299606110006000
  500892676                 0                        0               LSBK          100077910007091000
  500892725                 0                        0               LSBK          100256014000604000
  500893247                 25                       0               LSBK          100081700050271000
  500893324                 0                        0               LSBK          100113006090001000
  500893376                 0                        0               LSBK          100376100000115000
  500893864                 0                        0               LSBK          100091805008938000
  500893930                 0                        0               LSBK          100215800000582000
  500894126                 0                        0               LSBK          100125300029437000
  500894166                 0                        0               LSBK          100256014000646000
  500894209                 0                        0               LSBK          100044300001603000
  500894476                 0                        0               LSBK          100256014000645000
  500894537                 0                        0               LSBK          100153210609000000
  500894549                 0                        0               LSBK          100153270000073000
  500894589                 0                        0               LSBK          100077910007023000
  500894721                 0                        0               LSBK          100050100006408000
  500894830                 0                        0               LSBK          100256014000644000
  500894832                 0                        0               LSBK          100256014000638000
  500894851                 0                        0               LSBK          100065400000008000
  500894958                 0                        0               LSBK          100256014000646000
  500894971                 0                        0               LSBK          100044300001606000
  500894976                 0                        0               LSBK          100044300001598000
  500895454                 0                        0               LSBK          100030900100234000
  500895546                 0                        0               LSBK          100209306110062000
  500896060                 0                        0               LSBK          100192820060078000
  500896556                 0                        0               LSBK          100188601000140000
  500896613                 0                        0               LSBK          100050100006408000
  500896739                 0                        0               LSBK          100113006100000000
  500896818                 0                        0               LSBK          100256014000628000
  500896821                 0                        0               LSBK          100256014000638000
  500896824                 0                        0               LSBK          100256014000632000
  500897053                 0                        0               LSBK          100077910007127000
  500897100                 0                        0               LSBK          100044300001607000
  500897404                 0                        0               LSBK          100256014000639000
  500897411                 0                        0               LSBK          100256014000643000
  500897476                 0                        0               LSBK          100256014000649000
  500897485                 0                        0               LSBK          100256014000650000
  500897617                 0                        0               LSBK          100413700000094000
  500897762                 0                        0               LSBK          100256014000649000
  500898319                 0                        0               LSBK          100256014000651000
  500898321                 0                        0               LSBK          100256014000651000
  500898564                 0                        0               LSBK          100256014000649000
  500898566                 0                        0               LSBK          100256014000651000
  500898618                 35                      0.46             LSBK          100188601000139000
  500898662                 0                        0               LSBK          100256014000652000
  500898697                 0                        0               LSBK          100188601000142000
  500898709                 0                        0               LSBK          100274686777102000
  500898992                 0                        0               LSBK          100081700120054000
  500899070                 0                        0               LSBK          100256014000643000
  500899073                 0                        0               LSBK          100256014000638000
  500899110                 0                        0               LSBK          100188601000137000
  500899477                 0                        0               LSBK          100033700000500000
  500899480                 0                        0               LSBK          100033700000505000
  500899494                 0                        0               LSBK          100153270000074000
  500899604                 0                        0               LSBK          100033700003087000
  500899618                 0                        0               LSBK          100033700000505000
  500899656                 0                        0               LSBK          100188601000142000
  500899672                 0                        0               LSBK          100256014000651000
  500899673                 0                        0               LSBK          100256014000653000
  500899675                 0                        0               LSBK          100256014000650000
  500899758                 0                        0               LSBK          100108300776363000
  500899967                 0                        0               LSBK          100254900061115000
  500900132                 0                        0               LSBK          100044300001606000
  500900234                 0                        0               LSBK          100212200000450000
  500900289                 0                        0               LSBK          100256014000654000
  500900313                 0                        0               LSBK          100153270000074000
  500900362                 0                        0               LSBK          100044300001607000
  500900368                 0                        0               LSBK          100256014000649000
  500900369                 0                        0               LSBK          100256014000647000
  500900606                 0                        0               LSBK          100348302002869000
  500900669                 0                        0               LSBK          100473500610050000
  500900672                 0                        0               LSBK          100046200000373000
  500900699                 0                        0               LSBK          100098700006110000
  500900739                 0                        0               LSBK          100256014000652000
  500900919                 0                        0               LSBK          100254900060809000
  500900952                 0                        0               LSBK          100256014000654000
  500901095                 0                        0               LSBK          100188601000142000
  500901121                 0                        0               LSBK          100044300001606000
  500901122                 0                        0               LSBK          100044300001612000
  500901411                 0                        0               LSBK          100254900061127000
  500901545                 0                        0               LSBK          100137306120037000
  500901607                 30                       0               LSBK          100212200000463000
  500901712                 0                        0               LSBK          100256014000651000
  500901713                 0                        0               LSBK          100256014000651000
  500901718                 0                        0               LSBK          100256014000655000
  500901721                 0                        0               LSBK          100256014000653000
  500901723                 0                        0               LSBK          100256014000653000
  500901726                 0                        0               LSBK          100256014000655000
  500901727                 0                        0               LSBK          100256014000650000
  500901730                 0                        0               LSBK          100256014000650000
  500902162                 0                        0               LSBK          100299606110007000
  500902213                 0                        0               LSBK          100256014000656000
  500902214                 0                        0               LSBK          100256014000656000
  500902228                 0                        0               LSBK          100044300001611000
  500902240                 0                        0               LSBK          100077910007124000
  500902384                 0                        0               LSBK          100139402000032000
  500902540                 0                        0               LSBK          100256014000652000
  500902543                 0                        0               LSBK          100256014000647000
  500902544                 0                        0               LSBK          100256014000634000
  500902622                 0                        0               LSBK          100114700000288000
  500902770                 0                        0               LSBK          100182500060901000
  500902814                 0                        0               LSBK          100033700003087000
  500902841                 0                        0               LSBK          100382200060763000
  500903020                 0                        0               LSBK          100256014000648000
  500903023                 0                        0               LSBK          100256014000643000
  500903171                 0                        0               LSBK          100348302002875000
  500903289                 0                        0               LSBK          100256014000649000
  500903345                 0                        0               LSBK          100077910007159000
  500903488                 0                        0               LSBK          100366000000032000
  500903546                 0                        0               LSBK          100188601000142000
  500903687                 0                        0               LSBK          100044300001610000
  500903697                 0                        0               LSBK          100130000000204000
  500903701                 0                        0               LSBK          100256014000656000
  500903713                 0                        0               LSBK          100256014000647000
  500903927                 0                        0               LSBK          100077910007149000
  500904142                 0                        0               LSBK          100152812000046000
  500904304                 0                        0               LSBK          100081700140008000
  500904317                 0                        0               LSBK          100076400000933000
  500904563                 0                        0               LSBK          100188601000144000
  500904574                 0                        0               LSBK          100256014000645000
  500904578                 0                        0               LSBK          100188601000140000
  500904580                 0                        0               LSBK          100256014000654000
  500904753                 0                        0               LSBK          100377650000112000
  500905025                 0                        0               LSBK          100353100200611000
  500905426                 0                        0               LSBK          100256014000659000
  500905450                 0                        0               LSBK          100122500206110000
  500905455                 0                        0               LSBK          100122500206100000
  500905488                 0                        0               LSBK          100188601000141000
  500905514                 0                        0               LSBK          100044300001612000
  500905740                 0                        0               LSBK          100145900029137000
  500905765                 0                        0               LSBK          100191200106000000
  500905856                 0                        0               LSBK          100050100006412000
  500905948                 0                        0               LSBK          100077910007161000
  500906104                 0                        0               LSBK          100256014000649000
  500906235                 0                        0               LSBK          100137306120038000
  500906248                 0                        0               LSBK          100335400061102000
  500906263                 0                        0               LSBK          100256014000653000
  500906581                 25                       0               LSBK          100033700000510000
  500906803                 0                        0               LSBK          100217410000019000
  500906834                 0                        0               LSBK          100256014000660000
  500906836                 0                        0               LSBK          100256014000660000
  500907096                 0                        0               LSBK          100030900100231000
  500907139                 0                        0               LSBK          100357060002672000
  500907423                 0                        0               LSBK          100033700000505000
  500907448                 0                        0               LSBK          100256014000659000
  500907619                 0                        0               LSBK          100419600000136000
  500907725                 30                      0.52             LSBK          100188601000147000
  500907969                 0                        0               LSBK          100254900061127000
  500908029                 0                        0               LSBK          100137900000004000
  500908163                 0                        0               LSBK          100256014000654000
  500908309                 0                        0               LSBK          100077910007175000
  500908682                 0                        0               LSBK          100044300001610000
  500908685                 0                        0               LSBK          100044300001614000
  500909072                 12                      0.18             LSBK          100256014000633000
  500909233                 0                        0               LSBK          100256014000619000
  500909237                 0                        0               LSBK          100256014000662000
  500909238                 0                        0               LSBK          100256014000659000
  500909376                 0                        0               LSBK          100256014000657000
  500909635                 0                        0               LSBK          100188601000147000
  500909639                 0                        0               LSBK          100215800000604000
  500909649                 0                        0               LSBK          100044300001613000
  500909971                 0                        0               LSBK          100274686777102000
  500910098                 0                        0               LSBK          100256014000663000
  500910101                 0                        0               LSBK          100256014000659000
  500910180                 0                        0               LSBK          100232301120045000
  500910248                 0                        0               LSBK          100256014000664000
  500910249                 0                        0               LSBK          100256014000664000
  500910348                 35                       0               LSBK          100256014000664000
  500910428                 0                        0               LSBK          100090711061200000
  500910480                 0                        0               LSBK          100256014000664000
  500910649                 0                        0               LSBK          100139402000031000
  500910933                 0                        0               LSBK          100079000000018000
  500911225                 0                        0               LSBK          100256014000662000
  500911232                 0                        0               LSBK          100256014000664000
  500911235                 0                        0               LSBK          100256014000665000
  500911584                 0                        0               LSBK          100357060002672000
  500911850                 0                        0               LSBK          100256014000661000
  500911853                 0                        0               LSBK          100256014000658000
  500911896                 30                      0.48             LSBK          100209306120063000
  500912151                 25                       0               LSBK          100254900070102000
  500912258                 0                        0               LSBK          100077910007199000
  500912474                 0                        0               LSBK          100256014000664000
  500912557                 30                      0.25             LSBK          100319700001003000
  500912569                 25                      0.32             LSBK          100319700001003000
  500912760                 0                        0               LSBK          100137306120039000
  500912761                 0                        0               LSBK          100033700000512000
  500912769                 0                        0               LSBK          100256014000667000
  500912775                 0                        0               LSBK          100256014000667000
  500912788                 0                        0               LSBK          100256014000667000
  500912900                 0                        0               LSBK          100256014000659000
  500912902                 0                        0               LSBK          100256014000668000
  500913104                 0                        0               LSBK          100274686777104000
  500913174                 0                        0               LSBK          100256014000659000
  500913206                 0                        0               LSBK          100274686777105000
  500913219                 0                        0               LSBK          100256014000668000
  500913220                 0                        0               LSBK          100256014000668000
  500913538                 0                        0               LSBK          100050400760029000
  500913726                 0                        0               LSBK          100274686777104000
  500913741                 0                        0               LSBK          100256014000669000
  500913774                 0                        0               LSBK          100256014000667000
  500914017                 0                        0               LSBK          100357060002677000
  500914388                 0                        0               LSBK          100256014000667000
  500914389                 0                        0               LSBK          100256014000669000
  500914472                 0                        0               LSBK          100188601000145000
  500914548                 0                        0               LSBK          100072400305338000
  500914549                 0                        0               LSBK          100065400000008000
  500914606                 0                        0               LSBK          100256014000670000
  500914657                 0                        0               LSBK          100256014000668000
  500914886                 0                        0               LSBK          100256014000665000
  500914963                 0                        0               LSBK          100184624161218000
  500915283                 0                        0               LSBK          100256014000664000
  500915285                 0                        0               LSBK          100256014000669000
  500915286                 0                        0               LSBK          100256014000667000
  500915287                 0                        0               LSBK          100256014000667000
  500915358                 0                        0               LSBK          100357060002669000
  500915503                 30                      0.49             LSBK          100413700000101000
  500915961                 25                      0.25             LSBK          100152812000047000
  500915976                 0                        0               LSBK          100188601000150000
  500916512                 0                        0               LSBK          100152711000012000
  500916731                 0                        0               LSBK          100256014000672000
  500916750                 0                        0               LSBK          100256014000660000
  500916753                 0                        0               LSBK          100256014000673000
  500917404                 0                        0               LSBK          100256014000672000
  500917542                 0                        0               LSBK          100188601000150000
  500917851                 30                      0.43             LSBK          100209306120063000
  500918082                 0                        0               LSBK          100256014000674000
  500918163                 0                        0               LSBK          100033700000507000
  500918475                 0                        0               LSBK          100033700000515000
  500918479                 0                        0               LSBK          100256014000663000
  500918483                 0                        0               LSBK          100256014000668000
  500918573                 0                        0               LSBK          100256014000673000
  500918737                 0                        0               LSBK          100033700000515000
  500919014                 0                        0               LSBK          100256014000674000
  500919259                 0                        0               LSBK          100256014000674000
  500920230                 0                        0               LSBK          100357060002688000
  500921088                 35                      0.6              LSBK          100217410000016000
  500921528                 0                        0               LSBK          100188601000132000
  500921530                 0                        0               LSBK          100188601000143000
  500921532                 0                        0               LSBK          100188601000151000
  500921919                 0                        0               LSBK          100152711000012000
  500922097                 0                        0               LSBK          100103210000160000
  500922336                 0                        0               LSBK          100184622061129000
  700150792                 0                        0              lasall         100251207001507000
  700173900                 0                        0              lasall         100251207001739000
  700267811                 0                        0              lasall         100251207002678000
  700271886                 30                       0              lasall         100251207002718000
  700276607                 0                        0              lasall         100251207002766000
  700287844                 0                        0              lasall         100251207002878000
  700295094                 0                        0              lasall         100251207002950000
  700303370                 0                        0              lasall         100251207003033000
  700311018                 0                        0              lasall         100251207003110000
  700313317                 0                        0              lasall         100251207003133000
  700314859                 0                        0              lasall         100251207003148000
  700316627                 0                        0              lasall         100251207003166000
  700320696                 0                        0              lasall         100251207003206000
  700324298                 0                        0              lasall         100251207003242000
  700324468                 0                        0              lasall         100251207003244000
  700327582                 0                        0              lasall         100251207003275000
  700328369                 0                        0              lasall         100251207003283000
  700329426                 0                        0              lasall         100251207003294000
  700329786                 0                        0              lasall         100251207003297000
  700330498                 0                        0              lasall         100251207003304000
  700333701                 0                        0              lasall         100251207003337000
  700334780                 0                        0              lasall         100251207003347000
  700335169                 0                        0              lasall         100251207003351000
  700339234                 0                        0              lasall         100251207003392000
  700341006                 0                        0              lasall         100251207003410000
  700342395                 0                        0              lasall         100251207003423000
  700342784                 0                        0              lasall         100251207003427000
  700344015                 0                        0              lasall         100251207003440000
  700344418                 0                        0              lasall         100251207003444000
  700344771                 0                        0              lasall         100251207003447000
  700346061                 0                        0              lasall         100251207003460000
  700346308                 0                        0              lasall         100251207003463000
  700346527                 0                        0              lasall         100251207003465000
  700346928                 0                        0              lasall         100251207003469000
  700347266                 0                        0              lasall         100251207003472000
  700348304                 0                        0              lasall         100251207003483000
  700348317                 0                        0              lasall         100251207003483000
  700349614                 0                        0              lasall         100251207003496000
  700350562                 0                        0              lasall         100251207003505000
  700350823                 0                        0              lasall         100251207003508000
  700352122                 0                        0              lasall         100251207003521000
  700352688                 0                        0              lasall         100251207003526000
  700353158                 0                        0              lasall         100251207003531000
  700354089                 0                        0              lasall         100251207003540000
  700354543                 0                        0              lasall         100251207003545000
  700355131                 0                        0              lasall         100251207003551000
  700355191                 0                        0              lasall         100251207003551000
  700356635                 0                        0              lasall         100251207003566000
  700357774                 0                        0              lasall         100251207003577000
  700358504                 0                        0              lasall         100251207003585000
  700358939                 0                        0              lasall         100251207003589000
  700359375                 0                        0              lasall         100251207003593000
  700360673                 0                        0              lasall         100251207003606000
  700362735                 0                        0              lasall         100251207003627000
  700368544                 0                        0              lasall         100251207003685000
  700369197                 0                        0              lasall         100251207003691000
  700369209                 0                        0              lasall         100251207003692000
  700369659                 0                        0              lasall         100251207003696000
  700369689                 0                        0              lasall         100251207003696000
  700369821                 0                        0              lasall         100251207003698000
  700370804                 0                        0              lasall         100251207003708000
  700372021                 0                        0              lasall         100251207003720000
  700372427                 0                        0              lasall         100251207003724000
  700372566                 0                        0              lasall         100251207003725000
  700372742                 0                        0              lasall         100251207003727000
  700373634                 0                        0              lasall         100251207003736000
  700377489                 0                        0              lasall         100251207003774000
  700377873                 0                        0              lasall         100251207003778000
  700378152                 0                        0              lasall         100251207003781000
  700379351                 0                        0              lasall         100251207003793000
  700380679                 0                        0              lasall         100251207003806000
  700381095                 0                        0              lasall         100251207003810000
  700382399                 0                        0              lasall         100251207003823000
  700382864                 0                        0              lasall         100251207003828000
  700383799                 0                        0              lasall         100251207003837000
  700384266                 0                        0              lasall         100251207003842000
  700386287                 0                        0              lasall         100251207003862000
  700386464                 0                        0              lasall         100251207003864000
  700386742                 0                        0              lasall         100251207003867000
  700387007                 0                        0              lasall         100251207003870000
  700387851                 0                        0              lasall         100251207003878000
  700388520                 0                        0              lasall         100251207003885000
  700391206                 0                        0              lasall         100251207003912000
  700391615                 0                        0              lasall         100251207003916000
  700391822                 0                        0              lasall         100251207003918000
  700392058                 0                        0              lasall         100251207003920000
  700392621                 0                        0              lasall         100251207003926000
  700392889                 0                        0              lasall         100251207003928000
  700393096                 0                        0              lasall         100251207003930000
  700393603                 0                        0              lasall         100251207003936000
  700396289                 0                        0              lasall         100251207003962000
  700397567                 0                        0              lasall         100251207003975000
  700398651                 0                        0              lasall         100251207003986000
  700398843                 0                        0              lasall         100251207003988000
  700401074                 0                        0              lasall         100251207004010000
  700401190                 0                        0              lasall         100251207004011000
  700401347                 0                        0              lasall         100251207004013000
  700401812                 0                        0              lasall         100251207004018000
  700402523                 0                        0              lasall         100251207004025000
  700402936                 0                        0              lasall         100251207004029000
  700403507                 0                        0              lasall         100251207004035000
  700403768                 0                        0              lasall         100251207004037000
  700405143                 0                        0              lasall         100251207004051000
  700405827                 0                        0              lasall         100251207004058000
  700406794                 0                        0              lasall         100251207004067000
  700409155                 0                        0              lasall         100251207004091000
  700410432                 0                        0              lasall         100251207004104000
  700410577                 0                        0              lasall         100251207004105000
  700412500                 0                        0              lasall         100251207004125000
  700412967                 0                        0              lasall         100251207004129000
  700413012                 0                        0              lasall         100251207004130000
  700413551                 0                        0              lasall         100251207004135000
  700414736                 0                        0              lasall         100251207004147000
  700415132                 0                        0              lasall         100251207004151000
  700415180                 0                        0              lasall         100251207004151000
  700415404                 0                        0              lasall         100251207004154000
  700415442                 0                        0              lasall         100251207004154000
  700415698                 0                        0              lasall         100251207004156000
  700415773                 0                        0              lasall         100251207004157000
  700416077                 0                        0              lasall         100251207004160000
  700416529                 0                        0              lasall         100251207004165000
  700416839                 0                        0              lasall         100251207004168000
  700416990                 0                        0              lasall         100251207004169000
  700417496                 0                        0              lasall         100251207004174000
  700417520                 0                        0              lasall         100251207004175000
  700418161                 0                        0              lasall         100251207004181000
  700418302                 0                        0              lasall         100251207004183000
  700418468                 0                        0              lasall         100251207004184000
  700419250                 0                        0              lasall         100251207004192000
  700419460                 0                        0              lasall         100251207004194000
  700419700                 0                        0              lasall         100251207004197000
  700419857                 0                        0              lasall         100251207004198000
  700419961                 0                        0              lasall         100251207004199000
  700419995                 0                        0              lasall         100251207004199000
  700420402                 0                        0              lasall         100251207004204000
  700420966                 0                        0              lasall         100251207004209000
  700421229                 0                        0              lasall         100251207004212000
  700421244                 0                        0              lasall         100251207004212000
  700421816                 0                        0              lasall         100251207004218000
  700421957                 0                        0              lasall         100251207004219000
  700422120                 0                        0              lasall         100251207004221000
  700422144                 0                        0              lasall         100251207004221000
  700422185                 0                        0              lasall         100251207004221000
  700422220                 0                        0              lasall         100251207004222000
  700422292                 0                        0              lasall         100251207004222000
  700422371                 0                        0              lasall         100251207004223000
  700423128                 0                        0              lasall         100251207004231000
  700423530                 0                        0              lasall         100251207004235000
  700423715                 0                        0              lasall         100251207004237000
  700425031                 0                        0              lasall         100251207004250000
  700425417                 0                        0              lasall         100251207004254000
  700425532                 0                        0              lasall         100251207004255000
  700426060                 0                        0              lasall         100251207004260000
  700426275                 0                        0              lasall         100251207004262000
  700426480                 0                        0              lasall         100251207004264000
  700426581                 0                        0              lasall         100251207004265000
  700426934                 0                        0              lasall         100251207004269000
  700427074                 0                        0              lasall         100251207004270000
  700427140                 0                        0              lasall         100251207004271000
  700427475                 0                        0              lasall         100251207004274000
  700428541                 0                        0              lasall         100251207004285000
  700428998                 0                        0              lasall         100251207004289000
  700429514                 0                        0              lasall         100251207004295000
  700429855                 0                        0              lasall         100251207004298000
  700429883                 0                        0              lasall         100251207004298000
  700430056                 0                        0              lasall         100251207004300000
  700430389                 0                        0              lasall         100251207004303000
  700430792                 0                        0              lasall         100251207004307000
  700431114                 0                        0              lasall         100251207004311000
  700431697                 0                        0              lasall         100251207004316000
  700433109                 0                        0              lasall         100251207004331000
  700433193                 0                        0              lasall         100251207004331000
  700433346                 0                        0              lasall         100251207004333000
  700433560                 0                        0              lasall         100251207004335000
  700433594                 0                        0              lasall         100251207004335000
  700434516                 0                        0              lasall         100251207004345000
  700435018                 0                        0              lasall         100251207004350000
  700435281                 0                        0              lasall         100251207004352000
  700435738                 0                        0              lasall         100251207004357000
  700435976                 0                        0              lasall         100251207004359000
  700435980                 0                        0              lasall         100251207004359000
  700436013                 0                        0              lasall         100251207004360000
  700436133                 0                        0              lasall         100251207004361000
  700436500                 0                        0              lasall         100251207004365000
  700437029                 0                        0              lasall         100251207004370000
  700437058                 0                        0              lasall         100251207004370000
  700437235                 0                        0              lasall         100251207004372000
  700438224                 0                        0              lasall         100251207004382000
  700439271                 0                        0              lasall         100251207004392000
  700439461                 0                        0              lasall         100251207004394000
  700439658                 0                        0              lasall         100251207004396000
  700439716                 0                        0              lasall         100251207004397000
  700439717                 0                        0              lasall         100251207004397000
  700440808                 0                        0              lasall         100251207004408000
  700440975                 0                        0              lasall         100251207004409000
  700440979                 0                        0              lasall         100251207004409000
  700441606                 0                        0              lasall         100251207004416000
  700441817                 0                        0              lasall         100251207004418000
  700442341                 0                        0              lasall         100251207004423000
  700442625                 0                        0              lasall         100251207004426000
  700442700                 0                        0              lasall         100251207004427000
  700442895                 0                        0              lasall         100251207004428000
  700443095                 0                        0              lasall         100251207004430000
  700443190                 0                        0              lasall         100251207004431000
  700443587                 0                        0              lasall         100251207004435000
  700443872                 0                        0              lasall         100251207004438000
  700444185                 0                        0              lasall         100251207004441000
  700444188                 0                        0              lasall         100251207004441000
  700444648                 0                        0              lasall         100251207004446000
  700445200                 0                        0              lasall         100251207004452000
  700445279                 0                        0              lasall         100251207004452000
  700445313                 0                        0              lasall         100251207004453000
  700445655                 0                        0              lasall         100251207004456000
  700445680                 0                        0              lasall         100251207004456000
  700446001                 0                        0              lasall         100251207004460000
  700446124                 0                        0              lasall         100251207004461000
  700446327                 0                        0              lasall         100251207004463000
  700446550                 0                        0              lasall         100251207004465000
  700446813                 0                        0              lasall         100251207004468000
  700446832                 0                        0              lasall         100251207004468000
  700446972                 0                        0              lasall         100251207004469000
  700447121                 0                        0              lasall         100251207004471000
  700447214                 0                        0              lasall         100251207004472000
  700447544                 0                        0              lasall         100251207004475000
  700447909                 0                        0              lasall         100251207004479000
  700448084                 0                        0              lasall         100251207004480000
  700448318                 0                        0              lasall         100251207004483000
  700449483                 25                       0              lasall         100251207004494000
  700449936                 0                        0              lasall         100251207004499000
  700450089                 0                        0              lasall         100251207004500000
  700450920                 0                        0              lasall         100251207004509000
  700451152                 0                        0              lasall         100251207004511000
  700451199                 0                        0              lasall         100251207004511000
  700451479                 0                        0              lasall         100251207004514000
  700451999                 0                        0              lasall         100251207004519000
  700452110                 0                        0              lasall         100251207004521000
  700452243                 0                        0              lasall         100251207004522000
  700452749                 0                        0              lasall         100251207004527000
  700453327                 0                        0              lasall         100251207004533000
  700453421                 0                        0              lasall         100251207004534000
  700453674                 0                        0              lasall         100251207004536000
  700453805                 0                        0              lasall         100251207004538000
  700453827                 0                        0              lasall         100251207004538000
  700453838                 0                        0              lasall         100251207004538000
  700453856                 0                        0              lasall         100251207004538000
  700453939                 0                        0              lasall         100251207004539000
  700453996                 0                        0              lasall         100251207004539000
  700454523                 0                        0              lasall         100251207004545000
  700454937                 0                        0              lasall         100251207004549000
  700454951                 0                        0              lasall         100251207004549000
  700455584                 0                        0              lasall         100251207004555000
  700455696                 0                        0              lasall         100251207004556000
  700455827                 0                        0              lasall         100251207004558000
  700456566                 0                        0              lasall         100251207004565000
  700456758                 0                        0              lasall         100251207004567000
  700457233                 0                        0              lasall         100251207004572000
  700457876                 0                        0              lasall         100251207004578000
  700458075                 0                        0              lasall         100251207004580000
  700458094                 0                        0              lasall         100251207004580000
  700458587                 0                        0              lasall         100251207004585000
  700458875                 0                        0              lasall         100251207004588000
  700459544                 0                        0              lasall         100251207004595000
  700459731                 0                        0              lasall         100251207004597000
  700459841                 0                        0              lasall         100251207004598000
  700459852                 0                        0              lasall         100251207004598000
  700460425                 0                        0              lasall         100251207004604000
  700460490                 0                        0              lasall         100251207004604000
  700460538                 0                        0              lasall         100251207004605000
  700461751                 0                        0              lasall         100251207004617000
  700461871                 0                        0              lasall         100251207004618000
  700461906                 0                        0              lasall         100251207004619000
  700463073                 0                        0              lasall         100251207004630000
  700463103                 0                        0              lasall         100251207004631000
  700463127                 0                        0              lasall         100251207004631000
  700463148                 0                        0              lasall         100251207004631000
  700463188                 0                        0              lasall         100251207004631000
  700463276                 0                        0              lasall         100251207004632000
  700463383                 0                        0              lasall         100251207004633000
  700463765                 0                        0              lasall         100251207004637000
  700465103                 0                        0              lasall         100251207004651000
  700465173                 0                        0              lasall         100251207004651000
  700465345                 0                        0              lasall         100251207004653000
  700465447                 0                        0              lasall         100251207004654000
  700465591                 0                        0              lasall         100251207004655000
  700466085                 0                        0              lasall         100251207004660000
  700466168                 0                        0              lasall         100251207004661000
  700466417                 0                        0              lasall         100251207004664000
  700467096                 0                        0              lasall         100251207004670000
  700467252                 0                        0              lasall         100251207004672000
  700467419                 0                        0              lasall         100251207004674000
  700467702                 0                        0              lasall         100251207004677000
  700467930                 0                        0              lasall         100251207004679000
  700468475                 0                        0              lasall         100251207004684000
  700468616                 0                        0              lasall         100251207004686000
  700468775                 0                        0              lasall         100251207004687000
  700468861                 0                        0              lasall         100251207004688000
  700468911                 0                        0              lasall         100251207004689000
  700469043                 0                        0              lasall         100251207004690000
  700469583                 0                        0              lasall         100251207004695000
  700469868                 0                        0              lasall         100251207004698000
  700470148                 0                        0              lasall         100251207004701000
  700470158                 0                        0              lasall         100251207004701000
  700470191                 0                        0              lasall         100251207004701000
  700470314                 0                        0              lasall         100251207004703000
  700470348                 0                        0              lasall         100251207004703000
  700470355                 0                        0              lasall         100251207004703000
  700470440                 0                        0              lasall         100251207004704000
  700470918                 0                        0              lasall         100251207004709000
  700471070                 0                        0              lasall         100251207004710000
  700471607                 0                        0              lasall         100251207004716000
  700471823                 0                        0              lasall         100251207004718000
  700471940                 0                        0              lasall         100251207004719000
  700472201                 0                        0              lasall         100251207004722000
  700472628                 0                        0              lasall         100251207004726000
  700472705                 0                        0              lasall         100251207004727000
  700472742                 0                        0              lasall         100251207004727000
  700472859                 0                        0              lasall         100251207004728000
  700472875                 0                        0              lasall         100251207004728000
  700473122                 0                        0              lasall         100251207004731000
  700473202                 0                        0              lasall         100251207004732000
  700473426                 0                        0              lasall         100251207004734000
  700473503                 0                        0              lasall         100251207004735000
  700473626                 0                        0              lasall         100251207004736000
  700473650                 0                        0              lasall         100251207004736000
  700473742                 0                        0              lasall         100251207004737000
  700473858                 0                        0              lasall         100251207004738000
  700474047                 0                        0              lasall         100251207004740000
  700474094                 0                        0              lasall         100251207004740000
  700474428                 0                        0              lasall         100251207004744000
  700474620                 0                        0              lasall         100251207004746000
  700475043                 0                        0              lasall         100251207004750000
  700475458                 0                        0              lasall         100251207004754000
  700475591                 0                        0              lasall         100251207004755000
  700475741                 0                        0              lasall         100251207004757000
  700475826                 0                        0              lasall         100251207004758000
  700475967                 0                        0              lasall         100251207004759000
  700476065                 0                        0              lasall         100251207004760000
  700476072                 0                        0              lasall         100251207004760000
  700476338                 0                        0              lasall         100251207004763000
  700476427                 0                        0              lasall         100251207004764000
  700476796                 0                        0              lasall         100251207004767000
  700477237                 0                        0              lasall         100251207004772000
  700477427                 0                        0              lasall         100251207004774000
  700477618                 0                        0              lasall         100251207004776000
  700477705                 0                        0              lasall         100251207004777000
  700477799                 0                        0              lasall         100251207004777000
  700478214                 0                        0              lasall         100251207004782000
  700478274                 0                        0              lasall         100251207004782000
  700479072                 0                        0              lasall         100251207004790000
  700479110                 0                        0              lasall         100251207004791000
  700479447                 0                        0              lasall         100251207004794000
  700479665                 0                        0              lasall         100251207004796000
  700479682                 0                        0              lasall         100251207004796000
  700479703                 0                        0              lasall         100251207004797000
  700480309                 0                        0              lasall         100251207004803000
  700480426                 0                        0              lasall         100251207004804000
  700480574                 0                        0              lasall         100251207004805000
  700481121                 0                        0              lasall         100251207004811000
  700481386                 0                        0              lasall         100251207004813000
  700481437                 0                        0              lasall         100251207004814000
  700481951                 0                        0              lasall         100251207004819000
  700482009                 0                        0              lasall         100251207004820000
  700482102                 0                        0              lasall         100251207004821000
  700482472                 0                        0              lasall         100251207004824000
  700482640                 0                        0              lasall         100251207004826000
  700482786                 0                        0              lasall         100251207004827000
  700482822                 0                        0              lasall         100251207004828000
  700482834                 0                        0              lasall         100251207004828000
  700483215                 0                        0              lasall         100251207004832000
  700483228                 0                        0              lasall         100251207004832000
  700483712                 0                        0              lasall         100251207004837000
  700483835                 0                        0              lasall         100251207004838000
  700483917                 0                        0              lasall         100251207004839000
  700484110                 0                        0              lasall         100251207004841000
  700484220                 0                        0              lasall         100251207004842000
  700484395                 0                        0              lasall         100251207004843000
  700484448                 0                        0              lasall         100251207004844000
  700484499                 0                        0              lasall         100251207004844000
  700484559                 0                        0              lasall         100251207004845000
  700484732                 0                        0              lasall         100251207004847000
  700484981                 0                        0              lasall         100251207004849000
  700485102                 0                        0              lasall         100251207004851000
  700485125                 0                        0              lasall         100251207004851000
  700485128                 0                        0              lasall         100251207004851000
  700485273                 0                        0              lasall         100251207004852000
  700485885                 0                        0              lasall         100251207004858000
  700486327                 0                        0              lasall         100251207004863000
  700486618                 0                        0              lasall         100251207004866000
  700486699                 0                        0              lasall         100251207004866000
  700486759                 0                        0              lasall         100251207004867000
  700486789                 0                        0              lasall         100251207004867000
  700486863                 0                        0              lasall         100251207004868000
  700486889                 0                        0              lasall         100251207004868000
  700487530                 0                        0              lasall         100251207004875000
  700487573                 0                        0              lasall         100251207004875000
  700487720                 0                        0              lasall         100251207004877000
  700487782                 0                        0              lasall         100251207004877000
  700487799                 0                        0              lasall         100251207004877000
  700487850                 0                        0              lasall         100251207004878000
  700488172                 0                        0              lasall         100251207004881000
  700488259                 0                        0              lasall         100251207004882000
  700488326                 0                        0              lasall         100251207004883000
  700488478                 0                        0              lasall         100251207004884000
  700488768                 0                        0              lasall         100251207004887000
  700488802                 0                        0              lasall         100251207004888000
  700488989                 0                        0              lasall         100251207004889000
  700489016                 0                        0              lasall         100251207004890000
  700489041                 0                        0              lasall         100251207004890000
  700489495                 0                        0              lasall         100251207004894000
  700489576                 0                        0              lasall         100251207004895000
  700489785                 0                        0              lasall         100251207004897000
  700489868                 0                        0              lasall         100251207004898000
  700490031                 0                        0              lasall         100251207004900000
  700490169                 0                        0              lasall         100251207004901000
  700490191                 0                        0              lasall         100251207004901000
  700490418                 0                        0              lasall         100251207004904000
  700490503                 0                        0              lasall         100251207004905000
  700490861                 0                        0              lasall         100251207004908000
  700490879                 0                        0              lasall         100251207004908000
  700490915                 0                        0              lasall         100251207004909000
  700490948                 0                        0              lasall         100251207004909000
  700491283                 0                        0              lasall         100251207004912000
  700491386                 30                      0.75            lasall         100251207004913000
  700491533                 0                        0              lasall         100251207004915000
  700491547                 0                        0              lasall         100251207004915000
  700491817                 0                        0              lasall         100251207004918000
  700491904                 0                        0              lasall         100251207004919000
  700492082                 0                        0              lasall         100251207004920000
  700492282                 0                        0              lasall         100251207004922000
  700492331                 0                        0              lasall         100251207004923000
  700492385                 25                       0              lasall         100251207004923000
  700492421                 0                        0              lasall         100251207004924000
  700492561                 0                        0              lasall         100251207004925000
  700492890                 0                        0              lasall         100251207004928000
  700492953                 0                        0              lasall         100251207004929000
  700493034                 0                        0              lasall         100251207004930000
  700493069                 0                        0              lasall         100251207004930000
  700493200                 0                        0              lasall         100251207004932000
  700493260                 0                        0              lasall         100251207004932000
  700493305                 0                        0              lasall         100251207004933000
  700493344                 0                        0              lasall         100251207004933000
  700493441                 0                        0              lasall         100251207004934000
  700493485                 0                        0              lasall         100251207004934000
  700493540                 0                        0              lasall         100251207004935000
  700493751                 0                        0              lasall         100251207004937000
  700493950                 0                        0              lasall         100251207004939000
  700494057                 0                        0              lasall         100251207004940000
  700494111                 0                        0              lasall         100251207004941000
  700494169                 0                        0              lasall         100251207004941000
  700494363                 0                        0              lasall         100251207004943000
  700494402                 0                        0              lasall         100251207004944000
  700494412                 0                        0              lasall         100251207004944000
  700494505                 0                        0              lasall         100251207004945000
  700494553                 0                        0              lasall         100251207004945000
  700494705                 0                        0              lasall         100251207004947000
  700494879                 0                        0              lasall         100251207004948000
  700495062                 0                        0              lasall         100251207004950000
  700495151                 0                        0              lasall         100251207004951000
  700495289                 0                        0              lasall         100251207004952000
  700495404                 0                        0              lasall         100251207004954000
  700495526                 0                        0              lasall         100251207004955000
  700495584                 0                        0              lasall         100251207004955000
  700495811                 0                        0              lasall         100251207004958000
  700495816                 0                        0              lasall         100251207004958000
  700495961                 0                        0              lasall         100251207004959000
  700496115                 0                        0              lasall         100251207004961000
  700496273                 0                        0              lasall         100251207004962000
  700496549                 0                        0              lasall         100251207004965000
  700496552                 0                        0              lasall         100251207004965000
  700496736                 0                        0              lasall         100251207004967000
  700497004                 0                        0              lasall         100251207004970000
  700497194                 0                        0              lasall         100251207004971000
  700497274                 0                        0              lasall         100251207004972000
  700497336                 0                        0              lasall         100251207004973000
  700497427                 0                        0              lasall         100251207004974000
  700497629                 0                        0              lasall         100251207004976000
  700497688                 0                        0              lasall         100251207004976000
  700497735                 0                        0              lasall         100251207004977000
  700497820                 0                        0              lasall         100251207004978000
  700497849                 0                        0              lasall         100251207004978000
  700497868                 0                        0              lasall         100251207004978000
  700498011                 0                        0              lasall         100251207004980000
  700498030                 0                        0              lasall         100251207004980000
  700498036                 0                        0              lasall         100251207004980000
  700498075                 0                        0              lasall         100251207004980000
  700498393                 0                        0              lasall         100251207004983000
  700498437                 0                        0              lasall         100251207004984000
  700498521                 0                        0              lasall         100251207004985000
  700498525                 0                        0              lasall         100251207004985000
  700498567                 0                        0              lasall         100251207004985000
  700498754                 0                        0              lasall         100251207004987000
  700498813                 0                        0              lasall         100251207004988000
  700498930                 0                        0              lasall         100251207004989000
  700498948                 0                        0              lasall         100251207004989000
  700499078                 0                        0              lasall         100251207004990000
  700499341                 0                        0              lasall         100251207004993000
  700499366                 0                        0              lasall         100251207004993000
  700499526                 0                        0              lasall         100251207004995000
  700499548                 0                        0              lasall         100251207004995000
  700499624                 25                      0.25            lasall         100251207004996000
  700499636                 0                        0              lasall         100251207004996000
  700499689                 0                        0              lasall         100251207004996000
  700499757                 0                        0              lasall         100251207004997000
  700499888                 0                        0              lasall         100251207004998000
  700500390                 0                        0              lasall         100251207005003000
  700500557                 0                        0              lasall         100251207005005000
  700500720                 0                        0              lasall         100251207005007000
  700500748                 35                      1.8             lasall         100251207005007000
  700500839                 0                        0              lasall         100251207005008000
  700500856                 0                        0              lasall         100251207005008000
  700500863                 30                       0              lasall         100251207005008000
  700500871                 0                        0              lasall         100251207005008000
  700501321                 0                        0              lasall         100251207005013000
  700501820                 35                      0.69            lasall         100251207005018000
  700502611                 35                      1.2             lasall         100251207005026000
  700502655                 0                        0              lasall         100251207005026000
  700502706                 0                        0              lasall         100251207005027000
  700503488                 0                        0              lasall         100251207005034000
  700505586                 25                       0              lasall         100251207005055000
  700506367                 0                        0              lasall         100251207005063000
  405283851                 0                        0               LSBK          M100015700052890940
  405284008                 0                        0               LSBK          M100015700053612053
  405345537                 0                        0               LSBK          M100015700056843754
  405901979                 0                        0               LSBK         # 100112065708469719
  405909133                 0                        0               LSBK          M100015700058463429
  406451483                 0                        0               LSBK          M100015700061834798
  407196005                 0                        0               LSBK         1000703-0000278793-2
  407196006                 0                        0               LSBK          100139401000053000
  407393909                 0                        0               LSBK          100145900029082000
  407716453                 0                        0               LSBK          100071000100362000
  407797633                 0                        0               LSBK          100115600098569000
  407797637                 0                        0               LSBK          100115600099956000
  407800862                 25                       0               LSBK
  407800892                 25                      0.48             LSBK
  407866700                 0                        0               LSBK          100074800213060000
  407866702                 0                        0               LSBK          100074800251060000
  407897351                 0                        0               LSBK          100071000100376000
  407982271                 0                        0               LSBK          100013700075715000
  407982303                 0                        0               LSBK          100013700078374000
  407982307                 0                        0               LSBK          100013700078377000
  407982320                 12                       0               LSBK          100013700078395000
  408034944                 0                        0               LSBK          100074800251060000
  408034957                 0                        0               LSBK          100074800501060000
  408034961                 0                        0               LSBK          100074800810060000
  408191953                 0                        0               LSBK          M100015700067289427
  408196796                 0                        0               LSBK
  408196797                 0                        0               LSBK
  408196807                 0                        0               LSBK
  408196814                 0                        0               LSBK
  408196818                 0                        0               LSBK
  408196820                 0                        0               LSBK
  408196825                 0                        0               LSBK
  408196833                 0                        0               LSBK
  408196842                 0                        0               LSBK
  408196852                 0                        0               LSBK
  408233949                 0                        0               LSBK          100071000100323000
  408381835                 0                        0               LSBK          M100015700068717004
  408509871                 0                        0               LSBK          100162500064079000
  408509873                 0                        0               LSBK          100162500064228000
  408509884                 0                        0               LSBK          100162500065839000
  408509907                 0                        0               LSBK          100162500068944000
  408509910                 0                        0               LSBK          100162500069240000
  408509928                 0                        0               LSBK          100162500070158000
  408509943                 0                        0               LSBK          100162500070924000
  408509945                 0                        0               LSBK          100162500070961000
  408509954                 0                        0               LSBK          100162500071307000
  408509976                 0                        0               LSBK          100201500022704000
  408510008                 0                        0               LSBK          100162500072602000
  408510017                 0                        0               LSBK          100162500072869000
  408510025                 0                        0               LSBK          100162500073107000
  408510031                 0                        0               LSBK          100162500073261000
  408510034                 0                        0               LSBK                   0
  408619731                 0                        0               LSBK          100024200011756000
  408645720                 0                        0               LSBK
  408645743                 30                       0               LSBK
  408645814                 30                       0               LSBK          100024200013225000
  408645817                 0                        0               LSBK          100024200013239000
  408645858                 0                        0               LSBK          100024200013320000
  408645883                 0                        0               LSBK
  408645949                 35                       0               LSBK          100024200013470000
  408645960                 35                       0               LSBK          100024200013492000
  408645962                 0                        0               LSBK          100024200013493000
  408759633                 0                        0               LSBK
  408759670                 0                        0               LSBK
  408759674                 0                        0               LSBK
  408759739                 0                        0               LSBK
  408783636                 0                        0               LSBK


